EXHIBIT A
                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

TIMOTHY O’SULLIVAN,                  §
DOMENICK J. ALAGNA, BRIAN            §
CLARK ALLDRIDGE, JOANN               §
ALLDRIDGE, ANDREW CHARLES            §
MAJOR, ASHLEY MEIKEL MAJOR,          §
A.M.M, a minor, RONALD               §
ALLDRIDGE, DIANNA ALLDRIDGE,         §
TODD ALLDRIDGE, CHRISTOPHER          §
B. ANDERSON, TAHNEE                  §
ANDERSON, T.A.1, a minor, T.A.2, a   §
minor, K.A., a minor, ERIC J.        §
ATKINSON, TRAVIS R. BASS,            §
HAROLD C. BASS, MARY L.              §
MILTON, HAROLD ALLEN                 §
MILTON, AARON BASS, ADAM C.          §
BASS, LISA LAMBERT, MICHAEL J.       §
BELL, MARK H. BEYERS, DENISE         §
BEYERS, WILLIAM R. BIGGS,            §
DANIEL BIVENS, GRANT R.              §
                                         PLAINTIFFS’ AMENDED
BLACKWELL, TERAY A. BUNDY,           §
                                         COMPLAINT
EVAN W. BYLER, GUILLERMO             §
CASTILLO, WILLIAM M. CHINN,          §
                                         JURY TRIAL DEMANDED
WALTER L. THOMAS, THOMAS M.          §
COE II, HEATHER N. COE, V.T.C., a    §
                                         Case No. 1:17-cv-08709-LTS-GWG
minor, QUENTIN D. COLLINS,           §
MELIDA COLLINS, SIERA N.             §
COLLINS, SHAWN COLLINS,              §
MICHAEL A. COLLINS, I.C.C., a        §
minor, JOSHUA J. COOLEY,             §
CHRISTINE COOLEY, JAY M.             §
FONDREN, ANNE H. FONDREN,            §
M.J.F, a minor, ANTONIO M.           §
FREDERICK, ERNESTO P.                §
HERNANDEZ III, LAURA F.              §
HERNANDEZ, ERNESTO                   §
HERNANDEZ IV, N.H., a minor,         §
ERNESTO I HERNANDEZ II, KADE         §
L. HINKHOUSE, JONATHAN B.            §
HOGGE, JOSHUA L. HOLLADAY,           §
SHIRLEY ATKINSON, CRYSTAL            §
HASTINGS, TINA L. HOUCHINS           §
INDIVIDUALLY, AND FOR THE            §
ESTATE OF AARON D. GAUTIER,          §
DANIEL GAUTIER, PATRICIA A.       §
GAUTIER, ALEXIS HOUCHINS,         §
GREGORY E. HOGANCAMP, TARA        §
K. HUTCHINSON, JERRALD J.         §
JENSEN, WYMAN H. JONES,           §
DOUGLAS H. KINARD JR.,            §
RANDALL L. KLINGENSMITH,          §
ANGELA KONEN, JONATHAN F.         §
KUNIHOLM, MICHELE TERESE          §
QUINN, S.K., a minor, BRUCE       §
KUNIHOLM, ELIZABETH               §
KUNIHOLM, ERIN KUNIHOLM,          §
JOHN MAINE, HARDY P. MILLS IV,    §
CATHY JEAN MILLS, JACOB MILLS,    §
JOSHUA MILLS, JOSEPH C.           §
MIXSON, VIRGINIA B. MIXSON,       §
JOSEPH JOHNSON MIXSON, JR.,       §
KARON MIXSON, ALICIA MIXSON,      §
BALTAZAR MORIN JR., MIRANDA       §
A. HARELSTON, JAMES R. NICHOLS    §
III, QUEEN NICHOLS, JAMES         §
NICHOLS JR., THOMAS NICHOLS,      §
SHARON NICHOLS, SEAN M.           §
NIQUETTE, LAUREN NIQUETTE,        §
MELINA ROSE NOLTE                 §
INDIVIDUALLY, AND FOR THE         §
ESTATE OF NICHOLAS S. NOLTE,      §
A.N., a minor, ANITA NOLTE,       §
JESSICA NOLTE, JAMES M. OHRT,     §
MICHAEL L. OWEN, LAURIE           §
MILLER, R.O., a minor, COLIN L.   §
PEARCY, LAIRD PEARCY, ANNE        §
PEARCY, JODY STRIKER, KARYN       §
MCDONALD, ANDREW PEARCY,          §
PATRICK PEARCY, ROBERT J.         §
PEARSON, JAMES J. POOLE III,      §
ALLISON P. ROOSIEN, MARK J.       §
PRATT, SONJA RUHREN               §
INDIVIDUALLY, AND FOR THE         §
ESTATE OF DAVID ALAN RUHREN,      §
BRIAN R. SCHAR, BRAD LEE          §
SCHWARZ, DANIEL W. SEGERS,        §
LARRY SEGERS, SHARON W.           §
PARKER, DAVID L. SEGERS,          §
MARTIN SICAIROS, DAVID A.         §
SIMMONS II, KEVIN R. SMITH,       §
JACKAY SMITH, DYLAN ELIJAH        §
SMITH, L.D.R.S., a minor, KAYLA   §
MICHELLE GULLEY, ARTHUR B.        §
STOKENBURY, TRAVIS M.             §
STRONG, TAYLER HESTON,            §
ANTHONY J. DURKACS, KOMA K.       §
TEXEIRA, BRIMA TURAY, RUTH        §
TURAY, ALLEN R. VAUGHT,           §
GRANT BLANEY VON LETKEMANN        §
II, KELLY LYNN VON LETKEMANN,     §
ANTONIO H. WARD, DENNIS           §
WARD, DALIS WARD, GEORGE L.       §
WILLIAMS, ELIZABETH G.            §
WILLIAMS, KAYLEIGH A.             §
WILLIAMS, NICKOLAS A.             §
WILLIAMS, SEAN LEE WILLIAMS,      §
SUE ANN WILLIAMS, JOSHUA B.       §
WOLFE, JEFF M. WRIGHT, ROGER L.   §
YOUNG,                            §
                                  §
           Plaintiffs,            §
                                  §
vs.                               §
                                  §
DEUTSCHE BANK AG; HSBC BANK       §
USA, N.A.; HSBC HOLDINGS Plc;     §
HSBC BANK Plc; HSBC BANK          §
MIDDLE EAST LIMITED; HSBC         §
NORTH AMERICA HOLDINGS, INC.;     §
COMMERZBANK                AG;    §
COMMERZBANK AG, NEW YORK          §
BRANCH; BARCLAYS BANK Plc;        §
BNP PARIBAS S.A.; STANDARD        §
CHARTERED BANK; ROYAL BANK        §
OF SCOTLAND N.V.; ROYAL BANK      §
OF SCOTLAND PLC; CRÉDIT           §
AGRICOLE S.A.; CRÉDIT AGRICOLE    §
CORPORATE      &   INVESTMENT     §
BANK; CREDIT SUISSE AG; and       §
BANK SADERAT Plc,                 §
                                  §
           Defendants.            §
                             TABLE OF CONTENTS
I.     NATURE OF ACTION ...................................................................................................... 1

       1. IRAN’S INTERNATIONAL TERRORISM NETWORK ........................................... 4

       2. BANKS ARE THE FRONTLINE DEFENDERS AGAINST TERROR FINANCING
          - IRANIAN SANCTIONS AND BANKS’ AFFIRMATIVE DUTIES TO PREVENT
          TERROR FINANCING .............................................................................................. 11

       3. DEFENDANTS KNOWINGLY HELPED IRAN EVADE SANCTIONS ............... 27

       4. THE CONSPIRACY .................................................................................................. 38

II.    JURISDICTION AND VENUE ....................................................................................... 49

       1. THIS COURT HAS JURISDICTION OVER ALL CLAIMS AND ALL PARTIES 49

            A. SUBJECT MATTER JURISDICTION ................................................................ 49

            B. PERSONAL JURISDICTION .............................................................................. 49

       2. VENUE IS PROPER IN THIS COURT ..................................................................... 52

III.   THE DEFENDANTS........................................................................................................ 53

       1. THE HSBC DEFENDANTS ...................................................................................... 53

       2. DEFENDANT BARCLAYS BANK PLC & ITS NEW YORK BRANCH .............. 57

       3. DEFENDANT STANDARD CHARTERED BANK & ITS NEW YORK BRANCH .
           .................................................................................................................................. 58

       4. DEFENDANTS ROYAL BANK OF SCOTLAND N.V. AND ROYAL BANK OF
          SCOTLAND PLC (N/K/A NATWEST MARKETS PLC), & ITS NEW YORK
          BRANCH .................................................................................................................... 59

       5. DEFENDANT CREDIT SUISSE AG & ITS NEW YORK BRANCH ..................... 61

       6. DEFENDANT BNP PARIBAS S.A. & ITS NEW YORK BRANCH ...................... 62

       7. DEFENDANT DEUTSCHE BANK A.G. & ITS NEW YORK BRANCH .............. 63

       8. DEFENDANTS CRÉDIT AGRICOLE S.A., & CRÉDIT AGRICOLE CORPORATE
          & INVESTMENT BANK, & ITS NEW YORK BRANCH ...................................... 64

       9. DEFENDANTS COMMERZBANK AG & COMMERZBANK AG, NEW YORK
          BRANCH .................................................................................................................... 65

       10. DEFENDANT BANK SADERAT PLC .................................................................... 67

                                                                     i
IV.   FACTUAL ALLEGATIONS ........................................................................................... 68

      1. IRAN’S LONG HISTORY OF SUPPORTING AND FINANCING
         INTERNATIONAL TERRORISM ............................................................................ 68

      2. U.S. SANCTIONS AND IRAN’S RELIANCE ON U.S. DOLLARS ....................... 69

      3. IRAN CONTINUALLY EVADED U.S., EUROPEAN UNION, AND UNITED
         NATIONS’ SANCTIONS .......................................................................................... 71

      4. THE EURODOLLAR MARKET – IRAN’S MONEY LAUNDERING AND
         ILLICIT EXPORT NEXUS WITH DEFENDANT BANKS ..................................... 74

          A. THE CONSPIRACY’S SHARED GOALS.......................................................... 74

          B. EURODOLLAR MARKET OPERATIONS ........................................................ 75

      5. THE IRANIAN U-TURN EXEMPTION AND ITS REVOCATION ....................... 76

      6. LETTERS OF CREDIT – AN ALTERNATIVE METHOD OF UNDERMINING
         THE IRANIAN SANCTIONS PROGRAM ............................................................... 82

          A. THE BASICS OF TRADE FINANCE ................................................................. 82

          B. THE U.S. TRADE EMBARGO – UNITED STATES MUNITIONS LIST
             (USML) AND COMMERCE CONTROL LIST (CCL) ...................................... 84

      7. IRAN’S ILLEGAL ARMS SHIPMENTS THROUGH THE ISLAMIC REPUBLIC
         OF IRAN SHIPPING LINES (“IRISL”) .................................................................... 86

      8. IRAN’S USE OF NIOC AND STATE PETROLEUM REVENUES FOR ITS
         ILLEGITIMATE TERRORIST ACTS....................................................................... 90

      9. IRAN’S AGENTS, HEZBOLLAH, THE IRGC, AND MOIS FOMENT
         TERRORISM IN IRAQ .............................................................................................. 92

      10. IRAN FUNDED THE DESIGN, PRODUCTION, PROCUREMENT, PROVISION
          AND DEPLOYMENT OF EXPLOSIVELY FORMED PENETRATORS (“EFPS”)
          USED TO KILL OR INJURE AMERICANS, INCLUDING PLAINTIFFS ............ 99

      11. IRAN FUNDED THE DESIGN, PRODUCTION, PROCUREMENT, PROVISION
          AND DEPLOYMENT OF ROCKETS, MORTARS AND IRAMS USED TO KILL
          OR INJURE AMERICANS, INCLUDING PLAINTIFFS. ..................................... 104

      12. IRAN FUNDED THE DESIGN, PRODUCTION, PROCUREMENT, PROVISION
          AND DEPLOYMENT OF OTHER LETHAL WEAPONS AND TACTICS USED
          TO KILL OR INJURE AMERICANS, INCLUDING PLAINTIFFS. ..................... 106


                                                           ii
     13. IRAN USED THE IRGC AND FTO HEZBOLLAH TO MATERIALLY SUPPORT
         THE SPECIAL GROUPS IN ORDER TO AUTHORIZE, PLAN, AND COMMIT
         TERRORIST ATTACKS IN IRAQ. ........................................................................ 111

         A. THE BADR CORPS / BADR ORGANIZATION ............................................. 111

         B. JAYSH AL MAHDI (“JAM” OR THE “MAHDI ARMY”).............................. 114

         C. ASA’IB AHL AL-HAQ (“AAH” OR “THE LEAGUE OF THE RIGHTEOUS”) .
             ........................................................................................................................... 117

         D. KATA’IB HEZBOLLAH (“KH”) ...................................................................... 119

         E. FTO HEZBOLLAH AUTHORIZED THE SHIA SPECIAL GROUPS’
            TERRORIST ATTACKS AGAINST AMERICANS IN IRAQ ........................ 124

         F. FTO HEZBOLLAH PLANNED THE SHIA SPECIAL GROUPS’ TERRORIST
            ATTACKS AGAINST AMERICANS IN IRAQ ............................................... 131

         G. IRAN, THROUGH FTO HEZBOLLAH, PROVIDED THE SHIA SPECIAL
            GROUPS WITH WEAPONS TO CARRY OUT TERRORIST ATTACKS
            AGAINST AMERICANS IN IRAQ .................................................................. 142

     14. IRAN MATERIALLY SUPPORTED SUNNI FTOS AL QAEDA (“AQ”) AND
         ANSAR AL ISLAM (“AAI”) TO PLAN, COMMIT, AND AUTHORIZE
         TERRORIST ATTACKS AGAINST AMERICANS IN IRAQ .............................. 143

         A. IRAN’S HISTORY OF SUPPORTING SUNNI TERROR GROUPS .............. 146

         B. FTO AL QAEDA (“AQ”)................................................................................... 147

         C. FTO AL QAEDA IN IRAQ (“AQI”) ................................................................. 154

         D. FTO ANSAR AL ISLAM (“AAI”) .................................................................... 159

         E. IRAN’S SUNNI FTO NETWORK IN IRAQ PLANNED AUTHORIZED &
            COMMITTED ATTACKS AGAINST PLAINTIFFS ....................................... 166

     15. THE CONSPIRACY INVOLVED MULTIPLE ACTS OF INTERNATIONAL
         TERRORISM LEADING UP TO & INCLUDING EACH OF THE TERRORIST
         ATTACKS AT ISSUE IN THIS COMPLAINT ...................................................... 169

V.   OVERVIEW OF THE CONSPIRACY .......................................................................... 174

     1. AGREEMENT AND KNOWLEDGE...................................................................... 174

     2. ACTS AND EFFECTS ............................................................................................. 178


                                                                iii
3. DEFENDANT BANK SADERAT PLC’S AGREEMENT TO, AND
   PARTICIPATION IN, THE CONSPIRACY ........................................................... 181

4. THE CENTRAL BANK OF IRAN’S AGREEMENT TO, AND PARTICIPATION
   IN, THE CONSPIRACY .......................................................................................... 186

5. BANK MELLI IRAN AND MELLI BANK PLC’S AGREEMENT TO, AND
   PARTICIPATION IN, THE CONSPIRACY ........................................................... 190

6. BANK MELLAT’S AGREEMENT TO, AND PARTICIPATION IN, THE
   CONSPIRACY ......................................................................................................... 197

7. BANK SEPAH’S AGREEMENT TO, AND PARTICIPATION IN, THE
   CONSPIRACY ......................................................................................................... 198

8. THE HSBC DEFENDANTS’ AGREEMENT TO, AND PARTICIPATION IN, THE
   CONSPIRACY ......................................................................................................... 200

     A. HSBC-EUROPE’S 2001 “BANK MELLI PROPOSAL” .................................. 204

     B. DEFENDANT HSBC-US’S AGREEMENT TO, AND PARTICIPATION IN,
        THE CONSPIRACY IN VIOLATION OF 18 U.S.C. § 2332d ......................... 211

9. DEFENDANT BARCLAYS BANK PLC’S AGREEMENT TO, AND
   PARTICIPATION IN, THE CONSPIRACY ........................................................... 220

10. DEFENDANT STANDARD CHARTERED BANK’S AGREEMENT TO, AND
    PARTICIPATION IN, THE CONSPIRACY ........................................................... 227

     A. STANDARD CHARTERED BANK CONSPIRED TO CONCEAL IRAN’S
        FINANCIAL ACTIVITIES AND TRANSACTIONS FROM DETECTION,
        SCRUTINY, AND MONITORING BY U.S. REGULATORS, LAW
        ENFORCEMENT, AND/OR DEPOSITORY INSTITUTIONS. ...................... 227

     B. SCB FACILITATED TRANSACTIONS ON BEHALF OF MODAFL, MAHAN
        AIR AND OTHER INSTRUMENTALITIES OF IRANIAN STATE-
        SPONSORED TERROR (INCLUDING A HEZBOLLAH AFFILIATED
        ENTITY) IN FURTHERANCE OF NUMEROUS VIOLATIONS OF THE U.S.
        TRADE EMBARGO, THEREBY SUBSTANTIALLY CONTRIBUTING TO
        THE PLAINTIFFS’ INJURIES. ......................................................................... 236

     C. STANDARD CHARTERED BANK KNOWINGLY PROVIDED ILLEGAL
        FINANCING TO MAHAN AIR. ....................................................................... 238

     D. STANDARD CHARTERED BANK KNOWINGLY PROVIDED ILLEGAL
        FINANCING TO MODAFL COMPANIES: AIO, IACI, IHRSC AND HESA. 243



                                                       iv
    E. STANDARD CHARTERED BANK’S TRADE-FINANCE TRANSACTIONS
       WITH MODAFL’S [IRAN] AVIATION INDUSTRIES ORGANIZATION
       (IAIO) ................................................................................................................. 244

    F. STANDARD CHARTERED BANK’S TRADE-FINANCE TRANSACTIONS
       WITH MODAFL-IAIO FRONT COMPANY DOWNTOWN TRADING LTD. ...
        ........................................................................................................................... 244

    G. STANDARD CHARTERED BANK’S TRADE-FINANCE TRANSACTIONS
       WITH MODAFL-IAIO FRONT COMPANY MAC AVIATION..................... 246

    H. STANDARD CHARTERED BANK’S TRADE-FINANCE TRANSACTIONS
       WITH MODAFL-IAIO FRONT COMPANY MONARCH AVIATION
       (SINGAPORE) ................................................................................................... 250

    I. STANDARD CHARTERED BANK’S TRADE-FINANCE TRANSACTIONS
       WITH MODAFL-IAIO FRONT COMPANY JETPOWER INDUSTRIAL LTD
       (HONG KONG) .................................................................................................. 254

    J. STANDARD CHARTERED BANK’S TRADE-FINANCE TRANSACTIONS
       WITH IRAN POWER DEVELOPMENT COMPANY (“IPDC”), MAPNA AND
       ZENER ELECTRONICS SERVICES (AN AGENT OF HEZBOLLAH)......... 257

    K. STANDARD CHARTERED BANK’S TRADE-FINANCE TRANSACTIONS
       WITH NATIONAL IRANIAN OIL COMPANY (NIOC) SUBSIDIARIES .... 259

    L. STANDARD CHARTERED BANK’S TRADE-FINANCE TRANSACTIONS
       WITH IRANIAN FRONT COMPANY KHORAM SANAT PRODUCING CO.-
       IRAN ................................................................................................................... 261

    M. REGULATORY ACTIONS AND CRIMINAL INVESTIGATIONS AGAINST
       STANDARD CHARTERED BANK FROM 2012 – PRESENT ....................... 263

11. DEFENDANT ROYAL BANK OF SCOTLAND N.V.’S AND ROYAL BANK OF
    SCOTLAND PLC/NATWEST MARKETS PLC’S AGREEMENT TO, AND
    PARTICIPATION IN, THE CONSPIRACY ........................................................... 271

12. DEFENDANT CREDIT SUISSE’S AGREEMENT TO, AND PARTICIPATION IN,
    THE CONSPIRACY ................................................................................................ 282

13. DEFENDANT BNP PARIBAS S.A.’S AGREEMENT TO, AND PARTICIPATION
    IN, THE CONSPIRACY .......................................................................................... 293

14. DEFENDANT DEUTSCHE BANK AG’S AGREEMENT TO, AND
    PARTICIPATION IN, THE CONSPIRACY ........................................................... 310




                                                            v
       15. DEFENDANT CREDIT AGRICOLE S.A. & CREDIT AGRICOLE CORPORATE
           & INVESTMENT BANK’S, AGREEMENT TO, AND PARTICIPATION IN, THE
           CONSPIRACY ......................................................................................................... 323

       16. DEFENDANT COMMERZBANK AG’S AND COMMERZBANK AG NEW
           YORK BRANCH’S AGREEMENT TO, AND PARTICIPATION IN, THE
           CONSPIRACY ......................................................................................................... 343

       17. DEFENDANT COMMERZBANK AG’S DIRECT FUNDING OF HEZBOLLAH
           THROUGH ITS CUSTOMER, ORPHANS PROJECT LEBANON E.V. .............. 352

VI.    DEFENDANTS AIDED AND ABETTED ACTS OF INTERNATIONAL TERRORISM
       ......................................................................................................................................... 354

       1. SECONDARY LIABILITY PURSUANT TO JASTA ............................................ 354

       2. DEFENDANTS AIDED AND ABETTED IRANIAN BANKS AND THEIR
          CUSTOMERS IN PROVIDING MATERIAL SUPPORT DIRECTLY TO FTOS 356

       3. DEFENDANTS WERE GENERALLY AWARE THAT BY ASSISTING THE
          IRANIAN BANKS AND THEIR CUSTOMERS COMMIT FRAUD THEY WERE
          ASSUMING A ROLE IN THE FINANCING OF TERRORISM ........................... 359

VII.   THE PLAINTIFFS.......................................................................................................... 370

       1. THE MARCH 2, 2008 ATTACK – SAFWAN, IRAQ ............................................ 372

            A. PLAINTIFF TIMOTHY JOSEPH O’SULLIVAN ............................................. 372

       2. THE OCTOBER 12, 2011 ATTACK – COS GARRY OWEN ............................... 373

            A. PLAINTIFFS THE ALLDRIDGE FAMILY ..................................................... 373

       3. THE JULY 10, 2011 ATTACK – COS GARRY OWEN ........................................ 375

            A. PLAINTIFFS THE NIQUETTE FAMILY ........................................................ 375

            B. PLAINTIFF WILLIAM M. CHINN................................................................... 377

       4. THE JUNE 6, 2011 ATTACK – JSS LOYALTY .................................................... 378

            A. PLAINTIFF WALTER LEMAN THOMAS ...................................................... 378

       5. THE FEBRUARY 16, 2011 ATTACK—ROUTE TOMATOES, NISSAN............ 379

            A. PLAINTIFF WALTER LEMAN THOMAS ...................................................... 379

       6. THE NOVEMBER 20, 2009 ATTACK – MSR TAMPA NEAR FOB KALSU..... 380


                                                                      vi
     A. PLAINTIFFS THE HOLLADAY FAMILY ...................................................... 380

7. THE AUGUST 21, 2009 ATTACK – ROUTE VERNON, BAGHDAD ................ 381

     A. PLAINTIFF RANDALL LAVIS KLINGENSMITH ........................................ 381

8. THE NOVEMBER 22, 2008 ATTACK –EN ROUTE TO FOB KALSU ............... 382

     A. PLAINTIFFS THE OWEN FAMILY ................................................................ 382

     B. PLAINTIFFS THE WILLIAMS FAMILY ........................................................ 384

9. THE OCTOBER 10, 2008 ATTACK – ROUTE JACKSON, BAGHDAD............. 385

     A. PLAINTIFFS THE MORIN/HARELSTON FAMILY ...................................... 385

10. THE APRIL 28, 2008 ATTACK – FOB LOYALTY .............................................. 386

     A. PLAINTIFFS THE COE FAMILY .................................................................... 386

11. THE APRIL 13, 2008 ATTACK – SADR CITY ..................................................... 387

     A. PLAINTIFF MICHAEL JAMES BELL............................................................. 387

12. THE APRIL 8, 2008 ATTACK – ASR MILTON, SOUTH-EAST OF BALAD .... 388

     A. PLAINTIFFS THE COLLINS FAMILY ........................................................... 388

13. THE APRIL 4, 2008 ATTACK – VICTORY BASE COMPLEX, BAGHDAD ..... 390

     A. PLAINTIFFS THE VON LETKEMANN FAMILY.......................................... 390

14. THE MARCH 26, 2008 ATTACK – FOB PHOENIX............................................. 391

     A. PLAINTIFFS THE HERNANDEZ FAMILY .................................................... 391

15. THE NOVEMBER 2, 2007 ATTACK – ROUTE SENATORS HIGHWAY,
    BAGHDAD............................................................................................................... 393

     A. PLAINTIFFS THE POOLE FAMILY ............................................................... 393

16. THE OCTOBER 31, 2007 ATTACK – SADR CITY, BAGHDAD ........................ 394

     A. PLAINTIFF KOMA KEKOA TEXEIRA .......................................................... 394

17. THE SEPTEMBER 29, 2007 ATTACK – DORA, BAGHDAD ............................. 395

     A. PLAINTIFF ERIC JAMES ATKINSON ........................................................... 395

18. THE SEPTEMBER 19, 2007 ATTACK – KADHIMIYA, BAGHDAD ................. 396
                                                       vii
     A. PLAINTIFF BRIAN ROBERT SCHAR ............................................................ 396

19. THE SEPTEMBER 4, 2007 ATTACK – ROUTE PREDATOR NEAR SADR CITY .
     ................................................................................................................................ 397

     A. PLAINTIFFS THE MIXSON FAMILY ............................................................ 397

20. THE AUGUST 22, 2007 ATTACK – RUSAFA DISTRICT, BAGHDAD............. 399

     A. PLAINTIFF JERRALD J. JENSEN ................................................................... 399

21. THE JULY 17, 2007 ATTACK – ADHAMIYAH DISTRICT, BAGHDAD.......... 400

     A. PLAINTIFFS THE PEARCY FAMILY ............................................................ 400

22. THE JULY 11, 2007 ATTACK – FOB HAMMER ................................................. 401

     A. PLAINTIFFS THE SMITH FAMILY ................................................................ 401

23. THE JULY 10, 2007 ATTACK – PATROL BASE CAVALIER, TAJI.................. 403

     A. PLAINTIFFS THE SEGERS FAMILY ............................................................. 403

24. THE JUNE 17, 2007 ATTACK – ASR ASPEN, DHI QAR PROVINCE ............... 404

     A. PLAINTIFF GRANT RANSOM BLACKWELL .............................................. 404

25. THE MAY 31, 2007 ATTACK – ROUTE SENATORS, BAGHDAD ................... 405

     A. PLAINTIFF JOHN MAINE ............................................................................... 405

26. THE MAY 28, 2007 ATTACK – NEW BAGHDAD DISTRICT ........................... 406

     A. PLAINTIFF GREGORY EDWARD HOGANCAMP ....................................... 406

27. THE MAY 17, 2007 ATTACK – DORA DISTRICT, BAGHDAD ........................ 407

     A. PLAINTIFFS THE GAUTIER/HOUCHINS FAMILY ..................................... 407

28. THE APRIL 27, 2007 ATTACK – FALLUJAH, IRAQ .......................................... 408

     A. PLAINTIFF GUILLERMO CASTILLO ............................................................ 408

29. THE FEBRUARY 26, 2007 ATTACK – CSC SCANIA ......................................... 409

     A. PLAINTIFF JOSHUA BRADLEY WOLFE...................................................... 409

30. THE FEBRUARY 3, 2007 ATTACK – ROUTE DOVER, SOUTH OF CAMP TAJI .
     ................................................................................................................................ 410

                                                            viii
     A. PLAINTIFFS THE BASS FAMILY .................................................................. 410

31. THE JANUARY 29, 2007 ATTACK – ROUTE MICHIGAN, BAGHDAD .......... 412

     A. PLAINTIFFS THE NICHOLS FAMILY ........................................................... 412

32. THE DECEMBER 19, 2006 ATTACK - RAMADI ................................................ 413

     A. PLAINTIFF WILLIAM ROBERT BIGGS ........................................................ 413

33. THE NOVEMBER 27, 2006 ATTACK – KADAMIYAH, BAGHDAD ................ 414

     A. PLAINTIFFS THE STRONG FAMILY ............................................................ 414

34. THE FEBRUARY 14, 2006 ATTACK – KADAMIYAH, BAGHDAD ................. 415

     A. PLAINTIFF TARA KATHLEEN HUTCHINSON ........................................... 415

35. THE OCTOBER 26, 2005 ATTACK – AL AZIM, DIYALA PROVINCE ............ 416

     A. PLAINTIFF MARTIN SICAIROS..................................................................... 416

36. THE OCTOBER 8, 2005 ATTACK – RAMADI, IRAQ ......................................... 417

     A. PLAINTIFF KADE LUTHER HINKHOUSE ................................................... 417

37. THE AUGUST 26, 2005 ATTACK – HIT, IRAQ ................................................... 417

     A. PLAINTIFFS THE BEYERS FAMILY ............................................................. 417

38. THE AUGUST 13, 2005 ATTACK – SADR CITY, BAGHDAD .......................... 419

     A. PLAINTIFF BRAD LEE SCHWARZ................................................................ 419

39. THE JULY 5, 2005 ATTACK – HIT, IRAQ ........................................................... 420

     A. PLAINTIFFS THE COOLEY FAMILY ............................................................ 420

40. THE APRIL 19, 2005 ATTACK – ROUTE MIDLAND, NORTH-WEST OF
    ISKANDARIYA ....................................................................................................... 421

     A. PLAINTIFF ANTONIO MARTINEZ FREDERICK ........................................ 421

     B. PLAINTIFF WYMAN HARRELL JONES ....................................................... 421

41. THE MARCH 13, 2005 ATTACK – AMERIYA, BAGHDAD .............................. 422

     A. PLAINTIFF DOUGLAS HAMILTON KINARD JR. ....................................... 422

42. THE JANUARY 1, 2005 ATTACK – HADITHA ................................................... 423
                                                       ix
   A. PLAINTIFFS THE KUNIHOLM FAMILY ...................................................... 423

43. THE DECEMBER 21, 2004 ATTACK – FOB MAREZ, MOSUL ......................... 424

   A. PLAINTIFFS THE RUHREN FAMILY ............................................................ 426

   B. PLAINTIFF MARK JOSEPH PRATT............................................................... 426

   C. PLAINTIFF EVAN WAYNE BYLER .............................................................. 427

   D. PLAINTIFF TERAY ANTON BUNDY ............................................................ 427

   E. PLAINTIFF JEFF MCKINLEY WRIGHT ........................................................ 428

   F. PLAINTIFFS THE TURAY FAMILY .............................................................. 428

   G. PLAINTIFF DANIEL BIVENS ......................................................................... 429

   H. PLAINTIFF ERIC JAMES ATKINSON ........................................................... 429

   I. PLAINTIFF ANGELA KONEN ........................................................................ 430

   J. PLAINTIFF JONATHAN B. HOGGE............................................................... 430

   K. PLAINTIFF JAMES MICHAEL OHRT ............................................................ 430

   L. PLAINTIFFS THE WILLIAMS FAMILY ........................................................ 431

   M. PLAINTIFFS THE WARD FAMILY ................................................................ 432

   N. PLAINTIFFS THE ANDERSON FAMILY ...................................................... 433

   O. PLAINTIFFS THE COLLINS FAMILY ........................................................... 434

44. THE NOVEMBER 24, 2004 ATTACK – ZAYONA, BAGHDAD ........................ 435

   A. PLAINTIFFS THE FONDREN FAMILY ......................................................... 435

45. THE NOVEMBER 9, 2004 ATTACK – ISKANDARIYA ..................................... 436

   A. PLAINTIFFS THE NOLTE FAMILY ............................................................... 436

46. THE OCTOBER 31, 2004 ATTACK – FOB MAREZ, MOSUL, IRAQ ................ 438

   A. PLAINTIFF JONATHAN B. HOGGE............................................................... 438

47. THE AUGUST 16, 2004 ATTACK – SADR CITY, BAGHDAD .......................... 439

   A. PLAINTIFF DAVID ALLEN SIMMONS II ..................................................... 439

                                               x
         48. THE JUNE 29, 2004 ATTACK – CAMP FALLUJAH ........................................... 440

              A. PLAINTIFFS THE MILLS FAMILY ................................................................ 440

         49. THE JUNE 21, 2004 ATTACK – COP APACHE, ADHAMIYAH, BAGHDAD .. 441

              A. PLAINTIFF ARTHUR B. STOKENBURY....................................................... 441

         50. THE APRIL 9, 2004 ATTACK – MARKET AREA OF BAIJI .............................. 441

              A. PLAINTIFF DOMENICK JARED ALAGNA................................................... 441

         51. THE MARCH 13, 2004 ATTACK – KARBALA.................................................... 442

              A. PLAINTIFF ROBERT JAMES PEARSON ....................................................... 442

         52. THE DECEMBER 23, 2003 ATTACK – SADR CITY, BAGHDAD ..................... 443

              A. PLAINTIFF ROGER LEE YOUNG .................................................................. 443

         53. THE DECEMBER 17, 2003 ATTACK – SADR CITY, BAGHDAD ..................... 444

              A. PLAINTIFF ALLEN RYAN VAUGHT ............................................................ 444

VIII. VIOLATING COUNTER-TERRORISM FINANCING SANCTIONS CAUSES ACTS
OF INTERNATIONAL TERRORISM ...................................................................................... 445

IX.      CLAIMS FOR RELIEF .................................................................................................. 450

         FIRST CLAIM FOR RELIEF ........................................................................................ 450

         SECOND CLAIM FOR RELIEF ................................................................................... 464

         THIRD CLAIM FOR RELIEF ....................................................................................... 479

         FOURTH CLAIM FOR RELIEF ................................................................................... 491

         FIFTH CLAIM FOR RELIEF ........................................................................................ 498

         SIXTH CLAIM FOR RELIEF........................................................................................ 512

         SEVENTH CLAIM FOR RELIEF ................................................................................. 521

         EIGHTH CLAIM FOR RELIEF .................................................................................... 527

         NINTH CLAIM FOR RELIEF ....................................................................................... 529

         TENTH CLAIM FOR RELIEF ...................................................................................... 534

         ELEVENTH CLAIM FOR RELIEF .............................................................................. 537
                                                              xi
     TWELFTH CLAIM FOR RELIEF................................................................................. 544

     THIRTEEN CLAIM FOR RELIEF ................................................................................ 548

X.   PRAYER FOR RELIEF ................................................................................................. 552




                                                         xii
                                INDEX OF ACRONYMS
AAH – Asa’ib Ahl Al Haq or the “League of the Righteous”
AAI – Ansar al Islam
AEOI – Atomic Energy Organization of Iran
AIO – Aerospace Industries Organization
AML – Anti-money laundering
AO – Area of Operation
ASR – Alternate Supply Route
ATA – Anti-terrorism Act, 18 U.S.C. § 2333, et seq.
ATCA – Anti- Terrorism Clarification Act
ATF – Anti-Terrorist Financing
AQ – AL Qaeda
AQI – Al Qaeda In Iraq
BIAP – Baghdad International Airport
BIC – Bank Identifier Code
BIS – Bank of International Settlements
BNP – BNP Paribas S.A.
BSA - Bank Secrecy Act
CACIB – Crédit Agricole Corporate and Investment Bank
CAGE – Commercial and Government Entity
CAIS - Crédit Agricole Indosuez (Suisse)
CASA - Crédit Agricole S.A.
CBI – Central Bank of Iran
CCL – Commerce Control List
CFT – Combating the Financing of Terrorism
CHIPS-NY – Clearing House Interbank Payment System
CIF – Customer Information File
CL – Crédit Lyonnais
CLS – Credit Lyonnais (Suisse) S.A.
COP – Combat Outpost
COS – Contingency Operating Site
CSAM – Credit Suisse Asset Management Limited, United Kingdom
CSC – Convoy Support Center

                                             xiii
DB – Deutsche Bank AG
DFAC – Dining Facility
DFS – Department of Financial Services
DFT – Discrete Fourier Transform
DIO – Defense Industries Organization
DN – Specially Designated Nation
DOJ - Department of Justice
DPA – Deferred Prosecution Agreement
EAA – European American Armory
EAR – Export Administration Regulations
EFP – Explosively formed penetrators
EU – European Union
FATF – Financial Action Task Force
FDIC – Federal Deposit Insurance Corporation
FFIEC – Federal Financial Institutions Examination Council FI – Financial Institute
FinCEN – Financial Crimes Enforcement Network
FINMA – The Swiss Financial Market Supervisory Authority
FIU – Foreign Financial Intelligence Unit
FOB – Forward Operating Base
FRBNY – Federal Reserve Board of New York
FTO – Foreign Terrorist Organization
HAMAS – Ḥarakat al-Muqāwamah al-ʾIslāmiyyah Islamic Resistance
HBEU – HSBC Bank Plc aka HSBC-London
HBME – HSBC Middle East Limited aka HSBC-Middle East
HKMA – Hong Kong Monetary Authority
HSBC-US – HSBC Bank USA, N.A.
IAMIC – Iran Aircraft Manufacturing Industrial Company aka HESA
IACI – Iran Aircraft Industries
IAIO – Iran Aviation Industries Organization
ICC Statute – Rome Statute of the International Criminal Court
IED – Improvised explosive device
IEEPA – International Emergency Economic Powers Act
IHL – International Humanitarian Law
                                             xiv
IHRL – International Human Rights Law
IHSRC – Iran Helicopter Support and Renewal Company aka PAHNA
ING – Iraq National Guard
IOVB – Bank Saderat in London
IPDC – Iran Power Development Company
IRAM – Improvised Rocket Assisted Munitions
IRGC – Islamic Revolutionary Guard Corps
IRGC-QF – Islamic Revolutionary Guard Corps-Qods Force
IRIAA – Islamic Republic of Iran Army Aviation
IRIAF – Islamic Republic of Iran Air Force
IRINA – Islamic Republic of Iran Navy Aviation
IRISL – Islamic Republic of Iran Shipping Lines
ISIL – Islamic State of Iraq and the Levant aka “ISIS” or “Daesh”
ITAR – International Traffic in Arms Regulations
ITR – Iranian Transactions Regulations
ITRSHRA – Iran Threat Reduction and Syrian Human Rights Act of 2012
JAM – Jaysch al Mahdi or the “Mahdi Army”
JASTA – Justice Against Sponsors of Terrorism Act, Pub. L. 114-222, Sept. 28, 2016, 130 Stat.
852
JSS – Joint Service Support
KAA - Khatam al-Anbiya Construction Company (a/k/a Khatam al-Anbiya Construction
Headquarters, Qaragah-e Sazandegi-ye Khatam al-Anbiya, or “Seal of the Prophets”)
KALA – Kala Naft UK
KH – Kata’ib Hizballah
KYC – Know Your Customer
LC – Letter of Credit
LOC – List of Correspondents
MAS – Muqtada al Sadr
MNF-I – Multi National Forces in Iraq
MODAFL – Iran’s Ministry of Defense and Armed Forces Logistics
MOIN – Monitoring and Investigations Unit
MOIS – Iran’s Ministry of Intelligence and Security a/k/a
MPD – Multicurrency Payments Department

                                              xv
MSR – Main Supply Route
MT – Message Type
NIGC – National Iranian Gas Company
NIOC – National Iranian Oil Company
NPC – National Petrochemical Company
NSN – National Stock Number
NYDFS – New York Department of Financial Services
NYSBD – New York State Banking Department
OBU – Offshore Booking Unit
OCC – Office of the Comptroller of the Currency
OFAC – U.S. Department of Treasury Office of Foreign Asset Control
OPEC - Organization of Petroleum Exporting Countries
PAHNA – See IHSRC
PCM – Payment and Cash Management
PDB – Promised Day Brigades
PFLP-GC – Popular Front for the Liberation of Palestine- General Command
PJCC – Provincial Joint Coordination Center
POGC – Pars Oil &Gas Company
POO – Point Of Origin
PUK – Patriotic Union of Kurdistan
RBS Plc – The Royal Bank of Scotland Plc
RBS Group – The Royal Bank of Scotland Group Plc
RBS N.V. – The Royal Bank of Scotland N.V.
RPG – Rocket-Propelled Grenade
SAR – Suspicious Activity Report
SBIG – Shahid Bakeri Industries Group
SCB – Standard Chartered Bank
SDGT – Specially Designated Global Terrorist
SDN – Specially Designated National
SDT – Specially Designated Terrorist
SHIG – Shahid Hemmat Industries Group
SWIFT – Society for Worldwide Interbank Financial Telecommunication
TBI – Traumatic Brain Injury
                                              xvi
TWEA – Trading with the Enemy Act
UAE – United Arab Emirates
UBL – Usama bin Laden
UNSCR – United Nations Security Council Resolution
USCS – United States Customary Units
USD – United States Dollars
USML– United States Munitions List
VBIED – Vehicle-Borne Improvised Explosive Device a/k/a car bomb
WMD – Weapons of Mass Destruction




                                          xvii
Plaintiffs by and through their attorneys, allege the following:

I.       NATURE OF ACTION

         1.      In perhaps one of the most egregious instances of placing profit over people,

Defendants 1 conspired with Iran and its Agents and Proxies, 2 including Defendant Bank

Saderat, 3 to illegally misuse the U.S. banking system to provide material support for terrorism.

The Defendants did this by deliberately evading U.S. economic sanctions, conducting illicit

trade-finance transactions, using evasive money-laundering tactics and disguising financial

payments to and from U.S. dollar-denominated accounts, which resulted in the foreseeable

deaths and injuries to thousands of U.S. nationals in Iraq.

         2.      As Secretary of State Colin Powell observed in 2001, “money is the oxygen of

terrorism. Without the means to raise and move money around the world, terrorists cannot

function.”

         3.      Iran is the world’s leading state sponsor of terrorism. In order to fund, direct, and

support its terrorism campaign against Coalition Forces in Iraq, Iran required access to billions of


1
  Defendants are: (1) HSBC Bank USA, N.A.; (2) HSBC Holdings Plc; (3) HSBC Bank Plc; (4) HSBC Bank Middle
East Limited; (5) HSBC North America Holdings, Inc.; (6) Commerzbank A.G.; (7) Commerzbank A.G., New York
Branch; (8) Barclays Bank Plc; (9) BNP Paribas S.A.; (10) Standard Chartered Bank; (11) Royal Bank of Scotland
N.V.; (12) Royal Bank of Scotland Plc (n/k/a NatWest Markets Plc); (13) Crédit Agricole S.A.; (14) Crédit Agricole
Corporate & Investment Bank; (15) Credit Suisse A.G.; (16) Deutsche Bank A.G.; (17) Bank Saderat Plc.
2
  Iran’s terrorism network is made up of its “Agents and Proxies” that include the individuals and entities listed on
the United States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) Sanctions Lists
including, but not limited to: (1) Bank Markazi Jomhouri Islami Iran (“Bank Markazi”) (a/k/a the “Central Bank of
the Islamic Republic of Iran”); (2) Bank Melli Iran; (3) Melli Bank Plc; (4) Bank Mellat; (5) Bank Tejarat; (6) Bank
Refah; (7) Bank Sepah; (8) Bank Saderat Plc; (9) the Islamic Republic of Iran Shipping Lines (“IRISL”); (10)
Mahan Air; (11) Iran Air; (12) National Iranian Oil Company (“NIOC”); (13) the Islamic Revolutionary Guard
Corps (“IRGC”); (14) Islamic Revolutionary Guard Corps-Qods Force (“IRGC-QF”); (15) Iranian Ministry of
Intelligence and Security (MOIS); (16) Khatam-al Anbiya Construction; and (17) the Terrorist Groups (see fn. 5).
Pursuant to 31 C.F.R. § 560.304, IRGC, IRGC-QF, MOIS, Bank Markazi, Bank Sepah, Bank Melli, IRISL,
Khatam-al Anbiya, and the NIOC are considered part of the government of Iran.
3
  According to the Treasury Department, Tehran used its state-owned banks, including Defendant Bank Saderat, to
channel funds to designated Foreign Terrorist Organizations, including Hezbollah, Hamas, the Popular Front for the
Liberation of Palestine-General Command, and Palestinian Islamic Jihad. U.S. Dept., of Treasury Fact Sheet:
Treasury Strengthens Preventive Measures Against Iran No. 1258 (Nov. 6, 2008), https://www.treasury.gov/press-
center/press-releases/Pages/hp1258.aspx.See also, Avi Jorisch, Iran’s Dirty Banking – How the Islamic Republic
Skirts International Financial Sanctions (2010).

                                                         1
United States dollars (“USDs”), as well as Eurodollars, 4 both because waging terrorism is

expensive, and because the USD is the currency of international terrorism. Iran’s own domestic

currency, the Rial, is one of the world’s least valued currencies and is essentially worthless

outside of Iran. Additionally, if Iran used its own currency to fund terrorism those funds could be

more easily traced back to Iran.

        4.       To obtain USDs, Iran needed access to the U.S. financial system. However,

because of economic sanctions imposed against Iran due to Iran’s well-known status as a state

sponsor of terror, Iran could not obtain that access or USDs without Defendants’ help to break

the law and evade those sanctions. The very purpose of these sanctions was to deny Iran and the

terrorists the USD needed to fund, direct, and support terrorism.

        5.       Defendants laundered money for Iran’s Agents and Proxies, including the

Terrorist Groups 5, and obstructed law enforcement’s efforts to cut off the flow of USDs to Iran,

sanctioned entities, and terrorists.

        6.       Defendants knew, or were deliberately indifferent to the fact Iran intended to, and

did, use the laundered money to materially support the Terrorist Groups, thereby enabling them

to plan, authorize and commit heinous acts of international terrorism against United States

nationals, including Plaintiffs. One of the most fundamental duties and obligations a bank owes

4
  Eurodollar refers to a deposit denominated in USD maintained by a bank outside the United States. Payment
transactions in the Eurodollar market are not typically settled by the physical transfer of USD-denominated
banknotes from one counterparty to another. Instead, Eurodollar transactions are settled electronically in New York
through a bank-owned clearinghouse and then maintained by book entries of credits and debits in the respective
counterparties’ accounting systems (based on the SWIFT-NET) messages sent between the counterparties and their
correspondent banks. The global Eurodollar market involves a network of banks outside the United States that
makes loans and accepts deposits denominated in U.S. dollars, and nearly all U.S. dollar transactions initiated
outside the United States are processed through correspondent banks located almost exclusively in New York.
5
  As used herein, the term “Terrorist Groups” refers to Hezbollah (designated a Foreign Terrorist Organization
“FTO” on October 8, 1997), al Qaeda, (designated an FTO on October 8, 1999), all al Qaeda subgroups, (including
al Qaeda in Iraq, which was designated an FTO on December 17, 2004), Ansar al Islam/Ansar al Sunna (designated
an FTO on March 22, 2004)), the Iranian Special Groups (including Jaysch al Mahdi, Badr Organization/Badr
Brigades, Kata’ib Hizballah (designated an FTO on July 2, 2009), Asa’ib Ahl al Haq, Promised Day Brigades, Abu
Mustafa Al-Sheibani network, Abu Mahdi al-Muhandis network, and others discussed below, which were
responsible for the terrorist attacks at issue in this Action.

                                                        2
is “Know Your Customer.” Defendants had a duty to know their customers and report all

suspicious and/or illegal transactions to the U.S. Government. Defendants not only failed to

report these transactions, but actively engaged in wrongful and evasive money laundering

conduct to cover up these repeated transactions over a multiple year period to provide material

support to Terrorist Groups in Iraq. 6

        7.      Defendants’ state of mind and contempt for the sanctions and related banking

regulations that were designed to stop Iran’s sponsorship of terrorism is demonstrated in the

response by Standard Chartered Bank Group’s Executive Director to an October 2006 email

from Standard Chartered’s CEO.

        8.      In pertinent part, the CEO wrote, “we believe [the Iranian business] needs urgent

reviewing at the Group level to evaluate if its returns and strategic benefits are . . . still

commensurate with the potential to cause very serious or even catastrophic reputational

damage to the Group… [T]here is equally important potential of risk of subjecting management

in US and London (e.g. you and I) and elsewhere to personal reputational damages and/or

serious criminal liability.” 7

        9.      The Group Director’s response was: “You f---ing Americans. Who are you to tell

us, the rest of the world, that we’re not going to deal with Iranians.” 8

        10.     Iran’s actions were more recently confirmed, on October 13, 2017, in an official

White House statement, wherein President Donald J. Trump stated:

        In Iraq and Afghanistan, groups supported by Iran have killed hundreds of
        American military personnel. The Iranian dictatorship’s aggression continues to

6
  Exhibit 3, Declaration of Robert Mazur at 30.
7
  Memorandum entitled Business with Iran – USA Perspective by SCB’s CEO, Americas to SCB’s Group Executive
Director for Risk, its Group Head of Public Affairs dated October 5, 2006, SCB INT 0005759-5762 (Emphasis
added).
8
  Note of Interview with SCB’s Head of Cash Management Services (2002-2005), Head of Compliance (2005-2007)
at the New York branch, SCB INT 0004733-4734. (Emphasis added).

                                                    3
       this day. The regime remains the world’s leading state sponsor of terrorism, and
       provides assistance to al Qaeda, the Taliban, Hezbollah, Hamas, and other
       terrorist networks. It develops, deploys, and proliferates missiles that threaten
       American troops and our allies. It harasses American ships and threatens freedom
       of navigation in the Arabian Gulf and in the Red Sea. It imprisons Americans on
       false charges. And it launches cyberattacks against our critical infrastructure,
       financial system, and military.

       11.     This Civil Action is brought on behalf of U.S. nationals and the families of U.S.

nationals who were serving as members of, or contractors for, the U.S. armed forces at the time

they were injured or killed by Terrorist Groups in Iraq from 2003 to 2011 pursuant to the Anti-

Terrorism Act (18 U.S.C. § 2331, et seq.) (hereinafter “ATA”) and the Justice Against Sponsors

of Terrorism Act (Pub. L. 114-222, Sept. 28, 2016, 130 Stat. 852) (“JASTA”).

       12.     JASTA was enacted by Congress “to provide civil litigants with the broadest

possible basis, consistent with the Constitution of the United States, to seek relief against

persons, entities, and foreign countries, wherever acting and wherever they may be found, that

have provided material support, directly or indirectly, to foreign organizations or persons that

engage in terrorist activities against the United States.” JASTA § 2(b).

       13.     Plaintiffs named herein were killed or injured by acts of international terrorism

that were planned, authorized or committed by Foreign Terrorist Organizations (“FTOs”)

working at the behest of Iran.

       14.     The terrorist acts that resulted in the injury and/or death of Plaintiffs were

substantially funded by Iran using U.S. Dollars (USD), and the Defendants, all global financial

institutions entrusted to prevent terrorism financing, knowingly facilitated Iran’s much-needed

illegal access to USD so that it could systematically target and kill Americans serving in Iraq

between 2003 and 2011.

       1.      IRAN’S INTERNATIONAL TERRORISM NETWORK

       15.     Since 1984, Iran has been the world’s leading state sponsor of terror.
                                                 4
         16.      Iran, through its Agents and Proxies (including the Terrorist Groups – especially

Hezbollah), 9 has been actively involved in supporting and promoting terrorism in Iraq since

before the U.S. invasion in 2003.

         17.      Since then, Iran continually supplied money, weapons, training and safe haven to

insurgent groups, both Sunni and Shia, in Iraq and supported the groups as they targeted

Coalition Forces, 10 Iraqi security forces, and the Iraqi government itself.

         18.      The Iranian Ministry of Defense and Armed Forces Logistics (“MODAFL”) is the

principal procurement arm of Iran’s military and terror network. In November 2000, the U.S.

government learned that MODAFL controls the Iranian Defense Industries Organization, which

was sanctioned under the Arms Export Control Act and Export Administration Act for its

involvement in missile technology proliferation activities. In October 2007, the United States

designated MODAFL as a Specially Designated National (“SDN”). 11

         19.      The Islamic Revolutionary Guard Corp (“IRGC”) is a subordinate directorate of

MODAFL. The IRGC-QF, also known as the Qods Force, is a special branch of the IRGC.

         20.      The IRGC-QF was designated as a Specially Designated Global Terrorist

(“SDGT”) in October 2007 for its long history of supporting Hezbollah’s terrorist activities,


9
   The pronunciation and spelling of “Hezbollah” (also known as “Hizbollah” and “Hizbu’llah), is based on region
and dialect, but all translate to the “Party of Allah.” As used herein, Hezbollah and Hizbollah refer to a Shiite
Muslim militant group the United States and European Union consider a Foreign Terrorist Organization.
10
    The Coalition Forces comprised armed service members from the United States, United Kingdom, Australia,
Spain, and Poland.
11
   U.S. Dept. of Treasury, Fact Sheet: Designation of Iranian Entities and Individuals for Proliferation Activities and
Support for Terrorism, United States Department of the Treasury (2007), https://www.treasury.gov/press-
center/press-releases/Pages/hp644.aspx (last visited December 20, 2018). ”SDN” is the commonly-used acronym for
“Specially Designated National,” that is, a person or entity designated and sanctioned by the United States Treasury
Department pursuant to Executive Order 13382. The Office of Foreign Assets Control, “OFAC,” administers and
enforces economic sanctions program against SDNs and others. “SDN” refers to individuals and companies “owned
or controlled by, or acting for or on behalf of, targeted countries,” and also “lists individuals, groups, and entities,
such as terrorists and narcotics traffickers designated under programs that are not country-specific.” Resource
Center, United States Department of the Treasury (2018), https://www.treasury.gov/resource-center/sanctions/SDN-
List/Pages/default.aspx (last visited December 20, 2018). “SDN” is an umbrella term that includes sanctioned
entities, including FTOs and SDGTs, and their individual members or front companies.
                                                           5
operating training camps, and supplying guidance, funding, weapons, intelligence and logistical

support to terrorists. The Treasury report designation of IRGC-QF as a SDGT specifically linked

the group to select groups of Iraqi Shi’a militants who target and kill Coalition and Iraqi forces

and innocent Iraqi civilians. 12

        21.      The IRGC-QF uses MODAFL to procure and develop weapons and equipment

for its use.

        22.      Iran’s Ministry of Intelligence and Security (“MOIS”) functions as Iran’s

intelligence service and was a primary facilitator and conduit for Iranian weapons, personnel,

money, and technologies into Iraq. 13

        23.      Iran’s terrorism campaign in Iraq was directly overseen by the IRGC-QF, MOIS,

Hezbollah, and cell leaders in Iraq.

        24.      The IRGC-QF was responsible for the creation of Hezbollah in 1983. Hezbollah,

a Shi’a Islamist militant group based in Lebanon, is one of the most influential groups the IRGC-

QF has created.

        25.      Hezbollah serves as a proxy for Iran to support terrorists in Iraq.

        26.      As the New York Times recently noted:

        Hezbollah is involved in nearly every fight that matters to Iran and, more
        significantly, has helped recruit, train and arm an array of new militant groups
        that are also advancing Iran’s agenda…. Hezbollah has evolved into a virtual arm
        of Iran’s Islamic Revolutionary Guards Corps, providing the connective tissue for
        the growing network of powerful militia… The roots of that network go back to

12
   The United States Department of the Treasury designates SDGTs pursuant to Executive Order 13224 of
September 23, 2001. See 31 C.F.R. § 594.310 (“The term specially designated global terrorist or SDGT means any
person whose property and interests in property are blocked pursuant to § 594.201(a)”). This designation allows for
the United States to block property and prohibit transactions with the designated entity. While every designation is
accompanied by a specific set of factual findings as to the entity’s actions, Executive Order 13224 itself makes a
finding of a “need . . . for further consultation and cooperation with, and sharing of information by, United States
and foreign financial institutions as an additional tool to enable the United States to combat the financing of
terrorism.” SDGTs are frequently associated with terrorist organizations designated as “FTOs.” Id.
13
   MOIS is commonly referred to as “Intal’at,” and this term (and its variations and abbreviations) used to identify
the Iranian intelligence service and its agents are frequently used by Iranian-supported terrorists in Iraq.

                                                         6
        the American invasion of Iraq in 2003, when Iran called on Hezbollah to help
        organize Iraqi Shiite militias that in the coming years killed hundreds of American
        troops and many more Iraqis. 14

        27.      Hezbollah is a major component of the Iranian terrorism network.

        28.      In 1995, the United States designated Hezbollah a Specially Designated Terrorist

(“SDT”). In 1997, Hezbollah was designated a Foreign Terrorist Organization (“FTO”) pursuant

to 8 U.S.C. § 1189 of the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

which authorizes the Secretary of State to designate an FTO based on certain findings, including

that the organization engages in terrorist activity that threatens the security of U.S. nationals or

the national security of the United States.

        29.      Al Qaeda, which was designated an FTO on October 8, 1999, and Al Qaeda in

Iraq, which was designated an FTO on December 17, 2004, Ansar al Islam/Ansar al Sunna,

which was designated an FTO on March 22, 2004, and Kata’ib Hizballah, which was designated

an FTO on July 2, 2009, are, like Hezbollah, important components making up the “tip of the

spear” of the Iranian terrorism network.

        30.      During times relevant to the claims alleged herein, Hezbollah, Al Qaeda, Al

Qaeda in Iraq, Ansar al Islam/Ansar al Sunna, and Kata’ib Hizbollah, helped Iran to arm, train,

and fund a variety of Special Groups 15 in an effort to kill or maim Coalition Forces, to coerce the

United States into withdrawing those forces, and to terrorize Iraq’s civilian population in order to

increase Iran’s own influence in Iraq.

        31.      The Islamic Republic of Iran Shipping Lines (“IRISL”) is Iran’s state-owned



14
   Ben Hubbard, Iran Out to Remake Mideast With Arab Enforcer: Hezbollah, New York Times (Aug. 27, 2017),
(https://www.nytimes.com/2017/08/27/world/middleeast/hezbollah-iran-syria-israel-lebanon.html?smid=tw-share
15
   The term “Special Groups” refers to terrorist organizations established and funded by Iran, including Jaysch al
Mehdi, Badr Organization/Badr Brigades, Kata’ib Hizballah (designated an FTO on July 2, 2009), Asa’ib Ahl al
Haq, Promised Day Brigades, Abu Mustafa Al-Sheibani network, Abu Mahdi al-Muhandis network, and others
discussed below.

                                                        7
shipping line that is an agent of the IRGC. IRISL has a long history of facilitating arms

shipments for the IRGC, including copper disks that are a key component in EFPs. In 2007, a

diplomatic cable from the State Department noted concern over IRISL shipments of Chinese

arms to Iran, “particularly given Iran’s clear policy of providing arms and other support to Iraqi

insurgents and terrorist groups like the Taliban and Hezbollah.” The cable referred specifically to

an “IRISL-flagged vessel” loaded at a Chinese port with cartridges to be used in AK-47 assault

rifles, and stated that “[w]e have specific information that Chinese weapons and components for

weapons transferred to Iran are being used against U.S. and Coalition Forces in Iraq, which is a

grave U.S. concern.”

        32.      On September 10, 2008, IRISL and several IRISL subsidiaries were designated by

the United States as SDNs. The designations were based on evidence that the IRISL network had

engaged in the proliferation of weapons of mass destruction and had “pursued new strategies

which could afford it the potential to evade future detection of military shipments.”

        33.      Defendant Bank Saderat, along with Bank Melli and other sanctioned Iranian

state-owned financial institutions, served as a primary funding arm of the terrorism network,

working in concert with the IRGC, IRISL, NIOC, and front companies to obtain access to the

global financial system. 16 These entities conspired with Iran and the Defendant Banks, and

others, to ensure the fraudulent flow of U.S. dollars to Iran’s terrorism campaign. In doing so, the

Defendant Banks acted as essential members of Iran’s terror network. When the U.S. Treasury

sanctioned Bank Melli, it noted that the institution facilitated transactions for the IRGC and




16
   From 2000-2010, the United States imposed sanctions on six Iranian banks due to their ties to the IRGC: Ansar,
Mehr, Melli, Arian, Kargoshaee, and Future Bank. See U.S. Dept. of Treasury, Fact Sheet: Treasury Designates
Iranian Entities Tied to the IRGC and IRISL, United States Department of the Treasury, (2010)
https://www.treasury.gov/press-center/press-releases/Pages/tg1010.aspx (last visited April 19, 2019).

                                                         8
engaged in deceptive financial practices to hide the IRGC’s involvement. 17

        34.      The National Iranian Oil Company (“NIOC”) has been identified as an agent of

the IRGC and was designated as a SDN in 2008. (Id. ¶ 152). 18 NIOC used its own helicopters to

conduct surveillance on bases occupied by Coalition Forces along the Iranian border. The Iran

Threat Reduction and Syria Human Rights Act of 2012 reflects Congress’ belief that NIOC

“provide[s] significant support to Iran’s Revolutionary Guard Corps and its affiliates.”

        35.      According to the U.S. Treasury Department, Mahan Air, a privately-operated

Iranian airline, facilitated the covert transport of IRGC-QF officers into and out of Iraq by

bypassing normal security procedures and omitting certain information on flight manifests to

eliminate any record of the IRGC travel. In addition, Mahan Air transported arms shipments on

behalf of the IRGC-QF and has been the conduit for radio frequency modules recovered from

IED devices used to target the Coalition Forces in Iraq.

        36.      The Treasury Department’s 2011 notice designating Mahan Air as a SDGT

indicated that Mahan Air provided transportation services to Hezbollah and transported

personnel, weapons, and goods on behalf of Hezbollah and omitted from Mahan Air cargo

manifests secret weapons shipments bound for Hezbollah.

        37.      Iran openly acknowledged its terroristic goals in Iraq. In 2003, for example,

Ayatollah Ahmad Janati, the secretary general of Iran’s Council of Guardians, called on Iraqis to

commit attacks against U.S.-led forces in Iraq. Two months later, Coalition Forces uncovered a

fatwa (religious edict) issued by Iran urging “holy fighters” in Iraq to attack U.S. nationals.



17
    U.S. Dept. of Treasury, Fact Sheet: Designation of Iranian Entities and Individuals for Proliferation Activities
and Support for Terrorism, United States Department of the Treasury (2007), https://www.treasury.gov/press-
center/press-releases/Pages/hp644.aspx (last visited April 19, 2019).
18
   See OFAC Changes to List of Specially Designated Nationals and Blocked Persons Since January 1, 2008, United
States Department of the Treasury (2008), https://www.treasury.gov/resource-center/sanctions/SDN-
List/Documents/sdnew08.pdf (last visited December 20, 2018).

                                                         9
         38.      There is no question that Iran, from 2003 to 2011 and beyond, substantially and

materially supported and promoted terrorism against U.S. nationals in Iraq.

         39.      The support included, among other things, money, weapons, training, safe haven,

intelligence, and advisors and solidified an operational relationship between FTO’s AQ/AQI.

AAI. KH, Hezbollah and its various Special Groups within the terrorism network.

         40.      The IRGC-QF’s role within the terrorism network was to establish and control a

network of cells in Iraq the aim of which was to assassinate key leaders, support death squads,

and distribute highly lethal weapons for use against American forces and Iraqi citizens.

         41.      The IRGC-QF developed a distribution channel for the terrorism network that

would transfer weapons from Iran to Iraq through the Ilam region in western Iran, as well as

other main supply routes. The weapons included mortars, rockets, sniper rifles, road side

bombs, 19 bullets, and rocket propelled grenades (“RPGs”).

         42.      In December 2003, for instance, Iranian agents shipped 1,000 rocket-propelled

grenades and several boxes of explosives from Iran to Iraqi Terrorist Groups in the network.

         43.      Hezbollah and the IRGC-QF’s network of terrorist cells were responsible for

firing Iranian rockets and mortars at Americans in Baghdad and at bases around Iraq.

         44.      U.S. military forces estimated that the IRGC-QF, alone, provided up to $3 million

worth of equipment and funding to Terrorist Groups in Iraq every month.

         45.      American officials estimate that Iran, through its terrorism network, supplied at

least $100 - $200 million per year to Iraqi Terrorist Groups, in addition to at least $70 million per

year supplied to the Badr Organization and $700 - $800 million per year to Hezbollah.

19
   One of the signature weapons supplied by the IRGC-QF is a device known as an explosively formed penetrator
(“EFP”). EFPs are highly lethal explosive devices capable of penetrating tank armor. EFPs have been used in
terrorist attacks in Iraq against U.S. forces since 2004 and were used in some of the Terrorist Attacks that injured or
killed the Plaintiffs. The EFPs used to kill or injure U.S. forces and other civilians during the times relevant to this
Action were first used by Hezbollah against Israeli armor in Lebanon.

                                                          10
        2.        BANKS ARE THE FRONTLINE DEFENDERS AGAINST TERROR
                  FINANCING   -  IRANIAN   SANCTIONS   AND   BANKS’
                  AFFIRMATIVE DUTIES TO PREVENT TERROR FINANCING

        46.       As evidenced by the horrific terrorist attacks alleged in this Complaint, our world

harbors a contingent of unscrupulous minds with nefarious hearts whose goal is to kill, maim,

and terrorize U.S. citizens.

        47.       Because of the inherent trust, security, and every-day-necessity provided by (and

bestowed to banks), they are expected to play a critical role in preventing crime and wrongdoing.

This role is defined (and assumed) through a series of controls, regulations, duties, and

responsibilities governing the banking system. Without this system of trust, criminals and

terrorists would enjoy unmitigated freedom to facilitate financial transactions across the globe to

support their illicit activities, including committing terrorist attacks on U.S. citizens.

        48.       Since 1984, the U.S. government has implemented a host of laws designed to

thwart Iran’s sponsorship of terrorism, and that rely primarily on the cooperation and diligence

of financial institutions, including Defendants.

        49.       Which is why over many years, governments, regulators, and the banking

industry, have imposed comprehensive controls and regulations on banks with international

operations or correspondent bank relationships, in order to disrupt and dismantle the financing of

fraudulent, criminal, and terrorist enterprises.

        50.       On January 19, 1984, Iran was designated by the United States as a State Sponsor

of International Terrorism pursuant to Section 6(j) of the Export Administration Act, Section 40

of the Arms Export Control Act, and Section 620 of the Foreign Assistance Act. Such a

designation is made by the U.S. Secretary of State, who must first determine the government in

question has repeatedly provided support for acts of international terrorism. Iran’s designation is

still in force.
                                                   11
           51.      In 1996, Congress passed the Iran and Libya Sanctions Act, which was designed

to prevent acts of international terrorism by “deny[ing] Iran the financial means” to sustain its

various weapons programs.

           52.      As stated in the U.S. DEPARTMENT OF THE TREASURY - Press Center Fact

Sheet: Treasury Strengthens Preventive Measures Against Iran 11/6/2008: 20

                    •        Iran is the world’s most active state sponsor of terror. The support

                    provided by the regime to terrorist groups includes financing that is routed

                    through the international financial system, especially through Iranian state-owned

                    banks.

                    •        The Islamic Revolutionary Guard Corps (IRGC) Qods Force, which has

                    been designated under Executive Order 13224 for providing material support to

                    the Taliban and other terrorist groups, is the Iranian regime’s primary mechanism

                    for cultivating and supporting terrorist and militant groups abroad.

                    •        It has been a standard practice for Iranian financial institutions to conceal

                    their identity to evade detection when conducting transactions. For example,

                    Bank Sepah has requested that its name be removed from transactions in order to

                    make it more difficult for intermediary financial institutions to determine the true

                    parties to a transaction. Bank Melli also has employed similar deceptive practices

                    to obscure its involvement from the international banking system when handling

                    financial transactions on behalf of the IRGC.

           53.      In 1994, The Money Laundering Suppression Act was enacted and required

regulators to improve the identification of money laundering schemes in financial institutions

and made numerous references to the fact that the crime of money laundering included terrorist
20
     Exhibit 1, Declaration of Thomas E. Nollner at 3.

                                                         12
financing.

         54.      Since at least 1994, international banks, including the Defendants in this case,

have been aware that money laundering is used by terrorist organizations to finance their

operations. 21

         55.      From at least 1970 there have been numerous U.S. laws and regulations, a large

volume of publicly available information, and many references in regulatory guidance and

examination procedures addressing the fact that banks and financial institutions needed to be

aware of and have knowledge of the fact that terrorist organizations could use the financial

system to support terrorist aims and plans. 22

         56.      Until approximately 1994, money laundering included references to “other

crimes” related to money laundering, such as illegal drug sales, but beginning with the Money

Laundering Suppression Act of 1994, terrorist financing was included when discussing money

laundering.      By the mid-2000’s, there were more than 170          predicate crimes for money

laundering, including funds that support terrorist activity, profits from illegal drug sales, and

structuring of transactions to avoid recordkeeping and reporting requirements. 23

         57.      By at least 2003, the financial industry knew that U.S. sanctions were intended to

discourage support for terrorism, that Iran was a state sponsor of terrorism, and that Iran’s

support for terrorist-facilitated attacks on coalition forces in Iraq and Afghanistan. In addition to

numerous other documents which address these issues, State Department Declarations “Patterns

of Global Terrorism, Overview of State–Sponsored Terrorism” published from 1996 through

2003, and “Country Reports on Terrorism–State Sponsors of Terrorism Overview” which

replaced the original declaration in 2004 and is still published annually, clearly inform the public

21
   Exhibit 1, Declaration of Thomas E. Nollner at 2.
22
   Id.
23
   Id. 2, 8.

                                                       13
of these issues. 24

           58.      All banks, including Defendants, that “have international operations or

relationships with correspondent banks have a duty, based on international banking norms, to

adopt know-your-customer (‘KYC’), anti-money laundering (‘AML’) and anti-terrorist financing

(‘ATF’) standards, as defined by and enforced by the Financial Action Task Force (‘FATF’) and

its supporting governments.” Weiss v. National Westminster Bank PLC, 453 F. Supp. 2d 609,

619 (E.D.N.Y. 2006).

           59.      The adoption and enforcement of these standards elevate the banks from mere

passive providers of financial services to having critical affirmative obligations to know

customer identities (establish KYC standards), to investigate, detect, and report suspicious

customers and transactions, and to implement AML and ATF programs and controls.

           60.      Through these controls, regulations, duties, responsibilities, obligations, and

standards, banks are intended to be—and have agreed to be—frontline defenders against

terrorism financing.

           61.      The effectiveness of these laws and policies inherently relies upon banks,

including Defendants, to uphold their duties and obligations.

           62.      The sources and authorities for the controls, regulations, duties, responsibilities,

standards, and obligations placed on and agreed to by the Defendants include U.S. laws and

regulations, the FATF Recommendations and standards, the Wolfsberg Group principles, the

Basel Committee standards, the Department of the Treasury and Office of Foreign Assets

Control regulations, and other governments and international groups and their laws, regulations,

and standards.

           63.      U.S. Laws and Regulations, & Executive Orders: The Bank Secrecy Act, 31
24
     Exhibit 1, Declaration of Thomas E. Nollner at 3-4.

                                                           14
U.S.C. §§ 5311 et seq., enacted in 1970 and augmented over the years, 25 combats money

laundering and terrorism financing by assigning important responsibilities to banks, 26 who are

required to work hand in hand with the U.S. government to prevent terrorism financing. 27

        64.      The Bank Secrecy Act is intended to prevent banks and other financial institutions

from being used as intermediaries for, or to hide the transfer or deposit of money derived from,

criminal activity. The Office of the Comptroller of the Currency (OCC) regulates national bank

compliance with the Bank Secrecy Act and its implementing regulations, 28 and authors

publications 29 to ensure compliance with anti-money laundering laws and anti-terrorist financing

legislation. Due to its regulatory prominence and the importance of its role, Defendants,

including foreign subsidiaries, foreign branches, foreign affiliates, and Edge Act Banks 30, are

aware of the guidance, bulletins, and other information published by the OCC.

        65.      The Bank Secrecy Act requires banks to undertake a number of AML and ATF

efforts to ensure they do not become conduits for terrorist financing. Those AML and ATF

efforts include the creation of explicit written policies and procedures to designate a compliance

officer, to train employees in all aspects of the Bank Secrecy Act regulations, internal

compliance, and AML policies and procedures, to establish internal recordkeeping and auditing

processes, to establish and follow “Know Your Customer” standards, and to file reports


25
   Titles I and II of Public Law 91-508, Oct. 26, 1970, as amended, codified at 12 U.S.C. § 1829b, 12 U.S.C. §§
1951-1959, and 31 U.S.C. § 5311 et seq.; Money Laundering Control Act (1986), 18 U.S.C. § 1956; The Money
Laundering Prosecution Improvements Act, 31 U.S.C. §§ 5312, 5321; The Annunzio-Wylie Anti-Money
Laundering Act (1992)(Pub. L. 102-550, Title XV, Oct. 28, 1992, 106 Stat. 4044), 31 U.S.C. 5318(h); The Money
Laundering and Financial Crimes Strategy Act (1998), 31 U.S.C. §§ 5341(b) and 5342(b).
26
   See generally https://www.ffiec.gov/bsa_aml_infobase/pages_manual/OLM_002.htm, last visited December 16,
2018.
27
    See generally https://www.occ.treas.gov/topics/compliance-bsa/bsa/index-bsa.html last visited December 16,
2018.
28
   See 31 CFR 103 § 103, et seq. (regulations recodified in 2010 at 31 CFR Chapter X).
29
   See, e.g., OCC BULLETIN 2008-13, “Guidance to Financial Institutions on the Continuing Money Laundering
Threat Involving Illicit Iranian Activity.”
30
   Edge Act Bank – a bank operating in the United States that is a subsidiary of a foreign bank and allowed to
engage in international banking pursuant to the Edge Act, 12 U.S.C.

                                                      15
identifying suspicious activities. Other government agencies and organizations play a critical role

in implementing the Bank Secrecy Act regulations, including the U.S. Treasury, FinCEN, the

Federal Reserve Board of Governors, the FDIC, and the FFIEC.

        66.     The banks’ obligations under the Bank Secrecy Act are detailed in a manual

published by the FFIEC, 31 which reminds banks that "[t]errorist networks are able to facilitate

their activities if they have financial means and access to the financial system" and that

"[t]errorist groups develop sources of funding that are relatively mobile to ensure that funds

can be used to obtain material and other logistical items needed to commit terrorist acts.

Thus, money laundering is often a vital component of terrorism financing.”

        67.     In September 2000, the “Bank Secrecy Act/Anti-Money Laundering

Comptroller’s Handbook” was published that clearly states that a bank was required under

12 CFR 21.21, to develop, administer, and maintain a program that ensures and monitors

compliance with the BSA and its implementing regulations, including recordkeeping and

reporting requirements. Part of this program included the requirement that a bank must

designate a qualified bank employee as its BSA compliance officer, who has day-to-day

responsibility for managing all aspects of the BSA compliance program and compliance

with all BSA regulations. The bank’s board of directors and senior management must

ensure that the BSA compliance officer has sufficient authority and resources to administer

effectively a comprehensive BSA compliance program. 32

        68.     Thus, banks were required to have a BSA compliance officer who knew the

requirements of AML/CFT laws, rules, regulations, industry standards, and business

31
   See generally https://www.ffiec.gov/bsa_aml_infobase/pages_manual/OLM_002.htm, last visited December 16,
2018.
32
   Exhibit 1, Declaration of Thomas E. Nollner at 4.

                                                    16
norms. 33

           69.      The FFIEC manual outlines the obligations of banks to "develop, implement,

and maintain effective AML programs that address the ever-changing strategies of money

launderers and terrorists who attempt to gain access to the financial system."

           70.      One of the mandatory and critical AML programs is a program by which

banks must determine "whether the customer appears on any federal government list of

known or suspected terrorists or terrorist organizations." Those organizations, as well as

countries designated as state sponsors of terrorism, are considered "high risk"—the highest

category of risk the FFIEC manual contemplates.

           71.      The USA PATRIOT Act, 34 which augmented the Bank Secrecy Act, was adopted

in response to the September 11, 2001 terrorist attacks and is intended, along with its

implementing regulations, to strengthen U.S. measures to prevent, detect, and prosecute

international money laundering and the financing of terrorism. Under The USA PATRIOT Act,

banks were required to establish AML programs, report suspicious activity, verify the identity of

customers, and apply enhanced due diligence to certain types of accounts involving foreign

persons.

           72.      The requirements of the USA PATRIOT Act related to the establishment of AML

programs, reporting suspicious activity, verifying the identity of customers, and applying

enhanced due diligence to certain types of accounts involving foreign persons are clearly set

forth in its implementing regulation, 31 CFR 103 - Financial Recordkeeping and Reporting of

Currency and Foreign Transactions May 9, 2003, and an updated issue of 31 CFR 103 -

Financial Recordkeeping and Reporting of Currency and Foreign Transactions dated July 1,


33
     Exhibit 1, Declaration of Thomas E. Nollner at 4.
34
     107 P.L. 56, 115 Stat. 272 *, 107 P.L. 56, 2001 Enacted H.R. 3162, 107 Enacted H.R. 3162.

                                                         17
2005. Accordingly, these requirements were clearly known to Defendants no later than May 9,

2003 and July 1, 2005, respectively.

        73.      The Iran Sanctions Act, first enacted in 1996, further regulates the financial

industry to, inter alia, deny Iran the financial ability to support acts of international terrorism. 35

        74.      U.S. Presidential Executive Orders over the years have further regulated the

financial industry to prohibit business and transactions with Iran in order to avoid terrorism

financing. 36

        75.      The      Financial      Action     Task      Force     (“FATF”):        The     FATF       is   an

intergovernmental body originally established by the 1989 Paris G-7 Summit. “The objectives of

the FATF are to set standards and promote effective implementation of legal, regulatory and

operational measures for combating money laundering, terrorist financing and other related

threats to the integrity of the international financial system.” 37 The FATF currently includes 36

Member countries, 2 regional organizations, 2 Observer countries, 9 international organization

Associate Members, and 23 Observer Organizations, including the major financial center

countries of Europe, North America, and Asia. At all relevant times, the United States, the

United Kingdom, Germany, France and Switzerland, were all participants in the FATF.

        76.      Except for Defendant HBME, 38 Defendants are all headquartered in countries that

are members of the FATF and therefore are all obligated to comply with the standards set by the
35
   Iran Sanctions Act of 1996. Act Aug. 5, 1996, P.L. 104-172, 110 Stat. 1541; Aug. 3, 2001, P.L. 107-24, § 2(a)
(applicable to investments made on or after 6/13/2001, as provided by § 2(b) of such Act), §§ 3-5, 115 Stat. 199;
Aug. 4, 2006, P.L. 109-267, § 1, 120 Stat. 680; Sept. 30, 2006, P.L. 109-293, Title II, § 201, § 202(a), (b)
(applicable to actions taken on or after 6/6/2006, as provided by § 202(c) of such Act), §§ 203-205(g)(1), 120 Stat.
1345, 1346.
36
   See, e.g., Executive Order No. 12211 of April 17, 1980; Executive Order 12613 of October 29, 1987; Executive
Order 12957 of March 15, 1995; Executive Order 12959 of May 6, 1995; Executive Order 13059 of August 19,
1997.
37
    Financial Action Task Force, Who we are, http://www.fatf-gafi.org/about/, last visited April 19, 2019.
38
   The Co-operation Council for the Arab States of the Gulf, which includes the United Arab Emirates, has also been
a regional organization member since 1991. FATF evaluations are conducted jointly with the regional AML/CFT
body for the FATF associated member, the Middle East and North Africa Financial Action Task Force,
(MENAFATF), of which United Arab Emirates is a member

                                                        18
FATF. Thus, the Defendants and their directors operating in and from these countries are bound

by the FATF standards.

       77.     The Recommendations developed by the FATF in 1990 and revised in 1996,

2001, 2003, and most recently in 2012, are recognized as the international standard for

combating money laundering, the financing of terrorism, and the proliferation of weapons of

mass destruction. They form the basis for a coordinated response to these threats.

       78.     The FATF monitors the progress of its members in implementing necessary

measures, reviews money laundering and terrorist financing techniques and counter-measures,

and promotes the adoption and implementation of appropriate measures globally. In

collaboration with other international stakeholders, the FATF works to identify national-level

vulnerabilities with the aim of protecting the international financial system from misuse.

       79.     In 1990, and updated in 1996 and 2003, the FATF issued a set of Forty

Recommendations that establish a minimum for international AML standards. These

Recommendations have been endorsed by the countries in which the Defendants do business.

       80.     Among those Forty Recommendations, banks are to “develop programmes against

money laundering and terrorist financing” and should include the “development of internal

policies, procedures and controls, including appropriate compliance management arrangements,

and adequate screening procedures to ensure high standards when hiring employees; an ongoing

employee training programme; and an independent audit function to test the system.”

       81.     Complementing the Forty Recommendations, the FATF addressed terrorist

financing directly in October 2001 by establishing a set of Eight Special Recommendations on

Terrorist Financing. Under those Special Recommendations, banks that “suspect or have

reasonable grounds to suspect that funds are linked or related to, or are to be used for terrorism,


                                                19
terrorist acts or by terrorist organizations,” are required to report their suspicions to the

government.

        82.      These standards set forth by FATF “include a due diligence obligation to monitor

publicly accessible information relating to ‘high risk’ customers.” 39 Weiss, 453 F. Supp. 2d 609,

619 (E.D.N.Y. 2006).

        83.      In April 2002, the FATF issued a report, entitled “Guidance for Financial

Institutions in Detecting Terrorist Financing,” to all major financial institutions, including

Defendants, to “ensure that financial institutions do not unwittingly hide or move terrorist funds.

Financial institutions will thus be better able to protect themselves from being used as a conduit

for such activity…”

        84.      That April 2002 report underscored to banks, including Defendants, the risks to

financial institutions of terrorist financing:

        Regardless of whether the funds in a transaction are related to terrorists for the purposes
        of national criminal legislation, business relationships with such individuals or other
        closely associated persons or entities could, under certain circumstances, expose a
        financial institution to significant reputational, operational, and legal risk. This risk is
        even more serious if the person or entity involved is later shown to have benefited from
        the lack of effective monitoring or willful blindness of a particular institution and thus
        was to carry out terrorist acts.

        85.      The FATF has also warned banks that mere financial accounting and auditing

might be insufficient protection against the abuse: “Direct field audits of programmes may be, in

some instances, the only method for detecting misdirection of funds. Examination of field

operations is clearly a superior mechanism for discovering malfeasance of all kinds, including



39
  These high-risk customers include charities and other non-profit organizations. Non-profit organizations,
particularly those held out as charitable organizations, constitute high-risk accounts warranting enhanced due
diligence and scrutiny, because the mechanism of charitable fundraising has, been used to provide a cover for the
financing of terror. The duty to monitor and profile charity customers arises independently of any particular
transaction.

                                                       20
diversion of funds to terrorists.” 40

        86.       The Financial Crimes Enforcement Network (FinCEN): FinCEN is a bureau

of the U.S. Department of the Treasury. FinCEN’s mission is to safeguard the financial system

from illicit use and combat money laundering and promote national security through the

collection, analysis, and dissemination of financial intelligence and strategic use of financial

authorities. 41

        87.       FinCEN carries out its mission by receiving and maintaining financial

transactions data; analyzing and disseminating that data for law enforcement purposes; and

building global cooperation with counterpart organizations in other countries and with

international bodies. 42

        88.       FinCEN exercises regulatory functions primarily under the Currency and

Financial Transactions Reporting Act of 1970, as amended by Title III of the USA PATRIOT

Act of 2001 and other legislation, which legislative framework is commonly referred to as the

"Bank Secrecy Act" (BSA). The BSA is the nation's first and most comprehensive Federal anti-

money laundering and counter-terrorism financing (AML/CFT) statute. In brief, the BSA

authorizes the Secretary of the Treasury to issue regulations requiring banks and other financial

institutions to take a number of precautions against financial crime, including the establishment

of AML programs and the filing of reports that have been determined to have a high degree of

usefulness in criminal, tax, and regulatory investigations and proceedings, and certain

intelligence and counter-terrorism matters. The Secretary of the Treasury has delegated to the

Director of FinCEN the authority to implement, administer, and enforce compliance with the


40
   FATF Task Force on Money Laundering; Combating the Abuse of Non-Profit Organisations, (October 11, 2002).
41
   Financial Crimes Enforcement Network, What We Do, https://www.fincen.gov/what-we-do, last visited April 19,
2019.
42
   Id.

                                                      21
BSA and associated regulations. 43

        89.      Congress has given FinCEN certain duties and responsibilities for the central

collection, analysis, and dissemination of data reported under FinCEN's regulations and other

related data in support of government and financial industry partners at the Federal, State, local,

and international levels. To fulfill its responsibilities toward the detection and deterrence of

financial crime, FinCEN:

        •     Issues and interprets regulations authorized by statute;
        •     Supports and enforces compliance with those regulations;
        •     Supports, coordinates, and analyzes data regarding compliance examination functions
              delegated to other Federal regulators;
        •     Manages the collection, processing, storage, dissemination, and protection of data
              filed under FinCEN's reporting requirements;
        •     Maintains a government-wide access service to FinCEN's data, and networks users
              with overlapping interests;
        •     Supports law enforcement investigations and prosecutions;
        •     Synthesizes data to recommend internal and external allocation of resources to areas
              of greatest financial crime risk;
        •     Shares information and coordinates with foreign financial intelligence unit (FIU)
              counterparts on AML/CFT efforts; and
        •     Conducts analysis to support policymakers; law enforcement, regulatory, and
              intelligence agencies; FIUs; and the financial industry. 44

        90.      The Federal Financial Institutions Examination Council (FFIEC): The FFIEC

is a formal interagency body empowered to prescribe uniform principles, standards, and report

forms for the Federal examination of financial institutions. The FFIEC also makes

recommendations to promote uniformity in the supervision of financial institutions.45

        91.      The FFIEC publishes and disseminates the BSA/AML Examination Manual,

which provides regulatory requirements and guidance for carrying out BSA/AML examinations.

43
   Id.
44
   Id.
45
   Federal Financial Institutions Examination Council, Welcome to the Federal Financial Institutions Examination
Council’s (FFIEC) Web Site - FFIEC Council, https://www.ffiec.gov/, last visited April 19, 2019.

                                                       22
It also provides guidance to financial institutions on developing an effective BSA/AML

compliance program and identifying and controlling risks associated with money laundering and
                       46
terrorist financing.

        92.      The FFIEC also maintains the FFIEC Bank Secrecy Act/Anti-Money Laundering

InfoBase to provide field examiners and financial institutions with training and information. The

goal of the FFIEC InfoBase is to disseminate “just-in-time” training for new regulations and

topics of specific concern regarding BSA and AML issues. 47

        93.      The Wolfsberg Group: The Wolfsberg Group is an association of large global

banks that, in 2000, developed and agreed to a set of global AML principles and guidelines for

international private banks to promote transparency in financial transactions and to increase the

effectiveness of global anti- money laundering and anti-terrorist financing programs. 48

        94.      The standards and principles developed by the Wolfsberg Group of banks affect

the correspondent banks of Wolfsberg Group member financial institutions. At the relevant times

hereto, Defendants Barclays, Credit Suisse, Deutsche, HSBC, Standard Chartered, and RBS,

have been members of the Wolfsberg Group.

        95.      The Wolfsberg Principles for the Suppression of Terror Financing committed the

banks to “implement ‘procedures for consulting applicable lists and taking reasonable and

practicable steps to determine whether a person involved in a prospective or existing business

46
   Federal Financial Institutions Examination Council, BSA/AML Manual – Introduction,
https://bsaaml.ffiec.gov/manual/Introduction/01, last visited April 19, 2019.
47
   Federal Financial Institutions Examination Council, BSA/AML InfoBase, https://bsaaml.ffiec.gov/, last visited
April 19, 2019.
48
   The banks initially involved included, but was not limited to, Barclays Bank, Credit Suisse Group, Deutsche Bank
AG, Royal Bank of Scotland (ABN AMRO Bank) and HSBC. The Group’s purpose is to develop financial services
industry standards for “Know Your Customer,” Anti-Money Laundering, and Counter Terrorism Financing Policies.
The Wolfsberg Anti-Money Laundering Principles for Private banking were published in October 2000 (and revised
in May 2002). In January 2002, the Group published a Statement on the Financing of Terrorism and, in November
2002, released the Wolfsberg Anti-Money Laundering Principles for Correspondent Banking. The Wolfsberg
Group’s most recent Statement, on Monitoring Screening and Searching, was published in September 2003. The
standards are widely known.

                                                        23
relationship appears on such a list.’” 49

           96.      The Wolfsberg AML principles require significant due diligence to collect and

record account information, including the identity of the principle beneficial owners of an

account (whether natural persons, legal entities, or unincorporated associations); the purpose and

reasons for opening the account; anticipated account activity; source of wealth (description of the

economic activity which has generated net worth); estimated net worth; source of funds

(description of the origin and the means of transfer for monies that are accepted for the account

opening); and references or other sources to corroborate reputation information.

           97.      According to the Wolfsberg AML principles, a “bank will endeavor to accept

only those clients whose source of wealth and funds can be reasonably established to be

legitimate…Mere fulfillment of internal review procedures does not relieve the private banker of

this basic responsibility.”

           98.      On April 19, 2007, the Wolfsberg Group issued a statement “endorsing measures

to enhance the transparency of international wire transfers to promote the effectiveness of global

AML and anti-terrorist financing programs. The measures include both the development of an

enhanced payment message format, which would include more detailed information about those

conducting wire transfers in certain instances, as well as calling for the global adoption of basic

messaging principles aimed at promoting good practice with respect to the payment system.”

           99.      This April 2007 statement was directed to the increasingly apparent risks inherent

in MT 202 “cover payments”—one of the methods Defendants used to conceal their illegal USD

funds transfers on behalf of Iran through the Eurodollar market, as further alleged and detailed in

this Complaint.

           100.     Defendants ABN Amro (RBS N.V.), Barclays, Credit Suisse, DB, and HSBC
49
     Weiss, 453 F. Supp. 2d at 619, 626-27.

                                                    24
were all listed on the April 19, 2007 press statement.

        101.     The Basel Committee on Banking Supervision: In 1988, the Basel Committee,

an international standards organization of central banks, bank supervisors, and regulators, which

formulates broad supervisory standards and guidelines and recommends statements of best

banking practices, including those regarding customer due diligence, set out the following

principles, among others:


            a. Banks’ management should ensure that business is conducted in conformity with
               high ethical standards and that laws and regulations pertaining to financial
               transactions are adhered to;

            b. Banks should not set out to offer services or provide active assistance in
               transactions which they have good reason to suppose are associated with money-
               laundering activities;

            c. Banks should cooperate fully with national law enforcement authorities to the
               extent permitted by specific local regulations relating to customer
               confidentiality. Care should be taken to avoid providing support or assistance to
               customers seeking to deceive law enforcement agencies through the provision of
               altered, incomplete or misleading information; and

            d. Where banks become aware of facts which lead to the reasonable presumption
               that money held on deposit derives from criminal activity or that transactions
               entered into are themselves criminal in purpose, appropriate measures,
               consistent with the law, should be taken, for example, to deny assistance, sever
               relations with the customer and close or freeze accounts. 50


        102.     These standards were at all relevant times known by the Defendants.

        103.     The U.S. Department of the Treasury - Office of Foreign Assets Control: The

Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury administers and

enforces economic and trade sanctions against targeted foreign countries, terrorism sponsoring

organizations, and international narcotics traffickers.

        104.     As part of its enforcement efforts, OFAC publishes a list of individuals and

50
   Basel Committee, Prevention of Criminal Use of the Banking System for the Purpose of Money-Laundering, State
of Principles (Dec. 1988), reprinted in BSA Manual, Section 1501.0 (September 1977).

                                                      25
companies owned or controlled by, or acting for or on behalf of, targeted countries as well as

individuals, groups, and entities, such as terrorists and narcotics traffickers designated under

programs that are not country-specific. These are, collectively, called SDNs. 51

        105.     Naturally, because of the obvious risks, banks are prohibited from conducting

transactions with SDNs. The law, including the Trading with the Enemy Act (50 U.S.C. §§4301

et seq.), the International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the

Anti-Terrorism and Effective Death Penalty Act of 1996 (Pub. L. No. 104-132, 110 Stat. 1214),

and the Foreign Narcotics Kingpin Designation Act (21 U.S.C. § 1901 et seq.), prohibit

transactions with SDN’s and required banks, including the Defendants, to ensure that no wire

transfers were made to or from any SDNs.

        106.     The U.S. Department of the Treasury also developed the “Terrorist Finance

Tracking Program” to use banking information to identify, track, and pursue suspected foreign

terrorists, like Hamas, Hezbollah, and Al Qaeda and their financial supporters. The Program

relies on complete and accurate SWIFT data to do so. Based on information provided by the

banks, the U.S. Government, through its Program, conducts targeted searches in order to trace

financial transactions related to suspicious terrorist activity. 52

        107.     The efficacy of the Terrorist Finance Tracking Program depended on the integrity

of the banks, including Defendants, and the accuracy and completeness of the SWIFT data.

        108.     The Department of the Treasury has also issued publications and advisories to

provide standards and guidance to financial institutions, including Defendants, on the money




51
  See paragraph 17, footnote 11, above.
52
  U.S. Dep’t of the Treasury, Terrorist Finance Tracking Program Fact Sheet (June 23, 2006),
https://www.treasury.gov/press-center/press-releases/Pages/js4340.aspx, last visited December 17, 2018.

                                                        26
laundering threat involving illicit Iranian activity. 53

        109.    Other International Standards: International standards applicable to the

financial services industry likewise impose on banks the duty to implement and enforce AML

and ATF procedures, including the requirement to scrutinize customers by monitoring publicly

accessible information and allegations in relation to "high-risk" products, services, entities,

geographic locations and customers, by identifying the true beneficial owners of accounts,

and by not engaging in "willful blindness" when it comes to terrorism financing.

        110.    To the extent the United States has accepted membership or agreed to implement

standards or principles of any organization promulgating such standards or principles, those

standard or principles are requirements for financial institutions, including Defendant Banks, to

conduct business in the United States.

        111.    Despite being fully aware of the duties and responsibilities imposed on

Defendants, and agreed to by Defendants, as outlined above, Defendants knowingly and

intentionally violated the controls, regulations, duties, and responsibilities governing their

conduct, as more fully described herein in order to facilitate the transfer of billions of dollars

used to finance terrorism.

        3.      DEFENDANTS               KNOWINGLY               HELPED            IRAN        EVADE
                SANCTIONS

        112.    To Iran, Defendants were familiar faces. Many of Iran’s state controlled banks

had already developed banking relationships with these Defendants, several of which operated

branches in Tehran.

        113.    During all times relevant to this Action, Defendants used the U.S. financial

system to funnel hundreds of billions of USDs to Iran and its Agents and Proxies.

53
   For example, Department of the Treasury – Financial Crimes Enforcement Network Advisory # FIN-2008-A002
Issued: March 20, 2008.

                                                   27
           114.     This practice/action was illegal, and Defendants knew it was illegal. 54

           115.     Defendants, knowing the type of USD transfers they performed on behalf of

sanctioned Iranian entities were illegal, devised clever ways of evading the laws and the U.S.

government’s mechanisms of enforcement. They intentionally disguised financial payments to

and from USD-denominated accounts and conducted illicit trade-finance transactions on Iran’s

behalf. By doing so, Defendants provided the billions of dollars of support Iran needed to fund

its terrorism campaign in Iraq that U.S. sanctions would otherwise have denied them.

           116.     One of the mechanisms used by the U.S. Government, which is related to

international wire transfers, is administered and enforced by OFAC.

           117.     OFAC enforces economic sanctions by blocking sanctioned entities from

accessing the U.S. banking system.

           118.     To block illegal financial transactions, OFAC mandates the use of filters that

automatically flag transactions to or from sanctioned entities. To evade the filtering mechanism,

Defendants purposefully removed key information from the wire transfers, a practice known as

“stripping.”

           119.     Defendants stripped the wire transfers of information that would trigger the

detection systems. Defendants would then manually re-enter the payment information so the

transfer would be processed undetected by regulators. The transfers were executed through

correspondent bank accounts in New York and through the Federal Reserve Bank in New York.

           120.     Defendants went even further by providing expert training and advice to Iranian

entities concerning how to deceive OFAC and ensure payments would be processed without

delay or interference.



54
     Exhibit 3, Declaration of Robert Mazur at 30.

                                                     28
       121.    By intentionally disguising financial payments to and from USD-denominated

accounts and conducting illicit trade-finance transactions on Iran’s behalf, Defendants provided

the billions of dollars of support Iran needed to fund its terrorism campaign in Iraq.

       122.    These resources enabled Iran and its agents to provide a combination of funding,

weapons, munitions, intelligence, logistics, and training to Hezbollah, the IRGC-QF, and Iran’s

terrorist agents (including the Special Groups), who killed, injured, or maimed the U.S nationals,

including Plaintiffs and/or their family members, in Iraq from 2003 to 2011.

       123.    Eventually, after many years, the scheme was uncovered by U.S. law

enforcement, and Defendants entered into criminal plea agreements and/or deferred prosecution

agreements.

       124.    Defendants admitted to willfully evading U.S. laws and regulations, conducting

illicit trade-finance transactions, and intentionally disguising financial payments to and from

USD-denominated accounts.

       125.    Defendants further admitted to laundering billions of dollars on behalf of Iran and

Iran-sanctioned entities.

       126.    The amounts of USD Defendants laundered are reflected in the various

agreements they signed and amount to hundreds of billions of dollars.

       127.    The bank services provided and transactions allowed by the Defendant banks in

this case to and for their customers, as set forth above, were not routine banking services in that

the services and transactions were made purposefully to avoid reporting and/or recordkeeping

requirements of the BSA. These transactions were in violation of 12 CFR Part 21.11 (c) (4) (i) in

that a Suspicious Activity Report (SAR) was not filed as required. This section states that a SAR

is required when the transaction involves funds derived from illegal activities or is intended or


                                                 29
conducted in order to hide or disguise funds or assets derived from illegal activities (including,

without limitation, the ownership, nature, source, location, or control of such funds or assets) as

part of a plan to violate or evade any law or regulation or to avoid any transaction reporting

requirement under Federal law. 55

         128.     Stripping information from a wire transfer document is not a routine banking

practice and was part of a purposeful plan to avoid a transaction reporting requirement under

Federal law. 56

         129.     Any person or institution involved with stripping, altering, or working in

collusion with another to conceal, hide, or obscure the true identity of the person or entity for

whom the transaction will ultimately benefit, is conducting a non-routine transaction. Allowing

a transaction that should have been initially identified as suspicious and subsequently identified

as illegal is not a routine banking practice. 57

         130.     If wire transfers had not been stripped or altered, the sanctioned Iranian entities

involved with the wires would have been identified and flagged through the OFAC system, the

transactions would have been blocked, and the funds would not have been used to provide

material support of terrorism.            However, because of the intentional concealment by the

Defendant Banks of information required to be identified on such wire transfers, the Iranian

entities involved with the wires were able to evade the OFAC system and carry out illegal and

fraudulent transfers. 58

         131.     Banks that engage in non-routine transactions such as those described here

(including the failure to file SARs and concealing or stripping information in wire transfer


55
   Exhibit 1, Declaration of Thomas E. Nollner at 2.
56
   Id. at 3.
57
   Id.
58
   Id.

                                                       30
requests to hide or disguise funds) were engaging in conduct intended to assist the organization

conducting money laundering. 59

         132.     Had the Defendant Banks not engaged in the wire stripping and other deceptive

conduct described in this action, the sheer U.S. dollar amount of the transactions Iran was

engaging in would have been known years earlier and would have been a red flag for regulators,

which likely would have triggered action such as Treasury designations and revocation of the U-

turn exemption much earlier than 2007. 60

         133.     By the mid-1990s and early 2000s, and certainly during the relevant time period

of this action (2003 to 2011), information was readily available for banks to know that their

institutions could be used to support terrorism and that financial institutions were required to

have a program and an identified BSA compliance officer on staff to ensure that financial

institutions were aware of and followed AML/CFT laws, regulations, and guidelines. 61

         134.     As to the transactions at issue in this case, the Defendant Banks knew, or were

willfully and purposefully ignorant or indifferent to, the fact that Iran was engaging in wire

stripping to avoid U.S. Sanctions, to engage in illicit and illegal activities, including its support

and coordination of terrorist attacks through its proxies in Iraq. 62

         135.     The Defendant Banks knew, or were willfully and purposefully ignorant or

indifferent to, the fact that U.S. Dollars processed in these non-routine transactions would

provide support for terrorist attacks. 63

         136.     Defendant Banks Enabled Iran to Evade OFAC Filters and Fund Terrorism:

By way of example, and to show how the OFAC filters in New York work to regulate the flow of

59
   Exhibit 1, Declaration of Thomas E. Nollner at 3.
60
   Id.
61
   Id.
62
   Id.; See also Exhibit 3, Declaration of Robert Mazur at 30.
63
   Id.

                                                          31
U.S. dollars, consider funds denominated in U.S. dollars are being transferred from a customer in

Singapore to a company in Germany to pay for an airplane. The customer’s bank in Singapore is

ABC bank.           The bank for the company in Germany is XYZ bank.              ABC bank has a

correspondent relationship account with a very large UK bank, MNO bank, through which ABC

bank conducts its international transactions and its U.S. dollar denominated transactions. MNO

bank has a branch in New York, which if chartered by the OCC is considered a federal branch

for regulatory purposes. The MNO bank branch could also be state chartered. The MNO bank

branch in New York is the office MNO uses to conduct its U.S. dollar transactions, like this: 64

           •        The Singapore customer goes into his bank, ABC bank, and initiates the
                    transaction to send the funds to the company in Germany.
           •        ABC bank sends instructions to UK MNO bank to process the transaction
                    so that funds are withdrawn from ABC’s bank account at UK MNO bank
                    and paid to the German company at his account with XYZ bank.
           •        UK MNO bank conducts the transaction through its MNO New York
                    branch.
           •        The FED Wire System is used to move the funds.
           •        The funds in-processed from Singapore ABC bank are received by the
                    MNO New York branch in order to conduct the transaction.
           •        The funds out-processed to German XYZ bank are then sent by the MNO
                    New York branch to XYZ bank so the German company can be paid.
           •        Because both the in-processing and out-processing of the transaction is in
                    U.S. dollars, since the transactions are being conducted in the US, and
                    since the transaction is being conducted through a U.S. bank, OFAC laws
                    apply.
           •        This means that all parties to the transaction are screened against the
                    OFAC sanctions list.
           •        If there are no OFAC concerns, the funds are moved from ABC bank’s
                    account at MNO bank to XYZ bank so the company can be paid.
           •        If there are OFAC concerns then the funds can be blocked.
           •        If there are no OFAC concerns the funds are placed in German XYZ bank
                    for the use of the German company.


           137.     AML/CFT issues can arise, for example, if ABC bank initiates the transaction for
64
     Exhibit 1, Declaration of Thomas E. Nollner at 15-16.

                                                             32
the Singapore customer but does not list the customer’s name on the wire transfer document, if

ABC bank lists a fake name on the document, or if ABC bank conducts the transfer as if ABC

bank was the party for whom the transfer was made and there is no note made as to the identity

of the ultimate beneficiary of the funds transfer. 65

         138.     Here, in order for Iran to do business by wire transfers in U.S. Dollars with its

terror proxies, it needed to access the U.S. Financial system. It also needed the ability to evade

the OFAC filters, or the transfers would be blocked and the terrorists could not be funded. Also,

it needed secrecy of the amount of U.S. Dollars being processed by Iran through the U.S.

Financial system, in order to avoid detection by U.S. authorities. 66

         139.     Iran and its state-controlled Banks did not have access to the U.S. financial

system. Therefore, Iran needed the Defendant Banks to provide access and to conceal and

deceive the U.S. authorities about the actual parties to the wire transactions in order to fund the

terrorists in U.S. Dollars. Otherwise, the U.S. Dollar transfers would never have occurred, the

terrorists would not have been funded, and the terror attacks would not have occurred. 67

         140.     One example comes from the October 25, 2007, U.S. Treasury Designations

regarding Iran and several Iranian entities and organizations. The Fact Sheet states: “The Qods

Force provides roughly $100 to $200 million in funding a year to Hizballah[.]” The Quds (a.k.a.

“Qods”) Force, as discussed herein, is an arm of the Iranian government. These payments, in

U.S. Dollars, were payments made to a known foreign terrorist organization (FTO) (i.e.,

Hizballah) that would have had to go through the OFAC filters in New York. Iranian banks

cannot send transfers directly to New York, and therefore would have had to engage a non-



65
   Exhibit 1, Declaration of Thomas E. Nollner at 16.
66
   Id.
67
   Id.

                                                        33
Iranian bank with a U.S. correspondent bank account to process the transfers. 68

        141.     Defendant Banks Displayed Intent to Aid Terrorists or Willful and

Purposeful Indifference in Ignoring High Risk Iranian Transactions: Although attempts to

launder money through a financial institution can emanate from many different sources, certain

products and services, types of entities, and geographic locations are more vulnerable to money

laundering. 69

        142.     High-risk products and services include activity such as: International

Correspondent Banking Relationships, Wire (Funds) Transfers, and Special Use Accounts. 70

        143.     High-risk entities can include businesses such as offshore corporations and banks

located in tax and/or secrecy havens, import/export companies, and ship, bus, and plane

operators. 71

        144.     High-risk geographies include: countries subject to OFAC sanctions, including

state sponsors of terrorism, countries identified as supporting international terrorism under

section 6(j) of the Export Administration Act of 1979, as determined by the Secretary of State,

and jurisdictions/countries identified as non-cooperative by the Financial Action Task Force on

Money Laundering. 72

        145.     If a financial institution had a proper AML/CFT program in place and if the

institution fully complied with AML/CFT laws and regulations, the institution would have

identified that Iranian related entities, customers, and transactions were high risk based on the

institution’s offering and providing high-risk products and services, based on the fact that

products and services included high-risk entities, and based on the fact that the locations where

68
   Exhibit 1, Declaration of Thomas E. Nollner at 16-17.
69
   Id.
70
   Id.
71
   Id.
72
   Id.

                                                           34
the transactions occurred involved high-risk geographies.           This would have required the

institution to then increase its monitoring and surveillance of Iranian banking activity to preclude

Iran from using the institution to conduct financial activity in support of terrorism. 73

         146.     Instead, the Defendant Banks here either knew, or were willfully and purposefully

ignorant or indifferent to, the High Risks posed by these Iranian transactions. 74

         147.     Defendant Banks Displayed Intent to Aid Terrorists or Willful and

Purposeful Indifference in Ignoring Red Flags Raised by Iranian Transactions: There were

several publications issued during the early 2000s that discussed red flags related to certain

transactions that a bank should be aware of that might indicate activity in the support of

terrorism. 75

         148.     In 2002, the OCC published “Money Laundering: A Banker’s Guide to Avoiding

Problems,” that listed specific activity as red flags for terrorist financing. This included activity

such as funds generated by a business owned by nationals of countries associated with terrorist

activity, charity/relief organization-linked transactions, currency exchange buying/selling foreign

currencies from various countries in the Middle East, and business account activity conducted by

nationals of foreign countries associated with terrorist activity with no obvious connection to the

business. 76

         149.     The FFIEC Bank Secrecy Act/Anti-Money Laundering Examination Manual of

June 2005 provided even more examples of terrorist related red flags in Appendix F of the

Manual. These include sixteen types of activity to include: funds transfers that do not include

information on the originator or the person on whose behalf the transaction is conducted, they


73
   Exhibit 1, Declaration of Thomas E. Nollner at 17.
74
   Id.; Exhibit 3, Declaration of Robert Mazur at 30.
75
   Exhibit 1, Declaration of Thomas E. Nollner at 17.
76
   Id..

                                                        35
include fund transfers that are sent or received via international transfers from or to high-risk

locations, and instances where the stated occupation of the customer is not commensurate with

the type or level of activity. 77

        150.     If a financial institution had a proper AML/CFT program in place and if the

institution fully complied with AML/CFT laws and regulations, the institution would have

known that some of the Iranian banking activity consisted of transactions (red flags) that a bank

should be aware of that might indicate activity in the support of terrorism. This would have

required the institution to increase its monitoring and surveillance of Iranian banking activity to

preclude Iran from using the institution to conduct financial activity in support of terrorism. 78

        151.     Instead, the Defendant Banks either knew, or were willfully and purposefully

ignorant or indifferent to, the Red Flags raised by these Iranian transactions. 79

        152.     Defendant Banks Displayed Intent to Aid Terrorists or Willful and

Purposeful Indifference in Failing to Follow FATF Recommendations: The FATF is an inter-

governmental body which sets standards, and develops and promotes policies to combat money

laundering and terrorist financing. In 1990, FATF developed “Forty Recommendations” as an

initiative to combat the misuse of financial systems by persons laundering drug money.

Recognizing the vital importance of taking action to combat the financing of terrorism, in

October 2001, the FATF expanded its mandate to deal with the issue of the financing of

terrorism, and took the important step of creating the “Nine Special Recommendations on

Terrorist Financing.” These Recommendations contain a set of measures aimed at combating the

funding of terrorist acts and terrorist organizations, and are complementary to the Forty

Recommendations. In February 2012, FATF revised the Recommendations to incorporate the

77
   Exhibit 1, Declaration of Thomas E. Nollner at 17-18.
78
   Id. at18.
79
   Id.

                                                           36
Nine     Special     Recommendations      on   Terrorist   Financing   into   the   original   Forty

Recommendations.         There are now FATF 40 Recommendations that include the terrorist

issues. 80

         153.      If a financial institution had a proper AML/CFT program in place and if the

institution fully complied with AML/CFT international standards and business norms, the

institution would have known that FATF revised its Recommendations to include specific

recommendations related to dealing with terrorism. This would have required the institution to

increase its monitoring and surveillance of Iranian banking activity to preclude Iran from using

the institution to conduct financial activity mentioned in the FATF Recommendations in support

of terrorism. 81

         154.      Instead, the Defendant Banks either knew, or were willfully and purposefully

ignorant or indifferent to, the FATF Recommendations regarding support of terrorism. 82

         155.      Defendant Banks Displayed Intent to Aid Terrorists or Willful and

Purposeful Indifference in Failing to Follow Wolfsberg AML Principles: In 2000, a group of

thirteen of the world’s largest banks, to include Barclays, Credit Suisse, Deutsche Bank, and

HSBC, began to work on drafting anti-money laundering guidelines for Private Banking. 83

         156.      The Wolfsberg Anti-Money Laundering (AML) Principles for Private Banking

were subsequently published in October 2000, revised in May 2002, and revised again most

recently in June 2012. 84

         157.      The materials published by the Wolfsberg Group are designed to provide financial

institutions with an industry perspective on effective financial crime risk management and

80
   Id.
81
   Id.
82
   Id.
83
   Id.
84
   Id.

                                                  37
included a framework and guidance for the management of financial crime risks, particularly

with respect to Know Your Customer, Anti-Money Laundering, and Counter Terrorist Financing

policies. 85

        158.     Other materials published by the group have included a Statement on the

Financing of Terrorism, Anti-Money Laundering Principles for Correspondent Banking,

Guidance on a Risk Based Approach for Managing Money Laundering Risks, FAQs on

Politically Exposed Persons (PEPs), Trade Finance Principles, Guidance on Anti-Bribery &

Corruption Compliance Programs, and a statement endorsing measures to enhance the

transparency of international wire transfers to promote the effectiveness of global AML and CFT

programs. 86

        159.     If a financial institution had a proper AML/CFT program in place and if the

institution fully complied with AML/CFT international standards and business norms, the

institution would have known the Wolfsberg AML Principles and other published AML/CFT

guidance related to dealing with terrorism. This would have required the institution to increase

its monitoring and surveillance of Iranian banking activity to preclude Iran from using the

institution to conduct financial activity in contradiction of the Wolfsberg AML Principles and

guidance as related to terrorism. 87

        160.     Instead, the Defendant Banks either knew, or were willfully and purposefully

ignorant or indifferent to, the Wolfsberg AML Principles and guidelines as related to terrorism. 88

        4.       THE CONSPIRACY

        161.     Each Defendant committed acts of international terrorism and violated 18 U.S.C.


85
   Exhibit 1, Declaration of Thomas E. Nollner at 18-19.
86
   Id.
87
   Id.
88
   Id.

                                                           38
§ 2339A, § 2339B, and § 2332d when it conspired with Iran to provide material support for

terrorism.

        162.     The Conspiracy was led by Iran, who along with the other members of the

terrorism network shared the goal of sustaining and advancing Iran’s international terrorism

campaigns.

        163.     Starting in 2003, the members of Iran’s terrorism network shared the goal of

pushing U.S. and Coalition forces out of Iraq while avoiding a direct military conflict with the

international community. The Bank Defendants participated in the Conspiracy for financial gain.

Collectively they gained business worth hundreds of millions of dollars.

        164.     This terrorism network became more cohesive after 2003, continually adapting to

the defensive improvements of U.S. forces and showing agility in circumventing the improved

and sophisticated methods the U.S. forces developed in response to Iran’s terrors attacks. The

agility and technological advancement of Iran’s terrorism campaign in Iraq was made possible

by the covert U.S. dollars fraudulently flowing through the United States’ OFAC system directly

and indirectly to the terrorism network. These funds could not have been transferred without the

help of the Bank Defendants.

        165.     They accomplished these acts of terrorism by evading U.S. economic sanctions

and arms embargos against Iran, knowing, or being deliberately indifferent to the fact, that Iran

would use the laundered funds 89 to finance the Terrorist Groups for the purpose of killing and

maiming, inter alia, American citizens serving as part of the Coalition Forces in Iraq from 2003

to 2011.

        166.     As used in this Complaint, “the Conspiracy” refers to an illegal criminal

89
  USD funds include the following U.S. dollar-denominated financial instruments: deposit balances in domestic or
Eurodollar bank accounts, repurchase agreements, letters of credit, bills of exchange, payment orders, checks,
banknotes and coins.

                                                      39
agreement to commit international terrorism, beginning in 1987 and, continuing to the present,

between Iran, its banking agents and various international financial institutions by and through

which Defendants participated in a scheme whereby they agreed to alter, falsify or omit

information from bank to bank payment orders in order to:

              a) Conceal Iran’s dollar-denominated financial activities and transactions from
                 detection, scrutiny, or monitoring by U.S. regulators, law enforcement, and/or
                 depository institutions;

              b) Facilitate illicit transactions totaling at least $50 million USD for the benefit of
                 Hezbollah;

              c) Facilitate illicit transactions totaling at least $100 million in USD funds for the
                 direct benefit of the IRGC and billions in USD funds for the benefit of the
                 NIOC, then controlled by the IRGC;

              d) Facilitate at least hundreds of illicit transactions totaling more than $60 million
                 on behalf of IRISL, including over 150 “stripped” transactions after IRISL was
                 designated a SDN;

              e) Facilitate tens of millions of dollars in illicit transactions on behalf of
                 MODAFL, the IRGC, Mahan Air and other instrumentalities of Iranian state-
                 sponsored terror to further numerous violations of the U.S. trade embargo
                 against Iran, conceal Iran’s efforts to evade U.S. sanctions and enable Iran’s
                 acquisition from the United States of goods and technologies prohibited by U.S.
                 law to be sold or transferred to Iran, including components of IEDs deployed
                 against Coalition Forces in Iraq; and

              f) Enable Iran, the Iranian Bank Co-conspirators (including Defendant Bank
                 Saderat Plc), the IRGC, MOIS, Hezbollah, the Special Groups, and Al Qaeda,
                 Ansar al Islam to plan for, conspire to, and perpetrate acts of international
                 terrorism under 18 U.S.C. § 2331(1); homicides, attempted homicides, or
                 conspiracies to commit homicide under 18 U.S.C. § 2332(a)-(c); bombings
                 using destructive devices under 18 U.S.C. § 2332a; bombings and attempted
                 bombings under 18 U.S.C. § 2332f; engaging in terrorist activity under 18
                 U.S.C. § 1189(a)(3)(B)(iii)-(iv); and/or engaging in terrorism under 22 U.S.C. §
                 2656f.

       167.    The object of the Conspiracy was to provide material support for, and to commit,

international terrorism.

       168.    In addition to monetary support described in more detail in this Complaint, the


                                                 40
terrorist attacks themselves constitute “material support,” in that they advanced the overall object

of the Conspiracy.

        169.    As noted by the U.S. Treasury Department’s Financial Crimes Enforcement

Network in a March 20, 2008 advisory: “Through state-owned banks, the Government of Iran

disguises its involvement in proliferation and terrorism activities through an array of deceptive

practices specifically designed to evade detection.” 90

        170.    Although the Conspiracy was effectuated in a variety of ways, four primary

techniques were used by Defendants acting in concert with Iran and its Agents and Proxies as

follows:

               a) Defendants removed or altered the names and other identifying information of
                  the Iranian Bank co-conspirators or Iranian counter-parties in the payment
                  orders sent through U.S. correspondent banks via SWIFT-NET– a practice
                  commonly known and referred to as “stripping” SWIFT-NET messages;

               b) Defendants converted ordinary transactions involving SWIFT-NET message
                  type 103 (“MT 103”) payment orders (that would disclose the details of the
                  counter-parties to the transactions) into bank-to-bank transfers known as
                  SWIFT-NET message type 202 (“MT 202”) payment orders (that did not
                  require the transmitting bank to include information disclosing the originator,
                  beneficiary, and counter-parties), for the specific purpose of concealing the
                  origin and destination of Iranian funds transfers;

               c) Defendants deliberately chose not to conduct the required screening of Iran-
                  linked SWIFT-NET messages 91 and letters of credit documents, worth at least
                  tens of millions in USD funds on an annual basis, for compliance with the
                  OFAC list of SDNs; the U.S. State Department’s United States Munitions List
                  of defense-related export controlled items; and/or the U.S. Bureau of Industry
                  and Security’s Commerce Control List of dual-use export controlled items, and
                  Denied Persons List of export denied entities; and

               d) Defendants knowingly and willfully facilitated the illicit export and import of
                  Iranian petroleum products for the NIOC and other sanctioned Iranian entities.
                  These petrodollar transactions, including trade-finance and foreign exchange,
90
  See, https://www.fincen.gov/statutes_regs/guidance/pdf/fin-2008-a002.pdf.
91
  Including, but not limited to, SWIFT-NET messages for customer credit transfers (“MT 100” series messages),
bank-to-bank transfers (“MT 200” series messages), foreign exchange (“MT 300” series messages), trade finance
(“MT 400” and “MT 700” series messages), precious metals trading (“MT 600” series messages), and account
management (“MT 900” series messages).

                                                     41
                 provided Iran with illegal access to billions of dollars, including the direct
                 funding through the Defendants of the IRGC and its network of front
                 companies.

       171.    The specific conduct of the Defendants as detailed in this Complaint, were overt

acts in furtherance of the Conspiracy and were themselves illegal and violated criminal laws in

the United States including: 1) Bank Secrecy Act, Title 31, United States Code, Section 5311 et

seq. (the “BSA”); 2) Title 31, United States Code, Section 5318(h)(1) and Title 12, Code of

Federal Regulations, Section 21.21, which required the Defendants to establish and maintain an

anti-money laundering (“AML”) compliance program; 3) Pursuant to Title 31, United States

Code, Section 5318(i)(1), banks that manage private banking or correspondent accounts in the

United States for non-U.S. persons must establish due diligence, and, in some cases, enhanced

due diligence, policies, procedures, and controls that are designed to detect and report suspicious

activity related to certain specified accounts. For foreign correspondent accounts, the

implementing regulations require that the due diligence requirements set forth in Section

5318(i)(1) include an assessment of the money laundering risk presented by the account based on

all relevant factors, including, as appropriate: (i) the nature of the foreign financial institutions’

business and the market it serves; (ii) the type, purpose, and anticipated activity of the account;

(iii) the nature and duration of the bank’s relationship with the account holder; (iv) the AML and

supervisory regime of the jurisdiction issuing the license for the account holder; and (v)

information reasonably available about the account holder’s AML record. 4) The International

Emergency Economic Powers Act; 5) Trading with the Enemy Act; 6) Iranian Transaction

Regulations; 7) New York State Banking Law 8) OFAC Regulations. OFAC promulgates

regulations to administer and enforce the economic sanctions laws, including regulations for

economic sanctions against specific countries, as well as sanctions against Specially Designated

Nationals (“SDNs”). SDNs are individuals, groups, and entities that have been designated by
                                                 42
OFAC as terrorists, financial supporters of terrorism, proliferators of weapons of mass

destruction, and narcotics traffickers.

       172.    Absent the criminal collusion and conspiratorial conduct of the Defendants, Iran

and its Agents and Proxies could not have successfully conducted or disguised the large volume

of illegal USD transactions.

       173.    Iran’s goals were not secret. Its pursuit and development of Weapons of Mass

Destruction—including IEDs, EFPs, and similar explosive munitions, its role supporting

Terrorist Groups, and its role in using munitions in Iraq, were the subject of numerous publicly

available news reports, U.S. government reports, and congressional testimony, as well as U.N.

Security Council resolutions and European Union regulations prior to and during the period of

the Conspiracy.

       174.    Multiple news reports from the BBC in 2005 and 2006 discussed Iran’s supplying

weapons and technology to Shi’a extremist groups. CNN, in September 2008, reported that Iran

had provided Shi’a militias in Iraq with millions of dollars in funding as well as high-grade

military explosives and military equipment.

       175.    State Department reports issued in 2006, 2007, and 2008 documented Iran’s

efforts to provide terrorists in Iraq munitions, training, and funding.

       176.    These official reports and other publicly disseminated information demonstrate

that, by agreeing to participate in the illegal funding scheme, Defendants knew, or were

deliberately indifferent to the fact that, they were providing material support for terrorism,

particularly since Iran had been designated as a State Sponsor of Terrorism in 1984 and was

subjected to sanctions in 1996, long in advance of Defendants’ conduct.

       177.    In addition to various efforts by law enforcement and intelligence agencies to


                                                 43
thwart Iranian efforts to circumvent U.S. economic sanctions and embargo, the Treasury

Department and Commerce Department blacklisted Iranian front companies and middlemen

believed to be complicit in the efforts to avoid U.S. sanctions.

       178.    In 2006, the U.S. Treasury and State Department launched a campaign to warn a

number of major international banks about the risks of conducting business with Iran.

Defendants Standard Chartered, Commerzbank and HSBC were briefed at that time about these

risks of terror financing in conducting business in Iran.

       179.    Defendants RBS, Barclays, Credit Suisse, Deutsche Bank, Standard Chartered,

and HSBC were also part of the Wolfsberg Group, an association of global banks that issued a

statement in 2007, endorsing certain measures to promote transparency in financial transactions

and to increase the effectiveness of global anti-money laundering and anti-terrorist financing

programs. The Wolfsberg Principles for the Suppression of Terror Financing committed the

banks to “implement ‘procedures for consulting applicable lists and taking reasonable and

practicable steps to determine whether a person involved in a prospective or existing business

relationship appears on such a list.’” Weiss, 453 F. Supp. 2d at 619, 626-27.

       180.    Despite Defendants’ knowing Iran had been designated a State Sponsor of

International Terrorism by the United States, each Defendant took affirmative steps to assist Iran

and its agents in clandestinely routing billions of dollars through the United States to hide its

unlawful conduct, and each Defendant knew or was deliberately indifferent to the well-

publicized fact that Iran and its terror proxies were killing and maiming American civilians and

servicemen in Iraq and that U.S. nationals would foreseeably be injured or killed as a result of

the substantial assistance those dollars provided to the IRGC and Hezbollah.

       181.    Each of the Defendants knew about the existence of the Conspiracy; directly


                                                 44
conspired with Iran, through Defendant Bank Saderat Plc, Bank Melli Iran, the CBI and others,

to advance the Conspiracy through affirmative, extensive, and unlawful actions over long periods

of time; and was aware of the existence and participation of other co-conspirators, including

other Defendants named herein.

       182.    In fact, on numerous occasions, three or more of the Defendants acted jointly to

facilitate the same illegal trade-finance transaction (e.g. providing material assistance to Mahan

Air because the Iranian airline wanted to purchase U.S. manufactured aircraft and needed help

circumventing U.S. export restrictions against Iran).

       183.    Each of the Defendants engaged in a multitude of transactions over a period of

years, involving manipulative and deceptive methods designed to conceal the identity of the

Iranian participants.

       184.    Each of the Defendants, at the time it agreed to join and actively take part in the

Conspiracy, knew that Iran was a U.S.-designated State Sponsor of International Terrorism and

that Iran was clandestinely routing billions of dollars through the United States to hide its

unlawful conduct; and each Defendant took affirmative steps to help Iran in its unlawful conduct.

       185.    Each of the Defendants also knew, or was deliberately indifferent to, the fact that

Iran, as a U.S.-designated State Sponsor of International Terrorism, would (and, in fact, did)

channel hundreds of millions of the dollars Defendants helped launder and conceal from U.S.

regulators and law enforcement agencies to the IRGC, MOIS, and the Terrorist Groups.

       186.    Each of the Defendants also knew, or was deliberately indifferent to, the well-

publicized fact that Iran and its terror proxies were killing and maiming American civilians and

servicemen in Iraq as part of a sustained campaign of international terrorism, and that U.S.

nationals would foreseeably be injured or killed as a result of the substantial assistance those


                                                45
dollars provided to the IRGC, MOIS, and the Terrorist Groups.

           187.     Each of the Defendants also knew, or was deliberately indifferent to, the

foreseeable (and inevitable) consequences of providing Iran, a State Sponsor of International

Terrorism, with access to hundreds of billions of dollars of concealed payments and the resulting

funding of Iranian-controlled organizations and terrorism proxies that targeted American

civilians and servicemen through acts of international terrorism in Iraq from 2003 to 2011. 92

           188.     Without the active participation of the Defendants in the Conspiracy, Iran could

not have transferred the same volume of USD to the IRGC, MOIS and the Terrorist Groups, to

carry out the terrorist attacks nor could it have done so with the same ease and efficiency.

           189.     Without the active participation of the Defendants in the Conspiracy, Iran could

not have successfully violated U.S. export controls, financed its illicit arms shipments or

manufactured the same volume and sophistication of factory-grade EFPs, Rockets, Mortar and

other munitions to kill and maim Americans in Iraq, as discussed below.

           190.     Without the Defendant Banks’ funding, the Terrorist Groups would not have been

able to engage in the overt acts of authorizing, planning, and committing the attacks that killed or

injured Plaintiffs to the same extent and magnitude as they did, and Iran and its Agents and

Proxies would have been severely hampered in its terror financing and operations.

           191.     Violence against American and other Coalition troops and civilians as a result of

Defendants’ role on the Conspiracy was within the foreseeable scope of and done in furtherance

of the Conspiracy to provide material support for terrorism and commit terrorism.

           192.     Each member of the Conspiracy played a crucial role in the success of the

Conspiracy: (1) Defendants provided funding to Iran and its agents through their methods for



92
     Exhibit 3, Declaration of Robert Mazur at 30.

                                                     46
circumventing U.S. sanctions and regulations; (2) Bank Saderat and other agents of Iran,

including the IRGC, MOIS, MODAFL and others, were conduits for the funds; (3) the funds

were then transferred to the Terrorist Groups that committed, planned, and /or authorized the

terror acts.

        193.   As set forth below, the HSBC Defendants, Commerzbank, Commerzbank AG

New York Branch, Standard Chartered Bank, Barclays, and Credit Suisse AG altered, falsified,

and omitted information from payment order messages that they facilitated on behalf of Bank

Saderat, knowing, or deliberately indifferent to the fact, that Bank Saderat was engaged in

money laundering on behalf of a State Sponsor of Terrorism, and after October 2007, that Bank

Saderat was a SDGT that provided material support to Iran’s terrorist activities, and, in the case

of the HSBC Defendants, knew there was direct evidence of Bank Saderat’s “funding of

Hezbollah.”

        194.   As set forth below, the HSBC Defendants, Defendants Standard Chartered Bank,

ABN Amro (RBS N.V.), The Royal Bank of Scotland Plc, Commerzbank and Commerzbank

AG, New York Branch facilitated numerous payments totaling more than $60 million on behalf

of IRISL knowing, or deliberately indifferent to the fact, that IRISL was and agent of the IRGC

and designated a SDN by the United States for, as stated in the U.S. Treasury Department’s

September 10, 2008 press release announcing IRISL’s designation, “facilitating shipments of

military cargo destined for the (Iranian) Ministry of Defense and Armed Forces Logistics

(MODAFL),” which could be used for terrorist attacks on Coalition Forces, including American

nationals. IRISL, in fact, facilitated shipments of military cargo to Hezbollah.

        195.   As alleged below, Defendants Standard Chartered Bank, Credit Suisse, Bank

Saderat Plc and Commerzbank all altered, falsified, or omitted information from payment


                                                47
messages (worth billions of U.S. dollars) that they facilitated on behalf of the NIOC, knowing

the risk involved in rendering those payments without any transparency to U.S. regulators and

law enforcement, and thereby directly providing the IRGC with access to billions of USD that it

could move – undetected – through the global financial system.

         196.   As alleged below, Defendant Standard Chartered Bank also knowingly and

actively financed and facilitated illegal trade-finance transactions worth hundreds of millions of

dollars on behalf of MODAFL, the IRGC and various instrumentalities of Iranian state-

sponsored terror, including companies working directly for Hezbollah and the IRGC-Qods

Force.

         197.   Furthermore, as alleged below, Defendants committed acts of international

terrorism in violation of 18 U.S.C. § 2332d.

         198.   Defendant HSBC Bank USA, N.A. is a U.S. person that knowingly conducted

financial transactions with Iran in the United States in violation of 18 U.S.C. § 2332d, and it was

reasonably foreseeable that Iran would provide material support to acts of international terrorism

that killed and injured American citizens in Iraq.

         199.   Plaintiffs further allege that the U.S. branches of Defendants Deutsche Bank, BNP

Paribas, Credit Agricole, Barclays, Standard Chartered Bank, ABN Amro (RBS N.V.), and

Commerzbank, including but not limited to Deutsche Bank AG, New York Branch, BNP

Paribas, S.A. New York Branch, Credit Agricole Corporate & Investment Bank, New York

Branch, Barclay’s Bank PCL, New York Branch, Standard Chartered Bank, New York Branch,

The Royal Bank of Scotland Plc, New York Branch and Commerzbank AG, New York Branch

are U.S. persons that knowingly conducted financial transactions with Iran in the United States in

violation of 18 U.S.C. § 2332d, and it was reasonably foreseeable that Iran would provide


                                                48
material support to acts of international terrorism that killed and injured American citizens in

Iraq.

        200.   Each Plaintiff was injured as a result of an act of international terrorism for which

Iran and its terrorism network, including FTOs Hezbollah, Al Qaeda, Al Qaeda in Iraq, and

Ansar Al Islam, were provided material support and which were within the foreseeable scope of

and in furtherance of the Conspiracy.

II.     JURISDICTION AND VENUE

        1.     THIS COURT HAS JURISDICTION OVER ALL CLAIMS AND
               ALL PARTIES

               A.        SUBJECT MATTER JURISDICTION

        201.   This Court has subject-matter jurisdiction over this case pursuant to 28 U.S.C. §

1331 and 18 U.S.C. § 2338 since all claims are being brought under 18 U.S.C. § 2333.

               B.        PERSONAL JURISDICTION

        202.   This Court properly exercises personal jurisdiction over all of Defendants.

        203.   Personal jurisdiction is appropriate under Fed. R. Civ. P. 4(k)(1)(A) because each

defendant is subject to personal jurisdiction in a court of general jurisdiction in New York State

and personal jurisdiction comports with the U.S. Constitution.

        204.   Each defendant is subject to personal jurisdiction in a court of general jurisdiction

in New York State pursuant to N.Y. C.P.L.R. 302 because this case arises out of Defendants’

laundering of USD in New York by executing tens of thousands of fund transfers totaling

hundreds of billions of dollars through the Federal Reserve Bank of New York as well as

Defendants’ New York branches and correspondent accounts in New York.

        205.   Such activity constitutes “transacting business” within New York State pursuant

to C.P.L.R. 302(a)(1).


                                                49
       206.    Defendants sent or cleared USD payments through the U.S., including clearing

done through U.S. subsidiaries.

       207.    Defendants maintained correspondent bank accounts at financial institutions in

New York and utilized the accounts to effectuate a significant number of fund transfers on behalf

of Iran and its Agents and Proxies.

       208.    Defendants purposefully directed their activities at residents of this forum, and

this litigation results from injuries arising out of and related to those activities. Defendants’

culpable conduct stems from their use of the Federal Reserve Bank of New York and the New

York branches of other financial institutions.

       209.    Defendants’ fund-transfer activities also fall within C.P.L.R. 302(a)(2) because by

executing the transfers Defendants committed tortious acts within New York State.

       210.    In furtherance of the Conspiracy, Defendants executed numerous USD transfers

knowing (or being deliberately indifferent to the fact) the money would be used to provide

material support and resources to a state sponsor of terror to enable terrorist organizations to

carry out terrorist attacks, including the terrorist attacks in which the plaintiffs and their family

members were injured or killed.

       211.    The transferred funds did in fact provide material support and resources to the

Terrorist Groups who committed the acts of terrorism that caused injuries or death to plaintiffs

and their family members.

       212.    Defendants deliberately and repeatedly directed their money laundering activities

toward New York’s banking system specifically and the United States generally by executing the

nefarious fund transfers in New York and, in doing so, knowingly provided substantial financial

support to the Terrorist Groups whose aim was to target American interests generally by


                                                 50
attacking United States nationals.

        213.    The financial support enhanced the Terrorist Groups’ ability to plan, prepare for,

and carry out the terrorist attacks.

        214.    Personal jurisdiction over Defendants comports with the Due Process Clause of

the Fourteenth Amendment because Defendants purposefully availed themselves of the privilege

of doing business in New York (by executing thousands of transfers worth billions of dollars)

and because this lawsuit arises out of and relates to Defendants’ deliberate and recurring contacts

with and activity in New York State.

        215.    Congress issued findings when it enacted JASTA, indicating that personal

jurisdiction is proper over entities that, like Defendants, “knowingly or recklessly contribute

material support or resources, directly or indirectly, to persons or organizations that pose a

significant risk of committing acts of terrorism that threaten the security of nationals of the

United States or the national security, foreign policy, or economy of the United States,

necessarily direct their conduct at the United States.” Congress found that those entities “should

reasonably anticipate being brought to court in the United States to answer for such activities.”

        216.    Section 317 of the Patriot Act further shows that Defendants who are foreign

entities should reasonably anticipate defending suit in the United States for their money-

laundering activities directed towards New York. It provides that district courts have jurisdiction

over a defendant if service of process is made and “the foreign person commits an offense under

subsection (a) involving a financial transaction that occurs in whole or in part in the United

States;” or “the foreign person is a financial institution that maintains a bank account at a

financial institution in the United States.”

        217.    Defendants expressly aimed their illegal conduct at New York.


                                                51
       218.    This Court’s exercise of personal jurisdiction over Defendants is proper,

reasonable, and comports with traditional notions of fair play and substantial justice.

       219.    This Court therefore has specific personal jurisdiction over Defendants.

       220.    This Court also has specific personal jurisdiction over most of Defendants

pursuant to the nationwide service of process provision of the Anti-Terrorism Act, 18 U.S.C. §

2334(a), which provides that “[a]ny civil action under section 2333 of this title against any

person may be instituted in the district court of the United States for any district where any

plaintiff resides or where any defendant resides or is served, or has an agent. Process in such a

civil action may be served in any district where the defendant resides, is found, or has an agent.”

       221.    All Defendants can be served with process in the United States, with the

exception of HSBC Holdings Plc (“HSBC Holdings”), HSBC Middle East, and Bank Saderat.

       222.    This Court’s exercise of personal jurisdiction over said Defendants comports with

the Due Process Clause of the Fifth Amendment to the U.S. Constitution.

       223.    Said Defendants have sufficient minimum contacts with the United States as a

whole and they purposefully availed themselves of the benefit of the U.S. banking system when

they executed the numerous illegal fund transfers.

       224.    This Court also has general personal jurisdiction over the following Defendants,

who, as detailed below, are either headquartered in New York or have their principal place of

business in New York: HSBC North America Holdings, Inc. (“HSBC North America”); HSBC

Bank USA, N.A.; and Commerzbank AG, New York Branch.

       2.      VENUE IS PROPER IN THIS COURT

       225.    Venue is proper under 18 U.S.C. § 2334(a) because several Plaintiffs reside in this

District and at least one defendant resides, was served, or has an agent in this District.

       226.    Venue is also proper in this district, in the alternative, pursuant to 28 U.S.C. §
                                                 52
1391(b)(3) because Defendants are subject to the Court’s personal jurisdiction with respect to

this action.

III.    THE DEFENDANTS

        1.     THE HSBC DEFENDANTS

        227.   Defendant HSBC Holdings Plc (“HSBC Holdings”) is a public limited company

organized under the laws of the United Kingdom. HSBC Holdings directly or indirectly owns,

inter alia, Defendant HSBC North America Holdings, Inc., Defendant HSBC Bank Plc,

Defendant HSBC Bank Middle East Limited, and Defendant HSBC Bank USA, N.A. (as noted

above, referred to herein collectively as the “HSBC Defendants”). HSBC Holdings is

occasionally referred to internally (and in this Complaint) as “HSBC Group,” or “The Group,”

and members and affiliates of HSBC Holdings (including the named HSBC Defendants herein)

are occasionally referred to herein as “HSBC Group members.”

        228.   Defendant HSBC Holdings constitutes the ultimate parent company of one of the

world’s largest banking and financial services groups with approximately 6,300 offices in over

75 countries and territories.

        229.   HSBC Holdings is listed on the New York Stock Exchange (“NYSE”), London

Stock Exchange (“LSE”) and Hong Kong Stock Exchange (“SEHK”).

        230.   HSBC Group members comprise financial institutions throughout the world that

are owned by various intermediate holding companies, and ultimately, but indirectly, by

Defendant HSBC Holdings, which, as alleged above, is incorporated and headquartered in

England.

        231.   HSBC Holdings may be properly served in accordance with the Hague

Convention at its agent located at 8 Canada Square, London E14 5HQ, England.

        232.   Defendant HSBC Bank Plc: Also known as “HSBC-London,” and often referred
                                             53
to internally by members of HSBC Group as “HBEU,” is a financial institution registered under

the laws of England and Wales, and operates nearly 1,000 branches in the United Kingdom, Isle

of Man, and the Channel Islands.

       233.    HSBC-London is one of the four major clearing banks in the United Kingdom and

is a wholly owned subsidiary of HSBC Holdings.

       234.    HSBC-London may be properly served in accordance with the Hague

Convention, at its registered office at 8 Canada Square, London E14 5HQ, England or its

authorized agent at HSBC-London, 11 West 39th Street, New York, New York 10018.

       235.    Defendant HSBC Bank Middle East Limited: Also known as “HSBC-Middle

East,” and often referred to internally by members of HSBC Group as “HBME,” is a financial

institution headquartered Dubai, United Arab Emirates (“UAE”), and registered under the laws

of the Jersey Channel Islands.

       236.    HBME maintained correspondent bank accounts at financial institutions in New

York and utilized the respective account to effectuate a significant number of wire transfers on

behalf of Iran, its Agents and Proxies, and the Terrorist Groups.

       237.    HBME may be properly served in accordance with the Hague Convention through

its agent located at Unit GV08-1st Floor-Full Floor, L Gate Village Building 8 Dubai AE.

       238.    Defendant HSBC North America Holdings, Inc.: Known “HSBC North

America,” and often referred to internally by members of HSBC Group as “HNAH,” is a

Delaware corporation and is an indirect subsidiary of HSBC Holdings.

       239.    According to fact sheets published on HSBC’s official website, HSBC North

America is headquartered in New York City and Illinois.

       240.    HSBC North America is the holding company for HSBC Holding’s operations in


                                                54
the United States.

         241.   HSBC North America’s businesses serve customers in retail banking and wealth

management, commercial banking, private banking, and global banking and markets.

         242.   HSBC North America may be properly served through its registered agent, The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE

19801.

         243.   Defendant HSBC Bank USA, N.A.: Also known as “HSBC-US,” and often

referred to internally by members of HSBC Group as “HBUS,” is a national bank chartered

under the National Bank Act (12 U.S.C. § 2 et seq.) that constitutes a “U.S. person” under the

definitions set forth in 31 C.F.R. Part 560.314 of the Iranian Transactions Regulations (the

“ITR”) and 18 U.S.C. § 2332d(b)(2) of the Anti-Terrorism Act.

         244.   According to the fact sheets published on HSBC-US’s official website, HSBC-

US’s headquarters are in McLean, VA, and it has its principal office in New York City.

         245.   HSBC-US operates more than 240 bank branches throughout the United States,

with offices and branches in New York, California, Connecticut, Delaware, Washington, D.C.,

Florida, Maryland, New Jersey, Oregon, Pennsylvania, Virginia, and Washington State.

         246.   HSBC-US is the principal subsidiary of HSBC USA Inc., which is, in turn, an

indirect, wholly-owned subsidiary of HSBC North America.

         247.   HSBC-US is a federally chartered banking institution under the National Bank

Act (12 U.S.C. ch. 2 et seq.), is registered, organized, or incorporated in New York.

         248.   The Department of the Treasury, Office of the Comptroller of the Currency is

HSBC Bank USA’s primary regulator.

         249.   The HSBC-US “Global Banking and Markets” line of business, with offices in


                                                55
more than 60 countries, provides a wide range of “tailored financial solutions” to major

government, corporate, and institutional clients. This line of business includes an extensive

network of correspondent banking relationships in which HSBC-US provides banks from other

countries with USD accounts to transact business in the United States. Due to its affiliates in

over 80 countries, HSBC is one of the largest providers of correspondent banking services in the

world.

         250.   In 2010, HSBC-US had about 2,400 correspondent customers, including more

than 80 HSBC affiliates. Among other services, HSBC-US provides financial institution clients

with access to the U.S. financial system by handling international wire transfers, clearing a

variety of USD instruments, including travelers’ checks and money orders, and providing foreign

exchange services. HSBC-US Payment and Cash Management is a key banking division, located

in New York, and supports HSBC-US’ correspondent relationships.

         251.   In addition, as part of this line of business, until 2010, HSBC-US housed the

Global Banknotes Department, which used offices in New York City, London, Hong Kong, and

elsewhere to buy, sell, and ship large amounts of physical USD. The Banknotes Department

derived its income from the trading, transportation, and storage of bulk cash, doing business

primarily with other banks and currency exchange businesses, but also with HSBC affiliates. In

addition, for a number of years, HSBC-US held a contract with the U.S. Federal Reserve Bank of

New York (“FRBNY”) to operate U.S. currency vaults in several cities around the world to assist

in the physical distribution of USD to central banks, large commercial banks, and businesses

involved with currency exchange. In June 2010, however, HSBC-US exited the wholesale U.S.

banknotes line of business. 93


93
  United States Senate Permanent Subcommittee on Investigations, U.S. Vulnerabilities to Money Laundering,
Drugs,    and     Terrorist   Case    Financing:    HSBC        Case     History      (Jul.  17,    2012),

                                                   56
         252.     HSBC-US may be properly served through its registered agent, The Corporation

Trust, Incorporated, 2405 York Road, Suite 201, Lutherville Timonium, MD 21093.

         253.     The HSBC Defendants routinely conducted business in the State of New York

through a correspondent account it maintained at its New York branch, and utilized that account

to clear USD transfers requested by its customers.

         2.       DEFENDANT BARCLAYS BANK PLC & ITS NEW YORK
                  BRANCH

         254.     Defendant Barclays Bank Plc (“Barclays”) is a global financial services provider

headquartered in London, England. Barclays is a wholly owned subsidiary of Barclays Plc, a

public limited liability company organized under the laws of England and Wales. This complaint

refers to the subsidiary company.

         255.     Barclays maintains an extensive network of twelve corporate and investment

banking branches and subsidiaries in the United States spread throughout Georgia,

Massachusetts, Illinois, Texas, California, Florida, New York, Washington, and Washington

D.C.

         256.     Barclays resides, is found, or has an agent in New York, Nevada, New Jersey,

Delaware, Ohio, Texas, Maine, Georgia, Massachusetts, Illinois, California, Florida, Washington

and Washington, D.C.

         257.     Barclays lists its corporate banking office in the United States as its New York

City branch and this branch functioned as its primary clearance house for USD transactions for

itself, its affiliates and clients.

         258.     At all relevant times, Barclays maintained a New York (“Barclays-NY”) branch


https://www.hsgac.senate.gov/subcommittees/investigations/hearings/us-vulnerabilities-to-money-laundering-drugs-
and-terrorist-financing-hsbc-case-history. Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate
by reference the HSBC Senate Report as if fully set forth herein. Relevant excerpts from this Report are attached to
this Amended Complaint as Exhibit No. 14, “HSBC REPORT.”

                                                        57
that functioned as the primary USD clearer for all of Barclays, its affiliates, and its customers.

           259.   Barclays-NY has more than 500 employees and total assets in excess of $36

billion.

           260.   Barclays has operated in and been licensed and regulated by the State of New

York since 1963.

           261.   Barclays-NY thus constitutes a “U.S. person” under the definitions set forth in §

560.314 of the ITR and 18 U.S.C. § 2332d(b)(2).

           262.   Barclays may be properly served through their agent for service at its offices

located at 745 7th Avenue, New York, New York 10019.

           3.     DEFENDANT STANDARD CHARTERED BANK & ITS NEW
                  YORK BRANCH

           263.   Defendant Standard Chartered Bank (“SCB”) is one of the world’s largest

international banks, with over 1,700 branches, offices, and outlets in more than 70 countries.

SCB operates principally in Asia, Africa, and the Middle East, but maintains its principal place

of business in London.

           264.   SCB-London is listed on the London Stock Exchange (“LSE”) and Hong Kong

Stock Exchange (“SEHK”).

           265.   SCB resides, is found, or has an agent in New York, New Jersey, Texas,

California, Florida, and Washington D.C.

           266.   Since 1976, SCB has been licensed by the state of New York to operate as a

foreign bank branch in New York, New York (“SCB-NY”). SCB-NY is the seventh largest U.S.

dollar correspondent bank in the world. The branch provides wholesale banking services,

primarily U.S.-dollar clearing for international wire payments.

           267.   SCB-NY provides wholesale banking services, primarily clearing for international

                                                 58
wire payments, at approximately $195 Billion in USD funds per day.

        268.     SCB-NY constitutes a “U.S. person” under the definitions set forth in § 560.314

of the ITR and 18 U.S.C. § 2332d(b)(2).

        269.     SCB may be properly served through its registered agent CT Corporation System,

818 W 7th Street, Ste. 930, Los Angeles, CA 90017 or through its agent authorized to receive

process at its offices located at 1095 Avenue of the Americas New York, New York 10036.

        4.       DEFENDANTS ROYAL BANK OF SCOTLAND N.V. AND ROYAL
                 BANK OF SCOTLAND PLC (N/K/A NATWEST MARKETS PLC),
                 & ITS NEW YORK BRANCH

        270.     The Royal Bank of Scotland Plc, a/k/a NatWest Markets Plc (“RBS Plc”) is an

international banking and financial services institution and a wholly owned subsidiary of The

Royal Bank of Scotland Group Plc (“RBS Group”). 94

        271.     At all relevant times, RBS Plc was licensed by the New York Department of

Financial Services (“DFS”) to operate as a foreign bank branch in New York.

        272.     In October 2007, a consortium consisting of Fortis, the RBS Group, and Banco

Santander, acquired ABN Amro Holding N.V., the parent company of ABN Amro Bank N.V.,

using the acquisition vehicle, RBS Holdings.

        273.     The former ABN Amro Bank N.V. subsequently underwent a restructuring

process to transfer its Dutch State-acquired businesses and activities out of the existing ABN

Amro Group. To do so, the relevant Dutch State-acquired businesses were first transferred to a

new legal entity owned by ABN Amro Holding N.V.

        274.     On February 5, 2010, through a statutory demerger process, the former ABN

Amro Bank N.V. was renamed Royal Bank of Scotland, N.V. (“RBS N.V.”)


94
  Effective April 30, 2018, The Royal Bank of Scotland plc changed its name to NatWest Markets Plc. See,
https://www.newyorkfed.org/markets/fxcplist-180430ap.html (last visited Dec. 21, 2018).

                                                      59
       275.    Ultimately, RBS Group acquired ABN Amro Holding N.V. As such, RBS Group

acquired the New York and Chicago branches of ABN Amro Bank N.V. and began integrating

certain business lines handled by these branches into its other U.S. operations.

       276.    These former branches constitute a “U.S. person” under the definitions set forth in

§ 560.314 of the ITR and 18 U.S.C. § 2332d(b)(2).

       277.    RBS Plc and RBS N.V. are collectively referred to herein as “RBS.”

       278.    At all times relevant to this Complaint and through 2015, RBS Group conducted

banking operations in the United States through branches of RBS Plc in New York, New York

and Stamford, Connecticut, and branches of RBS N.V. in New York (Royal Bank of Scotland

N.V., (New York)) and Chicago, Illinois (Royal Bank of Scotland N.V., (Chicago)).

       279.    RBS currently provides banking services and products in the United States

through its offices in Stamford, Connecticut.

       280.    RBS routinely conducted business in the State of New York through a

correspondent account it maintained at that branch, utilizing that account to clear USD transfers

requested by its customers.

       281.    RBS is subject to supervision and regulation by a variety of U.S. state and federal

regulatory agencies, including the Connecticut Department of Banking and the Federal Reserve.

       282.    RBS N.V. may be properly served through its agent for service at 600

Washington Blvd., Stamford, CT 06901.

       283.    RBS Plc may be properly served through its registered agent, Corporation Service

Company which does business in California as CSC – Lawyers Incorporating Service, 2710

Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833.

       284.    RBS Group may be properly served through its agent for service at 600


                                                60
Washington Blvd., Stamford, CT 06901.

       285.      This Court may exercise personal jurisdiction over RBS pursuant to Fed. R. Civ.

P. 4(k)(1)(C).

       5.        DEFENDANT CREDIT SUISSE AG & ITS NEW YORK BRANCH

       286.      Defendant Credit Suisse AG (“Credit Suisse”) is a financial services company

headquartered in Zurich, Switzerland. Credit Suisse serves clients worldwide and, at the time of

the events giving rise to this action, Defendant Credit Suisse conducted business in the United

States, and continues to do business in the United States.

       287.      Specifically, (according to its official corporate website), Credit Suisse conducts

business in the United States through numerous offices and branches, including offices/branches

in Atlanta, Georgia; Birmingham, Michigan; Boston, Massachusetts; Chicago, Illinois (2

offices/branches); Dallas, Texas; Houston, Texas; Los Angeles, California; Montgomery,

Alabama; New York, New York; Northbrook, Illinois; Portland, Oregon; Raleigh, North

Carolina; San Diego, California; San Francisco, California (2 offices/branches); Washington,

D.C.; West Conshohocken, Pennsylvania; and West Palm Beach, Florida.

       288.      Credit Suisse’s United States headquarters is located at 11 Madison Avenue, New

York, New York.

       289.      In addition to its direct operations in the United States, Credit Suisse further

transacts business in the United States though certain subsidiaries, including Credit Suisse

Holdings (USA) Inc., Credit Suisse Securities, (USA) LLC, and Credit Suisse (USA), Inc.

       290.      Credit Suisse’s operations in the United States are subject to oversight and

regulation by the Board of Governors of the U.S. Federal Reserve System, the Securities and

Exchange Commission, and various state banking regulatory agencies.

       291.      Credit Suisse’s New York branch is licensed by the New York Superintendent of
                                                 61
Financial Services, examined by the DFS, and subject to laws and regulations applicable to a

foreign bank operating a New York branch.

       292.     Credit Suisse’s New York branch constitutes a “U.S. person” under the

definitions set forth in § 560.314 of the ITR and 18 U.S.C. § 2332d(b)(2).

       293.     According the CHIPS-NY website, Credit Suisse used the following U.S.

financial institutions in New York to clear and settle its Eurodollar transactions:

       a)     Defendant HSBC Bank USA, N.A. (identified by CHIPS-NY participant number
              0108 and Fedwire routing number 021001088);

       b)     The Bank of New York Mellon (identified by CHIPS-NY participant number 0001
              and Fedwire routing number 011001234);

       c)     Defendant Deutsche Bank’s subsidiary Deutsche Bank Trust Company Americas
              (identified by CHIPS-NY participant number 0103 and Fedwire routing number
              021001033); and

       d)     Wells Fargo Bank NY International (identified by CHIPS-NY participant number
              0509 and Fedwire routing number 026005092).

       294.     Defendant Credit Suisse may be properly served through its registered agent,

Corporation Service Company located at 80 State Street, Albany, New York 12207-2543 or

through its agent for service at its Principal Executive Office located at 11 Madison Avenue,

New York, New York 10010.

       295.     This Court may exercise personal jurisdiction over Credit Suisse pursuant to Fed.

R. Civ. P. 4(k)(1)(C).

       6.       DEFENDANT BNP PARIBAS S.A. & ITS NEW YORK BRANCH

       296.     Defendant BNP Paribas S.A. (“BNP”) is the largest bank in France and is one of

the five largest banks in the world by total assets. BNP has branches all through the world,

including the United States.


                                                 62
       297.      Its operations in the United States are headquartered in New York, with branch

offices in California, Texas, and Illinois.

       298.      BNP’s New York branch is located at 787 Seventh Ave., New York, New York,

and is licensed by the New York Superintendent of Financial Services, examined by the DFS,

and subject to laws and regulations applicable to a foreign bank operating a New York branch.

       299.      BNP’s New York branch constitutes a “U.S. person” under the definitions set

forth in § 560.314 of the ITR and 18 U.S.C. § 2332d(b)(2).

       300.      BNP routinely conducted business in the State of New York through a

correspondent account it maintained at its New York branch, utilizing that account to clear USD

transfers requested by its customers.

       301.      BNP may be properly served through its General Counsel, Peter Cooke, at 787

7th Avenue, New York, NY 10019 and in accordance with the Hague Convention at is offices

located at 16, boulevard des Italiens, Paris, lle-de-France, France.

       302.      This Court may exercise personal jurisdiction over BNP pursuant to Fed. R. Civ.

P. 4(k)(1)(C).

       7.        DEFENDANT DEUTSCHE BANK A.G. & ITS NEW YORK
                 BRANCH

       303.      Deutsche Bank AG (“DB”) is a large international bank with over 98,000

employees and over $1.6 trillion dollars in total assets. DB is headquartered in Taunusanlage 12,

Frankfurt, Germany.

       304.      DB operates a branch in located at 60 Wall St. New York, New York, (“DB New

York”) and through which it conducts correspondent banking services and USD clearing

activities for its international branches and customers. Specifically, DB conducted business in the

United States through its offices in New York, California, Texas, Florida, Illinois, and

                                                 63
Washington, D.C., among others.

       305.      In addition to the New York branch, DB operates over thirty banking locations

throughout the United States in 18 different states.

       306.      DB New York is subject to the oversight and regulation by the Board of

Governors of the U.S. Federal Reserve System and the New York State Banking Department.

The branch thus constitutes a “U.S. Person” under the Iranian Transaction Regulations and 18

U.S.C. § 2332d(b)(2).

       307.      DB may be properly served through their agents located at Deutsche Bank AG, 60

Wall Street, New York, NY 10005 or its registered agent CT Corporation System 1200 South

Pine Island Road, Plantation, FL 33324.

       308.      This Court may exercise personal jurisdiction over DB pursuant to Fed. R. Civ.

P. 4(k)(1)(C).

       8.        DEFENDANTS CRÉDIT AGRICOLE S.A., & CRÉDIT AGRICOLE
                 CORPORATE & INVESTMENT BANK, & ITS NEW YORK
                 BRANCH

       309.      Defendant Crédit Agricole S.A. (“CASA”) is the largest retail banking group in

France and is headquartered in Montrogue, France. Defendant Crédit Agricole Corporate and

Investment Bank (“CACIB”) have a number of subsidiaries and affiliated entities.

       310.      In June of 2003, CASA purchased Crédit Lyonnais (“CL”). CL owned a

subsidiary named Credit Lyonnais (Suisse) S.A. (“CLS”). CLS then merged with a CACIB

subsidiary in Switzerland, Crédit Agricole Indosuez (Suisse) S.A. (“CAIS”). The resulting entity

became Crédit Agricole (Suisse) S.A.

       311.      CACIB is the result of a 2004 transfer of the corporate and investment banking

operations of CL to another CASA subsidiary, Crédit Agricole Indosuez. CACIB initially

operated as “Caylon.” In 2010, it began operating under its current name, CACIB. Hereinafter,
                                                64
regardless of whether the entity was operating under the name Caylon or CACIB, the entity is

identified as CACIB.

       312.    CACIB resides, is found, has an agent, and operates a branch, Crédit Agricole

Corporate & Investment Bank, New York Branch, in New York.

       313.    CACIB’s New York branch is subject to oversight and regulation by the Board of

Governors of the U.S. Federal Reserve System and the New York State Banking Department.

       314.    CASA and CACIB routinely conducted business in the State of New York

through a correspondent account it maintained at that branch, utilizing that account to clear USD

transfers requested by its customers.

       315.    CACIB’s New York branch constitutes a “U.S. person” under the definitions set

forth in § 560.314 of the ITR and 18 U.S.C. § 2332d(b)(2).

       316.    CASA may be properly served in accordance with the Hague Convention by and

through its agent for service, at its headquarters located at 50 avenue Jean Jaurès 92 120

Montrouge, France, or its agent for service at its offices located at 1301 Avenue of the Americas,

New York, New York 10019.

       317.    CACIB may be properly served through its registered agent Corporation

Company of Miami, 200 S. Biscayne Blvd., Ste. 4100 (GR), Miami, FL 33131.

       318.    This Court may exercise personal jurisdiction over Defendants CASA and CACIB

pursuant to Fed. R. Civ. P. 4(k)(1)(C).

       9.      DEFENDANTS COMMERZBANK AG & COMMERZBANK AG,
               NEW YORK BRANCH

       319.    Defendant Commerzbank AG (“Commerzbank”) is a financial services company

formed under the laws of Germany and headquartered in Frankfurt, Germany and has over 1,200

branches in Germany alone.

                                               65
         320.    Commerzbank is listed on stock exchanges in Germany, London, and

Switzerland.

         321.    Commerzbank has locations in 50 countries, including a representative office in

Tehran, Iran and a New York branch licensed by the State of New York since 1967.

         322.    Commerzbank AG, New York Branch (“Commerzbank New York”) is

headquartered in New York, New York.

         323.    Commerzbank New York constitutes a “U.S. person” under the definitions set

forth in § 560.314 of the ITR and 18 U.S.C. § 2332d(b)(2)

         324.    According to the CHIPS-NY website, Commerzbank AG used, inter alia, the

following U.S. financial institutions in New York to clear and settle its Eurodollar transactions:

                a) Defendant Commerzbank’s New York branch (identified by CHIPS-NY
                   participant number 0804 and Fedwire routing number 026008044);

                b) Defendant HSBC Bank USA, N.A. (identified by CHIPS-NY participant
                   number 0108 and Fedwire routing number 021001088);

                c) Defendant SCB-NY (identified by CHIPS-NY participant number 0256 and
                   Fedwire routing number 026002561); and

                d) Defendant Deutsche Bank’s subsidiary, Deutsche Bank Trust Company
                   Americas (identified by CHIPS-NY participant number 0103 and Fedwire
                   routing number 021001033).

         325.    Commerzbank and Commerzbank New York may be properly served through

their agents for service at their offices located at 225 Liberty Street, New York, New York

10281.

         326.    This Court may exercise personal jurisdiction over Commerzbank and

Commerzbank New York pursuant to Fed. R. Civ. P. 4(k)(1)(C).

         327.    Defendants HSBC Group members, Barclays, Standard Chartered Bank, RBS,

Credit Suisse, BNP, DB, CASA/CACIB, and Commerzbank and its New York branch, are


                                                66
sometimes referred to herein collectively as “the Western Bank Defendants.”

        10.      DEFENDANT BANK SADERAT PLC

        328.     Bank Saderat Iran is one of the largest banks in Iran. It has approximately 3,400

offices worldwide, including, as discussed herein, a United Kingdom subsidiary, Defendant

Bank Saderat Plc, and branches in Frankfurt, Paris, Athens, Dubai and Beirut.

        329.     Bank Saderat Iran was nationalized after the Iranian Revolution, but allegedly

privatized in 2009. According to Bank Saderat Iran, 49% of its shares are owned by the Iranian

government, but it is technically a non-governmental entity.

        330.     In 2002, Bank Saderat Iran’s London bank branch, Defendant Bank Saderat Plc,

became a wholly-owned bank subsidiary, incorporated under United Kingdom law.

        331.     Defendant Bank Saderat Plc is the legal successor in interest to the Iran Overseas

Investment Bank, London.

        332.     Iran Overseas Investment Bank changed its name to Bank Saderat Plc in March

2002.

        333.     On July 1, 2005, OFAC determined that Bank Saderat Iran and its branches at 707

Wilshire Boulevard, Suite 4880, Los Angeles CA 90017 and at Lothbury, London EC2R 7HD,

England are financial institutions owned or controlled by the Government of Iran within the

meaning of 31 C.F.R. § 560.313.

        334.     On September 8, 2006, the United States Department of Treasury designated

Bank Saderat as a SDGT, declaring that “Bank Saderat facilitates Iran’s transfer of hundreds of

millions of dollars to Hizballah and other terrorist organizations each year. We will no longer

allow a bank like Saderat to do business in the American financial system, even indirectly.” 95


95
   See U.S. Dep’t. of Treasury, Treasury Cuts Iran’s Bank Saderat off From U.S. Financial System (Sept. 8, 2006)
https://www.treasury.gov/press-center/press-releases/Pages/hp87.aspx.

                                                      67
       335.    In October 2007, Defendant Bank Saderat Plc, together with its parent company

Bank Saderat Iran, was designated a SDGT by the United States pursuant to Executive Order

(“E.O.”) 13224. The U.S. Treasury Department’s 2007 press release regarding Bank Saderat’s

designation stated:

               Bank Saderat, which has approximately 3200 branch offices, has been
               used by the Government of Iran to channel funds to terrorist organizations,
               including Hezbollah and European Union-designated terrorist groups
               Hamas, PFLP-GC, and Palestinian Islamic Jihad. For example, from 2001
               to 2006, Bank Saderat transferred $50 million from the Central Bank of
               Iran through its subsidiary in London to its branch in Beirut for the benefit
               of Hezbollah fronts in Lebanon that support acts of violence.

       336.    On March 3, 2008, The United Nations Security Council adopted Resolution 1803

(UNCSR 1803, 2008) by a vote of 14 in favor and none against, with 1 abstention (Indonesia),

essentially black listing all banks domiciled in Iran, in particular Bank Saderat, and its branches

and subsidiaries abroad, including Bank Saderat Plc.

       337.    Bank Saderat Plc maintains its principal office in London, United Kingdom.

       338.    Defendant Bank Saderat Plc may be served in accordance with the Hague

Convention by and through its registered office of Bank Saderat Plc, at 5 Lothbury, London,

EC2R 7HD, England.

IV.    FACTUAL ALLEGATIONS

       1.      IRAN’S LONG HISTORY OF SUPPORTING AND FINANCING
               INTERNATIONAL TERRORISM

       339.    Since the Iranian Revolution in 1979, Iran has been a principal source of

extremism and terrorism throughout the Middle East and the rest of the world, responsible for

bombings, kidnappings and assassinations across the globe.

       340.    As noted above, the United States designated Iran a State Sponsor of International

Terrorism on January 19, 1984. That designation has remained in force throughout the relevant


                                                68
time period to this Action.

       341.    Since its 1984 designation, the United States has attempted to constrain and deter

Iran’s sponsorship and conduct of terrorist activities, as well as its development of Weapons of

Mass Destruction, by imposing a wide variety of trade and economic sanctions intended to

reduce the flow of financial resources, especially U.S. dollar-denominated assets, for Iran’s

support of such activities.

       2.      U.S. SANCTIONS AND IRAN’S RELIANCE ON U.S. DOLLARS

       342.    On June 25, 1996, a truck bomb decimated a building at the Khobar Towers

complex in Saudi Arabia that was used to house American military personnel, killing 19

Americans and wounding another 372 people.

       343.    It was soon established that the terrorist operatives responsible for the bombing

were trained and equipped by the IRGC.

       344.    Soon thereafter, Congress responded by passing the 1996 Iran-Libya Sanctions

Act finding that:

       (1)     The efforts of the Government of Iran to acquire weapons of mass
       destruction and the means to deliver them and its support of acts of international
       terrorism endanger the national security and foreign policy interests of the United
       States and those countries with which the United States shares common strategic
       and foreign policy objectives.

       (2)     The objective of preventing the proliferation of weapons of mass
       destruction and acts of international terrorism through existing multilateral and
       bilateral initiatives requires additional efforts to deny Iran the financial means to
       sustain its nuclear, chemical, biological, and missile weapons programs.
       (Emphasis added.)

       345.    To ensure that U.S. financial institutions that process international wire transfers

in the Eurodollar market do not assist Iran in its support of international terrorism and weapons

proliferation or facilitate other prohibited transactions, U.S. financial institutions have been (and

are) required to use sophisticated computer systems and software algorithms to monitor and
                                                 69
screen all wire transfer activities.

        346.     Banks in New York that process most of the world’s Eurodollar payments and

foreign exchange transactions depend on these automated systems to prevent Iran and other

sanctioned entities (as well as terrorists, money launderers, and other criminals) from gaining

access to the United States banking system. In this way, U.S. financial institutions are supposed

to be the first line of defense to prevent Iran from accessing the U.S. financial system to fund or

otherwise engage in terrorism and other prohibited conduct.

        347.     At the same time, because, on average, 60 percent of Iranian government

revenues and 90 percent of Iran’s export revenues originated from the sale of its oil and gas

resources, a market largely denominated in USD (known as “petrodollars” 96), and because Iran’s

currency, the Rial, was (in part due to U.S. sanctions) one of the world’s least valued currencies,

the Iranian regime was desperately dependent on access to the USD funds it maintained in the

Eurodollar market, and the interest income these petrodollar deposits generated. 97

        348.     Thus, reliably consistent access to, and the ability to facilitate trade in, the

Eurodollar market has been critical to the capacity of the Iranian regime to fund its terror proxies

such as Hezbollah in Lebanon, and to fuel its other terrorism and weapons proliferation activities

through the IRGC.

        349.     To Iran, the importance of funding Hezbollah, the IRGC and subsequently, the

Terrorist Groups in Iraq, became even more acute after the 2003 U.S. invasion of Iraq. After that

event, Iran directed Hezbollah to create “Unit 3800” (discussed below) and began devoting

greater financial resources to gain influence in Iraq, inflict casualties on American citizens in

Iraq, and intensify its quest for Weapons of Mass Destruction.

96
   The petrodollar market developed because, inter alia, the United States was the largest producer and consumer of
oil in the world; the world oil market has been priced in USD since the end of World War II.
97
   The Eurodollar interest rate is also known as the London Interbank Offered Rate (“LIBOR”).

                                                        70
        350.    None of these goals could be accomplished by Iran without USD funds, access to

the Eurodollar market, and the agreement of Western financial institutions, such as the Western

Bank Defendants, to shield Iran’s unlawful Eurodollar and trade-finance activities from

detection.

        3.      IRAN CONTINUALLY EVADED U.S., EUROPEAN UNION, AND
                UNITED NATIONS’ SANCTIONS

        351.    Congress and successive Administrations have enacted several laws and executive

orders that imposed sanctions on countries and firms that sell Weapons of Mass Destruction

technology and military equipment to Iran.

        352.    On March 16, 1995, as a result of Iranian sponsorship of international terrorism

and Iran’s active pursuit of Weapons of Mass Destruction, President Clinton issued Executive

Order 12957 prohibiting U.S. involvement with petroleum development in Iran.

        353.    On May 6, 1995, President Clinton signed Executive Order 12959, pursuant to the

International Emergency Economic Powers Act (“IEEPA”), 98 as well as the 1985 International

Security and Development Cooperation Act (“ISDCA”), substantially tightening sanctions

against Iran.

        354.    On August 19, 1997, President Clinton signed Executive Order 13059 clarifying

Executive Orders 12957 and 12959, and confirming that virtually all trade and investment

activities with Iran by U.S. persons, wherever located, were prohibited.

        355.    In order to thwart U.S. sanctions efforts, Iran cultivated close relationships with

foreign arms suppliers, including Russia, China, and North Korea.

        356.    In addition, Iran sought to clandestinely acquire dual-use technologies from


98
  On October 16, 2007, President Bush signed into law the International Emergency Economic Powers (IEEPA)
Enhancement Act, Public Law No. 110-96, amending IEEPA section 206. The Act enhanced criminal and
administrative penalties that could be imposed under IEEPA.

                                                   71
European manufacturers, and certain export-controlled defense products, aircraft parts, dual-use

technologies and materials from the United States.

       357.   For years, U.S. law enforcement officials, customs agents and intelligence

services have worked to thwart Iranian efforts to circumvent U.S. economic sanctions and arms

embargos.

       358.   A few brief examples illustrate the larger U.S. government effort:

                   •   On March 12, 2001, criminal and civil sanctions were imposed on
                       Refinery Industries, Inc., of Budd Lake, New Jersey, for
                       attempted exports of gas detection equipment to Iran.

                   •   On June 11, 2001, Saeed Homayouni and Yew Leng Fung,
                       officials of Multicore, Inc., pled guilty in the U.S. in connection
                       with the firm's purchase of commercial and military aircraft parts
                       and missile components for export to Iran.

                   •   In March 2007, the U.S. led efforts to pass U.N. Security Council
                       Resolution 1747 that declared: “Iran shall not supply, sell or
                       transfer directly or indirectly from its territory or by its nationals
                       or using its flag vessels or aircraft any arms or related materiel.”

                   •   In March 2008, the U.S. led efforts to pass U.N. Security Council
                       Resolution 1803 that called upon all member states “to exercise
                       vigilance over the activities of financial institutions in their
                       territories with all banks domiciled in Iran, in particular with
                       Bank Melli and Bank Saderat, and their branches and subsidiaries
                       abroad” and “to inspect the cargoes to and from Iran, of aircraft
                       and vessels, at their airports and seaports, owned or operated by
                       Iran Air Cargo and Islamic Republic of Iran Shipping Line,
                       provided there are reasonable grounds to believe that the aircraft
                       or vessel is transporting [prohibited] goods…”

                   •   On September 17, 2008, the U.S. Department of Justice unsealed
                       a criminal indictment against 16 foreign-based defendants related
                       to Mayrow General Trading Company, for their involvement in
                       providing Weapons of Mass Destruction-related, military, and
                       dual-use items to Iran, specifically components found in IEDs in
                       Iraq that caused deaths and injuries to U.S. military personnel.

                   •   On December 11, 2009, at the request of the U.S. government, the
                       Thai government detained a Russian aircraft containing a cargo of

                                                72
                        weapons from North Korea destined for Iran.

                    •   On June 23, 2010, the U.S. Department of Justice charged an
                        Iranian company and citizen, as well as Opto Electronics PTE,
                        Ltd., a Singapore company and others with, inter alia, violations
                        of the Arms Export.

                    •   Control Act (22 U.S.C. §2778) for facilitating the unlawful
                        transfer of long range radio frequency modules used in IEDs
                        targeting Coalition Forces in Iraq. The modules were flown to
                        Iran by Mahan Air.

                    •   On May 11, 2010, Balli Aviation Ltd., a subsidiary of the U.K.-
                        based Balli Group Plc., was sentenced in the District of Columbia
                        to pay a $2 million fine, and to serve a five-year corporate period
                        of probation after pleading guilty to a two-count criminal
                        information in connection with its illegal export of a commercial
                        Boeing 747 aircraft from the United States to Iran.

                    •   In December 2012, the U.S. Department of Justice charged
                        Business Machinery World Wide, an Iranian corporation based in
                        Tehran, Iran; three of its subsidiary companies located in Dubai,
                        United Arab Emirates; and nine officers and individuals for
                        conspiring to violate the IEEPA by facilitating the shipment of
                        computers to the United Arab Emirates for delivery to Iran.

                    •   In April 2014, John Alexander Talley was sentenced to 30
                        months in prison for conspiracy to violate the IEEPA and Iranian
                        Transaction and Sanctions Regulations. Talley’s company,
                        Tallyho Peripherals, Inc., was also sentenced to one year of
                        probation. According to court documents, from 2009 to
                        September 2012, Talley and his company conspired with others to
                        unlawfully export sophisticated computer equipment from the
                        United States to Iran. The shipments of the computers and the
                        payments transited through the United Arab Emirates.

       359.    In addition, both the U.S. Treasury Department and Commerce Department have

blacklisted a long list of Iranian front companies, shell companies and middlemen that the U.S.

has determined to be complicit in Iran’s sanctions evasion efforts.




                                                73
        4.       THE EURODOLLAR MARKET – IRAN’S MONEY LAUNDERING
                 AND ILLICIT EXPORT NEXUS WITH DEFENDANT BANKS

                 A.       THE CONSPIRACY’S SHARED GOALS

        360.     As noted supra, Iran needed access to the Eurodollar market in order to sustain

the Islamic Revolutionary government that has ruled Iran since 1979.

        361.     Specifically, the Government of Iran used the Eurodollar market for the following

economic activities:

                   a.      Investing petrodollar (in USD funds) revenue from Iran’s oil and
                           gas export sales;

                   b.      Exporting the Iranian Islamic Revolution through acts of
                           international terrorism; and

                   c.      Illicitly acquiring U.S.-manufactured equipment, parts and
                           technology to further its nuclear and conventional weapons
                           programs.

        362.     Iran did not have a legitimate need to access the Eurodollar market for the benefit

of any Iranian civilian agency, operation or program. It could have operated with funds

denominated in any number of other Eurocurrencies 99 (deciding, instead, to continually conduct

its international trade primarily in Eurodollars).

        363.     Specifically, Iran did in fact have access to viable alternative options both for

foreign exchange and time deposits in Eurocurrencies (other than Eurodollars) to meet the needs

of its civilian programs, including, but not limited to, its credit at the European Central Bank

denominated in Euros, its credit at the International Monetary Fund (“IMF”) denominated in

Special Drawing Rights (“SDRs”), its credit at the Asian Clearing Union (“ACU”) denominated

in Asian Monetary Units (“AMUs”), or its domestic credit denominated in Iranian Rial.


99
  The term Eurocurrency refers to deposits of funds transferred to, and maintained by, banks outside of the home
country for the respective currency. Thus, had Iran chosen to convert its petrodollars into Japanese Yen, it would
have held “Euroyen” deposits at banks outside of Japan.

                                                       74
       364.    However, Iran would not have been able to move its funds undetected through the

Eurodollar market without the covert operational and technical assistance it received from the

Defendants.

       365.    Likewise, Iran would not have been able to substantially fund Hezbollah and

Shi’a militias in Iraq—and acquire U.S.-manufactured products (including dual-use technologies

and export-controlled manufacturing equipment)—without access to USD funds through the

Eurodollar market.

       366.    In mid-2012, Iran’s access to the Eurodollar market through the Defendant Banks

was cut-off by SWIFT-Brussels.

       367.    Soon thereafter, Iran’s domestic currency collapsed.

       368.    The CBI was forced to intensify the use of its gold reserves in order to prop-up

the Rial’s value.

       369.    Absent the Defendant Banks providing Iran and its proxies with decades of

clandestine access to the Eurodollar market, Iran’s foreign policy goal of furthering its Islamic

Revolution through the financing of terrorism—including Iran’s sponsorship of terrorist attacks

against Coalition Forces in Iraq between 2003 and 2011—would have been severely constrained.

               B.     EURODOLLAR MARKET OPERATIONS

       370.    As mentioned above, the global Eurodollar market is a wholesale, bank-to-bank

market where a correspondent network of banks, bank branches and other bank affiliates outside

the United States make loans and accept deposits denominated in U.S. dollars.

       371.    According to the FRB-NY, the Eurodollar market emerged after World War II

due to a large increase in U.S. dollars funds circulating outside of the United States from, inter

alia, the Marshall Plan expenditures to rebuild Europe after the war.

       372.    Prior to the launch of SWIFT-NET in 1977, most transactions in the Eurodollar
                                                75
market were conducted electronically by telegraphic transfer (“TELEX”).

       373.     By the time of the 1979 Iranian Revolution, the Bank of International Settlements

(“BIS-Basel”) estimated that the size of the Eurodollar market was over $600 billion.

       374.     A mid-2015 report by the Bank of International Settlements (“BIS-Basel”)

estimated that the size of the Eurodollar market by the end of 2014 was over twenty-one trillion

in USD funds.

       375.     As mentioned supra, nearly all U.S. dollar transfers initiated through banks

outside the United States are processed electronically by correspondent banks in the United

States, almost exclusively in New York.

       376.     The Clearing House Interbank Payment System (“CHIPS-NY”) represents that it

processes 95 percent of those Eurodollar funds transfers.

       5.       THE IRANIAN U-TURN EXEMPTION AND ITS REVOCATION

       377.     Alongside its economic sanctions against Iran, the United States government

designed an exception process to permit Iran’s circumscribed access to U.S. dollars through a

narrowly-tailored exemption to the Iranian Trade Regulations, known as the “U-Turn

exemption” (Section 560.516 of the Iranian Trade Regulations). At the same time, the U.S.

government insisted that U.S. financial institutions operating in the Eurodollar market conduct

careful monitoring of all Iranian transactions to both deter and detect the financing of sanctioned

entities involved in, inter alia, Iran’s terrorism and weapons proliferation activities.

       378.     The purpose of the U-Turn exemption was to permit Iranian parties indirect

access to USD funds, provided that these transactions were fully disclosed to U.S. correspondent

banks; were strictly for Iran’s legitimate agencies, operations and programs; and were not

earmarked for terrorist, WMD proliferation or other proscribed purposes.

       379.     Until November 2008, U.S. financial institutions were authorized to process
                                                  76
certain funds transfers (under the U-Turn exemption) for the direct or indirect benefit of Iranian

banks, other persons in Iran or the Government of Iran, provided such payments were initiated

offshore by a non-Iranian, non-U.S. financial institution and only passed through the U.S.

financial system en route to another offshore, non-Iranian, non-U.S. financial institution; and

provided that none of the parties to the transactions had been designated a SDN, or that the

transaction was for a SDN’s benefit.

       380.    The U-Turn exemption was therefore conditioned on transparency to permit the

careful monitoring of all Iranian transactions, both to deter and detect terror financing and

weapons proliferation activities.

       381.    Because so much of Iran’s international trade has historically flowed through the

United States for the clearing and settlement and because Iran’s primary terrorist proxy,

Hezbollah, operates in Lebanon (itself a dollarized economy and largely dependent on U.S.

currency) maintaining transparency in the processing of Iranian USD transactions has been a

vital part of the architecture of U.S. national security for decades and was reflected as such in the

Iranian Trade Regulations.

       382.    Iran’s access through the U-Turn exemption was to be closely monitored filtering

all U-Turn exemption transactions through sophisticated computer systems used by U.S.

financial institutions to monitor and screen all USD-denominated wire transfers.

       383.    Because Iran could have correctly and transparently used the U-Turn exemption

to access USD for its legitimate governmental purposes, the Western Bank Defendant’s illegal

manipulation and abuse the U-Turn process on behalf of sanctioned Iranian entities establishes

that the Western Bank Defendants understood that the USD to which they provided Iran access

could and would be used for Iran’s illegitimate and illegal activities, including acts of


                                                 77
international terrorism.

       384.    The Western Bank Defendants, despite their duties and obligations to prevent

terrorism financing, knowingly and intentionally agreed to, and did, manipulate tens of

thousands of payment order messages (SWIFT-NET MT 103 and MT 202) and the records of

such transactions to defeat such monitoring and screening, and prevent transparency, in order to

provide USD funds to Iran for unlawful uses, which foreseeably included the support of Iranian

terrorism and terrorist organizations.

       385.    Over time, however, U.S. authorities began to understand the contours of the

Conspiracy involving Iran and the Defendants that is set forth in this Complaint.

       386.    Initially, the realization that Iran was engaging in “deceptive banking practices”

led the U.S. to target key Iranian financial institutions, entities, and individuals under

proliferation, counter-terrorism, and Iran-related sanctions (i.e., E.O. 13382, E.O. 13224, and

E.O. 13438, respectively).

       387.    The apparent assumption made initially by U.S. authorities was that Iran and its

banking agents (Iranian Bank Co-conspirators Bank Sepah, Bank Melli, Bank Saderat and

others) were engaged in deception that was exploiting unwitting Western financial institutions

that were engaged in high risk but legal, foreign exchange, precious metals, and trade-finance

business with Iran.

       388.    The truth was otherwise.

       389.    First, despite Iran’s feeble domestic economy during the entire relevant period of

time, its oil and natural gas exports still provided the Iranian regime with substantial revenues

denominated in U.S. dollars.

       390.    Second, Iran’s petrodollar revenues were managed by, and through, among others,


                                               78
the Central Bank of Iran (“CBI”) and the Iranian Ministry of Petroleum (including the National

Iranian Oil Company; later designated a SDN pursuant to E.O. 13382 and identified as an agent

or affiliate of the IRGC). 100

           391.     Third, the challenge Iran faced was that it was almost entirely dependent on USD

funds, but U.S. economic sanctions—and the attendant monitoring of Iran’s financial activities—

were incompatible with its terror financing and Weapons of Mass Destruction proliferation

goals.

           392.     Fourth, between 2004 and 2011, both Lebanon (where Iran’s agent, Hezbollah, is

based) and Iraq (where Iran’s proxies were launching terror attacks, killing and maiming the

Plaintiffs) were U.S.-dollarized economies, a fiscal reality that made Iran’s funding of its terror

proxies a highly “dollar-sensitive” endeavor.

           393.     Fifth, in order to free itself from U.S. economic sanctions, and circumvent the

U.S., European Union (“EU”) and United Nations (“U.N.”) monitoring of its financial activities,

Iran needed more than a single willing partner among western financial institutions to assist its

illegal goals.

           394.     Finally, Iran needed the active assistance of at least several of the world’s largest

(non-U.S.) multinational banks that were already accustomed to handling large volumes of dollar

clearing and settlement transactions, and thus would be less likely to raise suspicions with U.S.

authorities.

           395.     For example, in early 2001, the Central Bank of Iran asked Defendant Standard

Chartered Bank to act as its correspondent bank with respect to Iranian petrodollar payments,

trade-finance and foreign exchange transactions on behalf of NIOC.

           396.     As set forth infra, Standard Chartered Bank agreed to participate in the
100
      That designation was removed in January 2016.

                                                      79
Conspiracy and deliberately removed identifying data on NIOC’s payment orders (SWIFT-NET

MT 103 and MT 202 payment order messages) for these and other wire transfers.

       397.    The sheer size and volume of these NIOC transactions would have raised

numerous red flags if not undertaken by a bank of SCB’s size and existing USD clearing and

settlement volume.

       398.    However, even the large international banks worried about attracting attention

from U.S. authorities when their illegal dollar clearing activities for Iran markedly increased.

       399.    As detailed below, in 2003, Defendant Commerzbank’s employees expressed

concern that Commerzbank’s increased volume of illegal Eurodollar clearing activities on behalf

of Bank Melli and Bank Saderat would draw unwanted attention.

       400.    In the spring of 2006, the Manhattan District Attorney’s Office first discovered

evidence of the Conspiracy engaged in by certain European banks (including the Western Bank

Defendants herein) on behalf of Iran and Iranian banks.

       401.    As the New York State Department of Financial Services (“DFS”) later observed:

               By 2008 it was clear that this system of wire transfer checks had been
               abused, and that U.S. foreign policy and national security could be
               compromised by permitting U-Turns to continue. In November 2008, the
               U.S. Treasury Department revoked authorization for “U-Turn”
               transactions because it suspected Iran of using its banks – including the
               CBI/Markazi, Bank Saderat and Bank Melli – to finance its nuclear
               weapons and missile programs. The U.S. also suspected that Iran was
               using its banks to finance terrorist groups, including Hezbollah, Hamas
               and the Palestinian Islamic Jihad, and engaging in deceptive conduct to
               hide its involvement in various other prohibited transactions, such as
               assisting OFAC-sanctioned weapons dealers.

(Emphasis added.)

       402.    These findings led to a wide-ranging investigation that ultimately resulted in the

entry of a series of Deferred Prosecution Agreements (“DPAs”) with the Western Bank

Defendants (as well as other European and Japanese banks), and it exposed catastrophic
                                                 80
vulnerabilities in America’s counter-financing of terrorism (“CFT”) security architecture

inherent in the U-Turn exemption because foreign banks, including the Western Bank

Defendants herein, were actively conspiring with Iran to help it evade U.S. economic sanctions

and secret hundreds of billions of dollars through the U.S. financial system undetected.

        403.   On October 11, 2007, the Financial Action Task Force (FATF) released a

statement of concern that “Iran’s lack of a comprehensive anti-money laundering/counterterrorist

finance regime represents a significant vulnerability within the international financial system.”

        404.   FATF’s October 11, 2007 statement further noted that “FATF members are

advising their financial institutions to take the risk arising from the deficiencies in Iran’s

AML/CFT regime into account for enhanced due diligence.”

        405.   The U.S. criminal investigations would ultimately find that “the risk arising from

the deficiencies in Iran’s AML/CFT regime” ultimately included willful money laundering and

terror financing by Iran with the active, critical assistance of the Defendants herein.

        406.   Based on figures from both the International Monetary Fund and the Central Bank

of Iran, from 2004 through 2011 Iran’s total revenues from oil and natural gas export sales

totaled approximately $972.9 billion USD.

        407.   Without the Conspiracy between the Defendants herein, and other foreign

financial institutions, Iran could not have (a) transferred the overall volume of USD funds

through the international financial system that it did; (b) surreptitiously transferred large amounts

of these USD funds for the benefit of Hezbollah and the IRGC; and (c) exploited the Iranian U-

Turn exemption to blind U.S. regulators and law enforcement to the degree, and for the duration,

that it did.

        408.   As former Manhattan District Attorney Robert M. Morgenthau pointedly told


                                                 81
Congress in 2009, “the U-Turn exemption constituted a glaring hole that undermined both the

enforcement of, and the rationale behind, the Iranian sanctions program.”

       409.    Effective November 10, 2008, OFAC revoked the U-Turn exemption in its

entirety, and, as of that date, U.S. depository institutions were no longer authorized to process

any Iranian U-Turn payments.

       410.    In revoking the U-Turn exemption, the U.S. government explained:

               Iran’s access to the international financial system enables the Iranian
               regime to facilitate its support for terrorism and proliferation. The Iranian
               regime disguises its involvement in these illicit activities through the use
               of a wide array of deceptive techniques, specifically designed to avoid
               suspicion and evade detection by responsible financial institutions and
               companies. Iran also is finding ways to adapt to existing sanctions,
               including by turning to non-designated Iranian banks to handle illicit
               transactions.

               The Treasury Department is taking a range of measures, including today’s
               action, to counter these deceptive activities.

       6.      LETTERS OF CREDIT – AN ALTERNATIVE METHOD OF
               UNDERMINING THE IRANIAN SANCTIONS PROGRAM

               A.      THE BASICS OF TRADE FINANCE

       411.    Letters of Credit (“LCs”) are often used in international transactions to ensure that

payment will be received. Due to the nature of international transactions, including factors such

as the distance goods must travel, differing laws in each country, and the difficulty of trading

parties knowing each party personally, the use of LCs has become a very important aspect of

international trade.

       412.    The LC transaction process begins when an “Applicant” opens the Letter of

Credit with a bank.

       413.    Normally, the Applicant is the purchaser of goods and the LC is opened with

his/her bank according to the terms and conditions of the purchase order and business contract


                                                82
between buyer and seller.

       414.    The “Beneficiary” of the LC is the party to the transaction who receives the

payment amount agreed upon in the LC.

       415.    In order to receive payment for the goods, the Beneficiary company submits all

required documents under the terms and conditions of the LC.

       416.    When an LC is required to be secured, an “Issuing Bank” agrees to guarantee

payment for its customer upon the completion of the terms and conditions of the LC.

       417.    The Issuing Bank’s role is to provide a guarantee to the seller that if the required

documentation is presented, the bank will examine the documents and pay the contract sum if

these documents comply with the terms and conditions set out in the LC.

       418.    Typically, the documents requested will include a commercial invoice, a transport

document such as a bill of lading or airway bill and an insurance document; there are many other

documents such as certificates of origin, packing lists and inspection certificates that can be

included. LC transactions deal in documents, not in the underlying goods themselves.

       419.    An “Advising Bank” is usually a foreign correspondent bank of the Issuing Bank

that will advise the beneficiary of the transaction. Generally, a Beneficiary of an LC wants to use

a local bank to insure that the LC is valid.

       420.    In addition, the Advising Bank is usually responsible for sending the

documentation to the Issuing Bank. Generally, the Advising Bank has no other obligation under

the LC. If the Issuing Bank does not pay the beneficiary, the Advising Bank is not obligated to

pay the obligation under the LC.

       421.    The “Confirming Bank” is usually a correspondent bank that confirms the LC for

the Beneficiary. At the request of the Issuing Bank, the Confirming Bank obligates itself to


                                                83
ensure payment under the LC.

        422.     Because the Confirming Bank does not confirm the credit until it evaluates the

country and bank where the LC originates, the Confirming Bank usually acts as the Advising

Bank.

        423.     In the middle of this serpentine process is the “Negotiating Bank,” which

negotiates documents delivered by the Beneficiary of the LC.

        424.     The Negotiating Bank examines the drafts and/or documents, and verifies and

confirms the terms and conditions under the LC on behalf of the Beneficiary to avoid

discrepancies.

        425.     A Negotiating Bank gives value to, and relies upon (or may rely upon), such

drafts and/or documents, and may purchase or agree to purchase the drafts and/or documents

presented.

        426.     A Reimbursing Bank usually pays part or all of the amount due to the Beneficiary

of the LC on behalf of the Issuing Bank once it receives a statement from the Negotiating Bank

that the documents required comply with the LC’s terms; however, in certain cases a

Reimbursing Bank serves only as a guarantor for the payment by the Issuing Bank.

                 B.     THE U.S. TRADE EMBARGO – UNITED STATES MUNITIONS
                        LIST (USML) AND COMMERCE CONTROL LIST (CCL)

        427.     For decades, U.S. trade with Iran has been carefully circumscribed by the

International Traffic in Arms Regulations (“ITARs”), Export Administration Regulations

(“EARs”), and Iran Trade Regulations (“ITRs”).

        428.     Certain types of U.S. defense articles and defense services, such as nuclear or

conventional weapon systems, are identified based on the ITARs promulgated by the U.S.

Department of State and its Directorate of Defense Trade Controls through a publically available

                                                84
United States Munitions List (“USML”). 101

        429.     In addition to USML items, certain types of U.S. dual-use products, such as

nuclear materials, aerospace and other potentially sensitive materials, are identified based on the

EARs and ITRs by the U.S. Department of Commerce and its Bureau of Industry and Security

(“BIS”) on a publicly available Commerce Control List (“CCL”). 102

        430.     Dual-use items that are not published on the CCL by BIS are commonly referred

to by U.S. manufacturers and shipping companies as “EAR99.”

        431.     These EAR99 items generally consist of low-technology consumer goods and do

not always require a license; however, shipment from the United States of an EAR99 item to

Iran, or any other embargoed country, often requires disclosure to BIS in addition to a license

from the Commerce Department.

        432.     As set forth below, one of the aims of the Conspiracy was to evade the U.S.

ITARs, ITRs, and EARs—and also various EU decisions and U.N. Security Council

Resolutions—prohibiting Iran from conducting both conventional weapons-trafficking and

WMD proliferation.

        433.     To facilitate this aim, Iran and its Co-Conspirators, including the Defendants

herein, used LCs drawn on the CBI and other Iranian banks (and “stripped” the underlying

payment orders), to clandestinely obtain and transport goods, technologies and weapons that

were listed on the USML and/or CCL.

        434.     Because the IRGC and Hezbollah needed to transport their terrorist operatives and

weapons into Iraq, U.S. export-controlled item acquisitions financed by Letters of Credit were


101
    The updated USML is available at:
https://www.pmddtc.state.gov/regulations_laws/documents/official_itar/ITAR_Part_121.pdf.
102
    The updated list is available at http://www.bis.doc.gov/index.php/regulations/export-administration-regulations-
ear.

                                                        85
instrumental in facilitating the activities of these terrorist organizations, including, but not

limited to, helping Iran acquire component parts and technologies used to make the IEDs, EFPs,

and Improvised Rocket-Assisted Munitions (“IRAMs”) that were deployed by the Iraqi Special

Groups against Coalition Forces.

        7.       IRAN’S ILLEGAL ARMS SHIPMENTS THROUGH THE
                 ISLAMIC REPUBLIC OF IRAN SHIPPING LINES (“IRISL”)

        435.     As Iran’s national maritime carrier, IRISL has a long history of facilitating arms

shipments as an agent of and on behalf of the IRGC, and the Iranian military, including copper

discs that are a key component in EFPs (discussed below) used to kill and maim many of the

Plaintiffs herein. 103

        436.     For example, a November 2007 State Department cable noted:

                 Washington remains concerned about on-going conventional arms
                 transfers from China to Iran, particularly given Iran’s clear policy of
                 providing arms and other support to Iraqi insurgents and terrorist groups
                 like the Taliban and Hezbollah….

                 We have specific information that Chinese weapons and components for
                 weapons transferred to Iran are being used against U.S. and Coalition
                 Forces in Iraq, which is a grave U.S. concern.

        437.     The diplomatic cable went on to note that an IRISL-flagged vessel was loaded at a

Chinese port with multiple containers of cargo bound for delivery at the port of Bandar Abbas,

Iran.

        438.     The     cargo included Iranian Defense Industries Organization (“DIO”) 104

manufactured ammunition cartridges (7.62 x 39 rounds for AK-47 assault rifles).


103
    Improvised Explosive Device (“IED”) is a term commonly used by the U.S. military as shorthand for a roadside
bomb. However, unlike IEDs, the EFPs deployed by the IRGC, Hezbollah and the Special Groups in Iraq were not
“improvised,” but, instead, these advanced weapons were professionally manufactured and specifically designed to
defeat the armor plating that protected the vehicles used by U.S. and Coalition Forces.
104
    DIO was designated a SDN by the U.S. on March 30, 2007. IRGC Brigadier-General Seyyed Mahdi Farahi was
the Managing Director of DIO and has been sanctioned by the EU since 2008 (see, http://eur-lex.europa.eu/legal-
content/EN/TXT/?uri=CELEX%3A32008D0475). He was later sanctioned by the U.S. on January 17, 2016.

                                                      86
       439.    DIO is an Iranian government-owned weapons manufacturer controlled by

MODAFL.

       440.    An April 2008 State Department cable warned of an IRISL shipment of chemical

weapons precursors from China aboard the IRISL-leased, Iranian flagged merchant vessel

(“M/V”) Iran Teyfouri.

       441.    In September 2008, the U.S. Treasury Department designated IRISL a SDN,

stating: “Not only does IRISL facilitate the transport of cargo for U.N. designated proliferators, it

also falsifies documents and uses deceptive schemes to shroud its involvement in illicit

commerce.”

       442.    The Treasury Department further noted that:

               [i]n order to ensure the successful delivery of military-related goods,
               IRISL has deliberately misled maritime authorities through the use of
               deception techniques. These techniques were adopted to conceal the true
               nature of shipments ultimately destined for MODAFL [Iran’s Ministry of
               Defense and Armed Forces Logistics].

       443.    In January 2009, a former Russian merchant ship chartered by IRISL—named the

M/V Monchegorsk and flying a Cypriot flag—was spotted leaving the Iranian port of Bandar

Abbas and heading for the Suez Canal.

       444.    Egyptian authorities were alerted by the U.S. Navy, and the M/V Monchegorsk

was forced into an Egyptian port to be searched. Iran’s DIO was later determined to be the

shipper of the military-related cargo.

       445.    Munitions, believed headed for Gaza, were found hidden in the cargo, including

components for mortars and thousands of cases of powder, propellant, and shell casings for

125mm and 130mm guns.

       446.    In October 2009, U.S. troops boarded a German-owned freighter, the M/V Hansa

India, in the Gulf of Suez and found eight containers full of ammunition that were headed to
                                                 87
Syria from Iran.

       447.    The vessel carried seven containers of small arms ammunition (including 12

million bullet casings), as well as one container containing copper discs of the type used in EFPs

to kill and maim many of the Plaintiffs herein.

       448.    The acronym “IRISL” was painted in large block letters on the exterior side walls

of each shipping container, and the barrels of munition parts discovered inside the containers

were marked with the inscription “SAEZMANE SANAYE DEFA,” a common transliteration

from Farsi to English of the name for Iran’s Defense Industries Organization (DIO).

       449.    The M/V Hansa India was registered to the Hamburg-based shipping company

Leonhardt & Blumberg, but had been under charter to IRISL for several years.

       450.    In November 2009, the Government of Israel intercepted an IRISL-flagged ship,

the M/V Francop, headed for Beirut, Lebanon and then Latakia, Syria. The vessel was loaded

with munitions crates that were either stamped “IRISL” or included documentation marked with

the IRGC-QF logo.

       451.    The munitions found onboard included over two thousand 107mm “Katyusha”

rockets, more than six hundred 122mm “Grad 20” rockets, and also various rocket fuses, mortar

shells, rifle cartridges, fragment grenades and 7.62mm bullets.

       452.    The M/V Francop, owned by the Cypriot shipping company UFS, was carrying

shipping containers clearly marked IRISL.

       453.    United Nations Security Council Resolution 1929, adopted on June 9, 2010, froze

certain assets of IRISL and called on the international community to cease providing financial

and insurance services to both the IRGC and IRISL.

       454.    In addition, a July 2010 European Union (“EU”) sanctions implementing


                                                  88
regulation confirmed that IRISL conducted deceptive business practices in order to access USD

funds.

         455.   Specifically, EU Council Implementation Regulation Number 668/2010 stated

that “IRISL subsidiaries have used US dollar-denominated bank accounts registered under cover-

names in Europe and the Middle East to facilitate routine fund transfers.”

         456.   Similarly, the June 2011 indictment of IRISL in New York stated:

                In many aspects of global commerce, including the international maritime
                industry, contracts and payments are denominated in U.S. dollars. Such
                U.S. dollar transactions are primarily executed, or “cleared,” through
                correspondent banks in the United States. The U.S. dollar clearing
                operations for many large U.S. financial institutions are processed through
                correspondent bank accounts domiciled in New York County.

                In order to deceive and bypass these OFAC filters, SDNs designated under
                OFAC’s non-proliferation of weapons of mass destruction program must
                falsify, or cause to be falsified, the originator and/or beneficiary
                information in wire transfers. In other words, by omitting or falsifying
                data regarding their roles as the true originators or beneficiaries, SDNs are
                able to send and receive wire transfers that would otherwise be blocked by
                U.S. financial institutions. Through the fraudulent use of a web of
                subsidiary entities and front companies, IRISL and the other defendants
                were able to deceive U.S. financial institutions and maintain their access
                to the U.S. financial system.

         457.   Because the DIO, as discussed infra, was one of MODAFL’s three main weapons

systems manufacturers, it was required to use IRISL for most of its illicit shipments of military-

related raw-materials, parts and finished products for, and from, foreign suppliers, Iranian arms

dealers and terrorist organizations.

         458.   Iran’s DIO was listed as an entity of concern for military procurement activities in

an early warning document distributed by the German government to industry in July 2005.

         459.   The DIO was also designated by the United Nations in 2006 for its involvement in

Iran’s WMD program.

         460.   During 2006 and 2007, weapons caches seized by Coalition Forces from the
                                                 89
Special Groups in Iraq contained large quantities of weapons produced by Iran; including many

107 millimeter artillery rockets with closely clustered DIO lot numbers and production dates

between 2005 and 2007, as well as rounds and fuses for 60 millimeter and 81 millimeter mortars

with DIO lot markings and 2006 production dates.

        461.    In sum, at no point in time was the DIO a legitimate agency of the Iranian

government.

        462.    According to the U.S. State Department, the DIO was the owner of a Eurodollar

account that was maintained by Bank Melli Iran’s branch in Hamburg; and this bank account

was used to send and receive USD funds transfer transactions for the benefit of the DIO.

        463.    Bank Melli Iran’s branch in Hamburg was a customer of Defendant

Commerzbank during the relevant period, and both Bank Melli Iran and Commerzbank were

active participants in the Conspiracy set forth herein.

        8.      IRAN’S USE OF NIOC AND STATE PETROLEUM REVENUES
                FOR ITS ILLEGITIMATE TERRORIST ACTS

        464.    During the time that Defendants provided illegal financial services to NIOC, it

was well known that NIOC was controlled and commandeered by the IRGC and used to fuel

IRGC illicit activities.

        465.    In 2005, at a public conference in Tehran sponsored by NIOC and the Petroleum

Ministry, officials of International Oil Companies operating in Iran expressed their concern over

the anticipated personnel changes in the petroleum and petrochemicals sectors. During this

conference, it was publicly stated that “the CEOs of the four main NIOC subsidiaries ‐ NIOC’s

CEO and those of National Petrochemical Company (“NPC”), National Iranian Gas Company

(“NIGC”) and Pars Oil & Gas Company (“POGC”) ‐ will be among the first to go to the IRGC




                                                 90
hands.” 105

           466.     As a sign of the IRGC’s influence over and control of NIOC, Iran's parliament

approved the appointment of Rostam Qasemi, a Brigadier General in the IRGC, as Minister of

Petroleum in 2011. Even after his appointment, Qasemi publicly stated his allegiance to the

IRGC. 106 According to the confidential 2009 gasoline report, POGC officers and officials were

also loyal members of the IRGC. 107

           467.     Similarly The Minister of Energy, Majid Namjou, is also an IRGC commander, as

is the Minister of Industries and Mining, Mehdi Gazanfari. These three IRGC veterans sit on

NIOC's general assembly and ensure IRGC’s total control over its NIOC decision-making. 108

           468.     Not surprisingly, NIOC’s profits go directly to the IRGC as evidenced in a

confidential 2009 gasoline import shipments list describing the flow of funds from NIOC and its

subsidiaries (KALA and POGC) to the IRGC. 109

           469.     As the Minister of Petroleum, Qasemi provided projects worth of billions of

dollars to IRGC companies, such as the development of the South Pars oil field by Khatam al-

Anbiya Construction Company (“KAA”). Some of these projects were non-bid projects granted

to KAA, including 900KM gas pipeline from Asaluyeh to Iranshahr. 110

           470.     The appointment of IRGC leaders to officer positions in NIOC and its wholly-

controlled subsidiaries, coupled with the flow of money from NIOC and its subsidiaries directly

to the IRGC, as well as the IRGC’s favored position in being awarded contracts and lucrative

deals from NIOC, spurned the U.S Treasury to deem NIOC an agent and/or affiliate of the

105
      WikiLeaks - https://wikileaks.org/gifiles/attach/9/9847_Iran%20Gasoline%20Shipment%20report.pdf at 14.
106
      WikiLeaks - https://www.treasury.gov/press-center/press-releases/Pages/tg1718.aspx
107
      WikiLeaks - https://wikileaks.org/gifiles/attach/9/9847_Iran%20Gasoline%20Shipment%20report.pdf at p.4
108
     See https://www.fdd.org/analysis/2012/07/12/are-iranian-sanctions-working/
109
    WikiLeaks - https://wikileaks.org/gifiles/attach/9/9847_Iran%20Gasoline%20Shipment%20report.pdf at p.6.
110
    See https://www.opec.org/library/Annual%20Statistical%20Bulletin/interactive/current/FileZ/XL/T410.HTM

                                                        91
IRGC. 111

           471.    As an agent of the IRGC, NIOC and its subsidiaries serve the financial needs of

the IRGC and fuel its efforts to effectuate Iran’s terroristic goals.

           9.      IRAN’S AGENTS, HEZBOLLAH,                               THE     IRGC,   AND   MOIS
                   FOMENT TERRORISM IN IRAQ

           472.    As previously noted, Iran has had a long, deep, strategic partnership with the

Lebanese-based Foreign Terrorist Organization Hezbollah, which historically has served as

Iran’s proxy and agent, enabling Iran to project extremist violence and terror throughout the

Middle East and around the globe.

           473.    Through its proxy, agent, and strategic partner Hezbollah, Iran orchestrated a

series of kidnappings of Westerners in Lebanon, including several Americans, in the 1980s;

killed more than two hundred U.S. Marines at their barracks in Beirut, Lebanon, in 1983;

hijacked TWA flight 847 in 1985; and launched two major attacks in the 1990s on Jewish targets

in Buenos Aires, Argentina, namely the 1992 bombing of the Israeli Embassy (killing twenty-

nine people) and the 1994 bombing of a Jewish community center (killing eighty five people).

           474.    As a result of its mission, conduct, and terrorist activities, on January 25, 1995,

Hezbollah was designated a Specially Designated Terrorist (“SDT”) by the United States.

           475.    On October 8, 1997, Hezbollah was designated an FTO by the United States. It

has retained that designation since that time.

           476.    On October 31, 2001, pursuant to E.O. 13224, Hezbollah was designated a SDGT

by the United States.

           477.    For more than 30 years, Iran, through MOIS and the IRGC, has funded, trained

and equipped Hezbollah.


111
      See https://www.treasury.gov/press-center/press-releases/Pages/tg1718.aspx

                                                         92
          478.   The IRGC-QF’s “Department 2000” manages Iran’s relationship with Hezbollah,

which includes the flow of some of Iran’s most sophisticated weapons systems, including

military grade EFPs, anti-tank guided missiles (“ATGMs”), and various rockets, such as the

Fajr-5.

          479.   Beginning with the 2003 U.S. overthrow of Saddam Hussein’s regime in Iraq,

Iran has assiduously worked to expand its influence in Iraq and throughout the region in a variety

of ways, including by fomenting violence and terrorism when such activities have served its

ambitions.

          480.   In doing so, Iran has primarily relied on MOIS, the IRGC, and Hezbollah, along

with the terrorist network these entities supported.

          481.   According to a December 20, 2004 Washington Post article, “Western diplomats

and political analysts in Beirut estimated that Hezbollah received $200 million a year from Iran.”

(More recent reports estimate this amount closer to $1 billion per year).

          482.   Iran provided tens of millions of U.S. dollars in funding to Hezbollah through the

international financial system, including $50 million USD that Defendant Bank Saderat Plc

provided to Hezbollah.

          483.   Sometime after the 2003 U.S. invasion of Iraq, Hezbollah created “Unit 3800,” an

entity dedicated to supporting Iraqi Shi’a terrorist groups targeting Multi National Forces in Iraq

(“MNF-I”).

          484.   Unit 3800 was established by Hezbollah leader Hassan Nasrallah at Iran’s request.

          485.   Unit 3800 has trained and advised various Shi’a militias in Iraq, later termed the

“Special Groups.”

          486.   Hezbollah training camps in southern Lebanon and Iran, and Hezbollah’s


                                                 93
expertise in the use of EFPs, kidnapping, communications and small-unit operations, were

critical to the IRGC and MOIS’s operations in Iraq between 2004 and 2011.

        487.    Iran’s support of Terrorist Groups in Iraq was described in the U.S. State

Department’s 2005 Country Reports on Terrorism, which observed:

                Iran has provided political and ideological support for several terrorist
                and militant groups active in Iraq. Attractive to terrorists in part because of
                the limited presence of the United States and other Western governments
                there, Iran is also a safe haven in that known terrorists, extremists, and
                sympathizers are able to transit its territory and cross the long and porous
                border into Iraq. Iran also equips terrorists with technology and provides
                training in extremist ideology and militant techniques.

        488.    The IRGC’s subversion of Iraq has not been limited to terrorism.

        489.    The IRGC and MOIS have also infiltrated Iraqi society, providing “political and

ideological support” via charitable associations such as the Khomeini Social Help Committee –

in Karbala, Najaf, Kut, and Sadr City – and the Imam Mohammad Bagher Institute in Najaf.

        490.    The IRGC also purchased or developed seven television stations in Iraq, and at

least three radio stations.

        491.    All of these “investments” required substantial funding in USD funds (as Iraqi

local currency was not widely accepted in Iraq during this time period).

        492.    According to the same U.S. State Department’s 2005 Country Reports on

Terrorism: “[t]he IRGC was increasingly involved in supplying lethal assistance to Iraqi militant

groups, which destabilizes Iraq …Senior Iraqi officials have publicly expressed concern over

Iranian interference in Iraq, and there were reports that Iran provided funding, safe passage, and

arms to insurgent elements.” (Emphasis added).

        493.    The IRGC and MOIS’ direct involvement with Hezbollah and its terror proxies in

Iraq is further evidenced by recently declassified interrogation reports involving AAH founder

and leader Qais al-Khazali. For example, according to Qais al-Khazali, Jaysch al Mahdi (“JAM”)
                                                  94
Leader Muqtada al Sadr (“MAS”) worked closely with a person named “Hajj Yusif/Sheikh

Yusi,” who was an Iranian official, and member of Iranian “intal’at” and the IRGC. Khazali

described Sheikh Yusif’s official position in the IRGC as related to his work with JAM as a

“cultural affairs officer.” Khazali believed that he was also a member of the Quds Force and that

his name was false. Hajji Yasir also acted as the “chief of protocol” for the first visit of MAS to

Iran, and subsequent visits to Iran from Sadr movement or Jaysh al-Mahdi (JAM) visitors. 112

        494.     Also according to Qais al-Khazali, MAS and JAM worked with another MOIS

agent called “Shekh Ansari.” Khazali reported that this person was also a member of the IRGC-

QF and that his name was false. Khazali also verified that, during the second battle of Najaf from

approximately July 2004 to September 2004, an Iranian male, “Shayikh Ansari” was operating in

Najaf in support of JAM against coalition forces and was taking part in combat operations with

JAM.113

        495.     Qais al-Khazali also revealed that, for those in Iraq seeking financial support from

Iran, “the best way to access support from the Iranians” was to go “through Intal’at.” (a/k/a

MOIS). 114

        496.     By early 2005, the presence of IRGC, MOIS, and Hezbollah operatives in Iraq

became an open secret when Iraqi Interior Minister Falah al-Naquib announced the arrest of

eighteen Lebanese Hezbollah members on terrorism charges.

        497.     Two years later, according to U.S. intelligence estimates—and following the 2007

arrest and interrogation of Hezbollah’s senior operative in Iraq—the IRGC-QF provided

112
    Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 1 (March 21, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/TIR-1.pdf).
113
    Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 1 (March 21, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/TIR-1.pdf); and Summary of Tactical Interrogation of Qayis al-
Khazali, Report No. 4 (March 23, 2007), (available at https://www.aei.org/wp-content/uploads/2018/08/TIR-4.pdf).
114
     Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 37 (April 10, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/TIR-37.pdf). As is alleged specifically below, MOIS/Intal’at,
supported and participated in certain terrorist attacks that injured/killed Plaintiffs.

                                                      95
Hezbollah and one of its local trainers, Ali Musa Daqduq (discussed in greater detail below), up

to $3 million in U.S. currency every month.

           498.    In October 2007, the IRGC-QF was designated as a SDGT pursuant to E.O.

13324 for its terrorism-related activities. 115

           499.    The U.S. Treasury Department’s press release announcing the designation noted

that:

                   The Qods Force has had a long history of supporting Hizballah’s military,
                   paramilitary, and terrorist activities, providing it with guidance, funding,
                   weapons, intelligence, and logistical support. The Qods Force operates
                   training camps for Hizballah in Lebanon’s Bekaa Valley and has
                   reportedly trained more than 3,000 Hizballah fighters at IRGC training
                   facilities in Iran. The Qods Force provides roughly $100 to $200 million
                   in funding a year to Hizballah and has assisted Hizballah in rearming in
                   violation of UN Security Council Resolution 1701.

                   In addition, the Qods Force provides lethal support in the form of
                   weapons, training, funding, and guidance to select groups of Iraqi Shi’a
                   militants who target and kill Coalition and Iraqi forces and innocent Iraqi
                   civilians.

(Emphasis added).

           500.    In 2008, Pentagon Press Secretary Geoff Morrell reported on the “smuggling

system—in which the Iranians are providing their allies within Iraq, these special groups, with

the munitions that are then used to take on us, whether it be EFPs or rockets or conventional

arms. These are being used by these special groups and being provided by the Iranians.”

           501.    Because of the perceived unreliability and value of the post-Hussein regime Iraqi

currency, Special Groups in Iraq used U.S. currency almost exclusively.

           502.    According to Brigadier Gen. Kevin J. Bergner, a U.S. military spokesman who

previously served as the Deputy Commanding General for Multi-National Forces in Mosul, Iraq,

“the Qods Force has provided armor-piercing weapons to extremist groups in Iraq, funneling

115
      As discussed below, the IRGC-QF was also designated an FTO on April 15, 2019.

                                                        96
them up to $3 million a month and training Iraqi militiamen at three camps near Tehran.”

        503.    General Bergner added, “[t]he Iranian Qods Force is using Lebanese Hezbollah

essentially as a proxy, as a surrogate in Iraq ... Our intelligence reveals that senior leadership in

Iran is aware of this activity.”

        504.    On January 9, 2008, the U.S. Treasury Department designated four individuals

and one entity under E.O. 13438 for threatening the peace and stability of Iraq and the

government of Iraq. Three of the individuals, Ahmed Foruzandeh (a Brigadier General in the

IRGC-QF), Abu Mustafa Al-Sheibani, and Isma’il Hafiz Al Lami (a/k/a “Abu Dura”) were all

based in Iran and/or received funding from Iran.

        505.    Regarding the designation of Abu Mustafa Al-Sheibani, the Treasury Department

press release stated:

                Iran-based Abu Mustafa Al-Sheibani leads a network of Shia extremists
                that commit and provide logistical and material support for acts of
                violence that threaten the peace and stability of Iraq and the Government
                of Iraq. Al-Sheibani’s Iran-sponsored network was created to affect the
                Iraqi political process in Iran’s favor. The network’s first objective is to
                fight U.S. forces, attacking convoys and killing soldiers. Its second
                objective is to eliminate Iraqi politicians opposed to Iran’s influence.
                Elements of the IRGC were also sending funds and weapons to Al-
                Sheibani’s network.

                Al-Sheibani’s network – consisting of several hundred members –
                conducted IED attacks against Americans in the Baghdad region. As of
                March 2007, Al-Sheibani, known to transport Katyusha rockets to be used
                for attacks against Coalition Forces, launched rockets against Americans
                and made videos of the attacks to get money from Iran. As of April 2007, a
                member of Al-Sheibani’s network supervised the transport of money and
                explosives from Iran for eventual arrival in Baghdad. In early - May 2007,
                Al-Sheibani’s network assisted members of a Shia militia group by
                transporting them to Iran for training and providing them with weapons
                for their activities in Iraq.

                Additionally, Al-Sheibani commands several pro-Iranian insurgent groups
                in southern Iraq that work to destabilize Iraq and sabotage Coalition
                efforts. These groups use a variety of weapons, to include mortars,
                Katyusha rockets, and anti-tank landmines. Ordered by IRGC
                                                 97
                 headquarters to create disorder, the task of these groups is to attack bases
                 of Coalition Forces in southern Iraq, particularly British forces.

(Emphasis added).

        506.     On April 8, 2019, the White House released the “Statement for the President on

the Designation of the Islamic Revolutionary Guard Corps as a Foreign Terrorist Organization”

with which President Donald Trump formally announced his administration’s plan to “designate

Iran’s Islamic Revolutionary Guard Corps (IRGC), including its Qods Force, as a Foreign

Terrorist Organization (FTO) under Section 219 of the Immigration and Nationality Act.” The

Statement further provided:

        [T]he Department of State, recognizes the reality that Iran is not only a State
        Sponsor of Terrorism, but that the IRGC actively participates in, finances, and
        promotes terrorism as a tool of statecraft. The IRGC is the Iranian government’s
        primary means of directing and implementing its global terrorist campaign.

        This designation will be the first time that the United States has ever named a part
        of another government as a FTO. It underscores the fact that Iran’s actions are
        fundamentally different from those of other governments. This action will
        significantly expand the scope and scale of our maximum pressure on the Iranian
        regime. It makes crystal clear the risks of conducting business with, or
        providing support to, the IRGC. If you are doing business with the IRGC, you
        will be bankrolling terrorism.

        To that end, Iran (with the IRGC and Hezbollah’s aid) has armed, trained, and
        funded the Terrorist Groups in Iraq and infiltrated and co-opted Iraqi security
        forces in an effort to kill or maim Coalition Forces to coerce the United States
        into withdrawing those forces and to terrorize Iraq’s civilian population in order
        to increase Iran’s own influence. 116

        507.     On April 15, 2019, the U.S. Treasury Department’s designation of the IRGC and

the IRGC-QF as a Foreign Terrorist Organizations took effect. 117

        508.     Although the designation of the IRGC and IRGC-QF as an FTO is quite recent,


116
    https://www.whitehouse.gov/briefings-statements/statement-president-designation-islamic-revolutionary-guard-
corps-foreign-terrorist-organization/ (last accessed April 21, 2019).
117
    See https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20190415_33.aspx (last
accessed April 21, 2019).

                                                       98
the underlying conduct and bases for the designations stretches back nearly two decades,

including the specific conduct of the IRGC and IRGC-QF that is detailed and alleged in this

Complaint.

         509.     The underlying actions of the IRGC and IRGC-QF that resulted in their current

designation as FTOs was well known and publicized at the time that it occurred, and was the

basis for prior attempts by the U.S. Government to designate these entities as FTOs during the

time that Plaintiffs were being targeted and attacked by IRGC-backed terrorists in Iraq. For

example, on March 22, 2007, then-Senators Barrack Obama and Hilary Clinton, along with 70

other U.S. Senators called upon President George W. Bush to designate the IRGC an “FTO” but

such efforts stalled at the time. 118

         510.     The prior efforts by the U.S. government to designate the IRGC as an FTO for its

crucial role in Iran’s terror network occurred during the time that the IRGC was actively

orchestrating terrorism in Iraq and illegally transacting business with Defendants, who could

have reasonably anticipated that the IRGC could be designated at any time during the relevant

period of this case.


         10.      IRAN FUNDED THE DESIGN, PRODUCTION, PROCUREMENT,
                  PROVISION AND DEPLOYMENT OF EXPLOSIVELY FORMED
                  PENETRATORS (“EFPS”) USED TO KILL OR INJURE
                  AMERICANS, INCLUDING PLAINTIFFS

         511.     As noted above, the EFPs deployed by the IRGC and Hezbollah in Iraq were not

truly “improvised” explosive devices but professionally manufactured and specifically designed

to target U.S. and Coalition Forces’ armor.

         512.     EFPs constitute “weapons of mass destruction” as that term is defined in 18


118
   See e.g. S.970 The Iran Counter-Proliferation Act of 2007, 110th Congress (2007-2008) (“A bill to impose
sanctions on Iran and on other countries for assisting Iran in developing a nuclear program, and for other purposes.).

                                                         99
U.S.C. § 2332a(2)(A).

       513.    First used by Hezbollah against Israeli armor in Lebanon, EFPs are categorized by

the U.S. military as a type of shaped-charge weapon. They are usually made by placing a

precision-manufactured concave copper disk in front of high-explosives that have been packed

into a steel tube with a cap welded to one end.

       514.    In Iraq, EFPs were often triggered by a passive infra-red device that ultimately set

off an explosion within the steel casing of the EFP, forcing the copper disk forward, and turning

it into a high-velocity molten slug that could pierce the military-grade armor of most U.S.

vehicles deployed in Iraq.

       515.    To produce these weapons, copper sheets are often loaded onto a punch press to

yield copper discs. These discs are annealed in a furnace to soften the copper. The discs are then

loaded into a large hydraulic press and formed into the disk-like final shape.

       516.    This munitions manufacturing process is critical to the design and concomitant

lethality of the EFP weapon. If not perfectly and precisely milled and assembled, the EFP loses

its functionality as a weapon.

       517.    Unlike homemade explosive devices such as traditional IEDs, EFPs are far more

sophisticated and are specifically designed to target vehicles such as armored patrols and supply

convoys, nevertheless Hezbollah and the Special Groups indiscriminately deployed them against

both military and civilian soft targets.

       518.    Iran and Hezbollah’s signature and specialized weapons knowledge spread like

wildfire throughout its terror network in Iraq, the U.S. State Department’s 2006 Country Reports

on Terrorism further documented Iran’s success with lethal EFPs to ambush and murder U.S. and

other Coalition Forces, stating:


                                                  100
               Iran provided guidance and training to select Iraqi Shia political groups,
               and weapons and training to Shia militant groups to enable anti-Coalition
               attacks. Iranian government forces have been responsible for at least some
               of the increasing lethality of anti-Coalition attacks by providing Shia
               militants with the capability to build IEDs with explosively formed
               projectiles similar to those developed by Iran and Lebanese Hezbollah.
               The Iranian Revolutionary Guard was linked to armor-piercing explosives
               that resulted in the deaths of Coalition Forces. The Revolutionary Guard,
               along with Lebanese Hezbollah, implemented training programs for Iraqi
               militants in the construction and use of sophisticated IED technology.
               These individuals then passed on this training to additional militants in
               Iraq.

(Emphasis added.)

       519.    In 2006, Brigadier Gen. Michael Barbero, Deputy Chief of Staff for Strategic

Operations of the Multi-National Force – Iraq stated: “Iran is definitely a destabilizing force in

Iraq. I think it’s irrefutable that Iran is responsible for training, funding and equipping some of

these Shi’a extremist groups and also providing advanced IED technology to them, and there’s

clear evidence of that.”

       520.    That same year, the Deputy Chief of Staff for Intelligence with the MNF-I, U.S.

Army Major General Richard Zahner, declared that:

               Labels on weapons stocks seized inside and outside Iraq point to Iranian
               government complicity in arming Shiite militias in Iraq […] Iran is
               funneling millions of dollars for military goods into Iraq […] You’ll find a
               red label on the C-4 [explosive] printed in English and will tell you the lot
               number and name of the manufacturer.

       521.    Major General Zahner further added:

               [T]he control of military-grade explosives in Iran is controlled through the
               state apparatus and is not committed through rogue elements right there. It
               is a deliberate decision on the part of elements associated with the Iranian
               government to affect this type of activities.

       522.    General Bergner commented on Iran funding Hezbollah operatives in Iraq:

               Actions against these Iraqi groups have allowed coalition intelligence
               officials to piece together the Iranian connection to terrorism in Iraq […]
               Iran’s Quds Force, a special branch of Iran’s Revolutionary Guards, is

                                               101
              training, funding and arming the Iraqi groups. […] It shows how Iranian
              operatives are using Lebanese surrogates to create Hezbollah-like
              capabilities. And it paints a picture of the level of effort in funding and
              arming extremist groups in Iraq.

       523.   Bergner further noted that:

              The groups operate throughout Iraq. They planned and executed a string of
              bombings, kidnappings, sectarian murders and more against Iraqi citizens,
              Iraqi forces and coalition personnel. They receive arms—including
              explosively formed penetrators, the most deadly form of improvised
              explosive device—and funding from Iran. They also have received
              planning help and orders from Iran.

       524.   In May 2007, the Commander of the Multinational Division-Center, U.S. Army

Major General Richard Lynch, stated that:

              Most of our casualties have come from improvised explosive devices.
              That’s still the primary threat to our soldiers—IEDs. And we have an
              aggressive campaign to counter those IEDs, but they still are taking a toll
              on our soldiers: 13 killed, 39 soldiers wounded. What we’re finding is that
              the technology and the financing and the training of the explosively
              formed penetrators are coming from Iran. The EFPs are killing our
              soldiers, and we can trace that back to Iran.” (Emphasis added.)

       525.   According to the U.S. State Department’s 2007 Country Reports on Terrorism:

              Despite its pledge to support the stabilization of Iraq, Iranian authorities
              continued to provide lethal support, including weapons, training, funding,
              and guidance, to some Iraqi militant groups that target Coalition and Iraqi
              security forces and Iraqi civilians. In this way, Iranian government forces
              have been responsible for attacks on Coalition forces. The Islamic
              Revolutionary Guard Corps (IRGC)-Qods Force, continued to provide
              Iraqi militants with Iranian-produced advanced rockets, sniper rifles,
              automatic weapons, mortars that have killed thousands of Coalition and
              Iraqi Forces, and explosively formed projectiles (EFPs) that have a higher
              lethality rate than other types of improvised explosive devices (IEDs), and
              are specially designed to defeat armored vehicles used by Coalition
              Forces. The Qods Force, in concert with Lebanese Hezbollah, provided
              training outside Iraq for Iraqi militants in the construction and use of
              sophisticated IED technology and other advanced weaponry. These
              individuals then passed on this training to additional militants inside Iraq,
              a “train-the-trainer” program. In addition, the Qods Force and Hezbollah
              have also provided training inside Iraq. In fact, Coalition Forces captured
              a Lebanese Hezbollah operative in Iraq in 2007.


                                              102
       526.    Other U.S. Government reports, such as the Department of Defense’s 2007

Measuring Stability and Security in Iraq quarterly report to Congress, similarly concluded that:

               The Iranian regime’s primary tool for exercising clandestine influence in
               Iraq is the Islamic Revolutionary Guard Corps’ (IRGC) Qods Force (QF),
               which provides arms, intelligence, funds, training, and propaganda support
               to Iraqi Shi’a militants targeting and killing Coalition and Iraqi forces, as
               well as Iraqi civilians. The QF seeks to increase long-term Iranian
               strategic influence in Iraq and the withdrawal of U.S. forces. Among the
               weapons it provides to Iraqi militants are improvised explosive devices
               (IEDs), advanced IED technologies (including explosively formed
               projectiles (EFPs)), and rockets and mortars used for indirect fire attacks.

       527.    These observations continued in 2008.

       528.    According to the U.S. State Department’s 2008 Country Reports on Terrorism:

               The Qods Force, an elite branch of the Islamic Revolutionary Guard Corps
               (IRGC), is the regime’s primary mechanism for cultivating and supporting
               terrorists abroad. The Qods Force provided aid in the form of weapons,
               training, and funding to HAMAS and other Palestinian terrorist groups,
               Lebanese Hezbollah, Iraq-based militants, and Taliban fighters in
               Afghanistan.…

               Despite its pledge to support the stabilization of Iraq, Iranian authorities
               continued to provide lethal support, including weapons, training, funding,
               and guidance, to Iraqi militant groups that targeted Coalition and Iraqi
               forces and killed innocent Iraqi civilians. Iran’s Qods Force continued to
               provide Iraqi militants with Iranian-produced advanced rockets, sniper
               rifles, automatic weapons, and mortars that have killed Iraqi and Coalition
               Forces as well as civilians. Tehran was responsible for some of the
               lethality of anti-Coalition attacks by providing militants with the
               capability to assemble improvised explosive devices (IEDs) with
               explosively formed projectiles (EFPs) that were specially designed to
               defeat armored vehicles. The Qods Force, in concert with Lebanese
               Hezbollah, provided training both inside and outside of Iraq for Iraqi
               militants in the construction and use of sophisticated IED technology and
               other advanced weaponry.

       529.    One of the ways in which the IRGC provided “militants with the capability to

assemble improvised explosive devices (IEDs) with explosively formed projectiles (EFPs) that

were specially designed to defeat armored vehicles” included providing them with

manufacturing supplies such as copper and steel, as well as machinery—including hydraulic

                                               103
presses used to form copper into the shape of disks used in EFPs.

          530.   Likewise, the State Department’s 2011 Country Reports on Terrorism reported:

                 Despite its pledge to support the stabilization of Iraq, Iran continued to
                 provide lethal support, including weapons, training, funding, and
                 guidance, to Iraqi Shia militant groups targeting U.S. and Iraqi forces, as
                 well as civilians. Iran was responsible for the increase of lethal attacks on
                 U.S. forces and provided militants with the capability to assemble
                 explosives designed to defeat armored vehicles. The IRGC-QF [Islamic
                 Revolutionary Guard Corps-Quds Force], in concert with Lebanese
                 Hezbollah, provided training outside of Iraq as well as advisors inside Iraq
                 for Shia militants in the construction and use of sophisticated improvised
                 explosive device technology and other advanced weaponry.

          531.   Similarly, in 2011, the U.S. Ambassador to Iraq, James F. Jeffrey, was quoted as

saying:

                 [F]resh forensic testing on weapons used in the latest deadly attacks in the
                 country bolsters assertions by U.S. officials that Iran is supporting Iraqi
                 insurgents with new weapons and training. […] We’re not talking about a
                 smoking pistol. There is no doubt this is Iranian.

          532.   According to a 2013 New York Times report, EFPs were the “single most lethal

weapon American forces faced in Iraq.” 119

          533.   According to one declassified CENTCOM study, there were at least 1,534 EFP

detonations in Iraq between July 2005 and December 2011, resulting in at least 196 Americans

killed in action and at least 861 Americans wounded in action. 120

          534.   Hezbollah-trained terrorist operatives typically used EFPs by placing them on

public roadways.

          11.    IRAN FUNDED THE DESIGN, PRODUCTION, PROCUREMENT,
                 PROVISION AND DEPLOYMENT OF ROCKETS, MORTARS



119
    See John Ismay, The Most Lethal Weapon Americans Faced in Iraq, N.Y. Times (Oct. 18, 2013),
https://atwar.blogs.nytimes.com/2013/10/18/the-most-lethal-weapon-americans-faced-in-iraq/?_r=1.
120
        See      U.S.    Army      Central     Command,       “OIF     EFP      Detonations      by Month,”
https://admin.govexec.com/media/gbc/docs/pdfs_edit/enclosure_tab_a_document_for_review_%28150813_oif_efp_
pull_no_summary%29_%281%29.pdf.

                                                   104
               AND IRAMS USED TO KILL OR INJURE AMERICANS,
               INCLUDING PLAINTIFFS.

       535.    In addition to EFPs, Iran also provided material support to the Terrorist Groups by

providing them with rockets, mortars, and Improvised Rocket Assisted Munitions (IRAMs).

       536.    Along with EFPs, rockets, mortars and IRAMs were a signature weapon of

terrorists in Iraq that were supplied by Hezbollah and the IRGC.

       537.    IRAMs: An IRAM is a rocket-fired improvised explosive device made from a

large metal canister—such as a propane gas tank—filled with explosives, scrap metal, and ball

bearings and propelled by rockets, most commonly 107 mm rockets launched from fixed or

mobile sites by remote control. They are designed to cause catastrophic damage and inflict mass

casualties.

       538.    According to The Joint Improvised Explosive Device Defeat Organization of the

U.S. Department of Defense, IRAMs were first introduced by Iran in November 2007 against

U.S. personnel in Iraq.

       539.    Although Iran’s use of IRAMs was publicly disclosed by U.S. officials after their

introduction in 2007, systematic identification of specific attacks as IRAM attacks was not

publicly disclosed until 2010.

       540.    IRAM attacks occurred primarily in Baghdad and in the Shi’a dominated areas in

southern Iraq, where Iranian-backed militias primarily operate.

       541.    Mortars. A mortar is an artillery-like weapon that fires explosives at short ranges.

Iranian-supported terrorists frequently used mortars against Americans in Iraq. Between January

2007 and June 2008, there were more than 1,500 mortar attacks in Baghdad alone. In raids

within the Iranian-proxy group Jaysh al-Mahdi’s stronghold of Sadr City in October 2008, Iraqi

forces discovered numerous weapons caches containing mortars and other munitions traced to

                                               105
Iran.

        542.    Rockets. Iranian-sponsored Terrorist Groups fired a variety of rockets at

Coalition targets on numerous occasions in Iraq. The rockets fired by these groups included

107mm rockets, 122mm rockets, and man-portable air-defense systems commonly associated

with Iran and its Agents and Proxies. The purpose of the rocket attacks was to terrorize the

civilian residents of the Green Zone – including American political and civilian personnel. The

rocket attacks were a key part of the broader of Iran’s terror campaign, as Iran’s Agents &

Proxies boasted about America’s alleged inability to protect civilians in the Green Zone. In one

instance, Hezbollah operatives used Misagh-1 surface-to-air missiles to destroy at least one

American helicopter. In March 2008, Iranian-sponsored operatives within Sadr City launched

coordinated rocket attacks on the International Zone (commonly known as the “Green Zone”) in

southeast Baghdad, several miles away. Officials estimated that the ensuing violence – all

directly caused by these rocket attacks on the Green Zone – killed 925 people and injured 2,605

others. 121

        12.     IRAN FUNDED THE DESIGN, PRODUCTION, PROCUREMENT,
                PROVISION AND DEPLOYMENT OF OTHER LETHAL
                WEAPONS AND TACTICS USED TO KILL OR INJURE
                AMERICANS, INCLUDING PLAINTIFFS.

        543.    Not only did Iran, through IRGC, MOIS and Hezbollah provide the large

sophisticated explosive munitions discussed above, but it spent millions of dollars, arming,

training and directing its terrorist proxies to commit a variety of terrorist attacks using a vast

array of tactics and weapons against Coalition forces and Iraqi citizens. These other distinctive

weapons and tactics used by Iran-sponsored terrorists include the following:


121
   See David E. Johnson et al., The 2008 Battle of Sadr City: Reimagining Urban Combat 23 (RAND Corp. 2013)
(“2008 Battle of Sadr City”), https://www.rand.org/content/dam/rand/pubs/research_reports/RR100/RR160/
RAND_RR160.pdf at 98.

                                                   106
       544.    IEDs. Improvised explosive devices (“IEDs”) are homemade bombs that are often

used as booby traps by terrorist organizations. Frequently, IEDs are set up as roadside bombs

that terrorists can detonate when a vehicle passes by. According to a 2013 New York Times

report, at times IEDs have caused as many as 80% of Coalition casualties in Iraq. 122 IEDs were a

signature weapon of Iranian-sponsored terrorists in Iraq. For example, just one area of operation

of an Iranian proxy group (Jaysh al-Mahdi’s Sadr City headquarters), experienced more than

1,500 IED attacks between January 2007 and June 2008. In raids within Sadr City in 2008,

Coalition forces discovered numerous weapons caches containing IEDs and bomb-making

materials. One specific IED technique reportedly used by Jaysh al-Mahdi involved “daisy-

chains” of multiple 122mm or 155mm artillery shells. IEDs require significant skill to

successfully and secretly source, manufacture, emplace and trigger.

       545.    RPGs. Iranian-sponsored terrorists expertly used rocket-propelled grenades

(“RPGs”) against Coalition forces on numerous occasions. In one such attack in May 2007,

Hezbollah-trained terrorists killed 12 people and wounded another 75. Iraqi and Coalition forces

discovered numerous weapons caches containing RPGs in raids within areas controlled by

Iranian proxy groups.

       546.    Complex Attacks. Iranian-sponsored terrorists in Iraq frequently carried out

professed “complex attacks” against American peacekeeping forces. Complex attacks involve

multiple teams of terrorists using different weapons and tactics in concert. In March 2008 for

example, an Iranian-trained operative explained to journalists that, to attack a vehicle, one group

of terrorists would attack it with a barrage of small-arms fire to distract the soldiers while another




122
    See John Ismay, The Most Lethal Weapon Americans Faced in Iraq, N.Y. Times (Oct. 18, 2013),
https://atwar.blogs.nytimes.com/2013/10/18/the-most-lethal-weapon-americans-faced-in-iraq/?_r=1.

                                                 107
group planted an IED underneath the vehicle. 123 In other complex attack scenarios experienced

by certain Plaintiffs, terrorists would detonate EFPs/IEDs which were then immediately followed

by attacking the disoriented victims with highly accurate and well-coordinated multi-directional

small-arms fire. Or the opposite, terrorists would “bait” Coalition forces by attacking patrols or

Iraqi citizens with small arms fire, and draw a larger responsive force into a coordinated

EFP/IED/Mortar/Sniper attack. Such tactics are commonly associated with training by Hezbollah

and the IRGC.

        547.    Permissive Environments. Iran, through its FTO Agents and Proxies,

established, maintained and exploited permissive operational environments throughout Iraq in

which they could effectively plan and commit terrorist attacks that killed and/or injured

Americans, including the Plaintiffs. In order to successfully plan and execute terrorist attacks,

terrorists need freedom of movement, local support, concealment, controlled positions,

intelligence, and other tactical advantages. The single most effective means of creating and

maintaining a permissive environment is money. Iranian-sponsored terrorists successfully

created and maintained such environments throughout Iraq, and insurgent or terrorist activity in

such areas only occurred at Iran’s behest.

        548.    Personnel & Manpower: Iran funded and provided a steady supply of well-

trained foreign (non-Iraqi) and domestic jihadists used to command, lead or otherwise advise and

support the Terrorist Groups. This manpower filled ranks, promoted “the revolution,” inspired

confidence, and shared expert advice gained in Iranian-funded and Iranian-hosted training camps




123
   See Sudarsan Raghavan, 19 Tense Hours in Sadr City Alongside the Mahdi Army, Wash. Post (Mar. 29, 2008),
http://www.washingtonpost.com/wp-
dyn/content/article/2008/03/28/AR2008032803810.html?sid=ST2008032804069.

                                                   108
(discussed in detail below). 124 These individuals were hardened terror operatives with command

and leadership skills, bomb making ability, and knowledge of advanced tactics, training and

procedures specifically developed by Iran and Hezbollah to lethally engage and defeat Coalition

forces. 125 Iran covered the attendant costs and logistics of providing this reliable source of

personnel, including the effective training, transportation into, shelter, safe haven, embedment,

and movement of operatives throughout, Iraq. 126

        549.     Direct Financing & USD Currency: The common thread that ties all of Iran’s

material support to the Terrorist Groups in Iraq is money. Not only did Iran use its unfettered

access to USD to fund the design, production, provision, and deployment of the above-listed

weapons, training, and personnel, it ensured that its massive investment had guaranteed returns.

Iran provided financial support to the Terrorist Groups that best effectuated its long term strategy

of killing Americans, expelling the United States from Iraq, and preventing the stabilization of

the new government. Iran fueled the Terrorist Groups with monetary incentives in the form of

rewards, bounties and bonuses to those who attacked Coalition Forces. For example, Iran,

through MOIS and IRGC, offered $150,000.00 USD rewards for every killed or captured

American Special Forces soldier. 127 “Iran also paid the Terrorist Groups between $4,000 -




124
    See e.g. Combating Terrorism Ctr. at West Point Harmony Program, Translated Iraq Intelligence Report
(October 2000), https://ctc.usma.edu/app/uploads/2013/09/Iraqi-Intelligence-Study-of-the-Iranian-Revolutionary-
Guard-Corps-Translation.pdf; see also, Combating Terrorism Ctr. at West Point Harmony Program, Translated
Iraqi Intelligence Report about the Quds Force Activities in Iraq (trans. April 7, 2005),
https://ctc.usma.edu/app/uploads/2013/09/Iraqi-Intelligence-Report-about-the-Quds-Force-Activities-in-Iraq-
Translation.pdf
125
     Megan Greenwell, “Iran Trains Militiamen Inside Iraq, U.S. Says,” Washington Post (Aug. 20, 2007),
http://www.washingtonpost.com/wp-dyn/content/article/2007/08/19/AR2007081901394.html (Last accessed on
Dec. 11, 2018).
126
    See e.g. U.S. Dept. of Defense, American Forces Press Service, News Release, Petraeus: Interrogations Reveal
Iranian Influence in Iraq, (April 26, 2007).
127
    WikiLeaks - (https://wikileaks.org/wiki/US_Iraq_Intelligence_Summary_-_Iran_-_COA_Scimitar_-
_Muqtada_Al_Sadr_-_Mahdi_Militia_(June_3,_2006)

                                                     109
$13,000 USD per rocket or roadside bomb attack, depending on the circumstances.” 128 Iranian

operatives also lured locals into their plans by offering locals money to emplace IEDs. For

example, in August 2007, a “recruiter and organizer for [JAM/SG/Badr]… suspected of using

local charities as a front to screen and recruit individuals by offering them $500 to emplace

improvised explosive devices.” It was also believed that this same detainee was also “facilitating

cross-border training, garnering financial support, and transporting equipment and weapons with

Persian [Iranian] militant groups to be used against Iraqi and coalition forces and supplying the

IED that killed two coalition soldiers in Karbala and is linked to other deadly attacks in

Diwaniyah, Najaf and Karbala.” 129 Such funding was agreed to by no later than June 2003, when

Iran began to fund domestic Iraqi terror groups, including JAM and the Special Groups. 130

Furthermore, in return for their violent efforts, Iran financed the Special Groups’ ability to

provide posthumous support and services to families of “martyrs” – in the overall average

amount of $2 million USD per month. 131 In 2004, Iran provided JAM with $80 million. 132 In

2007, Iran was providing AAH $20 million a month to train its members. 133 In 2008, U.S

diplomats estimated Iran’s financial “largesse” to its “Iraqi surrogates” at $100 - $200 million

per year.” 134 Such funds were above and beyond the $700 - $800 million per year Iran provides




128
    Michael Knights, The Evolution of Iran’s Special Groups in Iraq, CTC Sentinel (Nov. 2010) available at:
https://www.washingtoninstitute.org/uploads/Documents/opeds/4d06325a6031b.pdf (Last accessed on Dec. 11,
2018)
129
    Dept. of Defense, American Forces Press Service, News Release, Coalition Forces Target al Qaeda Leaders
Around Baghdad, (Aug. 7, 2007) (available at: http://archive.defense.gov/news/newsarticle.aspx?id=46974).
130
     See Summary of Interrogation of Qayis al-Khazali, Report No. 4 (March 23, 2007), (available at
https://www.aei.org/spotlight/qayis-al-khazali-papers/
131
    Summary of tactical Interrogation of Qayis al-Khazali, Enclosure 1-16, Report No. 200243-008 (June 30, 2007),
(available at https://www.aei.org/spotlight/qayis-al-khazali-papers/).
132
    Geoffrey Gresh, Instigating Instability: Iran’s Support of Non-State Armed Groups in Iraq, Al Nakhlah Online
Journal, The Fletcher School, Tufts Univ. (Spring 2006).
133
    Michael Weiss, Trust Iran Only as Far as You Can Throw It, Foreign Policy (June 23, 2014),
https://foreignpolicy.com/2014/06/23/trust-iran-only-as-far-as-you-can-throw-it/
134
    WikiLeaks - https://wikileaks.org/plusd/cables/09BAGHDAD2992_a.html

                                                      110
Hezbollah and the annual budgets for the IRGC and Qods Force. 135

        550.     All of the foregoing support from Iran and its Agents & Proxies for attacks on

Coalition Forces and Iraqi civilians was financed and facilitated, in substantial part, by funds

transfers initiated by Iran through Iranian banks (including, inter alia, the Central Bank of Iran,

Bank Melli Iran and Defendant Bank Saderat Plc) on behalf of, and for the benefit of, the IRGC,

MOIS, IRISL and the Terrorist Groups as part of the Conspiracy set forth in detail herein.

        551.     Because of the size and scope of Iran’s efforts to murder Americans in Iraq—and

subvert the U.S.-sponsored and freely elected Iraqi government, Iran required access to hundreds

of millions of dollars that it could only be reliably and effectively transferred through the global

financial system with the illicit assistance of the Western Bank Defendants.

        13.      IRAN USED THE IRGC AND FTO HEZBOLLAH TO
                 MATERIALLY SUPPORT THE SPECIAL GROUPS IN ORDER
                 TO AUTHORIZE, PLAN, AND COMMIT TERRORIST ATTACKS
                 IN IRAQ.

                 A.       THE BADR CORPS / BADR ORGANIZATION

        552.     The Badr Corps was established in 1982 in Iran as the military wing of the

Supreme Council for Islamic Revolution in Iraq.

        553.     Badr Organization is an international terrorist organization and not a “military

force” and intentionally violates all core provisions of international humanitarian laws (laws of

war), IHRL, and the ICC Statutes.

        554.     From its headquarters in Iran, the Badr Corps operated extensive networks

throughout Iraq in the 1990s. The group smuggled men and weapons into Iraq to conduct attacks

against the Iraqi regime of Saddam Hussein.


135
   David Adesnik, Iran Spends $16 Billion Annually to Support Terrorists and Rogue Regimes, FDD Policy Brief
(January 10, 2018), https://www.fdd.org/analysis/2018/01/10/iran-spends-16-billion-annually-to-support-terrorists-
and-rogue-regimes/

                                                      111
       555.    Iran intended the Special Groups to operate like Hezbollah, and thus, the Badr

Corps established clandestine offices in businesses and social organizations in Iraq.

       556.    The Badr Corps also used Iraqi front companies to recruit operatives, collect

intelligence, and circulate propaganda materials in Shi’a populated areas.

       557.    Before 2003, the Badr Corps served as Iran’s most important surrogate inside

Iraq, acting as a de facto arm of the IRGC-QF.

       558.    The Badr Corps received training and weapons from Iran through the IRGC and

Hezbollah.

       559.    After Saddam Hussein’s overthrow, the Badr Corps renamed itself the Badr

Organization, and many of its operatives joined the newly formed Iraqi security forces.

       560.    Published reports indicate that thousands of members of the Badr Organization

remained on the IRGC-QF payroll after 2004.

       561.    Several senior Badr Corps operatives later emerged as key conduits for funneling

weapons to Iranian Agents and Proxies and the Terrorist Groups in Iraq from 2004 through at

least 2011, including Abu Mustafa al-Sheibani, a key smuggler of deadly Iranian IEDs, and

Jamal Ja’far Muhammad, a/k/a Abu Mahdi al-Muhandis (a/k/a “The Engineer”), who later led

Kata’ib Hezbollah (“KH,” discussed below).

       562.    “Department 1000” of the IRGC-QF, known as the Ramezan Corps, is in charge

of Iraqi operations and remains the largest IRGC-QF command outside of Iran. It coordinated,

armed, and influenced the Badr Organization.

       563.    The Badr Organization played a significant role in facilitating Special Groups’

operations in Iraq. A number of Special Groups commanders such as Al-Muhandis are, or were,

Badr Corps agents and operatives.


                                                 112
        564.     Through the Badr Corps, the IRGC inserted hundreds of its Iranian-trained

operatives into Iraq’s state security organs (e.g. the Iraqi Ministry of Interior Intelligence

structure) during the time relevant to this Action.

        565.     According to seized Iraqi intelligence documents, the Badr Corps employed a

modus operandi—common among Iranian-sponsored groups—of establishing clandestine offices

in businesses, hospitals, and nongovernmental organizations in Iraq. One undated Iraqi

intelligence report explained that among the many functions of these fronts was to help “secure

and support the Badr Corps, and the different groups belonging to the al-Qods Force, such as the

movement of Hezbollah.”

        566.     In addition to participating in some of the terrorist attacks that are the subject of

this lawsuit, Badr Organization intentionally targeted civilians, diplomats, hospitals, religious

institutions, military personnel, and non-combatants alike, and perpetrated acts of mass murder,

assassinations, and kidnappings, intended to terrorize, intimidate, and coerce civilian

populations, governments, and international institutions. For example:

               a) During at least 2003-2004, Badr Organization inserted numerous assassination
                  teams from its bases in Iran who systematically murdered hundreds of Sunni
                  former (Hors de combat) Iraqi army pilots and officers;

               b) On May 14, 2005, Ahmed al-Khafaji, a top leader in the Badr Organization,
                  ordered the arrest and torture of retired (Hors de combat) Brigadier General
                  Muhammed al-Azzawi and the torture and extrajudicial killing of his brother
                  and 11 other civilians;

               c) On February 16, 2006, U.S. Maj Gen Joseph Peterson reported that U.S. forces
                  had arrested 22 Iraqi policemen in northern Baghdad, members of Badr
                  Organization death squad, who told U.S. soldiers they were taking a Sunni man
                  away to be shot dead. 136 Hundreds of thousands of Sunni civilians have been
                  kidnapped, tortured and killed by Badr Organization death squads;



136
   BBC News, Iraq ‘death squad caught in act’ (Feb. 16, 2006),
http://news.bbc.co.uk/2/hi/middle_east/4719252.stm.

                                                     113
               d) Badr Organization leader Hadi al-Amiri personally ordered attacks on up to
                  2,000 Iraqi Sunni civilians from 2004-2006 (when 2,000 were killed and an
                  unknown number were wounded);

               e) Al-Amiri’s preferred methods of killing allegedly involved using a power drill
                  to pierce the skulls of his adversaries; 137

               f)    In July 2005, the morgue in Baghdad received 1,100 Sunni bodies, about 900 of
                     which bore evidence of torture or summary execution; 138 and

               g) On November 13, 2005, there was a discovery of a detention center in Baghdad,
                  run by Iraqi intelligence officials linked to Badr, where captives, mostly Sunni
                  Arabs, were beaten, blindfolded, or subjected to electric shocks. 139

        567.        The Badr Corps’ control of a wide array of Iraq government, cultural and social

institutions allowed Iran to provide its Agents and Proxies with falsified, albeit legitimately

produced credentials, passports, security badges, uniforms and other material support used to

commit terrorism in Iraq.

        568.        Badr Corps also controlled and directed specific military units of the Iraqi Army.

When its members were not personally carrying out terrorist attacks, Badr Corps capitalized on

its military control of various regions of Iraq to provide safe haven, support, access, and

permissive operational environments for other Terrorist Groups to operate.

        569.        Defendants knew, or were deliberately indifferent to, the fact Iran provided

funding, financial services, and material support to the Badr Corps/Organization.

                    B.     JAYSH AL MAHDI (“JAM” OR THE “MAHDI ARMY”)

        570.        Jaysh al Mahdi (“JAM” or the “Mahdi Army”) was established by radical Shi’a

cleric Muqtada al-Sadr in June 2003. On April 18, 2004, it led the first major armed
137
    Loveday Morris, Appointment of Iraq’s new interior minister opens door to militia and Iranian influence, Wash.
Post, (Oct. 18, 2014), https://www.washingtonpost.com/world/appointment-of-iraqs-new-interior-minister-opens-
door-to-militia-and-iranian-influence/2014/10/18/f6f2a347-d38c-4743-902a-
254a169ca274_story.html?utm_term=.6ddc94d5364a.
138
    Andrew Buncombe & Patrick Cockburn, Iraq’s death squads: On the brink of civil war, Independent, (Feb. 26,
2006),          http://www.independent.co.uk/news/world/middle-east/iraqs-death-squads-on-the-brink-of-civil-war-
6108236.html.
139
    Council on Foreign Relations, Shiite Militias and Iraq’s Security Forces (Nov. 30, 2005),
https://www.cfr.org/backgrounder/shiite-militias-and-iraqs-security-forces.

                                                      114
confrontation by Shi’a militia against U.S.-led forces in Iraq.

         571.     JAM and its subsidiary, the Promise Day Brigades (“PDB”), are international

terrorist organizations and not “military forces” and intentionally violate all core provisions of

international humanitarian laws (laws of war), IHRL, and the ICC Statute.

         572.     JAM was co-founded by Imad Mughniyah, once the terrorism chief of Hezbollah

and “an agent of Iran and a direct role in Iran’s sponsorship of terrorist activities.” 140 Prior to

September 11, 2001, Mughniyah was ranked number one on the FBI’s most wanted list for

leading the attacks which killed 183 Marines in the bombing of the Holiday Inn in Beirut, the

hijacking of a TWA plane and murder of a U.S. Navy diver, and the bombing of the U.S.

Embassy in Beirut (replaced as number one most wanted by Usama bin Laden).

         573.     In Iraq, JAM expanded its territorial control of mixed or predominantly Shi’a

neighborhoods and displaced or killed the local Sunni population.

         574.     JAM was able to gain initial control in many of the neighborhoods in and around

Baghdad (such as Sadr City) by offering the Shi’a population protection and social services.

         575.     In a Department of Defense news briefing on August 24, 2007, General Rick

Lynch confirmed that on August 7, 2006, the 3rd Brigade Combat Team “conducted a raid on a

militant house . . . about 20 miles east of Baghdad . . . They arrested one of our division’s most

valued targets, . . . [who] acted as a link between Iran and the [JAM]. He was the main Shia

conduit in that region for getting Iranian EFPs and rockets into Baghdad, . . .” 141

         576.     In addition to participating in some of the terrorist attacks that are the subject of

140
    “Imad Fayez Mughniyah (a/k/a Hajj Radwan) was, for decades prior to his death in February 2008, the terrorist
operations chief of Hizballah. Mughniyah played a critical role in a series of imaginative high-profile terrorist
attacks across the globe, and his abilities as a terrorist coordinator, director, and operative was an order of magnitude
beyond anything comparable on the scene between 1980-2008. Mughniyah was, since the early 1980s, an agent of
the Islamic Republic of Iran, where he lived for many years. Imad Mughniyah had a direct reporting relationship to
Iranian intelligence [MOIS] and a direct role in Iran’s sponsorship of terrorist activities.” In re Terrorist Attacks on
September 11, 2001, 2011 U.S. Dist. LEXIS 155899, at *106–07.
141
    Kimberly Kagan, The Surge: A Military History (2010).

                                                          115
this lawsuit, Jaysh al-Mahdi and PDB intentionally targeted civilians, diplomats, hospitals,

religious institutions, military personnel, and non-combatants alike, and perpetrated acts of mass

murder, assassinations, and kidnappings, intended to terrorize, intimidate, and coerce civilian

populations, governments, and international institutions, and engage in widespread and

systematic acts of mass murder, torture, ethnic cleansing, and genocide. For example:

       a)      On April 2, 2004, in a sermon, Muqtada al Sadr issued what became known as the
               hawasim fatwa. Asserting the fundamental illegitimacy of Saddam Hussein’s
               regime, he declared that any claims of ownership of goods or property were
               invalid – and that looters were entitled to the fruits of their plunder so long as they
               paid khums, a 20 percent religious tax on its value, to Sadrist officials;

       b)      In a subsequent sermon, Muqtada proclaimed the September 11th attacks on the
               United States were “a miracle and blessing from God;”

       c)      Muqtada further threatened that “[i]f America persists [in advocating for
               independent Sunni and Kurdish states], then it will cease to exist;”

       d)      On July 9, 2006, JAM terrorists set up checkpoints across the Hay al Jihad
               neighborhood of Baghdad, asking drivers and passengers for identification. All
               Sunni males were taken to a bus and driven to a waste ground where over 50
               civilian Sunni captives were murdered. In addition, JAM perpetrated numerous
               suicide bombings across Sunni neighborhoods in Baghdad from July 4-9, 2006,
               killing over 150 civilians as part of its widespread and systematic campaign of
               ethnic cleansing;

       e)      In October 2006 in Samara, the group carried out an attack which resulted in 18
               civilian casualties and 90 injuries;

       f)      In March 2008 in Baghdad, JAM militants fired up to 30 mortar rounds and
               rockets at the International Green Zone, killing 14 civilians, including several
               children, one U.S. government contractor, wounding between 4 and 8 people,
               between 39-47 civilians, including several children; and

       g)      On June 24, 2009, a JAM/PDB vehicle-borne IED resulted in 62 civilian deaths
               and 120 civilian casualties.

       577.    Al-Sadr dissolved part of his militia after 2007, but maintained a small group of

Iranian-supported militants called the PDB to carry out terrorist attacks against Coalition Forces

and U.S. nationals, including certain Plaintiffs.

                                                    116
        578.     PDB and JAM have received funding, training, and weapons from the IRGC and

Hezbollah. For example, captured JAM-member and founder of AHH (discussed below), Qais

al-Khazali, stated “[t]he Sadr groups that receive training from Hezbollah are the special groups

and the Jaysh al Mahdi (JAM) groups that fight the coalition forces.” 142

        579.     PDB and JAM actively targeted U.S. nationals, including Plaintiffs and U.S.

forces, in an attempt to disrupt security operations and further destabilize Iraq.

        580.     For example, on June 28, 2011, the PDB issued a statement claiming

responsibility for ten (10) mortar and Katyusha rocket attacks against U.S. Military convoys in

which U.S. officials confirmed that three U.S. service members were killed.

        581.     Defendants knew, or were deliberately indifferent to, the fact Iran, through FTO

Hezbollah, provided funding, financial services and material support to JAM/PDB.

                 C.       ASA’IB AHL AL-HAQ (“AAH” OR “THE LEAGUE OF THE
                          RIGHTEOUS”)

        582.     Asa’ib Ahl Al Haq (or the “League of the Righteous”) terrorist organization is a

Shi’a Special Group supported by Hezbollah and the IRGC-QF that conducted assassinations and

operations in Iraq against Coalition Forces and various individuals and U.S. nationals.

        583.     AAH was originally established by Senior Sadrist and MDF-I detainee Qais al-

Khazali. His brother, Laith Khazali, also helped lead the organization.

        584.     AAH split from al-Sadr’s JAM in 2006. Since that time, AAH has conducted:

thousands of IED attacks against U.S. and Iraqi forces; targeted kidnappings of Westerners and

Iraqis; rocket and mortar attacks on the U.S. Embassy; murders of American and British soldiers;

and assassinations of Iraqi officials.

        585.     AAH is an international terrorist organization and not a “military force” and

142
   Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 54 (April 18, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/TIR-54.pdf).

                                                       117
intentionally violates all core provisions of international humanitarian laws (laws of war), IHRL,

and the ICC Statutes.

        586.   During the time relevant to this Action, AAH received significant funding from

Iran, and had links to Iran’s IRGC-QF and Hezbollah.

        587.   Senior Lebanese Hezbollah operative Ali Musa Daqduq provided training to AAH

terrorists.

        588.   Daqduq reported to Youssef Hashim, the head of Lebanese Hezbollah Special

Operations, and the latter reported to Abdul Reza Shahlai, the director of the IRGC-QF External

Operations.

        589.   In addition to participating in some of the terrorist attacks which are the subject of

this lawsuit, AAH intentionally targeted civilians, diplomats, hospitals, religious institutions,

military personnel, and non-combatants alike, and perpetrated acts of mass murder,

assassinations, and kidnappings, intended to terrorize, intimidate, and coerce civilian

populations, governments, and international institutions. For example:

        a)     AAH has launched over 6,000 attacks in Iraq, thousands of which targeted
               civilians, including the October 3, 2007 attempted assassination of Gen. Edward
               Piertrzyk, the Polish ambassador to Iraq. Three bombs struck the embassy’s three-
               car convoy (all bearing Polish flags) killing three members of the Polish embassy,
               injuring the ambassador and 8 other civilians and 3 soldiers.

        b)     In May 2007, AAH kidnapped Peter Moore, a British IT expert, along with four
               bodyguards from a government building in Baghdad. Peter Moore was beaten on
               a near-daily basis and the bodyguards were tortured and murdered.

        c)     In February 2010, AAH kidnapped Department of Defense civilian employee Issa
               T. Salomi who was released in March 2010 in exchange for the release of 4 AAH
               terrorists held in Iraqi custody.

        590.   AAH is one of the Iranian entities determined to be legally responsible (along

with Iran), for the January 20, 2007, attack on the Provincial Joint Coordination Center


                                                118
(“PJCC”), in Karbala, Iraq, that killed and injured U.S. nationals. 143

           591.     Defendants knew, or were deliberately indifferent to, the fact Iran provided

funding, financial services and material support to AAH.

                    D.       KATA’IB HEZBOLLAH (“KH”)

           592.     KH has functioned as Iran’s go-to militia in Iraq and received support from

Lebanese Hezbollah, including training in weapons use; IED construction and operation; and

sniper, rocket, and mortar attacks.

           593.     Historically, KH operated mainly in Shi’a areas of Baghdad, such as Sadr City,

and throughout the south.

           594.     KH is an international terrorist organization and not a “military force” and

intentionally violates all core provisions of international humanitarian laws (laws of war), IHRL,

and the ICC Statutes.

           595.     On June 24, 2009, the United States designated KH an FTO.

           596.     The State Department’s notice of KH’s FTO designation stated that:

                    The organization has been responsible for numerous violent terrorist
                    attacks since 2007, including improvised explosive device bombings,
                    rocket propelled grenade attacks, and sniper operations. Kata’ib Hezbollah
                    [sic] also targeted the International Zone in Baghdad in a November 29,
                    2008 rocket attack that killed two UN workers. In addition, KH has
                    threatened the lives of Iraqi politicians and civilians that support the
                    legitimate political process in Iraq.

           597.     KH was also simultaneously designated a SDGT under E.O. 13224, because it

was “responsible for numerous terrorist acts against Iraqi, U.S., and other targets in Iraq since

2007.”

           598.     The U.S. Treasury Department also designated KH pursuant to E.O. 13438.

           599.     The Treasury Department’s 2009 press release announcing KH’s designation

143
      See Fritz v. Islamic Republic of Iran, 324 F. Supp. 3d 54 (D.D.C. 2018).

                                                          119
explained that KH had “committed, directed, supported, or posed a significant risk of committing

acts of violence against Coalition and Iraqi Security Forces….”

       600.    The press release also quoted then-Under Secretary for Terrorism and Financial

Intelligence Stuart Levey as stating “[t]hese designations play a critical role in our efforts to

protect Coalition troops, Iraqi security forces, and civilians from those who use violence against

innocents to intimidate and to undermine a free and prosperous Iraq.”

       601.    The Treasury press release also stated: “[f]urther, the IRGC-Qods Force provides

lethal support to Kata’ib Hizballah and other Iraqi Shia militia groups who target and kill

Coalition and Iraqi Security Forces.”

       602.    The 2009 press release further reported that between March 2007 and June 2008,

KH led a number of attacks against U.S. forces in Iraq, advising:

               As of 2008, Kata’ib Hizballah was funded by the IRGC-Qods Force and
               received weapons training and support from Lebanon-based Hizballah. In
               one instance, Hizballah provided training--to include building and planting
               IEDs and training in coordinating small and medium arms attacks, sniper
               attacks, mortar attacks, and rocket attacks--to Kata’ib Hizballah members
               in Iran.

       603.    Furthermore, the 2009 U.S. Treasury Department press release noted:

               Recordings made by Kata’ib Hizballah for release to the public as
               propaganda videos further demonstrate that Kata’ib Hizballah conducted
               attacks against Coalition Forces. In mid-August 2008, Coalition Forces
               seized four hard drives from a storage facility associated with a Kata’ib
               Hizballah media facilitator. The four hard drives included approximately
               1,200 videos showing Kata’ib Hizballah’s sophisticated planning and
               attack tactics, techniques, and procedures, and Kata’ib Hizballah’s use of
               the most lethal weapons--including RPG-29s, IRAMs, and EFPs--against
               Coalition Forces in Iraq.

               One of the hard drives contained 35 attack videos edited with the Kata’ib
               Hizballah logo in the top right corner. Additionally, between February and
               September 2008, Al-Manar in Beirut, Lebanon, broadcast several videos
               showing Kata’ib Hizballah conducting multiple attacks against Coalition
               Forces in Iraq.


                                               120
                Immediately preceding the Government of Iraq’s approval of the United
                States-Iraq security agreement in late November 2008, Kata’ib Hizballah
                posted a statement that the group would continue fighting Coalition Forces
                and threatened to conduct attacks against the Government of Iraq if it
                signed the security agreement with the United States.

        604.    In 2008, the U.S. Department of Defense described the linkages it found between

KH, Iran and multiple terrorist attacks against Coalition Forces in Iraq—including KH’s use of

EFPs:

                …also known as Hezbollah Brigades, is a terrorist group believed to
                receive funding, training, logistics and material support from Iran to attack
                Iraqi and coalition forces using what the military calls ‘explosively formed
                penetrators’ – roadside bombs designed to pierce armor-hulled vehicles –
                and other weapons such as rocket-assisted mortars.

        605.    As noted above—and as stated by the U.S Treasury Department in its July 2009

press release—throughout 2008, Al-Manar, Hezbollah’s official television outlet in Lebanon

(and itself a designated SDGT since May 2006), played numerous videos of KH launching

rocket and IED attacks against U.S. troops.

        606.    In this manner, Hezbollah helped publicize KH’s activities and increase its profile

among leading Shi’a terrorist groups.

        607.    In addition to committing some of the terrorist attacks that are the subject of this

lawsuit, KH intentionally targeted civilians, diplomats, hospitals, religious institutions, military

personnel, and non-combatants alike, and perpetrated acts of mass murder, assassinations, and

kidnappings, intended to terrorize, intimidate, and coerce civilian populations, governments, and

international institutions. For example:

               a) On June 4, 2008, KH killed 18 and injured 29 Iraqi civilians, destroying 19
                  homes;

               b) On November 29, 2008, KH launched a rocket attack, killing 2 U.N. contractors
                  and injuring 15 other civilians;



                                                121
              c) In July 2009, KH threatened the lives of Iraqi politicians and civilians who
                 supported Iraq’s political process;

              d) On July 2011, KH issued a statement threatening Kuwait and the workers who
                 were building a port near Kuwait’s border with Iraq;

              e) In June 2014, Human Rights Watch found KH and AAH and other Shite
                 terrorist groups had carried out “indiscriminate attacks in civilian areas,” and
                 had also conducted kidnapping operations and carried out summary executions
                 of Sunnis in the towns of Buhriz, Mada’in, al-Heetawy, and other towns;

              f) In November 2008, KH threatened to attack the Iraq government if it signed the
                 security agreement with the United States; and

              g) KH kidnapped 18 Turkish construction workers in Baghdad, in September
                 2015.

       608.    KH committed a systematic and widespread campaign of ethnic cleansing,

terrorism, torture, extrajudicial killings, kidnappings, and mayhem against Sunni civilians across

areas of Iraq formerly held by the Islamic State. For example:

              a) On July 5, 2016, Zeid Ra’ad Al Hussein, United Nations High Commissioner
                 for Human Rights, said more than 700 Sunni men and boys (out of the 1,500
                 Sunni males over the age of 15 taken captive by KH) are missing two months
                 after the Islamic State was vanquished from Fallujah. The men and boys were
                 shot, beaten with rubber hoses, and in at least 4 cases, beheaded. At least 69
                 have been summarily executed or tortured to death while in the initial custody
                 of KH;

              b) On May 27, 2016, approximately 90 males aged 15 and older were taken by KH
                 and have not been located since;

              c) On May 29, 2016, twenty men from a group of fleeing men, women, and
                 children were killed. Another group of families, raising white flags,
                 surrendered. The males were separated and 17 of them were then summarily
                 shot and killed by KH; and

              d) On June 3, 2016 KH rounded up 1,500 Sunnis males, aged 15 and older from
                 the town of Saqlawiya, and moved them into warehouses and an Iraqi base
                 called Camp Tariq. The survivors described being crammed into small rooms
                 and halls and denied food and water, straining to breathe in the stifling heat. KH
                 terrorists, using sticks, pipes, and hoses, beat the detainees and declared that
                 they were taking revenge for Camp Speicher – a June 2014 massacre by the
                 Islamic State of 1,566 Shi’ite and other non-Sunni Air Force cadets. A 47-year-
                 old survivor described how he watched his 17-year-old son repeatedly beaten
                 and the corpses of 15 other men carried off who appeared to have been beaten to
                                               122
                death. The man was one of the 605 survivors released on June 5, 2016. His son
                was not among them, he said; the boy hasn’t been seen since.

       609.   Although KH’s leadership remains in the shadows, one individual reportedly

associated with the group is Abu Mahdi al-Muhandis.

       610.   Al-Muhandis is wanted in Kuwait for his alleged role in the 1983 bombings of the

American and French embassies in Kuwait City, as well as for his alleged involvement in the

assassination attempt on the Kuwaiti Emir in 1985.

       611.   The U.S. Treasury Department designated al-Muhandis a SDGT in July 2009, and

announced the designation in the same press release announcing KH’s designation.

       612.   The press release noted:

              As of early 2007, al-Muhandis formed a Shia militia group employing
              instructors from Hizballah to prepare this group and certain Jaysh al-
              Mahdi (JAM) Special Groups for attacks against Coalition Forces. The
              groups received training in guerilla warfare, handling bombs and
              explosives, and employing weapons--to include missiles, mortars, and
              sniper rifles. In another instance as of September 2007, al-Muhandis led
              networks that moved ammunition and weapons--to include explosively
              formed penetrators (EFPs)--from Iran to Iraq, distributing them to certain
              JAM militias to target Coalition Forces. As of mid-February 2007, al-
              Muhandis also ran a weapons smuggling network that moved sniper rifles
              through the Iran-Iraq border to Shia militias that targeted Coalition Forces.

              Al-Muhandis also provided logistical support for attacks against Iraqi
              Security Forces and Coalition Forces conducted by JAM Special Groups
              and certain Shia militias. In one instance, in April 2008, al-Muhandis
              facilitated the entry of trucks--containing mortars, Katyusha rockets,
              EFPs, and other explosive devices--from Iran to Iraq that were then
              delivered to JAM Special Groups in Sadr City, Baghdad. Additionally, al-
              Muhandis organized numerous weapons shipments to supply JAM Special
              Groups who were fighting Iraqi Security Forces in the Basrah and Maysan
              provinces during late March-early April 2008.

              In addition to facilitating weapons shipments to JAM Special Groups and
              certain Shia militias, al-Muhandis facilitated the movement and training of
              Iraq-based Shia militia members to prepare them to attack Coalition
              Forces. In one instance in November 2007, al-Muhandis sent JAM Special
              Groups members to Iran to undergo a training course in using sniper rifles.
              Upon completion of the training course, the JAM Special Groups

                                              123
               members had planned to return to Iraq and carry out special operations
               against Coalition Forces. Additionally, in early March 2007, al-Muhandis
               sent certain Shia militia members to Iran for training in guerilla warfare,
               light arms, marksmanship, improvised explosive devices (IED) and anti-
               aircraft missiles to increase the combat ability of the militias to fight
               Coalition Forces.

               In addition to the reasons for which he is being designated today, al-
               Muhandis participated in the bombing of Western embassies in Kuwait
               and the attempted assassination of the Emir of Kuwait in the early 1980s.
               Al-Muhandis was subsequently convicted in absentia by the Kuwaiti
               government for his role in the bombing and attempted assassination.

       613.    In a July 2010 press briefing, U.S. General Ray Odierno identified KH as the

group behind increased threats to U.S. bases in Iraq.

       614.    General Odierno confirmed that KH operatives had gone to Iran for special

training and then returned to Iraq.

       615.    General Odierno stated, “[T]hey are clearly connected to Iranian IRGC [Iranian

Revolutionary Guard Corps].”

               E.      FTO HEZBOLLAH AUTHORIZED THE SHIA SPECIAL
                       GROUPS’ TERRORIST ATTACKS AGAINST AMERICANS IN
                       IRAQ

       616.    After helping to create Jaysh al-Mahdi in April 2003, Hezbollah began a wide-

ranging public propaganda campaign to authorize and incite Shi’a in Iraq to join Jaysh al-

Mahdi’s campaign of terrorism against Americans in Iraq. It did so primarily through two

channels. First, Hezbollah took advantage of the reverence that Iraqi Shi’a felt towards

Hezbollah’s senior leadership – and in particular Secretary-General Hassan Nasrallah and Grand

Ayatollah Fadlallah – by having those leaders issue repeated calls to Iraqi Shi’a to join Jaysh al-

Mahdi and attack Americans in Iraq. Second, Hezbollah encouraged senior members of Jaysh al-

Mahdi, including Sadr himself, to carry out such attacks. As a Middle East Intelligence Bulletin

dispatch explained in March 2004, Hezbollah operatives in Iraq “have focused mainly on


                                               124
establishing lines of communication with Iraqi Shiite leaders and distributing anti-American

propaganda, but the groundwork is clearly being laid for incitement of violence in the future.” 144

        617.     Hezbollah’s message of authorization was effective because The Special Groups

and many of their members looked to Hezbollah as a moral and religious authority on par with

Iraqi Shia figures, including al-Sadr himself. As early as 2004, propaganda posters picturing Sadr

side-by-side with Secretary-General Nasrallah appeared throughout Baghdad. In August 2006,

tens of thousands of Special Group operatives staged a massive, public, pro-Hezbollah rally in

Sadr City. Rally-goers burned American flags, chanted “Death to America,” and displayed the

portraits of Sadr and Nasrallah side-by-side in the streets of Baghdad. Members of the rally wore

white shrouds to symbolize their willingness to die for Hezbollah and asked for “victory to

Hassan Nasrallah.” 145 Jaysh al-Mahdi members also asked “al-Sadr to consider them an

extension of Hizbullah” and “expressed a genuine desire to participate with Hizbullah against”

the Coalition government in Iraq. 146 In a subsequent demonstration in July 2007, Jaysh al-Mahdi

members again carried signs featuring the pictures of Sadr and Nasrallah side-by-side. And, after

Hezbollah terrorist mastermind Imad Mugniyeh was killed in 2008, Jaysh al-Mahdi held a public

funeral service for him where senior members of Jaysh al-Mahdi again declared their allegiance

to Hezbollah.

        618.     Grand Ayatollah Muhammad Hussein Fadlallah, whom the U.S. Treasury

Department has called “Hizballah’s Spiritual Leader,” 147 occupied a similarly exalted position


144
     See, e.g., Gary C. Gambill, Dossier: Hassan Nasrallah, Middle East Intell. Bull. (Feb.-Mar. 2004).
145
    Shiites Hold pro-Hezbollah Rally in Baghdad, NBC News (Aug. 4, 2006),
http://www.nbcnews.com/id/14179529/ns/world_news-mideast_n_africa/t/shiites-hold-pro-hezbollah-rally-
baghdad/.
146
     Middle East Media Research Inst., Iraqi Shi’a View of the Lebanon Crisis, Inquiry & Analysis Series No. 290
(Aug. 11, 2006), https://www.memri.org/reports/iraqi-shia-views-lebanon-crisis.
147
     Press Release, U.S. Dep’t of Treasury, Treasury Designates Islamic Extremist, Two Companies Supporting
Hizballah in Tri-Border Area (June 10, 2004), https://www.treasury.gov/press-center/press-
releases/Pages/js1720.aspx

                                                     125
among Iraqi Shi’a. Fadlallah himself became a Specially Designated Terrorist in 1995 148 as a

result of his role as a “Leading Ideological Figure of Hizballah.” 149 Among other things, the U.S.

government concluded that “Sheikh Muhammad Hussein Fadlallah, Hizballah’s chief ‘spiritual

leader,’ reportedly issued the fatwa (religious ruling) authorizing the Marine Corps barracks

bombing” in Beirut in 1983, 150 which was the deadliest terrorist attack against America before

September 11th. Although he was of Lebanese descent, Fadlallah was born in Najaf, grew up in

Najaf, studied in Najaf, reportedly spoke with an Iraqi accent, was a respected Shi’a theologian,

and was close with the Sadr family, including the First and Second Martyrs as well as Muqtada

himself. When Fadlallah died in 2010, Muqtada al-Sadr called on his followers to observe three

days of mourning in honor of Hezbollah’s spiritual leader.

        619.     Hezbollah’s religious and moral authority was especially powerful because The

Special Groups, like many other terrorist organizations, looked to religious authorities for

validation. As Professor Bruce Hoffman has explained, “‘Shiites do not believe in the legitimate

authority of secular governments.’” 151 Instead, “religion serves as a legitimizing force –

conveyed by sacred text or imparted via clerical authorities claiming to speak for the divine.”152

Thus, for religious terrorist organizations such as The Special Groups, “violence first and

foremost is a sacramental act or divine duty executed in direct response to some theological




148
    Id.
149
    U.S. Dep’t of Treasury, Publication of the Hizballah International Financing Prevention Act of 2015 Related
Sanctions Regulations; Counter Terrorism Designations Updates; Syria Designations Updates (Apr. 15, 2016),
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20160415.aspx; see also Harvey W.
Kushner, Encyclopedia of Terrorism 128 (Sage Publications 2003)
150
    Government’s Written Proffer in Support of Its Request for Detention Pending Trial at 7, United States v. D-2
Elfat El Aouar, Crim. No. 06-20248 (E.D. Mich. filed May 22, 2006), ECF No. 8.
151
    Bruce Hoffman, “Holy Terror”: The Implications of Terrorism Motivated by a Religious Imperative, 18 Stud. in
Conflict & Terrorism 271, 274 (1995) (quoting Marvin Zonis & Daniel Brumberg, Behind Beirut Terrorism, N.Y.
Times (Oct. 8, 1984)).
152
    Id. at 272.

                                                      126
demand or imperative.” 153 As prominent voices in Shi’a Islam, Grand Ayatollah Fadlallah and

Secretary-General Nasrallah were especially influential among members of The Special Groups.

        620.       Hezbollah’s leaders leveraged their moral and religious authority over The

Special Groups by publicly calling for “jihad” and issuing fatwas against Americans in Iraq. 154

An April 2003 dispatch from the Middle East Intelligence Bulletin reported that “Hezbollah has

recently begun a campaign to incite opposition to American forces in Iraq” by broadcasting

propaganda to millions of Arab viewers (including Shi’a in Iraq) on its television station al-

Manar. 155 Such propaganda, which explicitly called for acts of “resistance” against Americans in

Iraq, made up more than one-quarter of al-Manar’s content. 156

        621.       In furtherance of this campaign, Secretary-General made repeated and direct

communications to Iraqi Jaysh al-Mahdi members to attack Americans:

               •    In a March 2003 speech, Nasrallah publicly declared Hezbollah’s support for
                    attacks against Americans, promising that “peoples of this part of the world will
                    receive [America] . . . with guns, blood, weapons, and martyrdom
                    operations.” 157

               •    In an April 2003 speech, Nasrallah directly called on Iraqi Shi’a to attack
                    Americans in Iraq, declaring that “[t]he Iraqi people must resist this
                    occupation” and that “[w]e can bet that the Iraqi people will resist the American
                    occupation and liberate themselves.” 158

               •    In an October 2006 interview that aired on Al-Jazeera, Nasrallah stated: “We
                    consider the resistance in Iraq . . . to be legitimate resistance, which is justified
                    and appropriate . . . and we support and endorse this resistance.” 159


153
    Id.
154
    Niles Lathem, House of Jihad, N.Y. Post (Feb. 5, 2007), http://nypost.com/2007/02/05/house-of-jihad/.
155
    Avi Jorisch, Al-Manar and the War in Iraq, Middle East Intell. Bull. (Apr. 2003),
http://www.washingtoninstitute.org/policy-analysis/view/al-manar-and-the-war-in-iraq.
156
    Id.
157
    Nicholas Noe, Voice of Hezbollah: The Statements of Sayyed Hassan Nasrallah 285 (2007).
158
    Deborah Horan, Hezbollah Chief to Iraqis: Resist U.S., Chi. Trib. (Apr. 23, 2003),
http://articles.chicagotribune.com/2003-04-23/news/0304230260_1_hezbollah-iraqi-shiites-iraqi-people.
159
    Excerpts from Interview with Hassan Nasrallah, Middle East Media Research Inst. TV Monitor Project (Oct. 31,
2006), https://www.memri.org/tv/hizbullah-secretary-general-hassan-nasrallah-when-we-were-young-i-cannot-
forget-sight-american/transcript (last accessed Sept. 21, 2017).

                                                      127
               •    In a January 2007 interview broadcast on al-Manar, Nasrallah declared: “We
                    support the option of a comprehensive Iraqi resistance, with all its aspects,
                    especially the military aspect. We believe that the solution in Iraq begins with
                    adopting the option of armed resistance – jihad against the occupation
                    forces.” 160

               •    In a December 2009 speech broadcast on al-Manar, Nasrallah promised “all-out
                    war” against “the Great Satan” of America over a chorus of “Death to America”
                    chants. 161

        622.       Nasrallah’s call for “jihad” was particularly potent because of its religious

significance. As one federal court has explained, a “jihad” is a “religiously sanctioned resistance

against perceived enemies of Islam.” 162 This religious sanctioning was thus highly significant to

members of The Special Groups, militantly Shi’a terrorist organizations that frequently engaged

in religious violence.

        623.       Grand Ayatollah Fadlallah echoed similar themes in an August 2004 fatwa in

which he instructed the Shi’a in Iraq that it was their religious duty to attack American military

and civilian personnel in Iraq as a means of resisting the occupation. “A Fatwa is an edict of a

religious leader, authorizing a faithful Muslim to commit murder.” 163 The Grand Ayatollah’s

fatwa, which received widespread coverage in the Iraqi and Western media, was a critical green

light for Special group terrorists in Iraq to attack Americans in Iraq.

        624.       Until Fadlallah’s death in 2010, he consistently incited his Shi’a followers in Iraq

and Lebanon to attack Americans. In at least six Friday sermons in the Imam Hassanayn Mosque

in Beirut that took place between February and April 2003 – sermons that would have been

widely shared in Iraq and would have undoubtedly been known to The Special Groups –


160
    Niles Lathem, House of Jihad, N.Y. Post (Feb. 5, 2007), http://nypost.com/2007/02/05/house-of-jihad/.
161
    Excerpts from December 25, 2009 Speech by Hassan Nasrallah, Middle East Media Research Inst. (Dec. 29,
2009), https://www.memri.org/reports/hizbullah-secretary-general-hassan-nasrallah-al-manar-tv-us-beast-one-bite-
our-nation-and (last accessed Sept. 21, 2017).
162
    Bluth v. Islamic Republic of Iran, 203 F. Supp. 3d 1, 7 (D.D.C. 2016).
163
    Elahi v. Islamic Republic of Iran, 124 F. Supp. 2d 97, 103 n.8 (D.D.C. 2000).

                                                      128
Fadlallah blessed the calls made by others such as Nasrallah for Iraqi Shiites to violently resist

the U.S. occupation.

       625.    Information gathered by Coalition forces during raids upon the Special Groups

confirmed the power of Nasrallah’s and Fadlallah’s messages of authorization. For example,

according to a U.S. military incident report (as published by WikiLeaks), an October 9, 2008 raid

on a JAM safe house in Basra yielded “religious Iranian video clips,” “MAS [i.e., Muqtada al-

Sadr] literature,” a “[n]otebook with JAM computer training dated 11 Jan 2007,” and a “[p]icture

of Mohammad Hussein Fadala [sic]” who was identified in the report as a “Deputy of Hassan

Wasrala [sic] (Hezbollah).” 164

       626.    Hezbollah also wielded significant influence over Special Group leadership,

including personally leading the Special Groups during critical times or during specific attacks.

Special Groups were modeled after Hezbollah and had deep personal ties to Hezbollah’s leaders.

For example, The Arab Weekly reported that al-Sadr was “greatly inspired by Hassan Nasrallah”

in part because “both men rose to lead their parties at a fairly young age.” 165 According to a

March 2007 report by the Jamestown Foundation, a counterterrorism think tank, Sadr “has

looked up to Hezbollah of Lebanon as a model of Shiite military success[,] [because] [h]e

respects the leadership of the organization and admires [Hassan Nasrallah].” 166 Accordingly,

Sadr publicly declared his loyalty to Hezbollah, co-founded JAM with the help of Hezbollah’s

chief terrorist mastermind, Imad Mugniyeh, expressly modeled his organization on Hezbollah,

and travelled to Beirut (where Hezbollah is headquartered) several times from 2005-2009.

       627.    Hezbollah used its close relationship with The Special Groups to authorize and

164
    358 WikiLeaks (Oct. 9, 2008), https://wikileaks.org/irq/report/2008/10/IRQ20081009n11927.html.
165
      Sami Moubayed, Iran Invests in Iraq’s Mahdi Army, Arab Weekly (May 22, 2016),
http://www.thearabweekly.com/Iran/5187/Iran-invests-in-Iraq%E2%80%99s-Mahdi-Army.
166
     Babak Rahimi, Moqtada al-Sadr’s New Alliance with Tehran, Jamestown Found. (Mar. 1, 2007),
https://jamestown.org/program/moqtada-al-sadrs-new-alliance-with-tehran/.

                                               129
incite The Special Groups to organize a terror campaign that would inflict “mass casualties”

against Americans in Iraq.

        628.      During his interrogation, AAH founder and former JAM member Qais al-Khazali

Khazali confirmed that Hezbollah’s relationship with the Special Groups was militaristic

(command and control) and that in the beginning Hezbollah operatives had used Iranian

passports and had spoken Farsi. This helped conceal the fact that Hezbollah was operating in

Iraq, and that “[a]nything the Iranians asked of Hezbollah they would get as they considered

Hezbollah a product of the IRGC.” 167

        629.      Qais al-Khazali also confirmed that FTO Hezbollah played an authoritative role in

Iraq, “where its vast experience and knowledge is being brought to bear in an advisory capacity.

Access to [Hezbollah] advisors is possible through the IRGC by using proper channels.” 168

        630.      On March 20, 2007, when Khazali was captured by Coalition Forces, he was

present at a residential home in preparation for a funeral to occur the next day “and to meet with

two of the regional leaders of special groups, Karar, Adnan al-Dulaymi along with the Hezbollah

advisor, Hamid. The purpose of the meeting was to discuss a plan that Hamid had come to

present… about the structure and breakdown of the Special Groups to closer resemble Lebanese

Hezbollah.” 169

        631.      Hezbollah’s leaders have directly connected Hezbollah’s authorization of terror

attacks against Americans in Iraq to Hezbollah’s terrorist objective of forcing the U.S. to

abandon Iraq. For example, in a speech on October 25, 2011, Nasrallah stated that “resistance



167
    Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 59 (April 22, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/r_TIR-N1228A-59.pdf).
168
    Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 28 (April 5, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/TIR-28.pdf).
169
    Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 200243-019 (July 14, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/Enclosure-TAB-A-Documents-for-Release-18-32.pdf).

                                                       130
groups” Hezbollah had backed (that is, the Terrorist Groups) pressured the U.S. to reduce its

presence in Iraq. In the same speech, Nasrallah boasted that the Hezbollah-JAM campaign of

terror against Americans in Iraq should be considered a model for terrorist campaigns against the

U.S. and its allies around the world.

                 F.      FTO HEZBOLLAH PLANNED THE SHIA SPECIAL GROUPS’
                         TERRORIST ATTACKS AGAINST AMERICANS IN IRAQ

        632.     Hezbollah trained The Special Groups in the use of weapons and tactics that were

specifically designed to target Americans in Iraq – and that The Special Groups in fact used

successfully to perpetrate terrorist attacks against Americans in Iraq. This training began with

JAM at its inception in April 2003, when Imad Mugniyeh recruited and trained some of JAM’s

first 300 fighters in Lebanon. It continued through at least 2008, when Hezbollah held training

camps for Special Group fighters in Iran (in conjunction with Iran’s Qods Force), Lebanon, and

Iraq. According to a captured JAM operative, paraphrased in an unclassified (as redacted) U.S.

military-intelligence report, “[w]ithout a doubt, all training received in Iran” – at Hezbollah-run

camps – “is intended for use against [Coalition forces].” 170

        633.     From 2003-2008, Special Group recruits travelled to Hezbollah training camps in

Lebanon and Iran through meticulously planned routes. Because of the logistical challenges

associated with bringing Special Group militants into Iran and Lebanon, Hezbollah occasionally

trained members of The Special Groups to become “master trainers,” who learned terrorist

tactics from Hezbollah in Iran or Lebanon and then passed that knowledge on to other Special

Group members in Iraq. 171 U.S. officials have referred to this practice as “training the trainer.” 172


170
    Combating Terrorism Ctr. at West Point Harmony Program, Redacted Intelligence Report 002, at 2 (Spring 2007-
Early 2008), https://ctc.usma.edu/app/uploads/2013/10/Redacted-Intelligence-Report-002-Summary.pdf
171
    Michael R. Gordon, Hezbollah Trains Iraqis in Iran, Officials Say, N.Y. Times (May 5, 2008),
http://www.nytimes.com/2008/05/05/world/middleeast/05iran.html.
172
    Id.

                                                     131
Hezbollah also trained members of The Special Groups inside of Iraq, including, but not limited

to, in Sadr City, Najaf, Basra, and Safwan.

        634.     Although Hezbollah training in Iran often occurred in conjunction with the

Iranian Qods Force, Hezbollah’s role was crucial to The Special Groups for at least three

reasons. First, Hezbollah operatives had considerably more experience with terrorist tactics and

explosives than their Qods Force counterparts. Second, Hezbollah operatives typically spoke

Arabic, the language spoken by most Special Group members, while members of the Qods Force

did not. Third, Hezbollah and Special Group shared a cultural affinity; captured Iraqi fighters

have expressed their strong preference for training with Hezbollah over the Qods Force.

        635.     Iran and FTO Hezbollah provided training for terrorists, including JAM and its

Special Groups at three (if not more) IRGC bases inside Iran. Qais al-Khazali personally

received training at the IRGC Imam Khomeini base, approximately 2-3 hours outside of Tehran.

For purposes of training, the IRGC were considered experts in conventional warfare, while

Hezbollah were experts in urban or guerilla warfare. 173

        636.     In late 2006, more Hezbollah soldiers went to Iran to help train insurgents to

attack Americans and sow discord in Iraq. According to Khazali, the IRGC “[was] in charge of

deciding who is going to get the training.” 174

        637.     Hezbollah’s training was rigorous. According to unclassified (as redacted) U.S.

military-intelligence reports, Hezbollah’s training camps lasted anywhere from three weeks to

several months. 175 Trainees were awakened at 5:30 a.m. every day to pray and exercise. Classes


173
    Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 200243-008 (June 18, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/Enclosure-TAB-A-Documents-for-Release-1-16.pdf).
174
    Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 19 (March 30, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/TIR-19.pdf).
175
    See Combating Terrorism Ctr. at West Point Harmony Program, Redacted Intelligence Report 005, at 2-3 (Spring
2007-Early 2008), https://ctc.usma.edu/v2/wp-content/uploads/2013/10/Redacted-Intelligence-Report-005-
Summary.pdf.

                                                      132
started at 8:00 a.m. and continued until dusk. Each class lasted roughly 50 minutes, with 10-

minute breaks in between classes. Some classes were held in actual classrooms with whiteboards

and projectors; others were held at firing ranges and other outdoor locations. The training

included programs in a myriad of skills, including “[w]eapons, bomb-making, intelligence,

assassinations, the [gamut] of skill sets,” according to a U.S. intelligence official quoted in the

New York Times in November 2006. 176 The topics covered in these training programs included

the following:

        638.     Basic Weapons Training. Many Special Group recruits had little to no combat

experience or weapons training when they joined the organization, because the only qualification

that prospective Special Group recruits were expected to have was the ability to read and write.

Accordingly, Hezbollah provided basic training intended to give new Special Group recruits a

broad overview of terrorist attack tactics and weapons use, as well as specific training in the use

of pistols, AK-47s, machine guns, and sniper rifles.

        639.     IEDs. Hezbollah trained Special Group members in the creation and deployment

of IEDs. For instance, Hezbollah provided an IED Specialty Training Course to members of

Special Groups at its training camps designed to teach Special Group fighters how to create and

deploy improvised explosives such as roadside bombs.

        640.     EFPs. In 2004, Hezbollah “introduced [to Iraq] a new breed of roadside bomb

more lethal than any seen before” – the EFP. 177 Hezbollah trained members of the Special

Groups in the deployment of EFPs, which were expressly designed to penetrate the American

armor. Hezbollah was essential to those EFP training efforts because Hezbollah fighters had

direct experience using EFPs against Israeli armor in Lebanon. Indeed, at that point, Hezbollah

176
    Michel R. Gordon & Dexter Filkins, Some Mahdi Army Fighters Trained with Hezbollah, N.Y. Times (Nov. 28,
2006), http://www.nytimes.com/2006/11/28/world/africa/28iht-militia.3702222.html?pagewanted=2&_r=0.
177
    Michael Ware, Inside Iran’s Secret War for Iraq, Time (Aug. 22, 2005).

                                                   133
was the world’s foremost expert on EFPs. Hezbollah also provided the Special Groups with the

complex expert knowledge required to precisely and successfully manufacture and use EFPs, by

drawing on its experience in Lebanon. Hezbollah instructed the Special Groups to use EFPs

against American soldiers. The New York Times reported in 2013 that “Iran passed E.F.P.

technology to the Lebanese militia Hezbollah, which in turn passed E.F.P. kits to proxy groups

fighting in Iraq.” 178 In October 2008, Iraqi forces discovered and EFP factory in JAM’s Sadr City

stronghold that was built using the EFP technology that Hezbollah had provided to JAM. As a

declassified British intelligence report concluded, EFPs used in Iraq during this time period were

“exclusively associated with Hizballah.” 179

       641.    Hezbollah planned the Special Group EFP terrorist attack campaign (as with the

other Special Group attacks outlined in this Complaint) in Iraq through the extensive training and

coordination set forth above. Hezbollah’s planning of the Special Group’s EFP attacks against

Americans included: (1) targeting specific geographies in Iraq, such as Baghdad and Basra,

where Special Groups were permitted to launch EFP attacks; (2) instructing Special Groups to

use EFPs against American armored vehicles in the first instance; (3) providing technical

assistance to Special Groups with respect to EFP design schematics and concepts; (4) helping

manufacture EFPs for use against Americans in Iraq; (5) training senior Special Group terrorist

commanders in Lebanon, Baghdad, and Iran with respect to all aspects of the EFP network, from

design, to manufacture, to transportation, to attack strategy; (6) training lower-level Special

Group members in camps in Lebanon, Sadr City, and Iran with respect to EFP tactics; (7)

preparing and distributing sophisticated, high production value Arabic-language CD-ROMs and


178
     John Ismay, The Most Lethal Weapon Americans Faced in Iraq, N.Y. Times (Oct. 18, 2013),
https://atwar.blogs.nytimes.com/2013/10/18/the-most-lethal-weapon-americans-faced-in-iraq/.
179
    Minute, Deputy Chief of Assessments Staff to Sir Nigel Sheinwald, Iraq: Lebanese Training including
manuscript comment Blair (May 3, 2007).

                                                 134
instructional videos concerning EFPs; and (8) forward deploying senior Hezbollah terrorists,

including but not limited to Daqduq, to coordinate EFP attacks against Americans.

           642.    Rockets. Hezbollah trained members of The Special Groups in the use of rocket

launchers and anti-aircraft missiles. In particular, Hezbollah directed Special Group members to

launch indirect-fire rocket attacks on the Green Zone and other U.S Installations, and it

instructed them on how to do so.

           643.    On September 26, 2005, Coalition Forces received intelligence reports that alerted

them to possible rocket attacks being planned, committed and authorized by Hezbollah

operatives, in concert with known members of JAM, Habib Muhammad Jabar and Mahir Jawad

Hassn. According to the report, Jabar and Hassn were working with a Hezbollah “platoon” to

attack the then-new al Nejef Airbase. Jabar received militia training in Iran and had been

specifically trained as sniper there, and Hassn received his militia training in Lebanon and was

considered “very skilled” with RPG weapons systems. 180

           644.    Soon after the receipt of this intelligence, rocket attacks on the air base began. For

example, on November 6, 2005, JCC Najaf reported incoming rocket fire intended to strike

aircraft at the airbase. The rocket used in the attack was an 107mm T-63 - a rocket known to be

possessed by the IRGC and provided to terrorist in Iraq - and the point of origin (POO) of the

rocket was near Kufa University, a neighborhood that was a hub of an insurgent cell that would

later become known as main incubator of JAM/AAH leaders and fighters. 181

           645.    Hezbollah’s direction to fire rockets on the Green Zone specifically included the

indirect-fire attacks in early 2008 that precipitated the Battle of Sadr City. During these attacks in

2008, JAM rocket teams showed an ability to hit specific targets several miles away,


180
      WikiLeaks - https://wikileaks.org/irq/report/2005/09/IRQ20050924n2498.html
181
      WikiLeaks - https://wikileaks.org/irq/report/2005/11/IRQ20051106n2865.html

                                                       135
demonstrating the effectiveness of Hezbollah’s instruction. By that point, Hezbollah had become

renowned for its use of rockets during the 2006 Israel-Hezbollah war, when it fired rockets at

civilian targets in northern Israel. Indeed, the Long War Journal reported that the rockets JAM

fired into Baghdad’s Green Zone were “the same rockets Hezbollah fired into northern Israel

from Lebanon during the Israel-Hezbollah war in the summer of 2006.” 182

        646.     Mortars. Hezbollah trained Special Group members in the use of mortars,

including by providing a Mortar Specialty Training Course to members of Special Groups at its

training camps in Iran. The purpose of this training was to teach Special Group members to hit

distant targets with mortar strikes. American military personnel have noted that The Special

Group mortar strikes were particularly accurate.

        647.     RPGs and Anti-Tank Missiles. Hezbollah trained Special Group operatives in

the use of RPGs and advanced anti-tank missiles, including assembly, firing procedures, target

acquisition, and the use of various kinds of munitions. Hezbollah’s RPG and anti-tank missile

training focused on attacks against armored vehicles and command structures such as the ones

the United States used in Iraq. For example, a Hezbollah “planning guide” that U.S. forces

recovered from Daqduq provided tactical instructions to Special Group terrorists for the use of

RPGs against Americans, including commands concerning volume of fire and specific vehicles

in the convoy to target in order to inflict maximum casualties.

        648.     Complex Attacks. Hezbollah training programs emphasized “complex attacks”

and small-group tactics that combine different types of attacks by different members of a team.

One unclassified (as redacted) U.S. military-intelligence report summarized these tactics:

                 For example, an engineer team may be responsible for emplacing and
                 detonating IEDs on a convoy while a Support Weapons team is

182
   Bill Roggio, Mahdi Rocket Teams Destroyed in Sadr City, Long War J. (June 3, 2007),
http://www.longwarjournal.org/archives/2007/06/mahdi_rocket_teams_d.php.

                                                     136
                 simultaneously responsible for launching mortars or rockets at the same
                 vehicles. A conventional weapons team would then be responsible for
                 firing at the vehicles with small arms and assaulting the vehicles. The
                 Support Weapons team would be responsible for launching mortars at the
                 vehicles again once the conventional weapons team pulled back. Each
                 team functions together but does not get involved in what the other team is
                 doing. A plan would be worked out ahead of time for this, and one
                 individual in each team would be responsible for coordinating with the
                 other team leaders during the attack. 183

        649.     Hezbollah also instructed Special Group operatives “on how to conduct precision,

military style kidnappings,” according to a 2006 U.S. government cable (as quoted in the New

York Times). 184

        650.     Kidnappings/Assassinations. Hezbollah is well-known for its kidnapping and

assassination operations. In 2006, for example, Hezbollah agents conducted cross-border raids

into Israel and abducted a number of Israeli soldiers. Hezbollah also trained Special Group

operatives “on how to conduct precision, military style kidnappings,” according to a 2006 U.S.

government cable (as quoted in the New York Times). 185 JAM/KH, together with the Qods Force

and Hezbollah, put this training to use during the 2007 raid on the Provincial Joint Coordination

Center in Karbala, where JAM/AAH terrorists kidnapped four U.S. soldiers and killed another.

And a 2011 letter from five U.S. Senators documented that Hezbollah operative Daqduq

instructed “Iraqi extremists” who were part of Special Groups on “how to conduct intelligence

and kidnapping operations.”

        651.     Qais al-Khazali substantiated this training regime when reported to Coalition

Forces that, “the training that Hezbollah is giving to Iraqi fighters in Iran is training on EFPs,

RPGs (sa-7s), mortars (120mm,' 81mm, and 60mm), and small arms training. The training lasts
183
    Combating Terrorism Ctr. at West Point Harmony Program, Redacted Intelligence Report 001, at 3 (Spring2007-
Early 2008), https://ctc.usma.edu/app/uploads/2013/10/Redacted-Intelligence-Report-001-Summary.pdf.
184
    The War Logs: Secret Dispatches From the War in Iraq, Alleged Jaysh Al-Mahdi Plans to Kidnap U.S. Soldiers
in Baghdad, Iraq, N.Y. Times (Dec. 22, 2006), http://www.nytimes.com/interactive/world/iraq-war-
logs.html?_r=report/ABD1B1E9-D673-93B1-757861100C0728BC.
185
    Id.

                                                     137
approximately one month and if a group or an individual wants more specialized training in an

area such as mortars or EFPs, the detainee thinks that group or individuals can go back later for

another month and get that training.” 186

        652.     The extent of Hezbollah’s involvement in Special Groups’ attacks was

demonstrated by evidence gathered in connection with Daqduq’s capture in 2007, which

included a document described by five U.S. Senators as a 22-page “planning guide”

memorializing Hezbollah’s wide-ranging involvement in the terrorist attacks detailed above.

This “planning guide” included specific instructions describing how to plant IEDs and carry out

abductions of Americans. Hezbollah’s instruction as reflected in this “planning guide” enabled

The Special Groups to execute an array of sophisticated attacks against Americans that it

otherwise would have been unable to carry out.

        653.     On October 9, 2005, Coalition Forces developed information related to the

planned assassination of Dr. Adnan Al Dulaimi, a Sunni Iraq political figure. The assignation

was planned and authorized by Hezbollah, and was to be carried out by an Iranian-trained JAM

cell. This cell was led by an Iranian Intelligence Officer using the name “Dhai,” who was to

travel to Iraq from Iran using a fake Iraqi passport indicating that he was “mute,” so as to avoid

detection of his Iranian accent and broken Arabic. The source of this information to Coalition

Forces had been specifically instructed by to provide support the JAM Cell by a known member

of Hezbollah, Sayid Sadiq, who was also a known affiliate of JAM. 187

        654.     Hezbollah trained, and coordinated with, Special Group terrorists who were

responsible for Hezbollah-authorized terrorist attacks throughout Iraq. This sophisticated training

and coordination extended to the following areas (among others):

186
    Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 54 (April 18, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/TIR-54.pdf).
187
    WikiLeaks - https://wikileaks.org/irq/report/2005/10/IRQ20051009n2722.html

                                                        138
      •   Baghdad – West Al Rashid District. Al Rashid includes a main approach to Baghdad
          International Airport (“BIAP”) and Victory Base Complex, a consolidated facility
          containing a range of Coalition military and civilian personnel that surrounded Baghdad
          International Airport (“BIAP”) and so was a focus of Special Group attacks in western
          Baghdad. Special Groups coordinated attacks against Coalition forces in the Al Rashid
          District with Hezbollah. According to a U.S. military incident report (as published by
          WikiLeaks), “JAM/Hizballah members operating” in Al Rashid coordinated through
          Haji Abu Ali and Mohammad Kawtharani, the latter of whom personally advised
          Nasrallah. Such coordination also reportedly involved Jabbar Abdalnabi Alzarjawi, a
          “JAM leader” in Al Rashid who “facilitated . . . the movement of Hizballah members
          from Iran” into western Baghdad. 188

      •   Baghdad – Kadamiyah District. Kadamiyah was one of The Special Groups’
          strongholds in western Baghdad. Hezbollah training and coordination enabled Special
          Groups to target Americans in Kadamiyah. According to a U.S. military incident report
          (as published by WikiLeaks), Salah Aldeen Fayath, his brother, and his daughter, whom
          the U.S. government determined “was a member of Hezbollah,” provided targeting
          support for JAM operations against Coalition forces in Kadamiyah. 189

      •   Baghdad – Rusafa District. Rusafa is a Special Group stronghold in eastern Baghdad.
          Hezbollah trained, locally supported, and coordinated with the Special Group IED/EFP
          cells operating in and near Rusafa. For example, JAM cells trained by Hezbollah in Iran
          used Rusafa to launch rocket attacks on the Green Zone.

      •   Baghdad – Sadr City (Thawra District). Sadr City serves as JAM/AAH’s command-
          and-control center, safe haven, and principal power base in Iraq. Hezbollah trained,
          locally supported, and coordinated with JAM/AAH IED/EFP cells operating in and near
          Sadr City, with respect to both the attacks themselves and the subsequent Hezbollah and
          JAM/AAH propaganda concerning such attacks. For example, an August 12, 2008 U.S.
          military incident report (as published by WikiLeaks) confirmed that a “Hezbollah
          IED/EFP . . . cell” was active in and near Sadr City and was coordinating EFP attacks
          against Coalition forces with a “recon [JAM] element working in the area.” 190

      •   Baghdad – New Baghdad District, Karadah District, and FOB Rustamiyah. New
          Baghdad, Karadah, and the area near Forward Operating Base (“FOB”) Rustamiyah
          were focal points for Hezbollah-coordinated attacks by Special Groups in eastern
          Baghdad. For example, one U.S. military report (as published by WikiLeaks) concluded
          that, with respect to attacks near FOB Rustamiyah, it was “most likely” that “Hezbollah
          operatives [were] directing SG to conduct [indirect fire] attacks against [Coalition
          forces] in [the] Baghdad area.” 191 Similarly, according to an arrest report (as published
          by WikiLeaks), Abu Aloze served as “JAM leadership” in the area, was responsible for
          coordinating attacks against Americans in the New Baghdad and Karadah Districts

188
    WikiLeaks (Nov. 22, 2008), https://wikileaks.org/irq/report/2008/11/IRQ20081122n11950.html.
189
    WikiLeaks (Oct. 19, 2006), https://wikileaks.org/irq/report/2006/10/IRQ20061019n5720.html.
190
    WikiLeaks (Aug. 12, 2008), https://wikileaks.org/irq/report/2008/08/IRQ20080812n11209.html.
191
    WikiLeaks (Mar. 16, 2008), https://wikileaks.org/irq/report/2008/03/IRQ20080316n10618.html.

                                                     139
          (including against FOBs in the area), and was specifically trained by Hezbollah in
          Lebanon. 192

      •   Babil, Wasit, and Salman Pak (Central Iraq). Hezbollah trained, locally supported,
          and coordinated with Special Group cells operating in central Iraq, including Babil,
          Wasit, and Salman Pak. As published by WikiLeaks, Ahmad Sahib Ghali was a
          commander of JAM’s “assassination cell and IED cell” in Hillah. 193 Ghali and his co-
          commanders were JAM terrorists who were trained by Hezbollah to conduct attacks
          against Coalition forces near Hillah.

      •   Basra, Amarah and Nasiriyah (Southern Iraq). Basra, Amarah and Nasiriyah are
          Special Group strongholds in southern Iraq. Hezbollah trained, locally supported, and
          coordinated with Special Group cells operating in and near Basra and Amarah. For
          example, in July and August 2008, U.S. government reports (as published by
          WikiLeaks) confirmed that five terrorist squads, comprised of “a combination of
          Hezbollah and JAM who finished their training in Iran” were “heading to Basrah to
          attack [Coalition forces]” and “carry out terrorist activities” after “coming back from
          Iran,” where they had been “trained” on how to “use [indirect fire] techniques” and
          “manufactur[e] IEDs.” 194

      •   Diyala (Northern Iraq). Diyala is a province in northern Iraq and was (and remains) a
          central area of emphasis for Hezbollah and Special Groups (as well as Iranian-
          supported Sunni terrorist cells, discussed below) because of the critical role its capital,
          Baqubah, plays with respect to the Shiite terrorists’ desire to have a secure land corridor
          linking Iran to Syria. Hezbollah trained, locally supported, and coordinated with Special
          Group cells operating in and near Diyala. As published by WikiLeaks, on June 23, 2008,
          Coalition forces detained a JAM commander in Baqubah, Rezul Sami Mohammed, who
          was “in possession of JAM and Hezbollah propaganda material.” 195 Similarly, on
          September 27, 2008, as published by WikiLeaks, Coalition forces conducted a raid to
          capture Hezbollah operative Mohammed Radam in order to “reduce Hezbollah
          influence” near Baqubah. 196

      •   Kirkuk (Northern Iraq). Kirkuk is a province in northern Iraq that played (and
          continues to play) a key role in radical Shiite terrorists’ transportation, logistics, and
          communications networks. Consequently, Hezbollah and Special Groups have had a
          longstanding presence in Kirkuk. Hezbollah trained, supported, and coordinated with
          Special Group cells operating in and near Kirkuk. As published by WikiLeaks, a March
          9, 2006 Department of State cable reported that a senior Kurdish official, when
          addressing the security challenges in Kirkuk province with U.S. counterparts,
          specifically identified the threat posed in Kirkuk province by Muqtada al- Sadr, whom

192
    WikiLeaks (June 23, 2008), https://wikileaks.org/irq/report/2008/06/IRQ20080623n11207.html
193
    WikiLeaks (June 15, 2008), https://wikileaks.org/irq/report/2008/06/IRQ20080615n11261.html
194
    WikiLeaks (July 16, 2008), https://wikileaks.org/irq/report/2008/07/IRQ20080716n11210.html; and WikiLeaks
(July 20, 2008), https://wikileaks.org/irq/report/2008/07/IRQ20080720n11400.html.
195
    WikiLeaks (June 23, 2008), https://wikileaks.org/irq/report/2008/06/IRQ20080623n11209.html.
196
    WikiLeaks (Sept. 27, 2008), https://wikileaks.org/irq/report/2008/09/IRQ20080927n11997.html.

                                                     140
        the Kurdish official noted “was in league with Iran, Syria and Hezbollah.” 197

        655.    On January 1, 2019, AAH co-founder Sheikh Akram Al-Kaabi, was interviewed

on the MEMRI Television (Iranian) network, Al-Nujaba TV. In the interview, Al-Kaabi fully

admitted that the IRGC and Hezbollah helped the militant Shi'ite forces fighting the U.S. forces

as early as 2004. He recounted the details of the 2004 battle of Najaf between U.S. and Iraqi

forces and JAM, in which 13 American servicemen were killed and over 100 were wounded. He

said that IRGC and Hezbollah officers were present on the ground and helped the JAM in the

battle. Al-Kaabi added that when the battle of Najaf was over, he traveled to Lebanon and met

Hassan Nasrallah and Imad Mughniyah, who he debriefed about the battle. According to Al-

Kaabi, Hezbollah put all its capabilities and expertise at JAM/AAH’s disposal. Going on to

describe how JAM/AAH began by using rudimentary IEDs and evolved to using EFPs that they

would deploy against American armor, he further stated:

        …Even in Sadr City, there were Iranian consultants. There was an IRGC officer
        called Abu Ali, who was originally from Ahwaz and spoke fluent Arabic. He was
        with us in Najaf, and he helped us with the battle management and provided
        much-needed basic and important advice…

        …We realized that if we use these capabilities and expertise in a more extensive
        way, we will have better results. One brother, called Abu Turab, was known to all
        the brothers in the Mahdi Army. He was with us in Baghdad also…

        …This brother from Hizbullah specialized in engineering and had a lot of
        expertise in matters of combat. He trained many of our brothers.

        Our chief engineer in Najaf, Dr. Jassem Al-Abadi, who was martyred, was among
        the first to be trained by that brother from Hizbullah and by the brothers from the
        IRGC. So we realized that if we acquired more capabilities, things would
        improve. Our morale was high. Our mujahideen were ready to make sacrifices. So
        we decided to take this path and acquire a lot of expertise. So we developed our
        relationship with the brothers in Hizbullah and the IRGC. Both Hizbullah and the
        IRGC were open with us about everything...


197
   U.S. State Dep’t Cable, Kurdistan Regional Government PUK Prime Minister Pushes for Kirkuk Against Spread
of Political Islam and Iranian Influence (Mar. 9, 2006), https://wikileaks.org/plusd/cables/06KIRKUK58_a.html.

                                                    141
           The brothers [in Hizbullah] did not keep any secrets from us. They were
           forthcoming with their years of experience. They summarized this experience and
           presented it to us in full detail and this, indeed, led to a significant change in our
           resistance on the ground.

           …Hizbullah and The IRGC provided great expertise during the resistance to the
           American occupation and through the ISIS occupation[.] 198

           656.   In 2007, during press interviews with Britain’s The Independent, Muqtada al Sadr

openly admitted that he and members JAM were coordinating their efforts with Hezbollah,

stating:


           We have formal links with Hezbollah, we do exchange ideas and discuss
           the situation facing Shiites in both countries… It is natural that we would
           want to improve ourselves by learning from each other. We copy
           Hezbollah in the way they fight and their tactics, we teach each other and
           we are getting better through this.

           657.   The Independent also interviewed several JAM members, including a person

named Abu Muhannad, who stated, “I was one of the experienced fighters from the Mahdi army

to go for training there… We learned how to take advantage of an armored vehicle’s weakness,

and how to wait and kill the soldiers who try to escape.” 199


                  G.      IRAN, THROUGH FTO HEZBOLLAH, PROVIDED THE SHIA
                          SPECIAL GROUPS WITH WEAPONS TO CARRY OUT
                          TERRORIST ATTACKS AGAINST AMERICANS IN IRAQ

           658.   Hezbollah supplied many of the weapons that Special groups used to commit acts

of terror against Americans in Iraq – and Special Groups also required money and resources

(derived in significant part from their relationship to Iran) to acquire those weapons and transport

them to the appropriate cells in Iraq. A JAM commander told journalists in June 2007 that “[a]ll


198
    See interview at: https://www.memri.org/reports/al-nujaba-militia-leader-sheikh-akram-al-kaabi-irgc-and-
lebanese-hizbullah-officers-have (last visited April 21, 2019).
199
    Bill Roggio, Mahdi Army Trains with Hezbollah, FDD Long War Journal (Aug. 20, 2007)
(https://www.longwarjournal.org/archives/2007/08/mahdi_army_trains_wi.php).

                                                       142
of the Mahdi Army’s weapons except for the AK-47 rifles come from Iran.” 200

        659.    Hezbollah facilitated the flow of these weapons from Iran into Iraq by working

with The Special Groups to set up cross-border smuggling networks. The Long War Journal

reported in June 2007 that rockets that JAM fired into Baghdad’s Green Zone were “the same

rockets Hezbollah fired into northern Israel from Lebanon during the Israel-Hezbollah war in the

summer of 2006.” 201 Later that year, on August 12, 2008, Coalition forces arrested nine

Hezbollah members who had been funneling weapons into Iraq. Hezbollah’s involvement in

these smuggling operations accorded with its longstanding role as Iran’s weapons smuggler

(including its attempt in 2003 to smuggle 50 tons of weapons from Iran to the Palestinian

Authority, the largest Iranian-linked smuggling operation ever uncovered).

        660.    Hezbollah has also purchased weapons for Special Groups outright. For example,

according to a U.S. military-intelligence document (as quoted in U.S. News & World Report in

2004), “Hezbollah was ‘buying rocket-propelled grenades . . . antitank missiles’ and other

weapons for Sadr’s militia.” 202

        14.     IRAN MATERIALLY SUPPORTED SUNNI FTOS AL QAEDA
                (“AQ”) AND ANSAR AL ISLAM (“AAI”) TO PLAN, COMMIT,
                AND    AUTHORIZE   TERRORIST    ATTACKS    AGAINST
                AMERICANS IN IRAQ

        661.    In order to sow discord and with the intent to expel Coalition forces from Iraq,

Iran supported both Shia and Sunnis groups – the common goal of which was to kill Americans.

        662.    The 9/11 Commission reported that “[t]he relationship between al Qaeda and Iran

demonstrated that Sunni-Shia divisions did not necessarily pose an insurmountable barrier to

200
    Leila Fadel, Chilling Stories from the Mahdi Army, McClatchy DC (June 22, 2007),
http://www.mcclatchydc.com/news/nation-world/world/article24465475.html.
201
    Bill Roggio, Mahdi Rocket Teams Destroyed in Sadr City, Long War J. (June 3, 2007),
http://www.longwarjournal.org/archives/2007/06/mahdi_rocket_teams_d.php.
202
    Edward T. Pound, Special Report: The Iran Connection, U.S. News & World Report (Nov. 22, 2004),
http://www.iranfocus.com/en/index.php?option=com_content&view=article&id=741:the-
iranconnection&catid=33&Itemid=115 (alteration in original).

                                                    143
cooperation in terrorist operations.” 203

        663.     From the beginning, Iran also supported FTOs al Qaeda (“AQ”) and Ansar al-

Islam (“AAI,” also known as Ansar al-Sunna), a radical terrorist group with close ties to al

Qaeda and JAM.

        664.     Iran used Hezbollah, IRGC and MOIS to materially support these terrorist groups

within Iraq and elsewhere, allowing them to authorize, plan and commit attacks against

Americans in Iraq.

        665.     In his speech, Hezbollah Secretary-General Hassan Nasrallah incited and pledged

to support not only for the Shiite special groups (which he refers to as “Resistance Groups,” but

also for Sunni religious groups—which necessarily include AAI and AQ). In relevant part,

Nasrallah stated as follows:

                 Our march today is to defend every grain of dust in Iraq and all its cities
                 from Najaf to Karbala to Fallujah to Al-Qaim to Baghdad to Basra and to
                 Rafah and the olive and Gaza neighborhoods and to every location where
                 there is a conflict between the resistance and the occupiers. . . Today in
                 Iraq, what we demand is that the nation defends all of Iraq and the people
                 of Iraq as a whole, from the entire Iraqi population and from the
                 resistance 204 in all its forms in Iraq. . . . There is one camp called America
                 and “Israel,” and we say to this camp: Death to America…And we say to
                 the same killers in Rafah, Najaf, and Karbala, and Qaim: Death to “Israel”
                 . . . We know how to continue this battle to end the defeat of the enemy
                 and our victory, we bear the burden of blood and loss and sacrifices, and I
                 affirm that our solidarity with our people in Palestine and Refah and our
                 people in Iraq is not incompatible with our national interests, because here
                 we do not pretend, we do not challenge our partners at home, but we
                 challenge the enemies of our homeland and the enemies of our nation who
                 if they managed to eliminate part of this nation will continue to eliminate
                 the rest of this nation. 205

        666.     Hezbollah Commander Talal Hamiyeh worked closely with Imad Moughniyeh

203
    The National Commission on Terrorist Attacks Upon the United States, The 9/11 Commission Report, p. 61 (July
22, 2004), https://govinfo.library.unt.edu/911/report/911Report.pdf.
204
    The term “resistance” is a Hezbollah code word meaning armed struggle, including terrorism.
205
     See https://archive.alahednews.com.lb/alahed.org/archive/2004/2805/file/doc1.htm (last visited, Oct. 15, 2017)
(translation to English available).

                                                       144
and Hezbollah's External Security Organization, (also known as 910 unit), to orchestrate and

execute terror attacks outside of Lebanon, 206 including attacks in Iraq involving AQ and AAI.

        667.    According to Lebanese sources, Hamiyeh traveled to Iraq frequently and was in

close contact with the leaders of Terrorist Groups who were attacking Coalition forces. 207

        668.    Hezbollah's Hamiyeh played a key role in trafficking foreign jihadists into Iraq

for the sole purpose of attacking Americans, and he "has been responsible for… and sending Al-

Qaida volunteers to Iraq via Syria." 208

        669.    Qais al-Khazali also confirmed that Hezbollah did not let the ideological

differences between Shia and Sunni prevent it from supporting groups that were united with it in

their desire to kill Americans. Khazali stated “Hezbollah is not only supportive of the Shi’a but

Sunni groups as well. Their goals are geared towards Islam and not just the Shi’a. They support

the Muslim brotherhood movement, the Iraq Islamic party, and the Muslim ulama council.” 209

        670.    Khazali “was certain that Lebanese Hezbollah also had a relationship with other

groups in Iraq, such as the Badr corps, sciri and the office of the Grand Ayatollah Ali al-sistani,

as well as Sunni groups through the Hezbollah connection to the Muslim Brotherhood.” 210

        671.    Iran assisted AQ to infiltrate Iraq from Syria, and attack Americans in the

Northern and Western areas of Iraq, supplied and supported by the rat lines flowing from Syria.

        672.    In November 2017, The U.S. Central Intelligence Agency declassified hundreds
206
     Thomas Joscelyn, "Analysis: 2 US cases provide unique window into Iran’s global terror network", The
Washington D.C. based think tank Foundation for Defense of Democracies' Long War Journal, June 23, 2007,
https://www.longwarjournal.org/archives/2017/06/analysis-2-us-cases-provide-unique-window-into-irans-global-
terror-network.php
207
    See “Who Are the Two Hezbollah Military Commanders Wanted by the U.S.?,” Haaretz, October 11, 2017,
https://www.haaretz.com/us-news/who-are-the-two-hezbollah-leaders-wanted-by-the-u-s-1.5456968; See also "Who
are the Two Hezbollah Senior Officials Whom [the U.S.] Offered 12 Million Dollars Rewards for Information
[Leading to their Arrest] ", BBC Arabic, October 11, 2017, http://www.bbc.com/arabic/middleeast-41583624
208
    Id.
209
    Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 48 (April 15, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/r_TIR-N1228A-48.pdf).
210
    Summary of Tactical Interrogation of Qayis al-Khazali, Report No. 59 (April 22, 2007), (available at
https://www.aei.org/wp-content/uploads/2018/08/r_TIR-N1228A-59.pdf

                                                   145
of thousands of pages of documents, images and computer files recovered during the raid on

Usama bin Laden’s compound in Abbottabad, Pakistan. This included a 19-page

document containing:

        a senior jihadist’s assessment of the group’s relationship with Iran. The author explains
        that Iran offered some ‘Saudi brothers’ in al Qaeda ‘everything they needed,’ including
        ‘money, arms’ and ‘training in Hezbollah camps in Lebanon, in exchange for striking
        American interests in Saudi Arabia and the Gulf.’ Iranian intelligence facilitated the
        travel of some operatives with visas, while sheltering others. Abu Hafs al-Mauritani, an
        influential ideologue prior to 9/11, helped negotiate a safe haven for his jihadi comrades
        inside Iran… the author explains that al Qaeda is not at war with Iran and some of their
        ‘interests intersect,’ especially when it comes to being an enemy of America. 211

        673.    In a previously released letter, bin Laden described Iran as al Qaeda’s “main

artery for funds, personnel, and communication.” 212

                A.       IRAN’S HISTORY                OF     SUPPORTING             SUNNI       TERROR
                         GROUPS

        674.    Iran’s terrorism network also includes Sunni terrorist proxies that plan, commit

and authorize acts of international terrorism at Iran’s behest. Iran’s material support for Sunni

FTOs has been routinely established in prior criminal investigations and civil cases, and such

support has furthered Iran’s goals of destabilizing its rivals, and the region, in order to provide

Iran with opportunities to make strategic gains in the Middle East (and beyond) without engaging

in conventional state-craft or warfare. Iran’s support for and work with Sunni terror groups also

provides Iran with the plausibility deniability that it uses to avoid accountability on the world

stage. Iran’s history of close ties to and significant support of Sunni terrorist to attack and kill

Americans is long and extensive.




211
    See Thomas Joscelyn and Bill Roggio, Analysis: CIA Releases Massive Trove of Osama bin Laden’s files. Long
War J. (Nov. 1, 2017), https://www.longwarjournal.org/archives/2017/11/analysis-cia-releases-massive-trove-of-
osama-bin-ladens-files.php
212
    Id.

                                                    146
                    B.      FTO AL QAEDA (“AQ”)

           675.     AQ is a designated international terrorist organization, widely recognized as such

by all civilized nations and the United Nations, and is not a legitimate “military force” or a

recognized sovereign state.

           676.     The United States has designated AQ, including its branches, subsidiaries and

“franchisees” (including al-Qaeda in Iraq) as a FTO and a SDGT. AQ was designated as a FTO

on October 8, 1999.

           677.     Commencing in the early 1990s and continuing until at least 2011, Iran (and

Sudan) provided AQ significant indispensable funding, weapons, safe haven, training,

intelligence, passports, and centers for command and control. Iran also provided undocumented

transport between Afghanistan, Iraq and Pakistan across its borders and other significant material

support.

           678.     In the 1990s, AQ developed a close relationship with Iran and the IRGC. Usama

bin Laden (“UBL”) and Ayman al Zawahiri held clandestine meetings with Imad Mughniyah

and Ahmad Vahidi (then commander of the Qods Force) which “lead to an informal agreement

to cooperate in providing support for actions carried out primarily against Israel and the United

States…Thereafter, senior AQ operatives and trainers traveled to Iran to receive training in

explosives. [UBL] also sent senior aides to Iran for training with the IRGC and to Lebanon for

training with Hizballah.” 213

           679.     On June 30, 1989, General Omar Hassan al-Bashir led a coup d’état toppling the

exiting regime in Sudan. The radical Salafi cleric, Hassan Abd Allah al Turabi served as the

“intellectual architect,” or “the power behind the throne,” sometimes officially as leader of the

National Islamic Front and sometimes as speaker of the parliamentary assembly.

213
      In re Terrorist Attacks on September 11, 2001, 2011 U.S. Dist. LEXIS 155899, at *110–11.

                                                         147
       680.      In 1990-1991, Turabi founded the Popular Arab and Islamic Congress, which

included representatives from the Palestine Liberation Organization, Hamas, Egyptian Islamic

Jihad, AQ, Algerian Islamic Jihad, Hezbollah, Abu Nidal Group, and the Islamic Revolutionary

Guard Corp.

       681.      In 1991, the Kingdom of Saudi Arabia expelled AQ leader UBL”) and UBL

moved his base of operations to Sudan.

       682.      The Sudanese army protected UBL’s home in Khartoum and his terrorist training

bases within the country as well as providing AQ with access to the international and United

States financial networks. In addition, Sudan provided AQ with 200 Sudanese passports,

allowing AQ operatives to travel under fictitious identities.

       683.      Turabi brought together UBL and leaders of the IRGC-QF and leaders of

Hezbollah. Commencing in April, 1991, Turabi hosted meetings bringing together leaders from

AQ, Hezbollah and Iranian and Sudanese officials. According to AQ shura council member Abu

Hajer al-Iraqi, the purpose of these meetings was to focus on common enemies, the West and the

United States.

       684.      In 1991, Hezbollah opened a base of operations in Khartoum, Sudan.

       685.      On December 13, 1991, Iranian President Ali Akbar Hashemi Rafsanjani arrived

in Khartoum, Sudan for a six-day visit, by a delegation of 157 members, including Mohsen Rezai

then Commander of the IRGC, Iranian Intelligence Minister Ali Fallahian and Iranian Defense

Minister Ali Akbar Torkan. Various agreements were signed between Iran and Sudan, pursuant

to which, inter alia, Iran delivered $300 million of Chinese weapons and 2,000 IRGC operatives

were sent to train Sudan’s Popular Defense Forces.

       686.      According to the 9/11 Commission Report, in late 1991 or 1992, discussions in


                                                148
Sudan between AQ and Iranian operatives led to an agreement to cooperate in providing support

- specifically, training - for actions carried out primarily against Israel and the United States. Not

long afterward, senior AQ operatives and trainers traveled to Iran to receive training in

explosives.

        687.    Iran was a valuable connection for UBL and AQ, and AQ was highly beneficial to

Iran, given AQ’s extreme and violent position against America and its animosity against the

Kingdom of Saudi Arabia. Iran and Hezbollah played significant roles in the buildup of AQ’s

terrorist capabilities.

        688.    As a result of the creation of this terrorist alliance, AQ leader Ayman al Zawahiri

repeatedly visited Tehran during the 1990s and met with Minister Ali Fallahian and other

officers of MOIS, and IRGC-QF Commander Ahmad Vahidi.

        689.    Throughout the 1990s, the AQ-Iran-Hezbollah terrorist training arrangement

continued. Hezbollah leader Imad Mughniyah coordinated these training activities, including

training of AQ personnel, with Iranian government officials in Iran and with IRGC officers

working undercover at the Iranian embassy in Beirut, Lebanon.

        690.    AQ operative Ali Mohammed provided security for one prominent meeting

between Hezbollah’s chief external operations officer, Imad Mughniyah, and UBL in Sudan.

Mohammed testified at his plea hearing that “Hezbollah provided explosives training for al

Qaeda and al Jihad. Iran supplied Egyptian Jihad with weapons. Iran also used Hezbollah to

supply explosives that were disguised to look like rocks.”

        691.    Iran trained Saif al-Adel, head of AQ security, and other AQ members, including

shura council members, at Hezbollah training camps in the mid-1990s. AQ leader Mustafa

Hamid was one of AQ’s primary points of contact with IRGC. He negotiated the agreement


                                                 149
between AQ and Iran, which secured safe transit between Iran and Afghanistan and to Iraq for

AQ members.

        692.   These training camps were used by AQ in planning and perpetrating the terrorist

attacks conducted against U.S. civilians, diplomats, and servicemen and women, such as: the

suicide bombing of U.S. Air Force personnel and their families in Khobar, Saudi Arabia; the

U.S. embassies in Nairobi and Dar es Salaam; and the World Trade Center on September 11,

2001.

        693.   In 1995 and again in 1996, UBL approached MOIS and asked to join forces

against the United States. UBL’s phone records, obtained by U.S. investigators working on the

U.S. embassy bombings in Kenya and Tanzania, show that 10% of phone calls made by UBL

and his lieutenants were to Iran.

        694.   Seif al-Adl, one of AQ’s top-ranking leaders at the time, was the liaison between

Iranians and AQ. He coordinated meetings with the IRGC’s leaders and MOIS officials.

        695.   On June 25, 1996, Iranian-backed Hezbollah terrorists, with the support of AQ,

bombed the Khobar Towers housing complex in Dhahran, Saudi Arabia, killing 19 U.S.

servicemen and wounding approximately 500 others. FBI investigators concluded: the operation

was undertaken on direct orders from senior Iranian government leaders; the bombers had been

trained and funded by the IRGC in Lebanon’s Bekaa Valley; and senior members of the Iranian

government, including Ministry of Defense, Ministry of Intelligence and Security and the

Supreme Leader’s office, had selected Khobar as the target and commissioned Hezbollah to

carry out the operation.

        696.   AQ was involved in the planning and preparations for the Khobar Towers

bombing. UBL tried to facilitate a shipment of explosives to Saudi Arabia, and, on the day of the


                                              150
operation, UBL was, according to NSA intercepts, congratulated on the telephone. 214

        697.    The 9/11 Commission examined classified CIA documents establishing that

IRGC-QF commander Ahmad Vahidi planned the Khobar Towers attack with Ahmad al

Mugassil, a Saudi-born al Qaeda operative.

        698.    Iran aided, abetted and conspired with Hezbollah, UBL, and AQ to launch the

large-scale bombing attacks against the United States embassies in Nairobi and Dar es Salaam on

August 7, 1998. Prior to their meetings with Iranian officials and agents, UBL and AQ did not

possess the technical expertise required to carry out the embassy bombings. The Iranian

defendants, through Hezbollah, provided explosives training to UBL and AQ and rendered direct

assistance to AQ operatives. 215

        699.    As stated in the 9/11 Report, “Iran made a concerted effort to strengthen relations

with al Qaeda after the October 2000 attack on the USS Cole…” For example, Iranian officials

facilitated the travel of AQ members – including at least 8 of the 9/11 hijackers – through Iran on

their way to and from Afghanistan, where the hijackers trained at AQ’s terrorist training

camps. 216

        700.    U.S., Saudi, and Egyptian political pressure on the Sudanese eventually forced

them to expel UBL in May 1996. Radical Afghan Sunni warlord Gulbuddin Hekmatyar, a strong

Iranian ally, invited UBL to join him in Afghanistan. UBL then relocated to Afghanistan with the

assistance of the Iranian intelligence services. 217

        701.    Iran provided material support to AQ after the 9/11 attacks in several ways, most

significantly by providing safe haven to AQ leaders and operatives, keeping them safe from


214
    The 9/11 Commission, https://www.9-11commission.gov/report/911Report.pdf.
215
    Owens v. Republic of Sudan, 826 F. Supp. 2d 128, 139. D.D.C. 2011.
216
    The 9/11 Commission, https://www.9-11commission.gov/report/911Report.pdf.
217
    Id. at 65.

                                                    151
retaliation by U.S. forces, which invaded Afghanistan. According to the U.S. Treasury

Department press release on January 16, 2009, in late 2001, while in Tehran, AQ senior

operative Mustafa Hamid negotiated with the Iranians to relocate AQ families to Iran after the

9/11 attacks.

       702.     In the fall of 2001, Iran facilitated the exit from Afghanistan, into Iran, of

numerous AQ leaders, operatives, and their families. The Iran-Afghanistan safe passageway,

established earlier to get AQ recruits into and out of the training camps in Afghanistan, was

utilized to evacuate hundreds of AQ fighters and their families from Afghanistan into Iran for

safe haven there. The IRGC knew of, and facilitated, the border crossings of these AQ fighters

and their families entering Iran.

       703.     Among the high-level AQ officials who arrived in Iran from Afghanistan at this

time were Saad bin Laden and the man who would soon lead FTO al Qaeda in Iraq (“AQI”), Abu

Musab al Zarqawi.

       704.     In late 2001, Sa’ad bin Laden facilitated the travel of UBL’s family members

from Afghanistan to Iran. Thereafter, Sa’ad bin Laden made key decisions for AQ and was part

of a small group of AQ members involved in AQ from Iran.

       705.     By 2002, AQ had established in Iran its ‘management council,’ a body that UBL

reportedly tasked with providing strategic support to the organization’s leaders in Pakistan. Key

members of the council included Saif al-Adel, Sulayman Abu Ghayth, Abu al-Khayr al-Masri,

Abu Muhammad al-Masri, and Mahfouz Ould al-Walid (a.k.a. Abu Hafs al-Mauritani). All five

senior operators remained influential over the next several years and retained close ties to UBL.

Adel organized groups of fighters to overthrow Hamid Karzai’s regime in Afghanistan and




                                              152
provided support for the May 12, 2003 terrorist attacks in Riyadh. 218

        706.     The Iranian regime offered AQ this safe haven in order to advance its own

interests. Having AQ operatives in the country gave Iran a bargaining chip and important

leverage with the U.S. and Saudi Arabia. In addition, it enabled Iran to protect itself from a

possible attack against targets in Iran. The deal enabled Iran to cause chaos in Iraq and thus

preventing it from becoming a Muslim democratic regime, which would endanger the security of

the Iranian regime by the example and influence it would pose to the tens of thousands of Iranian

pilgrims who visit the Shiite shrines in Iraq each year.

        707.     The deal was reportedly reached between IRGC-QF commander Qassem

Soleimani and AQ senior commander Abu Hafs al-Mauritani at Iran’s Zahedan (near the

Pakistani and Afghanistan border) during December 2001. 219

        708.     In testimony before the U.S. Senate in February 2003, CIA Director George Tenet

said, “we see disturbing signs that al Qaeda has established a presence in both Iran and Iraq.” 220

        709.     Senior AQ members continued to conduct terrorist operations from inside Iran.

For example, U.S. intercepted communications from Saif al Adel, then in Mashad, Iran, to AQ

assassination teams in Saudi Arabia just before their May 12, 2003 assault on three housing

compounds in Riyadh. AQ leaders in Iran planned and ordered the Riyadh bombing.

        710.     CIA Director General Michael Hayden noted UBL understood that Iran was

providing safe harbor to AQ. For example, he quoted communications between senior AQ

commanders and UBL, found on UBL’s computer:


218
    Seth Jones, Al Qaeda in Iran (Jan. 29, 2012), https://www.foreignaffairs.com/articles/iran/2012-01-29/al-qaeda-
iran.
219
    Cathy Scott-Clark & Adrian Levy, The Exile: The Stunning Inside Story of Osama bin Laden and Al-Qaeda in
Flight (2017).
220
    David Johnston, Threats and Responses: Washington; Top U.S. Officials Press Case Linking Iraq to Al Qaeda,
N.Y Times (Feb. 12, 2003), http://www.nytimes.com/2003/02/12/world/threats-responses-washington-top-us-
officials-press-case-linking-iraq-al-qaeda.html.

                                                       153
                 “everybody is threatened – as long as he moves – by a missile…There is
                 an idea preferred by some of the brothers to avoid attrition [loss of staff,
                 leaders, and the organization’s old elites] the idea is that some brothers
                 will travel to ‘safe’ areas with their families, just for protection.” The
                 author offers some ideas for safe havens: Sind, Baluchistan, Iran. Two
                 months later bin Laden agrees they should be taking refuge in safer
                 areas.” 221

        711.     After the September 19, 2008 attack on the American embassy in Sana’a, Yemen,

which killed 19 people, Ayman al Zawahiri sent a letter to IRGC (which was intercepted) which

stated: “Al-Qaeda’s leadership pays tribute to Iran’s generosity, stating that without its ‘monetary

and infrastructure assistance’ it would have not been possible for the group to carry out the

terror attacks. 222 (Emphasis added).

        712.     Testifying before the Senate Foreign Relations Committee on March 16, 2010,

then commander of U.S. Central Command General David Petraeus stated that AQ “[c]ontinues

to use Iran as a key facilitation hub, where facilitators connect al Qaeda’s senior leadership to

regional affiliates...” 223

        713.     Defendants knew, or were deliberately indifferent to, the fact that Iran provided

funding, financial services, and material support to FTO AQ.

                 C.       FTO AL QAEDA IN IRAQ (“AQI”)

        714.     In 1999, Abu Musab Zarqawi founded and was the operational leader of Al

Tawhid al Jihad (a/k/a Jund al-Islam), an organization with close personal and organizational

links to the AQ terror network. UBL provided Zarqawi $200,000 to set up a training camp in

Afghanistan near the border with Iran. In 2000, a Jordanian court sentenced Zarqawi in absentia

to fifteen years of hard labor for his role in the AQ millennial terror plot targeting Western

221
    Michael W. Hayden, American Intelligence in the Age of Terror – Playing to The Edge, at 339-340 (2016).
222
    Con Coughlin, Iran receives al Qaeda praise for role in terrorist attacks, THE TELEGRAPH (Nov. 23, 2008),
http://www.telegraph.co.uk/news/worldnews/middleeast/iran/3506544/Iran-receives-al-Qaeda-praise-for-role-in-
terrorist-attacks.html.
223
    Combatting Terrorism Center at West Point, CTC Sentinel (Apr. 2007), https://ctc.usma.edu/marriage-of-
convenience-the-evolution-of-iran-and-al-qaidas-tactical-cooperation/.

                                                    154
interests in Jordan.

         715.    In early September 2001, Zarqawi met Mohamed Abu Dhess, one of the Tawhid

cell operatives in Germany, in Iran. During the meeting, Zarqawi instructed Abu Dhess to

commit terrorist attacks against Jewish or Israeli facilities in Germany. Zarqawi’s cell operatives

included Mohamed Abu Dhess, Shadi Abdalla, Aschraf Aidagma, and Ismail Shalabi, who were

living in Beckum, Germany. The members of the cell planned to use various weapons in order to

attack a busy square in a German town or city and another German town in the immediate

vicinity of an Israeli or Jewish property with the aim of killing as many people as possible, but

were arrested by the German authorities on April 23, 2002. 224

         716.    On September 23, 2001, Tawhid (together with Iranian-sponsored Ansar al

Sunna, discussed below) took hostages, tortured, and murdered (the majority of which were

beheaded) 42 Peshmerga security officers in the Iraqi Kurd border town (on the border with

Iran).

         717.    In early 2002, Zarqawi escaped from U.S. forces in Afghanistan to Iran with other

AQ leaders and operatives. 225 While staying in Iran, Zarqawi operated under the control of the

IRGC and the IRGC-QF. Intelligence officials claimed the time Zarqawi spent in Iran was

crucial for rebuilding his network before relocating to Iraq to establish the AQ subgroup al

Qaeda in Iraq (“AQI”). 226

         718.    AQI is an international terrorist organization and not a “military force” and


224
    U.S. Dep’t of the Treasury, Treasury Designates Six Al-Qaeda Terrorists (Sept. 24, 2003), available at
https://www.treasury.gov/press-center/press-releases/Pages/js757.aspx.
225
    The Washington Institute, Untangling the Terror Web: Identifying and Counteracting the Phenomenon of
Crossover Between Terrorist Groups (Spring 2004),
https://www.washingtoninstitute.org/uploads/Documents/opeds/4224dcca0249e.pdf.
226
    United Against Iran, Alliance Against America: Al Qaeda and Iran,
https://www.unitedagainstnucleariran.com/node/3295 (last visited Oct. 14, 2017). United Against Iran was founded
in 2008 by Ambassador Mark D. Wallace, the late Ambassador Richard Holbrooke, former CIA Director Jim
Woolsey and Middle East expert Ambassador Dennis Ross.

                                                     155
intentionally violates all core provisions of international humanitarian laws (laws of war), IHRL,

and the ICC Statutes.

        719.    Several months later, Zarqawi returned to the Ansar al-Islam camp in northern

Iraq, run by his Jund al-Islam/Tawhid lieutenants. 227

        720.    On September 24, 2003, the U.S. Treasury designated Zarqawi and several of his

associates as SDGTs, stating that Zarqawi not only has “ties” to Hezbollah, but that plans were in

place for his deputies to meet with both Hezbollah and Asbat al Ansar (a Lebanese Sunni

terrorist group tied to AQ). 228

        721.    In 2004, Zarqawi changed the name of his group from Al Tawhid to al Qaeda in

Iraq, and sworn allegiance to AQ.

        722.    US Department of Treasury designated Tawhid al Jihad as an FTO and SDGT on

October 15, 2004. 229 OFAC SDN designation was updated on December 1, 2004 to the other

known names of al Qaeda in Iraq. 230

        723.    MOIS and IRGC-QF are under the general command of Section 101, also called

the Leader’s Intelligence and Security office. They cooperate and share intelligence in

“exporting the revolution” (which is a euphemism for fomenting violence and destabilizing other

regimes, primarily via acts of international terrorism). 231

        724.    Department 15 of MOIS handles liaison responsibilities with foreign terror groups

227
   Matthew Levitt, Untangling the Terror Web: Identifying and Counteracting the Phenomenon of Crossover
Between Terrorist Groups, SAIS Review (Winter-Spring 2004) (available at
https://www.washingtoninstitute.org/uploads/Documents/opeds/4224dcca0249e.pdf).
228
    Supra n. 140. [U.S. Dep’t of the Treasury, Treasury Designates Six Al-Qaeda Terrorists (Sept. 24, 2003),
available at https://www.treasury.gov/press-center/press-releases/Pages/js757.aspx.]
229
    U.S. Dep’t of the Treasury, Recent OFAC Actions (Oct. 15, 2004), https://www.treasury.gov/resource-
center/sanctions/OFAC-Enforcement/Pages/20041015.aspx.
230
    U.S. Dep’t of the Treasury, Recent OFAC Actions (Dec. 1, 2004), https://www.treasury.gov/resource-
center/sanctions/OFAC-Enforcement/Pages/20041201.aspx.
231
    Stratfor, Iranian Intelligence and Regime Preservation (June 22, 2010),
https://worldview.stratfor.com/article/special-series-iranian-intelligence-and-regime-preservation.

                                                    156
while the IRGC relies on its IRGC-QF for many of the same functions. 232

        725.     On June 10, 2003, American intelligence officials asserted that MOIS and the

IRGC-QF are deeply involved in supporting AQ. 233

        726.     In December 2006, two IRGC-QF agents were arrested in Baghdad, possessing

“weapons lists, documents pertaining to shipments of weapons into Iraq, organizational charts,

telephone records and maps, among other sensitive intelligence information… [and] information

about importing modern specially shaped explosive charges into Iraq. Officials were particularly

concerned by the fact the Iranians had information about importing modern, specially shaped

explosive charges into Iraq, weapons that have been used in roadside bombs to target U.S.

military armored vehicles.” 234 An American intelligence official said these documents “show

how the [IRGC-QF]… is working with individuals affiliated with al Qaeda in Iraq and Ansar Al
          235
Sunna.”         One of the detainees was – according to General Stanley McChrystal – Mohsen

Chizari, commander of IRGC-QF’s Operations and Training staff. 236

        727.     “Iranian involvement in Iraq with the Sunni terrorists has been an open secret in

military and intelligence circles since the Fallujah uprising in March of 2004. Iranian mines and

weapons were funneled to Zarqawi’s terrorists in Fallujah and elsewhere throughout Sunni

dominated Anbar province.” 237

        728.     On February 16, 2012, the U.S. Department of Treasury designated MOIS,

232
    William Tucker, A Reported Shift in Iran’s IRGC (Sept. 29, 2015), http://inhomelandsecurity.com/a-reported-
shift-in-irans-irgc/. In Homeland Security Chief Correspondent William Tucker is a former terror specialist in the
United States Army.
233
    U.S. says Iran harbors al Qaeda ‘associate’, The Washington Times (June 10, 2003),
http://www.washingtontimes.com/news/2003/jun/10/20030610-125659-6237r/.
234
    Iraq Expels 2 Iranians Detained by U.S., THE WASHINGTON TIMES (Dec. 30, 2006),
http://www.washingtonpost.com/wp-dyn/content/article/2006/12/29/AR2006122901510.html.
235
    Eli Lake, Iran’s Secret Plan for Mayhem, N.Y. SUN (Jan. 3, 2007), http://www.nysun.com/foreign/irans-secret-
plan-for-mayhem/46032/.
236
    Michael Weiss & Hassan Hassan, ISIS: Inside the Army of Terror (2015).
237
    Bill Roggio, Iran and Al Qaeda in Iraq, FDD’S Long War Journal (Jan. 6, 2007), available at
http://www.longwarjournal.org/archives/2007/01/iran_and_alqaeda_in.php.

                                                      157
indicating that it has facilitated al Qaeda operatives in Iran and provided them with documents,

identification cards, and passports. The Treasury also stated that MOIS provided money and

weapons to AQI, and negotiated prisoner releases of al Qaeda operatives. 238

        729.     Under Secretary for Terrorism and Financial Intelligence David S. Cohen on July

28, 2011, said that, “[b]y exposing Iran’s secret deal with [al Qaeda], allowing it to funnel funds

and operatives through its territory, we are illuminating yet another aspect of Iran’s unmatched

support for terrorism. Today’s action [designating the following al Qaeda terrorists and others]

also seeks to disrupt this key network and deny [al Qaeda’s] senior leadership much-needed

support…Iran is a critical transit point for funding to support al-Qa’ida’s activities in

Afghanistan and Pakistan.” Among terrorists designated was Ezedin Abdel Aziz Khalil (a/k/a

Yasin al-Suri). 239

        730.     Ezedin Abdel Aziz Khalil, a prominent AQ facilitator, who has been operating

under a secret agreement between AQ and the Iranian government. The Iranian regime has

permitted Khalil to operate within its borders since 2005 and maintain a relationship with him.

Khalil moved money and recruits from across the Middle East into Iran, then on to Pakistan for

the benefit of AQ senior leaders. He was responsible for moving significant amounts of money

via Iran for onward passage to AQ leadership in Iraq and Afghanistan.

        731.     Muhsin al-Fadhli, was considered then “an [al Qaeda] leader in the Gulf

countries.” His 2005 designation states he was “considered an al Qaeda leader in the Gulf” who

“provided support to Iraq-based fighters for attacks against” the U.S.-led Coalition. Al-Fadhli

was also a “major facilitator” for deceased AQI leader Abu Musab al Zarqawi…Al-Fadhli began

238
    U.S. Dep’t of the Treasury, Treasury Designates Iranian Ministry of Intelligence and Security for Human Rights
Abuses and Support for Terrorism (Feb. 16, 2012), https://www.treasury.gov/press-center/press-
releases/Pages/tg1424.aspx.
239
    U.S. Dep’t of Treasury, Treasury Targets Key Al-Qa’ida Funding and Support Network Using Iran as a Critical
Transit Point (July 28, 2011), https://www.treasury.gov/press-center/press-releases/Pages/tg1261.aspx.

                                                      158
working with [al Qaeda’s] Iran-based facilitation network in 2009 and was later arrested by the

Iranians. He was subsequently released by the Iranians in 2011 and went on to assume the

leadership of the facilitation network from AQ leader Yasin al-Suri later that year.

          732.   AQ leader Yasin al-Suri along with five other terrorist operatives used his safe

harbor in Iran to move funds and recruits from Iran’s neighboring Gulf countries to South Asia

and elsewhere. Al Suri’s network assisted senior AQ operatives in Iraq and Pakistan.

          733.   On February 5, 2014, the U.S. Treasury Department designated senior AQ

member Jafar al-Uzbeki, part of an AQ network which operates in Iran “with the knowledge of

Iranian authorities.” The Treasury added that this network “uses Iran as a transit point for

moving and funding foreign fighters through Turkey to support AQ-affiliated elements inside

Syria.”

          734.   Defendants knew, or were deliberately indifferent to, the fact that Iran provided

funding, financial services, and material support to FTO AQI.

                 D.     FTO ANSAR AL ISLAM (“AAI”)

          735.   AAI is a Kurdish Sunni Muslim insurgent group and separatist movement in Iraq

with well-established ties to Iran, AQ, and JAM.

          736.   Mullah Krekar, aka Faraj Ahmad Najmuddin, reportedly founded AAI in

December 2001 (at that time, with funding and logistical support from al-Qaeda and UBL, as

well as support from Iran).

          737.   AAI has a number of aliases and/or subgroups, including Ansar al-Sunna; Ansar

al-Sunna Army; Devotees of Islam; Followers of Islam in Kurdistan; Helpers of Islam; Jaish

Ansar al-Sunna; Jund al-Islam; Kurdish Taliban; Kurdistan Supporters of Islam; Partisans of

Islam; Soldiers of God; Soldiers of Islam; and Supporters of Islam in Kurdistan.

          738.   The United States has designated AAI/Ansar al Sunna as an FTO and an SDGT.
                                                159
AAI was designated as a FTO on March 22, 2004.

       739.    AAI is an international terrorist organization and not a “military force” and

intentionally violates all core provisions of international humanitarian laws (laws of war), IHRL,

and the ICC Statutes.

       740.    AAI seeks to expel western interests from Iraq and establish an independent Iraqi

state based on its interpretation of Sharia law. AAI has been mostly active in the northern part of

Iraq, western Iraq-Anbar province, and in the areas surrounding and including Mosul and Kirkuk

since 2003.

       741.    In 2001, AAI seized control of several villages near the town of Halabja and

established an administration ruled by Shari’a Law.

       742.    In late March 2003, the majority of AAI members fled across the border and

regrouped in Iran with the assistance of the IRGC and the Iranian regime. Many of those fighters

reentered Iraq and took active part in anti-Coalition activities. From Iran, the group continued to

operate under Abu Abdullah Shafi’s leadership and was temporarily renamed Ansar al-Sunna

(although it officially re-adopted the name Ansar al-Islam in 2007).

       743.    Shortly after the U.S.-led invasion of Iraq in March 2003, the majority of AAI

members were captured, killed, or fled to neighboring Iran. Mullah Krekar fled to Norway where

he has remained ever since. In his place, Abu Abdullah al-Shafi, also known as Warba Holiri al-

Kurdi, assumed command of the remnants of the organization. From Iran, the group continued to

operate under Shafi’s leadership and was temporarily renamed Ansar al-Sunna (it officially re-

adopted the name AAI in 2007).

       744.    According to AAI prisoners held by the Patriotic Union of Kurdistan in

Sulaymaniyah, AAI used Iran as a base from which to plan operations against U.S. forces in Iraq.


                                               160
       745.    During the summer of 2004, the jihadists began migrating back into Iraq. A large

number of the returning jihadists chose to settle in Mosul. In October 2004, Lt. Gen. Norton

Schwartz, who at the time was the Director of the Joint Staffs at the Pentagon (and from 2008-

2012 was Chief of Staff of the Air Force), warned that AAI had reemerged as the coalition’s

“principal organized terrorist adversary in Iraq.”

       746.    In addition to committing terrorist attacks that are the subject of this lawsuit, AAI

intentionally targeted civilians, diplomats, hospitals, religious institutions, military personnel,

and non-combatants alike, and perpetrated acts of mass murder, assassinations, and kidnappings,

intended to terrorize, intimidate, and coerce civilian populations, governments, and international

institutions. For example:

       a)      The September 23, 2002 massacre at the village of Kheli Hama during which 42
               police officers and Pershmerga (military forces of Iraqi Kurdistan) were killed,
               tortured, and beheaded;

       b)      The February 1, 2004 suicide bombing attacks on the offices of the two main Iraqi
               Kurdish political parties, the Kurdish Democratic Party, and the People’s Union
               of Kurdistan party, killing at least 109 and injuring 130 civilians and elected
               officials;

       c)      Kidnappings of numerous foreign civilians in Iraq in 2004, and the subsequent
               broadcasting of their beheadings via the internet;

       d)      The June 27, 2004 video of a captured and blindfolded Marine. On July 3, 2004,
               Ansar al-Sunna claimed it had murdered hostage U.S. Marine Cpl. Wassef Ali
               Hassoun;

       e)      At 7:15 on September 7, 2004, Ansar al-Islam kidnapped journalists Scott Taylor
               (Canadian freelancer) and Zeynep Tugrul (Turkish journalist for Turkish Sabah
               newspaper) holding them for 5 days and continually torturing, beating, and
               threatening them with execution before releasing them;

       f)      Beheading of 12 civilian Nepalese hostages seized in Iraq (broadcast via video on
               the internet) claiming the hostages were “fighting the Muslims and serving Jews
               and the Christians” and “believing in Buddha as their God;” and

       g)      The October 3, 2004 beheading of an Iraqi contractor and videotaped message

                                                161
                   threatened to kill other Iraqis working with Americans.

           747.    From 2003-2007, AAI continued to target Coalition Forces and U.S. Nationals,

including Plaintiffs. Its deadliest attack during this period occurred on February 1, 2004, when it

launched multiple simultaneous suicide car bombings at PUK offices in Erbil, killing over 100

civilians and injuring over 130 more. By February 2007, AAI had claimed responsibility for over

1,600 attacks in Iraq, including against American nationals. AAI openly cooperated with AQI;

however, it adamantly refused to formally join the Islamic State of Iraq, which was an umbrella

organization established by AQI. Instead, in May 2007, AAI joined with the Mujahideen Army,

the Islamic Army in Iraq, and Ansar al-Sunna Shariah (a splinter group that had broken from

AAI in early 2007 because its members wished to take a harder line against AQI) to form an

anti-Coalition umbrella organization called the Reformation and Jihad Front. The Reformation

and Jihad Front was a pan-Islamist organization that challenged AQI for leadership of the Iraqi

Sunni Islamist movement.

           748.    U.S. and British intelligence reports in 2004 “concluded that [AAI] was working

closely with Iran, and also al Qaeda, in its terrorist attacks against coalition forces.” One British

defense report noted “Intelligence indicates that elements of Iran’s [IRGC-QF] ‘are providing

safe haven and basic training to Iran-based [AAI] cadres.’” (Brackets in original). 240

           749.    On December 21, 2004, AAI subgroup Jamaat Ansar al-Sunna launched a suicide

bomb attack on FOB Marez in Mosul, Iraq. AAI insurgent Abu Museli, disguised as an Iraqi

Security Services officer, entered the base mess tent and detonated the explosive vest he was

wearing. The blast killed fourteen U.S. soldiers, four U.S. citizen Halliburton employees, and

four Iraqi soldiers allied with the U.S. military. An additional fifty-one U.S. soldiers and twenty-

one others sustained non-fatal injuries. AAI, through Jamaat Ansar al-Sunna, claimed credit for
240
      Edward T. Pound, Special Report: The Iran Connection, U.S. News and World Report, Nov. 14, 2004.

                                                       162
the attack.

            750.   Another British intelligence source “said that Iranian government agencies were

also secretly helping [AAI] members cross into Iraq from Iran, as part of a plan to mount sniper

attacks against coalition forces.” 241 American sources confirmed this information, adding that

“an Iranian was aiding [AAI] ‘on how to build and set up’ IED’s.” 242

            751.   In February 2004, Kurdish intelligence officials uncovered a cache of Syrian,

Yemeni, and Saudi passports—all bearing Iranian entry stamps—in an AAI safe-house on the

Iranian side of the border. The fact the passports found had Iranian stamps on them indicated the

terrorists did not secretly infiltrate into Iran, but that they entered with the cognizance and full

knowledge of the Iranian authorities.

            752.   According to Iraqi intelligence officers, captured AAI militants have admitted to

receiving assistance from Iranian officials.

            753.   Iran played a significant role in supporting AAI. Iran openly allowed the group to

operate along its borders despite the group’s alleged affiliation with the al-Qaeda network. AAI

was tasked with conducting checks on cars, leaving their stronghold to go into Iran, indicating

coordination with the Islamic Republic.

            754.   According to a document from Iraqi intelligence dated June 13, 2002, and seized

by U.S. forces in Iraq, a trust worthy source reported that Mullah Kraykar (Krekar), the head of

the AAI organization arrived in Iran for negotiations with several Iranian officials. The

information indicated the purpose of the visit was to confirm a unified strategy and to guarantee

continuous Iranian support to that group.

            755.   According to other sources, Mullah Krekar spent many years in Iran and was


241
      Id.
242
      Id.

                                                  163
arrested in Amsterdam after a flight from Tehran.

        756.    In March 2005, The Washington Post published an interview with then-U.S.

Ambassador to Iraq Zalmay Khalilzad, in which the Ambassador charged that Iran’s security

services–most notably the IRGC–were training, financing, and supplying AAI.

        757.    On January 2, 2006, U.S. Forces in Iraq learned of an AAI cell formed to carry

out terrorist attacks in Kirkuk. This AAI cell was formed and initiated by MOIS, who sent a

MOIS operative to supervise the cell. The cell was specifically instructed to perform terrorist

attacks in Kirkuk using explosives and car bombs that were delivered using rat lines from Iran,

through Tuz Khurmatu, Iraq.

        758.    AAI operations decreased substantially by 2006, but the group continued to

maintain an extensive support and financial infrastructure in Europe that it used to recruit and

send jihadists to Iraq.

        759.    Over the course of 2007-2008, AAI moved increasingly away from the

Reformation and Jihad Front and strengthened its ties to AQI. It coordinated with AQI on several

attacks against U.S. and PUK troops and began to adopt AQI’s hardline attitude against Sunni

Iraqis who worked for the U.S. or Iraqi governments.

        760.    On May 4, 2010, AAI’s leader Abu Abdullah al-Shafi was captured and

imprisoned by U.S. forces in Baghdad. On December 15, 2011, AAI announced a new leader:

Abu Hashim Muhammad bin Abdul Rahman al Ibrahim.

        761.    AAI also had close operational ties to JAM. In 2003, AAI leader Abu Abdallah

al-Hassan bin Mahmud told Beirut political weekly "Al-Muharrir" that his group works with al-

Sadr's JAM. This cooperation is further substantiated by a note from al-Sadr's father, Muhammad

Sadiq al-Sadr, that said if he is martyred his sons should "follow the fatwas of [Ayatollah] Al-


                                              164
Sayyid [Kazim] al-Ha'iri and Shaykh Dr. Ahmad al-Kubaysi. You must unite with the Sunnis."

Subsequently, AAI and JAM exchanged personnel and shared a relationship described as

“intimate.” 243

           762.     AAI conducted attacks against a wide range of targets including Iraqi government

and security forces, as well as U.S. and Coalition Forces and U.S. nationals, including Plaintiffs.

AAI has conducted numerous kidnappings, executions, and assassinations of Iraqi citizens and

politicians. The group has either claimed responsibility or is believed to be responsible for

attacks in 2011 that resulted in 24 deaths and 147 wounded.

           763.     On February 19, 2003, The Bank of England ordered British financial institutions

to freeze AAI assets.

           764.     The U.S. Department of Treasury designated AAI a SDT under E.O 13224 on

February 20, 2003. The U.S. Department of State designated AAI a FTO on March 22, 2004.

           765.     The United Nations Security Council Resolution 1267 Committee designated AAI

as an AQ affiliate pursuant to UNCSRs 1267, 1390, and 1455 on February 27, 2003. The

resolutions subjected it to the following sanctions:

                    ARMS EMBARGO: Prevent the direct or indirect supply, sale, and
                    transfer from their territories or by their nationals outside their territories,
                    or using their flag vessels or aircraft, of arms and related materiel of all
                    types, spare parts and technical advice, assistance, or training related to
                    military activities, to designated individuals and entities.

                    ASSETS FREEZE: Freeze without delay the funds and other financial
                    assets or economic resources of designated individuals and entities, ensure
                    that no funds, financial assets or economic resources are made available,
                    directly or indirectly for their benefit.


           766.     Australia, New Zealand, Canada, and the European Union have designated AAI

as terrorist organization. The U.S. Treasury Department designated Mullah Krekar as an

243
      See https://www.rferl.org/a/1342699.html (last accessed Dec. 9, 2018).

                                                          165
individual providing assistance to terrorism and thus subject to having all international assets

frozen in December 2006.

          767.   As such, AAI required alternate and clandestine sources of U.S. currency to

continue its terror operations in Iraq. This source was Iran.

          768.   Iran provided significant logistical support to AAI by facilitating the flow of

goods and weapons from Iran proper, and by providing safe haven in Iranian territory just behind

AAI’s mountain enclave, as well as permissive environments within Iraq for it to operate.

          769.   Defendants knew, or were deliberately indifferent to, the fact that Iran provided

funding, financial services, and material support to AAI.

                 E.      IRAN’S SUNNI FTO NETWORK                              IN IRAQ           PLANNED
                         AUTHORIZED & COMMITTED                                ATTACKS           AGAINST
                         PLAINTIFFS

          770.   As detailed above, Iran trained, armed, sheltered, and funded Sunni FTOs AQ,

AQI and AAI that were responsible for terrorist attacks throughout Iraq. This material support

from Iran extended to areas within the “Sunni Triangle,” a 100-square-mile area between

Baghdad, Ramadi and Tikrit, as well as other areas in Northern and Western Iraq. The

permissive operational environments created with Iran’s material support within which in these

groups operated included the following areas (among others):

      •   Ramadi - 68 miles west of Baghdad, Ramadi is the capital of the Al Anbar Governorate,
          and in 2004, was a city with 400,000 inhabitants, controlled by AQ and its Iraqi allies
          (AAI) who desired to make the city the capital of its Islamic caliphate. 244 Through 2007
          AQ/AQI had a significant organizational infrastructure in Ramadi and its outskirts.245
          From April 2004 to September 2007, AQ/AQI routinely and lethally attacked Coalition
          Forces in the area, and continued to ambush American and Iraqi Security forces with
          IEDs, complex attacks, and VBIEDS through 2011. Both AQ and AAI have claimed
          responsibility for numerous attacks against Coalition Forces and Iraqi civilians.

244
    Bill Roggio, The Anbar Tribes vs. al Qaeda, Continued, FDD Long War Jurn., (Nov. 22, 2006),
http://www.longwarjournal.org/archives/2006/11/the_anbar_tribes_vs.php.
245
    Anthony Cordesman, Iraq's Sunni Insurgents: Looking Beyond Al Qa'ida, Center for Strategic and International
Studies, (July 16, 2007) at 2.

                                                     166
      •   Baghdad – Specific areas and neighborhoods of Baghdad were controlled by Iranian-
          funded elements of AQ/AQI and AAI throughout 2003 – 2011. In August 2003, Abu
          Musab al-Zarqawi and his Iraqi Sunni militant group, Tawhid wa al-Jihad, bombed the
          UN's headquarters in Baghdad, which left 22 people dead, including UN envoy Sergio
          Vieira de Mello. In October 2004, al-Zarqawi, pledged allegiance to AQ, forming AQI,
          and perpetrated attacks in and around Baghdad. 246 In 2007, AQ, using its unique methods
          of car bombings and suicide attacks, conducted attacks in the city, including at least two
          mass casualty attacks killing 31 and maiming 57 people. 247 In 2008, Coalition Forces and
          Shiite Iraqi’s continued to be attacked by AQ/AQI/AAI in the area, and in that year alone
          3 AQ senior commanders were captured or killed in Baghdad and the immediate
          surroundings. 248

      •   Baghdad’s East al Rashid (also known as “Dora”) – Falling along sectarian fault lines
          in Baghdad, this neighborhood was predominately Sunni and was controlled by AQ and
          AQI through 2005. As the Special Groups gained more control of Baghdad and pushed
          Sunni elements out, JAM and the Special Groups launched attacks against Americans in
          this area in 2006. AQI eventually regained control of the neighborhood and used it as
          area of operations from 2007 onward.

      •   Baghdad’s Arab Jabour and Fadil Neighborhoods - These two neighborhoods in
          Baghdad were home to a Sunni populace who permitted AQ and AQI operations from
          2003 – 2011, and these groups launched attacks against Coalition forces routinely in
          these areas.

      •   Baghdad’s Iskan and Washash of West Baghdad - Two neighborhoods in which Sunni
          and Shia control fluctuated over time, and with this so did the tactics used by the terrorist
          groups who operated in the area. From 2003 – 2005, AQ and AQI attacked Coalition
          Forces, but as Shia groups pushed into the area and committed atrocities against the
          Sunni residents, the area came under Special Group and JAM control from 2006 through
          2011.

      •   Fallujah - According to CTC’s study, Zarqawi’s group has used car bombs, IEDs,
          ambushes, and large-scale defensive tactics as in Fallujah. 249 In addition, FDD’s AQ
          expert Bill Roggio stated in 2007 “Iranian mines and weapons were funneled to
          Zarqawi’s terrorists in Fallujah and elsewhere throughout Sunni dominated Anbar
          province.” 250


246
    British Broadcasting Corp., Timeline: Al-Qaeda, (Aug. 7, 2008), http://news.bbc.co.uk/1/hi/7546355.stm#2003.
247
    BILL ROGGIO, The Iraq Offensive, FDD’s Long War Jun., (June 28 2007),
https://www.longwarjournal.org/archives/2007/06/the_iraq_offensive.php.
248
     Bill Roggio, Targeting Al Qaeda In Iraq’s Network April-May 2008, FDD’s Long War Jun. (May 7, 2008),
https://www.longwarjournal.org/archives/2008/05/targeting_al_qaeda_i_2.php
249
     “Exploiting al-Qa’ida’s Organizational Vulnerabilities”, Combating Terrorism Center: United States Military
Academy, February 14, 2006, p. 37, https://ctc.usma.edu/app/uploads/2010/06/Harmony-and-Disharmony.pdf.
250
    Bill Roggio, The Diyala Salvation Front, FDD’s Long War Jun., (May 10, 2007),
http://www.longwarjournal.org/archives/2007/05/the_diyala_salvation.php

                                                     167
      •   Mosul – Mosul was one of the main epicenters for Sunni insurgents and terror groups. “It
          is a critical hub for AQI funding and foreign terrorist facilitation.” 251 In the second week
          of November 2004, AQI and AAI began attacking Coalition and Iraqi Security Forces
          across the city and targeting Kurds in eastern Mosul. 252 According to the U.S.
          Department of State, “[i]n Mosul alone, Zarqawi affiliates are reportedly responsible for
          more than 1,700 attacks on Coalition and Iraqi forces over a three month period in
          2005.” 253 In April 2008, U.S. and Iraqi forces killed or captured five senior al Qaeda
          leaders in Mosul, where AQ was attempting to reinvigorate its terror network. And Mosul
          remained an AQ “hotspot” through 2011. 254

      •   Samarra – Located on the east bank of the Tigris River within the Saladin Governorate,
          78 miles north of Baghdad. Despite being the home of several important Shia holy sites,
          the population was dominated by Sunni until recently. In 2006, AQ fatally attacked the
          Shiite al-Askari Mosque. 255 The Iraqi Government claimed to arrest the AQ senior
          commander who commanded the attack. 256

      •   Tal Afar – A city and district in the Nineveh Governorate, located 40 miles west of
          Mosul. With 75% if its residents being Sunni, AQ/AQI fighters operated in the city from
          at least 2004 and onward. The area was considered critical to AQ/AQI infrastructure by
          Coalition Forces and used by AQ/AQI as a staging area for foreign fighters recruited and
          transported into Iraq by MOIS through the Syrian border, and from where AQ/AQI
          facilitated terror attacks throughout Iraq. On March 2007, AQ claimed responsibility for
          dual suicide attacks in Shia markets in Tal Afar.

      •   Habbaniyah – Located near a lake that bears the same name, this city marks the halfway
          point between Ramadi and Fallujah. Sunni terror groups that controlled the Habbaniyah
          region were dominated by al Qaeda and Iranian-supported foreign fighters, who had the
          cash and expertise to drive the violence and attacks against Iraqi and U.S. forces. These
          groups easily coopted local Sunni insurgents, and “[h]ard core al Qaeda eventually
          gained control[.]” 257

      •   Diyala Province, Baqubah - Baqubah, also spelled Baquba and Baqouba, is the capital
          of Iraq's Diyala Governorate. The city is located some 50 km (31 mi) to the northeast of
          Baghdad, on the Diyala River. Al Qaeda in Iraq made Baqubah a center for its Islamic

251
    Eric Hamilton, “The Fight For Mosul”, March 2003 - March 2008, Institute for the Study of War, p 3.
252
    Eric Hamilton, “The Fight For Mosul”, March 2003 - March 2008, Institute for the Study of War, p. 9.
253
    Department of State: https://www.state.gov/documents/organization/65462.pdf
254
    Bill Roggio, Targeting Al Qaeda In Iraq’s Network, April – May 2008, FDD’s Long War Jun., (May 7, 2008),
https://www.longwarjournal.org/archives/2008/05/targeting_al_qaeda_i_2.php; see also Bill Roggio, Background on
Ansar al Islam and its links to al Qaeda and Iran, FDD’s Long War Jun., August 4, 2009
http://www.longwarjournal.org/archives/2009/08/iraqi_troops_detain.php
255
    “Iraq Shrine Blast Suspect Arrested”, CBS, June 28 2006, https://www.cbsnews.com/news/iraq-shrine-blast-
suspect-arrested/
256
    “Al Qaeda's Saedi 'triggered sectarian violence'”, ABC, September 4 2006,
http://www.abc.net.au/news/2006-09-04/al-qaedas-saedi-triggered-sectarian-violence/1254288
257
     Bill Roggio, “Habbaniyah and the 3/3-1 Snake Eaters”, FDD’s Long War Jun., (Jan, 19 2007),
https://www.longwarjournal.org/archives/2007/01/habbaniyah_and_the_3.php

                                                     168
        State of Iraq in 2006. AQ and AQI used IEDs and some EFPs in attacks against
        Coalition Forces in this area. 258

        15.      THE CONSPIRACY INVOLVED MULTIPLE ACTS OF
                 INTERNATIONAL    TERRORISM LEADING   UP  TO    &
                 INCLUDING EACH OF THE TERRORIST ATTACKS AT ISSUE
                 IN THIS COMPLAINT

        771.     At no time relevant to this Action did the United States declare war or enact an

Authorization for the Use of Military Force against Iran.

        772.     At no time relevant to this Action did the United States engage in an armed

conflict with the military forces of Iran, or Iran’s military forces or their agents engage in lawful

acts of war against The United States.

        773.     All of the violent acts described herein that resulted in death and/or injury to

Plaintiffs were acts of international terrorism which were not the result of an “act of war” as that

term is defined in 18 USCS § 2331.

        774.     On October 3, 2018, the bipartisan Anti-Terrorism Clarification Act of 2018 was

signed into law. Section 2 of the ATCA expressly amended 18 U.S.C. § 2331 and excluded from

the “act of war” exception to the ATA’s civil-liability provision two specific categories of

government-designated terrorist organizations – “Foreign Terrorist Organizations” and

“Specially Designated Global Terrorists.” Pursuant to § 2331(6), the term “military force” does

not include any person that:

        (A) has been designated as a:
                i. Foreign Terrorist Organization by the Secretary of State under section 219 of
                   the Immigration and Nationality Act (8 U.S.C. 1189); or
               ii. Specially Designated Global terrorists (as such term is defined in section
                   594.310 of title 31, Code of Federal Regulations) by the Secretary of State or
                   the Secretary of the Treasury; or
        (B) has been determined by the court not to be a “military force.”


258
    Bill Roggio, The Battle of Baqubah I, FDD’s Long War Jun. (June 19 2007),
http://www.longwarjournal.org/archives/2007/06/the_battle_of_baquba.php

                                                     169
18 U.S.C § 2331(6).

       775.    The specific attacks alleged herein were all carried out by foreign terrorist

organizations (“FTOs”) and/or SDGTs like Hezbollah, The Special Groups, AQ, AAI, and the

Qods Force, not by the armed forces of recognized governments or military forces.

       776.    The deaths and injuries Plaintiffs sustained were not the result of, nor did they

occur in the course of, a declared war with Iran, or an armed conflict between the United States

and Iran.

       777.    At no time relevant to this action did the operatives of Iran, Hezbollah, the IRGC,

MOIS, the Special Groups, AQ or AAI, who killed and injured Coalition Forces in Iraq and

civilians (including Plaintiffs) carry fixed distinctive signs recognizable at a distance, carry arms

openly, conduct their operations in accordance with the laws and customs of war, or enjoy any

form of combatant immunity for their acts.

       778.    The conduct of Iran, the IRGC, Hezbollah, The Special Groups, AQ and AAI

violated the laws of armed conflict (including, e.g., AAH/JAM operatives masquerading as

members of U.S. armed forces and executing defenseless prisoners), and the attacks upon Iraqi

and other civilians constituted a substantial, rather than an incidental, part of their objectives and

conduct.

       779.    The acts of Iran, the IRGC, MOIS, Hezbollah, the Special Groups, AQ and AAI

that injured the Plaintiffs were acts of international terrorism within the meaning of 18 U.S.C. §

2331, involving violent acts intended to influence the United States by coercion (by coercing the

withdrawal of Coalition Forces from Iraq) and to intimidate and coerce the Iraqi population, and

were also acts constituting terrorist activities within the meaning of 8 U.S.C. §

1182(a)(3)(B)(iii)-(iv), and/or engaging in terrorism within the meaning of 22 U.S.C. § 2656f.


                                                 170
       780.    The Western Bank Defendants not only conspired to, aided and abetted, and

otherwise caused and/or substantially contributed to these acts of international terrorism, but

their specific conduct contributing to the attacks against Plaintiffs satisfies the definition of

“international terrorism” set forth in 18 U.S.C. § 2331(1), as follows:

       781.    Defendants’ Acts Were Dangerous to Human Life: The Western Bank

Defendants committed acts that were dangerous to human life by knowingly, purposefully and

blatantly disregarding their legal duties to ensure compliance with counterterrorism financing

regulations, standards, and protocols. These acts constituted violations of the criminal laws of the

United States and the State of New York. Defendants purposefully designed, offered, used, and

trained Iran and its Agents and Proxies, including the Terrorist Groups, with specialized expert

knowledge on specific methods and tactics to successfully launder money and disguise

transactions in order to circumvent U.S., E.U., and U.N. counter-terrorism sanctions and trade

embargos. Defendants did this knowing that Iran and its Agents & Proxies were designated

terrorist entities (including FTOs) that intended to commit terrorism against Americans, such as

Plaintiffs. Defendants willingly and purposefully facilitated undetectable financial transactions

for the benefit of known terrorists and sponsors of terror for many years, thousands of times, and

in the amount of, at least, hundreds of billions of dollars.

       782.    Defendants’ conduct in enabling Iran and other designated Iranian-entitiies to

move millions (or in some cases, billions) of USD through the United States without those funds

being monitored by U.S. regulators and law enforcement agencies constituted acts that were

dangerous to human life by their nature and as evidenced by their consequences. Defendants’

illegal U.S. dollar clearing transactions on behalf of Iran, Iranian banks and high-risk customers

were the mechanism through which the Terrorist Groups had the means and resources to carry


                                                 171
out acts that were directly and unequivocally dangerous to human life.

        783.   Because the reasonably foreseeable consequence of such acts is the successful

support and commission of international terrorism, such acts are inherently dangerous to human

life.

        784.   Defendants’ Activities Appear to be Intended to Influence the Policy of the

United States Government by Coercion: The Western Bank Defendants’ activities not only

appear to be, but were in fact, intended to influence the economic and foreign policies of the

United States. Defendants utilized their unique position within the global financial system in

conjunction with their enormous economic power and control to neutralize the U.S.

counterterrorism and WMD sanctions programs, and ultimately, undermine the U.S. policies

designed specifically to prevent terrorism financing. Rather than comply with the laws and rules

related to OFAC-sanctioned entities, Defendants intentionally violated those laws, ignored their

duties, and circumvented sanctions such that the policies of the United States could not achieve

their intended purposes – the prevention of terrorism, collection of intelligence, and the

interdiction of illicit funds. Defendants’ own internal statements, as described herein,

demonstrate that they intended to, through their coercive conduct, influence these U.S. policies

or, at a minimum, prevent them from achieving their objectives. Defendants’ success in this

regard was fully evident in 2008 when the U.S. revoked the U-Turn exemption once it realized

that Iran (with assistance from the Defendants) was using its banks to finance terrorist groups,

including Hezbollah, and engaging in deceptive conduct to hide other prohibited transactions.

        785.   Defendants’ conduct provided direct support to Iran’s terrorism network and its

terrorism campaign in Iraq, which was too was intended to: (a) intimidate or coerce the civilian

population of the United States and other nations, (b) influence the policy of the governments of


                                              172
the United States and other nations by intimidation or coercion, and/or (c) affect the conduct of

the governments of the United States and other nations by facilitating Iran’s ability to prepare for

and/or carry out mass destruction and murder.

       786.    Defendants’ Activities Transcended National Boundaries: The Western Bank

Defendants’ conduct occurred on a global scale, transcending national boundaries. The

correspondent banking and trade finance transaction methods employed by Defendants involved

accounts and bank branches in the United States, Europe, Asia, and the Middle East (among

other areas). Ultimately, the result of such conduct was the realization of the overarching goal of

the Conspiracy - the sponsorship and commission of international terrorism by Iran and the

Terrorist Groups in Iraq, against Coalition Forces.

       787.    Defendants’ Conspired Directly with Iran and Iranian Entities Who

Committed Acts of International Terrorism: The Western Bank Defendants have

admitted to directly conspiring with Iran and Iranian-banks that committed numerous

individual acts of international terrorism leading up to and including the attacks against

Plaintiffs in Iraq. Iran intends for and in fact uses its state-owned banks and companies

to directly support FTOs in its terrorism network, including those that attacked

Plaintiffs. Iran and its banks, as well as its government agencies, such as MOIS, IRGC,

MODAFL, and its state-controlled industries, including NIOC, IRSIL and certain

airlines, provide direct materially support to Hezbollah, AQ/AQI, AAI and KH, as well

as terrorist groups working under the command and control of these FTOs. Providing

any support to these FTOs are acts dangerous to human life, let alone funding, arming,

training, sheltering and rewarding these FTOs at the expense of billions of dollars over

decades. And Iran did all of this with the specific intent that these FTOs would plan,


                                                173
authorize and commit the attacks that killed and injured Americans, including Plaintiffs,

in Iraq.

V.     OVERVIEW OF THE CONSPIRACY

       1.      AGREEMENT AND KNOWLEDGE

       788.    As noted above, the Conspiracy identified in this Complaint first began in the

years immediately after Iran was first designated by the United States as a State Sponsor of

Terrorism in 1984.

       789.    As a result of that designation, Iran developed various ways to circumvent U.S.

economic sanctions levied against the regime and to facilitate the free movement of U.S. dollars

that Iran obtained (largely from the sale of petroleum and natural gas) without detection by the

government in order to pursue foreseeably illicit objectives, including:

              a) Concealing hundreds of billions of dollars of Iran’s U.S. dollar- denominated
                 transactions from detection, scrutiny, or monitoring by U.S. regulators, U.S. law
                 enforcement, and/or U.S. depository institutions;

              b) Assisting Iran in transferring at least $150 million to the IRGC-QF, Hezbollah,
                 the Special Groups, and other instruments of Iranian state- sponsored terrorism;
                 and

              c) Assisting Iran in acquiring technology and components for its illegal Weapons
                 of Mass Destruction program and illicit conventional arms trade.

       790.    To further those objectives, Iran enlisted several Iranian state-owned banks as

well as Defendant Bank Saderat Plc and various international financial institutions, including the

Western Bank Defendants in this Action, which agreed to alter, falsify, or omit information from

payment order messages that involved Iran or Iranian parties, in particular several Iranian banks

(as noted above, referred to herein occasionally as the “Iranian Bank Co-conspirators” (including

Defendant Bank Saderat Plc)), as well as IRISL, for the express purpose of concealing Iran’s

financial transactions in the Eurodollar market from detection, scrutiny, or monitoring by U.S.


                                               174
regulators, law enforcement, and/or depository institutions.

          791.   The Conspiracy between Iran, the IRGC, IRISL, Defendant Bank Saderat Plc, the

other Iranian Bank Co-conspirators, and the Western Bank Defendants began no later than 1987,

and continues to the present (though individual Defendants joined the Conspiracy at different

dates).

          792.   The Conspiracy orchestrated by Iran made it possible for Iran to transfer: (1)

hundreds of billions in U.S. dollar-denominated funds from its Eurodollar accounts maintained

by various international banks, including the Defendants, through the United States in a manner

designed to purposefully circumvent monitoring by U.S. regulators and law enforcement

agencies; and (2) hundreds of millions of dollars to Hezbollah, the IRGC, and other terrorist

organizations actively engaged in murdering and maiming U.S. servicemen and civilians in Iraq.

          793.   Each of the Defendants knowingly entered into an agreement with Iran and its

agents, including but not limited, to Defendant Bank Saderat Plc, other Iranian Bank Co-

conspirators, including but not limited to, the Central Bank of Iran, Bank Melli (including Bank

Melli’s United Kingdom subsidiary Melli Bank Plc), and Bank Sepah (which are all

instrumentalities of Iran), as well as the IRGC-controlled IRISL, under which the conspirators

agreed to alter, falsify, or omit information from payment order messages for USD-denominated

Eurodollar, trade-finance, precious metals and foreign exchange transactions that were

purposefully directed at, and processed through, the United States, for the purpose of funding

Iran’s illegitimate activities, including sponsoring terrorism.

          794.   As alleged in detail below, each Defendant committed numerous overt acts in

furtherance of the Conspiracy and knowingly and unlawfully agreed to engage in “stripping”

hundreds of millions – and in some cases, billions – of U.S. dollar-denominated transactions on


                                                 175
behalf of Iran knowing that Iran was a designated State Sponsor of Terrorism.

        795.    Each Defendant entered into its agreement with Iran and the Iranian Bank Co-

conspirators (including Defendant Bank Saderat Plc) aware that other co-conspirators (either the

Defendants herein, or other foreign financial institutions) were also actively participating in the

Conspiracy, and shared the common goal of the scheme’s purpose of providing Iran and the

Iranian Bank Co-conspirators (including Defendant Bank Saderat Plc) the ability to illegally

transfer billions of dollars (undetected) through the United States, and were aware of many of the

(often same or similar) methods being used by other members of the Conspiracy to effectuate it.

        796.    Accordingly, each Defendant understood that its conduct was part of a larger

scheme engineered by Iran to further its sponsorship of terrorism; each Defendant knew the

participation of other conspirators was essential to the Conspiracy’s success; and each Defendant

knew of and joined in the overriding scheme and sought to achieve and facilitate a common goal

of helping Iran transfer billions of dollars through the United States while avoiding detection,

scrutiny, or monitoring by U.S. regulators, U.S. law enforcement, and/or U.S. depository

institutions, so that it could continue to sponsor terror.

        797.    In addition, each Defendant also knew, or was deliberately indifferent to, several

of the Conspiracy’s foreseeable purposes and criminal objectives that included:

               a) Facilitating illicit transactions totaling at least $50 million USD for the benefit
                  of Hezbollah;

               b) Facilitating illicit transactions totaling at least $100 million in USD funds for
                  the direct benefit of the IRGC and billions in USD funds for the benefit of the
                  NIOC, then controlled by the IRGC;

               c) Facilitating at least hundreds of illicit transactions totaling more than $60
                  million on behalf of IRGC-controlled IRISL including over 150 “stripped”
                  transactions after IRISL was designated a SDN;

               d) Facilitating tens of millions of dollars in illicit transactions on behalf of
                  MODAFL, the IRGC, Mahan Air and other instrumentalities of Iranian state

                                                  176
                   sponsored terror to further numerous violations of the U.S. trade embargo
                   against Iran, conceal Iran’s efforts to evade U.S. sanctions and enable Iran’s
                   acquisition from the United States of goods and technologies prohibited by U.S.
                   law to be sold or transferred to Iran, including components of IEDs deployed
                   against Coalition Forces in Iraq; and

                e) Enabling Iran, the Iranian Bank Co-conspirators (including Defendant Bank
                   Saderat Plc), the IRGC, Hezbollah, and the Special Groups to plan for, conspire
                   to, and perpetrate acts of international terrorism under 18 U.S.C. § 2331(1);
                   homicides, attempted homicides, or conspiracies to commit homicide under 18
                   U.S.C. § 2332(a)-(c); bombings using destructive devices under 18 U.S.C. §
                   2332a; bombings and attempted bombings under 18 U.S.C. § 2332f; engaging
                   in terrorist activity under 8 U.S.C. § 1189(a)(3)(B)(iii)-(iv); and/or engaging in
                   terrorism under 22 U.S.C. § 2656f.

         798.    As set forth below, each of the Defendants knew that Iran was a U.S.-designated

State Sponsor of Terrorism, and that U.S. law and regulations required it to fully disclose all

funds transfers through the United States made on behalf of Iran, Iranian entities and Iranian

banks.

         799.    Despite that knowledge, each of the Defendants knowingly conspired with Iran

and its agents (including Defendant Bank Saderat Plc) to violate those U.S. laws and to conceal

hundreds of millions (and in some cases, billions) of dollars in funds transfers routed through the

Eurodollar correspondent banking network for clearance and settlement in the United States on

behalf of Iran, IRISL, and the Iranian Bank Co-conspirators, including Defendant Bank Saderat

Plc.

         800.    From 2003 through 2011, and as set forth in greater detail herein, each of the

Defendants knowingly agreed to join the Conspiracy; knowingly and willfully participated in the

Conspiracy; knew or was deliberately indifferent to the Conspiracy’s criminal purposes and

objectives; took initiatives to improve its workings; and was aware of the participation of many

(if not all) of its members.




                                                 177
        2.      ACTS AND EFFECTS

        801.    Through the Conspiracy, Iran provided material support to IRGC, MOIS and the

Terrorist Groups, which targeted American citizens in Iraq, and with substantial assistance from

the Western Bank Defendants, concealed and disguised the nature, location, source, and origin of

the material support it provided to these terrorists, knowing and intending that the funds be used

in preparation for and in carrying out acts of terrorism against Americans and others, including

civilians, in Iraq.

        802.    As part of the Conspiracy, each of the Defendants took affirmative steps to violate

U.S. criminal laws and to conceal from U.S. depository institutions, law enforcement, regulators,

bank auditors, and counter-terrorism agencies the flow of hundreds of millions (and in some

cases, billions) of U.S. dollars it was clearing and settling in the United States, including

transfers for the benefit of the IRGC, MOIS, and the Terrorist Groups, and through them to

individuals actively engaged in murdering and maiming U.S. servicemen and civilians in Iraq.

        803.    The conduct of each Defendant, its awareness of other Defendants’ and Co-

conspirators’ participation and conduct, and the resulting “glaring hole” in America’s counter-

financing of terrorism and sanctions architecture described by former Manhattan District

Attorney Robert M. Morgenthau, provided Iran with vital access to the U.S. financial system.

        804.    U.S. “dollar clearing and settlement” – primarily (in this case) through the

Clearing House Interbank Payments System in New York or “CHIPS-NY” system and the

Federal Reserve Bank of New York (“FRB-NY”) – is an elaborate inter-bank system in the U.S.

by which banks clear and settle credits and debits in their Eurodollar accounts with other banks

all across the globe on a daily basis.

        805.    The U.S. “dollar clearing and settlement” system is critical not only to the

workings of the global economy, but provides financial institutions (and nation states) with
                                                178
critical, essential access to global trade-finance credit denominated in U.S. dollars.

       806.    Thus, once Iran gained clandestine access to the U.S. “dollar clearing and

settlement” system in New York, it could not only launder billions of dollars through its accounts

in the Eurodollar market, but it could also borrow against the Eurodollar deposits it held in the

Defendants’ banks – facilitating further undetected transactions around the world in USD – both

for ordinary commercial purposes and the illegal aims and objectives of the Conspiracy.

       807.    This broad-based access to the U.S. “dollar clearing and settlement” system was

essential to Iran because of the scope of Iran’s global ambitions at the time, which included

driving the United States and its Coalition partners out of Iraq, dominating that country, and

acquiring Weapons of Mass Destruction.

       808.    Thus, among the effects of the Conspiracy, a State Department diplomatic cable

from March 2008 noted that:

               Bank Melli and the Central Bank of Iran also provide crucial banking
               services to the Qods Force, the IRGC’s terrorist supporting arm that was
               headed by UNSCR 1747 designee Commander Ghassem Soleimani.
               Soleimani’s Qods Force leads Iranian support for the Taliban, Hezbollah
               [sic], Hamas [sic] and the Palestinian Islamic Jihad. Entities owned or
               controlled by the IRGC or the Qods Force use Bank Melli for a variety of
               financial services. From 2002 to 2006, Bank Melli was used to send at
               least $100 million to the Qods Force. Bank Melli use of Deceptive
               Banking Practices … When handling financial transactions on behalf of
               the IRGC, Bank Melli has employed deceptive banking practices to
               obscure its involvement from the international banking system. For
               example, Bank Melli has requested that its name be removed from
               payment instructions for US dollar denominated transactions.

       809.    In addition, absent the clandestine access to the U.S. “dollar clearing and

settlement” system afforded to Bank Saderat (and the Iranian Bank Co-conspirators), by the

Western Bank Defendants, both Iran and Hezbollah’s uncontrolled access to USDs would have

been extinguished, and Iran’s ability to transfer large sums of USD to the Terrorist Groups would

have been substantially impaired.
                                                179
       810.    By knowingly agreeing to enter into the Conspiracy, and by knowing or being

deliberately indifferent to its lethal purposes, and by committing multiple overt acts in

furtherance of the Conspiracy, the Defendants provided Iran with the means by which it could

transfer more than $150 million to the IRGC, Hezbollah and the Terrorist Groups, which were

actively engaged in planning and perpetrating the murder and maiming of hundreds of

Americans in Iraq during the same period of time that the Conspiracy was proceeding, thereby

substantially enhancing Iran, the IRGC’s, Hezbollah’s, and Terrorist Groups’ ability to inflict the

deaths and injuries described herein.

       811.    The Conspiracy was a substantial cause in fact and a significant factor in the chain

of events leading to the Plaintiffs’ deaths and injuries because the Conspiracy substantially

assisted Iran, the IRGC, MOIS, IRISL, Mahan Air, Hezbollah, and the Terrorist Groups in

committing the acts of international terrorism that killed and injured the Plaintiffs herein, by

providing them collectively with more than $200 million U.S. dollars in funding that were used,

inter alia, to arm, train and fund Iranian terror proxies in Iraq that targeted American citizens.

       812.    By knowingly agreeing to enter the Conspiracy, and participating in and

committing overt acts in the course of the Conspiracy that resulted in damage and injury to the

Plaintiffs, Defendants committed acts of international terrorism as defined by 18 U.S.C. §§ 2331,

2339A and 2339B that caused death and injury to the Plaintiffs in this action, and are civilly

liable under 18 U.S.C. § 2333(a) of the Anti-Terrorism Act (“ATA”) to the Plaintiffs, American

citizens who have been killed and injured by reason of acts of international terrorism perpetrated

by Iran through its agents, including the IRGC, MOIS, and the Terrorist Groups.

       813.    Defendant HSBC-US not only knowingly participated in the Conspiracy, but as a

U.S. person within the meaning of 18 U.S.C. § 2332d also committed further acts of international


                                                 180
terrorism in violation of 18 U.S.C. §§ 2331 and 2332d by knowingly (or with reason to know)

facilitating financial transactions directly with Iran, which it knew was a designated State

Sponsor of Terrorism. HSBC-US’s acts were a cause of the deaths and injuries sustained by the

Plaintiffs in this action, and HSBC-US is therefore civilly liable under 18 U.S.C. § 2333(a) of the

ATA to the Plaintiffs.

       814.    Defendants Barclays, Barclay’s Bank PLC, SCB, ABN Amro (RBS N.V.), BNP

Paribas, DB, CACIB, Commerzbank and their U.S. New York branches not only knowingly

participated in the Conspiracy, but because their respective New York branches constitute U.S.

persons within the meaning of 18 U.S.C. § 2332d, these Defendants also committed further acts

of international terrorism in violation of 18 U.S.C. §§ 2331 and 2332d by knowingly (or with

reason to know) facilitating financial transactions directly with Iran, which each such Defendant

knew was a designated State Sponsor of Terrorism. Those acts were a cause of the deaths and

injuries sustained by the Plaintiffs in this action, and these Defendants are therefore civilly liable

under 18 U.S.C. § 2333(a) of the ATA to the Plaintiffs.

       3.      DEFENDANT BANK SADERAT PLC’S AGREEMENT TO, AND
               PARTICIPATION IN, THE CONSPIRACY

       815.    On September 8, 2006, the U.S. Office of Foreign Assets Control (“OFAC”)

amended § 560.516 of the ITRs and excluded Bank Saderat from the Iranian U-Turn exemption.

       816.    In announcing the 2006 change to the ITRs excluding Bank Saderat Iran from the

U-Turn exemption, OFAC stated:

               OFAC has amended the Iranian Transactions Regulations (ITR) to cut off
               Bank Saderat, one of Iran’s largest government-owned banks, from the
               U.S. financial system. Bank Saderat has been a significant facilitator of
               Hezbollah’s financial activities and has served as a conduit between the
               Government of Iran and Hezbollah….

       817.    According to then-Under Secretary for Terrorism and Financial Intelligence


                                                 181
Stuart Levey, “Bank Saderat facilitates Iran’s transfer of hundreds of millions of dollars to

Hezbollah and other terrorist organizations each year. We will no longer allow a bank like

Saderat to do business in the American financial system, even indirectly.”

       818.    The Treasury Department press release announcing the changes to the ITR stated

that “a Hezbollah-controlled organization has received $50 million directly from Iran through

Bank Saderat since 2001.”

       819.    Assistant Treasury Secretary for Terrorist Financing Daniel Glaser testified before

the Senate Committee on Banking, Housing and Urban Affairs that “Hezbollah uses Saderat to

send money to other terrorist organizations as well.”

       820.    For many years preceding the revocation of its U-Turn exemption, Bank Saderat

illegally routed its USD transactions through the United States with the assistance of various

Western commercial banks, including the Defendants herein.

       821.    From 2002 forward, Defendant Bank Saderat Plc continued Bank Saderat’s

existing practice of: (1) illegally routing its USD transactions through the United States; and (2)

transferring tens of millions of dollars to Hezbollah and other designated Terrorist Groups.

       822.    As detailed in a January 9, 2009, Deferred Prosecution Agreement entered into by

Lloyds TSB Bank Plc (“Lloyds”) with U.S. law enforcement, Defendant Bank Saderat Plc

directed illegal funds transfers to the U.S. and worked with Lloyds to strip its USD transactions

of any reference to Iran or Bank Saderat.

       823.    In 2003, Lloyds exited its relationship with Bank Saderat Plc, and Defendant

Credit Suisse assumed Lloyds’ role of illegally transferring USD through the United States while

stripping references to Bank Saderat Plc and Iran from the transactions (as set forth below and,

as also discussed below, in a Deferred Prosecution Agreement that Defendant Credit Suisse


                                               182
signed in 2009).

        824.     Notwithstanding the revocation of its access to the Iranian U-Turn exemption,

Bank Saderat (and Bank Saderat Plc) continued to illegally direct USD transactions through the

United States with the active assistance of the other Defendants listed herein.

        825.     On February 13, 2004, Defendant SCB opened accounts for Bank Saderat Plc. It

also maintained other accounts for Bank Saderat Iran, including an account at SCB, Dubai.

        826.     From 2003 to 2011, and as described in more detail below, Bank Saderat Plc,

working in concert with Standard Chartered Bank, financed the illegal acquisition of various

U.S.-origin export-controlled goods on behalf of Mahan Air and various sub-agencies of

MODAFL.

        827.     For example, Standard Chartered Bank facilitated at least 10 transactions

involving Letters of Credit valued at $1,559,127, which involved the shipment of U.S.-origin

export-controlled aircraft parts sold by the Singapore-based Monarch Aviation, a company that

was part of Iran’s illegal procurement network, to various MODAFL sub-agencies.

        828.     A sub-agency of MODAFL obtained a Letter of Credit issued by Bank Refah,

Iran, and sent it to Standard Chartered’s branch in Singapore (where the Iranian front company

Monarch Aviation maintained accounts) while reimbursement authorization was sent to the Iran

Overseas Investment Bank London, i.e. Bank Saderat Plc’s predecessor, which in turn either

directly financed the illegal acquisition of goods from the United States, or provided a surety for

Bank Refah’s payment. 259




259
   The Reimbursing Bank usually pays the Negotiating Bank (in this case SCB) against a valid reimbursement
authority received from the Issuing Bank (in this case Bank Refah) and a validated statement from the Negotiating
Bank that the documents complied with LC terms, but in certain cases it only serves as a surety for the payment.
SCB-London was also one of Bank Refah’s correspondent banks in the UK.

                                                      183
         829.     The goods were shipped by Iran Air 260 from Kuala Lumpur Airport, Malaysia, to

Tehran Airport, Iran.

         830.     The LCs were refinanced by Standard Chartered’s Dubai branch through its credit

facility with the CBI, with payment being made to Monarch Aviation's account with Standard

Chartered, Singapore through the latter's U.S. dollar account with Standard Chartered Bank,

London, which in turn received the funds into its USD nostro account with Standard Chartered’s

New York branch.

         831.     In another instance discussed infra, Bank Saderat Plc knowingly sent a concealed

and illegal payment via Standard Chartered’s New York branch and JP Morgan Chase, New

York, to Standard Chartered Bank in Dubai on behalf of a MODAFL’s subsidiary, the Iran

Helicopter Support and Renewal Company (“IHSRC”).

         832.     The payment facilitated IHSRC’s acquisition (via a company named Jetpower) of

U.S. manufactured helicopter parts through an elaborate money laundering scheme intended to

conceal from U.S. authorities: (1) the unlawful acquisition of U.S.-manufactured equipment for

Iran’s military; (2) the complex layering of the transaction involving Bank Melli’s branches in

London and Hong Kong; and (3) Bank Refah and Bank Saderat’s involvement with SCB.

         833.     The HSBC Defendants also maintained one or more accounts for Bank Saderat

Plc during the relevant time period.

         834.     In an October 9, 2006 email, Defendant HSBC-Middle East’s Regional Head of

Legal and Compliance noted the U.S. government’s “direct evidence against Bank Saderat

particularly in relation to the alleged funding of Hezbollah” but nonetheless maintained the

260
   Iran Air was designated by the U.S. Treasury Department in 2011: “Iran’s national airline carrier, Iran Air, is a
commercial airline used by the IRGC and Iran’s Ministry of Defense and Armed Forces Logistics (MODAFL) to
transport military related equipment.… Iran Air has provided support and services to MODAFL and the IRGC
through the transport and/or transfer of goods for, or on behalf of, these entities. On numerous occasions since 2000,
Iran Air shipped military-related electronic parts and mechanical equipment on behalf of MODAFL.”

                                                        184
account(s) thereafter and continued to facilitate transactions for Bank Saderat Plc.

       835.    As noted supra, in October 2007, Bank Saderat Iran (including Defendant Bank

Saderat Plc), was designated a SDGT pursuant to E.O. 13224.

       836.    The U.S. Treasury Department’s press release regarding Bank Saderat’s

designation stated:

               Bank Saderat, its branches, and subsidiaries: Bank Saderat, which has
               approximately 3200 branch offices, has been used by the Government of
               Iran to channel funds to terrorist organizations, including Hezbollah and
               EU-designated terrorist groups Hamas, PFLP-GC, and Palestinian Islamic
               Jihad. For example, from 2001 to 2006, Bank Saderat transferred $50
               million from the Central Bank of Iran through its subsidiary in London to
               its branch in Beirut for the benefit of Hezbollah fronts in Lebanon that
               support acts of violence. (Emphasis added.)

       837.    As set forth below, Defendant Barclays closed its Eurodollar accounts for Bank

Saderat Plc, in 2008, months after Bank Saderat Plc was designated a SDGT, and more than a

year after the U.S. Treasury Department reported that “Bank Saderat facilitates Iran’s transfer of

hundreds of millions of dollars to Hezbollah and other terrorist organizations each year.”

       838.    The HSBC Defendants, and Defendants Commerzbank, SCB, Barclays, and

Credit Suisse altered, falsified, or omitted information from Eurodollar payment order messages

that they facilitated on behalf of Bank Saderat (and Bank Saderat Plc) at all times knowing, or

deliberately indifferent to the fact, that Bank Saderat was facilitating Iranian-sponsored terrorism

and, after October 2007, knowing, or deliberately indifferent to the fact, that Bank Saderat

(including Bank Saderat Plc) was a SDGT so-designated for its very role as a “significant

facilitator of Hezbollah’s financial activities and has served as a conduit between the

Government of Iran and Hezbollah.”

       839.    Moreover, as a Lebanese-based terrorist organization, Hezbollah was (and

remains) particularly in need of USD funds because much of the Lebanese economy is

                                                185
“dollarized” (i.e., banking and retail transactions, credit and debt instruments are often, if not

primarily, conducted in USD funds).

        840.   Accordingly, Bank Saderat Plc’s provision of tens of millions of dollars to

Hezbollah provided Hezbollah with substantial assistance in carrying out its terrorist activities in

Iraq, including Hezbollah’s participation in the terrorist attacks that killed and injured the

Plaintiffs.

        841.   Moreover, Plaintiffs’ deaths and injuries herein were a reasonably foreseeable

result of Bank Saderat Plc’s provision of tens of millions of dollars to Hezbollah.

        4.     THE CENTRAL BANK OF IRAN’S AGREEMENT TO, AND
               PARTICIPATION IN, THE CONSPIRACY

        842.   The Central Bank of Iran (“CBI”) is fully controlled and run by individuals

directly appointed by the Government of Iran.

        843.   At all relevant times, the CBI has not functioned in the same manner as central

banks in Western countries that are institutionally designed to be independent from political

interference, nor is its purpose limited to “regulating” Iranian banks and managing Iran’s

currency and internal interest rates.

        844.   Instead, the CBI is an alter-ego and instrumentality of the Iranian government and

its Supreme Leader, and it has routinely used Iranian banks like Bank Melli Iran and Bank

Saderat Iran as conduits for terror financing and weapons proliferation on behalf of the Iranian

regime.

        845.   At all relevant times, the CBI was an active participant in the Conspiracy.

        846.   For example, leading up to the adoption of UN Security Council Resolution 1747

(March 2007), which resulted in the freezing of assets belonging to Iran’s Bank Sepah, the CBI

furthered the Conspiracy by using non-Iranian financial institutions to shield Bank Sepah’s assets

                                                186
from the impact of impending sanctions.

        847.     Throughout the relevant time period, the CBI maintained Eurodollar accounts at

Bank Melli Iran, Bank Melli Plc, Bank Saderat Iran and Defendant Bank Saderat Plc in various

currencies, including USD.

        848.     Bank Melli Iran’s U.K. subsidiary (later Bank Melli Plc) managed the CBI’s

Eurodollar accounts in Europe.

        849.     In the wake of U.S. and later European Union designations against Iranian banks

(including Bank Saderat and Bank Melli), the CBI often acted as a secret proxy for those

designated entities.

        850.     As part of the Conspiracy, the CBI utilized Defendant Bank Saderat Plc to

transfer USD funds to Hezbollah.

        851.     The CBI also maintained Eurodollar accounts, and unlawfully transferred USD

funds in furtherance of the Conspiracy, with the assistance of Defendants SCB, ABN Amro

(RBS N.V.) and the HSBC Defendants, including facilitating billions of dollars in USD funds

transfers on behalf of the IRGC, through the aforementioned NIOC, which was designated as a

SDN by the United States because it was an IRGC agent during the relevant time period.

        852.     As such, illicit transfers on behalf of the NIOC at that time were not for the

benefit of a legitimate agency, operation or program of Iran. 261

        853.     In addition, the Iran Threat Reduction and Syria Human Rights Act 2012 stated

that:

                 It is the sense of Congress that the National Iranian Oil Company and the
                 National Iranian Tanker Company are not only owned and controlled by


261
   The Superseding Indictment filed in U.S. v. Zarrab (filed in the S.D.N.Y (1:15-cr-00867)) demonstrates that
NIOC continued to participate in the Conspiracy and launder U.S. dollars through U.S. financial institutions in
2013, https://www.courtlistener.com/recap/gov.uscourts.nysd.455095.7.0.pdf.

                                                     187
                   the Government of Iran but that those companies provide significant
                   support to Iran’s Revolutionary Guard Corps and its affiliates. 262

           854.    Moreover, according to a published report, the National Iranian Oil Company

even took an active role in support of Iran’s terrorist activities in Iraq by providing intelligence in

support of attacks against Coalition Forces along the Iranian border by using its own helicopters

to conduct surveillance on Coalition Forces’ Forward Operating Bases (“FOBs”).

           855.    In early 2001, and in furtherance of the Conspiracy, the CBI asked Defendant

Standard Chartered Bank to act as its correspondent bank with respect to Eurodollar payments on

behalf of the NIOC.

           856.    As alleged herein, SCB agreed to participate in the Conspiracy and remove

identifying data on SWIFT-NET messages for these and other wire transfers.

           857.     Thereafter, between 2001 and 2006, the CBI sent approximately 2,226 payment

order messages for a total value of $28.9 billion to Standard Chartered in London, the vast

majority of which were illegally routed through the U.S. as described herein.

           858.    During the same time period, the CBI also maintained a Eurodollar credit facility

at Standard Chartered Bank’s branch in Dubai, UAE, which it used to assist Iran in illegally

acquiring technology and components on behalf of MODAFL.

           859.    As detailed further below, and in furtherance of the Conspiracy, the CBI and

Defendant ABN Amro (RBS N.V.) (which also maintained Eurodollar accounts for the CBI, and

had numerous financial and business dealings with the CBI) conspired to provide illegal material

support to Iran and Iranian parties.

           860.    Between 2002 and 2004, Defendant ABN Amro (RBS N.V.) accepted USD

Eurodollar deposits from the CBI on a regular basis with an average deposit size in the range of


262
      https://www.treasury.gov/resource-center/sanctions/Documents/hr_1905_pl_112_158.pdf

                                                       188
$200 million USD, and the CBI instructed, and ABN Amro (RBS N.V.) agreed, to follow illegal

procedures to launder USD-denominated Eurodollar deposits to the CBI’s Eurodollar and local

currency accounts with other European banks with branches or offices in London.

       861.    In furtherance of the Conspiracy, the CBI coordinated with Defendant ABN Amro

(RBS N.V.)’s Central Bank Desk in Amsterdam regarding the procedure to be followed for

repayment of USD deposits to their Eurodollar accounts with European banks with offices or

branches in London.

       862.    This procedure stipulated that payment order messages sent to U.S. clearing banks

for payment of USD funds to the CBI should not contain any reference to the Central Bank of

Iran, or any other reference relating to Iran.

       863.    In 2001, the CBI also approached members of the HSBC Group, specifically

Defendants HSBC-Middle East and HSBC-London, to obtain their agreement to move the CBI’s

clearing and settlement business from National Westminster Bank Plc to the HSBC Defendants,

and intended to clear USD funds transactions through Defendant HSBC-US.

       864.    Pursuant to that agreement, the CBI eventually moved its Eurodollar accounts to

the HSBC Defendants, and by late 2003, the CBI was one of six Iranian banks that used

members of the HSBC Group for (mostly illegal) correspondent banking through the U.S. dollar

clearing and settlement in New York.

       865.    With Defendant HSBC Holdings’ knowledge, and in furtherance of the

Conspiracy, Defendants HSBC-Middle East and HSBC-London manually intervened in the

processing of payment orders by the CBI by removing: the Central Bank of Iran’s name; its

SWIFT-NET account (identified by BIC address BMJIIRTH); and country of origin (Iran).

       866.    Defendant HSBC-US also knew that other HSBC Defendants were altering and


                                                 189
omitting information in SWIFT-NET payment order messages regarding Iranian parties, i.e.

“stripping” these transactions, but nevertheless knowingly continued processing transactions

despite that very knowledge. 263

         5.       BANK MELLI IRAN AND MELLI BANK PLC’S AGREEMENT
                  TO, AND PARTICIPATION IN, THE CONSPIRACY

         867.     Bank Melli Iran, one of the largest banks in Iran, was established in 1927 by order

of the Iranian Parliament.

         868.     Following the Iranian Revolution in 1979, all banks in Iran were nationalized, and

even today most are effectively controlled by the Iranian regime.

         869.     Melli Bank Plc in London, England, was established in January 2002 as a wholly-

owned subsidiary of Bank Melli Iran.

         870.     According to the U.S. government, from 2004 to 2011, Bank Melli Iran and Melli

Bank Plc in London transferred approximately $100 million USD to the IRGC-QF, which

trained, armed, and funded Terrorist Groups that targeted, killed and maimed American and Iraqi

forces and civilians.

         871.     Specifically, according to the U.S. government in a November 10, 2009

diplomatic cable:

                  [The] Islamic Revolutionary Guards Corps (IRGC) and IRGC-Qods
                  Force, who channel funds to militant groups that target and kill Coalition
                  and Iraqi forces and innocent Iraqi civilians, have used Bank Melli and
                  other Iranian banks to move funds internationally. Bank Melli used
                  deceptive banking practices to obscure its involvement from the
                  international banking system by requesting that its name be removed from


263
   In furtherance of the Conspiracy, the CBI also conducted illegal precious metals transactions, primarily in gold
bullion. For example, the December 2012 Consent Order entered into between OFAC and Defendant HSBC
Holdings Plc stated that, “[o]n May 24, 2006, the London branch of HBUS acted as a clearing bank in a book entry
transfer of 32,000 ounces of gold bullion, valued at $20,560,000, for the ultimate benefit of Bank Markazi, Iran [the
CBI], in apparent violation of the prohibition against the “exportation . . . , directly or indirectly, from the United
States, ... of any ... services to Iran or the Government of Iran.” Located at: https://www.treasury.gov/resource-
center/sanctions/CivPen/Documents/121211_HSBC_Settlement.pdf

                                                         190
              financial transactions when handling financial transactions on behalf of
              the IRGC.

       872.   Bank Melli Iran and Melli Bank Plc were designated as SDNs pursuant to E.O.

13382 in October 2007, and included on OFAC’s SDN list, which resulted in, inter alia, their

exclusion from the U-Turn exemption for Iranian Eurodollar transactions.

       873.   The U.S. Treasury Department press release announcing the designation stated:

              Bank Melli also provides banking services to the [Iranian Revolutionary
              Guard Corps] and the Qods Force. Entities owned or controlled by the
              IRGC or the Qods Force use Bank Melli for a variety of financial services.
              From 2002 to 2006, Bank Melli was used to send at least $100 million to
              the Qods Force. When handling financial transactions on behalf of the
              IRGC, Bank Melli has employed deceptive banking practices to obscure
              its involvement from the international banking system. For example, Bank
              Melli has requested that its name be removed from financial transactions.

       874.   In April 2008, Assistant Treasury Secretary for Terrorist Financing Daniel Glaser

testified before the House Committee on Foreign Affairs, Subcommittee on the Middle East and

South Asia and the Subcommittee on Terrorism, Nonproliferation and Trade, confirmed that:

              Entities owned or controlled by the IRGC or the Qods Force use Bank
              Melli for a variety of financial services. From 2002 to 2006, Bank Melli
              was used to send at least $100 million to the Qods Force. When handling
              financial transactions on behalf of the IRGC, Bank Melli has employed
              deceptive banking practices to obscure its involvement from the
              international banking system. For example, Bank Melli has requested that
              its name be removed from financial transactions.

       875.   In mid-2007, Bank Melli Iran’s branch in Hamburg (“Bank Melli-Hamburg”)

transferred funds for the Defense Industries Organization (“DIO”).

       876.   DIO is an Iranian government-owned defense manufacturer whose name, logo

and/or product tracking information was stamped on munitions found in weapons caches that

were seized from the Special Groups in Iraq; including large quantities of weapons produced by

DIO in 2006 and 2007 (for example, 107 millimeter artillery rockets, as well as rounds and fuses

for 60 millimeter and 81 millimeter mortars.)

                                                191
       877.    Since at least the mid-1980s, Bank Melli has maintained Eurodollar accounts, at

one time or another, with Defendants ABN Amro (RBS N.V.), Barclays, Credit Suisse, SCB,

Commerzbank and the HSBC Defendants.

       878.    As early as 1987, Bank Melli instructed Defendant Barclays to process Eurodollar

transactions in favor of Bank Melli’s London branch by referencing only Bank Melli’s

Eurodollar account number at Midland Bank Plc in London without referencing Bank Melli

Iran’s name in the SWIFT-NET payment orders.

       879.    Bank Melli further instructed Barclays to send separate payment order message

instructions, which included full transaction details, to Bank Melli’s London Branch.

       880.    Barclays agreed and assisted Bank Melli in its illegal conduct and continued to do

so even after Bank Melli was designated by the United States and publicly identified as a major

source of the IRGC’s funding.

       881.    No later than December 2000, Bank Melli opened a Eurodollar account with

Defendant ABN Amro (RBS N.V.)’s branch in Dubai, United Arab Emirates (“UAE”) and

worked with ABN Amro (RBS N.V.) to strip its U.S. dollar-denominated transactions.

       882.    Similarly, in July 2003, Defendant SCB learned that a competitor was exiting the

Iranian business completely and sought to pick up this business and add Eurodollar accounts for

five Iranian banks at SCB-London. Bank Melli was among the banks whose business SCB

expressly sought to (and did) acquire.

       883.    In January 2004, SCB decided to proceed with the Iranian business, and no later

than February 13, 2004, SCB opened Eurodollar accounts for Bank Melli and thereafter

participated in the Conspiracy by facilitating unlawful transactions for Bank Melli.

       884.    In addition, Bank Melli Iran’s branch in the UAE was instrumental in facilitating


                                               192
U.S. sanctions-evading trade-finance and Eurodollar payment transactions on behalf of Mahan

Air and MODAFL.

       885.    For example, Bank Melli issued a Letter of Credit to Mahan Air in August 2004

through Standard Chartered Bank, Dubai in favor of a UAE-based company called Aeronautical

& Security for the shipment of an aircraft engine (identified by model number CF6-50C2)

manufactured by General Electric and shipped from Luxemburg to Tehran, Iran.

       886.    Bank Melli UAE instructed Credit Suisse, Zurich to make the payment, which in

turn instructed Bank of New York in New York (one of Credit Suisse’s U.S. clearing and

settlement banks) to credit SCB’s New York branch for further credit to the account of SCB-

Dubai, which then credited Aeronautical & Security's Eurodollar account.

       887.    The following flow-chart shows the overall flow of USD funds involved with

Mahan Air’s illegal acquisition of a U.S.-manufactured, export-controlled aircraft engine:




                                               193
       888.    In another example, Bank Refah Kargaran, Iran issued a Letter of Credit in USD

to a MODAFL sub-agency through Standard Chartered Bank, Dubai in favor of a Dubai-based

company called FP Aeroparts for the illegal shipment (via Iran Air) of U.S. aircraft parts.

       889.    Bank Melli served as the Reimbursing Bank on the trade-finance transaction, and

it subsequently instructed Credit Suisse, Zurich to debit its Eurodollar account as part of the flow

of USD funds between the LCs counterparties.

       890.    As the LC transaction proceeded, Credit Suisse then further instructed The Bank

of New York to pay Standard Chartered Bank’s New York branch (the clearing bank for the

transaction), which further credited the USD account it maintained for SCB, Dubai with the

amount due for the shipment of aircraft parts.

                                                 194
       891.   To close-out the LC transaction, SCB, Dubai then credited the Eurodollar account

it maintained on behalf of FP Aeroparts Middle East for the amount of the shipment.

       892.   The following flow-chart shows the overall flow of USD funds involved with

MODAFL’s illegal acquisition of the U.S.-manufactured aircraft parts:




       893.   As reflected in the above flow-chart, and during the relevant time period,

Defendant Credit Suisse maintained Eurodollar accounts in Zurich, Switzerland on behalf of

Bank Melli.

       894.   Credit Suisse also instructed and trained Bank Melli employees, and conspired

with Bank Melli, on ways to format Bank Melli’s payment orders so that the resulting SWIFT-

NET messages would avoid detection by the automated filter algorithms in U.S. depository

                                             195
institutions’ automated OFAC sanction screening software.

       895.     During the relevant time period (and beginning no later than July 2003),

Defendant Commerzbank also conspired with Bank Melli to route its Eurodollar clearing and

settlement business through Commerzbank’s correspondent banking relationships and SWIFT-

NET accounts.

       896.     Commerzbank further advised Bank Melli to list “non ref” in the ordering party

field in all payment order messages because it would trigger a manual review of the overall

Eurodollar payment transaction, thereby enabling Commerzbank personnel to ensure that the

SWIFT-NET messages did not contain any information linked to Iran.

       897.     Defendant HSBC-London also maintained Eurodollar accounts for Bank Melli

Iran, and it used HSBC-US to provide illegal USD funds clearing and settlement services for

Bank Melli during the relevant period.

       898.     Yet despite the fact that several SWIFT-NET payment order messages were

supposed to have been fully “stripped” by HSBC-London—before their transmittal to the U.S.—

they were nevertheless blocked by the HSBC-US OFAC filter in New York because Bank Melli

was referenced in error (thus placing HSBC-US on notice that HSBC-London was working in

concert with Bank Melli to evade U.S. law, regulations and economic sanctions against Iran).

       899.     Even with these blatant warning signs, HSBC-US continued to routinely provide

Eurodollar clearing and settlement services to the HSBC Defendants, knowing full well that they

were violating U.S. laws and regulations by laundering money on behalf of Bank Melli.

       900.     Because, as discussed below, HSBC-US knew of this unlawful conduct—and

continued to facilitate it— HSBC-US violated, inter alia, 18 U.S.C. § 2332d.




                                              196
        6.      BANK MELLAT’S AGREEMENT TO, AND PARTICIPATION IN,
                THE CONSPIRACY

        901.    Bank Mellat provides banking services in support of Iran’s Weapons of Mass

Destruction program through the Atomic Energy Organization of Iran (“AEOI”) and Novin

Energy Company.

        902.    In 2007, Bank Mellat was designated by the U.S. Treasury Department for

providing “banking services in support of Iran's nuclear entities, namely the Atomic Energy

Organization of Iran (AEOI) and Novin Energy Company. Both AEOI and Novin Energy have

been designated by the United States under E.O. 13382 and by the UN Security Council under

UNSCRs 1737 and 1747.”

        903.    During the relevant time period, Bank Mellat provided financial services and

maintained Eurodollar accounts for AEOI and Novin Energy Company, and as part of the

Conspiracy, Bank Mellat affirmatively worked to prevent disclosure of its dollar-denominated

transactions on behalf of these designated customers.

        904.    In June 2006, Bank Mellat was involved in a transfer totaling over $250 million

dollars into a Eurodollar account it held for Novin Energy Company.

        905.    As part of the Conspiracy, the CBI effectuated the payment(s) in USD funds to

Bank Mellat’s Eurodollar account in London for further credit to the Eurodollar account of Bank

Mellat’s client – Novin Energy Company. 264

        906.    In 2007, Bank Sepah facilitated payments in USD funds to Eurodollar accounts at

Bank Mellat on behalf of entities associated with Iran’s Aerospace Industries Organization

(“AIO”), a subsidiary of Iran’s Ministry of Defense and Armed Forces Logistics (“MODAFL”)



264
   Novin Energy Company was designated by the U.S. Treasury Department under E.O 13382 and by the United
Nations Security Council in Resolution 1747.

                                                  197
that was designated by the United States on June 28, 2005. 265

        907.     The AIO is the Iranian organization responsible for ballistic missile research,

development and production activities and organizations, including the Shahid Hemmat

Industries Group (“SHIG”) and the Shahid Bakeri Industries Group (“SBIG”), which were both

listed under U.N. Security Council Resolution 1737 and designated by the United States under

E.O. 13382.

        908.     Bank Mellat was designated by the United States on October 25, 2007 in

connection with Weapons of Mass Destruction proliferation activities, and was included on

OFAC’s SDN list. The designation, inter alia, excluded Bank Mellat from accessing the U-Turn

exemption for Iranian Eurodollar transactions.

        909.     In 2002, together with Iran’s Bank Tejarat, Bank Mellat merged its London

branch to form Persia International Bank Plc in the United Kingdom.

        910.     During the relevant time period, both Defendant HSBC-London and Defendant

Barclays maintained Eurodollar accounts for Persia International Bank Plc and served as its

“principal bankers” in the Eurodollar market.

        7.       BANK SEPAH’S AGREEMENT TO, AND PARTICIPATION IN,
                 THE CONSPIRACY

        911.     Bank Sepah is an Iranian government-owned and government-controlled financial

institution.

        912.     In 2007, the U.S. Treasury Department designated Bank Sepah for providing

support and services to designated Iranian proliferation firms. The designation was effectuated

pursuant to E.O. 13382, due to Bank Sepah’s Weapons of Mass Destruction proliferation-related

265
   When Bank Sepah was designated by the U.S. in January 2007, the U.S. government noted that Iran’s missile
industry, arranging financing and processing dozens of multi-million dollar transactions for AIO and its
subordinates…” See, https://www.treasury.gov/press-center/press-releases/Pages/hp219.aspx. “Bank Sepah is AIO’s
bank of choice, and since at least 2000, Sepah has provided a variety of critical financial services to [Iran].”

                                                     198
activities.

        913.     Bank Sepah International Plc, a wholly-owned subsidiary of Bank Sepah in the

United Kingdom, was also designated.

        914.     According to the U.S. Treasury Department, Bank Sepah was the financial

linchpin of Iran’s missile procurement network and actively assisted Iran’s pursuit of missiles

capable of carrying Weapons of Mass Destruction.

        915.     As a result of the designation, Bank Sepah (including Bank Sepah International

Plc) was excluded from accessing the U-Turn exemption for Eurodollar transactions.

        916.     During the relevant time period, Defendant HSBC-London provided illegal

Eurodollar clearing and settlement services to Bank Sepah.

        917.     During the relevant time period, Standard Chartered Bank provided illegal

Eurodollar clearing and settlement services for Bank Sepah, as well as facilitating US dollar-

denominated Letters of Credit for Bank Sepah. SCB, as discussed infra, also provided Eurodollar

payments and trade-finance services for Bank Saderat and Bank Melli.

        918.     As detailed below, Bank Sepah, acting in concert with SCB, illegally financed the

acquisition of U.S. goods on behalf of Mahan Air.

        919.     For example, in February 2006, Credit Suisse in Zurich paid SCB Dubai almost

$30 million dollars (cleared and settled through the United States) on behalf of Bank Sepah,

which had, in turn, financed Mahan Air’s acquisition of an Airbus A320-232 and several aircraft

engines. 266

        920.     In another case in 2002, Bank Sepah financed (in USD funds) the purchase of

U.S. aircraft parts from an Iranian front company—the Malaysian and UK exporter Downtown


266
   Part of the trade-finance transaction was cleared through Standard Chartered’s New York branch, and the
paperwork indicates that SCB was aware that the transaction involved U.S. origin parts prohibited by U.S. sanctions.

                                                       199
Trading Ltd—on behalf of a MODAFL-controlled entity.

       921.    As part of the illegal scheme, once the U.S.-manufactured goods were transported

from Malaysia to Iran by Iran Air, Downtown Trading Ltd., Malaysia sent documents to its bank,

Maybank, Malaysia to collect payment against the Letter of Credit.

       922.    Maybank then presented documents under Bank Sepah’s Letter of Credit to SCB,

Dubai (the Negotiating Bank) for validation and subsequent clearing and settlement of the

transaction’s final Eurodollar payment through Citibank, New York.

       923.    Thus, Bank Sepah, with the assistance of Maybank and SCB, financed the illegal

acquisition of U.S. aircraft parts by MODAFL, and induced Citibank in New York to provide

dollar clearing and settlement to consummate the transaction.

       924.    As detailed below, Defendant Commerzbank AG’s New York branch also

provided illegal Eurodollar clearing and settlement services for Bank Sepah.

       8.      THE   HSBC   DEFENDANTS’     AGREEMENT                              TO,        AND
               PARTICIPATION IN, THE CONSPIRACY

       925.    The HSBC Defendants have a longstanding relationship with Iran.

       926.    In 1999, HSBC Group established a relationship with the Tehran office of Bank

Melli Iran, and it launched an “Iran Representative” office in Tehran, Iran that same year.

       927.    In December 2000, HSBC Group members entered into a $500 million project

finance agreement with six Iranian commercial banks: Bank Saderat Iran, Bank Melli Iran, Bank

Mellat, Bank Tejarat, Bank Sepah and the Export Development Bank of Iran (“EDBI”).

       928.    Beginning in the late 1990s, Defendant HBSC-Europe and Defendant HSBC-

Middle East devised a procedure whereby their Iranian Bank Co-conspirators put a cautionary

note in their SWIFT-NET payment order messages including language such as, “care sanctioned

country,” “do not mention our name in NY,” and “do not mention Iran.”

                                               200
       929.    Eurodollar payment transactions with these cautionary notes automatically fell

into what Defendant HSBC-Europe termed a “repair queue,” where employees of HBSC-Europe

and HSBC-Middle East manually removed all references to Iranian-sanctioned entities from the

SWIFT-NET messages associated with each transaction.

       930.    Between 2001 and 2007, the HSBC Defendants actively participated in the

Conspiracy by repeatedly undertaking various methods to facilitate Eurodollar payments, trade

finance and foreign exchange transactions on behalf of Iran through the United States that would

evade U.S. sanctions by disguising Iran’s financial activities as its USD funds were cleared and

settled by U.S. financial institutions, including Defendant HSBC-US.

       931.    Unlawful Iranian transfers of USD funds from HSBC-Europe and HSBC-Middle

East were sent through the HSBC Group’s USD correspondent accounts at HSBC-US by:

              a) Deleting references to Iran from the payment instructions (a.k.a. “stripping” the
                 transactions), or otherwise altering the SWIFT-NET messages, to either omit or
                 falsify information that would have otherwise indicated Iran’s involvement in
                 the transaction; and

              b) Styling transactions as bank-to-bank “cover” transactions between two non-
                 Iranian banks, solely because the MT 202 payment order message format used
                 for such transactions did not expressly obligate HSBC to identify the
                 transaction’s originator and beneficiary, thus avoiding any disclosure of the
                 transaction’s Iranian connections, and blocking HSBC-US’s electronic filter
                 algorithms from recognizing the transaction, let alone assessing whether it
                 qualified for any OFAC exemption or license.

       932.    Defendant HSBC-Europe created detailed plans to avoid triggering HSBC-US’s

automated OFAC filter software and reduce the need for “manual intervention” (e.g., the re-

formatting Eurodollar transactions), thus sparing HSBC-Europe’s employees from the need to

manually alter the SWIFT-NET messages in order to remove references that might otherwise

identify the presence of Iranian parties to the transaction, and associated scrutiny.

       933.    This enabled the HSBC Defendants’ business with Iran in the Eurodollar market


                                                201
to proceed quickly and profitably.

       934.    In 2010, facing U.S. government investigations, HSBC-US hired Deloitte LLP as

its outside auditor to identify and examine HSBC Group’s OFAC sensitive USD funds

transactions involving Iran and other prohibited countries or persons that went through the bank.

       935.    That “review” identified more than 25,000 illegal transactions that involved Iran,

worth a total of more than $19.4 billion in USD funds.

       936.    The payment orders had been sent to HSBC-US and other financial institutions in

the United States without referencing Iran, ensuring that the Eurodollar payment transactions

would be processed without delay and not be blocked nor rejected by the algorithms in the

automated OFAC filtering systems.

       937.    The HSBC Defendants deliberately amended SWIFT-NET payment order

messages and used MT 202 cover payments to conceal the nature of the transactions from

HSBC-US automated OFAC sanction screening filters and those of other financial institutions in

the United States, and HSBC-US was aware that the other HSBC Defendants used such methods

to alter payment order messages.

       938.    At the same time, the HSBC Defendants further trained, mentored and educated

their Iranian Co-conspirators on how to deceptively format SWIFT-NET payment order

messages, inter alia, to avoid detection and scrutiny by U.S. financial institutions, thus ensuring

that Iran could solicit other conspirators to facilitate Eurodollar payments in a like manner.

       939.    Accordingly, the HSBC Defendants’ (and other Defendants’ and Co-

conspirators’) willingness to process payments in this manner enabled Iran to flood the global

financial system with undetectable U.S. dollar payment transactions and effectuate—what would

have otherwise been preventable—transfers of USD funds to Hezbollah and the IRGC.


                                                202
       940.    Defendant HSBC Holdings was aware of Defendants HBSC-Europe and HSBC-

Middle East’s involvement in the Conspiracy with Iran as early as 2000.

       941.    For example, HSBC Group AML Compliance Head Susan Wright received an

email on June 9, 2000, from Bob Cooper, an HSBC colleague, informing Wright of an existing

procedure that the HSBC Defendants were already employing to avoid OFAC filter detection.

       942.    Cooper explained:

              a) A client bank had been “automatically replacing a remitter’s name with that of”
                 the client bank and that bank was utilizing bank-to-bank “cover payments”
                 because the payment message formats did not expressly require identification of
                 either the underlying party originating the transaction or the transaction’s
                 ultimate beneficiary.

              b) In the future, for OFAC sensitive transactions, that bank would “arrange cover
                 for the payment using MT202/203 remittances.”


              c) In addition, that bank planned to send a separate ‘MT100 message’ to the
                 recipient bank, providing full payment details for the originator and ultimate
                 beneficiary.

       943.    Cooper’s email overtly acknowledged that “[i]n this way a payment in US$ can

be made for an individual or company on the OFAC list, without the name being ‘detected’ by

the OFAC filters that all US banks would apply.”

       944.    Several days later, on June 14, 2000, Wright forwarded Cooper’s June 9, 2000

email to the then-current Head of HSBC Group Compliance, Matthew King.

       945.    In her cover email, Wright stated that the “practice” detailed by Cooper was

“unacceptable” and informed King that it was her position that:

              a) “We advised them that this was contrary to SWIFT guidelines (drawn up to
                 address FATF concerns re money laundering via wire transfers) which required
                 that the full details (names and addresses) of remitters and beneficiaries are
                 included.”

              b) “From a Group perspective I consider the continuation of this practice [the
                 client bank’s future plan to conceal OFAC sensitive transactions behind bank-

                                              203
                    to-bank transfers] to be unacceptable as a deliberate and calculated method to
                    avoid US OFAC sanctions and has the potential to raise serious regulatory
                    concerns and embarrass the Group.”

         946.      Senior HSBC Group officials were aware of the Conspiracy, including the

specific methods and overt acts by which Iran, the Iranian banks and the HSBC Defendants were

carrying it out.

         947.      However, despite this awareness, senior compliance officials of HSBC Group and

its subsidiary banks and entities (including compliance officials at Defendants HSBC Holdings,

HSBC-Europe, HSBC-Middle East, and HSBC-US) did not put an end to this illicit banking

“practice” with Iran. Instead, with clear knowledge of its purpose—and awareness that other

banks participated in the Conspiracy—they knowingly employed similar techniques to evade

OFAC requirements, thus allowing the HSBC Defendants to continue deploying and refining

their respective “procedures” to facilitate illegal Eurodollar payments from and for Iran in USD

funds.

         948.      In late 2000, in coordination with the CBI, HSBC signed a project finance

framework agreement with six Iranian commercial banks: including Bank Melli, Bank Saderat,

Bank Mellat, Bank Tejarat, Bank Sepah and the Export Development Bank of Iran.

                   A.     HSBC-EUROPE’S 2001 “BANK MELLI PROPOSAL”

         949.      In or around January 2001, Bank Melli’s London branch maintained Eurodollar

accounts with several other major international banks, but was interested in establishing a

relationship with HSBC that would give HSBC the majority of Bank Melli’s USD funds clearing

and settlement business.

         950.      In an April 30, 2001 letter, Defendant HSBC-Europe presented Bank Melli in

London with a proposal (the “Bank Melli Proposal”) for processing Bank Melli payments.

HSBC-Europe’s proposal boasted that HSBC-Europe was “…confident that we have found a
                                                 204
solution to processing your payments with minimal manual intervention.”

       951.      The Bank Melli Iran Proposal expressly underscored that, if it adopted HSBC-

Europe’s “solution,” Bank Melli would not be identified as a sender in any payment order

message and, thus, HSBC-Europe would ensure that Iranian transactions involving USD funds

would not run into any ‘speed bumps’ or other obstacles.

       952.      The “solution” provided specific alternative wording, as it explained:

                 “The key is to always populate field 52 – if you do not have an ordering
                 party then quote ‘One of our Clients,’ never leave blank. This means that
                 the outgoing payment instruction from HSBC will not quote ‘Bank Melli’
                 as sender – just HSBC London and whatever is in field 52. This then
                 negates the need to quote ‘DO NOT MENTION OUR NAME IN NEW
                 YORK’ in field 72.” (Emphasis in original.)

       953.      HSBC-Europe’s proposal further requested, “In order to test our proposed

solution we would appreciate if you used the following templates when submitting your next

payments to the following customer, or alternatively submit a USD 1 test payment” and provided

the following:

       MT202
       20:    Your Ref….
       21:    Related Ref….
       32:    Amount/currency/Value date….
       50:    DO NOT QUOTE IF IRANIAN
       52:    Customer Name OR One of our clients MUST BE COMPLETED
       53:    /68296908
       54:
       56:
       57:    Beneficiary Banker (SWIFT codes where possible)
       58:    Beneficiary (SWIFT codes where possible)
       70:    Any Payments details for beneficiary…
       72:    Please leave blank
       MT100
       Pay as above.

       (Emphasis in the original.)

       954.      Thus, the Bank Melli Proposal documented the HSBC Defendants’ active

                                                 205
coordination and participation in the Conspiracy to illegally remove, omit or falsify essential

information from SWIFT-NET messages so as not to trigger OFAC sanctions screening filters or

otherwise permit HSBC-US or other U.S depository institutions to detect Iranian transactions in

USD funds. 267

       955.      In 2001, John Wilkinson served as HSBC-Europe’s Institutional Banking

Relationship Manager for HSBC-Europe’s Bank Melli account.

       956.      In a June 28, 2001 email titled “Re: Bank Melli” to HSBC-US, Wilkinson

discussed the Bank Melli Proposal, describing HSBC-Europe’s “usual method” to alter the

wording of Iranian payment order messages, and the rationale for doing so:

       •   “Once the proposition goes live, we have instructed Bank Melli to alter the
           format of its [sic] payments to achieve straight through processing. The field
           52 input of ‘one of our clients’ is a standard phrase used by MPD
           [Multicurrency Payments Department] in these situations.”

       •   “Since sending the letter we have further asked them to only put ‘One of our
           clients’ in field 52, thus removing the chance of them inputting an ‘Iranian
           referenced’ customer name, that causes fall out of the cover payment sent to
           HSBC-US and a breach of OFAC regulations.”

       957.      In further support of his position to continue this standard ‘procedure,’ Wilkinson

explained that a payment involving an Iranian bank had been blocked because HSBC-Europe’s

MPD [Multicurrency Payments Department] “failed to spot the poor input and did not follow the

normal procedure of altering the payment.”

       958.      In other words, the HSBC Defendants’ “normal” procedure was to conspire with

Iranian banks, including Bank Melli, to deliberately alter payment order messages prior to

sending them to New York for the express purpose of avoiding detection and analysis by U.S.

banks, regulators and law enforcement.


267
  An internal HSBC memorandum that was associated with the Bank Melli Proposal also makes clear HSBC’s
awareness of Defendant Standard Chartered Bank’s role as NIOC’s primary (Western) banker at the time.

                                                 206
       959.    In an email exchange in October 2001 between David Bagley, Defendant HSBC-

Middle East’s Regional Head of Legal and Compliance, and Matthew King, a member (and later

Head of) HSBC Group’s Audit Department, King noted:

               We also have to bear in mind pending US legislation which will in effect
               give the US extraterritorial authority over foreign banks, particularly if we
               are unfortunate enough to process a payment which turns out to be
               connected to terrorism. My own view therefore is that some of the routes
               traditionally used to avoid the impact of US OFAC sanctions may no
               longer be acceptable.

       960.    HSBC Group AML Head Susan Wright and Money Laundering Control Officer

John Allison received copies of King’s e-mail.

       961.    King’s email further confirms that senior executives and managers within the

HSBC Group comprehended what the HSBC Defendants (and other foreign banks) had

“traditionally” been doing for years when they used “routes” (a euphemism for altering payment

order messages prior to routing them to U.S. financial institutions through SWIFT-NET) to avoid

disclosing a transaction’s Iranian connections, and that some of those transactions might prove to

be “connected to terrorism.”

       962.    A January 2003 memorandum authored by HSBC-Middle East and disseminated

to other members of the HSBC Defendants confirms not only the HSBC Defendants’ ongoing

participation in the Conspiracy, but also their knowledge of the participation of other co-

conspirators, and Iran’s desire to further evade U.S. sanctions.

       963.    The memorandum stated in relevant part:

                •       “It is believed that some service providers amend the payments to
                        ensure Iran is not mentioned in the body of the payment
                        instruction to their USD correspondent. This process minimizes
                        the risk of payment being referred to OFAC.”

                •       “Currently, it is estimated that Iranian banks issue up to 700 USD
                        payments a day using their USD providers, mainly banks in the

                                                 207
                          UK and Europe, which in turn use their New York USD
                          correspondents to effect the payments.”

        964.    In addition to acknowledging the existence of the Conspiracy, the HSBC-Middle

East memorandum also advised:

                “[T]here is substantial income opportunity to sell a USD payments
                proposition to Iranian banks in view of the impending FATF
                regulations...The [requirements of the] new regulations…increases the risk
                of Iranian payments being held in the USA as they may fall foul of the
                OFAC regulations. The Iranian Banks have now prioritized this issue and
                are now actively seeking a solution from their banks, including HSBC.”

        965.    From at least 2003 forward, HSBC provided banking and payment services in the

Eurodollar market to, among other Iranian entities, the NIOC (which, as noted previously, was

later designated pursuant to E.O. 13382 and identified as an agent or affiliate of the IRGC during

the relevant time period). 268

        966.    Over the course of the next several years, the HSBC Defendants continued their

participation in the Conspiracy.

        967.    In an October 9, 2006 email, David Bagley [HSBC-Middle East’s Regional Head

of Legal and Compliance] informed senior HSBC Group officials that key U.S. policymakers

were “…in favour of withdrawing the U-Turn exemption from all Iranian banks. This on the

basis that, whilst having direct evidence against Bank Saderat particularly in relation to the

alleged funding of Hezbollah, they suspected all major Iranian State owned banks of

involvement in terrorist funding and WMD [weapons of mass destruction] procurement.”

        968.    Further demonstrating his awareness of the risks HSBC was engaged in with Iran,


268
   The HSBC Defendants also provided Eurodollar, trade-finance, and foreign exchange services for NIOC. For
example, the aforementioned January 2003 HSBC-Middle East memorandum stated that:
        L/C’s [Letters of Credit] issued for Iranian Companies Abroad – Various Group Offices. HSBC
        offices are developing relationships with Iranian Government and non-Government companies.
        The L/C’s issued are normally denominated in USD. Following NIOC’s acceptance of HSBC as
        one of its listed banks, HSBC Bank Middle East now handles Iran’s oil export L/C’s. Turnover for
        this business is about USD400M [million] per year.

                                                   208
Bagley was listed as the contact person on the April 19, 2007 Wolfsberg Group press release

calling for more transparency for international wire transfers “to promote the effectiveness of

global anti-money laundering and anti-terrorist financing programs.”

        969.     Eight months later, in a June 8, 2007 email, Bagley informed HSBC Holding’s

CEO, Michael Geoghegan, and others, that “[U.S. Treasury Under Secretary for Counter

Terrorist Financing and Sanctions] Levey essentially threatened that if HSBC did not withdraw

from relationships with [redacted] we may well make ourselves a target for action in the US.”

        970.     Bagley’s email thus confirmed that various relationships continued to exist in the

Eurodollar market with Iran and Iranian banks, including Bank Saderat.

        971.     Bagley not only acknowledged that HSBC had “…an agency banking relationship

in HSBC-EUROPE both for [redacted] and other Iranian banks,” but he confessed that “[t]here

are further complications surrounding the process of closure with all Iranian banks as we have

some USD 9m in reimbursements due from Sepah, where we are running off trade lines, where

we may need cooperation from Central Bank of Iran.”

        972.     On December 11, 2012, the U.S. Department of Justice (“DOJ”) announced that

Defendants HSBC Holdings and HSBC-US had admitted to Anti-Money Laundering (“AML”)

and OFAC sanctions violations, and had agreed to enter into a Deferred Prosecution Agreement

and pay a $1.256 billion forfeiture. As explained further infra, DOJ issued a press release

announcing the DPA, and summarizing the HSBC Defendants’ illegal conduct. 269

        973.     In connection with the DPA, DOJ filed a four-count felony criminal information

against HSBC Holdings and HSBC-US, charging them with: (1) willfully failing to maintain an

effective AML program; (2) willfully failing to conduct due diligence on their foreign


269
   Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference the DPA entered into
between the HSBC Defendants and the DOJ on or about December 11, 2012, as if fully set forth herein.

                                                     209
correspondent affiliates; (3) violating the International Emergency Economic Powers Act

(“IEEPA”); and (4) violating the Trading with the Enemy Act (“TWEA”). HSBC Holdings and

HSBC-US waived federal indictment, agreed to the filing of the information, and claimed to

have accepted responsibility for HSBC’s and its employees’ criminal conduct.

            974.     Despite its agreement to overhaul its U.S. and global compliance functions,

HSBC remained a conduit for illicit funds. 270

            975.     On December 9, 2010, the U.S. Treasury Department designated Tajco,

describing it as “a multipurpose, multinational business venture involved in international trade as

well as real estate and presided over by Ali Husayn and Kassim Tajideen…. Since at least

December 2007, Ali Tajideen used Tajco Sarl, operating as Tajco Company LLC, as the primary

entity to purchase and develop properties in Lebanon on behalf of Hizballah.”

            976.     The designation also covered Kairaba Supermarket, a subsidiary business of

Tajco Ltd.

            977.     A July 13, 2012 article published by Reuters entitled “Special Report: HSBC’s

Money-Laundering Crackdown Riddled With Lapses” reported that an HSBC-US compliance

officer had identified suspicious transactions involving Hezbollah, specifically Tajco and

Kairaba Supermarket. 271

            978.     In December 2013, the Treasury Department announced that Defendant HSBC-

US agreed to remit $32,400 to settle potential civil liability for three apparent violations of the

Global Terrorism Sanctions Regulations, 31 C.F.R. Part 594.

            979.     The fine reflected the fact that HSBC-US facilitated transactions in late 2010 and

early 2011 worth about $40,000 that benefited Tajco.


270
      See e.g, Exhibit 4. Declaration of Everett A. Stern.
271
      See Exhibit 4, Declaration of Everett A. Stern at 5.

                                                             210
            980.     Although a relatively small sum, the facilitation of terrorism financing for

Hezbollah a considerable time after Defendants HSBC Holdings and HSBC-US began

negotiating their deal with DOJ, strongly suggests that, as of early 2011, the HSBC Defendants

had not seriously remediated their AML/CFT controls and procedures, even after being caught

committing hundreds of felonies. 272

                     B.       DEFENDANT         HSBC-US’S AGREEMENT  TO,  AND
                              PARTICIPATION IN, THE CONSPIRACY IN VIOLATION OF
                              18 U.S.C. § 2332D

            981.     As alleged in greater detail below, even though at all relevant times Defendant

HSBC-US was aware that: the HSBC Defendants were participating in the Conspiracy to

unlawfully transmit Iranian USD funds through U.S. banks (including HSBC-US); and

periodically complained about Defendants HSBC-Middle East and HSBC-London’s conduct and

proposed new procedures and policies for HSBC Group members that would have provided

HSBC-US improved transparency, HSBC-US took no measures to prevent HSBC-US from

facilitating hundreds of millions of dollars of payments to Iran in violation of 18 U.S.C. § 2332d.

Accordingly, in addition to violating § 2332d, HSBC-US’s conduct evidenced its agreement to

continue participating in the Conspiracy despite its complaints, its knowledge or deliberate

indifference to the Conspiracy’s criminal objectives and purposes, and its commission of

multiple overt acts in furtherance of the Conspiracy.

            982.     One key example of HSBC-US’s failure to take substantive measures to ensure

that it would not facilitate the HSBC Defendants’ provision of illegal material support and

services to Iran is reflected in a July 12, 2001 e-mail to senior employees at HSBC-US

(containing a memorandum authored by HSBC Group Representative for Iran, John Richards).

            983.     Richards’s memorandum outlined the business opportunities members of the

272
      See Exhibit 4, Declaration of Everett A. Stern at 5 – 11.

                                                            211
HSBC Group were presented with in connection with prospects to expand and grow HSBC

Group’s relationships with Iran, the CBI and Bank Melli, explaining:

              a) “We have been approached by the Central Bank of Iran to take back their USD
                 clearing business from Natwest. In principal I am keen to do this but on the
                 clear proviso that it can be done profitably and on a sustainable basis.”

              b) “One of our key objectives for the year is to develop HSBC’s Asset
                 Management activities in Iran and with the Central Bank now managing the oil
                 price stabilization fund amounting to some USD10bn there is considerable
                 scope for this. Obviously many foreign banks are chasing the same business and
                 so we need to demonstrate some competitive or relational advantage. The
                 proposal from the Central Bank was therefore not unwelcome…The Central
                 Bank manages their transactions through Bank Melli London…”

              c) “In summary if we can make this business independently profitable and
                 sustainable the benefits that we can derive particularly from the Treasury Asset
                 Management and Investment spin offs will be substantial.”

       984.    Richards’s memorandum also demonstrates the HSBC Defendants’ awareness

that other foreign banks (including Defendants) were eagerly pursuing U.S. dollar clearing and

settlement business with the CBI in the Eurodollar market.

       985.    On July 12, 2001, Denise Reilly, HSBC-US’s Senior Manager in Payment

Operations, sent an e-mail titled “Re: Bank Melli” to various senior HSBC-US employees in

which she stated, “It was relayed to us that the Group (with the Backing of Bond) [the Chairman]

was looking to significantly grow our presence in Iran.” Reilly also explained that the “current

lines of credit [for Iran] were reported to be $800m, trade lines of $150m and growth was

anticipated in trade, cash management and internet banking.”

       986.    Thus, HSBC-US senior employees understood the significance to the HSBC

Defendants of their Iranian business and specifically, the HSBC Defendants’ relationship with

Bank Melli.

       987.    As early as 2001, senior HSBC-US payments, compliance and business managers

were informed that Iranian Eurodollar payment transactions were being sent by Defendant

                                               212
HSBC-London to HSBC-US for clearing and settlement in USD funds after references to Iran

had been deleted.

       988.       HSBC-US employees were also informed of an HSBC-London proposal to

streamline the processing of Iranian U-turn transactions by omitting references to Iran so that the

payment orders would not be halted by OFAC’s sanctions screening filter in the United States.

Emails at the time show that senior HSBC-US officials expressed discomfort with the HSBC-

London proposal, but took no other action to stop or prevent the activity already occurring.

       989.       As noted above, a senior HSBC-US employee received an e-mail on June 28,

2001 titled “Re: Bank Melli,” which described HSBC-London’s “usual method” of altering

payment order messages and the reasons for doing so.

       990.       Another example of HSBC-US’ knowledge and acquiescence in the Conspiracy is

memorialized in a November 14, 2002 memorandum entitled “COMPLIANCE-OFAC ISSUES

IN GENERAL AND SPECIFIC TO IRAN” authored by HSBC-London’s Multicurrency

Payments Department Head Malcolm Eastwood (“the Eastwood Memorandum”).

       991.       The Eastwood Memorandum was sent to both HSBC-US and HSBC-London

employees and forwarded to additional HSBC-US employees in separate emails.

       992.       The Eastwood Memorandum discussed both HSBC’s “cover payment method” of

evading U.S. sanctions and the specific actions taken by HSBC to modify the contents of

payment messages. In relevant parts, the Eastwood Memorandum stated:

              •    “As the custodian of HSBC-Europe’s payments operation I currently feel that
                   we may be exposing ourselves to unnecessary and unacceptable Reputational
                   and Operational Risk when we are handling payments originating from FIs
                   [financial institutions] domiciled in or who are a local branch of an FI domiciled
                   in an OFAC regulated country.”

              •    “HSBC-Europe’s historical practice has been to send these types of payments
                   where the U Turn principal applies (i.e. funds are generally moving from an

                                                 213
                   (sic) European bank to another European bank for the credit of an OFAC
                   regulated entity) via the Cover Payment method. This means that the payment
                   instructions received by HSBC-US contains no mention of the country or entity
                   involved. My understanding is that this has been accepted practice for many
                   years and that HSBC-Europe IBL hold accounts, some in USD for FIs
                   domiciled in these countries i.e. Cuban, Iranian etc.”

              •    “The Iranian banks continue to send us what I describe as conditional payment
                   instructions which for HSBC-Europe require an element of amendment by
                   ourselves. This introduces operational risk and under FATF principles we
                   should not be amending these payments instructions. Acceptance of these items
                   over many years means that we are bound by the precedents currently in place,
                   and I believe that we need to break these precedents…”

              •    “[W]e need…[t]o agree a ‘template’ payment instruction for these U Turn
                   Payments which can be used by PCM Sales and the RM team and sent to the
                   Iranian Banks stipulating that payments must be formatted in this way,
                   confirming that we will be sending these via the Serial method and that any
                   deviation from this template will be at the Iranian Banks own risk.”

              •    “Whilst I am told that there are significant business opportunities particularly
                   with countries such as Iran there are also substantial Reputational and
                   Operational Risks, not to mention financial losses associated with it.”

       993.       In addition, HSBC-US’s OFAC filter occasionally stopped an Iranian-related

transaction, sent by an HSBC Group affiliate, in which the identifying information had

inadvertently been retained, demonstrating that undisclosed Iranian U-Turn exemption

transactions continued to be sent through HSBC-US correspondent accounts.

       994.       HSBC-US employees were copied on similar memoranda issued by other HSBC

Defendants during the relevant period. For example, a January 2003 memorandum circulated by

HSBC-Middle East (and received by several HSBC-US employees) also noted that “[t]he Group

now has an excellent relationship with all Iranian banks and some very larger Iranian corporates

such as National Iranian Oil Co, National Petrochemical Co, National Iranian Gas Co, National

Iranian Steel Co, top Iranian insurance companies, Ministry of Power, Ministry of Post and

Telecommunications, etc.”

       995.       The memorandum also confirmed the HSBC Defendants’ awareness that other

                                                214
non-Iranian banks were participating in the Conspiracy, stating:

              •    “It is believed that some service providers amend the payments to ensure Iran is
                   not mentioned in the body of the payment instruction to their USD
                   correspondent. This process minimizes the risk of payment being referred to
                   OFAC.”

              •    “Currently, it is estimated that Iranian banks issue up to 700 USD payments a
                   day using their USD providers, mainly banks in the UK and Europe, which in
                   turn use their New York USD correspondents to effect the payments.”

              •    “[T]here is substantial income opportunity to sell a USD payments proposition
                   to Iranian banks in view of the impending FATF regulations...The [requirements
                   of the] new regulations…increases the risk of Iranian payments being held in
                   the USA as they may fall foul of the OFAC regulations. The Iranian Banks have
                   now prioritized this issue and are now actively seeking a solution from their
                   banks, including HSBC.”

       996.       An October 2003 document entitled “IRAN-STRATEGY DISCUSSION

PAPER” circulated to senior HSBC-US employees further documented the HSBC Defendants’

eagerness to facilitate USD funds transfers for Iran, noting: “One of the reasons to accelerate our

process of engagement is to demonstrate, to the authorities within Iran, that we are committed to

the development of their country. This is seen to be particularly important given the more

aggressive/pragmatic approach to Iranian business adopted by French and German competitor

banks.”

       997.       Nevertheless, despite being copied on such memos, HSBC-US took no further

action to stop the unlawful activities.

       998.       Even when HSBC-US blocked Iranian payment transactions, it failed to take

further action to ensure that other HSBC Defendants would not continue these illegal practices.

       999.       For example, in late December 2002, HSBC-US’s OFAC sanctions screening

filter stopped and rejected a payment order listing Bank Melli as the originator of the SWIFT-

NET message that contained a field that read, “Do not mention our name in NY.”

       1000. An internal HSBC-US email dated December 30, 2002, informed HSBC-US’s
                                                215
compliance team about the Bank Melli payment, which once again confirmed the HSBC

Defendants’ ongoing process of altering payment order messages.

       1001. On June 13, 2003, HSBC-US’s OFAC filter stopped another transaction, this time

for $150,000 in USD funds, because it included both a reference to Bank Melli and the words

“do not mention our name.”

       1002. In a June 16, 2003 email entitled “PLC-Re do not mention our name,” HSBC-US

compliance officers were notified about the June 13 blocked transaction and received additional

confirmation of the HSBC Defendants’ illegal practice of altering fields within Iranian payment

order messages for the express purpose of escaping detection in the United States.

       1003. During 2004, in furtherance of the Conspiracy, HSBC Group members sent

approximately 7,000 Iranian Eurodollar transactions through various SWIFT-NET network

accounts for clearance and settlement by Defendant HSBC-US and other correspondent banks in

the United States without disclosing their source.

       1004. HSBC-US did not report any of the HSBC Defendants’ illegal conduct involving

Iran to any of its regulators or to U.S. law enforcement at that time.

       1005. During 2005, in furtherance of the Conspiracy, HSBC-London and HSBC-Middle

East together sent about 5,700 Iranian Eurodollar transactions through various SWIFT-NET

network accounts for clearance and settlement by Defendant HSBC-US and other correspondent

banks in the United States without disclosing their source.

       1006. On April 19, 2005, HSBC-US’s OFAC filter again stopped a $362,000 payment

order from Bank Melli because it contained the phrase “do not mention our name in New York.”

       1007. HSBC-London re-submitted the same payment on April 22, 2005, but HSBC-US

stopped it again, this time sending HSBC-London a SWIFT-NET message requesting full


                                                216
disclosure of the name and address of the underlying originator and ultimate beneficiary of the

USD funds.

           1008. In early May 2005, HSBC-US stopped a $6.9 million USD payment order

originating with Defendant Credit Suisse in Zurich because the SWIFT-NET message details

included the phrase “Bank Melli Iran.”

           1009. In fact, forty-four of the payments stopped by HSBC-US’s OFAC filter in May

2005 alone (inadvertently) disclosed Iranian involvement.

           1010. On June 3, 2005, HSBC-US informed Defendant HSBC Holdings that additional

HSBC-London transfers in the amounts of $1.9 million USD and $160,000 USD had been

stopped by HSBC-US due to the lack of full disclosure of the originator, beneficiary, and

purpose of the payment transaction.

           1011. HSBC-London responded that both payment orders were foreign exchange

related, the originators were Bank Tejarat and Bank Melli,273 and the beneficiaries of the USD

funds were Persia International Bank and Defendant Credit Suisse’s Zurich office, respectively.

           1012. HSBC-US responded by requesting that HSBC-London follow up with the banks

to obtain the names and addresses of the initial originators and ultimate beneficiaries, as well as

confirmation of the underlying purpose of the payments.

           1013. According to information provided by Bank Melli through HSBC-London, the

$160,000 payment denoted an internal transfer from Bank Melli’s Eurodollar account with

HSBC-London to Bank Melli’s Eurodollar account with Defendant Credit Suisse’s Zurich office.

           1014. From July 2005 to June 2006, HSBC-Middle East sent more than 2,500 Iranian

Eurodollar transactions – through its various SWIFT-NET network accounts for clearance and

settlement by Defendant HSBC-US and/or other correspondent banks in the United States – that
273
      HSBC-London also maintained correspondent accounts for Bank Refah.

                                                      217
illegally concealed the required data relating to Iran.

       1015. On November 23, 2005, in an email entitled “Cover payment processed to Credit

Suisse re ‘Bank Melli’ – USD 100,000,” an HSBC-US OFAC Compliance officer notified

HSBC-London that, on November 7, 2005, a $100,000 transaction involving Bank Melli had

been processed through HSBC-London’s USD account at HSBC-US without transparent

documentation:

               We are bringing this to your attention as this situation indicates that cover
               payment involving Iran are still being processed by PLC [referring to
               HSBC-London]. It was our understanding that Group payments involving
               Iran would be fully disclosed as to the originators and beneficiaries.

       1016. In furtherance of the Conspiracy, from April 2006 through December 2007, about

50% of the estimated 700 Iranian Eurodollar payment transactions sent by HSBC-London –

through its various SWIFT-NET network accounts for clearance and settlement by Defendant

HSBC-US and/or other correspondent banks in the United States – continued to not disclose their

connection to Iran.

       1017. In addition, through March 2010, HSBC-US was the conduit for at least twenty-

four post-U.S. designation Eurodollar transactions on behalf of IRGC-controlled IRISL and/or its

various subsidiaries and front companies.

       1018. During the relevant time period, HSBC-US knew that Iran was a designated State

Sponsor of Terrorism, and that HSBC-US’s USD clearing and settlement operations with

CHIPS-NY (Eurodollar clearing and settlement), CLS Bank (foreign exchange) and FRB-NY

(domestic USD clearing and settlement and central bank lender of last resort for the Eurodollar

market) were being used by the HSBC Defendants to facilitate unlawful transactions in USD

funds on behalf of Iran in furtherance of the Conspiracy.

       1019. As noted above, on December 11, 2012, Defendants HSBC Holdings and HSBC-

                                                 218
US entered into a Deferred Prosecution Agreement with DOJ.

        1020. DOJ issued a press release announcing the 2012 DPA’s entry, including the fact

that the DPA resulted in HSBC Holdings and HSBC-US admitting to AML and sanctions

violations, as well as the fact that they would pay a $1.256 billion USD forfeiture.

        1021. In addition to the $1.256 billion forfeiture under the DPA, HSBC Holdings and

HSBC-US also agreed to pay $665 million in civil penalties – $500 million to the OCC and $165

million to the Federal Reserve – for the HSBC Defendants’ AML/CFT program violations with

Iran, other sanctioned countries, and transnational drug cartels. 274

        1022. DOJ’s press release announcing the DPA quoted then-Assistant Attorney General

Lanny Breuer:

                 HSBC is being held accountable for stunning failures of oversight – and
                 worse – that led the bank to permit narcotics traffickers and others to
                 launder hundreds of millions of dollars through HSBC subsidiaries, and to
                 facilitate hundreds of millions more in transactions with sanctioned
                 countries. The record of dysfunction that prevailed at HSBC for many
                 years was astonishing.

        1023. The United States Attorney for the Eastern District of New York Loretta Lynch

was quoted as stating:

                 HSBC’s willful flouting of U.S. sanctions laws and regulations resulted in
                 the processing of hundreds of millions of dollars in OFAC-prohibited
                 transactions. Today’s historic agreement, which imposes the largest
                 penalty in any [Bank Secrecy Act] prosecution to date, makes it clear that
                 all corporate citizens, no matter how large, must be held accountable for
                 their actions.

        1024. Manhattan District Attorney Cyrus R. Vance Jr. was quoted in the same press

release as stating:



274
   Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference the Settlement Agreement
entered into between the HSBC Defendants and the United States Department of Treasury on or about December 11,
2012, as if fully set forth herein.

                                                       219
                New York is a center of international finance, and those who use our
                banks as a vehicle for international crime will not be tolerated. …
                Sanctions enforcement is of vital importance to our national security and
                the integrity of our financial system. The fight against money laundering
                and terror financing requires global cooperation, and our joint
                investigations in this and other related cases highlight the importance of
                coordination in the enforcement of U.S. sanctions.

         9.     DEFENDANT BARCLAYS BANK PLC’S AGREEMENT TO, AND
                PARTICIPATION IN, THE CONSPIRACY

         1025. Until at least May 2008, Defendant Barclays maintained correspondent banking

relationships with several of the Iranian Bank Co-conspirators, including Bank Saderat and Bank

Melli.

         1026. Barclays is a member of SWIFT-Brussels and has historically used the SWIFT-

NET system to transmit international payment messages from and for financial institutions

around the world.

         1027. Barclays originally processed USD payment messages through numerous global

locations.

         1028. Over time, Barclays consolidated its USD payment processing so that the

payments were predominately processed at Barclays’ Payment Processing Centre located in

Poole, England (“Poole”).

         1029. Barclays knowingly and willfully engaged in conduct that caused its New York

branch and other financial institutions in the United States to process Eurodollar payment

transactions in violation of U.S. sanctions.

         1030. As part of this effort to evade U.S. sanctions against Iran, Barclays:

              a) Followed instructions from Iran and its agents not to mention their names in
                 USD payment transaction messages sent to Barclays-New York and to other
                 U.S. financial institutions for clearance and settlement in USD funds;

              b) Routed transactions through an internal Barclays sundry account, thereby hiding
                 the payment transactions’ connection to Iranian entities;

                                                220
              c) Amended or reformatted SWIFT-NET payment order messages to remove
                 information identifying Iranian entities involved in the transfer of USD funds;
                 and

              d) Re-sent Iranian entities’ SWIFT-NET MT 103 payment order messages as
                 cover payments to take advantage of the lack of transparency as to the ultimate
                 originator/beneficiary that was achieved by using the MT 202 bank-to-bank
                 cover payment message format.

         1031. Beginning in 1987, Bank Melli Iran instructed Barclays to process USD

transactions in favor of Bank Melli’s London branch by referencing only Bank Melli’s

Eurodollar account number at Midland Bank Plc and without referencing Bank Melli’s name.

         1032. Bank Melli further instructed Barclays to send separate payment order

instructions, which included full details about the Eurodollar payment transactions to Midland

Bank Plc and Bank Melli’s London Branch.

         1033. In response, Barclays memorialized Bank Melli’s instructions for Eurodollar

market transactions in a memorandum sent by its Head Office to Barclays’ international offices,

and, as early as the late 1990s, included them in Barclays’ “List of Correspondents” (“LOC”),

which contained information related to Barclays’ correspondent banking relationships and

assisted Barclays’ employees in effectuating international payment transactions involving USD

funds.

         1034. Barclays’ LOC contained instructions on how to process payments for both

sanctioned and non-sanctioned banks with which Barclays had correspondent relationships.

         1035. Over time, the LOC grew to include instructions for payments related to several

of Barclays’ correspondent bank clients and included instructions to use cover payments

(SWIFT-NET MT 202 payment order messages) when processing payments in USD funds for

clearing and settlement in the United States, and omitting the names of U.S.-sanctions targets

from the payment order messages so that U.S. financial institutions could not identify the


                                              221
sanctions nexus of the payments.

       1036. In a November 1987 Head Office Circular, Barclays distributed payment

instructions received from an Iranian bank directing Barclays “to amend the procedures

governing the transfer of U.S. Dollars for any purpose in favour of our London branch” and to

route such payments “without mentioning the name of our bank.”

       1037. The reason for, and effect of, these instructions was to disguise Iranian sanctioned

entity payments from Barclays’ correspondents in the United States so that such correspondents

would unwittingly process the illegal payments.

       1038. Barclays’ employees followed the instructions in the LOC when processing USD

payments involving sanctioned Iranian banks, thereby ensuring that the name of the bank would

not appear in any MT 202 cover payment messages sent to Barclays’ New York branch for

clearing and settlement through CHIPS-NY and FRB-NY. For example, with regard to USD

payments sent on behalf of an Iranian bank, the LOC stated, “[t]he cover MT202 for the direct

Payment Order to be arranged by the remitting Bank without mentioning [the Iranian bank’s]

name ....” (Underlined in the original.)

       1039. Barclays’ LOC also contained instructions to contact the remitter or beneficiary

for routing instructions for certain payments of USD funds involving Iranian sanctioned entities.

The general instructions for Iranian banks stated:

                                       USD PAYMENTS TO IRAN

               Certain payments may be blocked by the US Authorities. Therefore, any
               branch with a USD transfer is advised to contact the remitter beneficiary
               or beneficiary’s bankers to request specific routing instructions.

       1040. Barclays’ standard operating procedures allowed and even educated its employees

on how to bypass the sanction screening algorithms in both Poole’s and the U.S. financial

institution’s OFAC filters to permit illegal payment transactions in USD funds.
                                               222
        1041. Pursuant to these “standard” procedures, when the Poole filter identified a

Eurodollar payment transaction that referenced an Iranian entity, that payment order message

was stopped for further review by Barclays’ employees in Poole.

        1042. If the Poole-based employees found that the payment order message referenced an

Iranian entity, they would follow one of the following procedures: (i) return the payment order

message to the remitting entity via a pre-formatted fax cover sheet; (ii) alter or delete fields in

the SWIFT-NET payment order message; or (iii) change the message type from a serial payment

(MT 103) to a cover payment (MT 202) in order to hide any connection to the Iranian entity.

        1043. The then-Senior Manager for Barclays Group Payments Industry Management in

Poole explained that if the MT 202 payment order message contained beneficiary information

that caused it to be stopped by the OFAC filter in the U.K, that information was removed to

ensure the payment transaction was not stopped by the OFAC filter when resubmitted.

        1044. The same Senior Manager noted that he was aware that Defendant Barclays’

payment operators amended payment order messages in order to facilitate the transfer of USD

funds to Iran and that this was a “common practice” at Barclays.

        1045. As noted above, consistent with Barclays’ “standard” procedures, when an Iranian

payment was flagged by the Poole OFAC filter, Barclays’ employees generally returned the

flagged payment order message to the original remitting bank.

        1046. Barclays’ employees used a specific fax cover sheet to advise the remitting area

of Barclays that the payment message had been cancelled and would further identify the specific

words in the payment message that had caused the message to be stopped by the Poole sanctions

screening filter.

        1047. The Barclays fax cover sheet contained the following language:


                                               223
               OFAC ITEM: Wording below is contained in the message and does not
               comply with the Office of Foreign Assets Control regulations applicable to
               all payments sent via the U.S.A. Payments to U.S.A. must NOT contain
               the word listed below.

       1048. Subsequently, because Barclays was advising the remitting bank of the prohibited

language, some of these payment order messages would thereafter be re-sent by the remitting

bank on the SWIFT-NET network without the “offending” language.

       1049. This deliberate omission enabled the payment order messages to pass through the

Poole sanctions screening filter without being blocked, and thereby be cleared to settle in USD

funds by Barclays’ New York branch and unwitting U.S. financial institutions, giving Iran and/or

other sanctioned Iranian entities/individuals undetectable access to USD that could and would be

used to finance terrorism,

       1050. In November 2001, the use of the fax cover sheet was identified by Barclays’

internal auditors as problematic because (according to a Barclays internal audit report) “without

adequate guidance the recipient of the fax advice may not be aware of the implications and may

merely remove the offending text and re-submit the payment without any wider consideration.”

       1051. In early 2002, as a result of this internal audit report, the language of the fax

template was re-worded in an attempt to mitigate these issues. The fax language was changed to:

               OFAC ITEM: Wording below is contained in the message and does not
               comply with the U.S.A. / U.K. / E.C. / U.N. Sanctions.

       1052. Despite the altered wording in the fax cover sheet, no implementing guidance was

circulated, and Barclays’ “standard” practices nevertheless continued, as did the resubmission of

prohibited OFAC-sanctioned transactions with the offending text removed.

       1053. Barclays’ employees generated internal correspondence that documented

Barclays’ awareness and acceptance of the fact that transactions were being processed via MT

202 cover payments for the specific purpose of hiding the identity of Iranian entities in order to
                                               224
ensure that Barclays could continue its unfettered processing of USD funds transfers involving

Iranian entities through Barclays’ New York branch.

       1054. For example, one Barclays employee explained in an email:

              [W]e can get around [OFAC seizure] by sending only cover payments to
              US banks and then make MT103 direct to beneficiary’s bank. The MT202
              cover must not mention of [sic] the offending entity which could cause
              funds to be seized. A good example is Cuba which the US says we
              shouldn’t do business with but we do.

       1055. Barclays’ employees understood the advantage of using bank-to-bank cover

payments. The cover payment message format (MT 202), with its limited information fields, was

a better mechanism to process OFAC-prohibited transactions than using a more detailed serial

payment message format (MT 103).

       1056. A Barclays employee noted in an email: “If we were to route the payment via the

serial payment method ... the payment would clearly be seized by the US authorities” but by

using cover payments, “the US Treasury [would] remain blissfully unaware of [the payment’s]

existence.”

       1057. In December 2002, internal correspondence also brazenly acknowledged

Barclays’ use of MT 202 cover payment messages to detour U.S. Iranian sanctions, stating:

              To circumvent US legislation, [Barclays is] currently rout[ing] US$ items
              for sanctioned institutions via unnamed account numbers, without mention
              of the sanctioned party. For customer transfers, payment cover is routed
              via MT202 to New York, naming only the account holding bank. A direct
              MT103 is them [sic] sent to the account holding bank. Further
              investigation suggests that we are carrying out this practice on behalf of
              four [Iranian bank] customers….

       1058. A January 2004 report provided to Barclays’ Group Risk Oversight Committee

noted that a recent failure “illustrat[ed] why the whole sanctions process needs to be reviewed

and brought up to date.”

       1059. In July 2004, an internal assessment of Barclays’ payments processing explained:
                                             225
               Cover payments are an issue for this project as they are effectively a way
               of by passing [sic] sanctions.... There is nothing in these payment
               messages [MT 103 and MT 202] that identifies them as linked for the
               purpose of screening.

       1060. In April 2005, Barclays noted in an internal memo the risk of using MT 202 cover

payments rather than MT 103 serial payments, and also acknowledged that other financial

institutions such as the Western Bank Defendants facilitated payments for Iran in the same

manner:

               Changing to different message types would be much more expensive to us.
               Moral risk exists if we carry on using cover payments but that is what the
               industry does. I[n] M[y] H[umble] O[pinion] we should carry on using
               cover payments and accept that there is a risk of these being used on
               occasion to hide true beneficiaries (who may or may not be sanctioned
               individuals or entities). (Emphasis added.)

       1061. In the spring of 2006, Barclays’ senior management learned that four cover

payments involving sanctioned parties had been routed through Barclays’ New York branch and

were processed because the cover payments did not mention the sanctioned beneficiary or

originator.

       1062. Throughout this entire time period, Barclays knew that Iran was a designated

State Sponsor of Terrorism and knew that Barclays was facilitating unlawful payments on behalf

of Iran in furtherance of the Conspiracy.

       1063. Barclays also continued to facilitate unlawful payments on behalf of Bank Saderat

after Barclays knew that Bank Saderat had been designated a SDGT for enabling the transfer of

USD funds to Hezbollah.

       1064. Barclays also continued facilitating unlawful Eurodollar payments on behalf of

Bank Melli after Barclays knew that Bank Melli had been designated by the United States in part

for its enabling the transfer of USD funds to the IRGC.

       1065. On August 18, 2010, DOJ announced that Barclays had entered into a Deferred
                                              226
Prosecution Agreement with federal and New York State prosecutors, and agreed to forfeit $298

million dollars in connection with violations of IEEPA and TWEA. 275

        1066. A criminal information was filed on August 16, 2010, in the U.S. District Court

for the District of Columbia charging Barclays with one count of violating the IEEPA, and one

count of violating TWEA. Barclays waived indictment, agreed to the filing of the information,

and accepted and acknowledged responsibility for its criminal conduct.

        1067. In the press release announcing the DPA, then-FBI Assistant Director-in-Charge

Janice K. Fedarcyk was quoted stating:

                 Barclays Bank has admitted a decade-long pattern of violating U.S.
                 banking laws, and taking certain steps to conceal prohibited transactions.
                 Corporate responsibility entails more than just acting discreetly on behalf
                 of one’s clients. It means, first and foremost, acting lawfully.

        10.      DEFENDANT STANDARD CHARTERED BANK’S AGREEMENT
                 TO, AND PARTICIPATION IN, THE CONSPIRACY

                 A.       STANDARD CHARTERED BANK CONSPIRED TO CONCEAL
                          IRAN’S FINANCIAL ACTIVITIES AND TRANSACTIONS
                          FROM DETECTION, SCRUTINY, AND MONITORING BY U.S.
                          REGULATORS,     LAW    ENFORCEMENT,     AND/OR
                          DEPOSITORY INSTITUTIONS.

        1068. Defendant SCB provided, inter alia, trade-finance, Eurodollar and foreign

exchange banking services to Iranian clients starting in or about 1993.

        1069. At some point thereafter, SCB began formulating plans to participate in and

further the Conspiracy with Iran.

        1070. For example, on June 1, 1995, SCB’s General Counsel wrote an e-mail advising

SCB’s regulatory compliance staff: “if SCB London were to ignore OFACs regulations AND



275
   Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference: 1) the DPAs entered into
between Barclays and the New York Department of Financial Services and the DOJ on or about August 16, 2010;
and 2) the Settlement Agreements entered into between Barclays and the United States Department of Treasury in
August 2010, as if fully set forth herein.

                                                       227
SCB NY were not involved in any way & (2) had no knowledge of SCB Londons [sic] activities

& (3) could not be said to be in a position to control SCB London, then IF OFAC discovered

SCB London’s [sic] breach, there is nothing they could do against SCB London, or more

importantly against SCBNY.”

           1071. The SCB General Counsel also instructed that a memorandum containing this

plan was “highly confidential & MUST NOT be sent to the US.”

           1072. In the ensuing years, Standard Chartered Bank actively conspired with the CBI,

Bank Melli Iran, Bank Saderat Plc’s predecessor (Iran Overseas Investment Bank) and many

other entities to assist Iran evade U.S. sanctions.

           1073. Standard Chartered Bank’s role in the Conspiracy grew dramatically in early

2001, when the CBI approached SCB to act as the Central Bank of Iran’s recipient bank for U.S.

dollar proceeds from daily oil sales made by the NIOC in the Eurodollar market. 276

           1074. An e-mail dated February 19, 2001, from SCB’s Head of Inbound Sales,

Institutional Banking, characterized the CBI’s solicitation of Standard Chartered as “very

prestigious” because “in essence, SCB would be acting as Treasurer to the CBI ...”

           1075. Thus, Standard Chartered was knowingly laundering billions of dollars in

violation of multiple U.S. laws for the benefit of, among others, the IRGC.

           1076. In a follow up e-mail dated March 23, 2001, SCB’s Group Legal Advisor wrote to

its Product Manager, Corporate & Institutional Banking and its General Counsel (the e-mail was

also forwarded to SCB’s Group Head of Audit) that “our payment instructions [for Iranian

Clients] should not identify the client or the purpose of the payment.”

           1077. Standard Chartered Bank and the CBI quickly developed operating procedures for

USD funds transfers to mask the involvement of Iranian entities in payment orders sent to
276
      At some point, SCB Dubai also opened a Eurodollar credit facility for the CBI.

                                                          228
Standard Chartered’s New York branch (“SCB-NY”).

        1078. When the beneficiary bank of a CBI Eurodollar payment transaction was an

Iranian bank, SCB-London would send a SWIFT-NET MT 100 or MT 103 to the beneficiary

bank’s non-U.S., non-Iranian correspondent bank with full details of the Iranian beneficiary

bank, and a separate MT 202 to SCB-NY with no mention of the Iranian beneficiary bank.

        1079. In fact, SCB-London set up routing rules within its payment system to route all

incoming SWIFT-NET messages from the CBI to a repair queue, meaning that the payments

were subject to manual review and processing by wire operators, to prevent Standard Chartered

Bank - London from automatically processing outbound payment instructions for clearance and

settlement in the United States with a reference to the CBI in the payment message.

        1080. Standard Chartered Bank - London’s payment processing team initially instructed

the CBI to insert Standard Chartered Bank - London’s SWIFT-NET BIC address (identified as

SCBLGB2L) in field 52 (ordering institution) of its incoming payment order messages so that

SCB’s payment system would not populate that field with the CBI’s SWIFT-NET BIC address

(identified as BMJIIRTH).

        1081. When the CBI failed to remove its BIC address and insert Standard Chartered’s

BIC address into each SWIFT-NET message, Standard Chartered Bank - London wire operators

would manually change field 52 to reference SCB - London’s BIC in order to mask the CBI’s

involvement in the payments.

       1082. Standard Chartered’s willingness to further the Conspiracy in this manner

attracted more illicit business.

       1083. As early as February 2002, several additional Iranian banks approached Standard

Chartered Bank - London to discuss the possibility of opening new accounts.


                                              229
       1084. SCB - London’s Legal, Compliance, and Cash Management groups identified the

need for written procedures for the operation of these additional Iranian banks’ dollar-

denominated accounts.

       1085. SCB’s central role in the Conspiracy was memorialized in an internal

memorandum regarding SCB’s procedures for processing payments sent through the United

States from the Iranian banks.

       1086. The document was entitled “Standard Chartered Bank Cash Management Services

UK - Quality Operating Procedure: Iranian Bank Processing.”

       1087. It was first issued to SCB London staff on February 20, 2004, and included

detailed instructions regarding the omission of the Iranian remitting bank’s BIC:

               Ensure that if the field 52 of the payment is blank or that of the remitting
               bank that it is overtyped at the repair stage to a “.” (Note: if this is not
               done then the Iranian Bank SWIFT code may appear - depending on
               routing - in the payment message being sent to [SCB-NY]).

       1088. In addition to inserting a “.” in field 52, the memorandum also instructed staff to

use cover payments to process Iranian bank payments, which resulted in SCB London omitting

any reference to the involvement of Iranian beneficiaries or beneficiary banks in SWIFT-NET

payment order messages sent to Standard Chartered Bank’s New York branch.

       1089. This element of the Conspiracy was particularly important to Defendant Bank

Saderat Plc, which repeatedly served as the Reimbursing Bank on Letters of Credit for other

Iranian banks that were financing various illegal sanctions-evading transactions on behalf of the

IRGC and MODAFL through the United States.

       1090. Approximately 60,000 payments related to Iran, totaling $250 billion, were

eventually processed by Standard Chartered Bank as part of the Conspiracy.

       1091. An e-mail dated March 9, 2003, from SCB’s Head of Transactional Banking

                                               230
Solutions, UK/Europe Corporate & Institutional Banking to several of SCB’s wholesale bank

business managers indicates that Standard Chartered Bank learned that another bank was

“withdrawing their services” with one of its Iranian client banks “primarily for reputational risk

reasons.”

       1092. In a memorandum accompanying the news of the aforementioned bank’s

reduction in Iranian business entitled “Summary of the Risks/Issues to be Addressed with Regard

to Iranian Bank USD Clearing that Require Management Direction from Middle East Senior

Management Team,” the risks posed by additional Iranian business that might “trigger an action”

from OFAC, “leaving SCB exposed, with potential reputational damage” were considered, but

ultimately rejected in favor of pursuing additional Iranian business.

       1093. An October 15, 2003 e-mail from SCB’s Manager, Cash Management Services,

London to SCB’s Product Manager, Corporate & Institutional Banking and its Head of Cash

Management Services, UK (forwarded to SCB’s Head of Legal & Compliance, Americas and

Head of Legal for Corporate & Institutional Banking) outlined how the CBI was instructed to

“send in their MT 202’s with a [SCB London’s business identifier code] as this is what we

required them to do in the initial set up of the account. Therefore, the payments going to NY do

not appear to NY to have come from an Iranian Bank.”

       1094. When Standard Chartered Bank anticipated that its business with the Iranian Bank

Co-conspirators, including Defendant Bank Saderat Plc, would grow too large for SCB

employees to manually “repair” the payment order messages for New York bound wire transfers,

SCB automated the process by building an electronic repair system with “specific repair queues”

for each Iranian client.

       1095. Standard Chartered Bank’s payment “Quality Operations Procedures” manual


                                                231
contained instructions on how to manually “repair” or “over-type field 52 as [SCB London]” in

SWIFT-NET MT 202 payment message fields to hide CBI’s role as originator of the MT 202

cover payment transactions SCB was processing through New York in USD funds.

       1096. In October 2004, SCB consented to a formal enforcement action and executed a

written agreement with the N.Y. State Banking Department and the Federal Reserve Board of

New York (“FRB-NY”), which required SCB to adopt sound Bank Secrecy Act and Anti-Money

Laundering (“BSA/AML”) practices with respect to foreign bank correspondent accounts (the

“Written Agreement”).

       1097. The Written Agreement arose as a result of identified flaws in AML risk controls

at Standard Chartered Bank’s New York branch and it required SCB to adopt sound AML

practices with respect to foreign bank correspondent accounts.

       1098. The Written Agreement also required SCB to hire an independent consultant to

conduct a retrospective transaction review for the period of July 2002 through October 2004.

       1099. The review was intended to identify suspicious activity involving accounts or

transactions at, by, or through Standard Chartered Bank’s New York branch.

       1100. Standard Chartered Bank failed to inform the N.Y. State Banking Department and

the Federal Reserve Board of New York that its London and Dubai operations were secretly

clearing hundreds of billions of dollars through Standard Chartered Bank’s New York branch at

the same time that it was promising to reform its AML practices.

       1101. SCB also failed to inform the N.Y. State Banking Department and the Federal

Reserve Board of New York that its London, Dubai, Bahrain, Singapore and Hong Kong

operations were secretly helping MODAFL and the IRGC evade U.S. sanctions at a time when

they were illegally acquiring a wide range of U.S. equipment and technologies, including


                                              232
components for IEDs and EFPs used to kill and maim Coalition Forces in Iraq.

        1102. Standard Chartered Bank retained Deloitte & Touche LLP (“Deloitte”) to conduct

the required “independent” review and to report its findings to the regulators.

        1103. On August 30, 2005, and again on September 17, 2005, Deloitte provided

Standard Chartered Bank confidential historical transaction review reports that Deloitte had

prepared for two other major foreign banking clients that were under investigation for OFAC

violations and money laundering activities.

        1104. Deloitte’s reports contained detailed and highly confidential information

concerning foreign banks involved in illegal U.S. dollar clearing activities.

        1105. SCB then asked Deloitte to delete from its draft “independent” report any

reference to certain types of payments that could ultimately reveal Standard Chartered Bank’s

illegal Iranian-related practices.

        1106. In an e-mail dated October 1, 2005, SCB’s Group Head of Legal & Compliance,

Wholesale Bank, forwarding the Quality Operating Procedure to SCB’s Group Head of

Compliance and Regulatory Risk, its Group Legal Advisor and its Head of Financial Crime Risk

Systems and Monitoring, observed that “read in isolation, is clearly ... designed to hide,

deliberately, the Iranian connection of payments.”

        1107. A few days later, in an e-mail dated October 8, 2005, Deloitte’s Global Leader of

Anti-Money Laundering/Trade Sanctions Division wrote to SCB’s Head of Compliance, that

Deloitte had “agreed” to accede to Standard Chartered Bank’s request that Deloitte delete from

its draft “independent” report any reference to certain types of payments that could ultimately

reveal Standard Chartered Bank’s illegal Iranian U-Turn practices because “this is too much and

too politically sensitive for both SCB and Deloitte. That is why I drafted the watered-down


                                                233
version.”

       1108. In a December 1, 2005 internal memorandum entitled “Project Gazelle,” SCB’s

Group Head of Compliance and Regulatory Risk and its CEO in the United Arab Emirates wrote

to SCB’s Group Executive Director for Risk and its Group Head of Global Markets,

acknowledging that Standard Chartered Bank repair procedures for U-Turn exemption

transactions did “not provide assurance that it does not relate to a prohibited transaction, and

therefore SCB NY is exposed to the risk of a breach of sanctions.”

       1109. A February 23, 2006 internal memorandum entitled “Iranian Business” sent from

Standard Chartered Bank’s General Counsel to SCB’s Audit and Risk Committee confirmed

SCB’s continued recognition that the Conspiracy was expressly designed to enable Iran and the

Iranian Bank Co-conspirators (including Defendant Bank Saderat Plc) to evade U.S. detection of

their transactions and confirmed that “certain US$ clearing transactions handled in London were

processed with the name of the Iranian Bank excluded or removed from the ‘remitter field’”

despite the “requirement that due diligence in respect of ‘U-turn’ payments should be undertaken

by our office in New York.”

       1110. In September 2006, New York State regulators requested that SCB provide them

with statistics on Iranian U-Turns SCB handled, including the number and dollar volume of such

transactions for a 12-month period.

       1111. In response, SCB searched its records for 2005 and 2006.

       1112. In a September 26, 2006 email from SCB’s Project Manager for the Lookback

Review to SCB’s Head of Cash Management Services (2002-2005) and Head of Compliance

(2005-2007) at Standard Chartered Bank’s New York branch, SCB’s Head of Operations and

Head of Cash SCB identified 2,626 transactions totaling over $16 billion (for Iranian banks).


                                              234
       1113. Faced with the prospect of disclosing billions of dollars in Iranian transactions,

Standard Chartered Bank’s New York branch’s Head of Compliance was directed by his

superiors at SCB to provide instead only four days of U-Turn data to regulators; these four days

were masquerading as a log covering two-years of transaction data.

       1114. In October 2006, the CEO for SCB’s U.S. Operations e-mailed the SCB Group

Executive Director in London:

               Firstly, we believe [the Iranian business] needs urgent reviewing at the
               Group level to evaluate if its returns and strategic benefits are . . . still
               commensurate with the potential to cause very serious or even catastrophic
               reputational damage to the Group. Secondly, there is equally importantly
               potential of risk of subjecting management in US and London (e.g. you
               and I) and elsewhere to personal reputational damages and/or serious
               criminal liability.

       1115. SCB’s Group Executive Director responded (as quoted by a Standard Chartered

Bank’s New York branch officer): “You f---ing Americans. Who are you to tell us, the rest of the

world, that we’re not going to deal with Iranians.”

       1116. In 2007, SCB successfully convinced the N.Y. State Banking Department and

FRBNY to lift their consent order on SCB based on the watered down D&T report and its other

fraudulent disclosures.

       1117. As noted above, from approximately January 2001 through 2007, SCB transferred

at least $250 billion through Standard Chartered Bank’s New York branch on behalf of the

Iranian Bank Co-conspirators, including Bank Melli Iran and the CBI, as well as Defendant Bank

Saderat Plc.

       1118. Standard Chartered Bank’s New York branch processed approximately 60,000

wire transfers on behalf of the Iranian Bank Co-conspirators, with roughly half the transactions

originating with SCB’s London office, and the other half with SCB’s branch in Dubai, UAE.

       1119. In early 2009, after being contacted by U.S. law enforcement authorities, SCB
                                               235
conducted yet another “internal investigation” into its OFAC sanctions screening procedures,

business practices and technology.

           1120. Nonetheless, Standard Chartered Bank’s New York branch was the conduit for at

least 50 post-U.S. designation transactions on behalf of IRISL and its various front companies

through June 2010.

           1121. As of 2011, however, even after its internal investigation and open law

enforcement investigations commenced in the U.S., the New York State Banking Department

still found that Standard Chartered Bank’s New York branch had:

                  a) No documented evidence of investigation before the release of funds for
                     transactions with parties whose names matched the OFAC-sanctioned list; and

                  b) Outsourced Standard Chartered Bank’s New York branch’s entire OFAC
                     compliance process to Chennai, India, with no evidence of any oversight or
                     communication between the Chennai and Standard Chartered Bank’s New York
                     branch.

                    B.      SCB FACILITATED TRANSACTIONS ON BEHALF OF
                            MODAFL, MAHAN AIR AND OTHER INSTRUMENTALITIES
                            OF IRANIAN STATE-SPONSORED TERROR (INCLUDING A
                            HEZBOLLAH AFFILIATED ENTITY) IN FURTHERANCE OF
                            NUMEROUS VIOLATIONS OF THE U.S. TRADE EMBARGO,
                            THEREBY SUBSTANTIALLY CONTRIBUTING TO THE
                            PLAINTIFFS’ INJURIES.

           1122. From at least 2001 to 2007, SCB illegally facilitated more than 1,300 Letters of

Credit through stripping or cover payment methods that purposefully concealed the participation

of Iranian counterparties in the transactions. 277

           1123. Many of those LCs were issued for the benefit of Iran’s military / terror network,

facilitating and financing the IRGC’s, MODAFL’s and Hezbollah’s illegal acquisitions of

materials and technologies, including materials unlawfully obtained from the United States and

components for IEDs and EFPs used against Coalition Forces in Iraq.

277
      A more accurate accounting would probably exceed 9,000 trade-finance and Eurodollar payment transactions.

                                                        236
       1124. SCB knowingly facilitated and financed the illegal export to Iran of U.S.-

manufactured, export-controlled defense and dual-use products worth tens of millions of dollars.

These were acquired by various Iranian-controlled front companies on behalf of, inter alia, the

following entities:

             a) Mahan Air;

             b) Four MODAFL subsidiaries: the AIO, the IACI, the IHRSC, and HESA;

             c) The Iran Power Development Company (“IPDC”), MAPNA and Zener
                Electronics Services (an agent of Hezbollah);

             d) The National Iranian Oil Company (“NIOC”) and several of its subsidiaries; and

             e) Khoram Sanat Producing Co. – Iran.

       1125. None of these aforementioned entities is (or was) a legitimate agency, operation,

or program of the Iranian government.

       1126. On the contrary, Mahan Air is a SDGT that, according to the U.S. government,

“facilitated the covert travel of suspected IRGC-QF officers into and out of Iraq;” (2) “facilitated

IRGC-QF arms shipments”; and (3) “transported personnel, weapons and goods on behalf of

Hezbollah. [sic]”

       1127. Mahan Air was also later identified as the conduit to Iran of thousands of radio

frequency modules recovered by Coalition Forces in Iraq from IED devices that were used to

target, kill and maim U.S. and Coalition Forces.

       1128. Similarly, MODAFL is the principal procurement arm of Iran’s military and terror

network.

       1129. The Mapna group is also a key component of MODAFL and the IRGC’s

procurement chain.

       1130. Abbas Aliaabadi, Chairman of Mapna International FZE and President of the


                                                237
Mapna Group, is a former member of the Iranian Ministry of Construction Jihad and of the

Iranian Air Force. Aliaabadi was also a key member of the Ministry of Culture & Islamic

Guidance instrumental in the creation of Hezbollah and has close links to the IRGC.

        1131. During the relevant time period, the National Iranian Oil Company was not only

controlled by the IRGC but also served as the lifeblood of the Iranian regime’s illicit financing

activities, providing it with access to billions of dollars in oil and natural gas revenues that

enabled the IRGC to gain access (through the Conspiracy) to the global financial system.

        1132. Standard Chartered Bank knowingly conspired with Iran to facilitate illicit trade

for all of these entities in violation of U.S. law, thereby substantially assisting Iran in its criminal

(and specifically terrorist) conduct in Iraq. The foreseeable consequence of that assistance was to

enable Iran, the IRGC and Hezbollah to kill or wound, or try to kill, or conspire to kill more

Americans in Iraq.

        1133. At all relevant times, SCB was fully aware of both the Iran Trade Regulations and

the Export Administration Regulations, the U.S. State Department’s United States Munitions List

(“USML”) and their many restrictions.

               C.      STANDARD CHARTERED BANK KNOWINGLY PROVIDED
                       ILLEGAL FINANCING TO MAHAN AIR.

        1134. Between 2000 and 2006, Standard Chartered Bank facilitated LCs for the benefit

of Mahan Air totaling more than $120 million.

        1135. As noted above, the Treasury Department designated Mahan Air in 2011, finding

that:

               Mahan Air also facilitated the covert travel of suspected IRGC-QF officers
               into and out of Iraq by bypassing normal security procedures and not
               including information on flight manifests to eliminate records of the
               IRGC-QF travel.



                                                 238
                    Mahan Air crews have facilitated IRGC-QF arms shipments. Funds were
                    also transferred via Mahan Air for the procurement of controlled goods by
                    the IRGC- QF.

                    In addition to the reasons for which Mahan Air is being designated today,
                    Mahan Air also provides transportation services to Hezbollah [sic], a
                    Lebanon-based designated Foreign Terrorist Organization. Mahan Air has
                    transported personnel, weapons and goods on behalf of Hezbollah [sic]
                    and omitted from Mahan Air cargo manifests secret weapons shipments
                    bound for Hezbollah [sic].

           1136. Mahan Air also transported to Iran thousands of radio frequency modules illegally

imported by OPTO Electronics in Singapore, NEL Electronics PTE Ltd. and Corezing

International PTE Ltd. from the United States. 278

           1137. These modules were recovered by Coalition Forces in Iraq from IED devices that

were used to target U.S. and Coalition Forces.

           1138. The modules had encryption capabilities and a particularly long range that

allowed Special Groups operatives to operate them across significant distances.

           1139. In 2008, Mahan Air transported the IED components from Singapore and

Thailand to Tehran, Iran.

           1140. Under Secretary of Commerce Eric L. Hirschhorn described this supply chain as

“egregious conduct by… foreign companies and individuals who have endangered the lives of

U.S. and coalition forces in Iraq.”

           1141. Five LCs facilitated by Standard Chartered Bank listed Mahan Air as the

“Applicant” and involved the illegal acquisition of materials ranging from aviation parts to a

U.S. shipment of an Airbus A320.

           1142. The Issuing Banks for the LC included Defendant Bank Saderat Plc, Bank Melli

Iran and Bank Sepah.


278
      See, Superseding Indictment in U.S. v. Larijani at: https://www.justice.gov/opa/file/837996/download.

                                                          239
        1143. SCB’s New York branch served as the clearing bank for these LCs.

        1144. Furthermore, in another transaction, Mahan Air was the listed Beneficiary of a

$21 million dollar LC facilitating the leasing of several second-hand Airbus A320s from

Europe. 279

        1145. In facilitating these trade-finance transactions, often for explicitly “Non-EAR 99”

goods of U.S. origin – i.e., products on the Commerce Control List, Standard Chartered Bank

knew that it was (1) working with Iranian banks, (2) concealing the Iranian connection to the

trade-finance and Eurodollar transactions and (3) facilitating the unlawful delivery of these U.S.

export controlled parts or products to Iranian entities in Iran.

        1146. For at least two transactions facilitated on behalf of Mahan Air (including one for

export controlled goods of entirely U.S. origin), Credit Suisse in Zurich facilitated the payment

on the LC to Standard Chartered Bank, Dubai, and on at least one of those transactions, the

payment was routed by Credit Suisse in Zurich through New York on behalf of Bank Melli in the

UAE with the transaction being cleared and settled in USD funds by Standard Chartered Bank’s

New York branch.

        1147. On one occasion, Mahan Air purchased an Airbus (aircraft) using Blue Sky

Aviation as its intermediary. Standard Chartered Bank, Dubai provided the nearly $30 million to

Blue Sky for the purchase, and Bank Sepah (Iran) guaranteed the payment through a re-payment

made by Credit Suisse on its behalf in 2006.

        1148. The front companies listed as beneficiaries of the LCs facilitated by Standard

Chartered Bank included Sirjanco Trading LLC (“Sirjanco”) and Blue Sky Aviation Co FZE

(“BSA FZE” or “BSA”), both later designated by the U.S. Treasury as SDGTs, in part, because

279
   Mahan Air was the target of a Temporary Denial Order (“TDO”) by the U.S. Department of Commerce in March
2008 for, inter alia, “knowingly re-exporting to Iran three US-origin aircraft, specifically Boeing 747.” The Bureau
of Industry and Security’s TDO was renewed subsequently several times.

                                                       240
of the illegal sanctions evading conduct facilitated and enabled by Standard Chartered.

        1149. Hamidreza Malekouti Pour served simultaneously as the Regional Manager for

Mahan Air in the UAE, and Managing Director of Sirjanco and BSA FZE – effectively

demonstrating how these companies are all part of the same IRGC supply chain. Pour has also

been designated as a SDGT for, inter alia, supplying equipment to the IRGC-QF.

        1150. When designated by the U.S. Treasury Department in 2013 as a Specially

Designated Global Terrorist, 280 Sirjanco was described as “a United Arab Emirates-based

company designated pursuant to E.O. 13224 for acting for or on behalf of Mahan Air.”

        1151. Sirjanco was established specifically to serve as a financial front for Mahan Air.

Sirjanco has also served as a front for Mahan Air’s acquisition of aircraft. Additionally, Iran’s

IRGC-QF has used Sirjanco to procure sanctioned goods.”

        1152. A 2005 LC facilitated by Standard Chartered Bank listed Mahan as the Applicant,

and Sirjanco as the beneficiary, for a total of $32,500,000.

        1153. Bank Melli financed the payment through Credit Suisse, which sent the payment

order through New York (clearing and settling in USD funds through Standard Chartered Bank’s

New York branch).

        1154. The payment was made by Standard Chartered Bank, Dubai to Sirjanco’s account

with Bank Saderat, Dubai.

        1155. At least two other LCs facilitated by Standard Chartered Bank listed Mahan Air

as the Applicant, and Blue Sky Aviation as the Beneficiary, for a total of over $60,000,000. 281

All told, between 2000 and 2006, Standard Chartered Bank facilitated at least 11 LCs for the

“Blue Sky Group” for a total of more than $125 million.

280
  Sirjanco was previously the target of a Temporary Denial Order by the U.S. Department of Commerce in 2011.
281
  Plaintiffs’ estimates are based on only one Promontory report. SCB’s historical relationship with the Blue Sky
Group was the subject of a separate Promontory Report not (yet) available.

                                                     241
        1156. When the U.S. Treasury Department designated Blue Sky Aviation in 2014, it

described it as “a UAE-based company that is owned or controlled by Mahan Air and acts for or

on behalf of the airline.

        1157. BSA FZE’s primary function has been to serve as a payment channel for Mahan

Air to obscure the origination of funds. Mahan Air has used BSA to make payments to oil

suppliers, and purchase aircraft, engines, and parts.”

        1158. In sum, Standard Chartered Bank was vital to Mahan Air’s continued operations

and its ability to facilitate travel by IRGC-QF officers and arms shipments in and out of Iraq,

transport IED technologies into Iraq as well as transit personnel, weapons and goods on behalf of

Hezbollah, which helped facilitate terrorist attacks in Iraq during the relevant time period.

        1159. While neither Mahan Air nor Blue Sky Aviation was designated as a terrorist at

the time the LCs identified above were financed, Standard Chartered Bank engaged in criminal

conduct in furtherance of the Conspiracy in order to aid these IRGC supply chain entities to

evade U.S. sanctions knowing that its own conduct was illegal.

        1160. At the time it agreed to engage in overt acts in furtherance of the Conspiracy,

Standard Chartered Bank knew that: (1) Iran was a U.S.-designated State Sponsor of Terrorism;

(2) the U.S. had imposed strict sanctions and export controls on Iran and Iranian trade; (3)

Mahan Air was seeking to illegally acquire U.S. export controlled defense and dual-use

materials; and (4) Mahan Air was using front companies to do so.

        1161. In sum, Standard Chartered Bank affirmatively chose to facilitate Iran’s illegal

conduct and provide material support to its terror network, including Mahan Air, Blue Sky

Aviation and Sirjanco. All of these entities were later designated as SDGTs in part because of the

types of trade-finance and Eurodollar transactions facilitated by Standard Chartered Bank.


                                                242
                  D.       STANDARD CHARTERED BANK KNOWINGLY PROVIDED
                           ILLEGAL FINANCING TO MODAFL COMPANIES: AIO,
                           IACI, IHRSC AND HESA.

         1162. Iran’s Ministry of Defense and Armed Forces Logistics (“MODAFL”) operates

the [Iran] Aviation Industries Organization (“IAIO”), the Aerospace Industries Organization

(“AIO”) and the Defense Industries Organization (“DIO”). MODAFL was designated by the

United States on October 25, 2007. 282

         1163. The AIO was designated on June 28, 2005 for weapons proliferation. Standard

Chartered Bank knowingly provided financing for both the AIO directly, and for 3 major sub-

agencies of MODAFL’s IAIO: the Iran Aircraft Industries (“IACI”) 283 a/k/a SAHA, the Iran

Helicopter Support and Renewal Company (“IHSRC”) a/k/a PANHA, and the Iran Aircraft

Manufacturing Industrial Company (“IAMI” a/k/a “HESA”). Support for any of these entities, as

sub-agencies of MODAFL and the IAIO, was not for legitimate agencies, operations or programs

of SCB Trade-Finance Transactions with MODAFL’s Aerospace Industries Organization (AIO).

         1164. In 2002, Standard Chartered Bank facilitated an LC for MODAFL’s Aerospace

Industries Organization that cleared through SCB’s New York branch valued at $57,662 USD for

the illegal purchase of U.S. export controlled goods. 284

         1165. That transaction was not for the benefit of any legitimate agencies, operations or

programs of Iran.




282
    MODAFL was also sanctioned, pursuant to the Arms Export Control Act and the Export Administration Act, in
November 2000.
283
    IACI was also formerly listed by the European Union on July 26, 2010, and described as an entity that
“[m]anufactures, repairs, and conducts overhauls of airplanes and aircraft engines and procures aviation-related parts
often of US-origin typically via foreign intermediaries. IACI and its subsidiaries also have been detected using a
worldwide network of brokers seeking to procure aviation-related goods.” IACI was also formerly sanctioned by
Switzerland, Norway, Japan, Australia, Canada, and the UK. It was designated by the United States in 2013.
284
    AIO was reportedly responsible for developing anti-tank guided weapons; artillery rocket systems; anti- tank
missiles; precision machining and metal forming for a variety of Iranian weapons systems.

                                                        243
                 E.       STANDARD    CHARTERED    BANK’S TRADE-FINANCE
                          TRANSACTIONS WITH MODAFL’S [IRAN] AVIATION
                          INDUSTRIES ORGANIZATION (IAIO)

         1166. On numerous additional occasions, Standard Chartered Bank illegally facilitated

trade-finance and Eurodollar transactions on behalf of other MODAFL sub-agencies, including

HESA. On September 17, 2008, the U.S. Treasury Department designated HESA, 285 finding that

it is:

                 owned or controlled by MODAFL, and also because it has provided
                 support to the Iranian Revolutionary Guard Corps (IRGC). The IRGC,
                 which was designated under Executive Order 13382 on October 25, 2007,
                 is considered to be the military vanguard of Iran and has been outspoken
                 about its willingness to proliferate ballistic missiles capable of carrying
                 WMD.

                 HESA utilizes its own facilities for the inspection, maintenance, repair
                 overhaul research, development, and manufacture of military and civilian
                 aircraft and related military logistic systems. HESA conducts research on,
                 development of, production of, and flight operations for unmanned aerial
                 vehicles (UAVs) in Iran. The IRGC utilizes the “Ababil” UAV,
                 manufactured by HESA. HESA produces different variants of the Ababil
                 UAV, which can be used for surveillance and attack. Farasakht Industries
                 is a subsidiary of HESA that specializes in the manufacturing of various
                 aerospace tools and equipment.

                 F.       STANDARD   CHARTERED  BANK’S   TRADE-FINANCE
                          TRANSACTIONS WITH MODAFL-IAIO FRONT COMPANY
                          DOWNTOWN TRADING LTD.

         1167. Between 1998 and 2002, Standard Chartered Bank facilitated ten LCs involving a

company based in Malaysia (and with links to a same named company registered in the U.K.),

Downtown Trading Ltd (“Downtown Trading”).

         1168. The total value of these ten LCs involving Downtown Trading amounted to

$1,067,575.



285
    HESA was previously identified in a document distributed by the German government in July 2005, warning of
its potentially illicit activities. It was also identified by the UK government in February 1998 as having procured
goods and/or technology for WMD programs.

                                                       244
       1169. MODAFL-IAIO’s subsidiary Iran Aircraft Industries (“IACI”) was the Applicant

on these LCs, i.e. the purchaser of the U.S. origin aircraft engine parts in question for seven of

these transactions, while Downtown Trading was the reported Beneficiary.

       1170. In most or all of these transactions, primarily those for 2002, Bank Sepah (Iran)

served as the Issuing Bank, Bank Sepah (London) served as the Reimbursing Bank, SCB Dubai

served as the Negotiating Bank, and SCB’s New York branch helped facilitate the transactions

by serving as the Clearing Bank.

       1171. With respect to at least four of these transactions, the U.S. aircraft parts were

transported by Iran Air, later designated as “a commercial airline used by the IRGC and Iran’s

Ministry of Defense and Armed Forces Logistics (MODAFL) to transport military related

equipment…. Iran Air has provided support and services to MODAFL and the IRGC through the

transport and/or transfer of goods for, or on behalf of, these entities.”

       1172. IACI’s illegal procurements were often financed by Bank Sepah (as the Issuing

Bank), but Standard Chartered Bank in Dubai frequently served as the Negotiating Bank and

       1173. SCB’s New York branch usually served as the Clearing Bank for these same

trade-finance transactions, in at least one case paying Citibank in New York the fund due.

       1174. Citibank then paid Maybank, Malaysia, which effected the ultimate payment to

the Eurodollar account of Downtown Trading.

       1175. Standard Chartered Bank also facilitated similar LCs in USD funds for

Downtown Trading after April 2005.

       1176. In facilitating these transactions – 70% of which explicitly involved export-

controlled “Non-EAR 99” goods of U.S. origin (i.e., products on the Commerce Control List) –

Standard Chartered Bank knew that it was: (1) working with Iranian banks; (2) concealing the


                                                 245
Iranian connection to the transactions; (3) facilitating the unlawful delivery of goods on the U.S.

Commerce Control List to Iran’s military and/or the IRGC; and (4) that these transactions were

not for legitimate agencies, operations, or programs of Iran.

                G.       STANDARD   CHARTERED  BANK’S   TRADE-FINANCE
                         TRANSACTIONS WITH MODAFL-IAIO FRONT COMPANY
                         MAC AVIATION

        1177. Mac Aviation is an Irish trading company incorporated in 1993 that purported to

engage in the purchase and sale of aircraft and helicopter parts.

        1178. The company and its owners 286 were indicted in 2008 for, among other things,

violations of the IEEPA, the ITR, and U.S. export controls.

        1179. During the relevant time period, Mac Aviation was a customer of Standard

Chartered Bank in London.

        1180. According to the indictment, between June 2005 and July 2008 Mac Aviation

solicited purchase orders from customers in Iran for U.S. origin aircraft parts and then forwarded

these requests for the parts to U.S. companies.

        1181. The indictment further alleges that Mac Aviation wired funds to banks in the U.S.

as payment for these parts, and concealed from U.S. sellers the ultimate end-use and Iranian end-

users of the purchased parts.

        1182. The indictment also alleges that Mac Aviation caused the export of these parts

from the U.S. to third countries, including Malaysia, before sending their shipments onward to

Iran.

        1183. At least one of those shipments, directed by Mac Aviation in February 2006,

resulted in a shipment to be made from a firm called Microset Systems Sdn Bhd in Kuala

286
   In 1994, one of the owners of Mac Aviation, Thomas McGuinn, was convicted by a Florida court for exporting
defense products to Iran. He pled guilty and was sentenced on April 19, 1996, to time served and 3 years of
supervision on release. McGuinn was also barred from receiving licenses for exporting U.S. defense articles.

                                                    246
Lumpur, Malaysia, to Sasadja Moavanate Bazargani in Tehran, Iran, an alter ego of Iran’s

Defense Industries Organization (DIO), which had been designated by Germany, the United

Nations, and the United States as a procurer of unlawful weapons components beginning as early

as 2005.

       1184. As noted above, weapons caches seized from Special Groups by Coalition Forces

in Iraq included many 107mm artillery rockets with closely clustered DIO lot numbers and

production dates between 2005 and 2007, as well as rounds and fuses for 60mm and 81mm

mortars with DIO lot markings and 2006 production dates.

       1185. In another example, in January 2006, police in the southern Iraqi city of Amara,

near the Iranian border, captured seventy blocks of TNT explosives and seventy-nine blocks of

plastic explosive, which were used by the Special Groups as components of IEDs, all with

markings and lot numbers showing that they were produced by DIO.

       1186. In July 2010, the DOJ obtained a 27-count superseding indictment in USA v. Mac

Aviation et al., charging the company and its officers with:

               [p]urchasing F-5 fighter aircraft parts, helicopter engines and other aircraft
               components from U.S. firms and illegally exporting them to Iran.…

               […] Beginning as early as August 2005… through July 2008, the
               defendants solicited purchase orders from customers in Iran for U.S.-
               origin aircraft engines and parts and then sent requests for aircraft
               components to U.S. companies. These parts included helicopter engines,
               aircraft bolts and vanes, and canopy panels for the F-5 fighter aircraft. The
               defendants wired money to banks in the U.S. as payment for these parts
               and concealed from U.S. sellers the ultimate end-use and end-users of the
               purchased parts.

               The defendants caused these parts to be exported from the U.S. to third
               countries like Malaysia before causing them to be transshipped to Iran.
               […]

               From 2005 [… to] 2006, the defendants caused canopy panels designed
               for the F-5 fighter aircraft, valued at approximately $44,500, to be
               exported from the U.S. to Iran. The defendants falsely stated that the end

                                                247
                 user for the F-5 panels was the Republic of Nigeria. Instead, the panels
                 were sold by the defendants to Sasadja Moavanate Bazargani, in Tehran,
                 Iran for $86,400. The purchase was arranged through the Iran Aircraft
                 Manufacturing Industrial Company, known by its Iranian acronym as
                 HESA.

        1187. According to the superseding indictment, Mac Aviation also shipped fifteen

helicopter engines to Iran Aircraft Industrial Manufacturing Company (“HESA”).

        1188. These included ten Rolls-Royce Model 250 C-20B turboshaft engines, and five

Rolls-Royce Model 250 C-20R2 turboshaft engines.

        1189. Rolls-Royce Model 250 engines are used on HESA’s 278 Shahed (military)

helicopters (converted or adapted from the design of the American Bell 206B-III “Jet Ranger”

and Bell 206L “Long Ranger” aircraft) flown by and developed for the IRGC.

        1190. Between 2001 and 2005, Standard Chartered Bank facilitated at least 21 LCs

involving Mac Aviation for a total of close to $8 million dollars.

        1191. In each case, Mac Aviation was the nominal purchaser of the aircraft parts

(Applicant), and the listed importer was either Iran Aircraft Industries (“IACI”), Iran Helicopter

Support and Renewal Industries (“IHSRC”), or Iran Aircraft Manufacturing Industrial Company

(“HESA”). 287

        1192. Most, if not all of these LCs appear to have been financed, at least in part, by:

Bank Saderat in London (IOVB) serving as the Reimbursing Bank; Bank Refah Iran serving as

the Issuing Bank; Standard Chartered Bank in London serving as the Advising Bank; SCB in

Dubai serving as the Negotiating Bank; and Standard Chartered Bank’s New York branch

serving as the Clearing Bank.

287
   Iran used an Iranian national named Hossein Ali Khoshnevisrad as an intermediary. Khoshnevisrad used two
Iranian companies – Ariasa AG (Tehran) and Onakish Co. (Kish Island, Iran) – to deal directly with Mac Aviation.
Khoshnevisrad was arrested in the U.S. in 2009 and “charged with purchasing helicopter engines and advanced
aerial cameras for fighter bombers from U.S. firms and illegally exporting them to Iran using companies in
Malaysia, Ireland and the Netherlands. Among the alleged recipients of these U.S. goods was ... HESA.”

                                                     248
        1193. Some of the transactions were financed through the CBI’s Eurodollar credit line

with Standard Chartered Bank.

        1194. The other transactions were financed through reimbursements in USD funds

claimed by Standard Chartered Bank, London primarily from Defendant Bank Saderat Plc with

funds deposited received into Standard Chartered Bank London's U.S. dollar account with

Standard Chartered’s New York branch for further credit to the Eurodollar account of Mac

Aviation (SCB’s customer).

        1195. Iran Air was often used to deliver the illegally procured equipment to Iran.

        1196. Notably, Bank Refah Iran was designated on February 17, 2011, by the U.S.

Treasury Department for:

                providing financial services to the Iranian Ministry of Defense and Armed
                Forces Logistics (MODAFL) and the Iran Aircraft Manufacturing
                Industrial Company (HESA). In recent years, Bank Refah has facilitated
                millions of dollars of weapons-related purchases by MODAFL. These
                purchases included missiles and tanks and enabled Iran’s leadership to
                maintain its fighter jets and submarines. Bank Refah also facilitated
                payments from HESA to businesses and individuals linked to Iran’s
                weapons-related procurement. 288

        1197. Standard Chartered Bank’s financing of MODAFL’s clandestine and illegal

acquisition of U.S. military (aircraft) spare parts did not fund or facilitate Iran’s legitimate

agencies, operations, or programs.

        1198. Rather, Standard Chartered Bank actively participated in a criminal conspiracy to

help Iran’s military and terror apparatus obtain critical machinery and equipment and aircraft

spare parts it desperately needed to sustain its violent and unlawful activities.




288
   Standard Chartered Bank maintained correspondent accounts for Bank Refah in Bangladesh, China, Hong Kong,
India, Indonesia, Japan, South Korea, Malaysia, Qatar, Singapore, Sri Lanka, Taiwan, Thailand and UAE.

                                                   249
                   H.       STANDARD   CHARTERED    BANK’S TRADE-FINANCE
                            TRANSACTIONS WITH MODAFL-IAIO FRONT COMPANY
                            MONARCH AVIATION (SINGAPORE)

           1199. Monarch Aviation was an Iranian front company based in Singapore that was

owned and controlled by husband and wife, Brian Douglas Woodford, a UK citizen, and Laura

Wang-Woodford, a dual U.S. and UK citizen.

           1200. It purported to be a manufacturer, dealer, and repairer of aircrafts and related

parts. At least during the period between 2001 and 2007, Standard Chartered Bank in Singapore

(“SCB-Singapore) maintained accounts for Monarch Aviation, Brian Douglas Woodford, and

Laura Wang-Woodford.

           1201. At least one Monarch Aviation account at the SCB-Singapore Battery Road

branch was listed as account number ACU- 26-0-000106-3.

           1202. Defendant Credit Suisse’s Singapore Branch at 80 Raffles Place also maintained a

U.S. dollar account for Monarch Aviation with the account number K0100340.01.

           1203. On January 15, 2003, Woodford and Wang-Woodford were indicted for, among

other things, violations of the IEEPA, and U.S. export control laws. 289

           1204. Laura Wang-Woodford was arrested on December 23, 2007, and later pled guilty

to conspiring to violate the U.S. trade embargo by exporting U.S. origin aircraft components to

Iran.

           1205. According to the Superseding Indictment, between January 1998 and December

2007, Monarch Aviation, Jungda International Pte Ltd. (a Singapore based successor to Monarch

Aviation), Brian Douglas Woodford and his wife, Laura Wang-Woodford, exported U.S. aircraft

parts to Singapore and Malaysia, and then re-exported those items to companies in Tehran, Iran,

without obtaining the required U.S. government licenses, while falsely listing their companies as

289
      A Superseding Indictment was returned on May 22, 2008.

                                                       250
the ultimate recipients of the parts on export documents filed with the U.S. government.

           1206. Specifically, according to the Superseding Indictment and the U.S. Justice

Department’s Sentencing Recommendation, the funds transferred by Monarch Aviation paid for

Boeing CH-47 (“Chinook”) helicopter parts, including vane assemblies and bevel gears that were

listed under category VIII on the United States Munitions List (“USML”) and illegally exported

to Iran.

           1207. The vane assemblies, part number 2-080-090-02 and national stock number

(“NSN”) 290 2840-01-022-7142, and bevel gears, part number 2-080-013-03 and NSN 3020-00-

860-7419, were manufactured by Honeywell International Inc., commercial and government

entity (“CAGE”) 291 code 99193, in Phoenix, Arizona.

           1208. These export controlled, U.S. manufactured helicopter parts were used in Iran’s

fleet of Boeing CH-47 Chinook heavy-lift utility helicopters that were refurbished by HESA.

           1209. Iran’s CH-47 helicopters are operated by the Islamic Republic of Iran Army

Aviation (“IRIAA”) and the Islamic Republic of Iran Air Force (“IRIAF”).

           1210. The Superseding Indictment also listed the following parts, inter alia, that were

illegally exported to Iran by Monarch Aviation: o-rings, shear bolts, bushings, and rotary wing

shields.

           1211. The o-rings, identified by part numbers S6135-20059-102 (NSN 5331-01-270-

1765) and S6135-20059-106 (NSN 5331-01-270-1766), were manufactured by Sikorsky Aircraft

Corporation (CAGE code 78266) in Stamford, Connecticut.


290
    The U.S. National Stock Number (NSN) is a unique thirteen-digit numerical identifier assigned to each part used
by the U.S. Department of Defense (DOD). The NSN system is managed by DOD’s Defense Logistics Agency
(“DLA”). The DLA system of NSNs was mandated by the 1952 Defense Cataloging and Standardization Act (Pub L
No 82-436).
291
    The CAGE code is a unique identifier assigned to, inter alia, U.S. defense contractors and DOD maintenance
facilities. The CAGE code provides a standardized method of identifying a given government or defense contractor
facility at a specific location.

                                                       251
       1212. These export controlled, U.S. manufactured parts were used in Iran’s fleet of

Sikorsky SH-3D (“Sea King”) medium-lift utility/anti-submarine warfare helicopters that were

refurbished by Iran HESA.

       1213. Iran’s SH-3D helicopters are operated by the Islamic Republic of Iran Navy

Aviation (“IRINA”).

       1214. The following parts were manufactured by Bell Helicopter Textron, Inc. (CAGE

code 97499) in Fort Worth, Texas:

             a) Shear bolts, identified by part number NAS625-44 (NSN 5306-00-924- 6261);

             b) Bushings, identified by part number 205-030-477-11 (NSN 1560-00-413-
                1492); and

             c) Rotary-wing shields, identified by part number 204-012-118-1 (NSN 1615-00-
                865-7914).

       1215. These export controlled, U.S. manufactured parts were used in the following

Iranian rotary-wing aircraft:

             a) Bell AH-1J (“Cobra”) air-assault helicopters (refurbished by HESA);

             b) Bell UH-1 (“Iroquois”) utility transport helicopters (refurbished by HESA);

             c) Iranian Helicopter Support and Renewal Company (“PAHNA”) 2091
                (“Toufan”) air-assault helicopters (the PAHNA 2091 is an Iranian
                remanufactured version of the Bell AH-1J helicopter); and

             d) PAHNA 2-75 (“Shabaviz”) utility transport helicopters (the PAHNA 2-75 is an
                Iranian remanufactured version of the Bell UH-1 helicopter).

       1216. Iran’s fleet of Bell AH-1J, Bell UH-1, PAHNA 2091 and PAHNA 2-75

helicopters are operated by the Iranian Revolutionary Guard Corps Air Force (“IRGC-AF”) and

IRIAA.

       1217. From 1998 to 2005 (and likely thereafter), Standard Chartered facilitated at least

10 LCs financed by the CBI and Bank Refah with a total value of more than $1.5 million dollars


                                              252
involving the shipment of U.S. origin aircraft parts sold by Monarch Aviation to MODAFL’s

sub-agencies Iran Aircraft Industries (“IACI”), Iran Helicopter Support and Renewal Co.

(“IHSRC”), and HESA.

        1218. Defendant Bank Saderat Plc served as the Reimbursing Bank on most, if not all,

of these transactions, which cleared through Standard Chartered Bank’s New York branch on

their way to Monarch Aviation’s accounts at Standard Chartered in Singapore.

        1219. The aircraft parts were transported by Iran Air from Kuala Lumpur Airport,

Malaysia, to Tehran Airport, Iran.

        1220. SCB in Dubai served as the Negotiating Bank, and funds from the financing were

paid to Monarch Aviation’s account with Standard Chartered Bank, Singapore through SCB

Singapore’s account with Standard Chartered, London, which in turn received the funds into its

U.S. Dollar nostro account with Standard Chartered’s New York branch from Standard

Chartered Bank - Bahrain's Offshore Booking Unit (“OBU”). 292

        1221. In sum, various overseas branches of Standard Chartered Bank conspired with

multiple MODAFL sub-agencies and Monarch Aviation, and used Standard Chartered’s New

York branch to both assist Iran’s military in illegally acquiring contraband U.S. goods and to

illegally disguise the illicit financing of those acquisitions through the Standard Chartered

Bank’s New York accounts. 293

        1222. Standard Chartered Bank facilitated at least 316 additional transactions totaling

$12,110,565 in USD funds that involved Monarch Aviation at its accounts at SCB in Singapore.

Dozens of those transactions post-date Woodford and Wang-Woodford’s 2003 indictment.

292
    SCB, Bahrain’s Offshore Booking Unit sent proceeds of the Eurodollar loan as payment of Letter of Credit
through SCB’s New York branch to credit SCB London’s USD account in New York for further payment to SCB
Singapore.
293
    SCB, Singapore presented documents under Bank Refah Letter of Credit to SCB, Dubai (the Negotiating Bank)
for negotiation and payment in USD funds through SCB’s New York branch.

                                                    253
        1223. Standard Chartered Bank’s financing of MODAFL’s clandestine and illegal

acquisition of U.S. military spare parts through Monarch Aviation did not fund or facilitate Iran’s

legitimate agencies, operations, or programs. Rather, Standard Chartered Bank actively

participated in a criminal conspiracy to help Iran’s military and terror network obtain critical

machinery and (aircraft) spare parts it desperately needed to sustain its violent and unlawful

activities.

               I.      STANDARD   CHARTERED     BANK’S TRADE-FINANCE
                       TRANSACTIONS WITH MODAFL-IAIO FRONT COMPANY
                       JETPOWER INDUSTRIAL LTD (HONG KONG)

        1224. Jetpower Industrial Ltd (“Jetpower”) was a Hong-Kong based Iranian front

company purporting to be a trading company in aircraft parts controlled by Hok Shek Chan, a/k/a

John Chan.

        1225. In 2011, Chan was sentenced to 42 months for conspiring to illegally export, and

attempting to illegally export, 10 indicators, used in C-130 military flight simulators, in violation

of the Arms Export Control Act.

        1226. According to the U.S. Department of Justice:

               In 1993, Chan’s company, Jetpower Industrial, was convicted in Hong
               Kong of export violations related to his export of U.S. military parts to
               Iran. Chan then changed his business practices to avoid detection. Rather
               than shipping U.S. origin goods directly from Hong Kong to Iran, Chan
               set up a sophisticated procurement network involving front companies and
               an experienced freight forwarder in Malaysia. Using his network, the
               defendant was engaged in the illegal procurement and export of aircraft
               parts from the U.S. for customers located in Iran, including several
               military related entities in Iran such as the Iranian Air Force, in direct
               violation of the U.S. Embargo against Iran since 1997.

        1227. In fact, according to U.S. officials, Jetpower repeatedly and illicitly exported arms




                                                254
to Iran prior to Mr. Chan’s arrest and conviction. 294

        1228. At all relevant times, Jetpower was a customer of Bank Melli in Hong Kong.

        1229. The full scope of Standard Chartered Bank’s involvement with and facilitation of

Jetpower was extensive (involving at least dozens of transactions) but not yet fully known.

        1230. Illegal payments totaling close to $3 million dollars have specifically been

identified, but the totals could be much higher.

        1231. What is clear is that Standard Chartered Bank repeatedly and knowingly

facilitated the illegal shipment of U.S. origin aircraft parts sold by Jetpower to one of

MODAFL’s sub-agencies (IHSRC), and that Jetpower was a significant link in Iran’s illegal

weapons procurement chain.

        1232. For example, in 2001-2002, Bank Refah (the Issuing Bank) issued a LC to

MODAFL’s sub-agency IHSRC that was to be reimbursed by Bank Saderat Plc (known then as

Iran Overseas Investment Bank), then amended the LC to be available with SCB-Dubai.

Standard Chartered Bank’s branches in New York, Singapore and Hong Kong were all

instrumental in enabling Jetpower’s receipt of payments at its Eurodollar account(s) with Bank

Melli in Hong Kong.

        1233. When Jetpower transported the contraband goods (U.S. helicopter parts) to

MODAFL (using Iran Air), it asked Bank Melli in Hong Kong to present the documents required

under the LC for payment to Standard Chartered Bank Dubai.

        1234. However, in many instances, Standard Chartered Bank Dubai took at least four

extra steps before Bank Melli in Hong Kong received the Eurodollar payment for Jetpower.

        1235. Upon acceptance of the documents from Bank Melli, Standard Chartered Bank

294
   At least one Jetpower shipment was seized by UAE officials in 2007 along with several other containers that U.S.
officials feared might contain parts or materials that could be used in manufacturing IEDs and EFPs. Bank Mellat
financed the transaction, and—according to the LC supporting documentation—the goods were consigned to HESA.

                                                       255
Dubai used the CBI’s Eurodollar credit facility with Standard Chartered Bank Dubai and sent

instructions for a Eurodollar loan to be issued by Standard Chartered Bank, Bahrain.

           1236. Standard Chartered Bank, Bahrain booked the loan and sent the proceeds in USD

funds as payment under the Letter of Credit through Standard Chartered Bank’s New York

branch to National Westminster Bank’s New York correspondent account for further credit to

National Westminster, London for the Eurodollar account of its customer, Bank Melli, London.

           1237. Standard Chartered Bank, Dubai then sent instructions to Bank Melli, London to

pay Bank Melli, Hong Kong upon receipt of USD funds.

           1238. Variations on this process were undertaken on multiple LCs in USD funds for the

benefit of MODAFL’s sub-agency.

           1239. In these cases, Standard Chartered Bank, Bahrain knowingly cleared U.S. dollars

through Standard Chartered’s New York branch for the illegal trade-finance transactions by

repackaging the payments on the LCs as loans that secretly routed through the U.S. to Bank

Melli Iran through various British banks.

           1240. Jetpower, in most cases, ultimately received payment in USD funds to its

Eurodollar bank account with Bank Melli Plc’s branch in Hong Kong for these illicit transactions

with IHSRC.

           1241. According to BIS-Basel and the Hong Kong Monetary Authority (“HKMA”), 295

all USD transfers from SCB-Hong Kong to Jetpower’s account with Bank Melli Plc’s Hong

Kong branch were cleared by the Hong Kong Clearing House Automated Transfer System, and

settled by HSBC’s Hong Kong subsidiary.

           1242. None of this illegal conduct was undertaken for the benefit of a legitimate agency,

operation or program of Iran.
295
      HKMA is the de facto central bank of Hong Kong.

                                                        256
                 J.       STANDARD    CHARTERED    BANK’S  TRADE-FINANCE
                          TRANSACTIONS WITH IRAN POWER DEVELOPMENT
                          COMPANY (“IPDC”), MAPNA AND ZENER ELECTRONICS
                          SERVICES (AN AGENT OF HEZBOLLAH)

        1243. The Iran Power Development Company (“IPDC”), an Iranian government-

controlled entity, has worked extensively for years with a network of Iranian companies known

as the Mapna Group.296

        1244. Mapna International FZE is a UAE-based subsidiary. One of its directors, Mousa

Refan, previously served as the first commander of the Air Force of the “Army of the Guardians

of the Islamic Revolution [IRGC].” 297

        1245. Another director, Afshin Rezaei, pled guilty in the U.S. District Court for the

Northern District of Georgia on April 24, 2008, to:

                 one count of violating the IEEPA for the unlicensed export of computers
                 to Iran via the United Arab Emirates. The computers were controlled for
                 anti-terrorism reasons. On May 15, 2008, Rezaei was sentenced to six
                 months of prison (credit for time served), followed by three years of
                 supervised release, and agreed to forfeit $50,000. On February 18, 2010, a
                 10-year denial of export privileges was imposed on Rezaei, pursuant to
                 Section 11(h) of the EAA.

        1246. During the relevant time period, Mapna International maintained a Eurodollar

account with Standard Chartered Bank, Dubai. 298

        1247. Between 2001 and 2007, Standard Chartered Bank facilitated at least 280 Letters

of Credit involving Mapna International FZE (as Beneficiary). In most cases, SCB, Dubai acted

as the Advising Bank on these transactions.


296
    The Mapna Group lists on its website 41 subsidiaries, some of which were listed by the British government in
2011 as entities of concern for Weapons of Mass Destruction-related procurement.
297
    As noted above, Abbas Aliaabadi, Mapna International FZE’s chairman, is a former member of the Iranian
Ministry of Construction Jihad and of the Iranian Air Force and former member of the Ministry of Culture & Islamic
Guidance, instrumental in the creation of Hezbollah and with close links to the IRGC.
298
    Mapna’s subsidiary, Mobin Petrochemicals, was added to the SDN list on June 16, 2010 (and removed from the
SDN list in January 2016 as part of the Joint Comprehensive Plan of Action). During the relevant time period, it
maintained a USD account with HSBC.

                                                      257
        1248. At least nine Letters of Credit involved Standard Chartered Bank’s New York

branch serving as the Clearing Bank for the transactions, and in some cases, SCB-London served

as the Reimbursing Bank.

        1249. Standard Chartered Bank facilitated at least 7 LCs – totaling $1,384,972 in USD

funds – that involved the illegal shipment of U.S. origin goods to the Iran Power Development

Company.

        1250. The CBI served as the Issuing Bank on several of these LCs, and six of those

seven involved goods shipped by IRISL.

        1251. Of particular note, between 2003 and 2004, Standard Chartered Bank knowingly

facilitated at least four unlawful USD funds transfer transactions (cleared through its New York

branch) that involved Eurodollar payments to Zener Electronics (UAE), a procurement company

for Hezbollah. 299

        1252. The IPDC was listed as the Applicant for these transactions, and Mapna was

identified as the 1st Beneficiary, but assigned the payments under the Letters of Credit to Zener

Electronics (UAE) as a “2nd Beneficiary.”

        1253. Each unlawful trade-finance transaction involved U.S. goods.

        1254. The Central Bank of Iran acted as the Issuing Bank on at least two of the

transactions and SCB, Dubai acted as the Advising and Negotiating Bank. 300

        1255. On at least one occasion, SCB-London served as the Reimbursing Bank for the

payment to Zener Electronics, sending the credit through its New York branch to SCB Dubai’s

299
    In June 2014, the U.S. Commerce Department identified Zener Electronics as “involved in activities contrary to
the national security and foreign policy interests of the United States, specifically the activities described under
paragraph (b)(1) (Supporting persons engaged in acts of terror) of § 744.11 of the EAR” and noted its attempts “to
procure U.S. technology on behalf of persons involved in activities contrary to the national security and foreign
policy interests of the United States. Specifically, these persons have been involved in supplying U.S.-origin items
to persons designated by the Secretary of State as Foreign Terrorist Organizations without the required
authorizations.”
300
    On at least one occasion, SCB London also served as the Reimbursing Bank.

                                                       258
account with Standard Chartered in New York.

            1256. Upon receipt of the funds to its USD account with SCB in New York, Standard

Chartered Bank, Dubai instructed Standard Chartered Bank’s New York branch to forward the

funds to JP Morgan Chase in New York, which held an account for the Commercial Bank of

Dubai.

            1257. The Commercial Bank of Dubai, in turn, credited the account of its customer,

Zener Electronics.

            1258. These illicit transfers on behalf of Mapna resulted in payments to Zener

Electronics (a key link in Hezbollah’s illicit supply chain) and were not for the benefit of a

legitimate agency, operation or program of Iran. In a Superseding Indictment filed in federal

court on March 30, 2016, Mapna was again implicated in the Conspiracy. 301

            1259. This time, DOJ charged multiple individuals with covert transactions in 2011

through a U.S. bank, wherein Mapna’s name was omitted from the transaction to hide its identity

as a counterparty.

                     K.       STANDARD   CHARTERED     BANK’S TRADE-FINANCE
                              TRANSACTIONS    WITH   NATIONAL  IRANIAN  OIL
                              COMPANY (NIOC) SUBSIDIARIES

            1260. The Iranian Helicopter Aviation Company, Ahwaz Pipe Mill Co. and Kala Naft 302

are all subsidiaries of NIOC, which (as noted supra) was controlled by the IRGC during the

relevant time period.

            1261. Between 1999 and 2001, Standard Chartered Bank knowingly facilitated two

illegal transactions totaling $750,744 on behalf of the Iranian Helicopter Aviation Company

(listed as the Applicant).


301
      See, U.S. v. Zarrab filed in the S.D.N.Y (1:15-cr-00867).
302
      Kala Naft was designated by the United States in 2010.

                                                           259
           1262. The Beneficiary listed on both LCs was Limo Sarl. The goods involved in these

transactions were U.S. origin helicopter parts.

           1263. Payments for both transactions were cleared through Standard Chartered Bank’s

New York branch, and refinanced under the CBI’s Eurodollar credit facility with Standard

Chartered Bank, Dubai.

           1264. The Paris-based Limo Sarl was directed by a Ms. Laleh Moein, reported to have

also been in the employ of Iran’s Ministry of Intelligence and Security (“MOIS”). 303

           1265. Between 2002 and 2004, SCB knowingly facilitated four (4) illegal transactions

totaling $611,713 that involved U.S. origin goods illegally transported to Iran on behalf of Kala

Naft.

           1266. At least two of these transactions had Standard Chartered Bank New York’s

branch serving as its Clearing Bank.

           1267. As early as February 1998, Kala Naft was identified by the UK government “as

having procured goods and/or technology for weapons of mass destruction programs.”

           1268. Kala Naft was also publicly identified as a NIOC subsidiary in a 2003 Commerce

Department action that further stated that Kala Naft was a recipient of illegally exported U.S.

origin oilfield equipment from the U.S.

           1269. Between 2001 and 2006, SCB knowingly facilitated at least two illegal

transactions totaling $593,307 that involved U.S. origin goods illegally transported to Iran on

behalf of Ahwaz Pipe Mill Co.

           1270. The CBI was used as the Refinancing Bank, and Standard Chartered Bank’s New

York branch served as the Clearing Bank.

           1271. The listed beneficiary of the Ahwaz Pipe Mill Co. trade-finance transactions was
303
      MOIS was designated by the U.S. for, inter alia, providing support to Terrorist Groups, including Hezbollah.

                                                          260
a Cypriot company named Polygon Co. Ltd.

          1272. Polygon’s managing director and its owner had previously been indicted on

November 19, 1992, in the Southern District of Florida for illegally conspiring to export oil field

equipment and other goods, services and technology to Libya, demonstrating its history of illicit

sanctions evasion on behalf of a State Sponsor of Terrorism.

          1273. The litany of trade-finance and Eurodollar transactions discussed supra often

involved counterparties (such as Mac Aviation, Jetpower and Polygon) with established track

records of criminal activity on behalf of Iran.

                 L.       STANDARD   CHARTERED   BANK’S   TRADE-FINANCE
                          TRANSACTIONS WITH IRANIAN FRONT COMPANY
                          KHORAM SANAT PRODUCING CO.-IRAN

          1274. On June 20, 2005, Standard Chartered facilitated Khoram Sanat Producing Co.’s

purchase of electromotors for hydraulic presses worth $2.79 million dollars.

          1275. The company is likely a subsidiary of another Iranian company known as “Alborz

Steel.”

          1276. The nominal purchaser of the equipment was an Iranian front company in the

UAE called Diamonds Steel. 304

          1277. Diamonds Steel maintained one or more accounts with Standard Chartered Bank

Dubai.

          1278. Between 2001 and 2007, SCB, Dubai facilitated at least 173 transactions

involving Diamonds Steel, totaling more than $130 million.

          1279. The aforementioned electromotors were illegally purchased from the United

States with the LC facilitated by Standard Chartered Bank’s New York branch, which served as

304
   SCB facilitated at least a dozen transactions on behalf of Diamonds Steel, mostly for the benefit of Alborz Steel,
Iran. Many of these transactions involved both Bank Melli Iran, as well as Credit Suisse in Switzerland, acting on
behalf of Bank Melli Iran or Bank Melli, Dubai.

                                                        261
the Clearing Bank for the transaction, while SCB, Dubai served as the Advising Bank. 305

         1280. Standard Chartered Bank facilitated this transaction despite the fact that the

machinery required an export license because the equipment could be used for terrorist

purposes. 306

         1281. Specifically, hydraulic presses are the precise type of machinery required to

manufacture EFPs. 307

         1282. The production of an EFP shaped-charge munition requires at least a 10-ton

hydraulic press in order to form sheets of copper and steel, respectively, into the necessary

shaped-charge geometry for defeating the plating of American armored vehicles of the type used

by the U.S. military in Iraq.

         1283. Even assuming a steep mark-up in costs of delivery, Standard Chartered Bank

financed Iran’s acquisition of approximately fifty (50) hydraulic presses capable of

manufacturing more than a hundred EFPs per day. 308

         1284. The hydraulic press machinery was transported to Iran by IRISL.

         1285. Because Letters of Credit are intrinsically about the submission of detailed

paperwork and required Standard Chartered Bank (Credit Suisse and other Defendants) to

examine and retain the documentation evidencing Iran’s illegal procurement chain, Standard


305
    This occurred during a period of time (between 2004 and 2007) when SCB’s New York branch was subject to a
formal supervisory action by the New York State Banking Department and the Federal Reserve Bank of New York
(“FRBNY”) for other regulatory compliance failures involving the Bank Secrecy Act (BSA”), anti-money
laundering policies and procedures (“AML”), and OFAC regulations.
306
    The product was designated with an ECCN of 2B999 (for Anti-Terrorism reasons) under Supplement 1 to
Section 774 of the Commerce Control List (CCL).
307
    SCB facilitated another Letter of Credit on May 12, 2005, involving Khoram Sanat (as Applicant) and Diamonds
Steel (as Beneficiary) for over $1.9 million for goods described as “Back Up Roll Change Carriage, Spare Back Up
Roll with Chuck and Main Gear Box.” These standard terms are used to describe metal working equipment that may
be integrated into large hydraulic presses or deployed as stand-alone equipment stations.
308
    The dangers of Iran possessing hydraulic press equipment were evident from a 2009 reported incident wherein
Turkish authorities, at the request of the U.S., halted a convoy of trucks heading from Iran to Syria that contained a
large hydraulic press and punch press. The U.S. requested this action because “these items are likely intended for the
production of explosively formed penetrators (EFPs).”

                                                        262
Chartered Bank’s knowledge of its role in the Conspiracy is indisputable.

        1286. Furthermore, because Iran’s illegal procurement chain was dependent on access to

U.S. dollars, Standard Chartered Bank’s (and other Defendants’) participation in the Conspiracy

was essential to its success.

        1287. In sum, Standard Chartered Bank was integral to Iran’s inherently lethal and

illegal conduct, which included a wide variety of money laundering techniques in the service of

weapons procurement, arms shipments, acquisition of WMDs, and terror financing that

substantially and foreseeably assisted MODAFL, the IRGC and Hezbollah in their campaign of

violence and terror against Coalition Forces in Iraq.

                 M.       REGULATORY        ACTIONS  AND                                          CRIMINAL
                          INVESTIGATIONS AGAINST STANDARD                                       CHARTERED
                          BANK FROM 2012 – PRESENT

        1288. On September 21, 2012, Standard Chartered Bank and the New York State’s

Department of Financial Services (“DFS”) executed a Consent Order resolving charges that,

from at least 2001 through 2007, Standard Chartered Bank provided Eurodollar clearing and

settlement services to Iranian customers subject to U.S. economic sanctions, with respect to

approximately 59,000 transactions totaling approximately $250 billion, through Standard

Chartered’s New York branch.

        1289. DFS concluded that “SCB operated as a rogue institution.” 309

        1290. On December 10, 2012, DOJ announced that SCB had agreed to forfeit $227

million to the Justice Department for conspiring to violate the IEEPA, and that the forfeiture was


309
    Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference: 1) the Order entered by
the New York Department of Financial Services on or about August 6, 2012; 2) the Consent Order entered by the
New York Department of Financial Services on or about September 21, 2012; 3) the Settlement Agreement entered
into between SCB and Department of Treasury on or about December 10, 2012; 4) the DPA entered into between
SCB and Department of Justice on or about December 10, 2012; and 5) the Cease and Desist Order entered into
between SCB and Board of Governors of the Federal Reserve System on or about December 10, 2012, as if fully set
forth herein.

                                                       263
part of Deferred Prosecution Agreements SCB entered into with DOJ and the Manhattan District

Attorney’s office for illegally moving millions of dollars through the U.S. financial system on

behalf of, inter alia, sanctioned Iranian entities. SCB also entered into settlement agreements

with OFAC and the Board of Governors of the Federal Reserve System, as well as with DFS.

       1291. DOJ filed a criminal information charging SCB with one count of knowingly and

willfully conspiring to violate IEEPA. SCB waived the federal indictment, agreed to the filing of

the information and, according to DOJ’s press release, “accepted responsibility for its criminal

conduct and that of its employees.”

       1292. DOJ’s 2012 press release announcing the Deferred Prosecution Agreement quoted

then-Assistant Attorney General Lanny Bruer as stating: “[f]or years, Standard Chartered Bank

deliberately violated U.S. laws governing transactions involving Sudan, Iran, and other countries

subject to U.S. sanctions. The United States expects a minimum standard of behavior from all

financial institutions that enjoy the benefits of the U.S. financial system. Standard Chartered

Bank’s conduct was flagrant and unacceptable. Together with the Treasury Department and our

state and local partners, we will continue our unrelenting efforts to hold accountable financial

institutions that intentionally mislead regulators to do business with sanctioned countries.”

       1293. Manhattan District Attorney Cyrus Vance Jr. stated in the press release:

“Investigations of financial institutions, businesses, and individuals who violate U.S. sanctions

by misusing banks in New York are vitally important to national security and the integrity of our

banking system. Banks occupy positions of trust. It is a bedrock principle that they must deal

honestly with their regulators. I will accept nothing less; too much is at stake for the people of

New York and this country. These cases give teeth to sanctions enforcement, send a strong

message about the need for transparency in international banking, and ultimately contribute to


                                                264
the fight against money laundering and terror financing.”

        1294. Prior to entering into the 2012 DPA and its settlement with DFS, Standard

Chartered Bank retained Promontory Financial Group, LLC (“Promontory”) in 2009 to provide

“consulting services in connection with the identification and collection of historical transaction

records relating to cross-border financial transactions.”

        1295. In the first half of 2010, Standard Chartered Bank reported to various regulators,

including the New York State Banking Department (“NYSBD”), DFS’s predecessor, that it had

engaged in conduct related to the evasion of U.S. sanctions.

        1296. On April 15, 2010, Standard Chartered hired Promontory again to identify, collect

and review historical transaction records implicating sanctions violations.

        1297. Thereafter, Promontory produced a number of reports and made various

presentations to government authorities, including the NYSBD (later DFS).

        1298. These Promontory reports included, inter alia, interim reports throughout 2010,

final reports in January and March of 2011, as well as updates to those final reports in October

2011.

        1299. DFS relied in part upon the work conducted and presented by Promontory to

identify the scope of Standard Chartered’s improper conduct prior to entering into the September

21, 2012 Consent Order.

        1300. On June 18, 2013, Deloitte entered into a Settlement Agreement with DFS

wherein it agreed, inter alia, to pay a penalty of $10 million for misusing confidential

information from other Bank Defendants.

        1301. For example, Deloitte provided Standard Chartered with copies of transaction

review reports that Deloitte had prepared for these other clients and suggested to SCB


                                                265
management that they be used as templates for SCB’s transactions review report, and agreeing to

Standard Chartered’s request that Deloitte remove a recommendation from its written final report

explaining how “cover payment” messages used by SWIFT-NET (MT 202s) could be

manipulated by banks to evade U.S. money laundering controls.

        1302. On August 19, 2014, DFS announced an order regarding Standard Chartered’s

failures to remediate AML/CFT compliance problems as required in Standard Chartered’s 2012

settlement with DFS.

        1303. Under the August 2014 DFS order, Standard Chartered was required to: (1)

suspend dollar clearing through Standard Chartered Bank’s New York branch for high-risk retail

business clients at SCB’s Hong Kong subsidiary; (2) exit high-risk client relationships within

certain business lines at SCB’s branches in the UAE; (3) decline new dollar-clearing clients or

accounts across its operations without prior approval from DFS; (4) pay a $300 million penalty;

and (5) take other remedial steps.

        1304. Additionally, according to an October 29, 2014 article in The New York Times,

federal and Manhattan prosecutors have reopened their investigation into Standard Chartered

Bank.

        1305. The New York Times reported that prosecutors were questioning whether Standard

Chartered Bank failed to disclose the extent of its wrongdoing to the government, thus imperiling

SCB’s 2012 settlement.

        1306. In August 2015, DFS issued a “Report on Investigation of Promontory Financial

Group, LLC.”

        1307. The DFS report stated that:

               On April 15, 2010, Promontory was engaged by Standard Chartered’s
               counsel to identify, collect and review historical transaction records “with

                                               266
                 certain countries or certain Specially Designated Nationals (“SDNs”)
                 subject to sanctions” administered by OFAC. The engagement was known
                 as Project Green.

                 As part of the engagement, Promontory produced a number of reports and
                 made various presentations to the Bank and government authorities,
                 including the NYSBD. These reports included interim reports throughout
                 2010, final reports in January and March of 2011, and updates to those
                 final reports in October 2011.

                 In connection with the Department’s investigation of Standard Chartered,
                 the Department relied in part upon the work conducted and presented by
                 Promontory to identify the scope of the Bank’s improper conduct and to
                 determine an appropriate resolution of the investigation.

        1308. DFS ultimately concluded that “There are numerous instances where Promontory,

at the direction of the Bank or its counsel, or at its own initiative, made changes to ‘soften’ and

‘tone down’ the language used in its reports, avoid additional questions from regulators, omit red

flag terms or otherwise make the reports more favorable to the Bank.” 310

        1309. Examples identified by DFS included a written communication on January 19,

2011, wherein “the Bank’s counsel wrote to Promontory that the title of a particular slide entitled

‘The 77 non-u-turn payments fell into 3 categories’ – meaning the transactions were potential

OFAC violations – should be made ‘more bland’ and suggested a rewording to ‘Categories

identified in Amendment Analysis.’ Promontory made the change to the more vague language

requested by the Bank.”

        1310. The DFS Report further found that “Promontory omitted certain timelines from

the reports that would have indicated an increase in violations over time.”

        1311. The Report went on to cite a December 17, 2010 statement by a senior analyst at

Promontory explaining:

310
    Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference: 1) the Order entered by
the New York Department of Financial Services on or about August 19, 2014; and 2) the Report on Investigation of
Promontory entered by the New York Department of Financial Services on or about August 18, 2015, as if fully set
forth herein.

                                                       267
               Generally, the timelines serve a strong purpose with the Jersey payments.
               That is, there appears to be a positive trend over time to reduce the
               involvement with potential violations. This will not be true with Dubai. I
               have a strong suspicion that people will not want to show the timelines
               for Dubai ([a particular client for which the Bank processed
               prohibited transactions] for example shows an upwardly sloping
               curve of violations). If we are going to go ahead with the visuals across
               the workstreams, we should be cognizant of the graphics showing painful
               information and expect strong pushback from the bank and [the Bank’s
               counsel]. (Emphasis added.)

       1312. As described above, Standard Chartered Bank’s Dubai operations were a central

hub for the IRGC’s and MODAFL’s illegal procurement efforts.

       1313. In August 2015, The New York Times reported that SCB was once again under

investigation: “The Justice Department is examining whether it committed sanctions violations

beyond those covered in the 2012 deal, which centered on what the bank called ‘Project

Gazelle,’ an effort to forge ‘new relationships with Iranian companies.’”

       1314. The Financial Times also reported in September 2015:

               Documents seen by the FT suggest that StanChart continued to seek new
               business from Iranian and Iran-connected companies after it had
               committed in 2007 to stop working with such clients. These activities
               include foreign exchange transactions that, people familiar with StanChart
               operations say, would have involved the US dollar….

               The material reviewed by the FT depicts a bank — one of the few foreign
               lenders with a license [sic] to operate in the country — determined to keep
               working with Iranian companies. The status of numerous Iranian and Iran-
               connected entities was still being reviewed by StanChart as late as 2013,
               according to documents seen by the FT. These included entities that had
               internal “markers” and “blocks” placed against them, a way for the bank
               to flag up concern about links to Tehran. Many accounts belonging to
               Iranian or Iran-connected entities were indeed closed by 2007, as
               StanChart promised. But some, like Bank Saderat — which had sanctions
               imposed in 2006, or Bank Sepah — still had open accounts with no
               markers against them.

       1315. Even as edited to be favorable to Standard Chartered Bank, the 2011 Promontory




                                               268
Report 311 provides a window into the vast array of wrongdoings undertaken by Standard

Chartered Bank in concert with Iran and its agents. 312

        1316. As the Negotiating Bank on numerous illegal Iranian Letters of Credit, Standard

Chartered Bank received the detailed documentation for the shipment of goods, and knew that it

was helping Iran’s military and terrorist network acquire prohibited U.S. goods and dual-use

technologies.

        1317. In sum, as the Negotiating Bank on numerous illegal Iranian transactions for

Mahan Air and various MODAFL sub-agencies, and as an active conduit and money-launderer

for the CBI and other sanctioned Iranian banks, Standard Chartered Bank knew that: (1) it was

dealing with Iran’s military and terrorist network; (2) it was conspiring to evade U.S. export

sanctions; (3) it was laundering money in USD funds for Iran’s military and terrorist network;

(4) its own customers were front companies for Iran’s military and terrorist network; (5) that

these customers were actively engaged in sanctions evasion and money laundering; and (6) that

none of this illegal conduct was undertaken for the benefit of a legitimate agency, operation or

program of Iran.

        1318. As recently as February 21, 2019, SCB had set aside $900 million to address

anticipated penalties it expects to be assessed by U.S. and U.K. financial authorities for its

continued violations of counterterrorism sanctions, specifically related to the services

provided to its “Iran-based clients” of its Dubai branch. 313

        1319. Despite being caught violating U.S. counterterrorism sanctions and agreeing to

311
    Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference the 2011 Promontory
Report, attached as Exhibit A to the Second Amended Complaint, [DOC. 115. 115-1, 115-2], Freeman et al. v
HSBC Holdings PLC, et al., 1:14-cv-6601-DLI-CLP (E.D.N.Y. 8/17/16).
312
     Other Promontory reports, which have not (for the time being) been publicly disclosed, detail Standard
Chartered’s Dubai operations and SCB’s activities on behalf of the CBI, as well as its role in financing, inter alia,
Blue Sky Aviation’s acquisitions of various materials and technologies.
313
    See Standard Chartered Puts Aside $900m for Potential Fines, BBC (Feb. 21, 2019) (available at:
https://www.bbc.com/news/business-47314388).

                                                        269
cease such conduct, SCB continued to knowingly violate sanctions involving Iran. In SCB’s

2018 Annual Report, it revealed that it was:

           … continuing discussions with its discussions relating to the potential resolution
           of an investigation by the US authorities relating to historical violations of U.S.
           sanctions laws and regulations. In contrast to the 2012 settlements, which focused
           on the period before the Group’s 2007 decision to stop doing new business with
           known Iranian parties, this investigation is focused on examining the extent to
           which conduct and control failures permitted clients with Iranian interests to
           conduct transactions through Standard Chartered Bank after 2007. 314

(Emphasis added).

           1320. Just as SCB’s recent prior public statements foretold, on April 9, 2019, yet

another enforcement action taken against Defendant SCB was announced.

           1321. In its criminal filings, the United States set out the inherent danger to human life

in violating U.S. sanctions against Iran. The criminal information explains that SCB “willfully

and knowingly conspired” to violate sanctions which “arose in response to repeated support by

[Iran and other sanctioned nations] for international terror against the United States and its

allies, and, with regard to Iran, the proliferation of weapons of mass destruction.” United

States v. Standard Chartered Bank, No. 12-cr-262 (JEB), ¶ 9 (D.D.C. April 9, 2019) (emphasis

added).

           1322. According to SCB, “the vast majority of the issues under investigation pre-date

2012 and none occurred after 2014.” 315

           1323. This was during the exact time frame that Plaintiffs were being injured and

murdered by Iran’s FTO proxies in Iraq.

           1324. Lastly, Standard Chartered Bank chose to use its presence in the United States

(and its New York branch specifically) to effectuate its crimes.


314
      https://av.sc.com/corp-en/content/docs/SCB_ARA_2018_FINAL.pdf.
315
      Id. (Emphasis added).

                                                     270
       11.       DEFENDANT ROYAL BANK OF SCOTLAND N.V.’S AND
                 ROYAL BANK OF SCOTLAND PLC/NATWEST MARKETS
                 PLC’S AGREEMENT TO, AND PARTICIPATION IN, THE
                 CONSPIRACY

       1325.     As alleged above, Defendant RBS N.V. is the legal successor to ABN Amro

Bank. As noted above, this Defendant is referred to herein as “ABN Amro (RBS N.V.)”

       1326. In May 1995, top officials of ABN Amro (RBS N.V.) in Amsterdam e-mailed the

entire management of ABN Amro (RBS N.V.) in Europe, Asia, South America, Africa, the

Caribbean, and North America, advising them that any financial transactions in USD funds

undertaken for or on behalf of Iranian persons or banks were subject to seizure or blocking in the

United States.

       1327. Soon after President Clinton signed the Executive Order implementing sanctions

against Iran in May 1995, Iranian banks sought the services of ABN Amro (RBS N.V.) and other

banks in aiding Iran to circumvent U.S. laws.

       1328. ABN Amro (RBS N.V.) employees were aware of these requests, discussed these

requests with the other Co-conspirator banks, and thereafter approved of ABN Amro (RBS N.V.)

conducting the illegal transactions, contrary to the advice of outside counsel retained by ABN

Amro (RBS N.V.) that its involvement in such transactions would potentially violate U.S. law.

       1329. From approximately 1995 until in or about 2005, ABN Amro (RBS N.V.)

conspired with the Iranian Bank Co-conspirators (including the CBI, Bank Melli Iran and

Defendant Bank Saderat Plc) and their agents to conceal evidence of ABN Amro (RBS N.V.)’s

financial transactions from the U.S. government, law enforcement, and intelligence agencies, as

well as U.S. financial institutions charged with detecting and blocking certain Iranian

transactions.

       1330. ABN Amro (RBS N.V.) was, at the same time, aware that numerous other non-

                                                271
Iranian financial institutions were engaged in the Conspiracy to conceal evidence of the Iranian

Bank Co-conspirators’ financial transactions from the U.S. government, law enforcement and

intelligence agencies, as well as U.S. financial institutions charged with detecting and blocking

certain Iranian transactions.

       1331. From approximately 1995 until in or about 2005, ABN Amro (RBS N.V.)

furthered the Conspiracy by methodically removing and/or falsifying payment messages on its

funds transfer systems to disguise the movement of hundreds of millions of U.S. dollars illegally

through the U.S. financial system on behalf of the Iranian Bank Co-conspirators (including Bank

Melli Iran).

       1332. In furtherance of the Conspiracy, ABN Amro (RBS N.V.) and the Iranian Bank

Co-conspirators developed methods by which ABN Amro (RBS N.V.) would format USD

payments so that such payments would evade U.S. sanctions and detection by automated filters

used by financial institutions in the United States.

       1333. When ABN Amro (RBS N.V.) employees received payment messages from the

Iranian Bank Co-conspirators that contained certain words that could trigger a U.S. bank’s

automated OFAC filter software algorithms, ABN Amro (RBS N.V.) would manually alter or

amend the messages (i.e., “strip” the transactions) to ensure that the transaction would go

undetected when it was cleared and settled by financial institutions in the United States.

       1334. ABN Amro (RBS N.V.) thereby caused financial institutions in the United States

to process transactions involving the Iranian Bank Co-conspirators that U.S. financial institutions

would not otherwise have processed.

       1335. Like Standard Chartered Bank, certain offices, branches, and subsidiaries of ABN

Amro (RBS N.V.) also altered Letters of Credit and foreign exchange transactions involving


                                                 272
USD funds by replacing the names of the Iranian Bank Co-conspirators (including Bank Melli

Iran) on those transactions.

           1336. Beginning as early as 1995 and continuing until in or about 2005, ABN Amro

(RBS N.V.) undertook various acts in furtherance of the Conspiracy. For example: The Dubai

branch of ABN created procedures and guidelines to facilitate the processing of prohibited USD

transactions.

           1337. For instance, one section of the ABN payment manual entitled “Special

Conditions” listed specific instructions on how to effectuate these payments and avoid OFAC

filters.

           1338. A specific instruction from this manual stated: “Payments by order of Iranian

Banks …maintaining accounts with ABN, Dubai are to be handled with extra care to ensure the

wordings “Iran” etc. are not mentioned in the payment due to OFAC regulations.”

           1339. In June 1995, an Iranian Bank Co-conspirator requested of ABN Amro (RBS

N.V.) officials in Dubai that ABN Amro (RBS N.V.) act as a conduit for all U.S. dollar

transactions for that Iranian bank in Dubai.

           1340. The Iranian bank requested that all of its USD funds transfer be routed through, or

be issued in the name of, ABN Amro (RBS N.V.) and carry no reference to the fact that these

payments were issued on its behalf, and that all of its U.S. dollar receipts would come into ABN

Amro (RBS N.V.)’s account.

           1341. Thereafter, ABN Amro (RBS N.V.) undertook various specific acts to conceal its

actions on Iran’s behalf.

           1342. ABN Amro (RBS N.V.) instructed the Iranian Bank Co-conspirators to include

the code word “SPARE” in their payment messages through the bank so that ABN Amro (RBS


                                                 273
N.V.) could first segregate these messages from normal message payment processing, and then

amend the message by removing/altering any potentially problematic text, i.e., any reference to

Iran.

        1343. The payment message would then be stopped by ABN Amro (RBS N.V.), routed

into a special queue, and manually altered to avoid being blocked by any OFAC sanctions

screening filters.

        1344. In this manner, ABN Amro (RBS N.V.) assisted sanctioned entities, and ensured

the processing of transactions by formatting payment order messages so that they would not be

rejected or blocked by OFAC filters at financial institutions in the United States.

        1345. ABN Amro (RBS N.V.) added to its payment manuals the “Special Conditions”

that were to be used on behalf of the Iranian Bank Co-conspirators in order to evade detection

and circumvent the laws of the United States.

        1346. ABN Amro (RBS N.V.) used these same or materially similar procedures with

respect to Letters of Credit in USD funds, and the processing of USD denominated checks and

traveler’s checks.

        1347. ABN Amro (RBS N.V.) and the Iranian Bank Co-conspirators knew and

discussed the fact that without such alterations, amendments, and code words, the automated

OFAC filters at clearing banks in the United States would likely halt most of the payment

messages and other transactions, and, in many cases, would reject or block the sanctions-related

transactions and report the same to OFAC.

        1348. ABN Amro (RBS N.V.) also removed the names, BICs, and any other identifying

information of the Iranian Bank Co-conspirators in the payment order messages sent to ABN

Amro (RBS N.V.)’s U.S. correspondent banks.


                                                274
        1349. In order to circumvent U.S. sanctions, certain Iranian Bank Co-conspirators

requested that ABN Amro (RBS N.V.) omit their names and BICs from payment order messages

sent by ABN Amro (RBS N.V.) to ABN Amro (RBS N.V.)’s U.S. correspondent banks. ABN

Amro (RBS N.V.) complied with the requests of these Iranian Bank Co-conspirators, and

omitted their names and identifiers in order to help bypass the OFAC filtering mechanisms of

U.S. financial institutions.

        1350. ABN Amro (RBS N.V.) also used SWIFT-NET MT 202 cover payment messages

to shield the identities of the Iranian Bank Co-conspirators.

        1351. Instead of using serial MT 103 payment messages that require the names and

details of counter-parties to transactions, ABN Amro (RBS N.V.) began using MT 202 cover

payment messages expressly for the purpose of avoiding revealing the true identity of the

ordering customer and beneficiary party for U.S. dollar payments sent through financial

institutions in the United States.

        1352. The Central Bank of Iran coordinated with ABN Amro (RBS N.V.)’s Central

Bank Desk in Amsterdam regarding the procedure to be followed for repayment of USD deposits

to their accounts with European Banks in London.

        1353. This procedure stipulated that payment order messages sent to U.S. clearing banks

for payment of USD funds to the CBI should not contain any reference to the Central Bank of

Iran or any other reference relating to Iran.

        1354. In or about June and July 1995, officials at ABN Amro (RBS N.V.)’s Amsterdam

Headquarters and New York offices were advised by outside U.S. counsel that the proposal by

Iranian banks for ABN Amro (RBS N.V.) to serve as a conduit or means to bypass and avoid the

sanctions imposed by the United States upon Iran risked breaching U.S. law.


                                                275
         1355. An internal memorandum generated by ABN Amro (RBS N.V.) at the time stated

“[t]he fund transfer mechanics proposed by [the first Iranian Bank] are an attempt to circumvent

the Iranian trade embargo. Given that violations of the Executive Order and OFAC regulations

carry substantial penalties, not to mention the negative publicity, the [first Iranian Bank]

proposal must be strictly scrutinized and ABN Amro must weigh the risks before proceeding

with any such transfers.”

         1356. Also in June 1995, another Iranian Bank Co-conspirator sent a written

communication to certain banks in the UAE and the Iranian Bank’s correspondent banks

instructing those banks to undertake USD funds transfers for the Iranian bank in the name of a

European financial institution “WITHOUT MENTIONING OUR BANK’S NAME” to defeat

and circumvent the sanctions imposed upon Iran by the United States.

         1357. Like the first request, the Iranian Bank Co-conspirator’s request was forwarded to

officials located in several departments of the Amsterdam Headquarters of ABN Amro (RBS

N.V.).

         1358. As early as 1997, in an internal strategy paper for the Middle East and Africa

region named “Desert Spring,” prepared by ABN Amro (RBS N.V.)’s Middle East and Africa

Regional Office, ABN Amro (RBS N.V.) described a “product initiative” with “opportunities in

LC discounting for Central Bank and Bank Melli, Iran” and “deposit mobilization from Iranian

nationals.”

         1359. On or about February 5, 2000, an official at the Dubai branch of ABN Amro

(RBS N.V.) wrote to a Regional Director of one of the Iranian Bank Co-conspirators assuring

him that ABN Amro (RBS N.V.) would take care of carrying out the scheme to evade and defeat

the U.S. sanctions.


                                               276
       1360. The ABN Amro (RBS N.V.) official’s note stated: “[w]e understand the special

nature of your US$ transactions and will ensure that all operations departments concerned are

properly briefed regarding this, as well.”

       1361. A July 19, 2003 e-mail written by John Ciccarone, Head of ABN Amro (RBS

N.V.)’s USD Payments Product Management at ABN Amro (RBS N.V.)’s New York branch,

discussed the use of MT 202 cover payments, stating: “There is no way the payment will get

stopped as all NY ever sees is a bank to bank instruction.”

       1362. In a July 25, 2003 e-mail, John Philbin, Senior Relationship Banker for Iranian

Banks, wrote to Ciccarone:

               Surely Iran is the most obvious case in point for these structures. Twenty-
               four years of US sanctions and OFAC listing and Iran continues to sell oil
               and gas in USD. And, it imports and pays in USD as well. All of this is
               clearly done though accounts in Europe and elsewhere. There is a very
               good case to be made for getting an overall acceptance that when issues
               are purely US, we should not be a part of it. In fact, we should see it as an
               opportunity. OFAC is not the Bible for money laundering (e.g. Cuba is
               prominent on OFAC). It is a tool of broader US policy. We therefore need
               to distinguish between US foreign policy on the one hand and AML/anti-
               Terrorism on the other, however much the US administration may wish to
               insist that the two are closely linked. It is well worth working on a solution
               for clients who find themselves in this position or who fear (Syria, Saudi
               Arabia) that they, one day soon might find themselves there.

       1363. Also in 2003, Diane Perrin, a member of ABN Amro (RBS N.V.)’s Group

Compliance team at the Defendant’s Amsterdam Head Office, stated that “as a European

Institution, we do not comply with US Sanctions because those sanctions are politically

motivated.”

       1364. A 2003 memorandum entitled “Proposal for Establishing a Representative Office

in Tehran, Iran” drafted by ABN Amro (RBS N.V.)’s Country Representative in the UAE, Jan

Willem van den Bosch, similarly stated:



                                                277
                The Central Bank of Iran is faced with difficulties for USD denominated
                clearing transactions due to sanctions imposed by the US. The OFAC filter
                impounds all Iran related payments and receipts in the US. The Swiss and
                other European Banks have worked out a solution for this. The payment
                instructions are sent directly to the beneficiary’s bank and cover payment
                is made to the beneficiary bank’s US Correspondent as inter-bank
                payments.

       1365. Bosch later coordinated the meeting in Dubai between ABN Amro (RBS N.V.)’s

Managing Board Member and CFO Tom De Swann and top functionaries of the CBI, including

Aziz Farrashi, CBI’s Director General.

       1366. During the meeting with the CBI’s officials, ABN Amro (RBS N.V.) officials

discussed the establishment of the Representative Office by ABN Amro (RBS N.V.) in Tehran

and further business development, including the acceptance of USD deposits by the CBI’s Desk

in Amsterdam.

       1367. In an April 20, 2004 e-mail, the aforementioned Philbin mentioned the possibility

of using a Jersey Special Purpose Vehicle as a way to circumvent OFAC restrictions:

                Mike Louwerens [ABN Amro’s Vice President and Senior Analyst of
                Country Risk Management Department] mentioned this to me today and
                sent the attached. The structure below is very interesting and could have
                applicability for the banks in Iran as well. But whether that is the case or
                not, what is clear is that this structure envisages our making and receiving
                payments in USD which will clear through AA in New York. And for
                which Mike Bowman sees no objection. I am sending a second note in
                which OEM (Maarten Seckel) gives a go ahead based on Bowman’s nihil
                obstat. The Way for our doing significant business with the Iranian banks
                in cash may yet be clear.

       1368. On July 23, 2004, ABN Amro (RBS N.V.) and its New York branch entered into

a Written Agreement with the Federal Reserve Banks of New York and Chicago (collectively,

the “Reserve Banks”) and other regulators that had detected deficiencies at ABN Amro (RBS

N.V.)’s New York Branch relating to AML policies, procedures, and practices that included:

                A pattern of previously undisclosed unsafe and unsound practices
                warranting further enforcement action…. A. ABN AMRO lacked adequate
                                                278
                risk management and legal review policies and procedures to ensure
                compliance with applicable U.S. law, and failed to adhere to those policies
                and procedures that it did have. As a result, one of ABN AMRO’s
                overseas branches was able to develop and implement “special
                procedures” for certain funds transfers, check clearing operations, and
                letter of credit transactions that were designed and used to circumvent the
                compliance systems established by the Branches to ensure compliance
                with the laws of the U.S. In particular, the “special procedures”
                circumvented the Branches’ systems for ensuring compliance with the
                regulations issued by the Office of Foreign Assets Control (“OFAC”) (31
                C.F.R. Chapter V).

       1369. U.S. regulators also found that “[p]rior to August 1, 2004, the New York Branch

processed wire transfers originated by Bank Melli Iran, a financial institution owned or

controlled by the Government of Iran. The payment instructions on the wire transfers had been

modified by one of ABN Amro’s overseas branches such that any reference to Bank Melli Iran

was removed.”

       1370. U.S. regulators also found that “[p]rior to August 1, 2004, the Branches advised a

number of letters of credit issued by Bank Melli Iran. The letters of credit had been reissued by

one of ABN Amro’s overseas branches such that any reference to Bank Melli Iran was

removed.”

       1371. As DOJ later concluded: “Each year between and including 1996 and 2004, ABN

caused ABN’s U.S. affiliate to file false, misleading, and inaccurate Annual Reports of Blocked

Property to OFAC. In each of those reports, the U.S. affiliate of ABN certified to OFAC that all

information provided was accurate and that all material facts in connection with the report had

been set forth.”

       1372. Nonetheless, in September 2004, Michael Louwerens, ABN Amro (RBS N.V.)’s

Vice President and Senior Analyst of Country Risk Management Department, travelled to Iran at

the behest of ABN Amro (RBS N.V.)’s Head Office and reported back that he had

communicated with the Chief Representative of HSBC in Tehran (presumably John Richards)
                                               279
and concluded that ABN Amro (RBS N.V.)’s payment procedures (to conceal Iranian financial

activity) were in line with prevailing market practices of HSBC and other banks.

        1373. In addition, ABN Amro (RBS N.V.)’s then New York branch was the conduit for

at least 90 post-U.S. designation transactions on behalf of the IRGC-controlled IRISL and its

various front companies through March, 2010.

        1374. On May 10, 2010, DOJ issued a press release announcing that ABN Amro’s

successor entity, Defendant Royal Bank of Scotland N.V., had agreed to forfeit $500 million to

the United States in connection with a conspiracy to defraud the United States, to violate the

IEEPA, the TWEA, and the Bank Secrecy Act (“BSA”).

        1375. In connection with a Deferred Prosecution Agreement ABN Amro (RBS N.V.)

entered into, a criminal information was filed in the U.S. District Court for the District of

Columbia charging the Defendant with one count of violating the BSA, and one count of

conspiracy to defraud the United States and violate the IEEPA and the TWEA. ABN Amro (RBS

N.V.) waived indictment, agreed to the filing of the information, and, according to the press

release “accepted and acknowledged responsibility for its conduct.” 316

        1376. According to the criminal information, ABN Amro (RBS N.V.)’s participation in

the conspiracy continued “until in or about December 2007.” Prior to that time, ABN Amro

(RBS N.V.) willfully and knowingly conspired, inter alia, to “engage in financial transactions

with entities affiliated with Iran … in violation of the International Emergency Economic Powers

Act, Title 50, United States Code, Section 1705, and regulations and embargoes issued

thereunder….”


316
    Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference: 1) the DPA entered into
by RBS with the DOJ on or about May 10, 2010; 2) the Settlement Agreement between RBS and the Department of
Treasury entered into on or about October 12, 2013; 3) the NYDFS Consent Order entered on December 11, 2013;
4) the Federal Reserve Consent Order entered on December 11, 2013, as if fully set forth herein.

                                                       280
       1377. The criminal information confirmed that ABN Amro (RBS N.V.) was an active

participant in the Conspiracy.

       1378. The criminal information stated that: “It was part of the conspiracy that the

defendant discussed with the co-conspirators how to format United States Dollar message

payments so that such payments would avoid detection by automated filters used by financial

institutions in the United States and thus evade United States sanctions.”

       1379. The criminal information further stated that: “It was part of the conspiracy that the

defendant removed names and references to the co-conspirators in United States Dollar message

payments routed through the United States.”

       1380. The criminal information further stated that: “It was part of the conspiracy that the

defendant altered the names and references to the co-conspirators in United States Dollar

message payments routed through the United States.”

       1381. The criminal information further stated that: “It was part of the conspiracy that the

defendant instructed the co-conspirators to use code words in United States Dollar payment

messages.”

       1382. Additionally, the criminal information stated that: “It was part of the conspiracy

that the defendant created a special processing queue to manually and materially alter any of the

co-conspirators’ United States Dollar message payments that were to be routed through the

United States.”

       1383. The criminal information also stated that: “It was part of the conspiracy that the

defendant created “Special Conditions” in the defendant’s payment manuals in order to process

any co-conspirators’ United States Dollar transactions.”

       1384. Finally, the criminal information further stated that: “It was part of the conspiracy


                                               281
that the defendant caused its United States affiliates to submit materially false and misleading

reports or statements to the United States Department of the Treasury, OFAC.”

         12.    DEFENDANT CREDIT SUISSE’S AGREEMENT                                   TO,    AND
                PARTICIPATION IN, THE CONSPIRACY

         1385. Like the other Defendants in this Action, Credit Suisse worked hand-in-glove

with Iran and Iranian Bank Co-conspirators acting at Iran’s behest to develop procedures to

structure USD payments in ways that would evade U.S. sanctions and leave U.S. regulators, law

enforcement and financial institutions blind as to Iran’s financial activities, and provide Iran the

USD it needed to sponsor acts of international terrorism.

         1386. To this end, Credit Suisse worked diligently to (1) develop methods that would

avoid disclosing the true originators and/or beneficiaries of Iranian transactions that it was

clearing and settling in the United States; (2) delete or omit certain information when

transactions were to be processed through the United States; and (3) provide incorrect

information in USD funds transfer instructions executed through the United States on behalf of

U.S.-sanctioned individuals and entities.

         1387. Credit Suisse worked closely with Bank Melli, Bank Saderat, and Iran’s Atomic

Energy Organization (and other designated Weapons of Mass Destruction proliferators) for many

years.

         1388. Before 2003, Credit Suisse was an active participant in the Conspiracy, but the

sheer volume of its illegal conduct accelerated greatly in 2003 when Lloyds exited its Iran

business and Bank Melli Plc, Defendant Bank Saderat Plc, and other Iranian agents moved their

accounts to Credit Suisse.

         1389. For the next two years, Credit Suisse became one of the main USD funds clearing

banks for the Iranian banking system, quadrupling in only 3 years the number of Iranian U.S.

                                                282
dollar payments, from approximately 49,000 in 2002 to nearly 200,000 in 2005.

       1390. The procedures Credit Suisse developed and refined over time to assist Iran were

embodied in internal directives, memoranda, e-mails between Credit Suisse and its Iranian bank

clients and internal e-mails involving, among others, a Credit Suisse Bank Payments Sector

Head, Credit Suisse’s Treasury and Trade Finance Departments, and the Head of Credit Suisse’s

Iran Desk.

       1391. Since at least the mid-1990s, when it first agreed to assist Iran in carrying out the

Conspiracy, Credit Suisse’s Iran Desk began adding internal warnings to the accounts of its

Iranian bank clients, instructing Credit Suisse employees: “Do not mention the name of the

Iranian bank in payment orders.”

       1392. Such warnings ensured that payment orders given by the Iranian Bank Co-

conspirators would not be processed automatically, but rather would be manually reviewed,

“corrected” if necessary, and effectuated by Credit Suisse employees.

       1393. For example, in June 1995, the Credit Suisse representative office in Dubai,

United Arab Emirates, issued a memorandum recognizing Iran and the Iranian bank’s general

scheme to ensure that any foreign banks the Iranian Bank Co-conspirators did business with

masked their transactions, and accordingly advised:

              Following the decision by the American authorities to declare a unilateral
              embargo against the Islamic Republic of Iran on April 30th, (an Iranian
              bank) approached Credit Suisse to open (a type of correspondent banking
              account for U.S. dollar transactions). Crucial to them was that the name of
              the bank would not be mentioned on the transfer orders... Subsequently,
              (the Iranian bank) was informed that though payments in such a way are
              basically feasible, to omit the name of the bank could lead to some
              problems. Meanwhile, operations through this account have started...
              Some transfers have been rejected by the American banks as the name of
              (the Iranian bank) appears under the rubric ‘Ordering Bank.’ Question: a)
              what can be done to avoid this?

       1394. Almost immediately after President Clinton issued E.O. Nos. 12957, 12959, and
                                              283
13059, which strengthened existing U.S. sanctions against Iran, the Iranian Bank Co-conspirators

began requesting that Credit Suisse omit their names and BICs from payment messages Credit

Suisse sent to its U.S. correspondent banks.

        1395. Credit Suisse complied with the Iranian Bank Co-conspirators’ illegal requests

and purposefully omitted their names and identifiers in order to help bypass U.S. financial

institutions’ sanctions filters.

        1396. After a 1998 corporate reorganization, in order to further its ongoing efforts to

evade U.S. sanctions and ensure that other U.S. financial institutions would automatically

process this new stream of payments, Credit Suisse notified its Iranian clients about the change

in USD funds clearing and settlement from Credit Suisse First Boston AG (“CSFB”) to third-

party U.S. correspondents, and provided them with a pamphlet entitled “How to transfer USD

payments.”

        1397. The pamphlet provided detailed payment order formatting instructions for USD

funds transfers on how to avoid triggering U.S. OFAC sanction screening filters.

        1398. In a 1998 letter to an Iranian Bank Co-conspirator explaining the transfer of its

USD clearing services to the Bank of New York, New York, Defendant Credit Suisse wrote:

                In order to provide your esteemed institution with our clearing services in
                U.S. Dollars, we have introduced a procedure to facilitate your USD
                payments through our clearing system. The change of our USD-clearer to
                Bank of New York, New York, will not affect our mutual relationship on
                any clearing transaction in U.S. Dollars as long as the established
                procedure will be followed.

        1399. Beginning as early as 1995 and continuing through 2005, Credit Suisse, both

internally and in coordination with the Iranian Bank Co-conspirators, created procedures and

guidelines to facilitate the processing of prohibited USD transactions by its U.S. correspondent

banks, primarily the Bank of New York, New York.

                                               284
       1400. By using Credit Suisse’s internal processing system, employees manually keyed

in “Order of a Customer” when Iranian payments had to be processed as serial payments through

U.S. banks.

       1401. This procedure was promoted at Credit Suisse, as demonstrated by an email from

a Team Leader in the Bank Payments Unit:

               In order to put an end, once and for all, to the discussions regarding the
               processing of USD payment orders of Iranian banks, I have worked out
               various examples that are to be considered binding for everyone.

       1402. Attached to the email were several screenshots of Credit Suisse’s payment

application illustrating how to format payment order messages to ensure that they would pass

through the U.S. financial institutions undetected by U.S. OFAC sanction screening filters.

       1403. For example, one such screenshot showed all incoming payment messages listing

an Iranian bank as the ordering institution in SWIFT-NET payment order message field “52” and

contained the following explicit instructions: “Population of field 52 with ‘one of our clients’ in

case of serial payments via the US.”

       1404. A second screenshot showed an incoming payment with the reference “without

mentioning our banks [sic] name” in field 52 and contained the following instructions:

“Population of field 52 with ‘one of our clients’ in case of serial payments.”

       1405. Until 2004, Credit Suisse’s use of “Order of a Customer” was its standard

procedure for processing bank payment messages involving Credit Suisse’s Iranian customers.

       1406. Credit Suisse’s internal communications also reveal a continual dialogue about

evading U.S. sanctions spanning approximately a decade, assessing how to better process Iranian

transactions in order to promote and increase business from existing and future Iranian clients.

       1407. In February 1999, Credit Suisse’s Iran Desk added internal warnings to the

Customer Information Files (or “CIFs”) it maintained for the accounts of its Iranian bank
                                                285
customers, expressly directing Credit Suisse employees: “Do not mention the name of the

Iranian bank in payment orders.”

       1408. Credit Suisse documented similar directives in subsequent years. For example, in

2002, another warning was loaded in the CIF that likewise stated: “FOR USD-PAYMENTS

OUTSIDE CREDIT SUISSE/CS FIRST BOSTON DO NOT MENTION THE NAME OF THE

IRANIAN BANK.”

       1409. Credit Suisse later decided to remove warnings from the CIFs and replaced them

with long-term instructions concerning Iranian entities that instructed: “Execute USD payment

orders always with direct order and cover payment.” These instructions explained that they were

intended to ensure (according to Credit Suisse’s internal documentation) that “an Iranian origin

will never be named in USD payments carried out for Iranian banks (because of the US

sanctions)!”

       1410. An internal Credit Suisse memorandum dated March 12, 1999, stated:

               Payment orders in USD can only be paid via the American clearing, if the
               name of the Iranian party is not mentioned (US sanctions). Otherwise, the
               amounts are returned by the American banks. Even though corresponding
               warnings have been loaded, there (sic) almost every week cases that are
               processed incorrectly by us.

       1411. Between 2000 and 2004, Credit Suisse’s Iran Desk provided similar instructions

to its Iranian Bank Co-conspirator clients via a standard letter, which stated in part: “The most

important issue is that you and/or your correspondents do not mention your good bank’s name in

field 52.”

       1412. Credit Suisse’s Iran Desk also informed Iranian Bank Co-conspirator clients that

Credit Suisse would utilize cover payments to effect payments to or through the United States,

stating in one memorandum, for example, “[o]ur payment department will stop all USD

payments initiated by your fine bank in any case and shall be effected [by]... ‘Direct payment
                                              286
order and cover payment order.’”

       1413. In order to prevent straight-through processing of all payment orders sent by

Iranian Bank Co-conspirators, Credit Suisse configured its payment system to interdict the

payments for manual review.

       1414. Credit Suisse employees then reviewed the payments to ensure that they

contained no references to Iran. If such references were detected, Credit Suisse employees would

either delete the reference, or contact the Iranian Bank Co-conspirators to request further

instructions.

       1415. Over time, Credit Suisse employees developed practices to omit information on

the involvement of Iranian Bank Co-conspirators, including:

                a) Entering in an empty field, or replacing the name of the Iranian Bank Co-
                   conspirators with, “Order of a Customer” or a similar phrase instead of the
                   actual name of the ordering institution in SWIFT-NET payment order messages;

                b) Forwarding payment messages received from Iranian Bank Co- conspirators
                   falsely referencing “Credit Suisse” or Credit Suisse’s SWIFT- NET account
                   code (identified by BIC address CRESCHZZ) instead of an Iranian bank as the
                   originating institution. For example, a November 2000 email circulated by a
                   team leader in Credit Suisse’s Bank Payments Unit contained screenshots of
                   an incoming payment order from an Iranian bank co-conspirator in which Credit
                   Suisse was listed as the ordering institution in field “52” of the SWIFT-NET
                   payment message. The instructions were to make no changes to the misleading
                   information in the SWIFT-NET message’s field “52” for serial payment
                   messages made to U.S. financial institutions;

                c) Inserting “Credit Suisse” as the ordering institution in payments originating
                   with an Iranian Bank Co-conspirator;

                d) Removing all references to Iranian names, addresses, cities, and telephone
                   numbers from customer payments;

                e) Substituting abbreviations for Iranian customer names. For example, in an April
                   16, 2003 email, the Head of Credit Suisse’s Iran Desk wrote to the Credit Suisse
                   representative office in Tehran, “entry to their account works when account
                   number plus XXX is stipulated as beneficiary. What is also important of course
                   is that applicant will give details of final beneficiary as reference for the
                   beneficiary, then it should work;” and

                                                 287
                 f) Converting SWIFT-NET MT 103 Messages to SWIFT-NET MT 202 Messages
                    to hide the details of Iranian transactions, and using MT 202 cover payment
                    messages approximately 95% of the time to facilitate outgoing customer
                    payments involving Iran or Iranian parties.


        1416. A September 24, 2003 Credit Suisse internal email sent from a team leader in

Customer Payments to a Sector Head within Customer Payments, described Credit Suisse’s

Iranian U.S. dollar processing:

                  The procedure is identical for all Iranian banks: 1) We attempt to send all
                  USD payments directly to the bank of the beneficiary. Only cover
                  payments are made through the US. In such cases, the ordering institution
                  is not disclosed. 2) Should 1) not be possible (if the beneficiary bank is an
                  American bank, or if no Swift connection or no correspondent was
                  named), then the payment will be made though America. We make sure
                  that the ordering institution is not mentioned (this has been programmed
                  into the system as a default) and that the ordering customer has no
                  connection to ‘Iran’. 3) Should 1) and 2) not be possible, then the payment
                  order will be forwarded to Investigations for further clarifications with the
                  ordering institution.

        1417. In addition, Credit Suisse actually instructed its Iranian Bank Co-conspirator

customers on how to format U.S. dollar payments so that such payments would evade U.S.

sanctions and detection by automated filters used by U.S. financial institutions.

        1418. Payment instructions included a letter from Credit Suisse’s Iran Desk to an

Iranian customer dated October 16, 2003, that stated: “This is to provide you our

recommendation for the entry of funds how to handle bank-to-bank payments on your account

with Credit Suisse and the following procedures should be applied in order to avoid any

difficulties.”

        1419. In December 2003, an Iranian bank asked Credit Suisse for an additional USD

account identifying the Iranian beneficiary bank only by a designated abbreviation (first letter of

each word constituting the bank’s name, together with the abbreviation commonly used for a

type of legal entity, i.e., Plc).
                                                  288
        1420. On January 28, 2004, Credit Suisse confirmed that it had opened the requested

account, writing to the Iranian bank: “Reference is made to the various conversations and your

email, dated December 18, 2003 wherein you asked us to open a new USD account...Now, we

would like to confirm the account number ….”

        1421. In addition, Credit Suisse promised the Iranian Bank Co-conspirators, including

Bank Saderat and Bank Melli, that no messages would leave Credit Suisse without being first

hand-checked by a Credit Suisse employee to ensure that they had been formatted to avoid U.S.

OFAC filters.

        1422. Credit Suisse also took a further step in the Conspiracy beyond the provision of

expert knowledge to and training of the Iranian Bank Co-conspirators on how to format their

payment messages to evade the OFAC filters; it also gave Iranian Bank Co-conspirators

materials to use for training other banks or individuals on how to prepare payment messages to

evade U.S. OFAC filters and sanctions regimes.

        1423. In August 2003, Credit Suisse reached an agreement with the London branches of

a number of Iranian Bank Co-conspirators to take over the banks’ London branches’ U.S. dollar

clearing activity.

        1424. As a result of this agreement, Credit Suisse became one of the main USD clearing

banks for the Iranian banking system.

        1425. Through its subsidiary Credit Suisse Asset Management Limited, United

Kingdom (“CSAM”), Credit Suisse used code words for Iranian customers, including Iranian

Bank Co-conspirators, when executing trades involving U.S. securities that were transmitted

through the U.S.

        1426. Credit Suisse knew that without such alterations, amendments, and code words,


                                             289
automated OFAC filters at U.S. clearing banks would likely halt the payment order messages and

securities transactions, and, in many cases, reject or block the sanctions-related transactions and

report the same to OFAC. 317

           1427. Credit Suisse manipulated payment order messages and removed any identifying

reference to sanctioned countries and entities so that the OFAC filters at the U.S. clearing banks

would not be able to identify the transactions, and the transactions would be automatically

processed without detection.

           1428. In July 2004, the Swiss Federal Banking Commission issued an ordinance to

implement FATF’s Special Recommendation on Terrorist Financing VII.

           1429. The ordinance required the disclosure of the remitter in payment orders, and

prompted Credit Suisse to issue an internal directive prohibiting the use of the “Order of a

Customer” method when making international wire transfers.

           1430. In April 2004, in preparation for the implementation of the ordinance, Credit

Suisse’s Iran Desk began to inform its Iranian Bank Co-conspirator clients that neither “Order of

a Customer” nor “Credit Suisse” could be used to replace references to Iranian banks on payment

messages.

           1431. Credit Suisse again, however, provided information about the use of the cover

payment method to send USD payments, ensuring that the Iranian Bank Co-conspirators (and, by

extension, Iran and the IRGC-QF) remained cognizant of other means of ensuring an

uninterrupted flow of surreptitious USD.

           1432. Although Credit Suisse’s payment processing units ceased to use the “Order of a

Customer” method following the Swiss Federal Banking Commission’s July 2004 ordinance,



317
      Exhibit 3, Declaration of Robert Mazur at 30.

                                                      290
Credit Suisse employees nonetheless continued removing and/or altering information in SWIFT

payment order messages sent to one of its U.S. correspondent banks.

       1433. For example, in May 2005, an internal Credit Suisse email stated:

               If we do not have a key contact with the beneficiary’s bank, we have to
               carry out the payment via the US, e.g. via BKTRUS33. However, no
               reference to Iran may be made in the field reserved for information on the
               ordering party (no Iranian telephone numbers either). No such reference
               should be made in fields 70 or 72 either.

       1434. Between March 2004 and November 2005, Credit Suisse repeatedly sent letters to

its Iranian Bank Co-Conspirator customers describing its internal procedures for forwarding

Iranian payment orders as:

               Our Payment department will stop all USD-payments initiated by your
               fine bank in any case and shall be effected as outlined in the drawing
               “Direct payment order and cover payment order.”

       1435. From August 2003 to November 2006, Credit Suisse illegally processed

electronic funds transfers, in the aggregate amount of at least $480,072,032, through financial

institutions located in the United States for the benefit of Iran and Iranian financial institutions.

       1436. For a brief period of time, Credit Suisse became one of the main U.S. dollar

clearing and settlement banks for the Iranian banking system.

       1437. In January 2006, Credit Suisse established a “Sensitive Countries” Task Force to

implement the exit decision and ultimately ceased U.S. dollar clearing transactions for Iran in

November 2006.

       1438. On September 11, 2006, Credit Suisse directed its payments centers to

discontinue certain prohibited payments by an Iranian Bank Co-conspirator. Using the MT 202

cover payment method, during the six weeks from September 11, 2006 to October 27, 2006,

Credit Suisse nevertheless processed 54 outbound payments involving that Iranian Bank Co-

conspirator, the total value of which was in excess of $8 million.
                                                 291
       1439. As described supra, Credit Suisse also facilitated payments on Letters of Credit

involving Mahan Air’s illegal purchase of U.S. aircraft and aircraft parts.

       1440. These included the illegal purchase of an aircraft engine and an Airbus A320-232

financed by Bank Melli, Bank Refah and Bank Sepah.

       1441. In each case, Credit Suisse directed USD payments through the United States in

furtherance of the Conspiracy.

       1442. In March 2007, following the Deferred Prosecution Agreements of Lloyds and

ABN Amro (RBS N.V.), Credit Suisse commenced an internal investigation of its historic USD

funds clearing business involving U.S.-sanctioned countries and persons. Shortly thereafter,

Credit Suisse was contacted by U.S. and New York law enforcement officials.

       1443. On December 16, 2009, DOJ issued a press release announcing that Credit Suisse

had agreed to forfeit $536 million in USD funds to the United States and to the Manhattan

District Attorney’s Office in connection with violations of the IEEPA and New York State law,

as a result of violations relating to transactions Credit Suisse illegally conducted on behalf of

customers from, inter alia, Iran.

       1444. In connection with a DPA that Credit Suisse entered into, DOJ filed a criminal

information in the U.S. District Court for the District of Columbia charging Credit Suisse with

one count of violating the IEEPA. Credit Suisse waived the indictment, agreed to the filing of the

information, and, according to the press release, accepted and acknowledged responsibility for its

criminal conduct.

       1445. Credit Suisse also simultaneously entered into an agreement with OFAC to settle

its violations of the IEEPA and agreed to a civil forfeiture as part of the DPA it entered into with




                                                292
DOJ, the Manhattan District Attorney’s Office and OFAC. 318

        1446. The press release announcing the agreements quoted then-Treasury Under-

Secretary for Terrorism and Financial Intelligence Stuart Levey as stating “[t]his case provides a

timely lesson about how Iran seeks to involve others in deceptive conduct to evade legal and

regulatory controls. Those who do business with Iran expose themselves to the risk, and the

consequences, of participating in transactions supporting proliferation, terrorism or sanctions

evasion.”

        13.      DEFENDANT BNP PARIBAS S.A.’S AGREEMENT TO, AND
                 PARTICIPATION IN, THE CONSPIRACY

        1447. From at least 2002 through November, 2012, BNP Paribas S.A. actively

participated in the Conspiracy by knowingly and intentionally structuring, conducting, and

concealing USD transactions from regulators on behalf of sanctioned entities, including Iranian

entities. These intentionally opaque USD transactions were processed through BNP’s office in

New York and other financial institutions throughout the United States. The illegal BNP

transactions include a variety of trade finance instruments on behalf of or that involved parties

subject to U.S. sanctions on Iran and routed the USD payments to go through the United States

pursuant to those instruments; correspondent banking or retail banking transactions to or through

the United States that involved the interest of a person subject to U.S. sanctions on Iran;

processing a number of payments to or through the United States related to syndicated loans

involving Iranian parties. Federal government authorities, as part of the investigation into BNP,

probed approximately $100 billion of transactions. They found that that $30 billion of that

amount were concealed, as part of BNP’s effort to evade U.S. sanctions. New York’s


318
   Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference: 1) the DPA entered into
by Credit Suisse and DOJ on or about December 16, 2009; and 2) the Settlement Agreement entered into by Credit
Suisse and the United States Treasury Dept. on or about December 16, 2009, as if fully set forth herein.

                                                       293
Department of Financial Services identified $190 billion in transactions that broke federal and

state laws, including false books and records violations.

       1448. Beginning at least as early as 2002, BNP entered into an agreement with Iran to

provide it with access to billions of USD in violation of U.S. and international sanctions on Iran.

BNP provided Iran with at least $160 billion USD through 2012 and ultimately pled guilty to

violating U.S. and New York law in 2014. As part of the guilty plea to the criminal charges,

which included conspiring with Iranian and Sudanese sanctioned entities to violate U.S.

sanctions, BNP agreed to pay an $8.9 billion fine to federal and state authorities, terminate senior

executives, and suspend U.S. dollar clearing operations for one year at business lines in which

the misconduct centered, starting in 2015. BNP was also sentenced to five years’ probation.

       1449. BNP received these punishments because its conduct supported global terrorism,

including by violating sanctions. “The most important values in the international community—

respect for human rights, peaceful coexistence, and a world free of terror—significantly depend

upon the effectiveness of international sanctions,” said District Attorney Vance in the DOJ press

release accompanying the announcement of BNP’s guilty plea. As found by the Superintendent

of Financial Services for New York State, Benjamin Lawsky, BNP “illegally funneled money to

countries involved in terrorism and genocide” and that “multiple senior executives” knew that

BNP was involved in that long-standing scheme. New York Governor Andrew Cuomo likewise

stated in connection with the proceedings against BNP: “New York State will not allow

companies to break the law, especially when they put our national security at risk . . . . This

enforcement action should serve as a warning to any company that provides financial support to

global terrorism and enables human rights atrocities. . . .”

       1450. Numerous other officials in the U.S. government similarly concluded that BNP


                                                294
willfully violated U.S. sanctions, provided rogue nations that support terrorism with access to the

U.S. financial system, and did not cooperate with law enforcement when it was finally caught, as

reflected in the DOJ press release:

             a) “BNP Paribas went to elaborate lengths to conceal prohibited transactions,
                cover its tracks, and deceive U.S. authorities. These actions represent a serious
                breach of U.S. law,” Attorney General Holder said. “Sanctions are a key tool in
                protecting U.S. national security interests, but they only work if they are strictly
                enforced. If sanctions are to have teeth, violations must be punished. . . . .”

             b) “BNP ignored US sanctions laws and concealed its tracks. And when contacted
                by law enforcement it chose not to fully cooperate,” Deputy Attorney General
                Cole said. “This failure to cooperate had a real effect—it significantly impacted
                the government’s ability to bring charges against responsible individuals,
                sanctioned entities and satellite banks. This failure together with BNP’s
                prolonged misconduct mandated the criminal plea and the nearly $9 billion
                penalty that we are announcing today.”

             c) “By providing dollar clearing services to individuals and entities associated with
                Sudan, Iran, and Cuba – in clear violation of U.S. law – BNPP helped them gain
                illegal access to the U.S. financial system,” said Assistant Attorney General
                Caldwell. “In doing so, BNPP deliberately disregarded U.S. law of which it was
                well aware, and placed its financial network at the services of rogue nations, all
                to improve its bottom line. Remarkably, BNPP continued to engage in this
                criminal conduct even after being told by its own lawyers that what it was doing
                was illegal.”

             d) “BNPP banked on never being held to account for its criminal support of
                countries and entities engaged in acts of terrorism and other atrocities,” said
                U.S. Attorney Bharara. “But that is exactly what we do today. BNPP, the
                world’s fourth largest bank, has agreed to plead guilty and pay penalties of
                almost $9 billion for performing the hat trick of sanctions violations, unlawfully
                opening the doors of the U.S. financial markets to three sanctioned countries,
                Sudan, Iran, and Cuba. For years, BNPP provided access to billions of dollars to
                these sanctioned countries, as well as to individuals and groups specifically
                identified and designated by the U.S. government as being subject to sanctions.
                The bank did so deliberately and secretly, in ways designed to evade detection
                by the U.S. authorities. . . .”

       1451. The District Court at BNP’s sentencing expressed similar views regarding BNP’s

conduct when it addressed some of the victims of state-sponsored terrorism that were present at

the sentencing: “Your presence in the room emphatically reminds BNPP and other banks


                                               295
contemplating similar conduct of the pain and suffering states they illicitly transacted with can

inflict, and your being here also illustrates why the United States imposes sanctions on the states

in the first place.”

        1452. For over a decade, BNP provided USD clearing services on behalf of Sudanese,

Iranian, and Cuban parties with a value of more than $190 billion which were settled through its

New York Branch and other New York-based financial institutions. Several BNP branches,

including Paris, London, Geneva, Rome and Milan, developed and implemented policies and

procedures to systematically conceal at least $160 billion in U.S. dollar-denominated payments

on behalf of Iranian customers. At least $650 million in transactions from 2004 to 2012 involved

sanctioned Iranian entities, including transactions for a petroleum company based in Dubai that

was effectively a front for an Iranian petroleum company and an Iranian oil company. BNP

continued these illegal transactions for nearly two years after the bank had commenced an

internal investigation into its sanctions compliance and pledged to cooperate with the

government.

        1453. Moreover, from on or about July 15, 2005, to on or about November 27, 2012

alone, BNP processed at least 318 electronic funds transfers in the aggregate amount of

$1,182,075,543 to or through financial institutions located in the United States in apparent

violation of the prohibitions against the exportation or re-exportation of services from the United

States to Iran, 31 C.F.R. § 560.204. From at least 2009 and again from at least December 2011 to

November 2012, BNP transferred at least $686,600,000.00 on behalf of Iranian entities and

persons in violation of U.S. sanctions.

        1454. In processing transactions on behalf of these sanctioned entities, BNP engaged in

a systematic practice, as directed from high levels of the bank’s group management, of removing


                                               296
or omitting Sudanese, Iranian, or Cuban information from USD-denominated payment messages

that it sent through the New York Branch and other non-affiliated New York-based U.S.

financial institutions. This practice was done to “guarantee the confidentially of the messages

and to avoid their disclosure to any potential investigatory authorities.” BNP’s violations were

particularly egregious in part because they continued for many years after other banks were

sanctioned for similar violations; involved numerous schemes expressly designed to deceive

regulators; and were committed with the knowledge of multiple senior executives.

       1455. From at least 2003 up through and including 2012, BNP conspired with banks,

including Defendants and Iran and/or its Agents and Proxies, as well as other entities located in

or controlled by countries subject to U.S. sanctions, other financial institutions located in

countries not subject to U.S. sanctions, and others known and unknown, to knowingly,

intentionally and willfully move at least $8,833,600,000 through the U.S. financial system on

behalf of sanctioned entities in violation of U.S. sanctions laws, including transactions totaling at

least $4.3 billion that involved SDNs.

       1456. Among the means and methods by which BNP and its co-conspirators carried out

the conspiracy were the following: BNP intentionally used a non-transparent method of payment

messages, known as cover payments, to conceal the involvement of sanctioned entities in USD

transactions processed through BNP Paribas New York and other financial institutions in the

United States; BNP worked with other financial institutions to structure payments in highly

complicated ways, with no legitimate business purpose, to conceal the involvement of sanctioned

entities in order to prevent the illicit transactions from being blocked when transmitted through

the United States; BNP instructed other co-conspirator financial institutions not to mention the

names of sanctioned entities in USD payment messages sent to BNP Paribas New York and


                                                297
other financial institutions in the United States; BNP followed instructions from co-conspirator

sanctioned entities not to mention their names in USD payment messages sent to BNP Paribas

New York and other financial institutions in the United States; and BNP removed information

identifying sanctioned entities from USD payment messages in order to conceal the involvement

of sanctioned entities from BNP Paribas New York and other financial institutions in the United

States. BNP provided expert advice, financial services, financial securities, and access to the

U.S. financial system to make it all possible.

       1457. For example, for one sanctioned Iranian client alone (referred to as “Iranian

Controlled Company 1”), from 2006 to 2012, BNP processed at least $650 million in connection

with three letters of credit that facilitated the provision of liquefied petroleum gas to an entity in

Iraq. The majority of those transactions—approximately $586 million—occurred after OFAC

revoked the U-turn Exemption, after the New York Country District Attorney’s Office and the

DOJ approached BNP regarding its involvement with sanctioned entities, and after multiple

other banks blocked BNP’s payments relating to Iranian Controlled Company 1.

       1458. BNP knew that Iranian Controlled Company 1 was controlled by an Iranian

energy group based in Tehran, Iran (“Iranian Energy Group 1”). Its own internal Know Your

Customer documentation on Iranian Controlled Company 1 showed that it was 100% owned by

Iranian Energy Group 1. BNP’s documentation also showed that Iranian Energy Group I, and in

tum Iranian Controlled Company 1, was 100% owned by an Iranian citizen.

       1459. The transactions involving Iranian Controlled Company 1 began in approximately

December 2006, at a time when the U-turn Exemption permitted certain transactions involving

Iranian entities so long as those transactions were between two non-U.S., non-Iranian banks.

BNP’s transactions involving Iranian Controlled Company 1 initially complied with the U-Tum


                                                 298
Exemption. BNP issued its “Revised Group Policy on Iran” on September 24, 2007, and OFAC

revoked the U-turn Exemption in November 2008. Despite this new bank policy and the

revocation, BNP continued to process U.S. dollar transactions involving Iranian Controlled

Company 1 through November 2012.

       1460. On June 12, 2007, BNP Paribas Paris opened an account for a company

incorporated in the UAE with an address listed in Dubai, UAE. An organizational chart

submitted to BNP Paribas Paris indicated the company was part of a network of eight

companies—four of which were incorporated in Iran—that comprised an Iranian energy group

owned and controlled by an Iranian citizen ordinarily resident in Iran, who was also the sole

beneficial owner of the company maintaining an account at BNP Paribas Paris. According to

BNP Paribas Paris’s account opening materials (and a report the company produced to BNP

Paribas Paris in 2007), many of the company’s activities involved selling and transporting

petroleum products to, from, or through Iran. The company’s General Business Plan described its

goals to increase a number of Iran-related activities over the following three years (2007-2010).

Based upon the records made available to the government, the government concluded that BNP’s

outbound transactions through the United States on behalf of the company appeared to have

violated the prohibition contained in § 560.204 of the Iranian Transactions and Sanctions

Regulations because the benefit of these transactions was received in Iran.

       1461. The company referenced above utilized its account at BNP Paribas Paris to

receive payments related to its sale of Turkmen liquefied petroleum gas to Iraq. Between

November 2008 and November 2012, BNP processed 114 transactions totaling approximately

$415 million on behalf of the company to or through the United States. Although the messages

related to the transfers sent through the United States did include references to the company’s


                                               299
name, they did not include references to Iran or to the company’s Iranian ownership or

connections. Most of the USD transfers BNP initiated on behalf of the company reached their

intended beneficiary. On January 9, 2012, however, BNP Paribas Paris originated a $500,000

wire transfer on behalf of the company, destined for a refinery in Turkmenistan, and an

unaffiliated correspondent bank located in the United States stopped the transaction and

requested additional details from BNP Paribas New York. BNP Paribas New York informed

BNP Paribas Paris the unaffiliated correspondent bank was holding the payment “due to OFAC

concern” and requested information about the payment, the company, the company’s owners,

and “anyway [sic] the transaction is related to Iran directly or indirectly.” BNP Paribas Paris

contacted the company directly to relay the questions, and the response—which came from an

email address belonging to the Iranian energy group noted above—denied any association

between the company and Iran. A BNP Paribas Paris compliance officer reviewed and approved

the response for transmission to the unaffiliated correspondent bank without verifying the

information or consulting the customer profile form for the company. At the time of the

transaction, the customer profile form included a handwritten note for the company that read

“Iranian ownership.” In light of the available information, BNP appears to have had reason to

know of the company’s connection to Iran, and it failed to pass any of that information on to the

unaffiliated correspondent bank in response to its inquiry. Even after the rejected transaction

described above, BNP failed to subsequently investigate either the payment or the company,

despite the fact BNP Paribas Paris processed 64 additional transactions valued at over $292

million on behalf of the company through the United States between January 2012 and

November 2012, at which time BNP Group Compliance first learned about these transactions

(BNP closed the company’s account on November 27, 2012).


                                              300
       1462. BNP also continued to process transactions on behalf of Iranian Controlled

Company 1 even after other banks blocked payments that involved that company. In December

2011, a U.K. Bank (“U.K. Bank l”) blocked a payment involving Iranian Controlled Company 1

and informed BNP that it would no longer do business with Iranian Controlled Company 1

because of its ties to Iran—thus putting BNP on notice, to the extent that it was not before, that

transactions with Iranian Controlled Company 1 were impermissible. Moreover, in January 2012,

a U.S. branch of a German bank (“German Bank 1”) rejected a payment made by BNP on

Iranian Controlled Company l’s behalf because German Bank 1’s research showed that Iranian

Controlled Company 1 was “controlled from Iran.” And in June 2012, a BNP Paribas Paris

compliance officer noted that Iranian Controlled Company 1 was sending payments from its

account at BNP Paribas Paris to its account at an Indian bank (“Indian Bank l”) with “known

links to Iran.” Nevertheless, despite these warnings—and despite claiming to be cooperating

fully with the Government’s investigation into sanctions violations—BNP continued to process

U.S. dollar transactions for Iranian Controlled Company 1 until November 2012.

       1463. From December 2011, when U.K. Bank 1 blocked the payment involving Iranian

Controlled Company 1 and in doing so put BNP on notice of the impermissibility of the

transactions, through November 2012, when the transactions ended, BNP knowingly,

intentionally and willfully processed a total of approximately $586.1 million in transactions with

Iranian Controlled Company 1, in violation of U.S. sanctions against Iran.

       1464. BNP engaged in significant transactions with other sanctioned oil-and-gas

companies in addition to Iranian Controlled Company 1. In in 2009, for example, BNP

knowingly, intentionally, and willfully processed approximately $100.5 million in USD

payments involving an Iranian oil company following the revocation of the U-Tum Exemption,


                                               301
in violation of U.S. sanctions. The payments were in connection with six letters of credit issued

by BNP that financed Iranian petroleum and oil exports—and the payments were made even

after compliance personnel at BNP Paribas Paris alerted employees within BNP’s trade finance

group that the USD payments associated with these letters of credit “are no longer allowed by

American authorities.”

       1465. BNP engaged in this conduct despite knowing, almost from the outset, that it was

illegal to do so. As early as June 2003, BNP issued a “general procedure” that pertained to

“Financial Embargoes,” which stated that “US financial embargoes apply within the US territory,

to any US national or resident and to any transaction in US Dollar.” In addition, on several

occasions during the period covered by the bank’s internal review, BNP sought external legal

advice regarding its sanctions-related business, and specifically with regard to processing

transactions on behalf of or involving sanctioned parties through the United States. Though not

always consistent, the legal advice that BNP received described OFAC’s comprehensive

sanctions and explained why BNP should be careful in its business that involved parties subject

to OFAC sanctions. Several BNP entities developed procedures or utilized payment practices

that contravened the bank’s June 2003 “general procedure” and processed thousands of

transactions to or through the United States in violation of U.S. economic sanctions programs

against Sudan, Iran, Cuba, and Burma.

       1466. When a Dutch bank (ABN Amro) reached a settlement with United States

regulators in 2005 for similar avoidance-of-sanctions practices to those conducted by BNP, the

Head of Ethics and Compliance North America for BNP stated in an email “the dirty little secret,

isn’t so secret anymore, oui?”

       1467. In early 2010, the New York County District Attorney’s Office and the DOJ


                                              302
jointly approached BNP regarding its involvement in transactions with sanctioned entities, such

as the sanctioned Iranian entities. Despite agreeing to commence an internal investigation into its

compliance with U.S. sanctions and cooperate fully with U.S. and New York authorities, BNP

continued to process these transactions on behalf of Iranian Controlled Company 1.

       1468. BNP also provided access to substantial amounts of USD for sanctioned Sudanese

entities, including those tied to Osama Bin Laden and al Qaeda. From at least November 1997

through in or around 2012, BNP conspired with Sudan, the Central Bank of Sudan, Al Shamal

Islamic Bank, and al Qaeda to avoid OFAC sanctions that were put in place to deter, disrupt, and

defeat terrorist activities. BNP maintained USD-denominated correspondent accounts for several

Sudanese banks, including four banks that OFAC identified as SDNs. From 2005 to 2009 alone,

BNP processed at least 2,663 electronic funds transfers in the aggregate amount of

$8,370,372,624 to or through financial institutions located in the United States in apparent

violation of U.S. sanctions on Sudan.

       1469. After other banks stopped doing illegal business with Sudan, Sudan and Sudanese

banks began requesting assistance from European banks to defeat the sanctions. For example, on

November 9, 1997, one of Credit Lyonnais (Suisse) S.A.’s Sudanese institutional clients “sent a

Telex message to all of its correspondents (including [Credit Lyonnais]) informing the banks of

the sanctions imposed against Sudan and requested its correspondents ‘not to [] channel such

transactions by intermediation of any U.S.A. bank, including banks domiciled in the U.S.A.

territory, U.S.A. banks overseas branches and subsidiaries [or the] [a]ffiliates of[a] U.S.A. bank

incorporated outside the United States.’”

       1470. BNP stepped in and, in 1997, effectively acted as Sudan’s central banker for

USD—BNP agreed to become Sudan’s sole correspondent bank for one of Sudan’s government


                                               303
banks. Without BNP providing USD, as the U.S. government found at BNP’s criminal

sentencing, Sudan and its related entities “would not have had access to the US dollar markets.”

       1471. BNP knew that Sudan had assisted al Qaeda prior to entering into the Conspiracy.

Despite that knowledge, BNP decided to become their sole correspondent bank in Europe,

allowing it access to the U.S. financial market.

       1472. All or nearly all major Sudanese banks had USD accounts with BNP Paribas

Geneva. In addition to processing USD transactions, by or in 2000, BNP Paribas Geneva also

developed a business in letters of credit for the Sudanese banks. Due to its role in financing

Sudan’s export of oil, BNP Paribas Geneva took on a central role in Sudan’s foreign commerce

market. By 2006, letters of credit managed by BNP Paribas Geneva represented approximately a

quarter of all exports and a fifth of all imports for Sudan. Over 90% of these letters of credit were

denominated in USD. In addition, the deposits of a Sudanese Government Bank at BNP Paribas

Geneva represented about 50% of Sudan’s foreign currency assets during this time period.

       1473. For example, soon after the imposition of U.S. sanctions against Sudan in 1997,

BNP Paribas Geneva established account relationships with a network of nine unaffiliated

regional banks located in Africa, Europe and the Middle East, some with no other business

purpose than to clear payments for Sudanese clients. The accounts with the Regional Banks were

created and established to provide a means to circumvent U.S. sanctions.

       1474. Specifically, BNP utilized the Regional Banks in a two-step process designed to

enable BNP’s Sudanese clients to evade U.S. sanctions. In the first step, a Sudanese bank

seeking to move USD out of Sudan transferred funds internally within BNP Paribas Geneva to

an account specifically maintained by a Regional Bank to facilitate USD transfers from Sudan.

In the second step, the Regional Bank transferred the money to the Sudanese bank’s intended


                                                   304
beneficiary through a U.S. bank without reference to the Sudanese bank. As a result, it appeared

to the U.S. bank the transaction was coming from the Regional Bank rather than a Sudanese

bank.

        1475. In order to further disguise the true nature of the Regional Bank transactions,

employees at BNP Paribas Geneva frequently worked with the Regional Banks to wait between

one and two days after the internal transfer before making a dollar-for-dollar, transaction-by-

transaction, clearing of funds through the United States, artificially delinking the U.S. transfer of

funds from the prior transfer involving the Regional Banks so that financial institutions in the

United States and U.S. authorities would be unable to link the payments to the involved

sanctioned party.

        1476. In 2006 and 2007 alone, for example, BNP processed at least approximately $6.4

billion through the United States on behalf of Sudanese sanctioned entities, including

approximately $4 billion on behalf of a financial institution owned by the government of Sudan.

BNP processed these transactions even though internal emails showed BNP employees

expressing concern about the bank’s assisting the Sudanese government in light of its role in

supporting international terrorism and committing human rights abuses during the same time

period. Indeed, in March 2007, a senior compliance officer at BNP wrote to other high-level

compliance and legal employees reminding them that certain Sudanese banks with which BNP

dealt “play a pivotal part in the support of the Sudanese government which . . . has hosted Osama

Bin Laden and refuses the United Nations intervention in Darfur.”

        1477. BNP’s compliance personnel allowed these transactions to occur because the bank

was earning significant money from them. BNP’s senior compliance personnel agreed to

continue the Sudanese business and rationalized the decision by stating that “the relationship


                                                305
with this body of counterparties is a historical one and the commercial stakes are significant. For

these reasons, Compliance does not want to stand in the way.”

       1478. BNP also transacted illegal business with Al Shamal Islamic Bank, a Sudanese

bank that received at least $50 million in funding from Osama bin Laden in the 1990 time period.

Al Shamal knowingly and intentionally provided financial services to al Qaeda, including

maintaining and servicing al Qaeda bank accounts, including accounts for Osama bin Laden.

       1479. Al Shamal held a correspondent bank account at United European Bank, a

subsidiary of BNP. BNP and/or United European Bank continued its facilitation of Al Shamal

transactions even after public reporting of its ties to al Qaeda following the 1998 East African

Embassy Attacks.

       1480. BNP used a number of methods, in addition to the two-step approach described

above regarding Sudan, to conceal these illegal transactions from other financial institutions and

law enforcement.

       1481. BNP internally published manuals instructing employees to cover payment

messages being sent through the BNP Paribas New York headquarters to reflect only “the

receiving institution (and not the Iranian beneficiary institution!)” As a result, this caused the

BNP Paribas New York headquarters to be incapable of maintaining proper records of USD

transactions cleared through that institution, and these transactions to go unnoticed by United

States regulators.

       1482. From as early as 1995 through at least 2007, BNP circulated memoranda among

its operations staff with the blanket directive for USD transactions involving Iran: “[d]o not

stipulate in any case the name of the Iranian entities on messages transmitted to American banks

or to foreign banks installed in the U.S.”


                                               306
       1483. BNP staff in the New York headquarters knew they were operating without

adequate legal and compliance authority to ensure activities conducted by BNP outside of the

United States, but directed at the United States, complied with New York and United States

sanctions law in dealing with prohibited countries, such as Iran.

       1484. For example, in 2006, when questioning whether BNP practices with respect to

whether an internal group at BNP dealing with energy and commodities exports ran the risk of

circumventing United States sanction law, an employee described “a practice exists which

consists in [sic] omitting the Beneficiaries/Ordering party’s contact information for USD

transactions regarding clients from countries that are under U.S. embargo: Sudan, Cuba, Iran.

This avoids putting BNP NY in a position to uncover these transactions, to block them, and to

submit reports to the regulators.”

       1485. The highest levels of compliance authorities at BNP Paribas New York were

aware of and accepted the widespread practice of amending, omitting or stripping information

from USD payment transactions for the benefit of sanctioned countries, such as Iran.

       1486. BNP Geneva also intentionally implemented a “solution” to the problems

presented by United States sanction law by using other, non-BNP financial institutions located in

the United States to conduct its knowingly improper USD transactions on behalf of sanctioned

countries, such as Iran.

       1487. Another scheme BNP used to evade sanctions and deceive regulators was to shift

its illicit USD transactions from its New York Branch to another unaffiliated U.S. bank—once

BNP began to come under regulatory pressure for unsatisfactory compliance procedures. BNP

engaged in this strategy after authorities identified bank-wide failures in BNP’s AML

requirements.


                                               307
         1488. Based on this illegal conduct, BNP pled guilty in the United States District Court

for the Southern District of New York to one count of Conspiracy to Violate the IEEPA (50

U.S.C. § 1702, 1705) and the Trading with the Enemy Act (50 U.S.C. §§ 3, 5, 16). 319

         1489. BNP also entered into a Consent Order with the DFS based on its illegal banking

activities with sanctioned Countries, including Iran. In particular, BNP pled guilty to one count

of falsifying business records in the first degree (New York Penal Law § 175.10) and one count

of conspiracy. 320

         1490. Further, BNP entered into a Settlement Agreement with OFAC for violations of a

number of federal banking laws, including the breach of 31 C.F.R. § 560.204, prohibiting the

exportation or re-exportation of services from the United States to Iran. 321

         1491. As a result of the above transgressions targeting the United States financial

system for the benefit of Iranian entities, BNP pled guilty to and voluntarily entered into multi-

faceted, agreements with both the DOJ, the United States Department of the Treasury and the

State of New York that required forfeiture of significant assets, extensive reshaping of their

internal compliance departments and wide-ranging monitoring by United States law

enforcement.

         1492. As required by its guilty plea in the United States District Court for the Southern

District of New York, BNP agreed to:

                  a)       Forfeit $8,833,600,000 to the United States;

                  b)       The entry to a money judgment against it in that amount;

319
    Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference the Guilty Plea entered
into by BNP Paribas on or about July 10, 2014, as if fully set forth herein.
320
    Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference the Settlement Agreement
entered into between BNP Paribas and the U.S. Department of Treasury on or about June 30, 2014, as if fully set
forth herein.
321
    Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference the Consent Order entered
into between BNP Paribas and the New York Department of Financial Services on or about June 30, 2014, as if fully
set forth herein.

                                                        308
             c)      Be subject to judicial process in the United States for determining the
                     locations of such funds, if not paid;

             d)      Be subject to the continuing jurisdiction of the United States to enforce the
                     terms of its guilty plea and forfeiture;

             e)     Be subject to a term of probation supervised by the United States for a
                    term of five years, including:

                   i.       the standard terms of probation for all criminals convicted in the
                            United States, and;

                  ii.       compliance with all terms of the agreement entered into by BNP
                            with the State of New York.

      1493. As a result of the guilty plea entered into with the State of New York, BNP agreed

to:

             a)     Pay over three billion dollars of the amount agreed to be forfeited by its
                    agreement with the United States to the State of New York in the form of
                    reparations and restitution; and

             b)     Suspend its USD clearing services through its New York headquarters
                    starting January 1, 2015 for a period of one year.

      1494. As a result of the guilty plea entered into with the State of New York, BNP agreed

to:

             a)     Pay over three billion dollars of the amount agreed to be forfeited by its
                    agreement with the United States to the State of New York in the form of
                    reparations and restitution;

             b)     Suspend its USD clearing services through its New York headquarters
                    starting January 1, 2015 for a period of one year;

             c)     Prohibit, for a period of twenty-four months, USD clearing unaffiliated
                    third party banks in New York and London;

             d)     Not to take any action to avoid or circumvent these suspensions;

             e)     Extend for an additional two years the tenure of a previously agreed to
                    Independent Consultant (through a prior agreement with the state of New
                    York) who is on-site at the BNP Paribas New York headquarters to review

                                              309
                      BNP compliance with United States regulations affecting transactions with
                      sanctioned countries, such as Iran. The Independent Consultant will also:

                                i.   Oversee BNP’s remediation efforts to streamline USD
                                     transactions process through the BNP Paribas New York
                                     headquarters; and

                               ii.   Monitor compliance with the previously referenced
                                     suspension of USD activities.

              f)      Terminate 13 executives with responsibility for conducting or tacitly
                      condoning the failure of BNP to comply with United States law regarding
                      transactions with sanctioned entities, such as Iran;

              g)      Discipline an additional 32 employees who were also responsible for
                      circumventing United States sanction law, with such discipline including
                      cuts in compensation, remedial training and warnings;

              h)      Not hire, retain or indirectly retain any of the terminated employees; and

              i)      To be prosecuted to the full extent of United States law in the event it
                      breached the agreement with the State of New York.

       1495. As a result of the Settlement Agreement entered into between BNP and OFAC,

BNP agreed:

              a)      Provide all reports generated as a result of its other settlement with
                      governmental entities to the United States Department of the Treasury;
                      and

              b)      Pay up to $963,619,900 to the United States in the event lesser amounts
                      were assessed by other governmental entities as a result of BNP’s
                      improper conduct.

       14.    DEFENDANT DEUTSCHE BANK AG’S AGREEMENT TO, AND
              PARTICIPATION IN, THE CONSPIRACY

       1496. In furtherance of Deutsche Bank AG’s illegal conduct described in this

Complaint, which conduct was a cause of the Plaintiffs’ injuries, damages, and losses, DB used

its United States’ branches/offices and various correspondent banks in New York to execute

USD-denominated transactions requested by its customers, and specifically its customers in Iran.

       1497. During times relevant to the claims alleged herein, and as part of its business in
                                              310
the United States, DB utilized its United States’ offices/branches and correspondent banks to

transfer money to certain charitable organizations that were actually Iranian Agents and/or

Proxies, money which DB knew was being used to fund the terrorist attacks that killed and

injured the Plaintiffs.

        1498. In 2015, DB was fined $258 million for violating OFAC regulations and U.S.

sanctions by providing billions of dollars to Iran and other sanctioned entities.

        1499. From at least 1999 through 2006, DB used non-transparent methods and practices

to conduct more than 27,200 USD clearing transactions valued at over $10.86 billion on behalf

of entities subject to U.S. economic sanctions, including Iranian sanctioned entities.

        1500. “Starting at least in 1999, [DB] employees recognized that U.S. sanctions rules,

which applied at that time or over the course of subsequent years to Iranian, Syrian, Libyan,

Burmese, or Sudanese customers or to customers who were listed on OFAC’s SDN list, would

pose problems for USD payments sent to or cleared through the U.S., including clearing done

through Deutsche Bank New York. Payments involving sanctioned entities were subject to

additional scrutiny and might be delayed, rejected, or frozen in the United States. In order to

facilitate what it saw as “lucrative” USD business for sanctioned customers, Bank employees

developed and employed several processes to handle dollar payments in nontransparent ways

that circumvented the controls designed to detect potentially-problematic payments.” 322

        1501. DB intentionally processed these illegal transactions in such a manner as to avoid

detection by United States regulators and law enforcement. In particular, DB removed

identifying information about Iran and Iranian entities from the SWIFT payment messages, used

non-transparent cover payment methods that were stripped of important identifying information

322
    New York State Department of Financial Services, In re Deutsche Bank AG, Deutsche Bank AG New York
Branch Consent Order Under New York Banking Law §§ 39 and 44, http://www.dfs.ny.gov/about/ea/ea151103.pdf
(last visited Oct. 15, 2017).

                                                  311
about the underlying party, and instructed Iranian clients to include notes or code words in

requested payment transactions that would trigger “special processing” by DB employees to

ensure DB employees would hide identifying information to avoid having the payment requests

picked up by DB New York personnel and OFAC filter software.

       1502. As a result of this conduct, DB failed to maintain adequate and correct financial

records of USD payment transactions and the omitted and modified payment requests set forth

above likewise prevented DB New York from maintaining adequate and complete financial

records as required by New York and United States law.

       1503. One method that DB employed was wire stripping, or alteration of the

information included on the payment message. Bank staff in overseas offices handling Message

Type 103 serial payment messages, or MT 103s, removed information indicating a connection to

a sanctioned entity before the payment was passed along to the correspondent bank in the U.S.

With any potentially problematic information removed (or, as was done in some cases, replaced

with innocuous information, such as showing the bank itself as the originator), the payment

message did not raise red flags in any filtering systems or trigger any additional scrutiny or

blocking that otherwise would have occurred if the true details were included.

       1504. A second method was the use of non-transparent cover payments. The cover

payment method involved splitting an incoming MT 103 message into two message streams: an

MT 103, which included all details, sent directly to the beneficiary’s bank, and a second

message, an MT202, which did not include details about the underlying parties to the transaction,

sent to DB New York or another correspondent clearing bank in the U.S. In this way, no details

that would have suggested a sanctions connection and triggered additional delay, blocking, or

freezing of the transactions were included in the payment message sent to the U.S. bank.


                                              312
       1505. DB employees recognized these handling processes were necessary in order to

evade the sanctions-related protections and controls of DB New York and other correspondents.

For example, a relationship manager who handled significant business for Iranian customers

explained the need for special measures as follows, in a 2003 email to colleagues: DB employs

“specific precautionary measures that require a great deal of expertise” because “[i]f we make a

mistake, the amounts to be paid could be frozen in the USA and/or DB’s business interests in the

USA could be damaged.” Or, as the Assistant Vice President who oversaw payments processing

explained to a colleague who inquired about Iranian payments, DB needed to employ “the tricks

and cunning of MT103 and MT202” because of the U.S. sanctions restrictions otherwise

applicable to sanctions-related payments.

       1506. Therefore, as explained in another email summing up the process for handling

Iran-related payments, DB’s preferred method was to process a payment using the cover

payment method, and when that was not possible, “we will arrange for the order to be dropped . .

. into a further repair queue, where the references to the principal will then be eliminated.”

       1507. As new sanctioned customers were brought into the fold, or as newly-enacted

U.S. sanctions programs affected existing customers, these processes were extended so as to

ensure that payments did not encounter U.S.-based sanctions problems. For example, when DB

staff learned that possible new U.S. sanctions might affect certain Syrian customers, they

discussed how Syrian payment orders “must be ‘anonymised’ in the same way as orders from

Iran or Libya, i.e. coverage without mention of Syria can be directed via USA and the order is

made directly to the beneficiary’s bank.”

       1508. On some occasions, payments that were rejected by DB New York due to a

suspected sanctions connection were simply resubmitted to a different U.S. correspondent by the


                                                313
overseas office. Alternatively, some payments that were rejected in the U.S. when they were sent

as MT 103 serial payments (which included details about the underlying parties) were then

resubmitted as MT 202 cover payments – in other words, because the information included on

the more detailed message caused the rejection, the overseas office simply sent the payment

again using the less transparent method.

       1509. The special processing DB used to handle sanctioned payments was anything but

business as usual; it required manual intervention to identify and process the payments that

needed “repair” so as to avoid triggering any sanctions-related suspicions in the U.S. Indeed, on

occasion, customers whose payments received this special processing questioned the extra fees

the bank was charging for the manual processing. They were told that this is what was necessary

in order to circumvent the U.S.-based sanctions controls.

       1510. DB instituted a series of policies starting in 2006 to end these practices and wind

down business with U.S.-sanctioned entities. However, some instances of resubmitting rejected

payments or processing sanctions-related payments through New York persisted even after the

formal policies were instituted.

       1511. DB relationship managers and other employees worked with DB’s sanctioned

customers in the process of concealing the details about their payments from U.S.

correspondents.

       1512. During site visits, in emails, and during phone calls, clients were instructed to

include special notes or code words in their payment messages that would trigger special

handling by the bank before the payment was sent to the United States. Sanctioned customers

were told “it is essential for you to continue to include [the note] ‘Do not mention our bank’s

name…’ in MT103 payments that may involve the USA. [That note] ensures that the payments


                                               314
are reviewed prior to sending. Otherwise it is possible that the [payment] instruction would be

sent immediately to the USA with your full details. . . . [This process] is a direct result of the US

sanctions.” Customers, in turn, included notes in free-text fields of SWIFT messages such as

“Please do not mention our bank’s name or SWIFT code in any msg sent via USA,” “PLS

DON’T MENTION THE NAME OF BANK SADERAT IRAN OR IRAN IN USA,” or “THE

NAME BANK MELLI OR MARKAZI SHOULD NOT BE MENTIONED . . . IMPORTANT:

NO IRANIAN NAMES TO BE MENTIONED WHEN MAKING PAYMENT TO NEW

YORK.”

        1513. But DB did not rely on the customer notes and code words alone; DB’s payments

processing staff were instructed to be on the lookout for any payment involving a sanctioned

entity and ensure that no name or other information that might arouse sanctions-related

suspicions was sent to the U.S. correspondents, even if the customer failed to include a special

note to that effect.

        1514. In fact, DB’s “OFAC-safe” handling processes and its experience in handling

sanctions-related payments were selling points when soliciting new business from customers

subject to U.S. sanctions. On one occasion, a relationship manager visiting a Syrian bank during

a time when the U.S. was considering instituting certain Syrian sanctions pitched DB’s “OFAC-

safe vehicles,” and when the client mentioned possibly splitting its business among several Asia-

based banks, the relationship manager “highlighted that the Asian banks in general are not very

familiar with OFAC procedures [and] [a]sked them to consider who their friends will be in the

longer run, DB or Asian banks.” In another instance, after DB staff responded to a client inquiry

about handling USD payments relating to Iran and Syria with a favorable “OFAC safe” solution,

the Bank relationship manager reported the client was so pleased that it “used the opportunity to


                                                315
enquire whether we can also do USD payments into Burma/Myanmar.”

       1515. The practice of non-transparent payment processing was not isolated or limited to

a specific relationship manager or small group of staff. Rather, DB employees in many overseas

offices, in different business divisions, and with various levels of seniority were actively

involved or knew about it.

       1516. In addition, some evidence indicates that at least one member of DB’s

Management Board was kept apprised about and approved of DB’s business dealings with

customers who were subject to U.S. sanctions.

       1517. Certain non-U.S. employees, especially those who managed relationships with a

high number of Iranian, Libyan, or Syrian clients or who regularly processed USD payments for

sanctioned customers, were considered experts in the bank’s “OFAC-safe” handling procedures.

They regularly educated colleagues in other branches or in other divisions outside the U.S. about

handling USD payments.

       1518. Moreover, DB disseminated formal and informal written instructions emphasizing

the need for utmost care to ensure that no sanctions-related information was included in U.S.-

bound payment messages and setting out the various methods to use when processing sanctions-

related payments.

       1519. For example, DB staff told investigators that, at various times, an internal

customer database included notes for certain sanctioned customers indicating their name must

not be referenced in payment messages sent to the U.S.

       1520. Later, DB payments processing employees prepared a training manual for newly-

hired payments staff in an overseas office. The manual included a section titled “US Embargo

Payments” that explained how to handle payments with a sanctions connection. An early draft


                                                316
included a warning, in bolded text: “Special attention has to be given to orders in which

countries/institutes with embargos are involved. Banks under embargo of the US (e.g., Iranian

banks) must not be displayed in any order to [Deutsche Bank New York] or any other bank with

American origin as the danger exists that the amount will be frozen in the USA.”

       1521. A revised version of the payments manual admonished that payments from Iran

and Syria “have to be treated with caution as [ ] the payment gets released from the queue; there

is a probability the funds will be frozen by the Federal Reserve thereby causing financial and

reputation loss for the Bank.” A later version of the manual noted the payment message might

include key words such as “Embargo” or “Do not pay via US,” but it also cautioned employees

that code words might not necessarily be present. In any event, non-U.S. employees were

instructed that information linking a customer to a U.S. sanctions program must not be displayed

in any message sent to DB New York or any other American bank. The preference, they were

told, was to send two messages (that is, to use the cover payment method), but if that was not

possible, they must reformat the message so that it gets routed for additional repair and

reformatting “in such a way that the Embargo names are not visible to the receiving US banks.”

The manual included computer screenshots illustrating how these problematic messages might

appear and how to handle them.

       1522. Moreover, less formal instructions were disseminated to certain staff via email. In

one email chain regarding possible recruitment of a new customer with Libyan connections, DB

staff were cautioned to “please be careful in regard to the US, since it does violate OFAC,” and

were told, “please do not mention OFAC names in the subject line of e-mails!” In another

instance, when certain U.S. regulations against a Syrian bank were imposed in 2004, relevant

employees were told: “Let us be very careful while effecting USD-denominated transaction[s]


                                              317
with Syria. In case we have to effect any USD-denominated remittance to Syria, please ensure

that name of Syria should not appear in the message.”

         1523. At the same time, DB staff took care to avoid publicizing details about their non-

transparent payments handling, both within and outside the bank. Employees recognized the

legal and reputational concerns and acted to keep the payment handling methods—and indeed

the fact of the bank’s business dealings with sanctioned entities in general—on a need-to-know

basis.

         1524. For example, one non-U.S. relationship manager who asked for advice about USD

processing was told, “Please be informed that any info on OFAC-safe business patterns (THAT

DB does it and HOW DB does it) is strictly confidential information. Compliance does not want

us to distribute such info to third parties, and forbids us explicitly to do so in any written or

electronic form.” In another email, a senior compliance executive with oversight of this area told

a non-U.S. relationship manager who was asking about the possibility of doing business with a

Syrian customer that Compliance “agreed to do business on a low key level without public

announcements etc.” Later, when that relationship manager was offering advice to another non-

U.S. colleague about assisting a client who needed to make and receive USD payments with

Iranian and Syrian connections, he cautioned his colleague: “As usual, let’s not revert to the

client in writing due to the reputational risk involved if the e-mail goes to wrong places.

Someone should call [the client] and tell them orally and ensure that the conversation is not

taped. . . . Let’s also keep this e-mail strictly on a ‘need-know’ basis, no need to spread the news

in [Deutsche Bank’s Asian offices about] what we do under OFAC scenarios.”

         1525. Around the same time, that same relationship manager told another non-U.S.

colleague: “Please note that while DB is prepared to do business with Syria, we obviously have


                                                318
sizeable business interests in the US, too, which DB wants to protect. So any Syrian transaction

should be treated STRICTLY confidential and should involve any colleagues on a ‘Must-Know’

basis only! . . . [W]e do not want to create any publicity or other ‘noise’ in the markets or

media.”

       1526. In addition, while one of the main purposes of the nontransparent practices was to

keep the DB’s U.S. staff in the dark about the sanctions connections of the payments they were

processing, DB New York staff occasionally raised objections to the Bank’s business

relationship with U.S.-sanctioned parties based on U.S. law. Their European colleagues,

however, did nothing to stop the practice but instead redoubled their efforts to hide the details

from their American colleagues. For example, a relationship manager who did significant

business with Iranian customers complained to his boss that colleagues in the Middle East

“participated in a major conference call with senior management of [DB New York] and

provided an overview of DB’s account activities with Syria outside the U.S. Senior management

of [DB New York] complained strongly to DB Frankfurt that they see this as a breach of law.”

The relationship manager viewed this incident not as a prompt to reexamine the bank’s business,

however, but rather as indicating a need to better train the non-U.S. staff who handle the “very

lucrative” Syrian and Iranian business to ensure such disclosures do not occur in the future.

       1527. Based on the conduct described above, DB entered into Consent Orders with both

the DFS and with the Board of Governors of the United States Federal Reserve System based on

DB’s violation of New York and United States’ law. In conjunction with reaching these consent

orders, DB and DB New York agreed the facts alleged in the above paragraphs are true and




                                               319
correct. 323

         1528. Based on this and other illegal conduct on behalf of Iran aimed at the United

States financial system, DB chose to enter into a sweeping consent order with the DFS for failing

to maintain accurate books, accounts, and records in violation of New York Banking Law §§

104, 200-c and 3 N.Y.C.R.R. 3.1 and failing to notify the State of New York or United States

regulators upon the discovery of fraudulent conduct in violation of 3 N.Y.C.R.R. 300.1.

         1529. In the Consent Order, DB agreed to:

               a) Pay a $200,000,000 civil penalty to the State of New York;

               b) Implement an independent monitor, at its own expense but chosen by the
                  State of New York, and who will report directly to the State of New York,
                  whose job it will be to fully assess the (1) elements of DB’s corporate
                  governance system that contributed in any way to the improper conduct, (2) the
                  thoroughness of DB’s existing OFAC compliance mechanisms, (3) the
                  organizational structure of the portion of DB’s operations that deal with OFAC
                  compliance, and (4) adequacy of any remedial efforts undertaken by DB;

               c) Fully cooperate with all state and federal regulators and the chosen independent
                  monitor in their investigations into DB’s money laundering on behalf of
                  sanctioned entities, including Iran and Iranian entities;

               d) Develop an action Plan to address shortcomings identified by the independent
                  monitor and submit this action plan to the State of New York;

               e) Allow the independent monitor to oversee the implementation of any corrective
                  measures noted by the action Plan;

               f) Allow the independent monitor to assess compliance with the corrective
                  measures noted in the action Plan and agree that all findings of the independent
                  monitor in this regard will be submitted to the State of New York;

               g) Fire, and not rehire, a number of employees who were directly involved in the
                  illegal USD transactions on behalf of Iran and Iranian entities; and

               h) That DB remains subject to prosecution by the State of New York should DB
                  materially breach the terms of this Consent Order.


323
   Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference the Consent Orders entered
into between DB and the New York Department of Financial Services on or about November 3, 2015, as if fully set
forth herein.

                                                        320
        1530. Based upon the conduct described herein, the United Stated Federal Reserve also

investigated DB’s conduct with respect to violations of the Trading with the Enemy Act (50

U.S.C. §§ 5, 16) and the IEEPA (50 U.S.C. §§ 1701-06) and found sufficient grounds to compel

DB to enter into the Cease and Desist Order. 324

        1531. Based on the conduct described herein, DB also agreed to the following terms

with the United Stated Federal Reserve:

             a) Pay a $58 million penalty to the Federal Reserve; and

                i.    Implement a timetable for full compliance with OFAC regulations;

             b) Submit a proposed program, subject to approval by the Reserve, designed to:

                i.    Provide an annual assessment to the Reserve of OFAC compliance risks posed
                      by DB’s customer base;

               ii.    Global policies and procedures for DB and all its subsidiaries regarding
                      OFAC compliance;

              iii.    The establishment of a uniform OFAC compliance system that is widely
                      publicized throughout the organization;

              iv.     Ensure that DB’s OFAC compliance measures are adequately staffed and
                      funded;

               v.     Training for DB employees that have responsibilities for OFAC compliance
                      that is tailored to their particular job level;

              vi.     Establish an audit program designed to test for OFAC compliance; and

              vii.    Establish an annual OFAC compliance review that will be conducted by a
                      third party as approved by the Reserve and that will be submitted to the
                      Reserve within 90 days of completion.

        1532. The services provided by DB to Iran and its Agents and Proxies consist of the

provision of USD funds, expert advice, and/or financial services described above.

        1533. Since agreeing to cease & desist its wrongful conduct, and promising to establish

324
   Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference the Consent Orders entered
into between DB and the United States Federal Reserve System on or about November 4, 2015, as if fully set forth
herein.

                                                        321
better internal OFAC and ALM compliance programs, DB has struggled to remain a law-abiding

bank in the U.S. and abroad.

        1534. For example, on November 29, 2018, German police raided DB’s Frankfurt

offices seeking evidence in money laundering investigations focused on DB’s practice of hiding

money offshore to elude tax collectors and government regulators. According to media reports,

German prosecutors are investigating at least two employees who assisted customers in setting

up offshore firms to avoid anti-money laundering safeguards when transferring money to

accounts at DB. 325

        1535. Additionally, on February 7, 2019, Senators Chris Van Hollen (Maryland) and

Elizabeth Warren (Massachusetts), delivered a letter to Senator Mike Crapo (Idaho), the

Chairman of the Senate Committee on Banking, Housing, and Urban Affairs. This letter renewed

requests for further congressional oversight of Defendant Deutsche Bank. This request (and

those preceding it) cited in part to DB’s conduct and role in correspondent banking by which it

provides its customers with access to the U.S. banking system. For example, a prior request

dated December 13, 2018, included reference to DB's participation in the following:

                 a. Facilitating $10 billion in suspicious transactions for unknown
                    Russians behind anonymous Russia-based shell corporations over a
                    four year period;

                 b. Providing correspondent banking services for ABLV, a Latvian Bank
                    that FinCEN found was laundering money and evading sanctions
                    against North Korea; and

                 c. Handling $150 billion of suspicious transactions tied to Danske Bank,
                    the largest financial institution in Denmark, implicating it in a $230
                    billion money laundering scheme.

        1536. In seeking congressional review of DB’s business dealings, Senators Van Hollen

325
   See e.g. Bill Chappell, Deutsche Bank Offices are Raided in Money Laundering Probe, NPR (Nov. 29, 2018)
(available at https://www.npr.org/2018/11/29/671820502/deutsche-bank-offices-are-raided-in-money-laundering-
probe ).

                                                     322
and Warren point specifically to the fact that, “[for[ many years, correspondent banking has been

recognized as a vulnerable pathway for the movement of illicit funds on behalf of terrorists, drug

traffickers, corrupt officials, and fraud operations. The September 11, 2001 terrorist attacks and

the 2012 consent orders and settlements with [Defendant] HSBC… demonstrate that criminal

networks continue to launder money with the help of correspondent baking.” 326

        15.      DEFENDANT CREDIT AGRICOLE S.A. & CREDIT AGRICOLE
                 CORPORATE & INVESTMENT BANK’S, AGREEMENT TO, AND
                 PARTICIPATION IN, THE CONSPIRACY

        1537. Credit Agricole S.A. (“CASA”), including its New York Branch, Credit Agricole

Corporate & Investment Bank New York Branch (“CACIB”), agreed to provided Iran, Iranian

entities, Iranian SDNs, and others with billions of USD, money that those entities used to finance

terrorist activities, including those that injured or killed Plaintiffs. They agreed to provide USD

in violation of U.S. law and sanctions put in place to prevent Iranian entities from financing

terrorist activities, including those that injured or killed Plaintiffs. They participated by illegally

providing billions of USD over a number of years, which ultimately supported the Terrorist

Groups involved in the terrorist acts that injured or killed Plaintiffs. That participation earned

CACIB and CASA a significant amount of profits. Further, CACIB and CASA engaged in these

transactions fully aware the reason for the U.S. laws and sanctions they violated was to inhibit

Iran’s ability to fund terrorism using USD.

        1538. From at least August 2003 to September 2008, CACIB had a continuous, ongoing

relationship with Iran and its Agents and Proxies. CACIB’s relationship with, and its illegal

processing of USD transactions on behalf of, Iranian entities stretches back even further. In

addition to Iranian entities, CACIB during this period processed more than 4,000 transactions on


326
   See https://www.vanhollen.senate.gov/news/press-releases/van-hollen-warren-ask-senate-banking-committee-to-
investigate-deutsche-bank (last accessed April 22, 2019).

                                                     323
behalf of 11 Sudanese banks, six of which were SDNs.

       1539. During its review of $32 billion of transactions during this time frame, the DFS

found that more than 4,000 of those transactions, valued at approximately $442 million, were

illegal under various U.S. sanction programs. The DFS also specifically found, from the sample

it reviewed, the bank processed 280 transactions totaling approximately $50 million involving

SDNs. The DFS also found that about 90% of the bank’s illegal transactions (which accounted

for approximately 80% of the total value of the illegal transactions) were processed by the bank’s

Geneva subsidiary.

       1540. During this time, CACIB and its subsidiaries (including CASA), predecessors and

affiliates, systematically and repeatedly violated U.S. and New York law by sending prohibited

USD payment transactions though its branch in New York on behalf of Iran and Iranian entities.

To accomplish this goal, CACIB and its subsidiaries and predecessors designed these payments

to hide the fact payments were requested by Iran or Iranian entities to avoid detection by both

United States banking personnel and United States and New York regulators and law

enforcement.

       1541. From at least 2003 to 2008, CACIB used a series of schemes to process more than

$32 billion in U.S. dollar payments through its New York Branch from its branches in Paris,

London, Singapore, Geneva, Hong Kong and the Gulf, providing U.S. dollar clearing services on

behalf of Sudanese, Iranian, Burmese and Cuban entities, including SDNs. From at least August

1, 2003 to September 1, 2008, CACIB transferred at least $312,000,000 in transactions on behalf

of Iranian entities and other sanctioned persons in violation of U.S. sanctions.

       1542. Specifically, CACIB and its subsidiaries and predecessors (1) sent USD payment

transactions through the United States on behalf of Iran and Iranian entities without reference to


                                                324
the payment requestor’s origin, (2) eliminated payment data from USD transactions that would

have revealed the involvement of Iran or Iranian entities, and (3) used alternative USD payment

methods to mask the involvement of Iran and Iranian entities.

       1543. CACIB engaged in billions of dollars of transactions involving Iran while it was

the bank’s policy to not disclose the Iranian connection of these transactions to authorities in the

United States, as detailed further below. Internal procedures at CACIB, found by the DFS

investigation, stated that CACIB had been “dealing with these [Iranian] counterparts for over 14

years” and, like “all our competitors in this market,” were stripping wire information from USD

transactions sent through the United States “in order to prevent funds being seized by the US

authorities.” CACIB policy during this time instructed those within CACIB to send payment

messages to the United States “WITH NO MENTION OF IRAN.” An internal CACIB

memorandum cautioned staff in 2005 that “no mention of Iran is made” in the payment messages

transiting through the United States and that “we have been routing USD payments in the

manner specified below in order to prevent funds being seized by the U.S. authorities.”

       1544. At least by 2002, CLS, a predecessor to CACIB, was routing payment messages

through a bank branch in New York that omitted references to Iranian parties and instead

referred the ordering party as “one of our customers.” In 2004, a CLS senior back office manages

disseminated a policy that required the ordering party be reflected on payment messages, except

when a risk of embargo was possible, in which case the bank stripped the client information from

the messages and often replaced it with ambiguous phrases such as “one of our clients” or “our

good customer.” Other CACIB entities employed the same tactic during the same timeframe.

       1545. Specifically, the bank instructed employees to “send a separate MT 202 (bank to

bank transfer) to our NY correspondent instructing the transfer of USD xxx to the NY


                                                325
correspondent of the receiver of the MT 103. No mention on this message of payment to any

Iranian counterpart or beneficiary. This, the message containing the ‘Iranian details,’ is not sent

to the U.S.” Thus, CACIB would generally process outgoing USD payments on behalf of its

Iranian clients by generating an MT 103 payment message destined for the non-U.S. beneficiary

with complete information related to the transaction’s parties as well as an MT 202 cover

payment destined for the intermediary U.S. financial institution that did not include the names of

any Iranian entities. CACIB knew, or was deliberately and/or recklessly indifferent to these

facts. 327

           1546. The various bank departments were aware of “this special treatment.” As the DFS

found, “it was the policy of the Bank, as directed by its compliance professionals, to intentionally

omit Sudanese, Iranian, Burmese or Cuban information from U.S. dollar denominated payment

messages.” The bank engaged in this conduct even though it knew it was illegal, as explained by

a 2005 internal memorandum: “Iran is subject to an embargo from OFAC [] of the U.S. Treasury

Department. This embargo is applicable directly to all ‘US persons’ and indirectly to all

transactions denominated in USD even when performed out of the United States.” 328

           1547. Through this conduct, CACIB and its subsidiaries and predecessors (1) prevented

detection by United States and New York regulators and law enforcement, (2) prevented United

States and New York financial institutions from filing reports required by the United States

government and State of New York, (3) caused false information to be recorded in the records of

United States and New York financial institutions, (4) caused United States and New York

financial institutions to not make records that should have been made as required by United

States and New York law, and (5) caused false entries to be made in the business records of


327
      Exhibit 3, Declaration of Robert Mazur at 30.
328
      Id.

                                                      326
financial institutions located in the United States and the State of New York.

       1548. Based on this conduct, CACIB was charged by the DOJ with violating the

Trading with the Enemies Act (18 U.S.C. § 371) by conspiring to commit violations of

regulations prohibiting the export of services to Iran and Iranian entities from the United States.

       1549. CACIB, through Crédit Agricole (Suisse) SA (“CAS”) and its predecessor

entities, intentionally used non-transparent methods for payment messages, as described above,

to conceal the involvement of sanctioned entities and SDNs in USD transactions processed in the

United States. CACIB, through CAS and its predecessor entities, engaged in those acts with the

specific intent to evade U.S. sanctions. The Conspiracy was successful, in part, because the

massive number of lawful USD payments that CACIB processed made it easier for the unlawful

payments to go unnoticed.

       1550. CACIB was also charged by the State of New York with violations of New York

State Penal law 175.05, 3 N.R.C.R.R. § 3.1 for falsifying business records, and failing to

maintain accurate books, accounts and records as required by New York Banking Law§ 200-c.

       1551. CACIB also entered into a settlement agreement with the United States

Department of the Treasury, relying on the same factual predicate of consistent and widespread

abuse of the United States financial system on behalf of Iranian entities that served as the basis

for the DOJ and the DFS actions taken. While CACIB, and its predecessors, engaged in billions

of dollars of transactions with Iranian entities over many years, OFAC specifically identified

sixteen electronic funds transfers in the aggregate amount of $397,453 from October 2003 to

December 2006 to or through financial institutions located in the United States in apparent

violation of the prohibition against the exportation or re-exportation of services from the United

States to Iran, 31 C.F.R. § 560.204.


                                                327
            1552. CACIB entered into a DPA with the DOJ and OFAC in 2015, agreeing to

hundreds of millions of dollars in fines for violating U.S. sanctions, including sanctions on

Iran. 329

            1553. In resolution of these charges, CACIB admitted to certain facts which are

examples of the extent to which CACIB and its subsidiaries, predecessors, and affiliates

conducted illegal transactions utilizing the United States financial system.

            1554. For example, from at least in or around August 2003 up through and including

September 2008, CACIB, through its subsidiary in Switzerland, CAS, and its predecessor

entities, Crédit Agricole Indosuez (Suisse) SA (“CAIS”) and CLS, violated U.S. laws by sending

prohibited payments through the U.S. financial system on behalf of entities subject to U.S.

economic sanctions. In an effort to evade detection by U.S. bank personnel as well as U.S.

authorities, CAS and its predecessor entities knowingly, intentionally, and willfully concealed

the sanctioned entities’ involvement with these transactions. Consequently, U.S. financial

institutions processed transactions that otherwise should have been rejected, blocked, or stopped

for investigation pursuant to regulations promulgated by OFAC relating to transactions involving

sanctioned countries and parties.

            1555. The conduct of CAS and its predecessor entities included, among other things, (i)

sending payments on behalf of sanctioned customers without reference to the payments’ origin;

(ii) eliminating payment data that would have revealed the involvement of sanctioned countries

with the specific intent to evade U.S. sanctions; and (iii) using alternative payment methods to

mask the involvement of sanctioned entities, including the use of two payment messages, for


329
   Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference: 1) the DPA entered into
by CACIB and DOJ on or about October 20, 2015; 2) the Consent Order entered by NYDFS on or about October 15,
2015; and 3) the Settlement Agreement entered into by CACIB and the United States Treasury Dept. on or about
October, 19, 2015, as if fully set forth herein.

                                                       328
payments involving sanctioned financial institutions that were sent to the United States.

       1556. By providing banking services on behalf of sanctioned entities, CAS and its

predecessor entities: (i) prevented detection by U.S. regulatory and law enforcement authorities

of financial transactions that violated U.S. sanctions; (ii) prevented U.S. financial institutions

from filing required reports with the U.S. government; (iii) caused false information to be

recorded in the records of U.S. financial institutions; (iv) caused U.S. financial institutions not to

make records they otherwise would have been required by U.S. law to make; and (v) caused false

entries to be made in the business records of financial institutions located in the United States.

These payment methods deceived U.S. financial institutions and created the false appearance the

transactions had no connection to sanctioned entities.

       1557. During times relevant to the claims alleged herein, CACIB typically executed and

processed international U.S. dollar denominated wire payments on behalf of clients in two ways.

The first method, known as a “serial payment,” was to send a single message, commonly referred

to as an MT 103, to each financial institution in the transmission chain, identifying the originator

and beneficiary of the USD denominated payment. The second method, known as a “cover

payment” involved sending two SWIFT messages in connection with a single payment. In the

cover payment method, one message—typically an MT 103—identifying the originating

customer and beneficiary of the payment, was sent directly from the customer’s bank (i.e.,

Foreign Bank A) to the ultimate beneficiary’s bank (i.e., Foreign Bank B) while a second

message—typically an MT 202—identifying only the originating bank (but not the customer or

the beneficiary) accompanied the funds as they transferred through the United States. During

times relevant to the claims alleged herein, cover payment messages typically did not require the

sending bank to identify the party originating a payment or its ultimate beneficiary, whereas


                                                 329
serial payment messages did.

       1558. Financial institutions in the United States that process U.S. dollar transactions

from overseas, including CACIB’s branch in New York (“CACIB NY”), are expected to screen

financial transactions, including international wire payments effected through the use of SWIFT

messages, to ensure such transactions do not violate U.S. sanctions. Because of the vast volume

of wire payments processed by financial institutions in the United States, most institutions

employ sophisticated computer software, commonly referred to as filters, to automatically screen

all wire payment messages against a list of sanctioned entities. When the filters detect a possible

match to a sanctioned entity, the payment is stopped and held for further manual review. When a

financial institution detects a transaction that violates sanctions, the institution must “reject” the

payment—that is, refuse to process or execute the payment and notify OFAC of the attempted

transaction. If a party to the payment is an SDN, then the payment must be frozen or “blocked”

and the bank must notify OFAC. The sending bank must then demonstrate to OFAC the payment

does not violate sanctions before the funds can be released and the payment processed.

       1559. During times relevant to the claims alleged herein CACIB NY utilized an

automated OFAC filter that screened all incoming MT 103 and MT 202 payment messages,

including all USD denominated payment messages sent by CAS and other CACIB branches, to

identify both SDNs and companies owned or controlled by SDNs, or persons located in targeted

countries. CLS, CAIS, and CAS, for the duration of the times relevant to the claims alleged

herein, failed to conduct comprehensive filtering akin to the type of filtering conducted by

CACIB NY. After September 11, 2001, in accordance with Swiss regulations, CLS and CAIS

added terrorists designated by OFAC—a subset of the SDN List—to their filters. However, CAS

did not actually filter against the complete SDN List until after September 2005. And it was not


                                                 330
until 2008 that CAS began filtering transactions to identify, in a comprehensive fashion, entities

involved in transactions that were owned by, controlled by, or located in targeted countries,

including Iran.

       1560. The practice of omitting or removing sanctions-identifying information in

outbound USD payment messages was spread to multiple business lines throughout the bank and

was noted in a February 2, 2004 notice written by a CAIS Back Office Analyst:

                  Various payments of ours were stopped by the U.S. banks, because within
                  the text body of our instructions (MTI 03 or 202), certain words such as
                  Iraq, Iran, etc. were used, words which appear on the U.S. Banks [sic]
                  automatic block list. Consequently, be vigilant and do not put too much
                  detailed information in your payments, thus avoiding costly back values.

       1561. CAIS (and subsequently CAS) continued to receive numerous indications that its

interpretation of U.S. sanctions laws was incorrect. For example, CACIB’s New York branch

blocked or rejected a number of transactions originated by CAS for processing and provided

CAS with additional information regarding U.S. sanctions, informed the Head Office of such

issues and suggested additional sanctions-related training. Later, on December 1, 2005, a

Compliance employee from CACIB’s Head Office in Paris distributed a memorandum

describing the group’s policy with regard to Iran. The memorandum included statements

suggesting that CAS’s understanding of U.S. sanctions was incorrect, including: “Iran is subject

to an embargo from OFAC [] of the U.S. Treasury Department. This embargo is applicable

directly to all ‘US persons’ and indirectly to all transactions denominated in USD even when

performed out of the United States.” Despite receiving these warnings, CAS did not seek

clarification from either its Head Office or its New York branch regarding the applicability of

OFAC sanctions to CAS.

       1562. With full understanding of the improper nature of its conduct, in September 2005,

CACIB London drafted a memorandum entitled Special Treatment of Iranian Related
                                                331
Payments/Operational Risk that directed that “no mention of Iran” should be “made on [the MT

202 cover payment]” to the U.S. correspondent banks. The memo noted the knowledge of “the

various departments involved in this process i.e. front, middle and the back-office … of this

special treatment as procedures have been implemented to cover this aspect of operational risk.”

A separate cover memo to the memo stated that this matter had been vetted “through Compliance

and Legal to ensure that all aspects are covered. . .. The method for [USD] payments is as

follows: no mention of Iran is made on this instruction.”

       1563. In particular, the memo stated the bank had been “routing USD payments” in a

manner that “prevent[ed] funds being seized by the U.S. authorities.” Not surprisingly, personnel

within the CACIB network viewed this policy as CACIB memorializing a procedure for

circumventing U.S. sanctions. For example, in a February 2006 email to a senior compliance

officer at CAS, a senior manager within the Monitoring and Investigations Unit (“MOIN”) noted

“[a]lthough a note has been drawn up by the Group in particular for transactions in USD with

Iran as the destination (commercial transactions/oil), the question finally arises of the

implementation of a payments system allowing the US embargo rules to be got around.”

(Emphasis added).

       1564. Furthermore, on March 21, 2007, a Head Office Financial Security employee

wrote in an email to another employee, “…on the express condition the goods are never of

Iranian origin or manufacture-this does not fall within the scope of the note. However, it is

evident that in the event of flows and therefore of SWIFT’s references to IRAN in the free fields

must be avoided, so as not to have to provide lengthy justification to the Yankee authorities.” On

March 22, 2007, the same employee approved an otherwise permissible U-turn transaction

regarding goods of Iranian origin owned by a Turkish company if there was “No reference to the


                                               332
country of origin in the SWIFT 10X or 20X messages.”

       1565. Compliance staff in the Geneva branch actually developed a presentation detailing

how to conceal USD transactions for Iran and Iranian entities: “Transfer instructions (MT 202)

sent to Bank A’s U.S. correspondent WITH NO MENTION OF IRAN. . . no reference to Iran

is made regarding this transaction.” (Emphasis in bold added).

       1566. Similar instructions were circulated in the head office in Paris: “[w]e send a

separate MT 202 (bank to bank transfer) to our NY correspondent instructing the transfer of

USD xxx to the NY correspondent of the receiver of the MT 103. No mention is made on this

message of payment to an Iranian counterpart or beneficiary. Thus, the message containing the

“Iranian details” is not sent to the US.”

       1567. Similarly, in October 2005, an employee at CACIB Dubai—in response to press

reports of RBS’s U.S. sanctions violations—referenced the use of cover payments for Iranian

payments, specifically noting the MT 202 message was to be sent “without mentioning the name

of the Iranian Bank, or any related reference to the concerned transaction,” and questioned

whether CACIB’s practices were lawful. This email was ultimately forwarded to compliance

personnel at CACIB NY, who promptly raised the issue with CACIB’s compliance department

in Paris. In the course of raising concerns, a compliance officer at CACIB NY explained the

email raised concerns that “stripping” was occurring within the Bank’s network.

       1568. On January 31, 2006, another CACIB NY compliance officer questioned the lack

of transparency with cover payments, asking a senior manager responsible for compliance at

CACIB Paris whether CACIB policy prohibited bank personnel from noting in MT 202s whether

the bank-to-bank payment was related to an underlying customer payment (i.e., an MT 103). The

senior manager from CACIB Paris responded, stating that Paris reviewed and approved Iranian-


                                              333
related USD payments and that bank personnel were not precluded from noting that an MT 202

was related to an MT 103. But the senior manager failed to disclose that, for Iranian payments,

CACIB Paris had a policy that precluded CACIB from mentioning Iran in messages sent through

the United States related to U-turn payments. Accordingly, while CACIB NY Compliance

personnel had the broadest knowledge of U.S. sanctions of any personnel within the CASA

network, CACIB’s, CLS’s, CAIS’s, and CAS’s policies, procedures and/or practices for

processing international payments involving sanctioned countries or entities removed CACIB

NY compliance personnel, their filter, and their expertise from the review process.

       1569. In 2003, CAIS’s Compliance department was divided into two groups: (1) Legal

and Compliance, and (2) the MOIN. Both were under the supervision of the Office of the

General Secretary. Prior to 2004, Legal and Compliance had responsibility for U.S. sanctions

compliance, meaning the business lines and operational units turned to, and relied upon, Legal

and Compliance for guidance. In 2004, this responsibility was shifted from Legal and

Compliance to MOIN.

       1570. Throughout the time period relevant to the claims alleged herein, certain CAIS

and CAS personnel, including personnel within Legal and Compliance and MOIN, knew that

U.S. sanctions laws applied to transactions that CAIS and CAS sent through the United States.

       1571. CAS developed policies and procedures to use cover payments (i.e., MT 202

messages) which did not reference any sanctioned entity’s involvement in transactions, fully

recognizing that this payment method would conceal the fact these transactions concerned

sanctioned parties. CAS did not share its policies and procedures for processing international

payments with CACIB NY, and CACIB NY lacked access to CAS’s systems that contained

these policies and procedures.


                                               334
       1572. As early as 2001, an attorney who was part of CAIS’s management team sent an

email to a CACIB employee based in Paris, which stated that “to the extent the process used by

our establishment via our U.S. correspondent bank ([U.S. Bank 1]), and whereby our

establishment erroneously misleads the latter as to the real beneficiary for the transfers…and by

the designation of an institutional beneficiary instead and in place of the actual one…whose

identity [the U.S. correspondent] is unaware, we could expose ourselves to various sanctions in

the USA. To our knowledge, the majority of the Group entities operate in the same manner.”

       1573. In 2004, when responsibilities for U.S. sanctions compliance were shifted to

MOIN, the group required all transactions concerning countries subject to U.S. sanctions, and

sanctions imposed by other jurisdictions, to be forwarded to MOIN for review and authorization.

       1574. As early as June 10, 2004—shortly after this shift—a senior manager within

MOIN, after noting in an email that “the reach of the American sanctions is . . . limited” and only

applied to the “American territory,” acknowledged that a payment involving a sanctioned entity

that transited through the United States could potentially be blocked if the U.S. clearer learned of

the existence of the sanctioned entity.

       1575. Beginning in April 2005, a senior manager within MOIN commonly

acknowledged in emails that U.S. sanctions applied to transactions that were sent through the

United States: “OFAC (United States) has taken economic sanctions against Sudan and Iran for

transactions which occur on U.S. territory and/or which are made out in Dollars and/or for which

U.S. companies and individuals appear . . . and for which individual approval must be obtained

from the U.S. authorities.” This language demonstrates that certain CAS employees knew that

U.S. sanctions applied to transactions that transited through the United States.

       1576. In and around 2006, MOIN’s own compliance materials acknowledged the “extra-


                                                335
territorial reach” of U.S. sanctions laws and that these laws cover “all investments and

transactions in the United States or that involve a U.S. person anywhere in the world.”

       1577. On or about February 2, 2006, the Office of the General Secretary drafted a

memorandum that stated, “The simple fact of using a clearing bank in the United States requires

complying with [anti-money laundering and OFAC] rules.”

       1578. Despite this knowledge, MOIN authorized many of the USD transactions

forwarded to them, even though they violated U.S. sanctions, often precisely because the

payment messages that were going to be sent to the United States would not reference a

sanctioned entity’s involvement in a transaction. The clear intent of ensuring that payment

messages sent to the United States did not reflect information about sanctioned entities is

reflected in a series of communications regarding two transactions that were rejected on or about

March 29, 2006. After CACIB NY notified a senior manager within the Office of the General

Secretary of the rejected payments, the senior manager raised these rejected payments with a

senior manager within MOIN and another member of MOIN. Rather than asking how payments

that violated sanctions were sent to the United States, the senior manager within the Office of the

General Secretary questioned why MT 103s were sent in connection with the payments and why

CAS’s systems that were processing payments involving sanctioned entities used this message

type (a message type that would clearly reveal the involvement of sanctioned entities). When the

senior manager within MOIN reported the back office sent MT 202 messages to CACIB NY

containing the ordering party’s name and that CACIB NY learned of the Sudanese connection to

the transactions through its own due diligence, CAS personnel complained about the heightened

due diligence from their U.S. counterparts. No one within CAS took any steps, at that time, to

stop all USD MT 202 payments involving sanctioned entities that cleared through the United


                                               336
States.

          1579. Instead, MOIN authorized a number of other transactions involving sanctioned

entities to transit through the United States while emphasizing payment messages that would be

sent through the United States did not reference Sudan. For example, in March 2006, in an email

copying a senior manager within the Office of the General Secretary, MOIN authorized a LC for

a Sudanese SDN bank, one of which was not on the SDN List, but was considered an SDN by

operation of law. Specifically, the email stated that “at no moment shall information related to

the transactions as such (End Beneficiary/Counterparty/End Bank) be transmitted/indicated

within the aforementioned messages in accordance with what is acceptable under U.S.

regulations.” MOIN authorized the transaction despite the fact less than a year earlier CACIB

NY rejected a nearly half-million dollar payment involving this Sudanese bank.

          1580. CAS also employed the practice of replacing client information on payment

messages with ambiguous phrases such as, “one of our clients” and “our good customer.” The

practice continued despite the fact CACIB NY had entered into a Commitment Letter in

September 2005 with the Federal Reserve Bank of New York and the DFS (then the New York

State Banking Department) in which it committed to enhance its AML and Bank Secrecy Act

functions.

          1581. In December 2006, the Head Office decided to diversify USD clearing banks and

CAS started using a non-affiliated bank based in the United States as its exclusive clearer. After

establishing a relationship with a new clearing bank, MOIN persisted in approving transactions

involving sanctioned entities, so long as messages that were sent to the United States did not

reveal the involvement of the sanctioned entities.

          1582. In total, from approximately August 2003 through approximately September


                                               337
2008, CLS and CAIS, and later CAS, processed at least $312 million in payments in violation of

U.S. sanctions laws.

       1583. CLS maintained a policy dating back to 2002 to utilize cover payments for

outgoing USD Iranian-related transactions. In June 2002, CLS New York sent an inquiry to CLS

Paris in relation to an outgoing transaction the latter had originated that referenced the ordering

party as “one of our customers.” CLS Paris’s Head Office Financial Security subsequently

identified the originator as an Iranian party and sought legal guidance from external counsel. The

bank noted that its external counsel drafted a legal memorandum in October 2002 regarding U.S.

sanctions laws, including the U-turn rule. Thereafter, Credit Lyonnais’ Financial Security

department determined that cover payments were part-and-parcel of the U-turn rule and Credit

Lyonnais used cover payments to process U-turns involving Iranian corporate entities. This

informal policy was maintained by CACIB Financial Security after the merger, as the unit was

largely comprised of the former compliance personnel from CLS Paris. As a result, throughout

the review period, CACIB would generally process outgoing USD payments on behalf of its

Iranian clients by generating a SWIFT MT 103 payment message destined for the non-U.S.

beneficiary financial institution with complete information related to the transaction’s parties,

and a SWIFT MT 202 cover payment destined for the intermediary U.S. financial institution that

did not include the names of any Iranian banks and/or persons.

       1584. Prior to the merger between CLS and Crédit Agricole Indosuez, Crédit Agricole

Indosuez Paris’s branch processed Iranian-related capital market transactions (i.e., treasury and

foreign exchange transactions) with direct SWIFT MT 202s with the account number of the

Iranian bank listed in Field 72. The Paris system would send a SWIFT MT 210 (Notice to

Receive) message to the U.S. clearing bank which included the SWIFT BIC of the Iranian bank.


                                               338
Following the merger, the bank’s Capital Markets unit requested guidance from Head Office

Financial Security regarding these types of transactions. In response, the Head Office Financial

Security instructed the Capital Markets unit to begin processing its transactions by using cover

payments in the same manner described above (i.e., using an outgoing SWIFT MT 103 and

SWIFT MT 202). Although the Capital Markets unit questioned these instructions, the Financial

Security department confirmed its instruction, indicating the use of cover payments for Iranian

transactions was supported by the October 2002 legal memo received by external counsel.

       1585. The practice of utilizing cover payments for Iranian-related payments was not

officially adopted as policy until late 2005, in or around the time at which various U.S.

regulatory authorities were preparing to announce a settlement with Defendant and co-

conspirator RBS in response to its violations of U.S. economic sanctions (including several

related to Iran). The policy adopted by CACIB emphasized that “no mention of Iran” should be

“made on the [SWIFT MT202 cover payment.]” At least sixteen Iranian-related transactions did

not meet the terms of the U-turn general license and constituted apparent violations of the Iranian

Transactions and Sanctions Regulations.

       1586. From October 2003 to December 2006, CACIB, including its subsidiaries and

their predecessors, processed 16 electronic funds transfers in the aggregate amount of $397,453

to or through financial institutions located in the United States in apparent violation of the

prohibition against the exportation or re-exportation of services from the United States to Iran,

31 C.F.R. § 560.204.

       1587. The conduct of CACIB and its predecessors was not based on a mistaken

assumption, but was intentional.

       1588. As a result of this knowing exploitation of the United States financial system for


                                               339
its own benefit and the benefit of its Iranian customers, CACIB entered into a DPA with the DOJ

to be overseen by the United States District Court for the District of Columbia.

       1589. This DPA resulted in the forfeiture of $312 million dollars to the United States

government by CACIB, a portion of which was directly attributable to the illegal USD

transactions on behalf of Iran.

       1590. In this DPA, CACIB and its subsidiaries subjected itself to the continuing

jurisdiction of the DOJ and the United States District Court for the District of Columbia for three

years. This level of oversight, directly related to the manipulation of the United States financial

system on behalf of sanctioned Iranian entities, consisted of:

               a)      CACIB must cooperate with the Department of Justice and any other
                       United States law enforcement or regulatory agency in any investigation
                       into CACIB and its subsidiaries and predecessors’ involvement in the
                       illegal laundering of funds on behalf of Iran and Iranian entities;

               b)      CACIB must make employees available to United States law enforcement
                       officials for interview or testimony related to this investigation;

               c)       CACIB must provide United States law enforcement officials with all
                        documents and information necessary to authenticate documents and
                        information for purposes of admitting such document or information into
                        evidence in a judicial proceeding; and

               d)       CACIB must implement a compliance and ethics program designed to
                        prevent and detect USD payment transactions sought on behalf of
                        sanctioned entities, including Iran and Iranian entities. The terms of this
                        compliance agreement are broad, requiring CACIB to:

                      i.          Apply a current and complete OFAC sanctions list against all USD
                                  transactions, including both incoming and outgoing payment
                                  messages;

                     ii.          Specifically agree to not undertake any USD transaction for Iran or
                                  any Iranian entity;

                    iii.          Complete Financial Economic Crime sanction training addressing
                                  United States sanction and trade control laws for all employees;


                                                  340
 iv.    Require the use of SWIFT MT 202COV bank-to-bank payment
        messages that strictly adhere to the SWIFT guidelines;

  v.    Implement compliance and training designed to ensure the CACIB
        compliance officer is timely made aware of known requests or
        attempts by any entity to omit its name or obscure identifying
        information in an attempt to evade United States sanction law;

 vi.    Maintain all SWIFT payment messages and all documents and
        material produced by the company to the DOJ for the duration of
        the DPA;

vii.    Abide by all measures and actions required by OFAC as a result a
        settlement reached between OFAC and CACIB in October of
        2015;

viii.   Abide by all measures and requirements of the settlement
        agreement reached between CACIB and the DFS;

 ix.    Provide the Department of Justice with all reports, disclosures and
        information that CACIB provides to any other governmental entity
        as a result of any such agency’s investigation into CACIB’s
        conduct with respect to sanctioned entities and USD payment
        transactions;

  x.    Notify the United States of any criminal, administrative or
        regulatory investigation commenced against it or any of its
        executives or personnel;

 xi.    Report to the Department of Justice every 90 days during the term
        of the three-year period of the agreement consisting of detailed
        accounts of CACIB’s compliance with all aspects of the
        agreement;

xii.    They agree that it would be subject to federal prosecution in the
        United States District Court for the District of Columbia should it
        breach the terms of the agreement, without regard to the statute of
        limitation;

xiii.   At the conclusion of the three-year period, the Head of Compliance
        must certify its compliance to the DOJ;

xiv.    Transfer the material obligations of the agreement to any purchaser
        of the company; and

 xv.    Not make any public statement that is inconsistent with the

                        341
                                   admissions contained in, or obligations undertaken by, entering
                                   into the agreement.

        1591. In addition to the terms of the formal DPA, CACIB voluntarily undertook the

following steps as a result of the investigation to enhance and optimize its compliance program

in an effort to avoid further violations of United States law and regulation:

                 a)       Install more sophisticated filtering software;

                 b)       Create more compliance-focused groups to address sanctions compliance
                          and correspondent bank due diligence;

                 c)       Hiring additional compliance employees; and

                 d)       Adopting written compliance policies that address United States sanctions
                          against Iran and other sanctioned entities.

        1592. CACIB and CASA also entered into a Consent Order with the DFS based on its

rampant processing of illegal USD transactions on behalf of Iran and Iranian entities. 330 In this

Consent Order, CACIB and CASA were required to submit to the jurisdiction of the State of

New York for implementation of the following conditions of its deferred prosecution:

                 a)       CACIB and CASA paid a $385,000,000 penalty to the DFS, a portion of
                          which was directly attributable to the illegal transactions processed on
                          behalf of Iranian entities;

                 b)       Terminate a specific bank employee;

                 c)       Hire an independent consultant, at their own expense, dictated by the State
                          of New York, for the term of one year to conduct a comprehensive review
                          of the compliance programs, policies and procedures at the CACIB New
                          York branch and its other branches throughout Europe that deal with USD
                          transactions conducted through New York;

                 d)       CACIB and CASA are required to fully cooperate with the consultant and
                          provide access to all personnel, documents and other items necessary in
                          any of its locations;

                 e)       In response to the consultant’s report at the conclusion of its investigation,

330
    Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference the Consent Order, as if
fully set forth herein.

                                                       342
                           CACIB and CASA will be required to submit a Management Oversight
                           Plan to the State of New York to address concerns raised by the
                           consultant’s report;

                  f)       The independent consultant would oversee the implementation of any
                           corrective measures identified by the Management Oversight Plan; and

                  g)       The independent consultant will also be responsible for assessing CACIB
                           and CASA’s compliance with the Management Oversight Plan and will be
                           required to submit progress reports to the State of New York.

         1593. In terms of its Settlement Agreement with OFAC, 331 based on the conduct set

forth above, CACIB agreed:

                  a)       To a contingent fine in the amount of $329,593,585 in the event that
                           amount levied against it by the Department of Justice and the DFS was
                           less that that sum;

                  b)       That it had terminated, among other things, all of the illegal conduct
                           described herein with respect to Iran and other sanctioned entities;

                  c)       That is would maintain policies and procedure resulting from the
                           agreements with the Department of Justice and the State of New York that
                           would minimize, and prohibit if possible, the risk of similar conduct in the
                           future; and

                  d)       To provide the Department of the Treasury copies of all reports submitted
                           to the United States Federal Reserve relating to its illegal conduct
                           described herein.

         16.      DEFENDANT COMMERZBANK AG’S AND COMMERZBANK
                  AG NEW YORK BRANCH’S AGREEMENT TO, AND
                  PARTICIPATION IN, THE CONSPIRACY

         1594. According to its website, Commerzbank was the first German bank to have a

branch in the United States, and its “[d]ecades of experience have allowed Commerzbank to gain

a true insight into the North-American market, with all its particularities and rules. This in-

depth knowledge, combined with our financial expertise, allows us to provide extensive services

to both international corporations with presence in the USA, Canada or Mexico and US-based

331
    Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference the Settlement Agreement,
as if fully set forth herein.

                                                        343
companies with activities in Europe.” 332

        1595. As noted in a criminal information entered in connection with, as discussed

below, a March 11, 2015 Deferred Prosecution Agreement between Defendant Commerzbank

and DOJ:

                 COMMERZBANK AG and others … unlawfully, willfully and knowingly
                 combined, conspired, confederated and agreed with one another and with
                 others to commit offenses against the United States, that is, to engage in
                 financial transactions with Sanctioned Entities and SDNs in violation of
                 IEEPA, and the executive orders and regulations issued thereunder.… The
                 goal of the conspiracy was for COMMERZBANK and others …to enrich
                 themselves by engaging in a conspiracy and a scheme to violate IEEPA,
                 and the executive orders and regulations issued thereunder. A further goal
                 of the conspiracy was for COMMERZBANK and others … to violate
                 executive orders and regulations prohibiting the exportation, directly and
                 indirectly, of services from the United States to Sanctioned Entities and
                 SDNs. 333

        1596. Like many of the other Defendants who entered into the Conspiracy,

Commerzbank adopted a variety of methods to facilitate Iran’s illegal goals. 334

        1597. In particular, Commerzbank worked with Bank Sepah, Bank Melli, Bank Saderat

and Bank Refah to facilitate the goals of the Conspiracy, stripping, altering or changing tens of

thousands of SWIFT-NET payment order messages.

        1598. Since 2002, Commerzbank also appears to have engaged in various illegal gold

transactions on behalf of the CBI, including trading orders through its New York branch while

disguising the Iranian source of the trades.


332
    See https://www.commerzbank.us/portal/en/cb/us/firmenkunden/usa.html (last accessed April 13, 2019)
(emphasis added).
333
    Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs hereby adopt and incorporate by reference: 1) the DPA entered into
between Commerzbank and the DOJ on or about March 11, 2015; 2) the Consent Order entered into between
Commerzbank the New York Department of Financial Services on or about March 12, 2015; and 3) the Settlement
Agreement entered into between Commerzbank the United States Department of Treasury on or about March 12,
2015, as if fully set forth herein.
334
    See New York State Department of Financial Services, In re Commerzbank AG, Commerzbank AG New York
Branch, Consent Order Under New York Banking Law §§ 39 and 44, http://www.dfs.ny.gov/about/ea/ea150312.pdf
(last visited Oct. 15, 2017).

                                                       344
       1599. A March 2015 Amended Complaint filed in a qui tam case against Defendant

Commerzbank AG stated that:

               …the gold trade has been essential to Iran's withstanding the increasingly
               restrictive U.S. sanctions. It has a substantial amount of gold reserves,
               amounting to $112 billion in gold, which it accumulated in part by trading
               oil for gold. It used gold to preserve its wealth especially to withstand the
               devaluation of its currency and to engage in trading that would bypass
               U.S. sanctions. 335

       1600. On April 17, 2003, Commerzbank finalized a policy document entitled “Routing

Instructions Iranian banks for USD payments.” This policy admonished employees to “[u]nder

no circumstances mention the Iranian background in the cover order.” In other words, the

German-based recipients of this policy were instructed to never mention Iranian customers nor

Iranian connections to any payment messages sent to the United States.

       1601. Taking advantage of the fact that Lloyds and other competitors were exiting the

Iran market, Commerzbank solicited more Iranian clients.

       1602. The resulting increase in the volume and significance of Iranian business at

Commerzbank led to the establishment of a centralized process for handling certain Iranian

dollar denominated payments within Commerzbank, and the Defendant designated one group of

employees within Commerzbank’s Frankfurt Back Office to manually process those payments.

The task of this group was to review payments and amend them if necessary, to ensure that they

would not get stopped by OFAC filters when sent to financial institutions in the United States,

including Commerzbank’s New York branch.

       1603. This increase in volume was in part due to illicit trade-finance, foreign exchange,

and Eurodollar transactions undertaken by Commerzbank on behalf of Bank Refah, Bank Sepah,

Bank Melli and Bank Saderat.

335
   In July 2015, Commerzbank settled the qui tam case, 13-cv-8095 (S.D.N.Y. 2013), for approximately
$866,000.

                                                345
        1604. In July 2003, a Back Office employee emailed other bank employees explaining

that two state-owned Iranian banks, Bank Melli and Bank Saderat, wanted to begin routing their

entire USD funds clearing business through Commerzbank. The Back Office employee closed

his email by writing, “If for whatever reason [Commerzbank] New York inquires why our

turnover has increase [sic] so dramatically under no circumstances may anyone mention that

there is a connection to the clearing of Iranian banks!!!!!!!!!!!!!” (Exclamation marks in the

original).

        1605. On September 17, 2003, a Back Office employee sent an email advising a major

Iranian Bank that maintained a US dollar account with Commerzbank to list “non ref” in the

ordering party field in all of its future payment messages.

        1606. The author of the email had tested Commerzbank’s compliance systems in

Frankfurt, and knew that writing “non ref” would trigger a manual review of the payment,

thereby enabling Commerzbank personnel to ensure that the messages did not contain any

information revealing the true Iranian involvement in the transaction.

        1607. In fact, Commerzbank personnel explained to employees of Iranian bank clients

the kinds of information that could lead to payments being delayed, rejected, or blocked within

the United States, and encouraged the Iranian banks to omit this type of information from their

payment orders so that Commerzbank employees would not have to manually remove it.

        1608. For example, Bank Sepah’s UK subsidiary (Bank Sepah International Plc)

provided its Iranian customers with routing instructions for “payments to our US Dollar account

from outside the United States” noting the SWIFT Code for Commerzbank’s New York branch

and the Bank’s account number at Commerzbank followed by the instruction:




                                                346
               Please ensure that no mention is made of any recognisable Iranian
               entity in any message sent through the United States.

       (Emphasis in the original.)

       1609. On October 13, 2003, the Head of Commerzbank’s Internal Audit division

emailed a member of Commerzbank’s senior management advising that Iranian bank names in

payment messages transiting through the United States were being “neutralized” and warned that

“it raises concerns if we consciously reference the suppression of the ordering party in our work

procedures in order to avoid difficulties in the processing of payments with the U.S.A.”

       1610. On November 19, 2003, a memo was circulated to senior management

memorializing the internal rules Commerzbank had developed for processing Iranian payments,

including using MT 202 cover transactions (i.e., splitting a payment into two messages and

sending a MT 103 to the foreign (non-U.S.) branch of the beneficiary and an MT 202 to the

clearing institution in the United States), and using serial MT 103 messages that manually

replaced the name of the (Iranian) ordering party with the bank code for Commerzbank Frankfurt

to avoid detection by U.S. authorities.

       1611. It appears that Commerzbank may have ceased stripping some transactions in July

2004, relying primarily on cover payments (MT 202 payment order messages) to effectuate its

unlawful conduct. At the same time, Commerzbank conspired with Bank Melli to facilitate over

one hundred (100) checks totaling approximately $2 million in USD funds that Commerzbank

issued for illegal payments in the United States.

       1612. However, as noted supra, Bank Sepah International Plc (Bank Sepah’s UK

subsidiary) provided “stripping” instructions to its clients even in 2006 directing that U.S. dollars

wire transfers be sent through Commerzbank’s New York branch.

       1613. DOJ described “the rigor with which the Bank enforced the policy during this

                                                347
period” by citing an email from a Back Office employee who wrote about Commerzbank’s

procedures for facilitating the Conspiracy “NO EXPERIMENTS PLEASE!!! Have fun with this

and greetings.” (Emphasis in the original.)

       1614. This ongoing conduct involving both “stripping” transactions and converting

otherwise transparent SWIFT-NET MT 103 messages into opaque MT 202 cover transactions

resulted in tens of millions of dollars being illegally transferred on Iran’s behalf.

       1615. However, parallel to its illegal conduct on behalf of Bank Sepah, Bank Saderat

and Bank Melli, as noted above, Commerzbank also directly coordinated with the IRGC-

controlled IRISL in laundering U.S. dollars through the United States despite the fact that IRISL

was Iran’s primary means of transporting both conventional and non-conventional weapons.

       1616. Between 2002 and 2008, Commerzbank worked directly with IRISL to facilitate

illicit payments through the United States.

       1617. In January 2005, Commerzbank’s New York branch rejected a series of payment

transactions on behalf of Lancelin Shipping Company Ltd., an IRISL-formed entity registered in

Cyprus, because the payment messages contained references to IRISL Europe GmbH, a wholly-

owned IRISL subsidiary registered in Hamburg and designated by the United States in 2008.

       1618. This prompted a direct meeting between the relationship managers in

Commerzbank’s Hamburg branch and employees from IRISL on January 24, 2005.

       1619. A memorandum summarizing the meeting noted that: “[d]ue to the tense political

relations between Iran and the U.S., sanctions that have existed for some years against Iran and

Iranian companies have been tightened…. The number of rejected payments recently increased

sharply since the word “IRISL” results in inquiries at foreign banks. Based on inquiries from

Commerzbank, New York we assume that it appears as a term on the embargo list.” (Emphasis


                                                 348
in the original.)

        1620. In a written presentation that Commerzbank delivered to IRISL on January 25,

2005, following the in-person meeting, the Hamburg relationship manager stated: “[t]he current

rejections show that IRISL is in the OFAC list” (Emphasis in the original).

        1621. The presentation then explained that “payments which are sent through a ...

subsidiary are unlikely to be rejected to our present knowledge.”

        1622. Commerzbank ultimately adopted a process it termed a “safe payments solution”

by which IRISL initiated USD funds transfers through the U.S., using the accounts of less

conspicuous subsidiaries to prevent its New York branch or other clearing banks from flagging

IRISL U.S. dollar transactions.

        1623. Moreover, to assist IRISL in its bookkeeping, Commerzbank would sweep those

accounts daily and zero them out so that IRISL could keep track of which USD funds belonged

to it – as opposed to its subsidiaries.

        1624. On April 18, 2006, Commerzbank’s New York branch rejected a payment on

behalf of Lancelin, citing “US sanctions against Iran.” As a result, Commerzbank altered the

structure of the “safe payment solution,” suggesting the use of two other subsidiaries to process

payments on behalf of IRISL and IRISL Europe GmbH.

        1625. In fact, in only four months following IRISL’s U.S. designation in 2008,

Commerzbank illegally transferred almost $40 million on behalf of IRISL subsidiaries and

related entities through Commerzbank’s New York branch and other U.S. financial institutions.

        1626. These post-designation transactions, laundered by Commerzbank through the U.S.

financial system, were self-evidently not for the benefit of a legitimate agency, operation or

program of Iran.


                                               349
       1627. Only months earlier, a U.S. State Department diplomatic cable warned of an

IRISL-flagged vessel in China loaded with cargo containing weapons for Iran’s Defense

Industries Organization (“DIO”).

       1628. The 2008 diplomatic cable further warned of the dangers of ongoing conventional

arms transfers from China to Iran, “particularly given Iran’s clear policy of providing arms and

other support to Iraqi insurgents and terrorist groups like the Taliban and Hezbollah…. We have

specific information that Chinese weapons and components for weapons transferred to Iran are

being used against U.S. and Coalition Forces in Iraq, which is a grave U.S. concern.”

       1629. Less than a year after Commerzbank in Hamburg provided IRISL with at least

$40 million in illegal (post-designation) USD transactions in October 2009, U.S. troops boarded

a German-owned freighter, the Hansa India, in the Gulf of Suez and found eight containers full

of ammunition, and headed to Syria from Iran.

       1630. The Hansa India was registered to the Hamburg-based shipping company

Leonhardt & Blumberg, but had in fact been under charter to IRISL for several years.

       1631. The Hansa India carried seven containers of small arms ammunition, as well as

one container containing copper discs, which constitute, as noted supra, a key component in

EFPs used to kill and maim many of the Plaintiffs herein.

       1632. Although Commerzbank worked to shield its New York branch from knowing all

of the details of its illicit activities on behalf of Iran and IRISL, Commerzbank’s New York

branch was nonetheless aware that it was being used to facilitate unlawful conduct.

       1633. For example, in June 2006, in response to a request from the new Chief

Compliance Officer asking if there were any concerns they wanted her to share with the new

Global Head of Compliance in Germany, a New York compliance employee responded


                                                350
“[p]ersistent disregarding of OFAC rules by foreign branches. Hamburg is notorious for it.”

       1634. In February 2007, Commerzbank’s then Chief Executive Officer Klaus-Peter

Mueller and Board Member Martin Blessing met with U.S. Treasury Deputy Secretary Robert

Kimmitt. In the meeting, Mueller complained about the portrayal of Commerzbank by The Wall

Street Journal (in a January 2007 article) which he said made it appear that the Bank was trying

to evade sanctions on Iran. “This,” claimed Mueller “is far from the case.”

       1635. The Wall Street Journal reported on January 10, 2007 that “Commerzbank AG,

Germany’s second largest bank, said it will stop handling dollar transactions for Iran at its New

York branch by Jan. 31.” It went on to report that “[a]t present, Commerzbank handles both

dollar and euro transactions for Iran’s state owned banks. Like several other European banks, it

will cease handling only dollar transactions.”

       1636. The Wall Street Journal article went on to report:

               The risks of doing business with Iran are the same in all currencies,” said
               Mr. [Stuart] Levey. Intelligence officials say Bank Saderat, a large, state-
               controlled Iranian bank placed on a U.S. Treasury blacklist in October for
               allegedly funding terrorism, has been able to process dollar transactions
               through Commerzbank’s New York branch in recent months by using the
               accounts of two other Iranian banks. Commerzbank says it ceased dealing
               with Saderat after it was put on the U.S. blacklist and has no knowledge of
               any subsequent transactions. “Commerzbank has no knowledge of Bank
               Saderat directly or indirectly using the accounts of other Iranian banks to
               process dollar transactions,” the bank said in a statement. Commerzbank,
               in a response to an inquiry from The Wall Street Journal about its dealings
               with Iran, also said “all such [dollar clearing] transactions are currently
               being phased out” as of Jan. 31. It added that “any clearing conducted by
               our U.S. operations is in strict compliance” with U.S. government
               regulations.

       1637. Commerzbank’s assurances to The Wall Street Journal, like its assurances to U.S.

Treasury Deputy Secretary Robert Kimmitt, were plainly false.

       1638. As noted above, on September 10, 2008, the U.S. designated IRISL, IRISL

Europe GmbH, and several IRISL subsidiaries based on evidence that the IRISL network of
                                                 351
companies was engaged in WMD proliferation activity and the fact that “IRISL has pursued new

strategies which could afford it the potential to evade future detection of military shipments.”

       1639. The next day, on September 11, 2008, a senior official at OFAC personally

forwarded the press release announcing IRISL’s SDN designation to the Head of Compliance at

Commerzbank in New York.

       1640. The press release was then forwarded to Commerzbank employees in Germany

with responsibilities related to IRISL. In the email, the relationship manager noted that the U.S.

government alleged “that IRISL as Iranian government carrier systematically circumvents the

Iranian arms embargo.”

       1641. Nonetheless, between September 10, 2008, and December 31, 2008 alone,

Commerzbank illegally directed close to $40 million on behalf of IRISL subsidiaries and related

entities through the United States.

       17.     DEFENDANT COMMERZBANK AG’S DIRECT FUNDING OF
               HEZBOLLAH   THROUGH  ITS CUSTOMER,   ORPHANS
               PROJECT LEBANON E.V.

       1642. During this same time period that Commerzbank was providing fraudulent

financial services to IRISL and other costumers with direct ties to terrorism, Commerzbank also

knowingly, or with deliberate indifference to the fact, maintained an account numbered 7001688

for an established and notorious FTO Hezbollah fundraising organization in Germany known as

Waisenkinderprojekt Libanon e.V. (“the Orphans Project Lebanon e.V.”).

       1643. Commerzbank maintained this account despite well-publicized public German

media and government reports identifying the account holder as a “charitable” fundraising

organization for Hezbollah.

       1644. While a customer of Commerzbank, The Orphans Project Lebanon e.V. stated in

no uncertain terms on its world-wide website that the funds it raised were transferred directly to
                                                352
the bank account of the Lebanese Martyrs Foundations. 336

        1645. Hezbollah’s Martyrs Foundation was established in 1982, and is a well-known

“social services” organization that utilizes its $100 million dollar annual budget to subsidize and

award the families of suicide bombers.

        1646. It was designated as an SDN by the U.S. Treasury on July 24, 2007. 337

        1647. It wasn’t until 2014, that Germany regulators finally shut down The Orphans

Project Lebanon e.V., by which time it had also raised at least $4.5 million for the Lebanese

Shahid Foundation, another well-known and integral part of Hezbollah.

        1648. The German Ministry of Interior had put The Orphans Project Lebanon e.V. under

surveillance by 2009, the same year that the European Foundation for Democracy published a

report that announced The Orphans Project Lebanon e.V. funneled donations to the Al Shahid

Association in Lebanon and was disguised as a humanitarian organization that promotes violence

and terrorism in the Middle East using donations collected in Germany and elsewhere. 338

        1649.     Despite the obvious and overwhelming public knowledge The Orphans Project

Lebanon e.V was directly connected to Hezbollah, Commerzbank knowingly, or with deliberate

indifference to the fact, continued to provide financial services to Waisenkinderprojekt Libanon

e.V. and hence continued to transfer funds directly to FTO Hezbollah.

        1650. Because it is a financial institution operating in the United States, Commerzbank

AG through its Commerzbank AG, New York Branch knew, or was deliberately indifferent to

the fact, that Orphans Project Lebanon e.V. was transferring funds through Commerzbank AG

and Commerzbank AG, New York Branch to FTO Hezbollah and that Hezbollah would use that


336
    See Matthew Leavitt, Hezbollah: The Global Footprint of Lebanon's Party of God, 233 (2013).
337
    See https://www.treasury.gov/press-center/press-releases/pages/hp503.aspx (last accessed on April 21, 2019).
338
    See https://europeandemocracy.eu/2009/07/efd-report-hezbollah-fundraising-in-germany-tax-deductible-2/ (last
accessed April 21, 2019).

                                                      353
support in preparation for, or in carrying out, acts of international terrorism, including violations

of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f.

VI.      DEFENDANTS              AIDED        AND       ABETTED           ACTS        OF     INTERNATIONAL
         TERRORISM

         1651. Terrorist attacks, in virtually all cases, are the combined result of numerous acts

of international terrorism.

         1652. Acts of international terrorism, as defined by 18 U.S.C. 2331(1), range from the

attacks on the ground (e.g., pulling the trigger, planting the IED, etc.) to acts further up the chain

like the Iranian banks and their customers providing money, weapons, training, and supplies to

designated terrorist organizations.

         1653. Iranian banks (Central Bank of Iran, Bank Saderat, Bank Melli, Bank Mellat,

Bank Tejarat, Bank Sepah, and the Export Development Bank of Iran), and their customers (e.g.,

IRGC, Quds Force, MOIS, MODAFL, Mahan Air, IRISL, Alborz Steel, National Iranian

Copper, Inc., Hezbollah, and others) with the critical and necessary assistance of the Western

Bank Defendants, committed acts of international terrorism by providing substantial material

support in the form of money, money laundering, weapons, training, and supplies to FTOs.

         1.       SECONDARY LIABILITY PURSUANT TO JASTA

         1654. JASTA created “substantive causes of action for aiding and abetting and

conspiracy liability” under the ATA. 130 Stat. 852, 853.

         1655. JASTA339 provides for secondary liability for aiding and abetting and conspiracy

when:

339
   18 U.S.C. Sec. 2333(d), states: “In an action under subsection (a) for an injury arising from an act of international
terrorism committed, planned, or authorized by an organization that had been designated as a foreign terrorist
organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), as of the date on which such
act of international terrorism was committed, planned, or authorized, liability may be asserted as to any person who
aids and abets, by knowingly providing substantial assistance, or who conspires with the person who committed
such an act of international terrorism.”


                                                         354
           a. a person;

           b. commits an act of international terrorism;

           c. that caused injury to a plaintiff;

           d. an FTO planned, committed, or authorized the act of international terrorism;

               and

           e. Defendant aids and abets or conspires with the person who committed the act

               of international terrorism.

       1656. Iranian Banks and Their Customers are Persons. Under JASTA, a “person”

includes corporations, companies, associations, firms, partnerships, societies, and joint stock

companies, as well as individuals. Thus, Iranian banks and their customers, including the IRGC,

Quds Force, MOIS, Mahan Air, IRISL, Alborz Steel, Diamonds Steel FZE, Khoram Sanat

Producing, Co., National Iranian Copper, Inc., Hezbollah, and other Iranian entities are all

“persons” under JASTA.

       1657. Iranian Banks and Their Customers Committed Acts of International

Terrorism. The acts committed by Iranian banks and their customers of providing material

support in the form of money, weapons, training, and supplies to FTOs constituted acts of

international terrorism because:

           a. They were acts dangerous to human life – providing money, weapons, training,
              and supplies to FTOs is akin to handing a child a loaded gun;

           b. Violated the criminal laws of the United States, including 18 U.S.C. §§ 2339A
              and 2339B because the Iranian banks and their customers provided money,
              weapons, training, and supplies to FTOs, knowing and intending that the money,
              weapons, training, and supplies were to be used in carrying out terrorist attacks;

           c. Were intended to intimidate and coerce the Iraqi civilian population, influence the
              policy of the Iraqi and U.S. governments by intimidation, and to affect the
              conduct of the Iraqi and U.S. governments by mass destruction; and

           d. Occurred primarily outside the territorial jurisdiction of the United States.

                                               355
        1658. Iranian Banks and Their Customers Caused Injury to Plaintiffs. The Iranian

banks and their customers provided material support in the form of money, weapons, training,

and supplies to FTOs and, as alleged in the sections related to the specific terrorist attacks, such

material support was a substantial contributing factor in the chain of events that led to Plaintiffs’

injuries.

        1659. The Acts of International Terrorism Were Committed, Planned, or

Authorized by an FTO. The acts committed by the Iranian Banks and their customers of

providing material support in the form of money, weapons, training, and supplies to FTOs were

committed, planned, and/or authorized by FTOs. Receiving material support is not a passive role.

For example, FTO’s play a large role in directing, planning, and authorizing where and how

funds should be allocated, where weapons and supplies should be shipped, etc.

        2.       DEFENDANTS AIDED AND ABETTED IRANIAN BANKS AND
                 THEIR CUSTOMERS IN PROVIDING MATERIAL SUPPORT
                 DIRECTLY TO FTOS

        1660. Between September 11, 2001 and 2011, Iranian banks and their customers

provided over $2 billion in material support to Hezbollah:

             a. In 2007, the U.S. Department of the Treasury reported: “The Qods Force provides
                roughly $100 to $200 million in funding a year to Hizballah.”340

             b. “Since the early 1990s, Hezbollah has operated with a guaranteed annual
                contribution of at least $100 million from Tehran” and by the early 2000’s, “Iran
                doubled that investment to more than $200 million a year,” and “[b]y 2009,
                Israeli intelligence estimated that, since the summer of 2006, Iran had provided
                Hezbollah more than $1 billion in direct aid.” 341



340
    See “U.S. Department of the Treasury Fact Sheet: Designation of Iranian Entities and Individuals for
Proliferation Activities and Support for Terrorism,” dated October 25, 2007, available at
https://www.treasury.gov/press-center/press-releases/pages/hp644.aspx (last visited on April 22, 2019).
341
    See “Iran’s Support for Terrorism in the Middle East,” Testimony of Dr. Matthew Levitt before the U.S. Senate
Committee on Foreign Relations, July 25, 2012, at 7, available at
https://www.foreign.senate.gov/imo/media/doc/REVISED_Matthew_Levitt_Testimony.pdf (last visited on April 22,
2019).

                                                      356
              c. “From 2001 to 2006, [Defendant] Bank Saderat transferred $50 million from
                 the Central Bank of Iran . . . for the benefit of Hizbalah.” 342

              d. “Bank Melli . . . was used to send at least $100 million to the IRGC-Qods Force
                 between 2002 and 2006.” 343

         1661. “These payments, in U.S. Dollars, were payments made to a known foreign

terrorist organization (FTO) (i.e., Hezballah) that would have had to go through the OFAC filters

in New York.” 344

         1662. Essentially, OFAC filters apply search terms to the financial documents

associated with wire transfers. When Iranian banks and entities were allowed by Defendant

Banks to take advantage of the U-Turn exception (prior to November 10, 2008), if the names of

an Iranian bank or entity were found, the transaction would be stopped and scrutinized by OFAC

anti-money laundering and counter-terrorism regulators. If the regulators determined the

transaction to be legitimate and not related to terrorist financing, the transaction would be

successfully processed. If the transaction was suspicious for terrorism financing, the funds would

be seized.

         1663. To ensure transactions related to terrorist financing passed through the OFAC

filters without the funds being seized, the Iranian banks committed fraud, falsified financial

documents, and concealed their identities, the identities of their customers, and the nature of the

transactions. The U.S. Department of the Treasury reported: 345

              a. “Iran Uses its Banks to Finance Terrorism.”

              b. “Iran's access to the international financial system enables the Iranian regime to
                 facilitate its support for terrorism and proliferation. The Iranian regime disguises

342
    See See “U.S. Department of the Treasury Fact Sheet: Designation of Iranian Entities and Individuals for Proliferation
Activities and Support for Terrorism,” dated October 25, 2007, available at https://www.treasury.gov/press-center/press-
releases/pages/hp644.aspx (last visited on April 22, 2019).
343
    See “U.S. Department of the Treasury Fact Sheet: Treasury Strengthens Preventive Measures Against Iran,” dated November
16, 2008, available at https://www.treasury.gov/press-center/press-releases/Pages/hp1258.aspx (last visited on April 22, 2019).
344
    See Exhibit 1, Declaration of Thomas E. Nollner at 17.
345
    See “U.S. Department of the Treasury Fact Sheet: Treasury Strengthens Preventive Measures Against Iran,” dated November
16, 2008, supra Fn. 343.

                                                             357
                    its involvement in these illicit activities through the use of a wide array of
                    deceptive techniques.”

                c. “Hizballah also used Bank Saderat to send funds to other terrorist organizations.”

                d. “It has been a standard practice for Iranian financial institutions to conceal their
                   identity to evade detection when conducting transactions.”

                e. “Bank Sepah has requested that its name be removed from transactions in order to
                   make it more difficult for intermediary financial institutions to determine the true
                   parties to a transaction.”

                f. “Bank Melli also has employed similar deceptive practices to obscure its
                   involvement from the international banking system when handling financial
                   transactions on behalf of the IRGC.”

                g. The Central Bank of Iran (CBI) . . . has not only engaged in deceptive practices
                   itself – such as asking for its name to be removed from transactions – but has also
                   encouraged such practices among Iran's state-owned banks.”

           1664. However, the Iranian banks and their customers, like the Quds Force, could not

have committed this fraud alone; Iranian banks are banned from processing transactions through

New York.

           1665. “Iranian banks cannot send transfers directly to New York, and therefore would

have had to engage a non-Iranian bank with a U.S. correspondent bank account to process the

transfers.” 346 Because of this, Iranian banks required an accomplice. Enter Defendants. The

Defendant Banks held accounts in New York and were more than willing to commit fraud,

falsify financial documents, and conceal the identities of the Iranian banks and their customers –

as long as they made as much money as possible.

           1666. The Defendants filled this critical role of corrupt banker for the Iranian banks:

                a. The Iranian banks would send wire transfers or payment instructions to the
                   Defendant banks.

                b. The Defendant banks falsified the financial documents themselves and trained the
                   Iranian banks on how to falsify the documents ahead of time.

346
      See Exhibit 1, Declaration of Thomas E. Nollner at 17.

                                                          358
             c. The Defendants would then send the falsified wire transfers and payment
                instructions to a New York correspondent account.

             d. Because the financial documents were falsified and the names of the true parties
                and beneficiaries to the transactions were concealed, the transactions passed
                through the OFAC filters without being flagged – and were never scrutinized by
                OFAC’s anti-money laundering and counter-terrorism regulators.

        1667. Defendants admitted their conduct, as described in the Factual Statements

“violated New York State Penal Law Sections 175.05 and 175.10, which make it a crime to,

‘with intent to defraud... (i) make or cause a false entry in the business records of an enterprise..

.or (iv) prevent the making of a true entry or cause the omission thereof in the business records

of an enterprise.’” 347

        1668. Thus, all Defendants admitted to committing fraud and falsifying financial

documents for Iranian banks and their customers – during the exact same time period as the

fraudulent transfers, totaling over $2 billion, were sent to Hezballah.

        1669. Other than Defendants, no plausible suspect exists that could have helped the

Iranian entities process over $2 billion in fraudulent transactions through the OFAC filters in

New York.

        3.       DEFENDANTS WERE GENERALLY AWARE THAT BY
                 ASSISTING THE IRANIAN BANKS AND THEIR CUSTOMERS
                 COMMIT FRAUD THEY WERE ASSUMING A ROLE IN THE
                 FINANCING OF TERRORISM

        1670. The world changed after September 11, 2001. Immediately after September 11,

2001, banks, such as Defendants, were legally required to assume a role in the prevention of

terrorist financing:


347
   See Barclay’s Factual Statement at 7; BNP Paribas Consent Order with New York State Department of Financial
Services at 2; Commerzbank Factual Statement at 7; Credit Agricole Factual Statement at 10; Credit Suisse Factual
Statement at 6; HSBC Factual Statement at 21; Royal Bank of Scotland Consent Order with New York State
Department of Financial Services at 3, fn. 4; and Standard Chartered Bank Factual Statement at 7. Plaintiffs have
previously, or hereby, adopt and incorporate by reference these documents pursuant to Fed. R. Civ. P. 10(c).


                                                      359
            a. On October 31, 2001, in direct response to the September 11, 2001 terrorist
               attacks, the Financial Action Task Force (“FATF”) set forth eight “Special
               Recommendations on Terrorist Financing.”

                   i.    When it released the Special Recommendations, FATF stated on its
                         website:

                         “After the recent tragic events that took place in the United States on 11
                         September 2001, a number of governments are calling for a rapid and
                         coordinated effort to detect and prevent the misuse of the world
                         financial system by terrorists.” 348

                  ii.    FATF President, Clarie Lo, stated:

                         “Today the FATF has issued new international standards to combat
                         terrorist financing, which we call on all countries in the world to adopt
                         and implement.” 349

                         “Implementation of these Special Recommendations will deny
                         terrorists and their supporters access to the international financial
                         system.” 350

            b. On October 26, 2001, the U.S. PATRIOT Act was signed into law.

                         “The act contained strong measures to prevent, detect, and prosecute
                         terrorism and international money laundering, and establishes new rules
                         and responsibilities affecting U.S. banking organizations, other financial
                         institutions, and non- financial commercial businesses. Among other
                         things, the act criminalized the financing of terrorism and augmented the
                         existing BSA framework, allows the application of special measures on
                         jurisdictions, institutions, or transactions that are of primary money-
                         laundering concern, requires financial institutions to increase their due
                         diligence standards when dealing with foreign private banking and
                         correspondent accounts, establishes minimum standards for customer
                         identification at account opening, and requires checks against government-
                         provided lists of known or suspected terrorists.” 351

        1671. Not only were the Defendant Banks under an obligation to scrutinize their

customers to prevent terrorist financing, but they were also required to classify their clients based


348
    See FATF Homepage, October 31, 2001, available at
https://web.archive.org/web/20011201011531/http://www.fatf-gafi.org/ (last visited April 20, 2019).
349
        See “FATF Cracks Down on Terrorist Financing,” October 31, 2001, available at
https://web.archive.org/web/20040719043946/http://www.fatf-gafi.org/pdf/PR-20011031_en.pdf (last visited April
20, 2019).
350
    Id.
351
    See Exhibit 1, Declaration of Thomas E. Nollner at 7-8.

                                                    360
upon degree of risk. High risk customers required significant scrutiny to ensure the bank was not

aiding in the financing of terrorism.

         1672. “Iranian related entities, customers, and transactions were high risk based on the

institution’s offering and providing high-risk products and services, based on the fact that

products and services included high-risk entities, and based on the fact that the locations where

the transactions occurred involved high-risk geographies.” 352

         1673.    “International high-risk geographic locations generally include: Countries subject

to OFAC sanctions, including state sponsors of terrorism.” 353

             a. “As a normal part of carrying out their work, financial institutions should be
                aware of elements of individual transactions that could indicate funds involved
                in terrorist financing.” 354

                       i. “The following list of potentially suspicious or unusual activities is meant
                          to show types of transactions that could be a cause for additional
                          scrutiny”:

                           “When opening an account, the customer refuses to provide information
                           required by the financial institution, attempts to reduce the level of
                           information provided to the minimum or provides information that is
                           misleading or difficult to verify.” Annex 1, A(3).

                           “Wire transfers to or for an individual where information on the
                           originator, or the person on whose behalf the transaction is conducted, is
                           not provided with the wire transfer, when the inclusion of such
                           information would be expected.” Annex 1, C(2)

                           “Sending or receiving funds by international transfers from and/or to
                           locations of specific concern.” Annex 1, E(7).

         1674. On March 27, 2002, FATF stated: “[C]ertain aspects related to the transaction

could make it suspicious (origin in a country known to provide safe haven to terrorists or


352
    See Id. at 17.
353
    See Bank Secrecy Act/Anti-Money Laundering Examination Manual, July 28, 2006, p. 21, available at
https://www.ffiec.gov/pdf/bsa_aml_examination_manual2006.pdf (last visited April 20, 2019).
354
    See “FATF Guidance for Financial Institutions in Detecting Terrorist Financing, p. 7, April 24, 2002, available at
https://web.archive.org/web/20030405184511/http://www.fatf-gafi.org/pdf/GuidFITF01_en.pdf (last visited April
22, 2019).

                                                        361
terrorist organizations, for example) and thus warrant eventual reporting to the competent

authority.”

           1675. Thus, requests to commit fraud, falsify documents, and conceal information by

high-risk entities, owned and/or controlled by a State Sponsor of Terrorism, located in a high-

risk geographic location were additional, and very serious, red flags that the transactions were

related to the financing of terrorism.

           1676. The Iranian risk for terrorism financing was heightened further because Bank

Melli refused to reveal the identities of its customers to Defendants.

               a. On May 22, 2001, “I met Melli yesterday and enquired re names of the principal
                  beneficiaries of their payments . . . as expected, Melli could not assist.” 355

           1677. This should have been an immediate red flag for HSBC to address immediately.

Moreover, it is entirely plausible that Defendants should have known that by Bank Melli—the

largest of all Iranian banks—refusing to reveal the identities of its customers, it was also

plausible that such customers were designated terrorist groups. It is implausible to say the

Defendant Banks were not aware of the likelihood that Bank Melli—the largest Iranian bank in

the world and entirely owned by Iran—was not funding terrorism. Indeed, some HSBC

employees strongly objected.

           1678. After September 11, 2001, the Defendant Banks recognized they were legally

required to play a role in preventing terrorism financing. The HSBC emails exemplify and

plausibly provide a reasonable basis to infer what the awareness of other Defendant Banks would

have been.

           1679. For example, high-level HSBC employees knew about and talked about HSBC’s

obligations under the FATF Special Recommendations on Terrorist Financing:


355
      See Exhibit 14 to this Amended Complaint, HSBC REPORT at 756

                                                     362
              a. October 10, 2001, Matthew King, a member of HSBC Group’s Audit Department,
                 wrote: “[T]hings have changed since September 11” and because of concern
                 that HSBC might “process a payment which turns out to be connected to
                 terrorism,” stated, “the routes traditionally used to avoid the impact of US OFAC
                 sanctions may no longer be acceptable.” 356

              b. On October 8, 2002, Gary Boon, one of HSBC-Middle East’s account relationship
                 managers for Iran, stated “HBEU have [sic] to comply with the FATF
                 regulations soon, which means full disclosure for all MT100/Mt103 payments
                 from all banks.” 357

              c. On November 14, 2002, HSBC-London’s Multicurrency Payments Department
                 Head, Malcolm Eastwood, stated, “under FATF principles we should not be
                 amending these payments instructions.”

         1680. Defendants were clearly aware of the FATF Special Recommendations on

Terrorist Financing, but they decided to use the new counter-terrorism regulations (which

adopted the FATF recommendations) as a business opportunity.

         1681. Instead of fulfilling their legal role in the prevention of terrorism financing,

Defendants decided it would be more profitable to aid the Iranian banks and their customers

(entities objectively classified as at high risk for financing terrorism) to avoid the additional

scrutiny by OFAC and counter-terrorism regulators required by the new anti-terrorism financing

laws :

                      “[T]here is substantial income opportunity to sell a USD payments
                      proposition to Iranian banks in view of the impending FATF
                      regulations...The [requirements of the] new regulations…increases the risk of
                      Iranian payments being held in the USA as they may fall foul of the OFAC
                      regulations. The Iranian Banks have now prioritized this issue and are now
                      actively seeking a solution from their banks, including HSBC.358

         1682. In putting this business plan in place, one HSBC employee stated: “A further

wrinkle is FATF Special Recommendation 7, which calls for accurate and meaningful originator




356
    See Id. at 769.
357
    See Id. at 774.
358
    See Id. at 780.

                                                   363
information.” 359

        1683. Indeed, Special Recommendation on Terrorist Financing 7 is titled “Wire

Transfers,” and states:

                 [E]nsure that financial institutions . . . include accurate and
                 meaningful originator information (name, address and account number)
                 on funds transfers and . . . conduct enhanced scrutiny of and monitor for
                 suspicious activity funds transfers which do not contain complete
                 originator information (name, address and account number). 360

        1684. Special Recommendation on Terrorist Financing 7 was “developed with the

objective of preventing terrorists and other criminals from having unfettered access to wire

transfers for moving their funds and for detecting such misuse when it occurs.” 361

        1685. By committing fraud for Iranian banks and their customers and deliberately

“repairing” the wire transfers to delete or conceal “accurate and meaningful originator

information” on the wire transfers, the Defendants were not merely evading economic sanctions

and preventing U.S. law enforcement from interdicting money transfers to FTOs and other

terrorists, but rather the Defendants were knowingly giving “terrorists . . . unfettered access to

wire transfers.” This awareness is exemplified by an HSBC email, dated July 4, 2007:

                 [T]he whole concept of filtering of payments . . . was to ensure that we
                 as a Bank are not conducting business with known terrorists . . . . It is
                 therefore critical that we know who the transaction is ultimately between
                 and this is not masked by funds passing between a multitude of
                 intermediary banks and third parties.” 362

        1686. Despite knowing that the entire concept of the OFAC filters was to ensure that the

Defendants were not doing business with known terrorists, Defendants were doing the exact

opposite by agreeing to falsify financial documents. Even worse, Defendants provided the

359
     See Id. at 801.
360
    See supra Fn. 349, “FATF Cracks Down on Terrorist Financing,” October 31, 2001.
361
    See FATF Special Recommendation VII: Wire transfers, “Text of the Special Recommendation and Interpretive
Note” available at https://www.un.org/sc/ctc/wp-content/uploads/2016/03/9special-rec7.pdf (last visited April 20,
2019).
362
     See Exhibit 14, HSBC REPORT at 1838.

                                                      364
Iranian banks with expert advice about how to successfully commit fraud and ‘insider

knowledge’ about the standard language HSBC used when communicating with other banks.

                   a. June 28, 2001, Email titled “Re: Bank Melli” to HSBC-US, John Wilkinson
                      stated:

                   “[W]e have instructed Bank Melli to alter the format of it’s [sic] payments to
                   achieve straight through processing. The field 52 input of ‘one of our clients’ is
                   a standard phrase used by MPD [Multicurrency Payments Department] in
                   these situations.” 363

         1687. “Straight through processing” is code for falsifying the records so the transfer is

not stopped by the OFAC filter and scrutinized by counter-terrorism regulators.

         1688. Providing the Iranian banks with this expert advice truly gave the Iranian banks

and their customers unfettered access to wire transfers:

                   HBUS will not be able to confirm whether or not the underlying
                   transaction actually meets the "U-Turn" requirement. . . . In an effort
                   to facilitate "straight-through processing", it now appears that HBEU will
                   train Bank Melli on formatting the payments and that we will be relying
                   on Bank Melli to ensure that only qualifying payments are processed
                   through HBEU's account with HBUS.364

         1689. Nevertheless, as documented in an email from November 11, 2003, HSBC

provided “periodic” updates to the Iranian banks as to how to falsify the transfers so that they

would pass through the OFAC filters:

                   MPD Compliance are very uncomfortable at being asked periodically
                   (currently by Nigel Weir and Gary Boon in Middle East) whether a
                   certain formatting methodology will pass successfully through an
                   OFAC filter. They feel it a relationship management responsibility to
                   understand what the Iran payments represent, and give advice/guidance to
                   the Iranian banks on the circumstances, if any, in which payments are
                   acceptable.” 365

         1690. Defendants knew exactly what they were doing. They made a business decision to



363
    See Id. at 765.
364
    See Id. at 762.
365
    See Id. at 1843.

                                                  365
commit fraud for the state-owned banks of a State Sponsor of Terrorism, while knowing that by

doing so they would be giving FTOs and other terrorists illegal and “unfettered access to wire

transfers.”

            1691. Only HSBC’s emails have been made publicly available and they provide a basis

for a reasonable inference that the other Defendants possessed the same general awareness, and

Plaintiffs allege that the other Defendants had at least as much general awareness as HSBC that

by committing fraud for the Iranian banks and customers, that the Defendants were assuming a

role in the financing activities of FTOs and other terrorist organizations.

            1692. Nonetheless, Defendants knowingly entered into the Conspiracy and specifically

requested the banks they were doing business with to provide specific instructions regarding how

to process transactions. For example:

                a. July 15, 2002, HSBC employee, Paul Proctor states:

                     “You should refer payments falling within the above criteria back to the sending
                     party . . . point out only that OFAC sanctions exist and ask for further
                     instructions. On no account should you deliberately guide, encourage or coerce
                     the sender into amending the payment details so as to circumvent the OFAC
                     sanctions. Any action taken must be determined by the sending party. We will
                     simply process as instructed.” 366

            1693. Defendants were aware that after 9/11, Iran was looking for a solution to these

new counter-terrorism regulations that would afford Defendants “massive opportunities.” By

way of example:

                a. October 17, 2002, Gary Boon states:

                     “[B]ooked to visit Iran in November and ideally want our position sorted re
                     USD payments. I’m therefore getting eager to talk to you as if we can there are
                     massive opportunities. It appears London and Iran are seeking a solution to
                     this so you [sic] help is much appreciated.” 367


366
      See Id. at 1842.
367
      See Id. at 773.

                                                   366
            1694. However, not everyone was willing to put profits over everything else.

                a. November 14, 2002, HSBC-London’s Multicurrency Payments Department Head,
                   Malcolm Eastwood, sent a memorandum to both HSBC-US and HSBC-London,
                   employees, and stated:

                     “Whilst I am told that there are significant business opportunities particularly
                     with countries such as Iran there are also substantial Reputational and
                     Operational Risks, not to mention financial losses associated with it.” 368

            1695. HSBC continued this practice until at least 2010 when HSBC processed at least

twenty-four transactions on behalf of IRISL – after it had been designated.

            1696. The Declaration of Everett Stern, attached as Exhibit 4, provides additional

factual support to show HSBC’s participation in the Conspiracy through 2011.

            1697. In total, HSBC got caught committing fraud and falsifying financial documents

for over 25,000 transactions, worth $19.4 million, for Iranian banks and their customers.

            1698. Defendants also committed fraud and falsified documents for the illegal

shipments of weapons and supplies to Iran (which Iran provided to FTOs) in direct violation of

the Anti-Terrorism Controls of Section 6(j) of the Export Administration Act.

            1699. The 2002, U.S. Department of Commerce Report on Foreign Policy Export

Controls, Chapter 4, Anti-Terrorism Controls states:

                a. These controls respond to the continued Iranian sponsorship of terrorism. The
                   purpose of the controls is to restrict exports of equipment that would be
                   useful in enhancing Iran's military or terrorist supporting capabilities . . . .

                     The controls allow the United States to prevent shipments of U.S.-origin
                     equipment to Iran for uses that could pose a direct threat to U.S. interests. Iran
                     continues to support groups that practice terrorism, including terrorism to disrupt
                     the Middle East peace negotiations.

            1700. Iran used large hydraulic presses to manufacture Explosively Formed Penetrators

(EFPs) – which are classified as weapons of mass destruction – and then provided the EFPs to


368
      See Id. at 1528.

                                                     367
terrorists.

           1701. Khoram Sanat Producing Co., Diamond Steel FZE, and Alborz Steel are all

Iranian front companies and the customers of Iranian banks.

           1702. On June 20, 2005, Diamonds Steel (which also had an account with Standard

Charter Bank) sold $2,790,000 worth of 160 liter hydraulic pumps/electromotors for large (likely

20-ton) hydraulic presses to Khoram Sanat Producing Co., and they were shipped to Tehran, Iran

by IRISL (a later designated SDGT). 369

           1703. This shipment was illegal and the Anti-Terrorism Controls of Section 6(j) of the

EAA prohibited hydraulic pumps/electrometers for large hydraulic presses from being sent to

because hydraulic presses could be used to manufacture weapons of mass destruction for

terrorists, such as the weapons used by Iranian sponsored FTOs who killed and wounded the

Plaintiffs and hundreds of other American citizens and service men and women..

           1704. Defendant Standard Charter Bank, and likely Defendant Credit Suisse, processed

this fraudulent transaction and also possessed the shipping documents for this transaction (the

same documents relied on by Promontory to create its Report). These documents would have

revealed these products were large hydraulic pumps/electromotors for hydraulic presses – which

were prohibited from being shipped to Iran specifically because they could be used to

manufacture weapons for FTOs and other Iranian sponsored terrorists.

           1705. There are at least 12 other transactions listed in the Promontory Report, totaling

over $26,773,000, between Khoram Sanat Producing Co., Diamond Steel FZE, and/or Alborz

Steel in the 2005-2006 timeframe for the shipment of components for hydraulic presses to Iran.

Again, IRISL was used to ship the equipment to Iran. 370


369
      See Exhibit 15 attached to this Amended Complaint, Promontory Report at 77.
370
      See Exhibit 15 attached to this Amended Complaint, Promontory Report at 121.

                                                        368
        1706. EFP slugs are made of copper, and in June 2006, Standard Charter Bank and

HSBC were involved in facilitating at least one transaction that was processed fraudulently

between National Iranian Copper, Inc. and Standard Metals, LTD for $203,798. 371

        1707. These transactions reflect that during 2005-2006 Standard Charter Bank and

Credit Suisse were involved in fraudulent transactions that specifically enabled equipment for

manufacturing EFPs to be shipped to Tehran, Iran.

        1708. Following those shipments, there was a significant increase in terrorist attacks in

Iraq involving EFPs – exactly as would be expected if Iran did, in fact, use the equipment to

mass produce EFPs.

        1709. “E.F.P. attacks had nearly doubled in 2006 compared with the previous year and a

half.” 372 Indeed, all 19 EFP attacks involved in this case occurred in 2005 or later.

        1710. Standard Charter Bank and Credit Suisse knowingly processed fraudulent

transactions involving the shipments of components for hydraulic presses to Iran in the 2005-

2006 timeframe. 373

        1711. Defendants knowingly facilitated the illegal shipments of the exact equipment that

Iran needed to manufacture EFPs – at the exact time Iran significantly increased its

manufacturing of EFPs.

        1712. Defendants were, at minimum, generally aware that by committing fraud and

falsifying financial documents in tens of thousands of transactions over a prolonged period of

time for the benefit of entities that are required to be classified as being at high risk for financing

terrorism, they were participating in Iran’s overarching Conspiracy and assuming a role in the

371
    See Id. at 208.
372
    See Jim Glanz, “U.S. Says Arms Link Iranians to Iraqi Shiites,” New York Times (Feb. 12, 2007), available at
https://www.nytimes.com/2007/02/12/world/middleeast/12weapons.html?pagewanted=all (last visited april 22,
2019).
373
    See Exhibit 15 attached to this Amended Complaint, Promontory Report at 121.

                                                       369
financing of terrorism. This is true and factual despite Defendants not actually committing the

ultimate terrorist act that resulted in the injury or death of Plaintiffs.

        1713. In short, general awareness can be inferred from the following facts:

             a. Defendants were legally required, by many different laws and regulations, to
                assume a role in the prevention of terrorist financing;

             b. Regardless of whether the Iranian banks and their customers were designated,
                Iranian banks and their Iranian clients were objectively in the category of being at
                high risk for terrorist financing and transactions involving those entities required a
                high degree of scrutiny;

             c. The regulators were clear, especially with regard to FATF’s Special
                Recommendation on Terrorist Financing 7, by not requiring “accurate and
                meaningful” information about the originator, banks are providing terrorists with
                “unfettered access” to wire transfers;

             d. Defendants tried to manufacture plausible deniability, which is further evidence
                of fraudulent conduct;

             e. Defendants committed fraud, falsified documents, and concealed the identities of
                entities at high risk for financing terrorism. All of this was done in furtherance of
                the Conspiracy.

             f. Without the Defendant Banks’ participation in the Conspiracy, Iran and its Agents
                and Proxies could not have funded terrorism to the extent it did. Indeed, without
                Defendants participation in the Conspiracy, Iran and its Agents and Proxies could
                not have carried out the terrorist attacks that resulted in the injury or death of
                Plaintiffs.

        1714. Defendants knowingly and substantially assisted the Iranian banks and their

customers, including FTOs like Hezbollah, in providing material support to FTOs, like

Hezbollah.

VII.    THE PLAINTIFFS

        1715. At issue are terrorist attacks perpetrated by the Terrorist Groups who were

materially supported by Defendants, through Iran and its Agents and Proxies, and that killed or

injured Plaintiffs (hereafter the “Terrorist Attacks”).

        1716. The injuries and deaths caused by Defendants and suffered by Plaintiffs were the

                                                   370
result of acts of international terrorism as defined by 18 U.S.C. § 2331(1). Each act of

international terrorism was committed, planned, or authorized by organizations designated as

FTOs as of the date on which such acts of international terrorism were committed, planned,

and/or authorized. Further, Defendants provided material support to, conspired with, and aided

and abetted Iran and the FTOs in their commission, planning and authorizing of the Terrorist

Attacks by, among other things, knowingly providing illegal and undetectable access to the U.S.

financial system and USD that was used by Iran and its Agents and Proxies, including the

Terrorist Groups, to commit, plan and authorize the Terrorist Attacks.

       1717. All Plaintiffs physically injured or killed in Iraq were, at the time of their injury or

extrajudicial killing, participating in a peacekeeping mission intended to contribute to the

security of the United Nations Assistance Mission for Iraq, the Governing Council of Iraq and

other institutions of the Iraqi interim administration, and key humanitarian and economic

infrastructure.

       1718. Without Defendants’ conduct and material support described herein, Iran and the

Terrorist Groups would not have had the funding or material support necessary to carry out the

Terrorist Attacks.

       1719. Plaintiffs are individuals who were injured or killed in terrorist attacks that

occurred in Iraq, and who, as a result, experienced physical and mental pain and suffering and

emotional distress. Some Plaintiffs are decedents, whose personal representatives and Estates,

bring claims for the named-individuals who were killed in those attacks, as well as all heirs

thereof. Other Plaintiffs are family members of the victims of the terrorist attacks and have

experienced injuries including anxiety, severe mental anguish, extreme emotional distress, and

loss of companionship as a result of their relatives’ injuries or death.


                                                 371
          1720. The following Plaintiffs are United States’ nationals injured or killed in the acts of

international terrorism complained of herein, and estates and/or family members of such U.S.

nationals.

          1.      THE MARCH 2, 2008 ATTACK – SAFWAN, IRAQ

                  A.     PLAINTIFF TIMOTHY JOSEPH O’SULLIVAN

          1721. Plaintiff Timothy Joseph O’Sullivan is a citizen of the United States and is

domiciled in the State of Ohio.

          1722. On March 2, 2008, Timothy Joseph O’Sullivan, age 36, was serving as a

peacekeeping serviceman in the U.S. Air Force and as Senior Advisor to British Forces stationed

in Basra, Iraq.

          1723. Iranian-sponsored Terrorist Groups in Mr. O’Sullivan’s area of operation (“AO”)

were awarding USD bounties for the killing, kidnapping, or maiming of Coalition service

members. At the time, Mr. O’Sullivan held the rank of Captain, O-3. Higher bounties were

placed on high-ranking officers, such as Mr. O’Sullivan.

          1724. At the time of the March 2, 2008 Terrorist Attack, Mr. O’Sullivan was performing

his duties as the Senior Advisor to British Forces, and was riding in an armored Warrior Infantry

Fighting Vehicle as part of a five-vehicle convoy travelling near Safwan, Iraq (south-east of

Basra).

          1725. Due to the high bounties being paid by and to Iranian-supported terrorists for

American casualties, Mr. O’Sullivan was traveling in a British vehicle in order to reduce the

chance of an attack.

          1726. The vehicle was hit and destroyed by a massive EFP explosion, severely injuring

Mr. O’Sullivan.

          1727. The weapon used to attack and injure Mr. O’Sullivan was an Iranian-
                                                  372
manufactured/supplied EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and

Iranian-trained terror operatives, including those who committed this attack.

       1728. Additionally, during Mr. O’Sullivan’s time in Basra, from approximately 2007

through 2008, his unit was attacked approximately 800 – 1,100 times with Iranian Improvised

Rocket Assisted Munitions (“IRAMs”) rockets that were manufactured in/or provided by Iran.

       1729. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attacks, which injured Mr. O’Sullivan.

       1730.    The Iranian-supported FTO Hezbollah, working in concert with the Shia Special

Group JAM, committed, planned and authorized the attacks, as evident from operational data,

including but not limited to the date and location of the attacks, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       1731. The Iranian-funded and Hezbollah-backed Shia JAM claimed responsibility for

the EFP attack that resulted in injury to Mr. O’Sullivan.

       1732. As a result of the March 2, 2008 EFP attack and his exposure to multiple rocket

attacks, Timothy Joseph O’Sullivan suffered injuries and is entitled to past and future

noneconomic damages, including for severe physical and mental pain and suffering, loss of

enjoyment of life, and past and future economic damages, including medical expenses, lost

income, and loss of earning capacity.

       2.      THE OCTOBER 12, 2011 ATTACK – COS GARRY OWEN

               A.      PLAINTIFFS THE ALLDRIDGE FAMILY

       1733. Plaintiff Brian Clark Alldridge is a citizen of the United States and is domiciled in

the State of Texas.

       1734. On the night of October 12, 2011, Brian Clark Alldridge, age 35, was serving as a

peacekeeping serviceman in the U.S. Army when he was attacked with rockets.
                                                373
        1735. Mr. Alldridge was injured in the attack.

        1736. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Alldridge.

        1737. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Group AAH, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

        1738. The Iranian-funded and Hezbollah-backed JAM Special Group AAH claimed

responsibility for the rocket attack that resulted in injury to Mr. Alldridge. 374

        1739. On October 13, 2011, the New York Times reported that, according to American

officials, the attack was committed by “[m]ilitants trained and financed by Iran’s Quds Force…

training by the Quds Force typically occurs in Iran, where officers offer intelligence support and

pass orders to the leaders of the militias, many of whom live in Iran[.]” 375

        1740. As a result of the October 12, 2011 Terrorist Attack and the injuries he suffered,

Brian Clark Alldridge is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

        1741. Plaintiff Joann Alldridge is a citizen of the United States and is domiciled in the

State of Texas. She is the wife of Brian Clark Alldridge.

        1742. Plaintiff Andrew Charles Major is a citizen of the United States and is domiciled



374
   The Claim of Responsibility for the October 12, 2011 attack is attached hereto as Exhibit 5.
375
   Michael Schmidt, Militants Aided by Iran Fired at G.I’s in Iraq, Officials Say, New York Times (Oct. 13, 2011)
(https://www.nytimes.com/2011/10/14/world/middleeast/militants-aided-by-iran-fired-at-american-forces-in-
iraq.html); see also Jennifer Griffin, After Deadly Attacks in Iraq, Iran Lays Low While U.S. Plans Withdrawal, Fox
News (Oct. 3, 2011) (https://www.foxnews.com/world/after-deadly-attacks-in-iraq-iran-lays-low-while-u-s-plans-
withdrawal) (discussing attacks in Iraq against COS Garry Owen by AAH, Hezbollah and Iran).

                                                       374
in the State of Texas. He is the son of Joann Alldridge and the stepson of Brian Clark Alldridge.

       1743. Plaintiff Ashley Meikel Major is a citizen of the United States and is domiciled in

the State of Texas. She is the daughter of Joann Alldridge and the stepdaughter of Brian Clark

Alldridge.

       1744. Plaintiff A.M.M., a minor, represented by her legal guardian Joann Alldridge, is a

citizen of the United States and is domiciled in the State of Texas. She is the daughter of Joann

Alldridge and the stepdaughter of Brian Clark Alldridge.

       1745. Plaintiff Ronald Alldridge is a citizen of the United States and is domiciled in the

State of Washington. He is the father of Brian Clark Alldridge.

       1746. Plaintiff Dianna Alldridge is a citizen of the United States and is domiciled in the

State of Washington. She is the mother of Brian Clark Alldridge.

       1747. Plaintiff Todd Alldridge is a citizen of the United States and is domiciled in the

State of Indiana. He is the brother of Brian Clark Alldridge.

       1748. As a result of the October 12, 2011 Terrorist Attack and the injuries suffered by

Brian Clark Alldridge, Plaintiffs Joann Alldridge, Andrew Charles Major, Ashley Meikel Major,

A.M.M., a Minor, Ronald Alldridge, Dianna Alldridge, and Todd Alldridge, are entitled to past

and future noneconomic damages, including for severe mental anguish, extreme emotional pain

and suffering, loss of solatium, loss of consortium, and past and future economic damages,

including loss of services and support.

       3.      THE JULY 10, 2011 ATTACK – COS GARRY OWEN

               A.     PLAINTIFFS THE NIQUETTE FAMILY

       1749. Plaintiff Sean M. Niquette is a citizen of the United States and is domiciled in the

State of New York.

       1750. On July 10, 2011, Sean M. Niquette, age 25, was serving as a peacekeeping
                                               375
serviceman in the U.S. Army when he was attacked with rockets.

         1751. Mr. Niquette was injured in the attack.

         1752. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Niquette.

         1753. De-classified intelligence reports related to the July 10, 2011 attack attribute the

rocket to a “known EFP-maker” and member of JAM Special Group PDB with a “high degree of

confidence.” 376

         1754.     The Iranian-funded and Hezbollah-backed JAM Special Group AHH claimed

responsibility for the rocket attack that resulted in injury to Mr. Niquette. 377

         1755. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups PDB and AAH, committed, planned and authorized the attack, as evident from

operational data, including but not limited to the date and location of the attack, the munitions

used, as well as the tactics, techniques, and procedures utilized.

         1756. As a result of the July 10, 2011 Terrorist Attack and the injuries he suffered, Sean

M. Niquette is entitled to past and future noneconomic damages, including for severe physical

and mental pain and suffering, loss of enjoyment of life, and past and future economic damages,

including medical expenses, lost income, and loss of earning capacity.

         1757. Plaintiff Lauren Niquette is a citizen of the United States and is domiciled in the

State of New York. She is the spouse of Sean M. Niquette.

         1758. As a result of the July 10, 2011 Terrorist Attack and the injuries suffered by Sean

M. Niquette, Plaintiff Lauren Niquette is entitled to past and future noneconomic damages,


376
    De-classified intelligence reports related to the July 10, 2011 attack attached hereto as Exhibit 6.; see also video
of attack posted to AAH website at: http://ahlualhaqmedia.com/video_watch_149.html, footage begins at 17:02
(warning: graphic content).
377
    The Claim of Responsibility for the July 10, 2011 attack is attached hereto as Exhibit 7.

                                                          376
including for severe mental anguish, extreme emotional pain and suffering, loss of solatium, loss

of consortium, and past and future economic damages, including loss of services and support.

                  B.        PLAINTIFF WILLIAM M. CHINN

         1759. Plaintiff William M. Chinn is a citizen of the United States and domiciled in the

State of Texas.

         1760. On the morning of July 10, 2011, William M. Chinn, age 32, was serving as a

peacekeeping serviceman in the U.S. Army when he was attacked with rockets.

         1761. Mr. Chinn was injured in the attack.

         1762. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Chinn.

         1763. De-classified intelligence reports related to the July 10, 2011 attack attribute the

rocket to a “known EFP-maker” and member of JAM Special Group PDB with a “high degree of

confidence.” 378

         1764. The Iranian-funded and Hezbollah-backed JAM Special Group AAH claimed

responsibility for the rocket attack that resulted in injury to Mr. Chinn. 379

         1765.     The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups PDB and AAH, committed, planned and authorized the attack, as evident from

operational data, including but not limited to the date and location of the attack, the munitions

used, as well as the tactics, techniques, and procedures utilized.

         1766. As a result of the July 10, 2011 Terrorist Attack, and the injuries he suffered,

William M. Chinn is entitled to past and future noneconomic damages, including for severe


378
    De-classified intelligence reports related to the July 10, 2011 attack attached hereto as Exhibit 6.; see also video
of attack posted to AAH website at: http://ahlualhaqmedia.com/video_watch_149.html, footage begins at 17:02
(warning: graphic content).
379
    The Claim of Responsibility for the July 10, 2011 attack is attached hereto as Exhibit 7.

                                                          377
physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

         4.       THE JUNE 6, 2011 ATTACK – JSS LOYALTY

                  A.       PLAINTIFF WALTER LEMAN THOMAS

         1767. Plaintiff Walter Leman Thomas is a citizen of the United States and is domiciled

in the State of Florida.

         1768. On June 6, 2011, Walter Leman Thomas, age 22, was serving as a peacekeeping

serviceman in the U.S. Army when he was attacked with IRAMs.

         1769. Mr. Thomas was injured in the attack.

         1770. The weapons used to attack and injure Walter Leman Thomas were Iranian-

manufactured/supplied IRAMs provided by Iran and/or its Agents and Proxies to Iranian-funded

and Iranian-trained terror operatives, including those who committed this attack.

         1771. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Thomas.

         1772. The Iranian-supported and Hezbollah-backed Special Group FTO KH committed,

planned and authorized the attack, as evident from operational data, including but not limited to

the date and location of the attack, the munitions used, as well as the tactics, techniques, and

procedures utilized.

         1773. FTO KH claimed responsibility for the IRAM attack that resulted in injury to Mr.

Thomas. 380


380
   The Claim of Responsibility for the June 6, 2011 attack is attached hereto as Exhibit 8.; See also Chelsea Carter,
U.S. Military blames Shiite Militia in Iraq for Killing of 5 Soldiers, CNN (June 12, 2011) located at
https://web.archive.org/web/20110617040243/http:/edition.cnn.com/2011/world/meast/06/12/iraq.us.troops/index.ht
ml, see also the video of attack posted by KH to the world-wide web but has since been removed, however, an
archived version is available at:
https://archive.org/details/HezbollahBrigadestheIramflyingIedsattackThatHaveKilled5American (last accessed April
18, 2019).

                                                        378
           1774. As a result of the June 6, 2011 Terrorist Attack, and the injuries he suffered,

Walter Leman Thomas is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

           5.       THE FEBRUARY 16, 2011 ATTACK—ROUTE TOMATOES,
                    NISSAN

                    A.       PLAINTIFF WALTER LEMAN THOMAS

           1775. Plaintiff Walter Leman Thomas is a citizen of the United States and is domiciled

in the State of Florida. 381

           1776. On February 16, 2011, Walter Leman Thomas, age 22, was serving as a

peacekeeping serviceman in the U.S. Army when the Humvee he was in was attacked with an

EFP.

           1777. Mr. Thomas was injured in the attack.

           1778. The weapon used to attack and injure Walter Leman Thomas was an Iranian-

manufactured/supplied EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and

Iranian-trained terror operatives, including those who committed this attack.

           1779. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Thomas.

           1780. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

           1781. As a result of the February 16, 2011 Terrorist Attack, and the injuries he suffered,


381
      Plaintiff Walter Leman Thomas was also injured in the above-mentioned June 6, 2011 attack.

                                                         379
Walter Leman Thomas is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       6.      THE NOVEMBER 20, 2009 ATTACK – MSR TAMPA NEAR FOB
               KALSU

               A.       PLAINTIFFS THE HOLLADAY FAMILY

       1782. Plaintiff Joshua Lionel Holladay is a citizen of the United States and is domiciled

in the State of Alabama.

       1783. On November 20, 2009, Joshua Lionel Holladay, age 26, was serving as a

peacekeeping serviceman in the U.S. Army National Guard when a convoy he was in was

attacked with an EFP.

       1784. Mr. Holladay was injured in the attack.

       1785. The weapon used to attack and injure Mr. Holladay was an Iranian-manufactured

EFP provided by Iran and/or one of its Agents and Proxies to Iranian-funded and Iranian-trained

terror operatives, including those who committed this attack.

       1786.    Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Holladay.

       1787. The Iranian-supported FTO Hezbollah, working in concert with JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       1788. As a result of the November 20, 2009 Terrorist Attack and the injuries he

suffered, Joshua Lionel Holladay is entitled to past and future noneconomic damages, including

for severe physical and mental pain and suffering, loss of enjoyment of life, and past and future


                                                380
economic damages, including medical expenses, lost income, and loss of earning capacity.

       1789. Plaintiff Shirley Atkinson is a citizen of the United States and is domiciled in the

State of Alabama. She is the mother of Joshua Lionel Holladay.

       1790. Plaintiff Crystal Hastings is a citizen of the United States and is domiciled in the

State of Alabama. She is the sister of Joshua Lionel Holladay.

       1791. As a result of the November 20, 2009 Terrorist Attack and the injuries suffered by

Joshua Lionel Holladay, Plaintiffs Shirley Atkinson and Crystal Hastings are entitled to past and

future noneconomic damages, including for severe mental anguish, extreme emotional pain and

suffering, loss of solatium, loss of consortium, and past and future economic damages, including

loss of services and support.

       7.      THE AUGUST 21, 2009 ATTACK – ROUTE VERNON, BAGHDAD

               A.      PLAINTIFF RANDALL LAVIS KLINGENSMITH

       1792. Plaintiff Randall Lavis Klingensmith is a citizen of the United States and is

domiciled in the State of Georgia.

       1793. On August 21, 2009, Randall Lavis Klingensmith, age 38, was serving as a

peacekeeping serviceman in the U.S. Army when he was in was attacked with an EFP.

       1794. Mr. Klingensmith was injured in the attack.

       1795. The weapon used to attack and injure Mr. Klingensmith was an Iranian-

manufactured EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-

trained terror operatives, including those who committed this attack.

       1796. De-classified intelligence reports related to the August 21, 2009 attack attribute

the EFP emplacement to a JAM Special Group cell “operating out of the Jihad District of




                                               381
Baghdad.” 382

            1797. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Klingensmith.

            1798. The Iranian-supported FTO Hezbollah, working in concert with JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

            1799. As a result of the August 21, 2009 Terrorist Attack and the injuries he suffered,

Randall Lavis Klingensmith is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

            8.       THE NOVEMBER 22, 2008 ATTACK –EN ROUTE TO FOB
                     KALSU

                     A.       PLAINTIFFS THE OWEN FAMILY

            1800. Plaintiff Michael L. Owen is a citizen of the United States and is domiciled in the

State of Arizona.

            1801. On November 22, 2008, Michael L. Owen, age 24, was serving as a peacekeeping

serviceman in the U.S. Army when a convoy he was in was attacked with a multiple-array EFP.

            1802. Mr. Owen was injured in the attack.

            1803. The weapons used to attack and injure Mr. Owen on November 22, 2008 were

Iranian-manufactured EFPs provided by Iran and/or its Agents and Proxies to Iranian-funded and

Iranian-trained terror operatives, including those who committed this attack.

            1804. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or


382
      De-classified intelligence reports related to the August 21, 2009 attack attached hereto as Exhibit 9.

                                                            382
other material support used to commit the attack, which injured Mr. Owen.

        1805. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

        1806. The Iranian-funded and Hezbollah-backed JAM was operating in the area around

FOB Kalsu at the time of the November 22, 2008 Terrorist Attack, and has claimed

responsibility for attacks in that area against U.S. Forces at the time of the attack that injured Mr.

Owen.

        1807. As a result of the November 22, 2008 Terrorist Attack and the injuries he

suffered, Michael L. Owen is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

        1808. Plaintiff Laurie Miller is a citizen of the United States and is domiciled in the

State of Kansas. She is the mother of Michael L. Owen.

        1809. Plaintiff R.O., a minor, represented by her legal guardian Michael L. Owen, is a

citizen of the United States and is domiciled in the State of Kansas. She is the daughter of

Michael L. Owen.

        1810. As a result of the November 22, 2008 Terrorist Attack and the injuries suffered by

Michael L. Owen, Plaintiff Laurie Miller and R.O., a minor, are entitled to past and future

noneconomic damages, including for severe mental anguish, extreme emotional pain and

suffering, loss of solatium, loss of consortium, and past and future economic damages, including

loss of services and support.


                                                 383
               B.        PLAINTIFFS THE WILLIAMS FAMILY

        1811. Plaintiff Sean Lee Williams is a citizen of the United States and is domiciled in

the State of Missouri.

        1812. On November 22, 2008, Sean Lee Williams, age 36, was serving as a

peacekeeping serviceman in the U.S. Army when a convoy he was in was attacked with the

multiple-array EFP.

        1813. Mr. Williams was injured in the attack.

        1814. The weapons used to attack and injure Mr. Williams during the November 22,

2008 Terrorist Attack were Iranian-manufactured EFPs provided by Iran and/or its Agents and

Proxies to Iranian-funded and Iranian-trained terror operatives, including those who committed

this attack.

        1815. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Williams.

        1816. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

        1817. The Iranian-funded and Hezbollah-backed JAM was operating in the area around

FOB Kalsu at the time of the November 22, 2008 Terrorist Attack, and has claimed

responsibility for attacks in that area against U.S. Forces at the time of the attack that injured Mr.

Williams.

        1818. As a result of the November 22, 2008 Terrorist Attack and the injuries he

suffered, Sean Lee Williams is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future
                                                 384
economic damages, including medical expenses, lost income, and loss of earning capacity.

       1819. Plaintiff Sue Ann Williams is a citizen of the United States and is domiciled in the

State of Missouri. She is the wife of Sean Lee Williams.

       1820. As a result of November 22, 2008 Terrorist Attack and the injuries suffered by

Sean Lee Williams, Plaintiff Sue Ann Williams is entitled to past and future noneconomic

damages, including for severe mental anguish, extreme emotional pain and suffering, loss of

solatium, loss of consortium, and past and future economic damages, including loss of services

and support.

       9.      THE OCTOBER 10, 2008 ATTACK                           – ROUTE JACKSON,
               BAGHDAD

               A.      PLAINTIFFS THE MORIN/HARELSTON FAMILY

       1821. Plaintiff Baltazar Morin, Jr. is a citizen of the United States and is domiciled in

the State of Texas.

       1822. On October 10, 2008, Baltazar Morin, Jr., age 19, was serving in the U.S. Army

when the convoy he was in was attacked with an EFP and small arms.

       1823. Mr. Morin was injured in the attack.

       1824. The weapon used to attack and injure Mr. Morin was an Iranian-manufactured

EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed this attack.

       1825. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Morin.

       1826. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the


                                                385
tactics, techniques, and procedures utilized.

       1827. As a result of the Attack and the injuries he suffered, Baltazar Morin, Jr. is

entitled to past and future noneconomic damages, including for severe physical and mental pain

and suffering, loss of enjoyment of life, and past and future economic damages, including

medical expenses, lost income, and loss of earning capacity.

       1828. Plaintiff Miranda Arispe Harelston is a citizen of the United States and is

domiciled in the State of Texas. She is the sister of Baltazar Morin, Jr.

       1829. As a result of the October 10, 2008 Terrorist Attack and the injuries suffered by

Baltazar Morin, Jr., Plaintiff Miranda Arispe Harelston is entitled to past and future

noneconomic damages, including for severe mental anguish, extreme emotional pain and

suffering, loss of solatium, loss of consortium, and past and future economic damages, including

loss of services and support.

       10.     THE APRIL 28, 2008 ATTACK – FOB LOYALTY

               A.        PLAINTIFFS THE COE FAMILY

       1830. Plaintiff Thomas Milton Coe II is a citizen of the United States and is domiciled

in the State of Texas.

       1831. On April 28, 2008, Thomas Milton Coe II, age 26, was serving as a peacekeeping

serviceman in the U.S. Army when he was attacked with rockets and RPGs.

       1832. Mr. Coe was injured in the attack.

       1833. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Coe.

       1834.    The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the
                                                386
tactics, techniques, and procedures utilized.

        1835. As a result of the April 28, 2008 Terrorist Attack and the injuries he suffered,

Thomas Milton Coe II is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

        1836. Plaintiff Heather Nicole Coe is a citizen of the United States and is domiciled in

the State of Texas. She is the wife of Thomas Milton Coe II.

        1837. Plaintiff V.T.C., a minor, represented by his legal guardians Thomas Milton Coe

II and Heather Nicole Coe, is a citizen of the United States and is domiciled in the State of

Texas. He is the son of Thomas Milton Coe II and Heather Nicole Coe.

        1838. As a result of the April 28, 2008 Terrorist Attack and the injuries suffered by

Thomas Milton Coe II, Plaintiffs Heather Nicole Coe and V.T.C., a minor, are entitled to past

and future noneconomic damages, including for severe mental anguish, extreme emotional pain

and suffering, loss of solatium, loss of consortium, and past and future economic damages,

including loss of services and support.

        11.     THE APRIL 13, 2008 ATTACK – SADR CITY

                A.       PLAINTIFF MICHAEL JAMES BELL

        1839. Plaintiff Michael James Bell is a citizen of the United States and is domiciled in

the State of Nevada.

        1840. On April 13, 2008, Michael James Bell, age 24, was serving as a peacekeeping

serviceman in the U.S. Army when he was attacked with rockets. 383

        1841. Mr. Bell was injured in the attack.


383
   Video of the attack is located at: https://www.youtube.com/watch?v=z3eHcFqjN7Y&feature=youtu.be (last
visited April 7, 2019).

                                                    387
            1842. The weapons used to attack and injure Mr. Bell were 107-mm rockets provided by

Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror operatives,

including those who committed this attack.

            1843. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Bell.

            1844. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

            1845. The Iranian-funded and Hezbollah-backed Shia Special Group JAM was

operating in Sadr City at the time of the April 13, 2008 Terrorist Attack, and has claimed

responsibility for attacks in that area against U.S. Forces at the time of the attack that injured Mr.

Bell. 384

            1846. As a result of the April 13, 2008 Terrorist Attack, and the injuries he suffered,

Michael James Bell is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

            12.    THE APRIL 8, 2008 ATTACK – ASR MILTON, SOUTH-EAST OF
                   BALAD

                   A.     PLAINTIFFS THE COLLINS FAMILY

            1847. Plaintiff Quentin D. Collins is a citizen of the United States and is domiciled in



384
   See e.g. U.S. and Iraq Kill 13 Rebels in Sadr City, Reuters (April 13, 2008)
(https://www.nytimes.com/2008/04/13/world/middleeast/13iraq.html); see also David E. Johnson et al., The 2008
Battle of Sadr City: Reimagining Urban Combat 23 (RAND Corp. 2013) (“2008 Battle of Sadr City”),
(https://www.rand.org/content/dam/rand/pubs/research_reports/RR100/RR160/
RAND_RR160.pdf).

                                                     388
the State of New Mexico.

       1848. On April 8, 2008, Mr. Collins, age 49, was serving as a peacekeeping serviceman

in the U.S. Army when a convoy he was in was attacked with IEDs.

       1849. Mr. Collins was injured in the attack.

       1850. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attacks, which injured Mr. Collins.

       1851.    The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

       1852. As a result of the April 8, 2008 Terrorist Attack and the injuries he suffered,

Quentin D. Collins is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       1853. Plaintiff Melida Collins is a permanent resident of the United States and is

domiciled in the State of New Mexico. She is the wife of Quentin D. Collins.

       1854. Plaintiff Siera Nicole Collins is a citizen of the United States and is domiciled in

the State of New Mexico. She is the daughter of Quentin D. Collins.

       1855. Plaintiff Shawn Christopher Alan Collins is a citizen of the United States and is

domiciled in the State of New Mexico. He is the son of Quentin D. Collins.

       1856. Plaintiff Michael Anthony Collins is a citizen of the United States and is

domiciled in the State of New Mexico. He is the son of Quentin D. Collins.

       1857. Plaintiff I.C.C., a minor, represented by his legal guardians Quentin D. Collins

and Melida Collins, is a citizen of the United States and is domiciled in the State of New Mexico.


                                                389
He is the minor son of Quentin D. Collins and Melida Collins.

       1858. As a result of the April 8, 2008 Terrorist Attack and the injuries suffered by

Quentin D. Collins, Plaintiffs Melida Collins, Siera Nicole Collins, Shawn Christopher Alan

Collins, Michael Anthony Collins, and I.C.C., a minor, are entitled to past and future

noneconomic damages, including for severe mental anguish, extreme emotional pain and

suffering, loss of solatium, loss of consortium, and past and future economic damages, including

loss of services and support.

       13.     THE APRIL 4, 2008 ATTACK – VICTORY BASE COMPLEX,
               BAGHDAD

               A.      PLAINTIFFS THE VON LETKEMANN FAMILY

       1859. Plaintiff Grant Blaney Von Letkemann II is a citizen of the United States and is

domiciled in the State of Colorado.

       1860. On April 4, 2008, Grant Blaney Von Letkemann II, age 35, was serving as a

peacekeeping serviceman as part of the Personal Security Detail for U.S. General David

Petraeus, when he was attacked with a rocket.

       1861. Mr. Von Letkemann was injured in the attack.

       1862. Mr. Von Letkemann was attacked with a 107-mm rocket. The remains of the

rocket bore markings and stamps indicating the rocket had been manufactured in Iran in 2006.

       1863. The weapon used to attack and injure Mr. Von Letkemann was an Iranian-

manufactured 107-mm rocket provided by Iran and/or its Agents and Proxies to Iranian-funded

and Iranian-trained terror operatives, including those who committed this attack.

       1864. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Von Letkemann.

       1865. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special


                                                390
Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       1866. As a result of the April 4, 2008 Terrorist Attack and the injuries he suffered,

Grant Blaney Von Letkemann II is entitled to past and future noneconomic damages, including

for severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

       1867. Plaintiff Kelly Lynn Von Letkemann is a citizen of the United States and is

domiciled in the State of Colorado. She is the wife of Grant Blaney Von Letkemann II.

       1868. As a result of April 4, 2008 Terrorist Attack and the injuries suffered by Grant

Blaney Von Letkemann II, Plaintiff Kelly Lynn Von Letkemann is entitled to past and future

noneconomic damages, including for severe mental anguish, extreme emotional pain and

suffering, loss of solatium, loss of consortium, and past and future economic damages, including

loss of services and support.

       14.     THE MARCH 26, 2008 ATTACK – FOB PHOENIX

               A.      PLAINTIFFS THE HERNANDEZ FAMILY

       1869. Plaintiff Ernesto P. Hernandez III is a citizen of the United States and is

domiciled in the State of Virginia.

       1870. On March 26, 2008, Ernesto P. Hernandez III, age 39, was serving as a

peacekeeping serviceman in the U.S. Air Force when he was attacked with rockets.

       1871. Mr. Hernandez was injured in the attack.

       1872. The weapon used to attack and injure Mr. Hernandez was an Iranian-

manufactured 107-mm rocket provided by Iran and/or its Agents and Proxies to Iranian-funded

and Iranian-trained terror operatives, including those who committed this attack.
                                                391
       1873. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Hernandez.

       1874. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       1875. As a result of the March 26, 2008 Terrorist Attack and the injuries he suffered,

Ernesto P. Hernandez III is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

       1876. Plaintiff Laura Fay Hernandez is a citizen of the United States and is domiciled in

the State of Virginia. She is the wife of Ernesto P. Hernandez III.

       1877. Plaintiff Ernesto Hernandez IV is a citizen of the United States and is domiciled

in the State of Virginia. He is the son of Ernesto P. Hernandez III and Laura Fay Hernandez.

       1878. Plaintiff N.H., a minor, represented by his legal guardians Ernesto P. Hernandez

III and Laura Fay Hernandez, is a citizen of the United States and is domiciled in the State of

Virginia. He is the son of Ernesto P. Hernandez III and Laura Fay Hernandez.

       1879. Plaintiff Ernesto I. Hernandez II is a citizen of the United States and is domiciled

in the State of Texas. He is the father of Ernesto P. Hernandez III.

       1880. As a result of the March 26, 2008 Terrorist Attack and the injuries suffered by

Ernesto P. Hernandez III, Plaintiffs Laura Fay Hernandez, Ernesto Hernandez IV, N.H., a minor,

and Ernesto I. Hernandez II are entitled to past and future noneconomic damages, including for

severe mental anguish, extreme emotional pain and suffering, loss of solatium, loss of


                                                392
consortium, and past and future economic damages, including loss of services and support.

        15.      THE NOVEMBER 2, 2007 ATTACK – ROUTE SENATORS
                 HIGHWAY, BAGHDAD

                 A.       PLAINTIFFS THE POOLE FAMILY

        1881. Plaintiff James Joseph Poole III is a citizen of the United States and is domiciled

in the State of Texas.

        1882. On November 2, 2007, Mr. Poole, age 24, was serving as a peacekeeping

serviceman in the U.S. Army when a convoy he was in was attacked by EFPs.

        1883. Mr. Poole was injured in the attacked.

        1884. The weapons used to attack and injure Mr. Poole were Iranian-manufactured

EFPs provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed this attack.

        1885. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Poole.

        1886. De-classified intelligence reports related to the November 2, 2007 attack attribute

the EFP to a JAM-affiliated bomb maker who “works for the Iranian Talaat (sic) [that in turn

supplies him] with IEDs and money… [and who] has an unidentified individual use a very

powerful camera to film the attacks he conducts against American forces…. [He] waits until he

has approximately 15-20 attacks on one CD, and then sends it to Iran to receive money.” 385

        1887.     The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

385
  De-classified intelligence reports related to the November 2, 2007 attached hereto as Exhibit 10. “Talaat” is a
common phonetic term for the Iranian Intelligence Service MOIS. Ettela’at is Farsi for “Intelligence.”

                                                        393
       1888. As a result of the November 2, 2007 Terrorist Attack and the injuries he suffered,

James Joseph Poole III is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       1889. Plaintiff, Allison Poole Roosien is a citizen of the United States and is domiciled

in the State of Michigan. She is the sister of James Joseph Poole III.

       1890. As a result of the November 2, 2007 Terrorist Attack and the injuries suffered by

James Joseph Poole III, Plaintiff Allison Poole Roosien is entitled to past and future

noneconomic damages, including for severe mental anguish, extreme emotional pain and

suffering, loss of solatium, loss of consortium, and past and future economic damages, including

loss of services and support.

       16.     THE OCTOBER 31, 2007 ATTACK – SADR CITY, BAGHDAD

               A.      PLAINTIFF KOMA KEKOA TEXEIRA

       1891. Plaintiff Koma Kekoa Texeira is a citizen of the United States and is domiciled in

the State of Hawaii.

       1892. On October 31, 2007, Koma Kekoa Texeira, age 30, was serving as a

peacekeeping serviceman in the U.S. Army when a convoy he was in was attacked with an EFP

and small arms.

       1893. Mr. Texeira was injured in the attack.

       1894. The weapon used to attack and injure Mr. Texeira was an Iranian-manufactured

EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed this attack.

       1895. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attacks, which injured Mr. Texeira.
                                                394
        1896.    The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups committed, planned and authorized the attacks, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

        1897. As a result of the October 31, 2007 Terrorist Attack and the injuries he suffered,

Koma Kekoa Texeira is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

        17.     THE SEPTEMBER 29, 2007 ATTACK – DORA, BAGHDAD

                A.       PLAINTIFF ERIC JAMES ATKINSON

        1898. Plaintiff Eric James Atkinson is a citizen of the United States and is domiciled in

the State of Colorado.

        1899. On September 29, 2007, Eric James Atkinson, age 28, was serving as a

peacekeeping serviceman in the U.S. Army when he was attacked by sniper fire and an IED.

        1900. Mr. Atkinson was injured in the attack.

        1901. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Atkinson.

        1902.    Prior to the attack, the Iranian-supported FTO AQ “declared Doura (sic) to be the

capital of the Islamic State of Iraq inside Baghdad” and terrorist activity in the “neighborhoods is

clearly identified as al Qaeda in Iraq.” 386

        1903. The FTO AQ committed, planned and authorized the attack, as evident from

operational data, including but not limited to the date and location of the attack, the munitions


386
   Bill Roggio, Counterinsurgency in al Qaeda’s Last Bastion in Baghdad, FDD Long War Journal (Sept. 25, 2007)
(https://www.longwarjournal.org/archives/2007/09/counterinsurgency_in.php).

                                                     395
used, as well as the tactics, techniques, and procedures utilized.

       1904. As a result of the September 29, 2007 Terrorist Attack, and the injuries he

suffered, Eric James Atkinson is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

       18.     THE SEPTEMBER 19, 2007 ATTACK – KADHIMIYA, BAGHDAD

               A.        PLAINTIFF BRIAN ROBERT SCHAR

       1905. Plaintiff Brian Robert Schar is a citizen of the United States and is domiciled in

the State of Colorado.

       1906. On September 19, 2007, Brian Robert Schar, age 25, was serving as a

peacekeeping serviceman in the U.S. Army when a convoy he was in was attacked with a

multiple-array EFP.

       1907. Mr. Schar was injured in the attack.

       1908. The weapon used to attack and injure Mr. Schar was an Iranian-manufactured

EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed this attack.

       1909. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attacks, which injured Mr. Schar.

       1910. De-classified intelligence reports related to the September 19, 2007 attack

attribute the EFP to a cell of terrorists that “receives IED training at an unknown location in

Iran,” who are responsible for all IED “emplacement throughout Shulla (sic)… and Shikuk,

Baghdad,” and who “use[d] unidentified motorcycles to transport and emplace IED (sic) since




                                                396
there are numerous roadblocks in the area.” 387

            1911. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attacks, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

            1912. As a result of the September 19, 2007 Terrorist Attack and the injuries he

suffered, Brian Robert Schar is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

            19.      THE SEPTEMBER 4, 2007 ATTACK – ROUTE PREDATOR NEAR
                     SADR CITY

                     A.       PLAINTIFFS THE MIXSON FAMILY

            1913. Plaintiff Joseph Catlin Mixson is a citizen of the United States and is domiciled in

the State of Florida.

            1914. On September 4, 2007, Joseph Catlin Mixson, age 21, was serving as a

peacekeeping serviceman in the U.S. Army when his patrol was attacked with an EFP.

            1915. Mr. Mixson was injured in the attack.

            1916. The weapon used to attack and injure Mr. Mixson was an Iranian-manufactured

EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed the attack.

            1917. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Mixson.

            1918. The Iranian-supported and Hezbollah-backed JAM Special Groups committed,


387
      De-classified intelligence reports related to the September 19, 2007 attached hereto as Exhibit 11.

                                                           397
planned and authorized the attack, as evident from operational data, including but not limited to

the date and location of the attack, the munitions used, as well as the tactics, techniques, and

procedures utilized.

           1919. The JAM Special Group KH claimed responsibility for the EFP attack that

resulted in injury to Mr. Mixson. 388

           1920. As a result of the September 4, 2007 Terrorist Attack and the injuries he suffered,

Joseph Catlin Mixson is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

           1921. Plaintiff Virginia BreAnn Mixson is a citizen of the United States and is

domiciled in the State of Florida. She is the spouse of Joseph Catlin Mixson.

           1922. Plaintiff Joseph Johnson Mixson Jr. is a citizen of the United States and is

domiciled in the State of Florida. He is the father of Joseph Catlin Mixson.

           1923. Plaintiff Karon Mixson is a citizen of the United States and is domiciled in the

State of Florida. She is the mother of Joseph Catlin Mixson.

           1924. Plaintiff Alicia Mixson is a citizen of the United States and is domiciled in the

State of Florida. She is the sister of Joseph Catlin Mixson.

           1925. As a result of the September 4, 2007 Terrorist Attack and the injuries suffered by

Joseph Catlin Mixson, Plaintiffs Virginia BreAnn Mixson, Joseph Johnson Mixson Jr., Karon

Mixson, and Alicia Mixson are entitled to past and future noneconomic damages, including for

severe mental anguish, extreme emotional pain and suffering, loss of solatium, loss of

consortium, and past and future economic damages, including loss of services and support.



388
      See https://archive.org/details/KataibHezbollahhezballahBrigades-Efp492007 (warning: graphic content).

                                                         398
       20.     THE AUGUST             22,   2007      ATTACK       –   RUSAFA        DISTRICT,
               BAGHDAD

               A.      PLAINTIFF JERRALD J. JENSEN

       1926. Plaintiff Jerrald J. Jensen is a citizen of the United States and is domiciled in the

State of Colorado.

       1927. On August 22, 2007, Jerrald J. Jensen, age 37, was serving as a peacekeeping

serviceman in the U.S. Army when a convoy he was in was attacked with EFPs and small arms.

       1928. Mr. Jensen was injured in the attack.

       1929. The weapons used to attack and injure Mr. Jensen were Iranian-manufactured

EFPs provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed this attack.

       1930. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Jensen.

       1931.    The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       1932. As a result of the August 22, 2007 Terrorist Attack and the injuries he suffered

during that attack, Jerrald J. Jensen is entitled to past and future noneconomic damages,

including for severe physical and mental pain and suffering, loss of enjoyment of life, and past

and future economic damages, including medical expenses, lost income, and loss of earning

capacity.




                                                399
        21.     THE JULY 17, 2007 ATTACK – ADHAMIYAH DISTRICT,
                BAGHDAD

                A.       PLAINTIFFS THE PEARCY FAMILY

        1933. Plaintiff Colin Laird Pearcy is a citizen of the United States and is domiciled in

the State of Illinois.

        1934. On July 17, 2007, Colin Laird Pearcy, age 24, was serving as a peacekeeping

serviceman in the U.S. Army when his patrol was attacked with an EFP.

        1935. Mr. Pearcy was injured in the attack.

        1936. The weapon used to attack and injure Mr. Pearcy was an Iranian-manufactured

EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed this attack.

        1937. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Pearcy.

        1938.    The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

        1939. As a result of the July 17, 2007 Terrorist Attack and the injuries he suffered,

Colin Laird Pearcy is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

        1940. Plaintiff Laird Pearcy is a citizen of the United States and is domiciled in the State

of Illinois. He is the father of Colin Laird Pearcy.

        1941. Plaintiff Anne Pearcy is a citizen of the United States and is domiciled in the State


                                                 400
of Illinois. She is the mother of Colin Laird Pearcy.

        1942. Plaintiff Jody Striker is a citizen of the United States and is domiciled in the State

of Illinois. She is the sister of Colin Laird Pearcy.

        1943. Plaintiff Karyn McDonald is a citizen of the United States and is domiciled in the

State of Illinois. She is the sister of Colin Laird Pearcy.

        1944. Plaintiff Andrew Pearcy is a citizen of the United States and is domiciled in the

State of Wisconsin. He is the brother of Colin Laird Pearcy.

        1945. Plaintiff Patrick Pearcy is a citizen of the United States and is domiciled in the

State of Ohio. He is the brother of Colin Laird Pearcy.

        1946. As a result of the July 17, 2007 Terrorist Attack and the injuries suffered by Colin

Laird Pearcy, Plaintiffs Laird Pearcy, Anne Pearcy, Jody Striker, Karyn McDonald, Andrew

Pearcy, and Patrick Pearcy are entitled to past and future noneconomic damages, including for

severe mental anguish, extreme emotional pain and suffering, loss of solatium, loss of

consortium, and past and future economic damages, including loss of services and support.

        22.     THE JULY 11, 2007 ATTACK – FOB HAMMER

                A.       PLAINTIFFS THE SMITH FAMILY

        1947. Plaintiff Kevin Randall Smith is a citizen of the United States and domiciled in

the State of Missouri.

        1948. On July 11, 2007, Kevin Randall Smith, age 31, was serving as a peacekeeping

serviceman in the U.S. Army when he was attacked with rockets.

        1949. Mr. Smith was injured in the attack.

        1950. The weapon used to attack and injure Mr. Smith was an Iranian-manufactured

rocket provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained

terror operatives, including those who committed this attack.
                                                  401
        1951. On July 13, 2007, Colonel Wayne Grigsby appeared on Fox News to report that

Coalition Forces had just intercepted 46 rockets stating “these rockets which are pointed at

[FOB] Hammer came right out of Iran… we’ve had 9 EFPs and we’ve captured 31 RPGs as well

that we think came right out of Iran.” 389 He further confirmed that the twelve rockets fired at

FOB Hammer on July 11 were also from Iran.

        1952. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Smith.

        1953.    The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

        1954. As a result of the July 11th, 2007 Terrorist Attack, and the injuries he suffered,

Plaintiff Kevin Randall Smith is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

        1955. Plaintiff Jackay Lynn Smith is a citizen of the United States and is domiciled in

the State of Missouri. She is the wife of Plaintiff Kevin Randall Smith.

        1956. Plaintiff Dylan Elijah Smith is a citizen of the United States and is domiciled in

the State of Missouri. He is the son of Plaintiff Kevin Randall Smith and Jackay Lynn Smith.

        1957. Plaintiff L.D.R.S., a minor, represented by his legal guardians Kevin Randall

Smith and Jackay Lynn Smith is a citizen of the United States and is domiciled in the State of

Missouri. He is the son of Plaintiff Kevin Randall Smith and Jackay Lynn Smith.

389
   See https://www.youtube.com/watch?v=yJcWZ-fvS8A; see also
https://www.youtube.com/watch?v=oY8sJYtZ6Vo (showing raw aerial footage of the rockets arrayed and aimed at
FOB Hammer on July 12, 2007).

                                                    402
          1958. Plaintiff Kayla Michelle Gulley is a citizen of the United States and is domiciled

in the State of Missouri. She is the step-daughter of Plaintiff Kevin Randall Smith.

          1959. As a result of the July 11th, 2007 Terrorist Attack, and the injuries suffered by

Plaintiff Kevin Randall Smith, Plaintiffs Jackay Lynn Smith, Dylan Elijah Smith, L.D.R.S., a

minor, and Kayla Michelle Gulley are entitled to past and future noneconomic damages,

including for severe mental anguish, extreme emotional pain and suffering, loss of solatium, loss

of consortium, and past and future economic damages, including loss of services and support.

          23.     THE JULY 10, 2007 ATTACK – PATROL BASE CAVALIER, TAJI

                  A.    PLAINTIFFS THE SEGERS FAMILY

          1960. Plaintiff Daniel Wayne Segers is a citizen of the United States and is domiciled in

the State of Alabama.

          1961. On the July 10, 2007, Daniel Wayne Segers, age 20, was serving as a

peacekeeping serviceman in the U.S. Army when a vehicle he was in was attacked by an Iranian

two-stage RPG.

          1962. Mr. Segers was injured in the attack.

          1963. The weapon used to attack the occupants of the Humvee on July 10, 2007 was an

Iranian-manufactured/supplied dual-stage RPG-7 provided by Iran and/or its Agents and Proxies

to Iranian-funded and Iranian-trained terror operatives, including those who committed this

attack.

          1964. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Segers.

          1965.   The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.
                                                403
       1966. As a result of the July 10, 2007 Terrorist Attack and the injuries he suffered,

Daniel Wayne Segers is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       1967. Plaintiff Larry Segers is a citizen of the United States and is domiciled in the State

of Alabama. He is the father of Daniel Wayne Segers.

       1968. Plaintiff Sharon Wynona Parker is a citizen of the United States and is domiciled

in the State of Alabama. She is the mother of Daniel Wayne Segers.

       1969. Plaintiff David Larry Segers is a citizen of the United States and is domiciled in

the State of Alabama. He is the brother of Daniel Wayne Segers.

       1970. As a result of the July 10, 2007 Terrorist Attack and the injuries suffered by

Daniel Wayne Segers, Plaintiffs Larry Segers, Sharon Wynona Parker, and David Larry Segers

are entitled to past and future noneconomic damages, including for severe mental anguish,

extreme emotional pain and suffering, loss of solatium, loss of consortium, and past and future

economic damages, including loss of services and support.

       24.     THE JUNE 17, 2007 ATTACK – ASR ASPEN, DHI QAR
               PROVINCE

               A.     PLAINTIFF GRANT RANSOM BLACKWELL

       1971. Plaintiff Grant Ransom Blackwell is a citizen of the United States and is

domiciled in the State of South Carolina.

       1972. On the late afternoon of June 17, 2007, Grant Ransom Blackwell, age 25, was

serving as a peacekeeping serviceman in the U.S. Army when a convoy he was in was attacked

with an EFP.

       1973. Mr. Blackwell was injured in the attack.


                                               404
       1974. The weapon used to attack and injure Mr. Blackwell was an Iranian-manufactured

EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed this attack.

       1975. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Blackwell.

       1976.    The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       1977. As a result of the June 17, 2007 Terrorist Attack and the injuries he suffered,

Grant Ransom Blackwell is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

       25.     THE MAY 31, 2007 ATTACK – ROUTE SENATORS, BAGHDAD

               A.      PLAINTIFF JOHN MAINE

       1978. Plaintiff John Maine is a citizen of the United States and is domiciled in the State

of Oregon.

       1979. On the afternoon of May 31, 2007, John Maine, age 20, was serving as a

peacekeeping serviceman in the U.S. Army, when a he was attacked with an EFP.

       1980. Mr. Maine was injured in the attack.

       1981. The weapon used to attack and injure Mr. Maine was an Iranian-manufactured

EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed this attack.

       1982. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or
                                                405
other material support used to commit the attack, which injured Mr. Maine.

       1983.    The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       1984. As a result of the May 31, 2007 Terrorist Attack and the injuries he suffered, John

Maine is entitled to past and future noneconomic damages, including for severe physical and

mental pain and suffering, loss of enjoyment of life, and past and future economic damages,

including medical expenses, lost income, and loss of earning capacity.

       26.     THE MAY 28, 2007 ATTACK – NEW BAGHDAD DISTRICT

               A.      PLAINTIFF GREGORY EDWARD HOGANCAMP

       1985. Plaintiff Gregory Edward Hogancamp is a citizen of the United States and is

domiciled in the State of Florida.

       1986. On May 28, 2007, Gregory Edward Hogancamp, age 24, was serving as a

peacekeeping serviceman in the U.S. Army, when the tank he was in was attacked with an EFP.

       1987. Mr. Hogancamp was injured in the attack.

       1988. The weapon used to attack and injure Mr. Hogancamp was an Iranian-

manufactured EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-

trained terror operatives, including those who committed this attack.

       1989. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Hogancamp.

       1990.    The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the
                                                406
tactics, techniques, and procedures utilized.

            1991. As a result of the May 28, 2007 Terrorist Attack and the injuries he suffered,

Gregory Edward Hogancamp is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

            27.      THE MAY 17, 2007 ATTACK – DORA DISTRICT, BAGHDAD

                     A.       PLAINTIFFS THE GAUTIER/HOUCHINS FAMILY

            1992. Plaintiff Aaron Daniel Gautier was a citizen of the United States and was

domiciled in the State of Virginia at the time of his death.

            1993. On May 17, 2007, Aaron Daniel Gautier, age 19, was serving as a peacekeeping

serviceman in the U.S. Army when he was ambushed in a complex attack involving small arms

fire followed by the explosion of a massive IED.

            1994. Mr. Gautier was mortally wounded and died after being evacuated to safety.

            1995. A de-classified intelligence report related to the May 17, 2007 attack attributed

the complex attack to FTO AQ who “was using IEDs to set up defensive belts to protect

meetings and ethnic cleansing throughout the [area of operation]. The report concluded that,

“[t]his IED attack was perpetrated [to] protect AQI lines of communication and offensive

operations.” 390

            1996. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured and killed Mr. Gautier.

            1997. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

390
      De-classified intelligence report related to the May 17, 2007 attack attached hereto as Exhibit 12.

                                                            407
        1998. Plaintiff Tina Louise Houchins is a citizen of the United States and is domiciled in

the State of Virginia. She is the mother of Aaron Daniel Gautier. Plaintiff Tina Louise Houchins

brings an action individually, and on behalf of the Estate of Aaron Daniel Gautier, and all heirs

thereof, as its legal representative.

        1999. The Estate of Aaron Daniel Gautier is entitled to recover economic and non-

economic damages from Defendants, due to his murder by FTO AQ.

        2000. Plaintiff Daniel Gautier is a citizen of the United States and is domiciled in the

State of North Carolina. He is the father of Aaron Daniel Gautier.

        2001. Plaintiff Patricia Alexandria Gautier is a citizen of the United States and is

domiciled in the State of Virginia. She is the sister of Aaron Daniel Gautier.

        2002. Plaintiff Alexis Houchins is a citizen of the United States and is domiciled in the

State of Virginia. She is the sister of Aaron Daniel Gautier.

        2003. As a result of the May 17, 2007 Terrorist Attack and the injuries and death

suffered by Aaron Daniel Gautier, Plaintiffs Tina Louise Houchins, Daniel Gautier, Patricia

Alexandria Gautier, and Alexis Houchins, have experienced, and continue to experience, severe

mental anguish, extreme emotional pain and suffering, medical expenses, funeral expenses, loss

of Aaron Daniel Gautier’s society, services, companionship, comfort, protection, instruction,

advice and counsel, loss of earnings, income, and, along with any and all of his heirs, the net

accumulation to the Estate of Aaron Daniel Gautier.

        28.     THE APRIL 27, 2007 ATTACK – FALLUJAH, IRAQ

                A.      PLAINTIFF GUILLERMO CASTILLO

        2004. Plaintiff Guillermo Castillo is a citizen of the United States and domiciled in the

State of Florida.

        2005. On April 27, 2007, Guillermo Castillo, age 28, was serving as a peacekeeping
                                                408
serviceman in the U.S. Army when he was attacked with an IED and small arms.

        2006. Mr. Castillo was injured in the attack.

        2007. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Castillo.

        2008.   The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

        2009. As a result of the April 27, 2007 Terrorist Attack, and the injuries he suffered,

Guillermo Castillo is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

        29.     THE FEBRUARY 26, 2007 ATTACK – CSC SCANIA

                A.     PLAINTIFF JOSHUA BRADLEY WOLFE

        2010. Plaintiff Joshua Bradley Wolfe is a citizen of the United States and is domiciled in

the State of Washington.

        2011. On February 26, 2007, Joshua Bradley Wolfe, age 27, was serving as a

peacekeeping serviceman in the U.S. Army when a convoy he was in was attacked with an EFP.

        2012. Mr. Wolfe was injured in the attack.

        2013. The weapon used to attack the convoy on February 26, 2007, and resulting in

injury to Mr. Wolfe, was an Iranian-manufactured EFP provided by Iran and/or its Agents and

Proxies to Iranian-funded and Iranian-trained terror operatives, including those who committed

this attack.

        2014. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Wolfe.
                                                409
       2015.    The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       2016. As a result of the February 26, 2007 Terrorist Attack and the injuries he suffered,

Joshua Bradley Wolfe is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       30.     THE FEBRUARY 3, 2007 ATTACK – ROUTE DOVER, SOUTH OF
               CAMP TAJI

               A.      PLAINTIFFS THE BASS FAMILY

       2017. Plaintiff Travis Ryan Bass is a citizen of the United States and is domiciled in the

State of Indiana.

       2018. On February 3, 2007, Mr. Bass, age 24, was serving as a peacekeeping

serviceman in the U.S. Army when the convoy he was in was attacked with EFPs.

       2019. Mr. Bass was injured in the attack.

       2020. The weapons used to attack and injure Mr. Bass were Iranian-manufactured EFPs

provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed this attack.

       2021. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Bass.

       2022.    The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the


                                                410
tactics, techniques, and procedures utilized.

       2023. As a result of the February 3, 2007 Terrorist Attack and the injuries he suffered,

Travis Ryan Bass is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       2024. Plaintiff Harold Carl Bass is a citizen of the United States and is domiciled in the

State of Indiana. He is the father of Travis Ryan Bass.

       2025. Plaintiff Mary Louise Milton is a citizen of the United States and is domiciled in

the State of Indiana. She is the mother of Travis Ryan Bass.

       2026. Plaintiff Harold Allen Milton is a citizen of the United States and is domiciled in

the State of Indiana. He is the stepfather of Travis Ryan Bass.

       2027. Plaintiff Aaron Bass is a citizen of the United States and is domiciled in the State

of Indiana. He is the brother of Travis Ryan Bass.

       2028. Plaintiff Adam Christopher Bass is a citizen of the United States and is domiciled

in the State of Indiana. He is the brother of Travis Ryan Bass.

       2029. Plaintiff Lisa Lambert is a citizen of the United States and is domiciled in the

State of Indiana. She is the sister of Travis Ryan Bass.

       2030. As a result of the February 3, 2007 Terrorist Attack and the injuries suffered by

Travis Ryan Bass, Plaintiffs Harold Carl Bass, Mary Louis Milton, Harold Allen Milton, Aaron

Bass, Adam Christopher Bass, and Lisa Lambert, are entitled to past and future noneconomic

damages, including for severe mental anguish, extreme emotional pain and suffering, loss of

solatium, loss of consortium, and past and future economic damages, including loss of services

and support.


                                                411
       31.     THE JANUARY 29, 2007 ATTACK – ROUTE MICHIGAN,
               BAGHDAD

               A.        PLAINTIFFS THE NICHOLS FAMILY

       2031. Plaintiff James R. Nichols III is a citizen of the United States and is domiciled in

the State of Virginia.

       2032. On the evening of January 29, 2007, James R. Nichols III, age 30, was serving as

a peacekeeping serviceman in the U.S. Army when a convoy he was in was ambushed in a

complex attack with an IED, PKC machine guns, and RPGs.

       2033. Mr. Nichols was injured in the attack.

       2034. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Nichols.

       2035. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attacks,

the munitions used, as well as the tactics, techniques, and procedures utilized.

       2036. As a result of the January 29, 2007 Terrorist Attack and the injuries he suffered,

James R. Nichols III is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       2037. Plaintiff Queen Nichols is a citizen of the United States and is domiciled in the

State of Illinois. She is the mother of James R. Nichols III.

       2038. Plaintiff James Nichols Jr. is a citizen of the United States and is domiciled in the

State of Illinois. He is the father of James R. Nichols III.

       2039. Plaintiff Thomas Nichols is a citizen of the United States and is domiciled in the

State of Illinois. He is the brother of James R. Nichols III.


                                                 412
        2040. Plaintiff Sharon Nichols is a citizen of the United States and is domiciled in the

State of Illinois. She is the sister of James R. Nichols III.

        2041. As a result of the January 29, 2007 Terrorist Attack and the injuries suffered by

James R. Nichols III, Plaintiffs Queen Nichols, James Nichols Jr., Thomas Nichols, and Sharon

Nichols are entitled to past and future noneconomic damages, including for severe mental

anguish, extreme emotional pain and suffering, loss of solatium, loss of consortium, and past and

future economic damages, including loss of services and support.

        32.     THE DECEMBER 19, 2006 ATTACK - RAMADI

                A.      PLAINTIFF WILLIAM ROBERT BIGGS

        2042. Plaintiff William Robert Biggs is a citizen of the United States and is domiciled in

the State of California.

        2043. On December 19, 2006, William Robert Biggs, age 20, was serving as a

peacekeeping serviceman in the U.S. Marine Corps when he was attacked with three victim-

initiated IEDs that were built into the walls at the Qatana Security Station in Ramadi.

        2044. Mr. Biggs was injured in the attack.

        2045. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Biggs.

        2046. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

        2047. As a result of the December 19, 2006 Terrorist Attack, and the injuries he

suffered, William Robert Biggs is entitled to past and future noneconomic damages, including

for severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.
                                                  413
           33.       THE NOVEMBER 27, 2006 ATTACK – KADAMIYAH, BAGHDAD

                     A.       PLAINTIFFS THE STRONG FAMILY

           2048. Plaintiff Travis MacCody Strong is a citizen of the United States and is domiciled

in the State of Colorado.

           2049. On November 27, 2006, Travis MacCody Strong, age 29, was serving as a

peacekeeping serviceman in the U.S. Army when his unit was attacked with an EFP.

           2050. Mr. Strong was injured in the attack.

           2051. The weapon used to attack and injure Mr. Strong on November 27, 2006 was an

Iranian-manufactured EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and

Iranian-trained terror operatives, including those who committed this attack

           2052. De-classified intelligence reports related to the November 27, 2006 attack indicate

that Mr. Strong’s unit was on patrol in the area with the specific mission to “prevent JAM

reprisal killings” of Iraqi civilians, and that the EFP was emplaced in the road 20-30 minutes

after a different Coalition unit had conducted route clearance of the area. 391

           2053. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Strong.

           2054. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

           2055. As a result of the November 27, 2006 Terrorist Attack and the injuries he

suffered, Travis MacCody Strong is entitled to past and future noneconomic damages, including

for severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

391
      De-classified intelligence reports related to the November 27, 2006 attack attached hereto as Exhibit 13.

                                                           414
economic damages, including medical expenses, lost income, and loss of earning capacity.

       2056. Plaintiff Tayler Heston is a citizen of the United States and is domiciled in the

State of Arizona. She is the mother of Travis MacCody Strong.

       2057. Plaintiff Anthony Joseph Durkacs is a citizen of the United States and is

domiciled in the State of Nevada. He is the brother of Travis MacCody Strong.

       2058. As a result of the November 27, 2006 Terrorist Attack and the injuries suffered by

Travis MacCody Strong, Plaintiffs Tayler Heston and Anthony Joseph Durkacs are entitled to

past and future noneconomic damages, including for severe mental anguish, extreme emotional

pain and suffering, loss of solatium, loss of consortium, and past and future economic damages,

including loss of services and support.

       34.     THE FEBRUARY 14, 2006 ATTACK – KADAMIYAH, BAGHDAD

               A.     PLAINTIFF TARA KATHLEEN HUTCHINSON

       2059. Plaintiff Tara Kathleen Hutchinson is a citizen of the United States and is

domiciled in the State of Texas.

       2060. On February 14, 2006, Tara Kathleen Hutchinson, age 29, was serving as a

peacekeeping servicewoman in the U.S. Army when her unit was attacked with an EFP.

       2061. Ms. Hutchinson was injured in the attack.

       2062. The weapon used to attack and injure Ms. Hutchinson was an Iranian-

manufactured EFP provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-

trained terror operatives, including those who committed this attack.

       2063. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Ms. Hutchinson.

       2064. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,
                                               415
including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

        2065. As a result of the February 14, 2006 Terrorist Attack and the injuries she suffered,

Tara Kathleen Hutchinson, is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

        35.     THE OCTOBER 26, 2005 ATTACK – AL AZIM, DIYALA
                PROVINCE

                 A.      PLAINTIFF MARTIN SICAIROS

        2066. Plaintiff Martin Sicairos is a citizen of the United States and is domiciled in the

State of California.

        2067. On October 26, 2005, Martin Sicairos, age 26, was serving as a peacekeeping

serviceman in the U.S. Army when he was ambushed in a complex attack involving IEDs, RPGs

and small arms.

        2068. Mr. Sicairos was injured in the attack.

        2069. During the time that this attack occurred FTO AQ had approximately 2000

“hardened” terrorists in the area trained in and employing the specific tactics, techniques, and

procedures utilized in this complex attack. 392

        2070. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Sicairos.

        2071. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

392
   See Bill Roggio, The Battle of Baqubah 1, FDD Long War Journal (June 9, 2007)
(https://www.longwarjournal.org/archives/2007/06/the_battle_of_baquba.php).

                                                     416
       2072. As a result of the October 26, 2005 Terrorist Attack, and the injuries he suffered,

Martin Sicairos is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       36.     THE OCTOBER 8, 2005 ATTACK – RAMADI, IRAQ

               A.        PLAINTIFF KADE LUTHER HINKHOUSE

       2073. Plaintiff Kade Luther Hinkhouse is a citizen of the United States and domiciled in

the State of Colorado.

       2074. On October 8, 2005, Kade Luther Hinkhouse, age 19, was serving as a

peacekeeping serviceman in the U.S. Marine Corps when a convoy he was in was ambushed in a

complex attack involving IEDs, RPGs, and small arms.

       2075. Mr. Hinkhouse was injured in the attack.

       2076. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Hinkhouse.

       2077. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

       2078. As a result of the October 8, 2005 Terrorist Attack, and the injuries he suffered,

Kade Luther Hinkhouse is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       37.     THE AUGUST 26, 2005 ATTACK – HIT, IRAQ

               A.        PLAINTIFFS THE BEYERS FAMILY

       2079. Plaintiff Mark Howard Beyers is a citizen of the United States and domiciled in

                                                417
the State of New York.

        2080. On August 26, 2005, Mark Howard Beyers, age 26, was serving as a

peacekeeping serviceman in the United States Marine Corps when he was attacked with an IED

and small arms.

        2081. Mr. Beyers was injured in the attack.

        2082. This attack occurred near the time of Operation Sword, a mission intended to push

terrorists out of the western Euphrates River valley (including Hit), an established “haven” 393 for

FTO AQ - considered “the most dangerous and violent element of the insurgency from the

region.” 394 In response to Coalition Forces launching Operation Sword, FTO AQ issued a public

statement on June 28, 2005, congratulating their members in the Anbar region for “hitting the

non-believers and giving them a taste of torture.” 395

        2083. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Beyers.

        2084. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

        2085. As a result of the August 26, 2005 Terrorist Attack, and the injuries he suffered,

Mark Howard Beyers is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

        2086. Plaintiff Denise Beyers is a citizen of the United States and is domiciled in the

393
    Robert Schultz, The Marines Take Anbar: the Four Year Fight Against Al Qaeda, Naval Institute Press (2013).
394
    Bill Roggio, Recent Operations on the Euphrates, FDD Long War Journal (Oct. 10, 2005)
(https://www.longwarjournal.org/archives/2005/10/recent_operatio.php).
395
    See https://ent.siteintelgroup.com/site-institute-6-28-05-aqii-announces-the-broken-sword-on-the-land-of-al-
anbar-and-cheering-of-victory.html (last visited April 9, 2019).

                                                       418
State of New York. She is the wife of Mark Howard Beyers.

        2087. As a result of the August 26, 2005 Terrorist Attack, and the injuries suffered by

Mark Howard Beyers, Plaintiff Denise Beyers is entitled to past and future noneconomic

damages, including for severe physical and mental pain and suffering, loss of enjoyment of life,

and past and future economic damages, including medical expenses, lost income, and loss of

earning capacity.

        38.     THE AUGUST 13, 2005 ATTACK – SADR CITY, BAGHDAD

                A.     PLAINTIFF BRAD LEE SCHWARZ

        2088. Plaintiff Brad Lee Schwarz is a citizen of the United States and is domiciled in the

State of Illinois.

        2089. On August 13, 2005, Brad Lee Schwarz, age 20, was serving as a peacekeeping

serviceman in the U.S. Army when a convoy he was in was attacked with a multiple-array EFP.

        2090. Mr. Schwarz was injured in the attack.

        2091. The weapons used to attack and injure Mr. Schwarz were Iranian-manufactured

EFPs provided by Iran and/or its Agents and Proxies to Iranian-funded and Iranian-trained terror

operatives, including those who committed this attack.

        2092. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Schwarz.

        2093. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

        2094. As a result of the August 13, 2005 Terrorist Attack and the injuries he suffered,

Brad Lee Schwarz is entitled to past and future noneconomic damages, including for severe
                                                419
physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       39.     THE JULY 5, 2005 ATTACK – HIT, IRAQ

               A.       PLAINTIFFS THE COOLEY FAMILY

       2095. Plaintiff Joshua Jonathon Cooley is a citizen of the United States and domiciled in

the State of Florida.

       2096. On July 5, 2005, Joshua Jonathon Cooley, age 28, was serving as a peacekeeping

serviceman in the U.S. Marine Corps when he was attacked with a Vehicle-Borne Improvised

Explosive Device (“VBIED”).

       2097. Mr. Cooley was injured in the attack.

       2098. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Cooley.

       2099. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

       2100. As a result of the July 5, 2005 Terrorist Attack, and the injuries he suffered,

Joshua Jonathon Cooley is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       2101. Plaintiff Christine Cooley is a citizen of the United States and is domiciled in the

State of Florida. She is the mother and full-time caretaker of Joshua Jonathon Cooley.

       2102. As a result of the July 5, 2005 Terrorist Attack, and the injuries suffered by

Joshua Jonathon Cooley, Plaintiff Christine Cooley is entitled to past and future noneconomic

damages, including for severe physical and mental pain and suffering, loss of enjoyment of life,
                                                420
and past and future economic damages, including medical expenses, lost income, and loss of

earning capacity.

       40.     THE APRIL 19, 2005 ATTACK – ROUTE MIDLAND, NORTH-
               WEST OF ISKANDARIYA

               A.       PLAINTIFF ANTONIO MARTINEZ FREDERICK

       2103. Plaintiff Antonio Martinez Frederick is a citizen of the United States and is

domiciled in the State of Mississippi.

       2104. On April 19, 2005, Antonio Martinez Frederick, age 33, was serving as a

peacekeeping serviceman in the U.S. Army when a convoy he was in was ambushed in a

complex attack involving IEDs and small arms.

       2105. Mr. Frederick was injured in the attack.

       2106. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Frederick.

       2107. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

       2108. As a result of the April 19, 2005 Terrorist Attack and the injuries he suffered,

Antonio Martinez Frederick is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

               B.       PLAINTIFF WYMAN HARRELL JONES

       2109. Plaintiff Wyman Harrell Jones is a citizen of the United States and is domiciled in

the State of Florida.

       2110. On April 19 2005, Wyman Harrell Jones, age 42, was serving as a peacekeeping


                                                421
serviceman in the U.S. Army when a convoy he was in was ambushed in a complex attack

involving IEDs and small arms.

       2111. Mr. Jones was injured in the attack.

       2112. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Jones.

       2113. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

       2114. As a result of the April 19, 2005 Terrorist Attack and the injuries he suffered,

Wyman Harrell Jones is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       41.     THE MARCH 13, 2005 ATTACK – AMERIYA, BAGHDAD

               A.      PLAINTIFF DOUGLAS HAMILTON KINARD JR.

       2115. Plaintiff Douglas Hamilton Kinard Jr. is a citizen of the United States and is

domiciled in the State of Georgia.

       2116. On March 13, 2005, Douglas Hamilton Kinard Jr., age 34, was serving as a

peacekeeping serviceman in the U.S. Army when he was attacked with an IED.

       2117. Mr. Kinard was injured in the attack.

       2118. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Kinard.

       2119. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.
                                                422
       2120. As a result of the March 13, 2005 Terrorist Attack, and the injuries he suffered,

Douglas Hamilton Kinard Jr. is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

       42.     THE JANUARY 1, 2005 ATTACK – HADITHA

               A.      PLAINTIFFS THE KUNIHOLM FAMILY

       2121. Plaintiff Jonathan F. Kuniholm is a citizen of the United States and is domiciled

in the State of Oregon.

       2122. On January 1, 2005, Jonathan F. Kuniholm, age 33, was serving as a

peacekeeping serviceman in the U.S. Marine Corps when his patrol was ambushed in a complex

attack involving small arms and an IED.

       2123. Mr. Kuniholm was injured in the attack.

       2124. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Kuniholm.

       2125. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

       2126. As a result of the January 1, 2005 Terrorist Attack and the injuries he suffered,

Jonathan F. Kuniholm is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity

       2127. Plaintiff Michele Terese Quinn is a citizen of the United States and is domiciled

in the State of Oregon. She is the wife of Jonathan F. Kuniholm.

       2128. Plaintiff S.K., a minor, represented by his legal guardians Jonathan F. Kuniholm
                                                423
and Michele Terese Quinn, is a citizen of the United States and is domiciled in the State of

Oregon. He is the son of Jonathan F. Kuniholm and Michele Terese Quinn.

       2129. Plaintiff Bruce Kuniholm is a citizen of the United States and is domiciled in the

State of North Carolina. He is the father of Jonathan F. Kuniholm.

       2130. Plaintiff Elizabeth Kuniholm is a citizen of the United States and is domiciled in

the State of North Carolina. She is the mother of Jonathan F. Kuniholm.

       2131. Plaintiff Erin Kuniholm is a citizen of the United States and is domiciled in the

State of Oregon. She is the sister of Jonathan F. Kuniholm.

       2132. As a result of the January 1, 2005 Terrorist Attack and the injuries suffered by

Jonathan F. Kuniholm, Plaintiffs Michele Terese Quinn, S. K., a minor, Bruce Kuniholm,

Elizabeth Kuniholm, and Erin Kuniholm are entitled to past and future noneconomic damages,

including for severe physical and mental pain and suffering, loss of enjoyment of life, and past

and future economic damages, including medical expenses, lost income, and loss of earning

capacity.

       43.     THE DECEMBER 21, 2004 ATTACK – FOB MAREZ, MOSUL

       2133. FOB Marez was a Coalition Force base located in Mosul, Iraq.

       2134. On December 21, 2004, a suicide bomber wearing an Iraq National Guard

(“ING”) uniform gained access to the base with the assistance of Iraqi security guards. The

bomber entered the Dining Facility (“DFAC”) and approached a large group of U.S. soldiers,

detonating himself and killing twenty-two people. At the time, this was the single deadliest

suicide attack on American soldiers in Iraq, with fourteen U.S. soldiers killed. Seventy-two other

personnel were injured in the attack. All of these victims were in or near the DFAC at the FOB

located next to the main U.S. military airfield at Mosul.

       2135. As part of this coordinated attack, the terrorists had determined that the wounded
                                                424
would be transported to a nearby aid station at FOB Diamondback. The terrorists waited until the

wounded arrived at the aid station and then targeted it with precision mortar fire, injuring those

rendering aid to the DFAC victims.

          2136. Between the time of the suicide bomber attacking the DFAC and the mortar

attack, there was a small arms attack on the gate of FOB Diamondback.

          2137. It was the conclusion of Coalition Force commanders that all three attacks had

been a coordinated effort by a sophisticated and well-trained terrorist group.

          2138. The Iranian-supported FTO AAI (a/k/a Ansar al Sunna) immediately claimed

responsibility for the attack. In its claim of responsibility, AAI said the suicide bomber was a 24-

year-old man from Mosul who worked at the base for two months and had provided information

about the base to the group.

          2139. Moreover, in subsequent sworn Detainee Statements, individuals with knowledge

of the planning and preparation of the attack, as well as those considered responsible for its

coordination, admitted they were members of the FTO AAI

          2140. Weeks before the attack, soldiers from the base intercepted a document that

mentioned a proposal for a massive “Beirut”-type attack on U.S. forces. The reference was to

the techniques, tactics, and procedures utilized in the 1983 Beirut barracks bombing funded by

Iran and committed by Hezbollah and Iranian Ministry of Intelligence and Security (“MOIS”)

agents.

          2141. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack on FOB Marez.

          2142. The Iranian-supported FTO AAI committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the


                                                425
munitions used, as well as the tactics, techniques, and procedures utilized.

               A.      PLAINTIFFS THE RUHREN FAMILY

       2143. Plaintiff David Alan Ruhren was a citizen of the United States and was domiciled

in the State of Virginia at the time of his death.

       2144. On December 21, 2004, David Alan Ruhren, age 20, was serving as a

peacekeeping serviceman in the U.S. Army and was in/near the DFAC when it was attacked.

       2145. Mr. Ruhren was killed in the attack.

       2146. Plaintiff Sonja Ruhren is a citizen of the United States and is domiciled in the

State of Virginia. She is the mother of David Alan Ruhren.

       2147. Plaintiff Sonja Ruhren brings an action individually, and on behalf of the Estate of

David Alan Ruhren, and all heirs thereof, as its legal representative.

       2148. The Estate of David Alan Ruhren is entitled to recover economic and non-

economic damages from Defendants, due to his murder by FTO AAI.

       2149. As a result of the December 21, 2004 Terrorist Attack and the injuries suffered

by, and death of, David Alan Ruhren, Plaintiff Sonja Ruhren has experienced, and continues to

experience, severe mental anguish, extreme emotional pain and suffering, medical expenses,

funeral expenses, loss of David Alan Ruhren’s society, services, companionship, comfort,

protection, instruction, advice and counsel, loss of earnings, income, and, along with any and all

of his heirs, the net accumulation to the Estate of David Alan Ruhren.

               B.      PLAINTIFF MARK JOSEPH PRATT

       2150. Plaintiff Mark Joseph Pratt is a citizen of the United States and is domiciled in the

State of Virginia.

       2151. On December 21, 2004, Mark Joseph Pratt, age 39, was serving as a peacekeeping

serviceman in the U.S. Army National Guard and was in/near the DFAC when it was attacked.
                                                 426
       2152. Mr. Pratt was injured in the attack.

       2153. As a result of the December 21, 2004 Terrorist Attack and the injuries he suffered,

Mark Joseph Pratt is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

                C.       PLAINTIFF EVAN WAYNE BYLER

       2154. Plaintiff Evan Wayne Byler is a citizen of the United States and is domiciled in

the State of Idaho.

       2155. On December 21, 2004, Evan Wayne Byler, age 27, was serving as a

peacekeeping serviceman in the U.S. Army National Guard and was in/near the DFAC when it

was attacked.

       2156. Mr. Byler was injured in the attack.

       2157. As a result of the December 21, 2004 Terrorist Attack and the injuries he suffered,

Evan Wayne Byler is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

                D.       PLAINTIFF TERAY ANTON BUNDY

       2158. Plaintiff Teray Anton Bundy is a citizen of the United States and is domiciled in

the State of Virginia.

       2159. On December 21, 2004, Mr. Bundy, age 22, was serving as a peacekeeping

serviceman in the U.S. Army National Guard and was in/near the DFAC when it was attacked.

       2160. Mr. Bundy was injured in the attack.

       2161. As a result of the December 21, 2004 Terrorist Attack and the injuries he suffered,

Teray Anton Bundy is entitled to past and future noneconomic damages, including for severe
                                              427
physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

                E.       PLAINTIFF JEFF MCKINLEY WRIGHT

       2162. Plaintiff Jeff McKinley Wright is a citizen of the United States and is domiciled in

the State of Virginia.

       2163. On December 21, 2004, Mr. Wright, age 20, was serving as a peacekeeping

serviceman in the U.S. Army National Guard and was in/near the DFAC when it was attacked.

       2164. Mr. Wright was injured in the attack.

       2165. As a result of the December 21, 2004 Terrorist Attack and the injuries he suffered,

Jeff McKinley Wright is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

                F.       PLAINTIFFS THE TURAY FAMILY

       2166. Plaintiff Brima Charles Turay is a citizen of the United States and is domiciled in

the State of Virginia.

       2167. On December 21, 2004, Brima Charles Turay, age 21, was serving as a

peacekeeping serviceman in the U.S. Army National Guard and was in/near the DFAC when it

was attacked.

       2168. Mr. Turay was injured in the attack.

       2169. As a result of the December 21, 2004 Terrorist Attack and the injuries he suffered,

Brima Charles Turay is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       2170. Plaintiff Ruth Turay is a citizen of the United States and is domiciled in the State
                                              428
of Maryland. She is the mother of Brima Charles Turay.

           2171. As a result of the December 21, 2004 Terrorist Attack and the injuries suffered by

Brima Charles Turay, Plaintiff Ruth Turay is entitled to past and future noneconomic damages,

including for severe mental anguish, extreme emotional pain and suffering, loss of solatium, loss

of consortium, and past and future economic damages, including loss of services and support.

                    G.       PLAINTIFF DANIEL BIVENS

           2172. Plaintiff Daniel Bivens is a citizen of the United States and is domiciled in the

State of Tennessee.

           2173. On December 21, 2004, Daniel Bivens, age 21, was serving as a peacekeeping

serviceman in the U.S. Army and was in/near the DFAC when it was attacked..

           2174. Mr. Bivens was injured in the attack.

           2175. As a result of the December 21, 2004 Terrorist Attack and the injuries he suffered,

Daniel Bivens is entitled to past and future noneconomic damages, including for severe physical

and mental pain and suffering, loss of enjoyment of life, and past and future economic damages,

including medical expenses, lost income, and loss of earning capacity.

                    H.       PLAINTIFF ERIC JAMES ATKINSON

           2176. Plaintiff Eric James Atkinson is a citizen of the United States and is domiciled in

the State of Colorado. 396

           2177. On December 21, 2004, Eric James Atkinson, age 25, was serving as a

peacekeeping serviceman in the U.S. Army and was in/near the DFAC when it was attacked.

           2178. Mr. Atkinson was injured in the attack.

           2179. As a result of the December 21, 2004 Terrorist Attack, and the injuries he

suffered, Eric James Atkinson is entitled to past and future noneconomic damages, including for

396
      Plaintiff Eric James Atkinson was also injured in the above-mentioned September 29, 2007 attack.

                                                         429
severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

              I.       PLAINTIFF ANGELA KONEN

       2180. Plaintiff Angela Konen is a citizen of the United States and is domiciled in the

State of Washington.

       2181. On December 21, 2004, Angela Konen, age 28, was serving as a peacekeeping

servicewoman in the U.S. Army and was in/near the DFAC when it was attacked.

       2182. Ms. Konen was injured in the attack.

       2183. As a result of the December 21, 2004 Terrorist Attack, and the injuries she

suffered, Angela Konen is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

              J.       PLAINTIFF JONATHAN B. HOGGE

       2184. Plaintiff Jonathan B. Hogge is a citizen of the United States and is domiciled in

the State of Washington.

       2185. On December 21, 2004, Mr. Hogge, age 21, was serving as a peacekeeping

serviceman in the U.S. Army and was in/near the DFAC when it was attacked.

       2186. Mr. Hogge was injured in the attack.

       2187. As a result of the December 21, 2004 Terrorist Attack and the injuries he suffered,

Jonathan B. Hogge is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

              K.       PLAINTIFF JAMES MICHAEL OHRT

       2188. Plaintiff James Michael Ohrt is a citizen of the United States and is domiciled in

                                              430
the State of Washington.

       2189. On December 21, 2004, Mr. Ohrt, age 26, was serving as a peacekeeping

serviceman in the U.S. Army and was in/near the DFAC when it was attacked.

       2190. Mr. Ohrt was injured in the attack.

       2191. As a result of the December 21, 2004 Terrorist Attack and the injuries he suffered,

James Michael Ohrt is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

              L.      PLAINTIFFS THE WILLIAMS FAMILY

       2192. Plaintiff George Lon Williams is a citizen of the United States and is domiciled in

the State of Washington.

       2193. On December 21, 2004, George Lon Williams, age 36, was serving as a

peacekeeping serviceman in the U.S. Army and was in/near the DFAC when it was attacked.

       2194. Mr. Williams was injured in the attack.

       2195. As a result of the December 21, 2004 Terrorist Attack, and the injuries he

suffered, George Lon Williams is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

       2196. Plaintiff Elizabeth Grace Williams is a citizen of the United States and is

domiciled in the State of Washington. She is the wife of George Lon Williams.

       2197. Plaintiff Kayleigh Ann Williams is a citizen of the United States and is domiciled

in the State of Washington. She is the daughter of George Lon Williams.

       2198. Plaintiff Nickolas Alan Williams a citizen of the United States and is domiciled in

the State of Washington. He is the son of George Lon Williams.
                                              431
       2199. As a result of the December 21, 2004 Terrorist Attack, and the injuries suffered

by George Lon Williams, Plaintiffs Elizabeth Grace Williams, Kayleigh Ann Williams, and

Nickolas Alan Williams are entitled to past and future noneconomic damages, including for

severe mental anguish, extreme emotional pain and suffering, loss of solatium, loss of

consortium, and past and future economic damages, including loss of services and support.

              M.       PLAINTIFFS THE WARD FAMILY

       2200. Plaintiff Antonio Harold Ward is a citizen of the United States and domiciled in

the State of Oregon.

       2201. On December 21, 2004, Antonio Harold Ward, age 23, was serving as a

peacekeeping serviceman in the U.S. Army and was in/near the DFAC when it was attacked.

       2202. Mr. Ward was injured in the attack.

       2203. As a result of the December 21, 2004 Terrorist Attack, and the injuries he

suffered, Antonio Harold Ward, is entitled to past and future noneconomic damages, including

for severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

       2204. Plaintiff Dennis Ward is a citizen of the United States and is domiciled in the

State of Arizona. He is the father of Antonio Harold Ward.

       2205. Plaintiff Dalis Ward is a citizen of the United States and is domiciled in the State

of Arizona. She is the mother of Antonio Harold Ward.

       2206. As a result of the December 21, 2004 Terrorist Attack, and the injuries suffered

by Antonio Harold Ward, Plaintiffs Dennis Ward and Dalis Ward are entitled to past and future

noneconomic damages, including for severe physical and mental pain and suffering, loss of

enjoyment of life, and past and future economic damages, including medical expenses, lost

income, and loss of earning capacity.
                                              432
               N.     PLAINTIFFS THE ANDERSON FAMILY

       2207. Plaintiff Christopher Bryant Anderson is a citizen of the United States and is

domiciled in the State of Texas.

       2208. On December 21, 2004, Christopher Bryant Anderson, age 24, was serving as a

peacekeeping serviceman in the United States Army and was in/near the DFAC when it was

attacked.

       2209. Mr. Anderson was injured in the attack.

       2210. As a result of the December 21, 2004 Terrorist Attack, and the injuries he

suffered, Christopher Bryant Anderson is entitled to past and future noneconomic damages,

including for severe physical and mental pain and suffering, loss of enjoyment of life, and past

and future economic damages, including medical expenses, lost income, and loss of earning

capacity.

       2211. Plaintiff Tahnee Anderson is a citizen of the United States and is domiciled in the

State of Texas. She is the wife of Christopher Bryant Anderson.

       2212. Plaintiff T.A.1, a minor, represented by her legal guardians Christopher Bryant

Anderson and Tahnee Anderson, is a citizen of the United States and is domiciled in the State of

Texas. She is the daughter of Christopher Bryant Anderson.

       2213. Plaintiff T.A.2, a minor, represented by her legal guardians Christopher Bryant

Anderson and Tahnee Anderson, is a citizen of the United States and is domiciled in the State of

Texas. She is the daughter of Christopher Bryant Anderson.

       2214. Plaintiff K.A, a minor, represented by her legal guardians Christopher Bryant

Anderson and Tahnee Anderson, is a citizen of the United States and is domiciled in the State of

Texas. She is the daughter of Christopher Bryant Anderson.

       2215. As a result of the December 21, 2004 Terrorist Attack and the injuries suffered by
                                              433
Christopher Bryant Anderson, Plaintiffs Tahnee Anderson, T.A.1, T.A.2, and K.A are entitled to

past and future noneconomic damages, including for severe mental anguish, extreme emotional

pain and suffering, loss of solatium, loss of consortium, and past and future economic damages,

including loss of services and support.

                    O.       PLAINTIFFS THE COLLINS FAMILY

           2216. Plaintiff Quentin D. Collins is a citizen of the United States and is domiciled in

the State of New Mexico. 397

           2217. On December 21, 2004, Quentin D. Collins, age 46, was serving as a

peacekeeping serviceman in the U.S. Air Force.

           2218. On December 21, 2004, Quentin D. Collins was waiting to enter the dining

facility (DFAC) at FOB Marez, Mosul, Iraq when an Iranian-affiliated suicide bomber detonated

an explosive device in the DFAC. After the explosion, he entered the DFAC to assist in

rendering aid. Approximately 1 to 1 ½ hours later he was counseling the injured survivors that

had been transported to the field hospital at FOB Diamondback which was located next to FOB

Marez. While talking with injured soldiers, Mr. Collins heard several mortar strikes inside FOB

Diamondback coming closer to his location. A mortar hit approximately five meters behind him.

The explosion knocked him unconscious and shrapnel struck his lower back below his body

armor.

           2219. Mr. Collins was injured in the attack.

           2220. The weapon(s) used to attack and injure Mr. Collins on December 21, 2004 were

Iranian-manufactured/supplied mortars provided by Iran and/or its Agents and Proxies to

Iranian-funded and Iranian-trained terror operatives, including the Terrorist Groups, in Iraq.


397
      Plaintiff Quentin D. Collins was also injured in the above-mentioned April 8, 2008 attack.

                                                           434
       2221. As a result of the December 21, 2004 Terrorist Attack and the injuries he suffered,

Mr. Collins has past and future noneconomic damages, including severe physical and mental

pain and suffering, loss of enjoyment of life, and past and future economic damages, including

medical expenses, lost income, and loss of earning capacity.

       2222. Plaintiff Melida Collins is permanent resident of the United States and is

domiciled in the State of New Mexico. She is the wife of Quentin D. Collins.

       2223. Plaintiff Siera Nicole Collins is a citizen of the United States and is domiciled in

the State of New Mexico. She is the daughter of Quentin D. Collins.

       2224. Plaintiff Shawn Christopher Alan Collins is a citizen of the United States and is

domiciled in the State of New Mexico. He is the son of Quentin D. Collins.

       2225. Plaintiff Michael Anthony Collins is a citizen of the United States and is

domiciled in the State of New Mexico. He is the son of Quentin D. Collins.

       2226. As a result of the December 21, 2004 Terrorist Attack and the injuries suffered by

Quentin D. Collins, Plaintiffs Melida Collins, Siera Nicole Collins, Shawn Christopher Alan

Collins, and Michael Anthony Collins are entitled to past and future noneconomic damages,

including for severe physical and mental pain and suffering, loss of enjoyment of life, and past

and future economic damages, including medical expenses, lost income, and loss of earning

capacity.

       44.     THE NOVEMBER 24, 2004 ATTACK – ZAYONA, BAGHDAD

               A.     PLAINTIFFS THE FONDREN FAMILY

       2227. Plaintiff Jay Myrle Fondren is a citizen of the United States and is domiciled in

the State of Texas.

       2228. On November 24, 2004, Jay Myrle Fondren, age 24, was serving as a

peacekeeping serviceman in the U.S. Army when his patrol was attacked with IEDs.
                                              435
       2229. Mr. Fondren was injured in the attack.

       2230. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Fondren.

       2231. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       2232. As a result of the November 24, 2004 Terrorist Attack and the injuries he

suffered, Jay Myrle Fondren is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.

       2233. Plaintiff Anne Hollingsworth Fondren is a citizen of the United States and is

domiciled in the State of Texas. She is the spouse of Jay Myrle Fondren.

       2234. Plaintiff M.J.F., a minor, represented by his legal guardians Jay Myrle Fondren

and Anne Hollingsworth Fondren, is a citizen of the United States and is domiciled in the State

of Texas. He is the son of Jay Myrle Fondren and Anne Hollingsworth Fondren.

       2235. As a result of the November 24, 2004 Terrorist Attack and the injuries suffered by

Jay Myrle Fondren, Plaintiffs Anne Hollingsworth Fondren and M.J.F., a minor, are entitled to

past and future noneconomic damages, including for severe mental anguish, extreme emotional

pain and suffering, loss of solatium, loss of consortium, and past and future economic damages,

including loss of services and support.

       45.     THE NOVEMBER 9, 2004 ATTACK – ISKANDARIYA

               A.      PLAINTIFFS THE NOLTE FAMILY

       2236. Plaintiff Nicholas S. Nolte was a citizen of the United States and was domiciled in
                                                436
the State of Nebraska at the time of his death.

          2237. On November 9, 2004, Nicholas S. Nolte, age 25, was serving as a peacekeeping

serviceman in the U.S. Marine Corps when the vehicle he was in was attacked with an IED two

kilometers north of Camp Kalsu.

          2238. On November 24, 2004, Mr. Nolte died as result of his wounds sustained in the

attack.

          2239. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured and killed Mr. Nolte.

          2240. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

          2241. Plaintiff Melina Rose Nolte is a citizen of the United States and is domiciled in

the State of Colorado. She is the widow of Nicholas S. Nolte.

          2242. Plaintiff Melina Rose Nolte brings an action individually, and on behalf of the

Estate of Nicholas S. Nolte, and all heirs thereof, as its legal representative.

          2243. The Estate of Nicholas S. Nolte is entitled to recover economic and non-economic

damages from Defendants, due to his murder by FTO AQ.

          2244. Plaintiff A.N., a minor, represented by her legal guardian Melina Rose Nolte, is a

citizen of the United States and is domiciled in the State of Colorado. She is the daughter of

Melina Rose Nolte and Nicholas S. Nolte.

          2245. Plaintiff Anita Nolte is a citizen of the United States and is domiciled in the State

of Nebraska. She is the mother of Nicholas S. Nolte.

          2246. Plaintiff Jessica Nolte is a citizen of the United States and is domiciled in the


                                                  437
State of Nebraska. She is the sister of Nicholas S. Nolte.

           2247. As a result of the November 9, 2004 Terrorist Attack and the injuries suffered by,

and the resulting death of, Nicholas S. Nolte, Plaintiffs Melina Rose Nolte, A.N., a minor, Anita

Nolte, and Jessica Nolte have experienced, and continue to experience, severe mental anguish,

extreme emotional pain and suffering, medical expenses, funeral expenses, loss of Nicholas S.

Nolte’s society, services, companionship, comfort, protection, instruction, advice and counsel,

loss of earnings, income, and, along with any and all of his heirs, the net accumulation to the

estate of Nicholas S. Nolte.

           46.      THE OCTOBER 31, 2004 ATTACK – FOB MAREZ, MOSUL, IRAQ

                    A.       PLAINTIFF JONATHAN B. HOGGE

           2248. Plaintiff Jonathan B. Hogge is a citizen of the United States and is domiciled in

the State of Washington. 398

           2249. On October 31, 2004, Jonathan B. Hogge, age 21, was serving as a peacekeeping

serviceman in the U.S. Army when he was attacked with an Iranian 81-mm mortar.

           2250. Mr. Hogge was injured in the attack.

           2251. The Iranian-supported FTO known as AAI was operating in Mosul and has

claimed responsibility for attacks against U.S. Forces at and near the time of the attack that

injured Mr. Hogge.

           2252. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Hogge.

           2253. The Iranian-supported FTO AAI committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

398
      Plaintiff Jonathan B. Hogge was also injured in the above-mentioned December 21, 2004 attack.

                                                         438
       2254. As a result of the October 31, 2004 Terrorist Attack, and the injuries he suffered,

Jonathan B. Hogge is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       47.     THE AUGUST 16, 2004 ATTACK – SADR CITY, BAGHDAD

               A.      PLAINTIFF DAVID ALLEN SIMMONS II

       2255. Plaintiff David Allen Simmons II is a citizen of the United States and is domiciled

in the State of Alabama.

       2256. On August 16, 2004, David Allen Simmons II, age 20, was serving as a

peacekeeping serviceman in the U.S. Army, when his patrol was ambushed in a complex attack

involving RPGs and small arms.

       2257. Mr. Simmons was injured in the attack.

       2258. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Simmons.

       2259. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       2260. As a result of the August 16, 2004 Terrorist Attack and the injuries he suffered,

David Allen Simmons II is entitled to past and future noneconomic damages, including for

severe physical and mental pain and suffering, loss of enjoyment of life, and past and future

economic damages, including medical expenses, lost income, and loss of earning capacity.




                                                439
       48.     THE JUNE 29, 2004 ATTACK – CAMP FALLUJAH

               A.        PLAINTIFFS THE MILLS FAMILY

       2261. Plaintiff Hardy Pierce Mills IV is a citizen of the United States and is domiciled

in the State of Texas.

       2262. On June 29, 2004, Hardy Pierce Mills IV, age 19, was serving as a peacekeeping

serviceman in the U.S. Marines when he was attacked with an Iranian mortar.

       2263. Mr. Mills was injured in the attack.

       2264. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Mills.

       2265. The Iranian-supported FTO AQ committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

       2266. As a result of the June 29, 2004 Terrorist Attack, and the injuries he suffered,

Hardy Pierce Mills IV is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       2267. Plaintiff Cathy Jean Mills is a citizen of the United States and is domiciled in the

State of Texas. She is the mother of Hardy Pierce Mills IV.

       2268. Plaintiff Jacob Mills is a citizen of the United States and is domiciled in the State

of Texas. He is the brother of Hardy Pierce Mills IV.

       2269. Plaintiff Joshua Mills is a citizen of the United States and is domiciled in the State

of Texas. He the brother of Hardy Pierce Mills IV.

       2270. As a result of the June 29, 2004 Terrorist Attack and the injuries suffered by

Hardy Pierce Mills IV, Plaintiffs Cathy Jean Mills, Jacob Mills, and Joshua Mills are entitled to
                                                440
past and future noneconomic damages, including for severe mental anguish, extreme emotional

pain and suffering, loss of solatium, loss of consortium, and past and future economic damages,

including loss of services and support.

       49.     THE JUNE 21, 2004 ATTACK – COP APACHE, ADHAMIYAH,
               BAGHDAD

               A.        PLAINTIFF ARTHUR B. STOKENBURY

       2271. Plaintiff Arthur B. Stokenbury is a citizen of the United States and is domiciled in

the State of Arkansas.

       2272. On June 21, 2004, Arthur B. Stokenbury, age 28, was serving as a peacekeeping

serviceman in the U.S. Army National Guard when he was attacked with Iranian mortars.

       2273. Mr. Stokenbury was injured in the attack.

       2274. Iran and/or its Agents and Proxies provide funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Stokenbury.

       2275. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       2276. As a result of the June 21, 2004 Terrorist Attack and the injuries he suffered,

Arthur B. Stokenbury is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       50.     THE APRIL 9, 2004 ATTACK – MARKET AREA OF BAIJI

               A.        PLAINTIFF DOMENICK JARED ALAGNA

       2277. Plaintiff Domenick Jared Alagna is a citizen of the United States and is domiciled


                                                441
in the State of Texas.

       2278. On April 9, 2004, Domenick Jared Alagna, age 20, was serving as a peacekeeping

serviceman in the U.S. Army when he was ambushed in a complex attack involving small arms

and RPGs.

       2279. Mr. Alagna was injured in the attack.

       2280. The Iranian-supported FTO known as AAI was operating in Baiji, and has

claimed responsibility for attacks against U.S. Forces at and near the time of the attack that

injured Mr. Alagna.

       2281. The tactics, techniques, and procedures employed in the attack against Mr. Alagna

were taught to AAI terrorists by the Iranian IRGC-QF and Hezbollah in training camps in Iran.

       2282. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Alagna.

       2283. The Iranian-supported FTO AAI committed, planned and authorized the attack, as

evident from operational data, including but not limited to the date and location of the attack, the

munitions used, as well as the tactics, techniques, and procedures utilized.

       2284. As a result of the April 9, 2004 Terrorist Attack and the injuries he suffered,

Domenick Jared Alagna is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       51.     THE MARCH 13, 2004 ATTACK – KARBALA

               A.        PLAINTIFF ROBERT JAMES PEARSON

       2285. Plaintiff Robert James Pearson is a citizen of the United States and is domiciled in

the State of North Carolina.

       2286. On March 13, 2004, Robert James Pearson, age 35, was serving as a
                                                442
peacekeeping serviceman in the U.S. Army when he was ambushed in a complex attack

involving and IED and small arms.

       2287. Mr. Pearson was injured in the attack.

       2288. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Pearson.

       2289. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilize.

       2290. As a result of the March 13, 2004 Terrorist Attack, and the injuries he suffered,

Robert James Pearson is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       52.     THE DECEMBER 23, 2003 ATTACK – SADR CITY, BAGHDAD

               A.      PLAINTIFF ROGER LEE YOUNG

       2291. Plaintiff Roger Lee Young is a citizen of the United States and is domiciled in the

State of Kentucky.

       2292. On December 23, 2003, Roger Lee Young, age 33, was serving as a peacekeeping

serviceman in the U.S. Army when the vehicle he was in was attacked with an IED.

       2293. Mr. Young was injured in the attack.

       2294. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Young.

       2295. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,
                                                443
including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       2296. The Iranian-supported and FTO Hezbollah-backed JAM was operating in Sadr

City and has claimed responsibility for attacks against U.S. Forces at and near the time of the

attack that injured Mr. Young.

       2297. As a result of the December 23, 2003 Terrorist Attack and the injuries he suffered,

Roger Lee Young is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

       53.     THE DECEMBER 17, 2003 ATTACK – SADR CITY, BAGHDAD

               A.      PLAINTIFF ALLEN RYAN VAUGHT

       2298. Plaintiff Allen Ryan Vaught is a citizen of the United States and is domiciled in

the State of Texas.

       2299. On December 17, 2003, Allen Ryan Vaught, age 32, was serving as a

peacekeeping serviceman in the U.S. Army Reserve when he was ambushed in a complex attack

involving IEDs and small arms.

       2300. Mr. Vaught was injured in the attack.

       2301. Iran and/or its Agents and Proxies provided funding, weapons, training, and/or

other material support used to commit the attack, which injured Mr. Vaught.

       2302. The Iranian-supported FTO Hezbollah, working in concert with the JAM Special

Groups, committed, planned and authorized the attack, as evident from operational data,

including but not limited to the date and location of the attack, the munitions used, as well as the

tactics, techniques, and procedures utilized.

       2303. Subsequent investigation into the attack revealed the convoy’s location and
                                                444
mission had been shared by local tribal leaders with JAM terrorists.

        2304. The Iranian-supported and FTO Hezbollah-backed JAM was operating in Sadr

City and has claimed responsibility for attacks against U.S. Forces at and near the time of the

attack that injured Mr. Vaught.

        2305. As a result of the December 17, 2003 Terrorist Attack and the injuries he suffered,

Allen Ryan Vaught is entitled to past and future noneconomic damages, including for severe

physical and mental pain and suffering, loss of enjoyment of life, and past and future economic

damages, including medical expenses, lost income, and loss of earning capacity.

VIII. VIOLATING COUNTER-TERRORISM FINANCING SANCTIONS CAUSES
      ACTS OF INTERNATIONAL TERRORISM

        2306. As described above, Defendants actively and knowingly participated in a years’

long conspiracy to materially support and commit acts of international terrorism.

        2307. Defendants abandoned their trusted role as financial gatekeepers and acted overtly

in facilitating and training its high-risk customers, including designated Iranian entities and

individuals (and other customers indisputably tied to terrorism), to defeat U.S. counterterrorism

sanctions and gain undetectable access to the U.S. financial system, and resulting in the

fraudulent acquisition of USD and/or dual-technologies used to support and commit the violent

acts of international terrorism that injured Plaintiffs.

        2308. Counterterrorism financing sanctions are the most effective non-militaristic and

non-violent tool that nations have to stamp out the scourge of terrorism.

        2309. Underscoring the importance of counterterrorism financing sanctions in

preventing terrorism are the comments made in 2008 by Stuart A. Levey, then Under Secretary

for Terrorism and Financial Intelligence of the U.S. Department of Treasury, when he stated:

        The guiding principle of the Treasury Department’s approach is that these
        [terrorism and transnational] threats all have one thing in common: they rely on
                                                  445
        financial support networks. These networks are a key source of intelligence.
        Money trails don’t lie; financial intelligence is uniquely reliable.
        ...
        [T]errorist networks and organizations require real financing to survive. The
        support they require goes far beyond funding attacks. They need money to pay
        operatives, support their families, train, travel, and bribe officials. When we
        restrict the flow of funds to terrorist groups or disrupt a link in their financing
        chain, they are forced to shift their focus from planning attacks to worrying about
        their financial viability. 399

        2310. Counterterrorism financing sanctions specifically target these critical financing

networks. Strict compliance with sanctions laws provides the collection of “key source

intelligence [that] is uniquely reliable,” and can effectively cripple the ability of a person, group,

or State actor from carrying out their terroristic goals.

        2311. When Counterterrorism financing sanctions are followed, they work.

        2312. For example, on April 2, 2019, Mr. Robert Palladino, Deputy Spokesperson for

the U.S. Department of State, and Mr. Brian Hook, Special Representative for Iran and Senior

Advisor to the Secretary of State, conducted a Department Press Briefing. The purpose of the

press briefing was to inform the public about the efforts that the government had undertaken to

re-institute economic sanctions against Iran that (as was true at all times relevant in this action),

are primarily intended to cripple its ability to use its terrorist network to commit or support acts

of international terrorism. At the Press Briefing, Brian Hook stated:

        We have targeted Iran’s illicit oil shipping networks, which enrich the brutal
        Assad regime and terrorist partners like Hezbollah…

        Almost one year after the United States ended its participation in the Iran nuclear
        deal, and five months after the full reimposition of our sanctions, it is clear that
        our actions are restricting Iran’s cash flow. They are constraining its ability to
        operate freely in the region.

        Our oil sanctions have taken approximately 1.5 million barrels of Iranian oil
        exports off the market since May of 2018. This has denied the regime access to

399
  Remarks by Mr. Stuart A. Levey, Under Secretary for Terrorism and Financial Intelligence, Before the American
Bar Association’s 22nd Annual National Institute on White Collar Crime(March 6, 2008) (HP-863), at 1- 3.

                                                     446
well over $10 billion in revenue. That is a loss of at least $30 million a day, and
this is only with respect to the oil. Iran would otherwise use this money to
support its destructive and destabilizing activities.

Since the IRGC controls up to half of Iran’s economy, this lack of investment
means less money for the Quds Force and Iran’s network of proxies. Our
sanctions are draining Iran’s support to its proxies, and for the first time in a
very long time, they have less access to revenue to spread terror and militancy.
In March, Hassan Nasrallah, the leader of Lebanese Hizballah, publicly appealed
for donations for the first time ever. He has been forced to undertake
unprecedented austerity measures. There are reports that some Hizballah fighters
are receiving half of their pay, and that others are only being paid $200 a month.
Other Hizballah employees report receiving 60 percent of their normal monthly
salaries.

A new analysis released last month by the Washington Institute corroborates these
findings. Hizballah has closed almost a thousand offices and paused hiring of new
personnel. The report further concludes that Hizballah itself attributes this belt-
tightening to U.S. sanctions on Iran, which has historically provided the group
with $700 million annually. That is 70 percent of Hizballah’s entire budget.

Hizballah is not alone in feeling the strain of American sanctions. Iranian proxies
in Syria and elsewhere are experiencing a lack of funding from Tehran. Fighters
are going unpaid, and the services they once relied upon are drying up. Last
week The New York Times quoted a Shia fighter in Syria who said that, quote,
“The golden days are gone and will never return. Iran doesn’t have enough money
to give us.”

When we identified ships smuggling illicit Iranian oil for the Quds Force to
support Hizballah and the Assad regime, Secretary Pompeo dispatched
diplomatic teams to work with our allies and partners to help prevent it. We have
been working with countries on almost every continent to identify vessels of
concern and disrupt their operations. More than 75 vessels involved in illicit
activity have been denied the flags that they need to sail.

Our sanctions are laying bare this regime’s mismanagement and lack of
transparency. Shortly after the President exited the Iran nuclear deal, Foreign
Minister Zarif bragged that Iran would, quote, “thrive” under U.S. sanctions. His
optimism was misplaced. A few months later, the supreme leader said that the
regime is under, quote, “unprecedented pressure,” end quote. President
Rouhani has since said Iran faces its, quote, “most severe economic crisis in 40
years.”

First, our pressure is aimed at reversing Iran’s strategic gains. From roughly 2007
through 2016, Iran was able for a variety of reasons to deepen its support of
proxies and entrench itself in regional conflicts without facing negative

                                       447
        consequences. Iran does this by letting its proxies do the dying for them in
        regional wars. The proxies also give the regime plausible deniability, a 40-year
        fiction this administration refuses to honor.

        The effects of Iran’s meddling had been felt most sharply by the region’s innocent
        civilians. Men, women, and children are casualties of Iran’s dangerous
        expansionism almost every day.

        In Syria, Iran has [aided] and abetted Assad’s brutal war machine as that machine
        has killed hundreds of thousands and displaced millions of civilians. Under the
        cover of the Syrian war, the IRGC is now trying to plant military roots in Syria
        and establish a new strategic base to threaten Syria’s neighbors such as Israel.

        In Lebanon, the Iranian regime’s obsession with using Hizballah to provoke
        conflict with Lebanon’s neighbors threatens the safety of the Lebanese people.
        IRGC backing enables Hizballah to use murder, terrorism, and corruption to
        intimidate other Lebanese parties and communities.

        In Iraq, I can announce today, based on declassified U.S. military reports, that
        Iran is responsible for the deaths of at least 608 American service members.
        This accounts for 17 percent of all deaths of U.S. personnel in Iraq from 2003
        to 2011. This death toll is in addition to the many thousands of Iraqis killed by
        the IRGC’s proxies. 400

(Emphasis added).

        2313. As evidenced by this statement, the past and present effort by the United States to

strictly enforce sanctions is directly related to Iran’s malign activities in Iraq - conduct that is

specifically pleaded in this Amended Complaint – that resulted in the deaths and injuries to

American service members, including Plaintiffs, at the hands of Iran and its FTO terrorist

proxies. These sanctions directly target Iran’s terrorist network of state-controlled banks,

companies, and industries that Iran has, for decades, intends to and uses to commit terrorism,

including the specific Iranian banks and Iranian companies at issue in this action.

        2314. The statement also demonstrates how Iran’s state structure, especially its state-

owned banking, shipping and petroleum companies (Defendants’ customers), are in fact


400
   Video and transcript of statement available at: https://www.state.gov/r/pa/prs/dpb/2019/04/290841.htm (last
accessed April 21, 2019).

                                                       448
designed and intended to commit and support acts of international terrorism and thereby “export”

the Iranian Revolution abroad. From these recent Department of State comments it is apparent

that these industries have played critical roles in Iran’s terroristic aims and objectives.

       2315. The statement is further evidence that U.S. counterterrorism sanctions, when

complied with by banks and others (including Defendants), are extremely effective in preventing

Iran from being able to commit and support acts of terrorism, and directly impact the ability of

terrorists, like FTO Hezbollah, to sustain their operations

       2316. The statement also supports Plaintiffs’ allegations that Iran’s undetectable,

unfettered, and illegal access (as provided by Defendants) to the U.S. financial system was used

to fuel Iran’s illegitimate goals of committing and supporting terrorism.

       2317. Moreover, the statement fully supports Plaintiffs’ allegations that such sanctions

have a significant and material effect on Iran’s ability to support, directly or indirectly, its

terrorist proxies FTOs Hezbollah, AQ, AAI, KH and others. It further confirms that Iran’s

financial backing represents a majority of the operational funds received by these FTOs, and

these FTOs consider Iran’s financial and logistical support their lifeline in order to sustain their

daily operations.

       2318. The statement also supports Plaintiffs’ allegations that, because of Defendants’

fraudulent conduct, the counterterrorism sanctions were ineffective and Iran was able to make

strategic gains in the Middle East, including destabilizing Iraq and killing Americans.

       2319. Because of Defendants’ willful participation, Iran’s overarching goal of the

Conspiracy was achieved - the enormous and sustained material support of its FTO proxies in

their commission of international terrorism in Iraq, while affording Iran (and Defendants)

plausible deniability of these heinous acts.


                                                 449
IX.        CLAIMS FOR RELIEF

                                      FIRST CLAIM FOR RELIEF

             SECONDARY CIVIL LIABILITY UNDER 18 U.S.C. § 2333(d) OF ALL
        DEFENDANTS FOR CONSPIRACY TO PROVIDE MATERIAL SUPPORT FOR
                        INTERNATIONAL TERRORISM

           2320. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

           2321. In knowingly agreeing to provide, and providing, material support or resources

explicitly to designated Foreign Terrorist Organizations (FTOs) in violation of 18 U.S.C. §

2339B, or to other entities who would commit criminal acts, in violation of 18 U.S.C. § 2339A,

and knowing, or generally aware of the fact that the object of the Conspiracy was to provide

material support for terrorism and to commit acts of terrorism, and having committed and

completed overt acts in furtherance of the Conspiracy, each Defendant is civilly liable for

damages to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(d).

                                                   The Conspiracy

           2322. The Bank Defendants conspired with Iran, and Iran’s terrorist proxies, to provide

material support for terrorism, through providing support to a designated State Sponsor of

Terrorism and its Agents and Proxies, including FTOs Hezbollah, Kata’ib Hezbollah, Ansar al-

Islam, al Qaeda and al Qaeda in Iraq.

           2323. Through fraudulent and unlawful acts committed directly by the Bank Defendants

in the form of deliberately concealing information from financial transactions to prevent OFAC

filters from identifying suspicious financial transactions, the Bank Defendants directly

participated in the Conspiracy and furthered the goal of the Conspiracy. 401

           2324. The Bank Defendants provided material support to Iran and its Agents and

401
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                          450
Proxies in the form of U.S. dollars, financial services, and securities that enabled Iran to fund and

support terrorism in Iraq, including the terrorist attacks that killed or injured Plaintiffs. The Bank

Defendants provided additional material support by providing expert advice to their Iranian

customers, including Iran’s state-controlled banks and SDNs, by teaching them how to avoid the

detection of regulators and banking authorities. Providing this expert advice to their sanctioned

and “high-risk” clients would not have been necessary but for the fact that Iran required

clandestine access to USD in order to support its illicit terrorist activities. Defendant Banks,

given their business practices, expertise, and awareness of laws and regulations, knew or

reasonably should have known the illicit ends to which this expert advice would be utilized. 402

           2325. Once the Conspiracy was formed, all its members, including the Bank Defendants

became liable for injuries caused by acts pursuant to or in furtherance of the conspiracy. The

Bank Defendants need not have participated actively in or benefited from the wrongful action in

order to be found liable. The Bank Defendants need not even have planned or known about the

injurious action so long as the purpose of the tortious action was to advance the overall object of

the Conspiracy.

                    Object of the Conspiracy and the Goals of the Co-Conspirators

           2326. The object of the Conspiracy was to provide material support for terrorism, and to

commit international terrorism.

           2327. The Bank Defendants’ goal in participating in the conspiracy was pure financial

gain. The Bank Defendants gained business worth hundreds of millions of dollars.

           2328. Iran’s goal in participating in the Conspiracy was threefold.         By providing

material support for terrorism they would: First push coalition forces out of Iraq; second keep



402
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                         451
Shiites in power, who have strong ties to Iran; and third support Iraqi federalism, as a federal

Iraq divided among Shiite, Kurdish, and Sunni regions would be weaker than a strong centralized

state.

         2329. Iran’s terrorist proxies’ goals in participating in the Conspiracy were to obtain

much needed money and supplies to fund their attacks against the U.S. and coalition forces, and

pay for the terrorist work and activities of their supporters.

         2330. The Bank Defendants had a legal duty to be aware of Iran’s network of proxies

and its terrorism campaign in Iraq. The U.S. State Department issued reports in 2006, 2007 and

2008 documenting Iran’s efforts to provide terrorists in Iraq with EFPs, IEDs, rockets, mortars

and small arms and to provide training and funding to terror proxies. These reports also

connected Hezbollah and the IRGC-QF to the sophisticated IED technology that was used

against U.S. forces in Iraq.

         2331. In February 2002, the U.S. Treasury Department announced bank regulations

designed to help identify and impede the funding of terrorism, implementing additional anti-

terrorism provisions of the USA PATRIOT Act. These regulations put the Bank Defendants on

notice because they were explicitly aimed at terrorism financing and required the Bank

Defendants to take affirmative action, giving the Financial Crimes Enforcement Network

(FinCEN), a division of the U.S. Treasury, the power to require certain financial institutions to

share information with law enforcement to help combat the funding of terrorism.

         2332. In 2006, the U.S. Treasury and State Department launched a campaign to warn a

number of major international banks, including the Defendant Banks, about the risks of

conducting business with Iran. Defendants Standard Chartered, Commerzbank and HSBC were

briefed at that time about these risks of terror financing in conducting business in Iran.


                                                 452
        2333. The Bank Defendants were put on further notice of Iran’s terrorism campaign

when the Financial Action Task Force (FATF) stated in October 2007 that Iran’s lack of a

comprehensive anti-money laundering and combating the financing of terrorism (AML/DFT)

regime represented a significant vulnerability in the international financial system. On March 3,

2008, the United Nations Security Council passed Resolution 1803 (UNSCR 1803), calling on

all states to exercise vigilance over activities of financial institutions in their territories with all

banks domiciled in Iran and their branches and subsidiaries abroad. The FATF statement,

combined with the UN’s specific call for vigilance, made clear to the Bank Defendants the risk

of terrorism posed by the Iranian financial sector, and by providing support thereto.

        2334. The financial sector was specifically warned that dealing with Bank Saderat and

Bank Melli would be supporting Iran’s “prohibited proliferation related activity and terrorist

financing” in an advisory issued by FinCEN on March 20, 2008. The advisory warned of the

very activity the Bank Defendants have admitted to engaging in, “[t]hrough state-owned banks,

the Government of Iran disguises its involvement in proliferation and terrorism activities through

an array of deceptive practices specifically designed to evade detection. The Central Bank of Iran

and Iranian commercial banks have requested that their names be removed from global

transactions in order to make it more difficult for intermediary financial institutions to determine

the true parties in the transaction.”

        2335. These statutes, regulations, advisories, Executive Orders and U.N. Resolutions,

along with the affirmative steps each Bank Defendant took in concert with Iranian banks and

known front companies of FTOs to utilize deceptive techniques specifically designed to avoid

suspicion and evade detection, constitute evidence the Bank Defendants knew or were, at least,

generally aware they were participating in the Conspiracy and, indeed, were playing an integral


                                                  453
role in the Conspiracy.

                                   Elements of Conspiracy

       2336. The elements of a conspiracy are:

               1. An agreement to join a conspiracy, which can be inferred from a tacit
                  understanding;
               2. The performance of unlawful acts as part of the conspiracy;
               3. Injury caused by one or more of the parties; and
               4. That these overt acts were pursuant to the common scheme and objective of
                  the conspiracy.

                                 Evidence of the Agreement

       2337. Each of the Bank Defendants signed Deferred Prosecution Agreements with the

Department of Justice, as well as Consent Orders with the NYDFS, documenting the Bank

Defendants’ willing involvement in the Conspiracy and outlining the duration, scope, techniques,

and volume of transactions, mad in furtherance of the Conspiracy. The Statement of Facts in

each of those agreements, admitted by the Bank Defendants, detail how each of the Defendants

provided illegal access to the U.S. financial system, to Iran and its terrorist proxies in its

network.

       2338. All banks, including Defendants, that operate in the United States and have

international operations or relationships with correspondent banks have a duty under the Bank

Secrecy Act, 31 U.S.C. §§ 5311 et. seq., based on international banking norms, to adopt know-

your-customer (“KYC”), anti-money laundering (“AML”) and anti-terrorist financing (“ATF”)

standards, as defined by and enforced by the Financial Action Task Force (“FATF”) and its

supporting governments.

       2339. Each Bank Defendant was headquartered in a country that is a member of the

FATF and/or was obligated to comply with the standards for combating money laundering, the



                                              454
financing of terrorism, and the proliferation of weapons of mass destruction set by the FATF.403

The Forty Recommendations issued by the FATF establish a minimum for international AMF

standards and include a due diligence obligation to monitor publicly accessible information

relating to “high risk” customers.

         2340. At all relevant times hereto, Defendants Barclays, Credit Suisse, Deutsche Bank,

HSBC, Standard Chartered, and RBS were all members of the Wolfsberg Group, an association

of large global banks that, in 2000, developed and agreed to a set of AML principles and

guidelines to promote transparency and increase the effectiveness of global anti-terrorist

financing programs, including requiring significant due diligence in collecting and recording

account information, including the identity of the principle beneficial owners of an account, the

purpose and reasons for opening the account, and the source of funds (description of the origin

and the means of transfer for monies that are accepted for the account opening) along with other

identifying information.

         2341. During the same time that Defendant Banks conspired with Iran, many public

documents and government reports highlighted how Iran provided direct monetary support by

paying terror proxies in Iraq between $4,000 and $13,000 per rocket or roadside bomb. Public

documents and government reports also reveal how Iran established training camps within its

border to train its proxies and agents on how to build and place roadside bombs in Iraq. As one

of many examples, the trainer in charge of terrorist attacks in Karbala was paid $3 million in

U.S. currency every month.

         2342. Numerous government reports and other publicly available information


403
   Defendant HBME is lead-regulated by the Dubai Financial Services Authority, but remains locally regulated in
each of the countries in which it operates by the country’s Central Bank and its other regulators. The Co-operation
Council for the Arab States of the Gulf, which includes the United Arab Emirates, has also been a regional
organization member of FATF since 1991.

                                                        455
disseminated prior to and during the period of the Conspiracy, of which the Bank Defendants

were aware or should have been aware, describe Iran’s role in providing assistance to FTOs such

as Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq.             State

Department reports issued in 2006, 2007, and 2008 documented Iran’s efforts to provide

terrorists in Iraq with EFPs, IEDs, rockets, mortars and small arms and to provide training and

funding to terror proxies.      These reports also connect Hezbollah and the IRGC-QF to

sophisticated IED technology.

        2343. These government reports were preceded well in advance by news and media

reports, journalists, and public statements by U.S. Department of Defense officials and others

about which Defendants were aware or should have been aware.

        2344. By agreeing to participate in the funding scheme, the Bank Defendants knew, or

should have known, that they were potentially providing material support for terrorism,

particularly since Iran had been designated as a State Sponsor of Terrorism as early as 1984, and

had been subject to sanctions for many years. The information available to the Bank Defendants

at the time, combined with the banks intentionally seeking ways to surreptitiously arrange for

funding and U.S. dollar transfers that did not identify Iranian connections even though legitimate

means were in fact available, indicates that at a minimum, the defendant banks knew that what

they were doing was illegal, and was not appropriate conduct for international financial

institutions.

        2345. In the various Deferred Prosecution Agreements that are incorporated by

reference herein, the Bank Defendants’ admitted purposeful and fraudulent violations of the

Bank Secrecy Act, Trading with the Enemy Act, International Emergency Economic Powers

Act, various money laundering criminal statutes, the FATF standards, and the Wolfsberg Group


                                               456
principles. Cease and Desist Letters, as well as Consent Orders entered into with the Department

of Justice, U.S Department of the Treasury, Federal Reserve, and NYDFS, constitute further

evidence of each Defendant’s agreement to join, and their participation in, the Conspiracy, as

well as each Defendant’s tacit (if not overt) understanding of Iran’s objective in the illicit

enterprise.

                                                   Unlawful Acts

           2346. The numerous unlawful acts committed by the Bank Defendants – including

stripping financial transactions, disguising payment sources, transferring funds to sanctioned

entities,      and    manually      altering     payment   information,   and   failing   to   notify   the

authorities/regulators of these suspicious Iranian activities – all in an effort to provide material

support either explicitly to FTOs, in violation of 18 U.S.C. § 2339B or to other entities who

would commit criminal acts, in violation of 18 U.S.C. § 2339A – constitute the “unlawful acts”

of defendants in their roles as members of the Conspiracy.

           2347. The conduct of the Bank Defendants working with the Iranian entities to develop

sophisticated means to evade detection and avoid U.S. sanctions and prevent U.S., U.K., and

other law enforcement agencies from interdicting the illegally transferred funds and preventing

the funding of the FTOs and their affiliated agencies and other terrorist groups, was unlawful and

did not constitute “routine business transactions.” Each Bank Defendant engaged in multiple

illegal transactions over a period of years, using manipulative and deceptive methods designed to

fraudulently conceal the identity of the Iranian participants and provide cover and plausible

deniability to themselves and Iran. 404

           2348. Details of the unlawful acts performed by each respective Bank Defendants, in


404
      Exhibit 3, Declaration of Robert Mazur at 22-23.


                                                         457
concert with Iran and its proxies and agents, are further summarized in the body of the Amended

Complaint, as well as in the Deferred Prosecution Agreements and Consent Orders signed by

certain Bank Defendants and also referenced in the body of the Amended Complaint.

                                    Material Support in the Form of U.S. Dollars

           2349. The Defendants herein and Iran agreed to, and did in fact, purposefully transfer

hundreds of billions of dollars through the United States in a manner expressly designed to

purposefully circumvent monitoring by U.S. regulators and law enforcement agencies and evade

U.S. sanctions; minimize the transparency of their financial activities; and knowingly, or with

deliberate indifference: (1) facilitate the transfer of hundreds of millions of U.S. dollars in

payments to Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq,

through the international financial system; and (2) prevent the U.S. government as well as U.S.,

and U.K. law enforcement agencies from interdicting the illegal transfers of funds. In doing so,

the Defendants agreed to join and participate in the Conspiracy, and were willing to, and did,

commit numerous felonies under U.S. law to assist Iran in concealing its financial activities. In

doing so, each Defendant violated 18 U.S.C. § 2339B by, among other things, knowingly

entering and participating in the Conspiracy, which provided material support to FTOs that were

responsible for Plaintiffs’ injuries. 405

                       Material Support in the Form of Financial Services and Securities

           2350. Each Defendant also provided material support, in the form of financial services

and financial securities, by underwriting billions of dollars in illegal Iranian trade finance

transactions. Congress defined “material support or resources” in 18 U.S.C. § 2339B(g)(4) as

having the same meaning given that term in 18 U.S.C. § 2339A to include “any property,



405
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 19.

                                                          458
tangible or intangible, or service, including currency or monetary instruments or financial

securities, financial services.” Facilitating the transfer of hundreds of billions of U.S. dollars to

known front companies of terrorists, using the Bank Defendants’ dollar-clearing services, as well

as the underwriting billions of dollars in trade finance transactions, are squarely within the

definition of “material support or resources” contemplated by Congress when enacting 18 U.S.C.

§ 2339B, and violate Congress’ stated goal of cutting off the flow of money to terrorists.

                           Material Support in the Form of Expert Advice

       2351. Each Defendant also provided material support in the form of expert advice and

assistance to FTOs, or known front companies of FTOs. Included in the definition of “material

support or resources” is “expert advice or assistance.” Congress defined “expert advice or

assistance” in 18 U.S.C. § 2339A to include “advice or assistance derived from …technical or

other specialized knowledge.” The Bank Defendants each had compliance departments that

were responsible for and received extensive training on detecting and preventing the flow of

money to terrorists. Despite this, the Defendants brazenly (and knowingly) provided technical,

and highly specialized knowledge to SDNs, SDGTs, and FTOs, including the IRGC, Hezbollah,

National Iranian Oil Company (NIOC), Mahan Air, Khatam-al Anbiya Construction, IRISL and

multiple IRISL entities, Bank Melli including Bank Melli plc, Bank Saderat including Bank

Saderat plc, Bank Mellat, Bank Sepah, and Bank Markazi as part of their package of financial

services to specifically ensure that such known front organizations of these FTOs as well as their

individual members would know how to conduct illegal dollar transfers to avoid detection with

the goal of funding the Terrorist Attacks.

                                         Foreseeable Risk

       2352. Violence against American and other Coalition troops and civilians is a


                                                459
“foreseeable risk” and not outside the scope of a conspiracy to provide material support for

terrorism.

       2353. Each Plaintiff’s injuries and/or deaths constitute a harm falling within the risk

contemplated by each Defendant’s violations of U.S. and international law and sanctions.

Further, each Defendant had knowledge of, or general awareness of the fact that a specific,

foreseeable aim and purpose of the Conspiracy was to commit acts of terrorism and to provide

material support to Iran’s terrorism network that included FTOs Hezbollah, Kata’ib Hezbollah,

Ansar al-Islam, al Qaeda and al Qaeda in Iraq. Injuries and deaths resulting from terrorist attacks

planned, designed, assisted, funded, initiated, authorized and/or overseen by FTOs Hezbollah,

Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq, are precisely the risks

contemplated by the statutes, regulations advisories, Executive Orders and U.N> Resolutions that

were designed to ensure that FTOs Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and

al Qaeda in Iraq’s sponsor, principal, and strategic partner – Iran – had restricted access to U.S.

dollars and financial services, and that any funds it did receive that touched U.S. depository

institutions were transparent and could be blocked if warranted.

                             Injury Caused by One of the Parties

       2354. Plaintiffs were killed or injured as a result of the Terrorist Attacks committed by

one or more members of the Conspiracy.

       2355. These attacks were all committed, planned or authorized by FTOs Hezbollah,

Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and/or al Qaeda in Iraq as part of their role in Iran’s

Conspiracy to commit terrorism in Iraq.

       2356. Plaintiffs were killed or injured by roadside bombs, mortars, IEDs, EFPs, small

arms fire, and other forms of terrorism traced to FTO members of Iran’s terrorism network and


                                               460
funded with U.S. dollars obtained in concert with the Bank Defendants.

           2357. Each of the Plaintiffs was killed or injured by an act of international terrorism –

namely, the Terrorist Attacks and other conduct designed to kill and maim Coalition troops and

terrorize ordinary Iraqis. These overt acts committed by other members of the Conspiracy

qualify as “violent acts or acts dangerous to human life” intended to “intimidate and coerce a

civilian population”, “influence government policy or affect the conduct of the government by

mass destruction, assassination or kidnapping” as required by 18 U.S.C. § 2331.

                                  Overt Acts Pursuant to Common Scheme

           2358. Iran’s terrorism network, through its member FTOs, performed overt acts

pursuant to a common scheme to support and commit acts of international terrorism, waging a

terrorism campaign in Iraq by repeatedly attacking U.S. and Coalition forces. Without the

Defendant Banks participating in the Conspiracy, these terrorist attacks would not have been

possible.

           2359. The Bank Defendants’ provision of material support in the form of U.S. dollars,

financial services and securities, and expert advice was done in furtherance of the Conspiracy.

Without the access to U.S. dollars and other material support provided by the Bank Defendants,

the terrorist entities would not have been able to obtain the necessary funds, training, supplies, or

avoid detection, or otherwise allow them to engage in the overt acts necessary to plan, commit

and authorize the Terrorist Attacks that killed or injured Plaintiffs, and by failing to report the

suspicious transactions the Bank Defendants provided cover and plausible deniability to Iran as it

waged its terrorism campaign via proxies in Iraq. 406

           2360. The Bank Defendants conspired directly with Bank Melli, Bank Saderat, Bank

Markazi, IRGC, NIOC, IRISL, and known front companies of the FTOs within Iran’s terrorism
406
      Exhibit 3, Declaration of Robert Mazur at 22-23.

                                                         461
network - the very FTOs that planned, committed and/or authorized the attacks on Plaintiffs -

and therefore conspired directly with the “person” who committed acts of international terrorism.

The Bank Defendants did not have to meet or deal directly with (or even know the identity of)

the specific co-conspirator who committed the final violent act(s) of terrorism to be liable under

§ 2333(d). It is enough that they conspired directly with members of the terrorism network that

committed, planned or authorized any act of international terrorism along the causal chain

culminating the final Terrorist Attack.

       2361. Once the Conspiracy was formed, all its members, including the Bank Defendants

became liable for the injuries caused by the overt acts committed pursuant to or in furtherance of

the conspiracy, regardless of who committed them. Each of the conspirators played a crucial

role in the success of the Conspiracy:

             c) the Bank Defendants provided funding, financial services and securities, and
                expert advice and assistance, to Iran and its Agents and Proxies through their
                methods for circumventing U.S. sanctions and regulations. The Bank
                Defendants also provided assurances that U.S., U.K. and other law enforcement
                agencies would not interdict their illegal transfers

             d) Iran and Iran’s Agents and Proxies, including the IRGC, MODAFL, and others,
                were conduits for the funds obtained through the Bank Defendants that were
                then transferred to FTOs, along with other terror groups, which committed,
                planned, and/or authorized the terror acts.

       2362. The Bank Defendants’ overt acts were in “furtherance of the conspiracy.”

Without the Bank Defendants’ funding and assistance, the terrorist entities would not have been

able to receive the necessary material support from Iran they required to engage in the overt acts

of actualizing the Terrorist Attacks that killed or injured Plaintiffs to “the same extent and

magnitude” as they did, and Iran and its entities would have been severely hampered in its terror

financing.

       2363. Although the Bank Defendants may not have directly committed the ultimate act


                                               462
of murder or bombing, they, as members of the Conspiracy, are liable for the foreseeable injuries

suffered as a result of the Conspiracy.

       2364. Each Defendant’s conduct was a substantial cause in fact and a significant factor

in the chain of events leading to the Plaintiffs’ injuries, and foreseeably, substantially accelerated

and multiplied the ability of Iran’s terrorism network, including FTOs Hezbollah, Kata’ib

Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq’s to successfully engage in terrorist

activity (8 U.S.C. § 1182(a)(3)(B)(iii)- (iv)), terrorism (22 U.S.C. § 2656f), and acts of

international terrorism under the definition set forth in 18 U.S.C. § 2331. Each Defendant’s

conduct was thus also a substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.

       2365. Although the Bank Defendants may not have committed the ultimate acts of

murder or bombing and may not have agreed or conspired to commit the specific act of

international terrorism that injured and killed Plaintiffs, they did commit fraudulent and overt

acts in furtherance of Iran’s overall Conspiracy and knowingly conspired with Iran and members

of its terrorism network that committed various acts of international terrorism leading up to and

culminating in the Terrorist Attacks committed, planned and/or authorized by FTOs.

                                 Acts of International Terrorism

       2366. The Defendants’ acts either occurred primarily outside the territorial jurisdiction

of the United States or transcended national boundaries in terms of the means by which they

were accomplished.

       2367. Each Defendant’s agreement to enter into the Conspiracy and clandestine

purposeful transfer (collectively) of hundreds of billions of U.S. dollars through the United

States in a manner designed to purposefully circumvent monitoring by U.S. regulators and law

enforcement agencies foreseeably resulted in material support being provided to FTOs, and were


                                                 463
thus themselves acts of international terrorism because they either were, or objectively appear to

have been intended to: (a) intimidate or coerce the civilian population of the United States and

other nations, (b) influence the policy of the governments of the United States and other nations

by intimidation or coercion (in part to cause them to withdraw Coalition Forces from Iraq),

and/or (c) affect the conduct of the governments of the United States and other nations by

facilitating Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq’s role

in killing and injuring hundreds of American nationals in Iraq.

           2368. Each terrorist entity and individual that is alleged to have injured Plaintiffs is a

part of the Conspiracy, as are the Bank Defendants that funded and supported their activities as

described above.

           2369. Through the conduct as described above, and by knowingly entering into and

participating in the Conspiracy, the Bank Defendants provided material support, directly or

indirectly, to terrorist and FTOs, all while being generally aware of and having agreed to the

unlawful enterprise knowing of the Conspiracy’s goal of supporting and committing terrorist

acts, each Defendant is civilly liable for damages to each Plaintiff for his/her injuries caused by

members of the Conspiracy pursuant to 18 U.S.C. § 2333(d). 407

                                     SECOND CLAIM FOR RELIEF

            SECONDARY CIVIL LIABILITY OF ALL DEFENDANTS UNDER 18 U.S.C. §
                       2333(d) FOR AIDING AND ABETTING

           2370. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

           2371. In knowingly agreeing to provide, and providing, material support and resources

to Iran, and Iran’s Agents and Proxies, in an illegal manner, and knowing that by aiding and


407
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                         464
abetting Iran, and Iran’s Agents and Proxies, to provide material support to Foreign Terrorist

Organizations (FTOs), including Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, and al

Qaeda in Iraq, each Defendant violated § 2339B’s express prohibition against aiding and abetting

any person to provide material support to an FTO, within the meaning of § 2339B. 408

           2372. The Defendants aided and abetted the acts of international terrorism sponsored by

Iran and planned, committed and authorized by FTOs Hezbollah, Kata’ib Hezbollah, Ansar al-

Islam, al Qaeda and al Qaeda in Iraq.

                                     Types of Material Support Provided

           2373. Congress defined “Material support or resources” in 18 U.S.C. § 2339B(g)(4) as

having the same meaning given that term in 18 U.S.C. § 2339A to include “…any property,

tangible or intangible, or service, including currency or monetary instruments or financial

securities,      financial    services,…expert        advice     or   assistance…false   documentation   or

identification…” The Defendants aided and abetted Iran with three broad forms of material

support: currency and monetary instruments; expert advice and false documentation; financial

services and securities.

                               Material Support in the Form of U.S. Dollars

           2374. The Defendants aided and abetted Iran by purposefully transferring hundreds of

billions of dollars through the United States in a manner expressly designed to purposefully

circumvent monitoring by U.S. regulators and law enforcement agencies and evade U.S.

sanctions; minimize the transparency of their financial activities; and knowingly, or with

deliberate indifference, facilitated the transfer of tens of millions of dollars in payments to

Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda in Iraq through the



408
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                         465
international financial system. In doing so, the Defendants were willing to, and did, commit

numerous felonies under U.S. law to substantially assist Iran in concealing its financial activities

and violated 18 U.S.C. § 2339B by knowingly, or with deliberate indifference, aiding and

abetting Iran to provide material support to FTOs that were responsible for Plaintiffs’ injuries. 409

           2375. Each of the Defendants also knew or was deliberately indifferent to the fact that

providing tens of millions of dollars to Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda,

and al Qaeda in Iraq, clandestinely using the defendant banks dollar clearing services, is squarely

within the definition of “material support or resources” contemplated by Congress when enacting

18 U.S.C § 2339B, and violates Congress’ stated goal of cutting off the flow of money to

terrorists.

             Material Support in the Form of Expert Advice and False Documentation

           2376. The Defendants also aided and abetted Iran by purposefully providing Iran with

expert advice and assistance in an illegal manner, knowing or deliberately indifferent to the fact

that such illegal expert advice and assistance facilitated Iran’s well-known support for FTOs

including Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq.

Congress defined material support or resources to include “expert advice or assistance” which is

defined in 18 U.S.C. § 2339 to include “advice or assistance derived from …technical or other

specialized knowledge.” The defendant banks each received extensive training and guidance on

detecting and preventing the flow of money to terrorists from the government agencies tasked

with enforcing the laws. The defendant banks brazenly provided that technical and highly

specialized knowledge to Iran, as part of their package of illicit financial services knowing, or

with deliberate indifference to the fact that Iran would use that knowledge to conduct tens of



409
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                         466
millions of dollars of illegal dollar transfers, to Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al

Qaeda and al Qaeda in Iraq, without being detected by the various enforcement agencies. The

defendant banks also altered Fedwires to conceal their client’s identities from authorities.

        Material Support in the Form of Fraudulent Financial Services and Securities

        2377. Each defendant also provided material support, in the form of fraudulent financial

services and financial securities, by underwriting billions of dollars in illegal Iranian trade

finance transactions. Congress defined “Material support or resources” in 18 U.S.C. § 2339A to

include “…any property, tangible or intangible, or service, including currency or monetary

instruments or financial securities, financial services,…” Facilitating the transfer of hundreds of

billions of U.S. dollars to known front companies of terrorists, using the defendant banks dollar

clearing services, as well as underwriting billions of dollars in trade finance transactions, are

squarely within the definition of “material support or resources” contemplated by Congress when

enacting 18 U.S.C. § 2339A, and violate Congress’ stated goal of cutting off the flow of money

to terrorists.

                                      Aiding and Abetting

        2378. Each of the Defendants was aware of Iran’s designation as a state sponsor of

terror; Iran’s stated goal of “Death to America”; and Iran’s involvement with sponsoring

terrorism in Iraq against U.S. peacekeepers as a means to push the U.S. out of Iraq. Each of the

Defendants was generally aware that by aiding and abetting Iran, and Iran’s Agents and Proxys,

they were violating both U.S. and international laws, and their participation was not only

criminal but they risked significant reputational harm if caught. Each Defendant was also aware

of OFAC’s SDN List, and the dangers presented by the entities and individuals on that list. In

spite of the above dangers to American lives, the Defendant’s willingly engaged in illegal


                                                467
activities to aid and abet Iran, and Iran’s Agents and Proxies. The assistance which the

Defendants knowingly provided Iran, and Iran’s Agents and Proxies, was substantial according

to the factors outlined in Halberstam.

                                Nature of the Acts Encouraged

                                   (First Halberstam Factor)

        2379. The conduct of the Defendants, and the acts that they encouraged, are extreme

and outrageous such that it demonstrates either the specific intent to commit terrorism, or the

reckless indifference to, the harm and severe physical and emotional distress suffered by the

victims of Iranian-sponsored terrorism. Each of the Defendants took purposeful and concerted

steps to deny, conceal, and mask their role in aiding and abetting Iran, and Iran’s Agents and

Proxies. In the process, Defendants knowingly violated U.S. and international sanctions, laws,

and treaties.

        2380. The Defendants were instrumental in providing Iran with an illegal financial

structure, with which they secretly transferred money to, from and between SDNs, enabling such

SDNs and associated front companies, to facilitate the sourcing of essential parts for IEDs, fund

training housing, supplies and transportation for terrorist cells, as well as provide bank notes to

ensure further anonymity. Specifically, Defendants conduct encouraged and allowed Iran to

focus its finances, infrastructure, agents and instrumentalities to support, encourage and increase

the infliction of maximum pain and suffering on innocent people and their families.

        2381. By training Iran, and Iran’s Agents and Proxies, on how to circumvent U.S.

counterterrorism sanctions, Defendants encouraged and promoted Iran’s sponsorship of

terrorism. The Defendants conduct demonstrates a policy of encouraging, supporting and

directing Iran to access the U.S. financial system in order to conduct a campaign of deadly acts


                                               468
of terrorism directed at civilians and peacekeeping forces, and in particular against U.S.

nationals, such that the monstrous character of the Terrorist Attacks is obvious.

       2382. The fact that the Defendants were successfully able to hide their illegal activities

for so many years from U.S. regulators, and thereby undermine sanctions, not only removed the

intended consequences of such sanctions but encouraged and emboldened Iran’s, and Iran’s

Agents and Proxies, deep-seated and malicious hatred of the United States and allowed Iran,

through its FTO Agents and Proxies to intentionally authorize, plan and commit terrorism against

U.S. Nationals.

         The Amount of Material Support Provided Was Substantial and Essential

                                   (Second Halberstam Factor)

       2383. The Defendants’ assistance to Iran was substantial for the following reasons. As a

result of the assistance received from each of the defendants, Iran was able to transfer U.S.

dollars to and from any party, at any time, regardless of the laws declaring such transfers illegal,

regardless of whether the recipient was a Foreign Terrorist Organization, and regardless of the

bank’s legal obligations under the laws of the United States to stop such transfers. As a result of

the assistance received from each of the defendants, Iran was able to hide billions of dollars in

illegal transfers, within a much larger pool of legal dollar transfers. As a result of the assistance

received from each of the Defendants, the economic sanctions against Iran, which aimed at

stopping Iran from sponsoring terrorism, were ineffective. As a result of the assistance received

from each of the Defendants’, Iran learned how to evade the vast network of tools established by

regulators to prevent terrorism. Finally, as a result of the assistance received from each of the

Defendants, Iran was able to achieve their goal of providing material support to Hezbollah,

Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq and other FTO’s for many


                                                469
years, while evading detection from authorities.

       2384. The Defendants’ assistance to Iran was not only substantial because of what each

of the Defendants did for Iran, but also substantial because of what each of the defendants did

not do, that they were legally required to do. Each of the Defendant banks were legally obligated

to report to the authorities, transfers to all SDNs or from Foreign Terrorist Organizations.

Instead, each of the Defendants remained silent, content with the enormous fees paid to them by

Iran and Iran’s Agents and Proxies, for violating U.S. laws, and turning a blind eye to the horrific

injuries and loss of life experienced by the plaintiffs and their families in this case.

                             The Material Support Provided Was Essential

       2385. The assistance provided by each of the Defendants to Iran was essential. Each of

the banks illegally allowed Iran access to the U.S. financial system, the largest U.S. dollar

clearing system in the world. There is no alternative financial system capable of transferring the

hundreds of billions of U.S. dollars, around the world that Iran and Iran’s Agents and Proxies

required. Alternative methods such as black market exchanges, bulk cash smugglers, and third

party intermediaries, are not only unsafe and inefficient, but they do not have the collective

ability to transfer hundreds of billions of dollars. Perhaps even more importantly, unlike the

cartels whose business is conducted in “cash”, proceeds from oil sales are denominated in U.S.

dollars and transferred electronically.

       2386. Having gained access to the U.S. financial system it was essential to the success

of the conspiracy that the thousands of illegal wire transfers and letters of credit made on behalf

of Iran and its Proxies and Agents be concealed from regulatory agencies and law enforcement.

Only the Bank Defendants were in a position to provide access to the U.S. financial system,

provide the necessary services, and hide such transfers from regulatory and law enforcement


                                                 470
agencies. As a result, it was essential for Iran and Iran’s Agents and Proxies to obtain the

assistance from the Bank Defendants.

        The Defendants’ Presence During the Commission of the Terrorist Attacks

                                   (Third Halberstam Factor)

       2387. Each of the Defendant banks remained ever present during the commission of the

terrorist attacks. The Defendants provided the trade finance that enabled the terrorists to acquire

essential parts from the around the world, necessary for the construction of IEDs and EFPs. The

Defendants provided access to the US financial system which enabled funds to be secretly

transferred to, from and between SDNs. The Defendants provided bulk bank notes, sometimes

pallets at a time, which were used to fund those terrorists on the ground responsible for building

and placing bombs, as well as providing safe harbor, training, feeding and housing terrorists. The

Defendants enabled Iran to circumvent the sanctions that had been implemented to pressure Iran

to stop sponsoring terrorism. The banks served as money launderers to the terrorists effectively

hiding their flow of dirty money in the vast pool of legitimate dollar transfers in the U.S.

financial system. The Defendants did all of the above while obligated to abide by laws which

required them to report each such instance to U.S. regulators.

          The Defendants’ Relationship with Iran, and Iran’s Agents and Proxies

                                  (Fourth Halberstam Factor)

       2388. Each of the bank Defendants had a close relationship with Iran, and many of

Iran’s Agents and Proxies, that lasted many years. In fact, many of the defendants have been

operating in the Middle East, since the inception of OPEC in 1960. As a result, as a member of

OPEC, Iran has been a client for many years prior to the start of this conspiracy. Iran trusted the

Bank Defendants and the Bank Defendants trusted Iran to keep their collective illegal affairs a


                                               471
secret. Iran trusted the banks to clear hundreds of millions of U.S. dollars each day, in oil sale

proceeds, in violation of international sanctions. Iran trusted the Defendants to not disclose to

authorities their illegal transfers of U.S. dollars to FTO’s.

                                         The Defendants’ State of Mind

                                            (Fifth Halberstam Factor)

           2389. Each of the Defendants knew that Iran was classified as a state sponsor of terror,

for committing the same types of acts that caused the injuries to the Plaintiffs in this case. Each

of the banks knew of the prohibition against transferring funds to people/entities on the Specially

Designated Nationals (SDN) list, and knew of the dangers that these individuals/entities

represented. Despite this knowledge each of the Defendants agreed to covertly and illegally

transfer funds to and from entities, including FTOs, listed on the SDN list, on behalf of Iran.

Each of the Defendant’s knew of the sanctions in place against Iran, knew the reason those

sanctions were implemented, and knew that the types of transactions they were performing on

behalf of Iran, and Iran’s Agents and Proxies, were illegal, but performed them anyway. The

banks acted knowingly or with deliberate indifference to the fact that the substantial assistance

would be used to provide material support to Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al

Qaeda and al Qaeda in Iraq, and were deliberately indifferent to the irreparable harm that it

would cause American peacekeepers. 410

           2390. As part of the Know Your Customer – Anti Terrorist Act / Bank Secrecy Act

laws, each of the defendant banks were required to know their customers. To accomplish this

requirement each of the defendant banks had extensive tools and procedures in place to

understand their customer, the nature of their customer’s business, the laws that apply to their

customers, as well as the risks associated with each of their customers.          As bankers, the
410
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                          472
Defendants were able to access information about their customers not available to governments

or the public. These tools gave the Defendants an insider’s view as to the source and use of their

customer’s funds.

                    Knowledge of FTOs Designation and Engagement in Terrorism

       2391. Because Defendants are financial institutions operating in the United States, at all

times relevant to the Complaint, each is deemed by law to be aware of all designations made to

the SDN list, including without limitation designations for Iran, Hezbollah, Kata’ib Hezbollah,

Ansar al-Islam, al Qaeda and al Qaeda in Iraq.

       2392. While each Defendant was aiding and abetting Iran, by providing Iran with

material support in an illegal manner, each Defendant knew that Iran had, since 1984, been

officially designated by the United States as a State Sponsor of Terrorism, subject to numerous

U.S. sanctions, and knew or were deliberately indifferent to the fact that such designation was

based in part on Iran’s sponsorship and patronage of Hezbollah, Kata’ib Hezbollah, Ansar al-

Islam, al Qaeda and al Qaeda in Iraq and other FTOs, and that Iran used Hezbollah as a primary

mechanism to enable it to cultivate and support terrorism.

       2393. Each Defendant knew that Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in

Iraq, were designated an FTO at all times relevant to this action and that Kata’ib Hezbollah was

designated an FTO on June 24, 2009. Each Defendant also knew that Hezbollah, Kata’ib

Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq engaged in terrorist activities (8 U.S.C.

§ 1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. § 2656f), and acts of international terrorism (18

U.S.C. § 2331).

       2394. Each Defendant knew or was deliberately indifferent to the fact that by aiding and

abetting Iran to provide material support in an illegal manner, each unlawfully evaded U.S.


                                                 473
sanctions and regulations directed at mitigating the risk that Iran would carry out, support, fund,

plan for, prepare, conspire with, or facilitate acts of international terrorism by FTOs, including

acts planned, attempted, and perpetrated by Iran’s proxies, agents, and strategic partners,

Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq.

       2395. The acts of aiding and abetting, as well as the acts of international terrorism that

injured the Plaintiffs, constitute acts of international terrorism under 18 U.S.C. § 2331, and

constitute “engaging in terrorist activity” under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or

“engaging in terrorism” under 22 U.S.C. § 2656f.

       2396. Each Defendant also: knew of the existence of some or all of the other

Defendants; was aware that the other Defendants and Iranian Banks engaged in the same or

similar conduct, and that the other Defendants also provided material support and services to Iran

in an illegal manner for the explicit purpose of enabling Iran to avoid U.S. sanctions and

regulations enacted specifically to prevent Iran’s ability to finance, support, prepare for, plan, or

carry out acts by FTOs including Iran’s proxies, agents, and strategic partners, Hezbollah,

Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq.

       2397. Each Defendant also knew or was deliberately indifferent to the fact that one of

the specific objectives in providing material support to Iran was to keep U.S. depository

institutions, law enforcement and counter-terrorism agencies blind to Iran’s movement of U.S.

dollars through the international financial system, in order to prevent the interdiction of the

illegally-transferred funds which would have prevented the funds from reaching the FTOs and

other Iranian sponsored terrorists, and thus also knew or was deliberately indifferent to the fact

that the material support each provided facilitated that specific objective.

       2398. Having aided and abetted Iran by providing Iran material support in an illegal


                                                474
manner, in direct contravention of U.S. laws and regulations enacted expressly to mitigate Iran’s

sponsorship of terrorism and terrorist organizations (including Weapons of Mass Destruction

proliferation activities in furtherance of such sponsorship), each Defendant knew or was

deliberately indifferent to the fact, that aiding and abetting Iran would foreseeably result in Iran

and Iran’s Agents and Proxies transferring millions of dollars to Hezbollah, Kata’ib Hezbollah,

Ansar al-Islam, al Qaeda, and al Qaeda in Iraq all of which are FTOs.

           2399. The material support that each Defendant, through aiding and abetting Iran,

knowingly, or with deliberate indifference, provided to Hezbollah, Kata’ib Hezbollah, Ansar al-

Islam, al Qaeda, and al Qaeda in Iraq, constituted material and substantial assistance to

Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda in Iraq, thereby

facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b),

2332(c), 2332a, and/or 2332f, and have caused injuries to Plaintiffs. 411

           2400. The Defendants’ knowingly provision of material support to Iran – a known and

designated State Sponsor of Terrorism – in an illegal manner, and the resultant, purposeful

transfer of hundreds of billions of USD through the United States in a manner expressly designed

to ensure that the funds could be transferred without being monitored by U.S. regulators and law

enforcement agencies involved acts that were dangerous to human life, by their nature, and as

further evidenced by their consequences.

           2401. The Defendants’ acts either occurred primarily outside the territorial jurisdiction

of the United States or transcended national boundaries in terms of the means by which they

were accomplished.

           2402. Each Defendant’s purposeful transfer (collectively) of hundreds of billions of



411
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                         475
dollars through the United States in a manner designed to purposefully circumvent monitoring by

U.S. regulators and law enforcement agencies foreseeably resulted in material support being

provided to FTOs, and were thus themselves acts of international terrorism because they either

were, or objectively appear to have been intended to: (a) intimidate or coerce the civilian

population of the United States and other nations, (b) influence the policy of the governments of

the United States and other nations by intimidation or coercion (in part to cause them to

withdraw Coalition Forces from Iraq), and/or (c) affect the conduct of the governments of the

United States and other nations by facilitating Hezbollah’s, Kata’ib Hezbollah’s, Ansar al-Islam,

al Qaeda, and al Qaeda in Iraq’s role in killing and injuring hundreds of American nationals in

Iraq.

        2403. Each Defendant’s conduct was a substantial cause in fact and a significant factor

in the chain of events leading to the Plaintiffs’ injuries, and foreseeably, substantially accelerated

and multiplied Hezbollah’s, Kata’ib Hezbollah’s, Ansar al-Islam, al Qaeda, and al Qaeda in

Iraq’s ability to engage in terrorist activity (8 U.S.C. § 1182(a)(3)(B)(iii)-(iv)), terrorism (22

U.S.C. § 2656f), and acts of international terrorism under the definition set forth in 18 U.S.C. §

2331. Each Defendant’s conduct was thus also a substantial, foreseeable factor in bringing about

the Plaintiffs’ injuries.

        2404. Furthermore, each Plaintiff’s injuries constitutes a harm falling within the risk

contemplated by each Defendant’s violations, including each Defendant’s knowledge of, or

deliberate indifference to, the fact that by illegally aiding and abetting Iran, it was foreseeable

they would be providing material support to FTOs Hezbollah, Kata’ib Hezbollah’s, Ansar al-

Islam, al Qaeda, and al Qaeda in Iraq. Injuries resulting from terrorist attacks committed,

planned, authorized, designed, assisted, funded, initiated, and/or overseen by Hezbollah, Kata’ib


                                                 476
Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda in Iraq are precisely the risks contemplated by

statutes, regulations and Executive Orders designed to ensure that Hezbollah, Kata’ib Hezbollah,

Ansar al-Islam, al Qaeda, and al Qaeda in Iraq’s sponsor, principal, and strategic partner – Iran –

had restricted access to U.S. dollars and financial services, and that any funds it did receive that

touched U.S. depository institutions were transparent and could be blocked if warranted.

           2405. Through its conduct as described above, by knowingly aiding and abetting Iran,

and Iran’s Agents and Proxies, by providing material support to Iran, and Iran’s Agents and

Proxies, in an illegal manner, and knowing, or deliberately indifferent to the fact, that the

material support would be used to provide material support to Foreign Terrorist Organizations

(FTOs), including Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda in Iraq,

each Defendant violated § 2339B, and is civilly liable for damages to each Plaintiff for their

injuries pursuant to 18 U.S.C. § 2333(d). 412

           2406. Furthermore, regardless of the Iranian banks and other Iranian entities being

designated as SDN’s or SDGT’s, Iranian banks and their customers were objectively in the

category of entities at “high risk” for financing terrorism – which required Defendants to be

hyper-vigilant when processing transactions for those entities and to significantly increase the

level of scrutiny applied to each and every transaction. Instead, the Defendants did the opposite –

using their knowledge about the level of scrutiny OFAC regulators would apply to the

transactions (if the identity of the parties to the transaction were known) as a guide for

successfully falsifying the documents so that the transactions would not be flagged or

scrutinized.




412
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                         477
                            Duration of Assistance Provided By Defendants

                                          (Sixth Halberstam Factor)

         2407. The duration of the assistance Defendants provided to the Iranian banks and their

customers might be the most egregious part of the Defendants’ conduct. Each of the Defendants’

conduct began in the late 1990’s and lasted for over a decade. Some of the Defendants continued

their fraudulent conduct until 2012. For example, SCB conducted its fraudulent conduct until (at

least) 2011; HSBC conducted its fraudulent conduct until (at least) 2011 413; and BNP Paribas

conducted its fraudulent conduct until (at least) 2012. This was during a time when Iranian

banks and entities were designated as SDN’s and SDGT’s and long after the U.S. revoked the U-

Turn exception due to exploitation by the Iranian banks in using the exception as a means to

finance terrorism.

         2408. Defendants’ substantial efforts to illegally assist Iran and the Iranian banks and

other high-risk customers occurred over many years. This assistance occurred during the time

immediately leading up to, and overlapping with the period in which Plaintiffs were being

attacked by Iran’s FTO proxies in Iraq.

         2409. Defendants’ substantial assistance also occurred during times in which terrorist

attacks against Americans in Iraq were well publicized, and suspicion of Iran’s involvement

widely reported.

         2410. Certain Defendants allegedly stopped their illegal assistance to Iran when their

conduct was eventually uncovered by regulatory agencies. These regulatory actions were also

highly-publicized, and in fact, discussed internally by other Defendants while they continued

provided their illegal and substantial assistance to Iran.


413
  But see generally Exhibit 4, Declaration of Everett A. Stern, stating that this illegal conduct occurred beyond
2012.

                                                        478
       2411. The length of time that the Defendants’ assisted Iran and its terrorism network

was so sustained and long-term that it weighs heavily in supporting the fact that Defendants were

aware of and knowingly participated in the acts alleged herein.

                               THIRD CLAIM FOR RELIEF

         SECONDARY LIABILITY AGAINST COMMERZBANK AG AND
    COMMERZBANK AG, NEW YORK BRANCH UNDER 18 U.S.C. § 2333(d) FOR
             AIDING AND ABETTING ORPHAN’S PROJECT

 (Providing material support to FTO by aiding and abetting Orphans Project’s attempt to
                        provide same to Hezbollah under 2339B)

       2412. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       2413. During the relevant period of time, Commerzbank AG and Commerzbank AG

New York Branch knowingly and unlawfully provided material support and resources, including

U.S. dollars, expert advice, services and false documentation, and fraudulent financial services,

by aiding and abetting Waisenkinderprojekt Libanaon e.V.’s (Orphans Project Lebanon e.V.)

attempt to provide same, to Hezbollah, which at all relevant times was designated by the

Secretary of State as a FTO, knowing that Hezbollah was a designated FTO, that Hezbollah

engages and has engaged in terrorist activity, and that Hezbollah engages and has engaged in

terrorism, in violation of 18 USC 2339B.

       2414. Commerzbank AG and Commerzbank AG New York Branch aided and abetted

the acts of international terrorism sponsored by Waisenkinderprojekt Libanaon e.V. (Orphans

Project Lebanon e.V.) and planned, committed and authorized by FTO Hezbollah.

                                   Types of Material Support Provided

       2415. Congress defined “Material support or resources” in 18 USC 2339B(g)(4) as

having the same meaning given that term in 18 USC 2339A to include “…any property, tangible

                                               479
or intangible, or service, including currency or monetary instruments or financial securities,

financial services,…expert advice or assistance…false documentation or identification…”

Commerzbank AG and Commerzbank AG New York Branch aided and abetted

Waisenkinderprojekt Libanaon e.V. (Orphans Project Lebanon e.V.) with three broad forms of

material support: currency and monetary instruments; financial services and securities; and

expert advice, services, and false documentation.

                    Material Support in the Form of Currency and Monetary Instruments

           2416. Commerzbank AG and Commerzbank AG New York Branch and Orphans

Project Lebanon e.V., purposefully transferred U.S. dollars through the United States in a

manner expressly designed to purposefully circumvent monitoring by U.S. regulators and law

enforcement agencies and evade U.S. sanctions; minimize the transparency of their financial

activities; and knowingly, or with deliberate indifference, facilitated the transfer of millions of

dollars in payments to Hezbollah, through the international financial system. In doing so,

Commerzbank AG and Commerzbank AG New York Branch was willing to, and did, commit

numerous felonies under U.S. law to assist Orphans Project Lebanon e.V. in concealing its

financial activities and violated 18 U.S.C. § 2339B by knowingly, or with deliberate

indifference, providing material support to Hezbollah that was responsible for Plaintiffs’

injuries. 414

                      Material Support in the Form of Financial Services and Securities

           2417. Commerzbank AG and Commerzbank AG New York Branch also provided

material support, in the form of financial services and financial securities, by underwriting

millions of dollars in illegal trade finance transactions. Congress defined “Material support or



414
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                         480
resources” in 18 USC 2339B to include “…any property, tangible or intangible, or service,

including currency or monetary instruments or financial securities, financial services,…”

Secretly facilitating the transfer of millions of U.S. dollars to a known front company of

Hezbollah, using the defendant banks dollar clearing services are squarely within the definition

of “material support or resources” contemplated by Congress, and violate Congress’ stated goal

of cutting off the flow of money to terrorists.

        Material Support in the Form of Expert Advice, Services and False Documentation

       2418. Commerzbank AG and Commerzbank AG New York Branch also provided

material support in the form of expert advice and assistance to Hezbollah, and Orphans Project

Lebanon e.V., a known front company of Hezbollah. Included in the definition of “Material

support or resources” is “expert advice or assistance.” Congress defined “expert advice or

assistance” in 18 USC 2339A and 18 USC 2339B to include “advice or assistance derived from

…technical or other specialized knowledge.” Commerzbank AG and Commerzbank AG New

York Branch received highly specialized and technical training and guidance, on detecting and

preventing the flow of money to terrorists, from the government agencies tasked with enforcing

the laws. Commerzbank AG and Commerzbank AG New York Branch brazenly provided that

technical, and highly specialized knowledge to Orphans Project Lebanon e.V. and Hezbollah as

part of their package of illicit financial services to specifically ensure that the known front

organization of Hezbollah, would know how to conduct illegal dollar transfers without being

detected by the various enforcement agencies. Commerzbank AG and Commerzbank AG New

York Branch also falsified Fedwires to conceal their client’s identities from authorities.

       2419. Commerzbank AG and Commerzbank AG New York Branch’s conduct was a

substantial cause in fact and a significant factor in the chain of events leading to the Plaintiffs’


                                                  481
injuries, and foreseeably, substantially accelerated and multiplied Hezbollah’s ability to engage

in terrorist activity (8 U.S.C. § 1182(a)(3)(B)(iii)- (iv)), terrorism (22 U.S.C. § 2656f), and acts

of international terrorism under the definition set forth in 18 U.S.C. § 2331. Commerzbank AG

and Commerzbank AG New York Branch’s conduct was thus also a substantial, foreseeable

factor in bringing about the Plaintiffs’ injuries.

                                                   Aiding and Abetting

           2420. Commerzbank AG and Commerzbank AG New York Branch was aware of

Hezbollah’s designation as a FTO, that Hezbollah engages and has engaged in terrorist activity,

and that Hezbollah engages and has engaged in terrorism. Commerzbank AG and Commerzbank

AG New York Branch was also aware of Iran’s designation as a state sponsor of terrorism; Iran’s

involvement with sponsoring terrorism in Iraq against U.S. peacekeepers; and Hezbollah’s role

in committing terrorism on behalf of Iran. Commerzbank AG and Commerzbank AG New York

Branch was aware that by aiding and abetting Orphans Project Lebanon e.V., attempt to provide

material support to Hezbollah, they were violating both U.S. and international laws, and their

participation was not only criminal but risked significant reputational harm if caught. In spite of

those dangers, Commerzbank AG and Commerzbank AG New York Branch knowingly provided

material support and resources, by aiding and abetting Orphans Project Lebanon e.V. attempt to

provide material support to Hezbollah.                   The assistance which Commerzbank AG and

Commerzbank AG New York Branch knowingly provided Orphans Project Lebanon e.V., and

Hezbollah, was substantial according to the factors outlined in Halberstam. 415

                                             Nature of the Acts Encouraged

                                                (First Halberstam Factor)



415
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                         482
        2421. Commerzbank AG and Commerzbank AG New York Branch’s conduct, and the

acts it encouraged, is extreme and outrageous such that it demonstrates either the specific intent

to commit terrorism, or the reckless indifference to, the harm and severe physical and emotional

distress suffered by the victims of terrorism planned, authorized or committed by Hezbollah. The

Defendants took purposeful and concerted steps to deny, conceal, and mask their role in aiding

and abetting Orphans Project Lebanon e.V., and Hezbollah. In the process, Commerzbank AG

and Commerzbank AG New York Branch knowingly violated U.S. and international sanctions,

laws, and treaties.

        2422. Commerzbank AG and Commerzbank AG New York Branch were instrumental

in providing Orphans Project Lebanon e.V. with an illegal financial structure, with which they

secretly transferred money to, from and between Orphans Project Lebanon e.V. and Hezbollah,

enabling Orphans Project Lebanon e.V. and Hezbollah, to facilitate the sourcing of essential

parts for IEDs, fund training housing, supplies and transportation for terrorist cells, as well as

provide bank notes to ensure further anonymity. Specifically, the Defendants’ conduct

encouraged and allowed Orphans Project Lebanon e.V. to transfer millions of dollars to support,

encourage and increase the infliction of maximum pain and suffering on innocent people and

their families.

        2423. By training Orphans Project Lebanon e.V. and Hezbollah, on how to circumvent

U.S. counterterrorism sanctions, Commerzbank AG and Commerzbank AG New York Branch

encouraged and promoted both Orphans Project Lebanon e.V.’s and Hezbollah’s sponsorship of

terrorism. The Defendants’ conduct demonstrates a policy of encouraging, supporting and

directing Orphans Project Lebanon e.V. to access the U.S. financial system in order to conduct a

campaign of deadly acts of terrorism directed at civilians and peacekeeping forces, and in


                                               483
particular against U.S. nationals, such that the monstrous character of the Terrorist Attacks is

obvious.

       2424. The fact that Commerzbank AG and Commerzbank AG New York Branch was

successfully able to hide their illegal activities for so many years from U.S. regulators,

undermining sanctions and their intended consequences, enabled Hezbollah’s efforts to

authorize, plan and commit terrorism against U.S. Nationals.

             The Amount of Material Support Provided Was Substantial and Essential

                                     (Second Halberstam Factor)

       2425. Commerzbank AG and Commerzbank AG New York Branch’s assistance to

Hezbollah via Orphans Project Lebanon e.V. was substantial for the following reasons. As a

result of the assistance received from the Defendants, Orphans Project Lebanon e.V. was able to

transfer USDs to Hezbollah, despite laws declaring such transfers illegal, despite Hezbollah’s

designation as a FTO, and despite the Defendant’s legal obligations under the laws of the United

States to stop such transfers. As a result of the substantial material support received from

Commerzbank AG and Commerzbank AG New York Branch, Orphans Project Lebanon e.V.

was able to hide their illegal transfers, within a much larger pool of legal USD transfers. As a

result of the substantial material support received from the Defendants, Orphans Project Lebanon

e.V. learned how to evade the vast network of tools established by regulators to prevent

terrorism. Finally, as a result of the substantial material support received from Commerzbank

AG and Commerzbank AG New York Branch, Orphans Project Lebanon e.V. was able to

achieve their goal of providing material support to Hezbollah for many years while evading

detection from authorities.

       2426. Commerzbank AG and Commerzbank AG New York Branch’s substantial


                                              484
material support to Orphans Project Lebanon e.V. was not only substantial because of what each

Defendant did for Orphans Project Lebanon e.V., but also substantial because of what each

Defendant did not do, but that each Defendant was legally required to do. Commerzbank AG and

Commerzbank AG New York Branch were legally obligated to report to the appropriate

authorities, USD transfers to or from FTOs. Instead, the Defendants remained silent, content

with the enormous fees paid to them by Orphans Project Lebanon e.V. and others, for violating

U.S. laws, and turning a blind eye to the horrific injuries and loss of life experienced by Plaintiffs

and their families in this case.

                             The Material Support Provided Was Essential

        2427. The assistance provided by Commerzbank AG and Commerzbank AG New York

Branch to Orphans Project Lebanon e.V. was essential.            The Defendants illegally allowed

Orphans Project Lebanon e.V. access to the U.S. financial system, the largest U.S. dollar clearing

system in the world. There is no alternative financial system capable of instantly transferring

millions of U.S. dollars around the world that Iran required. Alternative methods such as black

market exchanges, bulk cash smugglers, and third party intermediaries, are not only unsafe and

inefficient, but they do not have the collective ability to transfer millions of dollars virtually

anywhere in the world instantly. Perhaps even more importantly, unlike the cartels whose

business is conducted in “cash”, proceeds from oil sales are transferred electronically in U.S

dollars. As a result, it was essential for Iran, Orphans Project Lebanon e.V., and Hezbollah to

obtain access to the U.S. financial system.

             Commerzbank’s Presence During the Commission of the Terrorist Attacks

                                        (Third Halberstam Factor)

        2428. Commerzbank AG and Commerzbank AG New York Branch remained ever


                                                 485
present during the commission of the terrorist attacks. Commerzbank provided the trade finance

that enabled the Hezbollah to acquire essential parts from the around the world, necessary for the

construction of IEDs and EFPs. The Defendants provided access to the US financial system

which enabled funds to be secretly transferred to, from and between Orphans Project Lebanon

e.V. and Hezbollah. The Defendants provided bulk bank notes, which were used to fund those

terrorists on the ground responsible for building and placing bombs, as well as training, feeding

and housing terrorists. The Defendants enabled Orphans Project Lebanon e.V. to circumvent the

sanctions that had been implemented to pressure Iran to stop sponsoring terrorism. The

Defendants served as money launderers for Orphans Project Lebanon e.V. and Hezbollah

effectively hiding their flow of dirty money in the vast pull of legitimate dollars transfers in the

U.S. financial system. Commerzbank AG and Commerzbank AG New York Branch did all of

the above while obligated to abide by laws which required them to report each such instance to

U.S. regulators.

         Commerzbank’s Relationship with Orphans Project Lebanon e.V. and Hezbollah

                                      (Fourth Halberstam Factor)

       2429. Commerzbank AG and Commerzbank AG New York Branch had a close

relationship with both, Orphans Project Lebanon e.V. and Hezbollah that lasted many years.

Orphans Project Lebanon e.V. was a customer of Commerzbank AG and Commerzbank AG

New York Branch. Despite prior public German government reports identifying its customer as a

Hezbollah fundraising organization, and the fact that on July 24, 2007, the United States

designated the Lebanese organization that was the primary recipient of funds donated from the

account (Hezbollah’s charity, Lebanese Martyrs Foundation), Commerzbank AG and

Commerzbank AG New York Branch knowingly, or with deliberate indifference to the fact,


                                                486
continued to provide financial services to Orphans Project Lebanon e.V. and hence continued to

transfer funds directly to FTO Hezbollah. 416

                                             Commerzbank’s State of Mind

                                                (Fifth Halberstam Factor)

           2430. Commerzbank AG and Commerzbank AG New York Branch knew that Iran was

classified as a state sponsor of terror, for committing the same types of acts that caused the

injuries to the plaintiff’s in this case. The Defendants knew that Hezbollah was a designated FTO

and that Hezbollah was created, funded and controlled by Iran. The Defendants knew of the

prohibition against transferring funds to people/entities on the Specially Designated Nationals

(SDN) list, and knew of the dangers that these individuals/entities represented as a result of their

connections to terrorism. Despite this knowledge, Commerzbank AG and Commerzbank AG

New York Branch agreed to covertly and illegally transfer funds to and from Orphans Project

Lebanon e.V. and prevent disclosure of such illegal transfers to U.S. and other law enforcement,

military and intelligence agencies, thereby ensuring that such funds would not be interdicted by

the U.S. or other governments. The Defendants knew of the sanctions in place against Iran, knew

the reason those sanctions were implemented, and knew that the types of transactions they were

performing on behalf of Orphans Project Lebanon e.V. were illegal, but performed them anyway.

Commerzbank AG and Commerzbank AG New York Branch acted knowingly or with deliberate

indifference to the fact that the substantial assistance would be used to provide material support

to Hezbollah and were deliberately indifferent to the irreparable harm that it would cause

American peacekeepers.




416
      Exhibit 2, Declaration of Donald Charles Semesky, Jr. at 20.

                                                         487
         Commerzbank’s Knowledge of Waisenkinderprojekt Libanaon e.V.’s (Orphans
                              Project Lebanon e.V.)

                                      (Sixth Halberstam Factor)

       2431. As part of the Know Your Customer – Anti Terrorist Act / Bank Secrecy Act

laws, Commerzbank AG and Commerzbank AG New York Branch was required to know its

customers. To meet its legal obligation the Defendants had teams of professionals armed with

extensive tools and procedures in place to understand their customers, the nature of its

customer’s business, the laws that apply to its customers, as well as the risks associated with

each of its customers. The Defendants had information about its customers not available to

governments or the public. These tools gave the Defendants an insider’s view as to the source

and use of its customer’s funds. As a result, Commerzbank knew who controlled Orphans

Project Lebanon e.V., the source of its funds, where and to whom its funds were being sent, and

who its associates were.

       2432. Moreover, Orphans Project Lebanon e.V openly disclosed on its website that its

funds were used to directly support Hezbollah.

               Knowledge of Hezbollah’s Designation and Engagement in Terrorism

       2433. Because Commerzbank AG and Commerzbank AG New York Branch operated in

the United States, at all times relevant to the Complaint, Commerzbank is deemed by law to be

aware of all designations made to the SDN list.

       2434. While the Defendants were aiding and abetting Orphans Project Lebanon e.V,

attempt to provide material support to Hezbollah, the Defendants knew that Iran had, since 1984,

been officially designated by the United States as a State Sponsor of Terrorism, subject to

numerous U.S. sanctions, and knew or were deliberately indifferent to the fact that such

designation was based in part on Iran’s sponsorship and patronage of Hezbollah and other FTOs,

                                                 488
and that Iran used Hezbollah as a primary mechanism to enable it to cultivate and support

terrorism.

       2435. Commerzbank AG and Commerzbank AG New York Branch knew that

Hezbollah engaged in terrorist activities (8 U.S.C. § 1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C.

§ 2656f), and acts of international terrorism (18 U.S.C. § 2331). Commerzbank AG and

Commerzbank AG New York Branch knew, or were deliberately indifferent to the fact that

Hezbollah and Iran sponsored terrorists were perpetrating lethal attacks against U.S. nationals

(including Plaintiffs) and others in Iraq during the period it processed the illegal financial

transactions referenced herein.

       2436. The acts of aiding and abetting, as well as the acts of international terrorism that

injured the Plaintiffs, constitute acts of international terrorism under 18 U.S.C. § 2331, and

constitute “engaging in terrorist activity” under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or

“engaging in terrorism” under 22 U.S.C. § 2656f.

       2437. The material support that Commerzbank AG and Commerzbank AG New York

Branch, through aiding and abetting Orphans Project Lebanon e.V., knowingly, or with

deliberate indifference, provided to Hezbollah, constituted material and substantial assistance to

Hezbollah, thereby facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362,

2332(a), 2332(b), 2332(c), 2332a, and/or 2332f, and that have caused injuries to Plaintiffs.

       2438. Commerzbank AG and Commerzbank AG New York Branch’s overt acts in

providing material support by aiding and abetting Orphans Project Lebanon e.V. to attempt to

provide same, to Hezbollah in a manner expressly designed to ensure that the funds could be

transferred without being monitored by U.S. regulators and law enforcement agencies – involved

acts that were dangerous to human life, by their nature, and as further evidenced by their


                                                489
consequences.

        2439. The Defendants’ acts either occurred primarily outside the territorial jurisdiction

of the United States or transcended national boundaries in terms of the means by which they

were accomplished.

        2440. The Defendants’ purposeful transfer of millions of dollars through the United

States in a manner designed to purposefully circumvent monitoring by U.S. regulators and law

enforcement agencies foreseeably resulted in material support being provided to Hezbollah, and

were thus themselves acts of international terrorism because they either were, or objectively

appear to have been intended to: (a) intimidate or coerce the civilian population of the United

States and other nations, (b) influence the policy of the governments of the United States and

other nations by intimidation or coercion (in part to cause them to withdraw Coalition Forces

from Iraq), and/or (c) affect the conduct of the governments of the United States and other

nations by facilitating Hezbollah’s role in killing and injuring hundreds of American nationals in

Iraq.

        2441. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

contemplated by the Defendants’ violations, including the Defendants’ agreement to maintain a

customer relationship with Orphans Project Lebanon e.V., the overt acts the Defendants

performed on behalf of Orphans Project Lebanon e.V., and the Defendants’ knowledge of, or

deliberate indifference to, the fact that a specific, foreseeable aim and purpose of Orphans

Project Lebanon e.V. was to provide material support to Hezbollah. Injuries resulting from

terrorist attacks planned, designed, assisted, funded, initiated, and/or overseen by Hezbollah, are

precisely the risks contemplated by statutes, regulations and Executive Orders designed to ensure

that Hezbollah, had restricted access to U.S. dollars, financial services, and expert advice, and


                                               490
that any funds it did receive that touched U.S. depository institutions were transparent and could

be blocked.

         2442. Through its conduct as described above, Commerzbank AG and Commerzbank

AG New York Branch knowingly and unlawfully aided and abetted Orphans Project Lebanon

e.V.’s attempt to provide material support and resources to Hezbollah, in violation of 18 USC

2339B and is civilly liable for damages to each Plaintiff for their injuries pursuant to 18 U.S.C. §

2333(d).

                         Duration of Assistance Provided By Commerzbank

                                    (Sixth Halberstam Factor)

         2443. The duration of the assistance Commerzbank provided to the Orphans Project

Lebanon e.V. was long-term and sustained.

         2444. As discussed in the sections above, Commerzbank continued to maintain an active

bank account for Orphans Project Lebanon e.V. even after it had been widely reported that it was

a charitable arm of FTO Hezbollah and was using funds to support the suicide bombers and other

illicit terrorist activities.


                                FOURTH CLAIM FOR RELIEF

         SECONDARY CIVIL LIABILITY UNDER 18 U.S.C. § 2333(d) AGAINST
     COMMERZBANK AG AND COMMERZBANK AG NEW YORK BRANCH FOR
                CONSPIRING WITH ORPHAN’S PROJECT

                     (Conspiring with Orphans Project to provide material support to
                                        Hezbollah under 2339B)

         2445. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

         2446. Commerzbank AG and Commerzbank AG New York Branch violated 18 U.S.C.

§ 2339B by conspiring with Waisenkinderprojekt Libanaon e.V. (Orphans Project Lebanon e.V.)
                                                491
to provide material support to Hezbollah by knowingly agreeing to provide, and providing,

material support to Orphans Project Lebanon e.V. in an illegal manner, and knowing, or

deliberately indifferent to the fact, that the objects and aims of the Conspiracy were to provide

material support to Hezbollah, an FTO, Commerzbank AG and Commerzbank AG New York

Branch violated 18 U.S.C § 2339B’s express prohibition against conspiring to provide material

support within the meaning of 18 U.S.C. § 2339B, and committed and completed overt acts in

furtherance of the Conspiracy, including acts of international terrorism sponsored planned,

committed and/or authorized by one or more FTOs, as alleged hereinabove, which caused

injuries to Plaintiffs.

                                       Evidence of the Agreement

        2447. Commerzbank AG and Commerzbank AG New York Branch signed a Deferred

Prosecution Agreement with the Department of Justice, as well as Consent Orders with the

NYDFS, outlining the duration, scope, techniques, and volume of transactions, documenting the

their involvement in the conspiracy. The Statement of Facts in each of those agreements,

admitted by Commerzbank AG and Commerzbank AG New York Branch, detail how they

provided illegal access to the U.S. financial system, to Iran and Iran’s terrorist proxies.

                                           Unlawful Acts

        2448. Numerous unlawful acts, admitted to by Commerzbank AG and Commerzbank

AG New York Branch in its Deferred Prosecution Agreement - including stripping financial

transactions, disguising payment sources, transferring funds to sanctioned entities, and manually

altering payment information – all in an effort to provide material support either explicitly to

Hezbollah via Orphans Project Lebanon e.V, in violation of 18 U.S.C. § 2339B or to other

entities who would commit criminal acts, in violation of 18 U.S.C. § 2339A – constitute the


                                                 492
“unlawful acts” of Commerzbank in its role as a member of the Conspiracy.

                                 Overt Act Pursuant to Common Scheme

        2449. Once the conspiracy was formed, Commerzbank AG and Commerzbank AG New

York Branch became liable for the injuries caused by the overt acts committed pursuant to or in

furtherance of the conspiracy, regardless of who committed them.

        2450. Commerzbank AG and Commerzbank AG New York Branch played an essential

role in the success of the Conspiracy. Commerzbank AG and Commerzbank AG New York

Branch provided funding, financial services and securities, and expert advice and assistance, to

Orphans Project Lebanon e.V., knowing that it was a conduit and a solicitor of funds for FTO

Hezbollah, by circumventing U.S. sanctions and regulations and ensured that U.S., U.K. and

other law enforcement agencies would be prevented from interdicting the illegally transfers of

funds to Hezbollah.

        2451. Commerzbank AG and Commerzbank AG New York Branch’s overt acts were in

“furtherance of the conspiracy” by providing funding to FTO Hezbollah which committed,

planned and authorized hundreds of terrorist attacks against U.S. nationals in Iraq, including the

Plaintiffs.

        2452. Commerzbank AG and Commerzbank AG New York Branch’s conduct was a

substantial cause in fact and a significant factor in the chain of events leading to the Plaintiffs’

injuries, and foreseeably, substantially accelerated and multiplied Hezbollah’s ability to engage

in terrorist activity (8 U.S.C. § 1182(a)(3)(B)(iii)- (iv)), terrorism (22 U.S.C. § 2656f), and acts

of international terrorism under the definition set forth in 18 U.S.C. § 2331. Commerzbank AG

and Commerzbank AG New York Branch’s conduct was thus also a substantial, foreseeable

factor in bringing about the Plaintiffs’ injuries.


                                                     493
                             Material Support in the Form of U.S. Dollars

       2453. Commerzbank AG, Commerzbank AG New York Branch, and Orphans Project

Lebanon e.V. agreed to, and did in fact, purposefully transfer U.S. dollars through the United

States in a manner expressly designed to purposefully circumvent monitoring by U.S. regulators

and law enforcement agencies and evade U.S. sanctions; minimize the transparency of their

financial activities; and knowingly, or with deliberate indifference, facilitated the transfer of

millions of dollars in payments to Hezbollah, through the international financial system. In doing

so, the Defendants were willing to, and did, commit numerous felonies under U.S. law to assist

Orphans Project Lebanon e.V. in concealing its financial activities and violated 18 U.S.C §

2339B by knowingly, or with deliberate indifference, entering the Conspiracy, which provided

material support to Hezbollah that were responsible for Plaintiffs’ injuries.

                          Material Support in the Form of Financial Services

       2454. Commerzbank AG and Commerzbank AG New York Branch also provided

material support, in the form of financial services and financial securities, by underwriting

billions of dollars in illegal Iranian trade finance transactions and concealed the material support

they provided from regulatory and law enforcement officials.          Congress defined “Material

support or resources” in 18 USC 2339B to include “…any property, tangible or intangible, or

service, including currency or monetary instruments or financial securities, financial services,…”

Facilitating the transfer of millions of U.S. dollars to a known front company of Hezbollah, using

the defendant banks dollar clearing services are squarely within the definition of “material

support or resources” contemplated by Congress, and violate Congress’ stated goal of cutting off

the flow of money to terrorists.




                                                494
                             Material Support in the Form of Expert Advice

        2455. Commerzbank AG and Commerzbank AG New York Branch also provided

material support in the form of expert advice and assistance to Hezbollah, and Orphans Project

Lebanon e.V., a known front company of Hezbollah. Included in the definition of “Material

support or resources” is “expert advice or assistance.” Congress defined “expert advice or

assistance” in 18 U.S.C. § 2339A and 18 U.S.C. § 2339B to include “advice or assistance

derived from …technical or other specialized knowledge.” The Bank Defendants each received

extensive training on detecting and preventing the flow of money to terrorists from the

government agencies tasked with enforcing the laws. Commerzbank AG and Commerzbank AG

New York Branch brazenly provided that technical, and highly specialized knowledge to

Orphans Project Lebanon e.V. and Hezbollah as part of their package of financial services to

specifically ensure that the known front organization of Hezbollah, would know how to conduct

illegal dollar transfers without being detected by the various enforcement agencies.

        2456. Commerzbank AG and Commerzbank AG New York Branch’s conduct was a

substantial cause in fact and a significant factor in the chain of events leading to the Plaintiffs’

injuries, and foreseeably, substantially accelerated and multiplied Hezbollah’s ability to engage

in terrorist activity (8 U.S.C. § 1182(a)(3)(B)(iii)- (iv)), terrorism (22 U.S.C. § 2656f), and acts

of international terrorism under the definition set forth in 18 U.S.C. § 2331. Commerzbank AG

and Commerzbank AG New York Branch’s conduct was thus also a substantial, foreseeable

factor in bringing about the Plaintiffs’ injuries.

                      Knowledge of the Organizations’ Connection to Terrorism

        2457. Commerzbank AG and Commerzbank AG New York Branch knew, or were

deliberately indifferent to the fact that, Hezbollah was designated an FTO at all times relevant to


                                                     495
this action, in addition to being designated as a SDT and SDGT.

       2458. Commerzbank AG and Commerzbank AG New York Branch knew, or were

deliberately indifferent to the fact that, their agreement to provide Hezbollah material support in

an illegal manner, and the overt acts they completed in connection with the Conspiracy

unlawfully evaded U.S. sanctions and regulations directed at mitigating the risk that Hezbollah

would carry out, support, fund, plan for, prepare, or facilitate acts of international terrorism.

       2459. Both the Conspiracy itself and the acts of international terrorism that injured the

Plaintiffs constitute acts of international terrorism under 18 U.S.C. § 2331, and constitute

“engaging in terrorist activity” under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or “engaging in

terrorism” under 22 U.S.C. § 2656f.

       2460. Commerzbank AG and Commerzbank AG New York Branch also knew, or were

deliberately indifferent to the fact that, one of the specific aims and objectives of the Conspiracy

was to keep U.S. depository institutions, law enforcement and counter-terrorism agencies blind

to the illicit movement of U.S. dollars through the international financial system, who would

otherwise block such transfers, and thus also knew or was deliberately indifferent to the fact that

the overt acts it performed in furtherance of the Conspiracy facilitated that specific objective.

       2461. Commerzbank AG and Commerzbank AG New York Branch also knew, or was

deliberately indifferent to the fact, that Orphans Project Lebanon e.V. was using them to transfer

funds to Hezbollah, and it was foreseeable that Hezbollah would use that support in preparation

for, or in carrying out, acts of international terrorism, including violations of 18 U.S.C. §§ 1114,

1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f.

       2462. Commerzbank AG and Commerzbank AG New York Branch’s overt acts in

entering into the Conspiracy and knowingly agreeing to provide Hezbollah – a designated FTO –


                                                 496
material support and services in an illegal manner, and resultant, purposeful transfer of millions

of USD through the United States in a manner expressly designed to ensure that the funds could

be transferred without being monitored by U.S. regulators and law enforcement agencies –

involved acts that were dangerous to human life, by their nature, and as further evidenced by

their consequences.

        2463. Commerzbank AG and Commerzbank AG New York Branch’s acts either

occurred primarily outside the territorial jurisdiction of the United States or transcended national

boundaries in terms of the means by which they were accomplished.

        2464. Commerzbank AG and Commerzbank AG New York Branch’s agreement to

enter into the Conspiracy and purposeful transfer of millions of dollars through the United States

in a manner designed to purposefully circumvent monitoring by U.S. regulators and law

enforcement agencies foreseeably resulted in material support being provided to Hezbollah, and

were thus themselves acts of international terrorism because they either were, or objectively

appear to have been intended to: (a) intimidate or coerce the civilian population of the United

States and other nations, (b) influence the policy of the governments of the United States and

other nations by intimidation or coercion (in part to cause them to withdraw Coalition Forces

from Iraq), and/or (c) affect the conduct of the governments of the United States and other

nations by facilitating Hezbollah’s role in killing and injuring hundreds of American nationals in

Iraq.

        2465. Furthermore, each Plaintiff’s injuries constitutes a harm falling within the risk

contemplated by the Bank Defendants’ violations, including Commerzbank AG and

Commerzbank AG New York Branch’s knowing agreement to enter into the Conspiracy, the

overt acts they each performed in furtherance of the Conspiracy, and their knowledge of, or


                                                497
deliberate indifference to, the fact that a specific, foreseeable aim and purpose of the Conspiracy

was to provide material support to Hezbollah. Injuries resulting from terrorist attacks planned,

designed, assisted, funded, initiated, and/or overseen by Hezbollah, are precisely the risks

contemplated by statutes, regulations and Executive Orders designed to ensure that Hezbollah

had restricted access to U.S. dollars and financial services, and that any funds it did receive that

touched U.S. depository institutions were transparent and could be blocked if warranted.

       2466. Through its conduct as described above, by knowingly entering into the

Conspiracy and violating 18 U.S.C. § 2339B in the manner and with the state of mind alleged

above, Commerzbank AG and Commerzbank AG New York Branch committed acts of

international terrorism and is civilly liable for damages to each Plaintiff for their injuries

pursuant to 18 U.S.C. § 2333(d).

                               FIFTH CLAIM FOR RELIEF

          SECONDARY CIVIL LIABILITY UNDER 18 U.S.C. § 2333(d) OF ALL
    DEFENDANTS FOR CONSPIRACY TO PROVIDE MATERIAL SUPPORT FOR
       INTERNATIONAL TERRORISM IN VIOLATION OF 18 U.S.C. § 2339A

                (Conspiring to Provide Material Support to Terrorists under 2339A)

       2467. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       2468. By knowingly agreeing to provide, and providing, material support to Iran and

Iran’s Agents and Proxies, in an illegal clandestine manner, and knowing, or with deliberate

indifference to the fact, that the objects and aims of the Conspiracy were to be used in

preparation for or carrying out multiple acts set forth in 18 U.S.C. § 2339A, each Defendant

violated § 2339A’s express prohibition against conspiring to provide material support within the

meaning of § 2339A, and committed and completed overt acts in furtherance of the Conspiracy,

including acts of international terrorism sponsored planned, committed and/or authorized by one
                                                498
or more FTOs, as alleged hereinabove, which caused injuries to Plaintiffs.

                                           The Conspiracy

           2469. The Bank Defendants conspired with Iran, and Iran’s terrorist proxies, to provide

material support for terrorism, through providing support to a State Sponsor of Terrorism and its

Agents and Proxies, including FTOs Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and

al Qaeda in Iraq.

           2470. Once the Conspiracy was formed, all its members, including the Bank Defendants

became liable for injuries caused by acts pursuant to or in furtherance of the conspiracy. The

Bank Defendants need not have participated actively in or benefited from the wrongful action in

order to be found liable. The Bank Defendants need not even have planned or known about the

injurious action so long as the purpose of the tortious action was to advance the overall object of

the Conspiracy.

                  Object of the Conspiracy and the Goals of the Co-Conspirators

           2471. The object of the Conspiracy was to provide material support for terrorism.

           2472. The Bank Defendant’s goal in participating in the conspiracy was based on greed

and for financial gain. The bank defendants gained business worth hundreds of millions of

dollars.

           2473. Iran’s goal in participating in the Conspiracy was threefold.       By providing

material support for terrorism they would: First push coalition forces out of Iraq; second keep

Shiites in power, who have strong ties to Iran; and third support Iraqi federalism, as a federal

Iraq divided among Shiite, Kurdish, and Sunni regions would be weaker than a strong centralized

state.

           2474. Iran’s terrorist proxies’ goals in participating in the Conspiracy were to obtain


                                                 499
much needed money and supplies to fund their attacks against the U.S. and coalition forces, and

pay for the terrorist work and activities of their supporters.

                                      Elements of Conspiracy

       2475. The elements of a conspiracy are:

               1. An agreement to join a conspiracy, which can be inferred from a tacit
                  understanding;
               2. The performance of unlawful acts as part of the conspiracy;
               3. Injury caused by one or more of the parties; and
               4. That these overt acts were pursuant to the common scheme and objective of
                  the conspiracy.

                                    Evidence of the Agreement

       2476. Each of the Bank Defendants signed Deferred Prosecution Agreements with the

Department of Justice, as well as Consent Orders with the NYDFS, outlining the duration, scope,

techniques, and volume of transactions, documenting the Bank Defendants’ involvement in the

conspiracy.    The Statement of Facts in each of those agreements, admitted by the Bank

Defendants, detail how each of the Defendants provided illegal access to the U.S. financial

system, to Iran and Iran’s terrorist proxies, as well as other state sponsors of terror.

       2477. Similarly, many public documents and government reports document how Iran

provided direct monetary support by paying terror proxies in Iraq between $4,000 and $13,000

per rocket or roadside bomb. Public documents and government reports also reveal how Iran

established training camps within its border to train its proxies and agents on how to build and

place roadside bombs in Iraq. As one of many examples, the trainer in charge of the attacks in

Karbala was paid $3 million in U.S. currency every month.

       2478. Numerous government reports and other publicly available information

disseminated prior to and during the period of the conspiracy, of which the Bank Defendants

were aware or should have been aware, describe Iran’s role in providing assistance to Iran’s

                                                 500
terror Agents and Proxies including FTOs such as Hezbollah, Kata’ib Hezbollah, Ansar al-Islam,

al Qaeda and al Qaeda in Iraq. State Department reports issued in 2006, 2007, and 2008

documented Iran’s efforts to provide terrorists in Iraq with EFPs, IEDs, rockets, mortars and

small arms and to provide training and funding to terror proxies. These reports also connect

Hezbollah and the IRGC-QF to sophisticated IED technology.

       2479. By agreeing to participate in the funding scheme, the Bank Defendants knew, or

should have known, that they were potentially providing material support for terrorism,

particularly since Iran had been designated as a State Sponsor of Terrorism as early as 1984, and

had been subject to sanctions for many years. The information available to the bank defendants

at the time, combined with the banks intentionally seeking ways to surreptitiously arrange for

funding and U.S. dollar transfers that did not identify Iranian connections even though legitimate

means were in fact available, indicates that at a minimum, the defendant banks knew that what

they were doing was illegal.

                                         Unlawful Acts

       2480. The numerous unlawful acts committed by the Bank Defendants – including

stripping financial transactions, disguising payment sources, transferring funds to sanctioned

entities, and manually altering payment information – all in an effort to provide material support

to entities who would commit criminal acts, in violation of 18 U.S.C. § 2339A – which constitute

the “unlawful acts” of defendants in their roles as members of the Conspiracy.

       2481. The conduct of the Bank Defendants working with the Iranian entities to develop

sophisticated means to evade detection and avoid U.S. sanctions and prevent U.S., U.K., and

other law enforcement agencies from interdicting the illegally transferred funds and preventing

the funding of the FTOs and their affiliated agencies and other terrorist groups, is anything but


                                               501
routine business transactions. Each Bank Defendant engaged in multiple illegal transactions over

a period of years, involving manipulative and deceptive methods designed to conceal the identity

of the Iranian participants.

        2482. Details of the unlawful acts performed by each of the bank defendants, in concert

with Iran and its proxies and agents, are further summarized in the body of the complaint, as well

as in the Deferred Prosecution Agreements and Consent Orders signed by each of the bank

defendants and also referenced in the body of the complaint.

                               Overt Act Pursuant to Common Scheme

        2483. Once the conspiracy was formed, all its members, including the Bank Defendants

became liable for the injuries caused by the overt acts committed pursuant to or in furtherance of

the conspiracy, regardless of who committed them. Each of the conspirators played a crucial

role in the success of the Conspiracy:

              a) the Bank Defendants provided funding, financial services and securities, and
                 expert advice and assistance, to Iran and its Agents and Proxies through their
                 methods for circumventing U.S. sanctions and regulations. The Bank
                 Defendants also provided assurances that U.S., U.K. and other law enforcement
                 agencies would not interdict their illegal transfers

              b) Iran and Iran’s Agents and Proxies, including the IRGC, MODAFL, and others,
                 were conduits for the funds obtained through the Bank Defendants that were
                 then transferred to FTOs, along with other terror groups, which committed,
                 planned, and/or authorized the terror acts.

        2484. The Bank Defendants’ overt acts were in “furtherance of the conspiracy.”

Without the Bank Defendant funding, the terrorist entities would not have been able to engage in

the overt acts of actualizing the Terrorist Attacks that killed or injured Plaintiffs to “the same

extent and magnitude” as they did, and Iran and its entities would have been severely hampered

in its terror financing.

        2485. Although the Bank Defendants may not have committed the ultimate act of


                                               502
murder or bombing, they, as members of the Conspiracy, are liable for the injuries suffered as a

result.

          2486. Each Defendant’s conduct was a substantial cause in fact and a significant factor

in the chain of events leading to the Plaintiffs’ injuries, and foreseeably, substantially accelerated

and multiplied Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq’s

ability to engage in terrorist activity (8 U.S.C. § 1182(a)(3)(B)(iii)- (iv)), terrorism (22 U.S.C. §

2656f), and acts of international terrorism under the definition set forth in 18 U.S.C. § 2331.

Each Defendant’s conduct was thus also a substantial, foreseeable factor in bringing about the

Plaintiffs’ injuries.

                              Material Support in the Form of U.S. Dollars

          2487. Each Defendant’s conduct in agreeing to provide Iran, and Iran’s Agents and

Proxies, with hundreds of millions (or more) of USD in an illegal manner, violated 18 U.S.C. §

2339A’s express prohibition against concealing or disguising the nature, location, source, or

ownership of material support or resources, knowing that the material support or resources are to

be used in preparation for, or in carrying out, a violation of any of 18 U.S.C. §§ 32, 37, 81, 175,

229, 351, 831, 842(m)-(n), 844(f) or (i), 930 (c), 956, 1091, 1114, 1116, 1203, 1361, 1362, 1363,

1366, 1751, 1992, 2155, 2156, 2280, 2281, 2332, 2332a, 2332b, 2332f, 2340A, or 2442, 42

U.S.C. § 2284, 49 U.S.C. §§46502 or 60123 (b), or any offense listed in 18 U.S.C. § 2332b

(g)(5)(B) (except for §§ 2339A and 2339B).

                   Material Support in the Form of Financial Services and Securities

          2488. Each defendant also provided material support, in the form of financial services

and financial securities, by underwriting billions of dollars in illegal Iranian trade finance

transactions. Congress defined “Material support or resources” in 18 U.S.C. § 2339A to include


                                                 503
“…any property, tangible or intangible, or service, including currency or monetary instruments

or financial securities, financial services,…” Facilitating the transfer of hundreds of billions of

U.S. dollars to known front companies of terrorists, using the defendant banks dollar clearing

services, as well as the underwriting billions of dollars in trade finance transactions, are squarely

within the definition of “material support or resources” contemplated by Congress when enacting

18 U.S.C. § 2339A, and violate Congress’ stated goal of cutting off the flow of money to

terrorists.

                            Material Support in the Form of Expert Advice

        2489. Each Defendant also provided material support in the form of expert advice and

assistance to terrorist organizations, or known front companies of terrorist organizations.

Included in the definition of “Material support or resources” is “expert advice or assistance.”

Congress defined “expert advice or assistance” in 18 U.S.C. § 2339A to include “advice or

assistance derived from …technical or other specialized knowledge.” The Defendant Banks

each received extensive training on detecting and preventing the flow of money to terrorists from

the government agencies tasked with enforcing the laws. The defendant banks brazenly provided

that technical, and highly specialized knowledge to the National Iranian Oil Company (NIOC),

Mahan Air, Khatam-al Anbiya Construction, IRISL and multiple IRISL entities, Bank Melli

including Bank Melli plc, Bank Saderat including Bank Saderat plc, Bank Mellat, Bank Sepah,

and Bank Markazi as part of their package of financial services to specifically ensure that such

known front organizations of terrorists would know how to conduct illegal dollar transfers

without being detected by the various enforcement agencies.

                      Knowledge of the Organizations’ Connection to Terrorism

        2490. Each Defendant also had knowledge of Iran’s and Iran’s Agents and Proxies


                                                504
connection to terrorism.

       2491. Each Defendant knew, or was deliberately indifferent to the fact, that Hezbollah

had been designated an FTO, SDT and SDGT.

       2492. Each Defendant knew, or was deliberately indifferent to the fact, that al Qaeda

had been designated an FTO.

       2493. Each Defendant knew, or was deliberately indifferent to the fact, that al Qaeda in

Iraq had been designated an FTO.

       2494. Each Defendant knew, or was deliberately indifferent to the fact, that Ansar al-

Islam, had been designated an FTO.

       2495. Each Defendant knew, or was deliberately indifferent to the fact, that the IRGC-

QF had been designated an SDGT and that OFAC had issued a public statement that Bank

Saderat has been a significant facilitator of Hezbollah’s financial activities and has served as a

conduit between the Government of Iran and Hezbollah.

       2496. Each Defendant knew, or was deliberately indifferent to the fact, that Bank

Saderat (including Defendant Bank Saderat Plc) had been designated an SDGT.

       2497. Each Defendant knew, or was deliberately indifferent to the fact, that the IRGC

had been designated an SDN.

       2498. Each Defendant knew or was deliberately indifferent to the fact that Bank Melli

(including Melli Bank Plc), Bank Saderat (including Defendant Bank Saderat Plc), Bank Mellat,

and Bank Sepah had been designated SDNs before November 2008, and, as such, were excluded

from accessing the U-Turn exemption in the Iranian Transaction Regulations.

       2499. Each Defendant also knew or was deliberately indifferent to the fact that the

IRISL and multiple IRISL entities had been designated SDNs.


                                               505
        2500. Because Defendants are financial institutions operating in the United States, at all

times relevant to the Complaint, each is deemed by law to be aware of all designations made to

the SDN list, including without limitation designations for Iran, Hezbollah, Kata’ib Hezbollah,

Ansar al-Islam, al Qaeda, al Qaeda in Iraq, the IRGC, the IRGC-QF, Bank Saderat (including

Defendant Bank Saderat Plc), Bank Melli, Bank Mellat, Bank Sepah, IRISL (and multiple IRISL

entities).

        2501. Both the Conspiracy itself and the acts of international terrorism that injured the

Plaintiffs constitute acts of international terrorism under 18 U.S.C. § 2331, and constitute

“engaging in terrorist activity” under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or “engaging in

terrorism” under 22 U.S.C. § 2656f.

        2502. The Conspiracy between Iran and Iran’s Agents and Proxies, and the Defendants

and other non-defendant Co-conspirators resulted in the transfer of: (a) almost one trillion dollars

through the United States in a manner designed to purposefully circumvent monitoring by U.S.

regulators and law enforcement agencies; and (b) hundreds of millions of dollars to Hezbollah,

Kata’ib Hezbollah, al Qaeda, al Qaeda in Iraq, Ansar Al Sunna/Ansar Al Islam (AAI), Asa’ib

Ahl al-Haq (AAH), Jaysh al Mehdi (JAM), Promise Day Brigades (PDB), Badr Organization,

Quds Force, the IRGC and other terrorist organizations (including the Special Groups), or to

known front companies for such terrorist organizations, such as the National Iranian Oil

Company (NIOC), Mahan Air, Khatam-al Anbiya Construction, IRISL and multiple IRISL

entities, Bank Melli, Bank Melli plc, Bank Saderat including Bank Saderat plc, Bank Mellat,

Bank Sepah, and Bank Markazi, actively engaged in murdering and maiming U.S. nationals in

Iraq.

        2503. The Defendants together with other non-defendant Co-conspirators (including


                                                506
Iran and Iran’s Agents and Proxies) agreed to, and did in fact, purposefully transfer billions of

USD through the United States knowing that such funds would be delivered to Iran and Iranian

agents, and that the payment order messages facilitating such funds transfers had been

deliberately and intentionally structured, designed, and processed in a manner expressly designed

to ensure that such funds would not be detected or monitored by U.S. regulators and law

enforcement agencies.

        2504. At the time each Defendant knowingly agreed to provide Iran and Iran’s Agents

and Proxies, material support in an illegal manner, each Defendant knew that the United States

had formally designated Iran as a State Sponsor of Terrorism and knew, or was deliberately

indifferent to the fact that, inter alia, Iran used the IRGC and Hezbollah as primary mechanisms

to cultivate and support terrorism and that the financial services provided would generally

facilitate the activities of these organizations.

        2505. Among other things, and as documented in the U.S. State Department’s 2013

Country Reports on Terrorism, between 2004 and 2011 the IRGC, in concert with Hezbollah,

provided training outside of Iraq, as well as sending advisors to Iraq, to assist, train, supply and

guide Special Groups in the construction and use of EFPs, IEDs, Mortars, Rockets and other

advanced weaponry, devices that constitute “weapons of mass destruction” as defined in 18

U.S.C. § 2332a, incorporating the definition of “destructive devices” set forth in 18 U.S.C. §

924(4)(A)-(C).

        2506. Each Defendant knew or was deliberately indifferent to the fact that Iran, the

IRGC, Hezbollah, and the Special Groups engaged or engages in terrorist activity (8 U.S.C. §

1182(a)((3)(B)(iii)-(iv)), terrorism (22 U.S.C § 2656f), and acts of international terrorism (18

U.S.C. § 2331), including facilitating, funding, preparing for, and supporting terrorist activity by


                                                    507
the Special Groups. Each Defendant knew or was deliberately indifferent to the fact that the

financial services provided would generally facilitate these activities.

       2507. Each Defendant knew or was deliberately indifferent to the fact that AQ, AQI and

AAI engaged or engages in terrorist activity (8 U.S.C. § 1182(a)((3)(B)(iii)-(iv)), terrorism (22

U.S.C § 2656f), and acts of international terrorism (18 U.S.C. § 2331), and that Iran, IRGC and

MOIS provided material support for these FTOs, including training, safe haven and a protected

environment for command and control within Iran, safe passage across international borders,

weapons and other material support. Each Defendant knew or was deliberately indifferent to the

fact that the financial services provided would generally facilitate these activities.

       2508. Through this clandestine stream of U.S. dollars, each Defendant knew, or was

deliberately indifferent to the fact that as a result of knowingly agreeing to join the Conspiracy to

provide Iran and Iran’s Agents and Proxies, with illegal material support, such conduct

foreseeably (and in fact did) facilitate the transfer of hundreds of millions of dollars in payments

to the IRGC and Hezbollah and alter-ego of FTOs through the international financial system,

including payments initiated, processed, altered, modified, falsified, or released by or through the

Defendants, and that these financial services would generally facilitate the terrorist activities of

these organizations.

       2509. Each Defendant knowingly and purposefully agreed to provide material support

and services to Iran and Iran’s Agents and Proxies, in an illegal manner, knowing or deliberately

indifferent to the fact that such illegal support and services facilitated Iran’s clandestine support

for the IRGC and Hezbollah, and that such agreements and resultant overt acts and conduct

would foreseeably facilitate acts of international terrorism, terrorist activities, and terrorism,

including homicides, attempted homicides, or conspiracies to commit homicide against U.S.


                                                 508
nationals by the IRGC, Hezbollah and/or the Special Groups (including KH, JAM and AAH), as

well as attacks conducted by weapons of mass destruction, such as EFPs, IEDs, Rockets, Mortars

and other bombings, attempted bombings, or conspiracies to bomb places of public use, state or

government facilities, public transportation systems, or infrastructure facilities by the IRGC,

Hezbollah, and/or the Special Groups.

        2510. The material support that Defendants knowingly agreed to illegally provide to

Iran, provided foreseeable, substantial assistance to the IRGC, Hezbollah and the Special

Groups, thereby preparing and facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114,

1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries.

        2511. The material support that Defendants knowingly agreed to illegally provide to

Iran and Iran’s Agents and Proxies, included facilitating tens of millions of dollars in illicit

transactions on behalf of MODAFL, the IRGC, Mahan Air and other instrumentalities of Iranian

state-sponsored terror to enable numerous violations of the U.S. trade embargo against Iran,

concealing Iran’s efforts to evade U.S. sanctions and enabling Iran’s acquisition from the United

States of goods and technologies prohibited by U.S. law to be sold or transferred to Iran,

including components of IEDs deployed against Coalition Forces in Iraq.

        2512. Each Defendant also knew of the existence of other conspirators including some

or all of the Defendants, was aware that the other conspirators (including Defendants and Iranian

Bank Co-conspirators) engaged in the same or similar conduct, and that the other conspirators

shared the objective of providing material support to Iran, and Iran’s Agents and Proxies, in an

illegal manner for the explicit purpose of enabling Iran to avoid U.S. sanctions and regulations

enacted specifically to prevent Iran’s ability to finance, support, prepare for, plan, or carry out

acts of international terrorism, including the types of acts that injured the Plaintiffs.


                                                  509
       2513. Each Defendant also knew or was deliberately indifferent to the fact that one of

the specific aims and objectives of the Conspiracy was keeping U.S. depository institutions, law

enforcement and counter-terrorism agencies blind to Iran’s, and Iran’s Agents and Proxy’s,

movement of U.S. dollars through the international financial system, and preventing the

interdiction of illegal funds supporting terrorism by U.S. law enforcement, military and

intelligence agencies, and thus also knew or was deliberately indifferent to the fact that the overt

acts they performed in furtherance of the Conspiracy facilitated that specific objective.

       2514. Having entered into an agreement to provide Iran, and Iran’s Agents and Proxies,

material support in an illegal manner, in direct contravention of U.S. laws and regulations

enacted expressly to mitigate Iran’s sponsorship of terrorism and terrorist organizations

(including Weapons of Mass Destruction proliferation activities in furtherance of such

sponsorship) each Defendant also knew or was deliberately indifferent to the fact, that the

Conspiracy’s aims would foreseeably result in Iran, and Iran’s Agents and Proxies, transferring

millions of dollars in order to engage in terrorist activities (8 U.S.C. § 1182(a)(3)(B)(iii)-(iv)),

terrorism (22 U.S.C. § 2656f), and acts of international terrorism (18 U.S.C. § 2331).

       2515. The Defendants’ overt acts and agreement to purposefully transfer billions of

dollars through the United States to Iran in a manner expressly designed to ensure that the funds

could be transferred by and to Iran without being monitored by U.S. regulators and law

enforcement agencies, involved acts that were dangerous to human life, by their nature, and as

further evidenced by their consequences.

       2516. The Defendants’ acts either occurred primarily outside the territorial jurisdiction

of the United States or transcended national boundaries in terms of the means by which they

were accomplished.


                                                510
       2517. Each Defendant’s agreement to enter into the Conspiracy and purposeful transfer

of almost one trillion dollars through the United States in a manner designed to purposefully

circumvent monitoring by U.S. regulators and law enforcement agencies foreseeably resulted in

material support being delivered in order to carry out or prepare for violations of, inter alia, 18

U.S.C. §§ 2332(a)-(c), 2332a, and § 2332f by the IRGC, Hezbollah and/or the Special Groups,

and were thus themselves acts of international terrorism because they either were, or objectively

appear to have been intended to: (a) intimidate or coerce the civilian population of the United

States and other nations, (b) influence the policy of the governments of the United States and

other nations by intimidation or coercion, and/or (c) affect the conduct of the governments of the

United States and other nations by facilitating the IRGC, Hezbollah and/or the Special Groups’

abilities to prepare for, support, fund, train, initiate, and/or carry out mass destruction and

murder.

       2518. Each Defendant’s conduct was a substantial cause in fact and a significant factor

in the chain of events leading to the Plaintiffs’ injuries, and foreseeably, substantially enhanced

the IRGC, MOIS, the FTOs and the Special Groups’ ability to engage in terrorist activity (8

U.S.C. § 1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. § 2656f), and/or commit acts of

international terrorism (18 U.S.C. § 2331) (including violations of 18 U.S.C. §§ 1114, 1203,

1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f and 2339A). Each Defendant’s conduct

was thus also a substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.

       2519. Furthermore, each Plaintiff’s injuries constitutes a harm falling within the

foreseeable risk contemplated by each Defendant’s violations, including each Defendant’s

knowing agreement to enter into the Conspiracy, each Defendant’s performance of overt acts in

furtherance of the Conspiracy, and each Defendant’s knowledge or deliberate indifference to the


                                                 511
full scope, objectives, and results of the Conspiracy.

       2520. Injuries resulting from terrorist attacks (including attacks launched by the IRGC,

Hezbollah and the Special Groups) that were planned, supported by, funded, or assisted by Iran

are precisely the risks contemplated by Executive Orders, statutes and regulations (including,

without limitation, designations under Executive Orders specifically concerning the IRGC,

Defendant Bank Saderat Plc, and the IRISL) enacted specifically to ensure that Iran had

restricted access to USD and financial services under conditions of maximum transparency, that

such dollars were used only for legitimate agencies, operations, and programs and not by or for

the benefit of SDNs, and not for Iran’s efforts to acquire, develop, and distribute Weapons of

Mass Destruction (including weapons such as EFPs directed at Coalition Forces), and to ensure

that any funds Iran did receive that touched U.S. depository institutions could be monitored by

U.S. regulators and law enforcement agencies.

       2521. Through its conduct as described above, by knowingly entering into the

Conspiracy and violating 18 U.S.C. § 2339A in the manner and with the state of mind alleged

above, each Defendant committed acts of international terrorism and is civilly liable for damages

to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                               SIXTH CLAIM FOR RELIEF

          PRIMARY CIVIL LIABILITY OF ALL DEFENDANTS UNDER 18 U.S.C. §
      2333(a) FOR VIOLATIONS OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF
                        INTERNATIONAL TERRORISM

                       (Providing Material Support to Terrorists under 2339A)

       2522. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       2523. By knowingly providing U.S. dollars, expert services, and trade finance to


                                                512
individuals, groups and entities on OFAC’s SDN list who served as front companies and agents

of terrorists, the Defendants provided material support to terrorists in violation of 18 U.S.C. §

2339A.

                            Material Support in the Form of U.S. Dollars

         2524. Each Defendant’s conduct in clandestinely and illegally providing hundreds of

millions (or more) of USD to known terrorist agents and front companies violated 18 U.S.C. §

2339A’s express prohibition against concealing or disguising the nature, location, source, or

ownership of material support or resources, knowing that the material support or resources are to

be used in preparation for, or in carrying out, a violation of any of 18 U.S.C. §§ 32, 37, 81, 175,

229, 351, 831, 842(m)-(n), 844(f) or (i), 930 (c), 956, 1091, 1114, 1116, 1203, 1361, 1362, 1363,

1366, 1751, 1992, 2155, 2156, 2280, 2281, 2332, 2332a, 2332b, 2332f, 2340A, or 2442, 42

U.S.C. § 2284, 49 U.S.C. §§46502 or 60123 (b), or any offense listed in 18 U.S.C. § 2332b

(g)(5)(B) (except for §§ 2339A and 2339B).

           Material Support in the Form of Non-Routine Financial Services and Securities

         2525. Each Defendant also provided material support in the form of non-routine

financial services and financial securities, and fraudulently and illegally concealed the provision

of such irregular unlawful financial services and funding from the U.S. government and U.S.,

U.K. and other law enforcement agencies, by underwriting billions of dollars in illegal, false and

fraudulent trade finance transactions. Congress defined “[M]aterial support or resources” in 18

U.S.C. § 2339A to include “…any property, tangible or intangible, or service, including currency

or monetary instruments or financial securities, financial services,…” Facilitating the transfer of

hundreds of billions of U.S. dollars to known front companies and agents of terrorists, using the

defendant banks dollar clearing services, as well as the underwriting of billions of dollars in


                                               513
illegal, false and fraudulent trade finance transactions, are squarely within the definition of

“material support or resources” adopted by Congress when enacting 18 U.S.C. § 2339A, and

violate Congress’ stated goal of cutting off the flow of money to terrorists.

                        Material Support in the Form of Illegal Expert Advice

       2526. Each Defendant also provided material support in the form of illegal expert advice

and assistance to known front companies and agents of terrorist organizations. Included in the

definition of “Material support or resources” is “expert advice or assistance.” Congress defined

“expert advice or assistance” in 18 U.S.C. § 2339A to include “advice or assistance derived from

…technical or other specialized knowledge.” The defendant banks each received extensive

directives and training to detect and prevent the flow of money to terrorists from government

agencies tasked with enforcing the anti-terrorism laws. The defendant banks then brazenly

provided that technical, and highly specialized knowledge to the many front companies and

agents of terrorists on OFACs SDN list, in addition to National Iranian Oil Company (NIOC),

Mahan Air, Khatam-al Anbiya Construction, IRISL and multiple IRISL entities, Bank Melli

including Bank Melli plc, Bank Saderat including Bank Saderat plc, Bank Mellat, Bank Sepah,

and Bank Markazi, as part of their package of financial services. This provision of technical and

highly specialized knowledge by the defendant banks was carried out for the specific purpose of

ensuring that such known terrorist agents and front companies would know how to conduct

illegal dollar transfers without being detected by the various enforcement agencies charged with

combating terrorist groups and their known agents and front groups, and preventing acts of

international terrorism, including the attacks on Plaintiffs and others.

                      Knowledge of the Organizations’ Connection to Terrorism

       2527. Because Defendants are financial institutions operating in the United States, at all


                                                 514
times relevant to the Complaint, each is deemed by law to be aware of all designations made to

the SDN list, including without limitation designations for Iran, Hezbollah, Kata’ib Hezbollah,

Ansar al-Islam, al Qaeda, al Qaeda in Iraq, the IRGC, the IRGC-QF, Bank Saderat (including

Defendant Bank Saderat Plc), Bank Melli, Bank Mellat, Bank Sepah and IRISL (including

multiple IRISL entities).

       2528. Each Defendant had knowledge of the connections of the front companies and

agents to terrorism.

       2529. Each Defendant knew or was deliberately indifferent to the indisputable fact that

Hezbollah had been designated an FTO, SDT and SDGT.

       2530. Each Defendant knew or was deliberately indifferent to the indisputable fact that

al Qaeda had been designated an FTO.

       2531. Each Defendant knew or was deliberately indifferent to the indisputable fact that

al Qaeda in Iraq had been designated an FTO.

       2532. Each Defendant knew or was deliberately indifferent to the indisputable fact that

Ansar al-Islam, had been designated an FTO.

       2533. Each Defendant knew or was deliberately indifferent to the indisputable fact that

the IRGC-QF had been designated an SDGT.

       2534. Each Defendant knew or was deliberately indifferent to the indisputable facts that

Bank Saderat (including Defendant Bank Saderat Plc) had been designated an SDGT and that

OFAC had issued a public statement that Bank Saderat has been a significant facilitator of

Hezbollah’s financial activities and has served as a conduit between the Government of Iran and

Hezbollah, transferring tens of millions of USD to Hezbollah, via Defendant Bank Saderat’s

London bank via its branch in Beirut.


                                               515
       2535. Each Defendant knew or was deliberately indifferent to the indisputable fact that

the IRGC had been designated an SDN.

       2536. Each Defendant knew or was deliberately indifferent to the indisputable facts that

Bank Melli (including Melli Bank Plc), Bank Saderat (including Defendant Bank Saderat Plc),

Bank Mellat, and Bank Sepah had been designated SDNs before November 2008, and, as such,

were excluded from accessing the U-Turn exemption in the Iranian Transaction Regulations.

       2537. Each Defendant also knew or was deliberately indifferent to the indisputable fact

that the IRISL and multiple IRISL entities had been designated SDNs.

       2538. The acts of international terrorism that injured the Plaintiffs were acts of

international terrorism under 18 U.S.C. § 2331, and constitute “engaging in terrorist activity”

under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or “engaging in terrorism” under 22 U.S.C. § 2656f.

       2539. The acts of the Defendants in providing material support to known terrorist agents

and front companies in the form of U.S. dollars, financial services and securities, as well as

expert advice to include preventing the blocking or interdiction of illegal funds transfers by U.S.

and other law enforcement, military and intelligence agencies, were acts dangerous to human

life, committed in violation of the criminal laws of the United States and would be a criminal

violation if committed within the jurisdiction of the United States or of any State.

       2540. The Defendants’ actions resulted in the transfer of: (a) almost one trillion dollars

through the United States in a manner specifically, intentionally and fraudulently designed by the

Defendants to purposefully circumvent monitoring of financial transactions by U.S. regulators

and law enforcement agencies; and (b) hundreds of millions of dollars to known front companies

and agents of terrorists including Hezbollah, Kata’ib Hezbollah, Al Qaeda, al Qaeda in Iraq,

Ansar Al Sunna/Ansar Al Islam (AAI), Asa’ib Ahl al-Haq (AAH), Jaysh al Mehdi (JAM),


                                                516
Promise Day Brigades (PDB), Badr Organization, Quds Force, the IRGC and other terrorist

organizations (including the Special Groups), actively engaged in murdering and maiming U.S.

nationals in Iraq.

        2541. The Defendants agreed to, and did in fact fraudulently, purposefully and illegally

transfer billions of USD through the United States knowing that such funds would be delivered

to known terrorist agents and front companies, and that the payment order messages facilitating

such funds transfers had been deliberately and intentionally falsified, structured, designed, and

processed by them in a manner expressly designed to ensure that such funds would not be

detected or monitored by U.S. regulators and law enforcement agencies.

        2542. At the time each Defendant knowingly agreed to provide the front companies and

agents of terrorists with material support in an illegal manner, each Defendant knew that the

United States had formally designated Iran as a State Sponsor of Terrorism and knew, or was

deliberately indifferent to the fact that, inter alia, Iran also used the known terrorist agents and

front companies as primary mechanisms to cultivate and support terrorism, and accordingly that

the U.S. dollars, financial services and securities, and expert advice Defendants provided would

facilitate the activities of these known terrorist agents and front companies .

        2543. Each Defendant knew or was deliberately indifferent to the fact that many of the

companies and individuals on OFACs SDN list engaged in terrorist activity (8 U.S.C. §

1182(a)((3)(B)(iii)-(iv)), terrorism (22 U.S.C § 2656f), and acts of international terrorism (18

U.S.C. § 2331), including facilitating, funding, preparing for, and supporting terrorist activity by

the Special Groups. Each Defendant knew or was deliberately indifferent to the fact that the

U.S. dollars, financial services, and expert advice they provided would generally facilitate these

activities.


                                                517
        2544. In facilitating the flow of this clandestine stream of U.S. dollars each Defendant

knew or was deliberately indifferent to the fact that as a result of providing illegal material

support to known terrorist agents and front companies, their conduct foreseeably (and in fact did)

facilitate the transfer of hundreds of millions of dollars to terrorists through the international

financial system, including fraudulent and illegal payments knowingly falsified, initiated,

processed, altered, modified or released by or through the Defendants, and that these U.S.

dollars, financial services, along with the Defendants’ expert advice, would facilitate terrorism.

        2545. Each Defendant knowingly, purposefully and illegally agreed to provide and did

provide material support to known terrorist agents and front companies on the OFAC SDN list,

knowing or deliberately indifferent to the fact that such illegal, false and fraudulent U.S. dollar

transfers, financial services, and expert advice facilitated acts of terrorism, including homicides,

attempted homicides, and conspiracies to commit homicide against U.S. nationals by terrorists

and their agents, as well as attacks conducted using weapons of mass destruction, such as EFPs,

IEDs, Rockets, Mortars and other bombings, attempted bombings, or conspiracies to bomb

places of public use, state or government facilities, public transportation systems, or

infrastructure facilities.

        2546. The provision of illegal material support and the concealing of such illegal

material support that Defendants knowingly agreed to provide and did provide to known terrorist

agents and front companies provided foreseeable and substantial material support, thereby

preparing and facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362,

2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries.

        2547. The illegal material support that Defendants knowingly agreed to provide and did

provide to known terrorist agents and front companies enabled extensive and pervasive


                                                518
violations of the U.S. trade embargo against Iran, concealed the efforts and campaigns of known

terrorist agents and front companies to evade U.S. sanctions and enabled the acquisition by

known terrorist agents and front companies from the United States of goods and technologies

prohibited by U.S. law to be sold or transferred to Iran, including components of IEDs used with

destructive force against Coalition Forces in Iraq, causing death and mutilation.

       2548. The Defendants’ overt acts and agreement to purposefully, fraudulently, and

illegally transfer billions of dollars through the United States to known terrorist agents and front

companies in a manner expressly designed to ensure that the funds could be transferred by and to

such known terrorist agents and front companies without being monitored or interdicted by U.S.

regulators and law enforcement agencies were acts that were dangerous to human life by their

nature and as further evidenced by their consequences. Specifically, the fraudulent and illegal

acts described herein were anything but routine banking services, and instead, by directly serving

to augment the resources of known terrorist agents and front companies, and knowingly assist

known terrorist agents and front companies in their covert contravention of laws and regulations

designed and implemented to combat the flow of financing to terrorists, were acts directly and

unequivocally dangerous to human life.

       2549. The Defendants’ acts either occurred primarily outside the territorial jurisdiction

of the United States or transcended national boundaries in terms of the means by which they

were accomplished.

       2550. Each Defendant’s purposeful, illegal, and fraudulent transfer of billions of dollars

through the United States in a manner designed to purposefully circumvent monitoring by U.S.

regulators and law enforcement agencies, as well as each Defendant’s provision of financial

services and expert advice, foreseeably resulted in indispensable material support being provided


                                                519
to known terrorist agents and front companies in order for such terrorist agents and front

companies to prepare for and carry out violations of, inter alia, 18 U.S.C. §§ 2332(a)-(c), 2332a,

and § 2332f by terrorists, and were thus acts of international terrorism endangering human life

because they either were, or objectively appear to have been intended to: (a) intimidate or coerce

the civilian population of the United States and other nations, (b) influence the policy of the

governments of the United States and other nations by intimidation or coercion, and/or (c) affect

the conduct of the governments of the United States and other nations by facilitating terrorists

abilities to prepare for, support, fund, train, initiate, and/or carry out mass destruction and

murder.

       2551. Each Defendant’s conduct was a substantial cause in fact and a significant factor

in the chain of events leading to the Plaintiffs’ injuries, and foreseeably, substantially enhanced

terrorists’ ability to engage in terrorist activity (8 U.S.C. § 1182(a)(3)(B)(iii)-(iv)), terrorism (22

U.S.C. § 2656f), and/or commit violent acts of international terrorism (18 U.S.C. § 2331)

(including violations of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or

2332f and 2339A). Each Defendant’s conduct was thus also a substantial, foreseeable factor in

bringing about the Plaintiffs’ injuries.

       2552. Furthermore, each Plaintiff’s injuries constitutes a harm falling within the

foreseeable risk contemplated by each Defendant’s violations. The injuries resulting from

terrorist attacks that were planned, supported by, funded, or assisted by the known front

companies and agents of terrorists, are precisely the risks contemplated by the Executive Orders,

statutes and regulations enacted specifically to restrict access to USD, financial services and

expert advice, and ensure that any funds flowing through U.S. depository institutions could be

monitored by U.S. regulators and law enforcement agencies.


                                                 520
       2553. Through its conduct as described above, by knowingly violating 18 U.S.C. §

2339A in the manner and with the state of mind alleged above, each Defendant committed acts

of international terrorism endangering human life and is civilly liable for damages to each

Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                               SEVENTH CLAIM FOR RELIEF

         PRIMARY CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) OF ALL
 DEFENDANTS FOR VIOLATIONS OF 18 U.S.C. § 2339B CONSTITUTING ACTS OF
                   INTERNATIONAL TERRORISM

                  (Providing Material Support or Resources to FTOs under 2339B)

       2554. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       2555. The Defendants illegally and knowingly provided material support to FTOs in

violation of 18 U.S.C. § 2339B by intentionally, fraudulently and illegally supplying U.S.

dollars, expert services, and trade finance to individuals, groups and entities on OFAC’s SDN list

who served as known agents of and front companies for Foreign Terrorist Organizations (FTOs)

designated under section 219 of the Immigration and Nationality Act, including Hezbollah,

Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda in Iraq..

                              Material Support in the Form of U.S. Dollars

       2556. The Defendants herein illegally, purposefully and fraudulently transferred

hundreds of billions of dollars through the United States in a manner expressly designed to

purposefully circumvent monitoring by U.S. regulators and law enforcement agencies, prevent

the interdiction of illegal funds by U.S. and other law enforcement, military and intelligence

agencies, and evade U.S. sanctions; minimize the transparency of their financial activities; and

knowingly, or with deliberate indifference, facilitated the transfer of hundreds of millions of U.S.

dollars in payments to known front companies and agents of Hezbollah, Kata’ib Hezbollah,
                                                 521
Ansar al-Islam, al Qaeda, and al Qaeda in Iraq, through the U.S financial system. In doing so, the

Defendants were willing to and did commit numerous felonies under U.S. law to conceal their

fraudulent financial activities and violated 18 U.S.C. § 2339B by knowingly, or with deliberate

indifference providing material support to FTOs that were responsible for Plaintiffs’ injuries.

                 Material Support in the Form of Financial Services and Securities

       2557. Each Defendant also provided material support in the form of financial services

and financial securities by underwriting billions of dollars in illegal trade finance transactions.

Congress defined “Material support or resources” in 18 U.S.C. § 2339B(g)(4) as having the same

meaning given that term in 18 U.S.C. § 2339A to include “…any property, tangible or intangible,

or service, including currency or monetary instruments or financial securities, financial

services,…” Facilitating the transfer of hundreds of billions of U.S. dollars to known front

companies and agents of FTOs; using the defendant banks’ dollar clearing services; as well as

underwriting billions of dollars in trade finance transactions, are squarely within the definition of

“material support or resources” contemplated by Congress when enacting 18 U.S.C. § 2339B,

and violate Congress’ stated goal of cutting off the flow of money to terrorists.

                            Material Support in the Form of Expert Advice

       2558. Each Defendant also provided illegal material support to FTOs or known front

companies and agents of FTOs in the form of expert advice and assistance - “expert advice or

assistance” is expressly and unambiguously included in the definition of “material support or

resources.” Congress defined “expert advice or assistance” in 18 U.S.C. § 2339A to include

“advice or assistance derived from …technical or other specialized knowledge.” The defendant

banks each received extensive training on detecting and preventing the flow of money to

terrorists from the government agencies tasked with enforcing the laws. Instead of assisting to


                                                522
detect and prevent the flow of money to terrorists, the Defendants brazenly provided that

technical, and highly specialized knowledge to front companies and agents of FTOs on OFACs

SDN list, as part of their package of financial services, thereby specifically ensuring that such

known front companies and agents of FTOs would know precisely how to conduct illegal dollar

transfers without being detected by the various enforcement agencies.

                  Knowledge of FTO’s Designation and Engagement in Terrorism

       2559. Because Defendants are financial institutions operating in the United States, at all

times relevant to the Complaint, each is deemed by law to have been aware of all designations

made to the SDN list, including without limitation the designations for Iran, Hezbollah, Kata’ib

Hezbollah, Ansar al-Islam, al Qaeda, al Qaeda in Iraq, and individuals or entities acting for,

belonging to or controlled by them.

       2560. At the time each Defendant knowingly and illegally agreed to provide material

support to and for FTO front companies and agents, each Defendant knew that Iran had, since

1984, been officially designated by the United States as a State Sponsor of Terrorism, subject to

various U.S. sanctions, and knew or were deliberately indifferent to the fact that such designation

was based in part on Iran’s sponsorship and patronage of FTOs Hezbollah, Kata’ib Hezbollah,

Ansar al-Islam, al Qaeda, al Qaeda in Iraq, and that Iran used Hezbollah, Kata’ib Hezbollah,

Ansar al-Islam, al Qaeda, and al Qaeda in Iraq, as primary mechanisms to enable Iran to cultivate

and support terrorism.

       2561. Each Defendant knew that Hezbollah Kata’ib Hezbollah, Ansar al-Islam, al Qaeda

and al Qaeda in Iraq, were each designated as an FTO at all times relevant to this action. Each

Defendant also knew that Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda

in Iraq, engaged in terrorist activities (8 U.S.C. § 1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. §


                                                523
2656f), and acts of international terrorism (18 U.S.C. § 2331).

       2562. Each Defendant knew or was deliberately indifferent to the fact that by illegally

providing material support to FTO front companies and agents, the FTO front companies and

agents thereby evaded U.S. sanctions and regulations directed at mitigating the risk that such

terrorist agents and front companies would facilitate acts of international terrorism by and

through FTOs.

       2563. The acts of international terrorism that injured the Plaintiffs constitute acts of

international terrorism under 18 U.S.C. § 2331, and constitute “engaging in terrorist activity”

under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or “engaging in terrorism” under 22 U.S.C. § 2656f.

       2564. Each Defendant knew or was deliberately indifferent to the fact that by illegally

and affirmatively hiding the movement of U.S. dollars by terrorist agents and front companies

through the international financial system from U.S. depository institutions, law enforcement and

counter-terrorism agencies, the Defendants were thereby knowingly, fraudulently, and illegally

providing material support to FTOs.

       2565. By illegally, knowingly, and fraudulently providing material support to known

terrorist agents and front companies, in direct contravention of U.S. laws and regulations enacted

expressly to combat and disrupt terrorism and terrorist organizations, each Defendant knew or

was deliberately indifferent to the fact that the material support each provided would foreseeably

result in the transfer of millions of dollars to FTOs Hezbollah, Kata’ib Hezbollah, Ansar al-

Islam, al Qaeda, and al Qaeda in Iraq, and that such transferred funds would be used to plan,

authorize and commit terrorism.

       2566. The material support that each Defendant knowingly or with deliberate

indifference provided to known terrorist agents and front companies of FTOs Hezbollah, Kata’ib


                                               524
Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda in Iraq, facilitated acts of international

terrorism in violation of §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f,

and caused Plaintiffs’ injuries.

       2567. The Defendants’ knowing transfer of hundreds of billions of USD to known

terrorist agents and front companies of FTOs through the United States financial system in a

manner expressly, fraudulently, and illegally designed to ensure that the funds could be

transferred without being monitored by U.S. regulators and law enforcement agencies – were

acts dangerous to human life by their nature and as further evidenced by their consequences.

Specifically, the fraudulent and illegal acts described herein were anything but routine banking

services, and instead, by directly serving to augment the resources of known terrorist agents and

front companies, and knowingly assist known terrorist agents and front companies in their covert

contravention of laws and regulations designed and implemented to combat the flow of financing

to FTOs and other terrorists, were acts directly and unequivocally dangerous to human life.

       2568. The Defendants’ acts either occurred primarily outside the territorial jurisdiction

of the United States or transcended national boundaries in terms of the means by which they

were accomplished.

       2569. The Defendants collectively transferred      hundreds of billions of U.S. dollars

through the United States in a manner illegally and fraudulently designed to purposefully

circumvent attempted monitoring by U.S. regulators and law enforcement agencies and prevent

the interdiction of such illegal funds, and such illegal and fraudulent acts of and by the

Defendants foreseeably resulted in the provision of material support to FTOs, and were thus

themselves acts of international terrorism endangering human life because they either were, or

objectively appear to have been intended to: (a) intimidate or coerce the civilian population of


                                              525
the United States and other nations, (b) influence the policy of the governments of the United

States and other nations by intimidation or coercion (in part to cause them to withdraw Coalition

Forces from Iraq), and/or (c) affect the conduct of the governments of the United States and

other nations by facilitating the roles of Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda,

and al Qaeda in Iraq’s in killing and injuring hundreds of American nationals in Iraq.

       2570. The illegal and fraudulent conduct of each Defendant was a substantial cause in

fact and a significant factor in the chain of events leading to the Plaintiffs’ injuries, and

foreseeably and substantially accelerated and multiplied the ability of Hezbollah, Kata’ib

Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda in Iraq’s to engage in terrorist activity (8

U.S.C. § 1182(a)(3)(B)(iii)- (iv)), terrorism (22 U.S.C. § 2656f), and acts of international

terrorism under the definition set forth in 18 U.S.C. § 2331. Each Defendant’s conduct was thus

also a substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.

       2571. Furthermore, each Plaintiff’s injuries constitutes a harm falling within the risk

contemplated by each Defendant’s overt acts, and each Defendant’s knowledge of, or deliberate

indifference to, the fact that they were providing material support to front companies and agents

of Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda in Iraq. Injuries

resulting from terrorist attacks planned, designed, assisted, funded, initiated, and/or overseen by

Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda in Iraq, are precisely the

risks contemplated by statutes, regulations and Executive Orders designed to ensure that such

front companies and agents of FTOs were restricted from accessing U.S. dollars, financial

services, and expert advice and services, and that any funds it did receive that touched U.S.

depository institutions were transparent and could be blocked if warranted.

       2572. Through its conduct as described above, by knowingly, illegally and fraudulently


                                                 526
violating 18 U.S.C. § 2339B in the manner and with the state of mind alleged above, each

Defendant committed acts of international terrorism endangering human life and is civilly liable

for damages to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                               EIGHTH CLAIM FOR RELIEF

           PRIMARY CIVIL LIABILITY OF COMMERZBANK AG AND
    COMMERZBANK AG, NEW YORK BRANCH UNDER 18 U.S.C. § 2333(a) FOR
  VIOLATIONS OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF INTERNATIONAL
                                TERRORISM

                       (Providing Material Support to Terrorists under 2339A)

       2573. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       2574. Defendants Commerzbank AG and Commerzbank AG, New York Branch

provided material support to the IRGC through their acts on behalf of IRISL, and Commerzbank

AG and Commerzbank AG, New York Branch illegally and fraudulently violated § 2339A by

intentionally and knowingly concealing and disguising the nature, location, source, and

ownership of material support it provided to IRISL, knowing or deliberately indifferent to the

fact that IRISL and the IRGC would use that support in preparation for and, carrying out violent

acts of international terrorism, including contraventions of 18 U.S.C. §§ 1114, 1203, 1362,

2332(a), 2332(b), 2332(c), 2332a, and/or 2332f. Defendants Commerzbank AG and

Commerzbank AG, New York Branch knew or were deliberately indifferent to the fact that the

IRISL had been designated an SDN for Weapons of Mass Destruction-related activities that

included arms shipments, including shipments destined for Hezbollah and other terrorists.

       2575. The conduct of Defendants Commerzbank AG and Commerzbank AG, New York

Branch’s was a substantial cause in fact and a significant factor in the chain of events leading to

the Plaintiffs’ injuries, and substantially accelerated and multiplied the ability of IRGC,

                                                527
Hezbollah, and the Special Groups to engage in terrorist activity (8 U.S.C § 1182(a)(3)(B)(iii)-

(iv)), terrorism (22 U.S.C. § 2656f), and/or to commit acts of international terrorism as that terms

is defined in 18 U.S.C. § 2331.

        2576. The material support knowingly and illegally provided by Commerzbank AG and

Commerzbank AG, New York Branch to the IRISL provided foreseeable, substantial assistance

to the IRGC, Hezbollah and the Special Groups, thereby preparing and facilitating acts of

terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a,

and/or 2332f that caused Plaintiffs’ injuries, and thus the illegal conduct of Commerzbank AG

and Commerzbank AG, New York Branch’s was a substantial, foreseeable factor in bringing

about the Plaintiffs’ injuries.

        2577. Commerzbank AG and Commerzbank AG, New York Branch’s illegal conduct

transcended national boundaries in terms of the means by which it was accomplished.

        2578. Commerzbank AG and Commerzbank AG, New York Branch’s knowing or

deliberately indifferent provision of illegal financial services to the IRGC and IRISL were acts

that were dangerous to human life by their nature and as evidenced by their consequences.

Specifically, the fraudulent and illegal acts described herein were anything but routine banking

services, and instead, by directly serving to augment the resources of known terrorist agents and

front companies, and knowingly assist known terrorist agents and front companies in their covert

contravention of laws and regulations designed and implemented to combat the flow of financing

to FTOS and other terrorists, were acts directly and unequivocally dangerous to human life.

        2579. The illegal conduct of Commerzbank AG and Commerzbank AG, New York

Branch’s itself was international terrorism endangering human life because it either was or

objectively appears to have been intended to: (a) intimidate or coerce the civilian population of


                                                528
the United States and other nations, (b) influence the policy of the governments of the United

States and other nations by intimidation or coercion, and/or (c) affect the conduct of the

governments of the United States and other nations by facilitating Iran’s ability to prepare for

and/or carry out mass destruction and murder.

       2580. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

contemplated by Commerzbank AG and Commerzbank AG, New York Branch’s material

support to the IRGC and IRISL. Injuries resulting from terrorist attacks perpetrated, planned,

supported by, funded, or assisted by Iran and Hezbollah are precisely the risks contemplated by

statutes and regulations designed to ensure that the IRGC, IRISL and Iran had restricted access to

USD and financial services, and that any funds they did receive that touched U.S. depository

institutions were transparent and could be blocked if warranted, and did not benefit an SDN.

       2581. Through its illegal conduct as described above, by knowingly or with deliberate

indifference providing material support to Iran, the IRGC, and IRISL, and thereby violating 18

U.S.C. § 2339A in the manner and with the state of mind alleged above, Commerzbank AG and

Commerzbank AG, New York Branch are liable for damages to each Plaintiff for their injuries

pursuant to 18 U.S.C. § 2333(a).

                               NINTH CLAIM FOR RELIEF

      PRIMARY CIVIL LIABILITY OF STANDARD CHARTERED BANK UNDER 18
 U.S.C. § 2333(a) FOR VIOLATIONS OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF
                         INTERNATIONAL TERRORISM

                       (Providing Material Support to Terrorists under 2339A)

       2582. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       2583. Defendant Standard Chartered Bank illegally provided material support to the


                                                529
IRGC, the IRGC-QF, Hezbollah, al Qaeda, AQI, AAI, the Badr Corps/Badr Organization, KH,

JAM, the PDB, AAH, Abu Mustafa Al-Sheibani network, Abu Mahdi al-Muhandis network,

and/or other terrorist organizations, through its acts on behalf of Mahan Air, MODAFL and

other entities identified supra in violation of § 2339A by fraudulently and illegally concealing

and disguising the nature, location, source, and ownership of material support it provided to

Mahan Air, MODAFL and other entities identified supra, knowing or deliberately indifferent to

the fact that the IRGC, the IRGC-QF, Hezbollah, al Qaeda, AQI, AAI, the Badr Corps/Badr

Organization, KH, JAM, the PDB, AAH, Abu Mustafa Al-Sheibani network, Abu Mahdi al-

Muhandis network, and/or other terrorist organizations, would use that support in preparation for

or in carrying out violent acts of international terrorism, including violations of 18 U.S.C. §§

1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f.

       2584. Defendant Standard Chartered Bank each knew or was deliberately indifferent to

the fact that Mahan Air, MODAFL and other entities identified supra were utilizing Letters of

Credit facilitated by Standard Chartered Bank to evade U.S. sanctions and acquire materials

used, inter alia, to effectuate arms shipments, transport weapons, personnel and technology to the

IRGC-QF and Hezbollah.

       2585. Mahan Air did, in fact, transport weapons, personnel and technology into Iraq on

behalf of the IRGC-QF and Hezbollah and did, in fact, transport modules used to control and

activate IEDs and EFPs deployed against Coalition Forces in Iraq.

       2586. Iran could not have successfully evaded U.S. sanctions and obtained raw

materials and manufacturing equipment prohibited by the International Traffic in Arms

Regulations (“ITARs”), Export Administration Regulations (“EARs”), and Iran Trade

Regulations (“ITRs”) simply by establishing front companies in foreign jurisdictions like


                                               530
Malaysia, Singapore or Dubai because those front companies could not have negotiated

international payments without being able to provide U.S. and other suppliers with conventional

letters of credit drawn on Western banks with established correspondent accounts with U.S.

clearing banks.

       2587. Nor could the front companies that participated in Iran’s clandestine supply chain

have succeeded in their efforts had they been forced to rely solely on financing by Iranian banks

because those banks could not have provided financing directly since they could not maintain

correspondent accounts with U.S. clearing banks and most of them were blacklisted at one point

in time or another and frozen out of the US dollar-clearing system.

       2588. For example, no legitimate U.S. manufacturer would have agreed to transport

materials subject to the ITARs, EARs or ITRs to an unknown company in Singapore or Dubai

based on a letter of credit issued by Bank Saderat or Bank Melli.

       2589. The linchpin of Iran’s illegal and clandestine supply chain was the cooperation of

Standard Chartered Bank and Standard Chartered Bank, New York Branch and the other

Western Bank Defendants who concealed both the role of Iranian banks in providing the credit

necessary to finance the transactions and the identities of the Iranian military and IRGC sub-

agencies that were actually purchasing the raw materials and manufacturing equipment

(invariably being transported to Iran by IRISL, Mahan Air or Iran Air).

       2590. Defendant Standard Chartered Bank knew or was deliberately indifferent to the

fact that Mahan Air, MODAFL and other entities identified supra were utilizing Letters of Credit

facilitated by Standard Chartered Bank to evade U.S. sanctions and acquire materials used, inter

alia, to effectuate arms shipments, transport weapons, personnel and technology to the IRGC-QF

and Hezbollah.


                                               531
        2591. Mahan Air did, in fact, transport weapons, personnel and technology into Iraq on

behalf of the IRGC-QF and Hezbollah and did, in fact, transport modules used to control and

activate IEDs and EFPs deployed against Coalition Forces in Iraq.

        2592. With the necessary and illegal assistance of Standard Chartered Bank and the

other Western Bank Defendants, MODAFL did in fact acquire spare parts for various military

aircraft.

        2593. With the necessary and illegal assistance of Standard Chartered Bank and the

other Western Bank Defendants, Iranian front companies did purchase hydraulic press

components of the kind used to manufacture EFPs and did purchase steel and copper and other

materials necessary for the manufacturing of EFPs and other weapons deployed against Coalition

Forces in Iraq.

        2594. This illegal substantial assistance to Iran’s terror network (including the IRGC

and MODAFL), knowingly provided by Defendant Standard Chartered Bank made it possible

for Iran to procure the radio frequency modules, metals, and hydraulic presses used to

manufacture the copper plates and steel cylinders necessary to manufacture the EFPs and other

Iranian weapons used in the attacks on the Plaintiffs, as well Iran’s transport of weapons,

supplies, and IRGC and Hezbollah operatives (who conducted, supervised, and trained the

perpetrators of those attacks).

        2595. The illegal conduct of Defendant Standard Chartered Bank was a substantial

cause in fact and a significant factor in the chain of events leading to the Plaintiffs’ injuries, and

substantially accelerated and multiplied the IRGC’s ability to engage in terrorist activity (8

U.S.C § 1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. § 2656f), and commit acts of international

terrorism as that term is defined in 18 U.S.C. § 2331.


                                                 532
        2596. The illegal substantial assistance that Standard Chartered Bank knowingly and

illegally provided to Iran through its Agents and Proxies, including Mahan Air, MODAFL and

other entities identified supra provided foreseeable material support to the IRGC, the IRGC-QF,

Hezbollah, al Qaeda, AQI, AAI, the Badr Corps/Badr Organization, KH, JAM, the PDB, AAH,

Abu Mustafa Al-Sheibani network, Abu Mahdi al-Muhandis network, and/or other terrorist

organizations, thereby preparing and facilitating acts of terrorism in violation of 18 U.S.C. §§

1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries,

and thus the illegal conduct of Standard Chartered Bank was a substantial and foreseeable factor

in bringing about the Plaintiffs’ injuries.

        2597. The illegal conduct of Standard Chartered Bank transcended national boundaries

in terms of the means by which it was accomplished.

        2598. The knowing or deliberately indifferent provision of illegal financial services by

Standard Chartered Bank to the IRGC, Mahan Air, MODAFL and other entities identified supra,

were acts that were dangerous to human life by their nature and as evidenced by their

consequences. Specifically, the fraudulent and illegal acts described herein were anything but

routine banking services, and instead, by directly serving to augment the resources of known

terrorist agents and front companies, and knowingly assist known terrorist agents and front

companies in their covert contravention of laws and regulations designed and implemented to

combat the flow of financing to terrorists, were acts directly and unequivocally dangerous to

human life.

        2599. The illegal conduct of Standard Chartered Bank constituted acts of international

terrorism endangering human life because they either were, or objectively appear to have been

intended to: (a) intimidate or coerce the civilian population of the United States and other


                                               533
nations, (b) influence the policy of the governments of the United States and other nations by

intimidation or coercion, and/or (c) affect the conduct of the governments of the United States

and other nations by facilitating Iran’s ability to prepare for and/or carry out mass destruction

and murder.

       2600. Furthermore, each Plaintiff’s injuries constitute harm falling within the risk

contemplated by and known to Standard Chartered Bank by virtue and in view of their illegal

material support to the IRGC, the IRGCQF, Hezbollah, al Qaeda, AQI, AAI, the Badr

Corps/Badr Organization, KH, JAM, the PDB, AAH, Abu Mustafa Al-Sheibani network, Abu

Mahdi al-Muhandis network, and/or other terrorist organizations. Injuries resulting from terrorist

attacks perpetrated, planned, supported by, funded, or assisted by Iran and Hezbollah are

precisely the risks contemplated by statutes and regulations designed to ensure that Iran had

restricted access to U.S. dollars and financial services, and that any funds they did receive that

touched U.S. depository institutions were transparent and could be blocked if warranted, and did

not benefit an SDN.

       2601. Through its illegal conduct as described above, by knowingly or with deliberate

indifference violating 18 U.S.C. § 2339A in the manner and with the state of mind alleged above,

Standard Chartered Bank is liable for damages to each Plaintiff for their injuries pursuant to 18

U.S.C. § 2333(a).

                              TENTH CLAIM FOR RELIEF

           PRIMARY CIVIL LIABILITY OF COMMERZBANK AG AND
    COMMERZBANK AG, NEW YORK BRANCH UNDER 18 U.S.C. § 2333(a) FOR
  VIOLATIONS OF 18 U.S.C. § 2339B CONSTITUTING ACTS OF INTERNATIONAL
                                TERRORISM

                 (Providing Material Support or Resources to FTOs under 2339B)

       2602. Plaintiffs repeat and re-allege each and every allegation of the foregoing

                                               534
paragraphs as if fully set forth herein.

        2603. Defendants Commerzbank AG and Commerzbank AG, New York Branch

violated § 2339B by providing material support to Hezbollah through the illegal acts of

Commerzbank AG and Commerzbank AG, New York Branch’s on behalf of its customer

Waisenkinderprojekt Libanon e.V. (Orphans Project Lebanon e.V.).

        2604. Commerzbank AG and Commerzbank AG, New York Branch knew or were

deliberately indifferent to the fact that Orphans Project Lebanon e.V. was transferring funds

through Commerzbank AG and Commerzbank AG, New York Branch to FTO Hezbollah and

that Hezbollah would use that support in preparation for, or in carrying out, acts of international

terrorism, including violations of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c),

2332a, and/or 2332f.

        2605. The illegal conduct of Defendant Commerzbank AG and Commerzbank AG, New

York Branch’s was a substantial cause in fact and a significant factor in the chain of events

leading to the Plaintiffs’ injuries, and substantially accelerated and multiplied Hezbollah’s ability

to engage in terrorist activity (8 U.S.C § 1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. § 2656f),

and acts of international terrorism as that term is defined in 18 U.S.C. § 2331.

        2606. The material support knowingly and illegally provided by Commerzbank AG and

Commerzbank AG, New York Branch to the Orphans Project Lebanon e.V. and hence to

Hezbollah provided foreseeable substantial assistance to the Hezbollah and the Special Groups,

thereby preparing and facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114, 1203,

1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries, and thus

Commerzbank’s conduct was a substantial and foreseeable factor in bringing about the Plaintiffs’

injuries.


                                                535
       2607. The illegal conduct of Commerzbank AG and Commerzbank AG, New York

Branch’s transcended national boundaries in terms of the means by which it was accomplished.

       2608. Commerzbank AG and Commerzbank AG, New York Branch’s knowing or

deliberately indifferent provision of illegal financial services to Hezbollah were acts that were

dangerous to human life by their nature and as evidenced by their consequences. Specifically,

the fraudulent and illegal acts described herein were anything but routine banking services, and

instead, by directly serving to augment the resources of known terrorist agents and front

companies, and knowingly assist known terrorist agents and front companies in their covert

contravention of laws and regulations designed and implemented to combat the flow of financing

to FTOs and other terrorists, were acts directly and unequivocally dangerous to human life.

       2609. Commerzbank AG and Commerzbank AG, New York Branch’s conduct itself

constitutes an act of international terrorism because it either was, or objectively appears to have

been intended to: (a) intimidate or coerce the civilian population of the United States and other

nations, (b) influence the policy of the governments of the United States and other nations by

intimidation or coercion, and/or (c) affect the conduct of the governments of the United States

and other nations by facilitating Iran’s ability to prepare for and/or carry out mass destruction

and murder.

       2610. Commerzbank AG and Commerzbank AG, New York Branch knew or were

deliberately indifferent to the fact that Hezbollah had been designated an FTO, SDT and SDGT.

       2611. Each Defendant also knew that Hezbollah engaged in terrorist activities (8 U.S.C.

§ 1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. § 2656f), and acts of international terrorism (18

U.S.C. § 2331).

       2612. Furthermore, each Plaintiff’s injuries constitute a harm within the risk known to


                                               536
and contemplated by Commerzbank AG and Commerzbank AG, New York Branch’s by and

through their material support to Hezbollah. Injuries resulting from terrorist attacks planned,

supported by, funded, or assisted by Hezbollah are precisely the risks contemplated by Executive

Orders, statutes and regulations designed to ensure that Iran had restricted access to U.S. dollars

and financial services, and that any funds it did receive that touched U.S. depository institutions

could be monitored by U.S. regulators and law enforcement agencies.

       2613. Through its illegal conduct as described above, by knowingly or with deliberate

indifference, providing material support to Hezbollah, and thereby violating 18 U.S.C. § 2339B

in the manner and with the state of mind alleged above, Commerzbank AG and Commerzbank

AG, New York Branch is civilly liable for damages to each Plaintiff for their injuries pursuant to

18 U.S.C. § 2333(a).

                               ELEVENTH CLAIM FOR RELIEF

      PRIMARY CIVIL LIABILITY OF HSBC BANK USA, N.A. AND HSBC NORTH
  AMERICA HOLDINGS, INC AND HSBC HOLDINGS PLC AND HSBC BANK PLC
    AND HSBC BANK MIDDLE EAST LIMITED UNDER 18 U.S.C. § 2333(a) FOR
  VIOLATIONS OF 18 U.S.C. § 2332d CONSTITUTING ACTS OF INTERNATIONAL
                                TERRORISM

                       (Conducting financial transactions with Iran under 2332d)

       2614. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       2615. As alleged above, at all relevant times HBSC Bank USA, N.A. and HSBC North

America Holdings, Inc. and HSBC Holdings Plc and HSBC Bank Plc and HSBC Bank Middle

East Limited knew that Iran was a country designated by the United States under section 6(j) of

the Export Administration Act of 1979 (50 App. U.S.C. 2405) as a country supporting

international terrorism, yet HBSC Bank USA, N.A. nevertheless engaged in thousands of

financial transactions with Iran in violation of 18 U.S.C. § 2332d.
                                               537
       2616. Defendant HSBC Bank USA, N.A. and HSBC North America Holdings, Inc. are

juridical persons organized under the laws of the United States pursuant to 18 U.S.C. §

2332d(b)(2)(C), and each is also deemed to be a person within the United States pursuant to 18

U.S.C. § 2332d(b)(2)(D).

       2617. Section 2331(3) explicitly defines “person” to include “any individual or entity

capable of holding a legal or beneficial interest in property”

       2618. HSBC Bank USA, N.A. is a federally chartered banking institution and subsidiary

of HSBC North America Holdings, Inc. (“HSBC North America”). HSBC North America is an

indirect subsidiary of HSBC Holdings. HSBC Holdings Plc is the ultimate parent company of

one of the world’s largest banking and financial services groups with approximately 6,900

offices in over 80 countries (collectively, HSBC Holdings and its subsidiaries are the “HSBC

Group”).

       2619. Both HSBC Bank USA, N.A. and HSBC Holdings Plc acknowledged that their

illegal and fraudulent conduct described herein violated the International Emergency Economic

Powers Act (“IEEPA”) and violating the Trading with the Enemy Act (“TWEA”), in the

Statement of Facts incorporated by reference as part of the Deferred Prosecution Agreement they

entered with the Department of Justice.

       2620. Each Defendant knew or was deliberately indifferent to the indisputable fact that

Hezbollah had been designated an FTO.

       2621. Each Defendant also knew or was deliberately indifferent to the indisputable fact

that Kata’ib Hezbollah had been designated an FTO.

       2622. Each Defendant also knew or was deliberately indifferent to the indisputable fact

that Ansar al-Islam had been designated an FTO.


                                                538
       2623. Each Defendant also knew or was deliberately indifferent to the indisputable fact

that al Qaeda had been designated an FTO.

       2624. Each Defendant also knew or was deliberately indifferent to the indisputable fact

that al Qaeda in Iraq had been designated an FTO.

       2625. Each Defendant also knew or was deliberately indifferent to the indisputable fact

that the IRGC-QF had been designated an SDGT.

       2626. Each Defendant also knew or was deliberately indifferent to the indisputable facts

that Bank Saderat (including Defendant Bank Saderat Plc) had been designated an SDGT and

that OFAC had issued a public statement that Bank Saderat has been a significant facilitator of

Hezbollah’s financial activities and has served as a direct conduit between the Government of

Iran and Hezbollah.

       2627. Each Defendant also knew or was deliberately indifferent to the indisputable fact

that the IRGC had been designated an SDN.

       2628. Each Defendant also knew or was deliberately indifferent to the indisputable facts

that Bank Melli (including Melli Bank Plc), Bank Saderat (including Defendant Bank Saderat

Plc), Bank Mellat, and Bank Sepah had been designated SDNs before November 2008, and, as

such, were excluded from accessing the U-Turn exemption in the Iranian Transaction

Regulations.

       2629. Each Defendant also knew or was deliberately indifferent to the indisputable facts

that the IRISL and multiple IRISL entities had been designated SDNs.

       2630. As alleged above, the Defendants knowingly conducted illegal and fraudulent

financial transactions on behalf of Iran through Bank Melli and other Iranian counter-parties that

did not fall within the safe harbor provisions of the regulations issued by the U.S. Treasury


                                               539
Department – regulations passed for the specific purposes of mitigating the risk that funds

transfers to Iran could be used to: engage in terrorist activity under 8 U.S.C. § 1182(a)(3)(B)(iii)-

(iv), terrorism under 22 U.S.C.§ 2656f, or acts of international terrorism under 18 U.S.C. § 2331.

       2631. In fact, the transactions at issue (including at least the $183 million that HBSC

Bank USA, N.A. illegally and fraudulently facilitated on behalf of sanctioned entities in Iran that

were identified in HSBC Bank USA, N.A.’s December 11, 2012 Deferred Prosecution

Agreement with DOJ) explicitly violated 31 C.F.R § 535.701 (a)(2) and 31 C.F.R § 560.203.

       2632. Defendant HBSC Bank USA, N.A. knew that Defendants HSBC-Europe and

HSBC-Middle East were deliberately, illegally and fraudulently falsifying, altering and omitting

information in funds transfer payment order messages being processed through HSBC Bank

USA, N.A., thereby evading U.S. laws and regulations whose express purpose was (and is) to

ensure that only a very limited class of payments could be facilitated to Iran, and that payment

order messages for such funds transfers required transparency in order to ensure that the transfers

qualified for the limited exceptions and exemptions and did not result in U.S. depository

institutions processing transactions for the benefit of SDNs.

       2633. As alleged in detail above, throughout the relevant time period, HBSC Bank

USA, N.A. knew that other HSBC Defendants such as HSBC-London and HSBC-Middle East

were providing material support to Iran in a manner violating U.S. laws and regulations, and

HBSC Bank USA, N.A. also knew its own systems and networks were being used to facilitate

the HSBC Defendants’ illegal conduct.

       2634. Defendant HBSC Bank USA, N.A. also thus knew or was deliberately indifferent

to the fact that Iran, the IRGC, IRISL, Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda,

al Qaeda in Iraq and Defendant Bank Saderat Plc all engaged in terrorist activity under 8 U.S.C.


                                                540
§ 1182(a)(3)(B)(iii)-(iv), terrorism under 22 U.S.C. § 2656f, and acts of international terrorism

under 18 U.S.C. § 2331 (including violations of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a),

2332(b), 2332(c), 2332a, and/or 2332f), and that Iran provided massive support and sponsorship

for violations of all these statutes, while also providing support for other violent acts of

international terrorism, such as those planned, attempted, and/or perpetrated by the Special

Groups.

       2635. Knowing that Defendants HSBC-London and HSBC-Middle East were illegally

and fraudulently moving billions of sanctions-evading Iranian USD through HSBC Bank USA,

N.A.’s offices with the specific intent of defeating HSBC Bank USA, N.A.’s OFAC filters and

violating HBSC Bank USA, N.A. reporting requirements, it was reasonably foreseeable that

HSBC Bank USA, N.A.’s conduct would aid Iran and Iran’s agents, proxies, and strategic

partners (including Hezbollah, Kata’ib Hezbollah, al Qaeda, al Qaeda in Iraq, the IRGC, and

Special Groups) to engage in terrorist activity under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), terrorism

under 22 U.S.C. § 2656f, and acts of international terrorism under 18 U.S.C. § 2331.

       2636. Because Defendant HBSC Bank USA, N.A. is a financial institution operating in

the United States, at all times relevant to the Complaint, it is deemed by law to have been aware

of all designations made to the SDN list, including without limitation the designations for Iran,

Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq, the IRGC, the

IRGC-QF, Bank Saderat (including Defendant Bank Saderat Plc), Bank Melli, Bank Mellat,

Bank Sepah, IRISL (and multiple IRISL entities).

       2637. Defendant HBSC Bank USA, N.A. thus also knew or was deliberately indifferent

to the fact that Bank Melli (including Melli Bank Plc), Bank Saderat (including Defendant Bank

Saderat Plc) Bank Mellat, and Bank Sepah had been designated SDNs before November 2008,


                                               541
and, as such, were excluded from accessing the U-Turn exemption in the Iranian Transaction

Regulations.

       2638. Defendants’ illegal and fraudulent U.S. dollar clearing transactions on behalf of

Iran and Iranian banks were not separate from Iran’s material support of terrorism; they were the

mechanism through which the material support was accomplished.

       2639. Defendant HSBC Bank USA, N.A.’s illegal and fraudulent conduct foreseeably

and substantially enhanced the ability of Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al

Qaeda, al Qaeda in Iraq, the IRGC’s and the Special Groups’ and other Iranian-sponsored

terrorists’ to engage in terrorist activity, including preparing and facilitating acts of terrorism in

violation of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that

caused Plaintiffs’ injuries, and thus HSBC Bank USA, N.A.’s conduct was also a substantial,

foreseeable factor in bringing about the Plaintiffs’ injuries.

       2640. Defendant HSBC Bank USA, N.A.’s knowing, or deliberately indifferent

provision of illegal and fraudulent financial services to Iran, enabled Iran to move billions of

U.S. dollars through the United States without those funds being monitored by U.S. regulators

and law enforcement agencies and therefore were acts that were dangerous to human life, by

their nature and as evidenced by their consequences. Specifically, the fraudulent and illegal acts

described herein were anything but routine banking services, and instead, by directly serving to

augment the resources of Iran, and knowingly assist Iran in its covert contravention of laws and

regulations designed and implemented to combat the flow of financing to terrorists and terrorist-

supporting states and entities, were acts directly and unequivocally dangerous to human life.

       2641. Defendant HSBC Bank USA, N.A.’s illegal and fraudulent acts transcended

national boundaries in terms of the means by which they were accomplished.


                                                 542
       2642. Defendant HSBC Bank USA, N.A.’s conduct was act of international terrorism

endangering human life because it either was, or objectively appears to have been intended to:

(a) intimidate or coerce the civilian population of the United States and other nations, (b)

influence the policy of the governments of the United States and other nations by intimidation or

coercion, and/or (c) affect the conduct of the governments of the United States and other nations

by facilitating Iran’s ability to prepare for and/or carry out mass destruction and murder.

       2643. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

known to and contemplated by Defendant HSBC Bank USA, N.A.’s as a result of its illegal and

fraudulent violations, including its knowing agreement and scheme to provide illegal and

fraudulent services to Iran. Injuries resulting from terrorist attacks (including attacks launched by

Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, and al Qaeda in Iraq, or the Special

Groups) that were planned, supported by, funded, or assisted by the IRGC and/or Hezbollah

and/or Kata’ib Hezbollah, and/or Ansar al-Islam, and/or al Qaeda, and/or al Qaeda in Iraq are

precisely the risks contemplated by Executive Orders, statutes and regulations designed to

ensure that Iran had restricted access to U.S. dollars and financial services, and that any funds it

did receive that touched U.S. depository institutions could be monitored by U.S. regulators and

law enforcement agencies, and that the transactions were not for the benefit of SDNs.

       2644. Through its illegal and fraudulent conduct as described above, by violating §

2332d in the manner and with the state of mind alleged above, HBSC Bank USA, N.A. and

HSBC North America Holdings, Inc. and HSBC Holdings PLC and HSBC Bank PLC and HSBC

Bank Middle East Limited committed acts of international terrorism endangering human life, and

are liable for damages to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).




                                                543
                               TWELFTH CLAIM FOR RELIEF

          PRIMARY CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) OF ALL
  DEFENDANTS FOR VIOLATIONS OF 18 U.S.C § 2332d CONSTITUTING ACTS OF
                    INTERNATIONAL TERRORISM

                      (Conducting financial transactions with Iran under 2332d)

       2645. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       2646. As set forth above, each of the Defendants knew or had reasonable cause to know

that Iran was designated under section 6(j) of the Export Administration Act of 1979 (50 App.

U.S.C. 2405) as a country supporting international terrorism and nonetheless knowingly engaged

in thousands of illegal financial transactions with the government of Iran through their U.S.

operations.

       2647. Each of the Bank Defendants signed Deferred Prosecution Agreements with the

U.S. Department of Justice, as well as Consent Orders with the NYDFS, outlining the duration,

scope, techniques, and volume of transactions, documenting the Bank Defendants’ illegal

financial transactions. The Statement of Facts in each of those agreements, admitted by the Bank

Defendants, detail how the Defendants provided Iran and other state sponsors of terror illegal

access to the U.S. financial system, violating the International Emergency Economic Powers Act

(“IEEPA”) and violating the Trading with the Enemy Act (“TWEA”).

       2648. Defendants each utilized their respective New York branches in connection with

their agreement to provide Iran material support in an illegal manner in order to effectuate and

facilitate the Conspiracy, and each of those respective New York branches is a “person in the

United States” within the scope of 18 U.S.C. § 2332d(b)(2)(D).

       2649. Section 2331(3) explicitly defines “person” to include “any individual or entity


                                              544
capable of holding a legal or beneficial interest in property.”

       2650. Each Defendant knew or was deliberately indifferent to the indisputable facts that

Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq had each been

designated an FTO, that the IRGC-QF and Bank Saderat (including Defendant Bank Saderat Plc)

had each been designated an SDGT, and that multiple other Iranian actors and agents (including

the IRGC, Bank Melli, Bank Mellat, Bank Sepah, IRISL (and multiple IRISL entities)) had been

designated SDNs.

       2651. The Defendants also knew or were deliberately indifferent to the fact that Bank

Melli (including Melli Bank Plc), Bank Saderat (including Defendant Bank Saderat Plc), Bank

Mellat, and Bank Sepah had been designated SDNs before November 2008, and were therefore

legally excluded from accessing the U-Turn exemption in the Iranian Transaction Regulations.

       2652. As set forth above, the illegal transactions knowingly and fraudulently facilitated

through New York by the respective New York branches of the above-referenced Defendants

thus did not fall within the safe harbor provisions of regulations issued by the U.S. Treasury

Department for U-Turn exemption transactions, and therefore violated the criminal provisions of

18 U.S.C § 2332d(a).

       2653. The fraudulent transactions at issue directly and explicitly violated 31 C.F.R

535.701(a)(2) and 31 C.F.R 560.203.

       2654. The Defendants’ illegal and fraudulent acts committed by and through their New

York branches transcended national boundaries in terms of the means by which they were

accomplished.

       2655. Each of the above-referenced Defendants’ illegal and fraudulent conduct by and

through their New York branches foreseeably and substantially enhanced the ability to engage in


                                                545
terrorist activity of Hezbollah, Kata’ib Hezbollah’, Ansar al-Islam, al Qaeda, al Qaeda in Iraq,

the IRGCs and Special Groups and other Iranian sponsored terrorists, including the preparation

and facilitation of acts of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a),

2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries, and thus each of the above

Defendants’ illegal and fraudulent conduct by and through their New York branches was a

substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.

       2656. Each of the above-referenced Defendants knowingly or with deliberate

indifference provided financial services to Iran in the United States, knowing that its conduct

enabled Iran to move millions (or in some cases, billions) of USD through the United States

without those funds being monitored by U.S. regulators and law enforcement agencies charged

with the responsibility to detect, regulate, and preclude such illegal transactions. That conduct

involved acts that were dangerous to human life by their nature and as evidenced by their

consequences. Specifically, the fraudulent and illegal acts described herein were anything but

routine banking services, and instead, by directly serving to augment the resources of Iran, and

knowingly assisting Iran in its covert contravention of laws and regulations designed and

implemented to combat the flow of financing to terrorists and terrorist-supporting states and

entities, were acts directly and unequivocally dangerous to human life.

       2657. Defendants’ illegal U.S. dollar clearing transactions on behalf of Iran and Iranian

banks were not separate from Iran’s material support of terrorism. Rather, these illegal and

fraudulent acts by the Defendants were the very mechanism through which the material support

to terrorists was accomplished.

       2658. Each Defendant’s conduct was an act of international terrorism because it either

was, or objectively appears to have been intended to: (a) intimidate or coerce the civilian


                                                 546
population of the United States and other nations, (b) influence the policy of the governments of

the United States and other nations by intimidation or coercion, and/or (c) affect the conduct of

the governments of the United States and other nations by facilitating Iran’s ability to prepare for

and/or carry out mass destruction and murder, including its use of FTO proxies to commit, plan

or authorize acts of international terrorism.

       2659. Furthermore, each Plaintiff’s injuries constitutes a harm falling within the risk

contemplated by each of the Defendants’ unlawful conduct, including their knowing agreement

to provide illegal and fraudulent services to Iran. Injuries resulting from terrorist attacks

(including attacks launched by Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, al Qaeda

in Iraq, or the Special Groups) that were planned, supported by, funded, or assisted by the IRGC

and/or Hezbollah, and/or Kata’ib Hezbollah, and/or Ansar al-Islam, and/or al Qaeda and/or al

Qaeda in Iraq are precisely the risks contemplated by Executive Orders, statutes and regulations

designed to ensure that Iran had restricted access to U.S. dollars and financial services, and that

any funds it did receive that touched U.S. depository institutions could be monitored by U.S.

regulators and law enforcement agencies.

       2660. Through the illegal and fraudulent conduct as described herein, by knowingly

violating 18 U.S.C. § 2332d in the manner and with the state of mind alleged herein, Defendants

committed acts of international terrorism and are liable for damages to Plaintiffs for their injuries

or deaths pursuant to 18 U.S.C. § 2333(a).




                                                547
                                 THIRTEEN CLAIM FOR RELIEF

         PRIMARY CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) OF BNP PARIBAS,
        S.A. FOR VIOLATIONS OF 18 U.S.C. § 2332d CONSTITUTING ACTS OF
                        INTERNATIONAL TERRORISM

               (Conducting financial transactions with Iran and Sudan under 2332d)

       2661. Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       2662. As set forth above, BNP Paribas, S.A. knew or had reasonable cause to know that

Iran and Sudan had been designated under section 6(j) of the Export Administration Act of 1979

(50 App. U.S.C. 2405) as countries supporting international terrorism and nonetheless knowingly

engaged in thousands of illegal financial transactions with the governments of Iran and Sudan

through their U.S. operations.

       2663. Defendant BNP Paribas, is a juridical person organized under the laws of the

United States pursuant to 18 U.S.C. § 2332d(b)(2)(C).

       2664. Defendant BNP Paribas, S.A. is deemed to be a person within the United States

pursuant to 18 U.S.C. § 2332d(b)(2)(D).

       2665. Section 2331(3) explicitly defines “person” to include “any individual or entity

capable of holding a legal or beneficial interest in property.”

       2666. BNP Paribas, S.A. utilized its BNP Paribas, S.A. New York Branch in connection

with its agreement to provide Iran and Sudan material support in an illegal manner in order to

effectuate and facilitate the Conspiracy.

       2667. BNP Paribas pled guilty to a one-count information filed in the U.S. District

Court for the Southern District of New York on June 30, 2014, which accused the Bank of

conspiracy to commit an offense against the United States in violation of Title 18, United States


                                                548
Code, Section 371, by conspiring to violate the International Emergency Economic Powers Act

(“IEEPA”), codified at Title 50, United States Code, Section 1701 et seq., and regulations issued

thereunder, and the Trading with the Enemy Act (“TWEA”), codified at Title 50. United States

Code Appendix. Section 1 et seq., and regulations issued thereunder.

       2668. BNP Paribas also pled guilty to one count of Falsifying Business Records in the

First Degree, pursuant to New York Penal Law Section 175.10, and one count of Conspiracy in

the Fifth Degree, pursuant to New York Penal Law Section 105.05(1).

       2669. In connection with the federal and state charges listed above, BNP Paribas

admitted certain facts and conduct, including:

               •   that BNPP developed and implemented policies and procedures for processing
                   U.S. dollar-denominated transfers through the New York Branch and
                   unaffiliated U.S. financial institutions in a manner that was designed to
                   conceal relevant information regarding Sudan, Iran and Cuba that would
                   permit the institutions and their regulators to determine whether the
                   transactions were lawful and consistent with New York State and U.S. laws
                   and regulations; and

               •   that BNPP's conduct allowed sanctioned countries and entities, including
                   Specially Designated Nationals, to access the U.S. financial system and
                   engage in billions of dollars’ worth of U.S. dollar-based financial transactions,
                   significantly undermining the U.S. sanctions and embargos.

               •   From at least 2002 through 2012, BNP Paribas provided U.S. dollar clearing
                   services on behalf of Sudanese, Iranian, and Cuban parties ("Sanctioned
                   Parties") with a value of more than $190 billion which were settled through
                   the New York Branch and other New York-based financial institutions.

               •   Even the highest levels of the compliance division for the New York Branch
                   recognized and accepted that amending, omitting and stripping was
                   widespread among foreign banks transmitting funds through the U.S. When a
                   settlement with U.S regulators and Dutch bank ABN AMRO was announced
                   for violations of U.S. sanctions law, the Head of Ethics and Compliance North
                   America wrote in an email to another employee, "the dirty little secret isn't so
                   secret anymore, oui?"

       2670. On June 29, 2014 Jean-Laurent Bonnafe, CEO of BNP Paribas, signed a Consent


                                                 549
Order with the NYDFS on behalf of BNP Paribas, S.A. New York Branch admitting the above

violations.

       2671. The illegal and fraudulent transactions at issue explicitly violated 31 C.F.R §

535.701(a)(2) and 31 C.F.R § 560.203.

       2672. The Defendant’s illegal and fraudulent acts transcended national boundaries in

terms of the means by which they were accomplished.

       2673. The Defendant’s illegal and fraudulent conduct foreseeably and substantially

enhanced the ability to engage in terrorist activity of Hezbollah, Kata’ib Hezbollah, Ansar al-

Islam, al Qaeda, al Qaeda in Iraq, the IRGC and Special Groups and other Iranian sponsored

terrorists, including the preparation and facilitation of acts of terrorism in violation of 18 U.S.C.

§§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’

injuries, and thus the Defendant’s illegal and fraudulent conduct by and through its New York

branch was a substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.

       2674.    The Defendant knowingly or with deliberate indifference provided financial

services to Iran and Sudan in the United States, knowing that its conduct enabled Iran and Sudan

to move millions (or in some cases, billions) of USD through the United States without those

funds being monitored by U.S. regulators and law enforcement agencies charged with the

responsibility to detect, regulate, and preclude such illegal transactions. That illegal and

fraudulent conduct involved acts that were dangerous to human life by their nature and as

evidenced by their consequences. Specifically, the fraudulent and illegal acts described herein

were anything but routine banking services, and instead, by directly serving to augment the

resources of Iran and Sudan, and knowingly assisting Iran and Sudan in their covert

contravention of laws and regulations designed and implemented to combat the flow of financing


                                                550
to terrorists and terrorist-supporting states and entities, were acts directly and unequivocally

dangerous to human life.

       2675. Defendant’s illegal U.S. dollar clearing transactions on behalf of Iran and Iranian

banks and Sudan and Sudanian banks were not separate from the material support of terrorism by

Iran and Sudan. Rather, these illegal and fraudulent acts by the Defendants were the very

mechanism through which the illegal and fraudulent material support was accomplished.

       2676. The Defendant also knew or was deliberately indifferent to the indisputable fact

that Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda and al Qaeda in Iraq had each been

designated an FTO, that the IRGC-QF and Bank Saderat (including Defendant Bank Saderat Plc)

had each been designated an SDGT, and that multiple other Iranian actors and agents (including

the IRGC, Bank Melli, Bank Mellat, Bank Sepah, IRISL (and multiple IRISL entities)) and

Sudanese actors and agents had been designated SDNs.

       2677. The Defendants also knew or were deliberately indifferent to the fact that Bank

Melli (including Melli Bank Plc), Bank Saderat (including Defendant Bank Saderat Plc), Bank

Mellat, and Bank Sepah had been designated SDNs before November 2008, and, as such, were

excluded from accessing the U-Turn exemption in the Iranian Transaction Regulations.

       2678. As set forth above, the illegal transactions knowingly facilitated through New

York by BNP Paribas, S.A. did not fall within the safe harbor provisions of the regulations

issued by the U.S. Treasury Department for U-Turn exemption transactions, and therefore

violated the criminal provisions of 18 U.S.C § 2332d(a).

       2679. The Defendant’s conduct was an act of international terrorism because it either

was or objectively appears to have been intended to: (a) intimidate or coerce the civilian

population of the United States and other nations, (b) influence the policy of the governments of


                                              551
the United States and other nations by intimidation or coercion, and/or (c) affect the conduct of

the governments of the United States and other nations by facilitating Iran and Sudan’s ability to

prepare for and/or carry out mass destruction and murder.

       2680. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

contemplated by the Defendant’s unlawful conduct, including its knowing agreement to provide

illegal services to Iran and Sudan. Injuries resulting from terrorist attacks (including attacks

launched by Hezbollah, Kata’ib Hezbollah, Ansar al-Islam, al Qaeda, al Qaeda in Iraq, or the

Special Groups) that were planned, supported by, funded, or assisted by the IRGC and/or

Hezbollah, and/or Kata’ib Hezbollah, and/or Ansar al-Islam, and/or al Qaeda and/or al Qaeda in

Iraq are precisely the risks contemplated by Executive Orders, statutes and regulations designed

to ensure that Iran and Sudan had restricted access to U.S. dollars and financial services, and that

any funds they did receive that touched U.S. depository institutions could be monitored by U.S.

regulators and law enforcement agencies.

       2681. Through the conduct as described herein, by knowingly violating 18 U.S.C. §

2332d in the manner and with the state of mind alleged herein, BNP Paribas, S.A. committed

acts of international terrorism and is liable for damages to Plaintiffs for their injuries or deaths

pursuant to 18 U.S.C. § 2333(a).

X.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Court:

       a)      Accept jurisdiction over this action;

       b)      Enter judgment against the Defendants and in favor of Plaintiffs for

               compensatory damages in amounts to be determined at trial;

       c)      Enter judgment against Defendants and in favor of Plaintiffs for treble damages

               pursuant to 18 U.S.C. § 2333;
                                                552
       d)      Enter judgment against Defendants and in favor of Plaintiffs for any and all costs

               sustained in connection with the prosecution of this action, including attorneys’

               fees, pursuant to 18 U.S.C. § 2333;

       e)      Enter an Order declaring that Defendants have violated the Anti-Terrorism Act,

               18 U.S.C. § 2331 et seq.; and

       f)      Grant such other and further relief as justice requires.

PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE.

Respectfully Submitted,                              Dated: April 22, 2019

By: /s/ Christopher G. Paulos
Christopher G. Paulos (Pro Hac Vice)
Florida Bar No. 0091579
LEVIN, PAPANTONIO, THOMAS, MITCHELL,
RAFFERTY AND PROCTOR, P.A.
316 South Baylen Street, Suite 600
Pensacola, Florida 32502
Telephone: 850.435.7000
Facsimile: 850.436.6123
Email: cpaulos@levinlaw.com

Counsel for Plaintiffs




                                                553
